             Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 1 of 401




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                    )
    In re:                                                          )    Chapter 11
                                                                    )
    WASHINGTON PRIME GROUP INC., et al., 1                          )    Case No. 21-31948 (MI)
                                                                    )
                              Debtors.                              )    (Joint Administration Requested)
                                                                    )

                        DECLARATION OF MARK E. YALE,
                EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL
             OFFICER OF WASHINGTON PRIME GROUP INC., IN SUPPORT
         OF THE DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

             I, Mark E. Yale, hereby declare under penalty of perjury:

             1.     Washington Prime Group Inc. (“WPG Inc.” and, together with its debtor

subsidiaries, the “Debtors” and, together with its debtor and non-debtor subsidiaries, collectively,

the “Company” or “WPG”) is a recognized market leader in the ownership, development, and

management of retail real estate across the United States, including enclosed and open air retail

properties. WPG’s property portfolio consists of material interests in 102 shopping centers in the

United States totaling approximately 52 million square feet of gross leasable area. 2 Retail space

at WPG’s shopping centers are leased to a variety of tenants across the retail spectrum, including

anchor stores, big-box tenants, national inline tenants, sit-down restaurants, movie theaters, and

regional and local retailers.



1     A complete list of each of the Debtors in these chapter 11 cases and the last four digits of their federal tax
      identification numbers may be obtained on the website of the Debtors’ proposed claims and noticing agent at
      https://cases.primeclerk.com/washingtonprime. The Debtors’ service address is 180 East Broad Street,
      Columbus, Ohio 43215.
2     The Company operates 97 of the 102 properties. The Company does not operate the following, which are in
      receivership: (1) Charlottesville Fashion Square in Charlottesville, Virginia, (2) Muncie Mall in Muncie, Indiana,
      (3) Anderson Mall in Anderson, South Carolina, (4) Lincolnwood Town Center in Lincolnwood, Illinois, and
      (5) Oak Court Mall in Memphis, Tennessee.
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 2 of 401




       2.      Like many retail businesses, WPG’s revenue and operations have been significantly

impacted by the shift from brick-and-mortar to online retail channels and changing consumer

preferences and demographics. In response to these challenges, WPG has focused on adaptively

reusing its property for mixed use (last mile fulfilment, lodging, residential, and office and

medical), aesthetically improving upon interior and exterior “curb appeal” and the open air

components at 75% of WPG’s properties, and divesting 21 noncore properties over the last five

years. Despite significant progress implementing its business plan, the COVID-19 pandemic

proved insurmountable. In response to the public health emergency across the United States, the

federal government, and state and local governments imposed shelter-in-place orders and

social-distancing protocols, among other measures, intended to stem the spread of COVID-19.

These measures ceased or significantly decreased foot traffic in WPG’s shopping centers, retail

stores, and restaurants. WPG was forced to provide certain tenants with rent relief through a

combination of rent deferrals and abatements to avoid tenant bankruptcies and lease abandonments

during most of 2020, when in-person commerce was largely non-existent. Although these

measures aided in maintaining occupancy rates, they had a material adverse effect on WPG’s

revenues, operations, and cash flows for the year ending December 31, 2020, and continue to

impact the Company in 2021.

       3.      WPG has taken other proactive steps to counteract the financial impact of the

COVID-19 pandemic.         More specifically, WPG temporarily reduced its workforce by

approximately 20% through furloughs and layoffs, temporarily reduced senior management base

compensation from 5% to 25% for certain executives, temporarily suspended the quarterly

common share and operating partnership unit cash dividend for 2020, and drew $120 million under

its revolving credit facility to support operations. In addition, the Company executed forbearance




                                                2
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 3 of 401




agreements on certain consolidated and unconsolidated property-level mortgage loans, resulting

in enhanced cash flow during a period of decreased rent collections.

        4.      Beginning in late spring 2020, the Debtors proactively engaged with certain of its

lenders to negotiate for flexibility under the Debtors’ credit agreements to help weather the

economic downturn and prolonged financial and operational impact caused by the pandemic. The

2020 Amendments (as defined herein), entered into in August 2020, provided covenant relief under

certain of the Debtors’ corporate debt credit agreements through the third quarter of 2021, in

exchange for WPG pledging certain unencumbered properties as security (this security was

temporary and could have been released starting in the third quarter of 2021 if certain financial

conditions were met). In negotiating the 2020 Amendments, WPG expected to utilize the covenant

relief provided to bridge past the COVID-19 pandemic, when shopping centers would reopen, foot

traffic would gradually increase, and retail and consumer activity would return to pre-pandemic

levels. Although shopping centers and other retail establishments reopened mid-2020 (albeit with

capacity restrictions), a resurgence in COVID-19 cases continued to negatively impact consumer

habits and sentiment while also depressing foot traffic at WPG’s properties throughout the end of

last year and into the first quarter of 2021.

        5.      In late 2020, WPG sought to address its balance sheet through discussions with a

material holder of its unsecured notes regarding a potential debt-for-preferred equity exchange.

This transaction would have allowed WPG to convert a substantial portion of its unsecured notes

into new preferred equity. WPG sought to effectuate the transaction by reorganizing its 51%

interest in certain joint ventures with O’Connor Mall Partners, L.P. (“O’Connor”) into a special

purpose vehicle and exchanging certain of the Debtors’ 6.45% senior unsecured notes due 2024

(the “Unsecured Notes”) into a perpetual preferred equity instrument. Despite the advanced state




                                                3
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 4 of 401




of these negotiations in late December 2020, the parties were unable to finalize the terms of the

transaction.

        6.      As a result of continued financial and operational underperformance due to the

resurgence in COVID-19 during the fall and winter months and the unsuccessful exchange

transaction, WPG began to explore a comprehensive deleveraging solution for its corporate capital

structure. Changes externally in the broader economy and internally within the corporate capital

structure led to increased interest by various key stakeholders to engage with the Debtors on the

terms of a comprehensive restructuring transaction in the months leading to the commencement of

these chapter 11 cases.

        7.      On February 15, 2021, WPG’s board of directors elected to defer the approximately

$23.2 million semi-annual interest payment due on their Unsecured Notes, thereby commencing a

30-day grace period under the Unsecured Notes Indenture. 3 Shortly thereafter, the Debtors began

to negotiate the terms of a comprehensive restructuring transaction with a crossover holder of their

corporate-level bank debt and unsecured notes, SVPGlobal (“SVP”), represented by Davis Polk &

Wardwell LLP, Evercore Group L.L.C., Agora Advisors, Inc., and Raider Hill Advisors, LLC, and

an ad hoc group of certain holders of their corporate-level bank debt (collectively, the “Ad Hoc

Lender Group”), represented by Wachtell, Lipton, Rosen & Katz and PJT Partners LP.

        8.      Beginning in late February 2021 and continuing through the weeks leading up to

the Petition Date, the Debtors and their advisors provided SVP and its advisors with a substantial

amount of diligence and held dozens of diligence calls focused on various aspects of the Debtors’

business, operations, and assets. On March 16, 2021, the Debtors, SVP, and the Ad Hoc Lender



3   “Unsecured Notes Indenture” shall mean that certain Indenture dated as of March 24, 2015, as supplemented on
    August 4, 2017, by and among WPG LP (as defined herein), as issuer, and U.S. Bank National Association,
    as trustee.


                                                       4
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 5 of 401




Group executed forbearance agreements with respect to the Unsecured Notes, 2018 Credit Facility

Agreement, 2015 Credit Facility Agreement, and Weberstown Term Loan Facility Agreement

(each as defined herein), forbearing the exercise of remedies under these credit agreements through

March 31, 2021, and eventually extending those forbearance agreements through June 14, 2021.

During this time, WPG negotiated forbearance agreements with nine of their property-level

mortgage lenders and implemented a corporate transaction to replace the guarantor for one of the

property-level mortgage loans, which collectively avoided any material business or operational

impact due to a cross-default on certain property-level mortgages that would otherwise be triggered

by the Debtors’ bankruptcy filing. 4 These agreements and transactions provided the Debtors, SVP,

and the Ad Hoc Lender Group with runway to negotiate a comprehensive corporate debt

deleveraging transaction without disruption to a material portion of WPG’s properties.

        9.       While discussions between the Debtors, SVP, and the Ad Hoc Lender Group were

progressing, the landscape began to shift as the COVID-19 pandemic abated. With approximately

50% of American adults becoming fully vaccinated, government-imposed capacity restrictions

slowly lifting, and consumer confidence increasing, the Debtors grappled with an appropriate

valuation for the Debtors’ enterprise. As a result of this altered landscape, and after extensive

negotiations, the parties reached an agreement on a dual path forward to ensure the Debtors’

restructuring transaction maximizes value for all stakeholders.

        10.      On June 11, 2021, the Debtors, SVP, and the Ad Hoc Lender Group reached an

agreement on the terms of a comprehensive equitization restructuring that will de-leverage the

Debtors’ capital structure, increase liquidity, and ensure future viability of the Company. At the




4   In addition to the nine forbearance agreements referenced herein, the Debtors are actively negotiating with lenders
    for an additional five property-level mortgages.


                                                          5
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 6 of 401




same time, the agreement affords the Debtors with an opportunity to test the market to determine

whether a higher and better restructuring proposal is available. The terms of the Restructuring

Support Agreement provide for a secured $100 million new-money debtor-in-possession financing

facility, a $1.2 billion take-back exit term loan facility, a revolving credit facility (if necessary

based upon the Debtors’ liquidity needs at emergence), a full equitization of the Unsecured Notes,

and a fully backstopped equity rights offering of up to $325 million to pay off the debtor-in-

possession financing facility and fund other costs attendant to the Debtors’ emergence from

chapter 11. In addition, the Restructuring Support Agreement provides for payment in full of

general unsecured claims and delivers value to the Debtors’ junior stakeholders in the form of cash

or new equity in the reorganized Debtors.

        11.      A key component of the Restructuring Support Agreement and forthcoming chapter

11 plan (the “Plan”) is a “toggle” feature, contemplating either the aforementioned equitization

plan or an alternative recapitalization or sale transaction that provides for payment in full of the

Debtors’ secured and unsecured corporate debt and unsecured notes, the payment of the Backstop

Base Premium contemplated under the Restructuring Support Agreement and Backstop

Commitment Agreement, and a recovery for the Debtors’ junior stakeholders in excess of what is

provided for under the equitization plan. The “toggle” feature, in conjunction with formal bidding

procedures, 5 will allow the Debtors to run a comprehensive marketing process over the next

approximately 60 days to assess any bids that may maximize the value of their estates for the

benefit of all parties in interest, especially junior stakeholders. Notably, to ensure a robust

marketing process on the timeline proposed in the Bidding Procedures Motion, the Debtors, with



5   Additional information can be found in the Debtors’ Motion for Entry of an Order (I) Establishing Bidding
    Procedures, (II) Scheduling Certain Dates With Respect Thereto, (III) Approving the Form and Manner of Notice
    Thereof, and (IV) Granting Related Relief, filed contemporaneously herewith (the “Bidding Procedures Motion”).


                                                        6
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 7 of 401




the assistance of their proposed investment banker, Guggenheim Securities, LLC (“Guggenheim

Securities”), and their other advisors, have conducted outreach to a broad group of relevant

strategic and financial parties and have been in discussions with several potentially interested

parties for nearly one month. The Debtors are confident that the negotiated path forward will

preserve the going-concern value of the Debtors’ business, maximize recoveries available to all

stakeholders, and protect the jobs of the Debtors’ employees.

                                Background and Qualifications

       12.      I am the Executive Vice President and Chief Financial Officer of WPG Inc., a

publicly traded real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as

amended, incorporated under the laws of Indiana. As Executive Vice President and Chief

Financial Officer of WPG Inc. since January 15, 2015, my responsibilities include, among others,

overseeing the Company’s financial management and reporting, including any accounting,

finance, tax, internal audit, investor relations, capital markets, and information services for the

Debtors.

       13.      Before joining WPG, I served as the Executive Vice President, Chief Financial

Officer, and Treasurer of Glimcher Realty Trust, which was acquired by WPG Inc. on January 15,

2015. Before Glimcher Realty Trust, I was the Chief Financial Officer and Manager of Finance

of Storage USA, a division of General Electric Real Estate of Memphis, Tennessee. Before

General Electric Real Estate’s acquisition of Storage USA, I was the Senior Vice President for

Financial Reporting at Storage USA. I was also previously employed as a Senior Manager with

PricewaterhouseCoopers LLP. I hold a Bachelor of Science degree from the University of

Richmond, and I am a member of the board of directors for the Wexner Heritage Village.

       14.     On the date hereof (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)


                                                7
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 8 of 401




with the United States Bankruptcy Court for the Southern District of Texas (the “Court”).

Additionally, the Debtors have filed motions and pleadings seeking various types of “first day”

relief (collectively, the “First Day Motions”), which allow the Debtors to meet necessary

obligations and fulfill their duties as debtors in possession. I am familiar with the contents of each

First Day Motion and believe that the relief sought is necessary to enable the Debtors to operate in

chapter 11 with minimal disruption or loss of value, is critical to achieving a successful

reorganization, and best serves the Debtors’ estates and creditors’ interests.

        15.      Except as otherwise indicated, all facts in this declaration are based upon my

personal knowledge, my discussions with the Debtors’ management team and advisors, my review

of relevant documents and information concerning the Debtors’ operations, financial affairs, and

restructuring initiatives, or my experience, knowledge, and familiarity with the Debtors’ business

and operations. I am over the age of 18, and if called upon to testify, I would testify competently

to the facts set forth in this declaration.

        16.      To better familiarize the Court with the Debtors, their business, the circumstances

leading to these chapter 11 cases, this declaration is organized into five sections as follows:

                 •        Part I provides a general overview of the Debtors’ corporate history and
                          business operations; 6

                 •        Part II offers detailed information on the Debtors’ prepetition capital
                          structure;

                 •        Part III describes the circumstances leading to the commencement of these
                          chapter 11 cases and the Debtors’ prepetition restructuring efforts; and

                 •        Part IV sets forth the evidentiary bases for the relief requested in each of
                          the First Day Motions.



6   Many of the financial figures presented in this declaration are unaudited and potentially subject to change but
    reflect the Debtors’ most recent review of their business. The Debtors reserve all rights to revise and supplement
    the figures presented herein.


                                                         8
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 9 of 401




                              Part I: Corporate History and Operations

        A.       Corporate History

        17.      WPG Inc. operates as a fully integrated, self-administered, and self-managed REIT

headquartered in Columbus, Ohio, with a primary investment focus on enclosed retail shopping

malls and open air properties located throughout the United States. As a REIT, WPG Inc. must,

among other things, distribute at least 90% of its taxable income, exclusive of net capital gains,

and satisfy certain other requirements to avoid liability for federal corporate income taxes. WPG

Inc. is the sole general partner of, and holds approximately 98.22% of controlling interests in,

Washington Prime Group, L.P. (“WPG LP”), a limited partnership based in Indianapolis, Indiana. 7

Through its affiliates, WPG LP owns, develops, and manages all of WPG Inc.’s real estate

properties and other assets. WPG Inc. and WPG LP share the same management team and are

consolidated for financial reporting purposes.

        18.      WPG was formed in a spinoff from Simon Property Group (“SPG”) on May 28,

2014, which allowed SPG to consolidate ownership of certain strip centers and smaller enclosed

malls. At the time of the spinoff, WPG owned and operated 97 retail properties, including 44 malls

and 54 strip centers. Since its inception, WPG has become a recognized leader in the ownership,

management, acquisition, and development of retail properties throughout the United States. In

June 2014, WPG acquired a portfolio of seven open-air shopping centers—consisting of four

shopping centers in Florida and one shopping center in each of Indiana, Connecticut, and

Virginia—and Clay Terrace, a community lifestyle center located in Carmel, Indiana that houses

national and local retailers.




7   The remaining partnership interests are owned by various limited partners.


                                                        9
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 10 of 401




       19.     On January 15, 2015, WPG acquired Glimcher Realty Trust (“Glimcher”), a real

estate investment trust based in Columbus, Ohio, raising its national platform with the addition of

23 shopping centers. The combination increased the Company’s portfolio to 121 properties

consisting of approximately 68 million square feet of gross leasable area. In connection with the

acquisition, WPG Inc. changed its name to WP Glimcher Inc., and in August 2016, the Company

changed its name from WP Glimcher Inc. to Washington Prime Group Inc.

                      The O’Connor Joint Ventures

       20.     On February 25, 2015, the Company entered into a joint venture with O’Connor

(“O’Connor Joint Venture I”), which encompassed five enclosed retail properties and related

outparcels, each of which were obtained in the acquisition of Glimcher: (a) The Mall at Johnson

City in Johnson City, Tennessee; (b) Pearlridge Center in Aiea, Hawaii; (c) Polaris Fashion Place

in Columbus, Ohio; (d) Scottsdale Quarter in Scottsdale, Arizona; and (e) Town Center Plaza in

Leawood, Kansas.

       21. On May 12, 2017, the Company entered into a second joint venture with O’Connor

(“O’Connor Joint Venture II”), which encompassed seven previously WPG-owned open air retail

properties and related outparcels: (a) The Arboretum in Austin, Texas; (b) Arbor Hills in Ann

Arbor, Michigan; (c) the Oklahoma City Properties in Oklahoma City, Oklahoma; (d) Gateway

Centers in Austin, Texas; (e) Malibu Lumber Yard in Malibu, California; (f) Palms Crossing I and

II in McAllen, Texas; and (g) The Shops at Arbor Walk in Austin, Texas.

       22.     WPG manages the day-to-day operations, leasing obligations, and development

responsibilities for each of O’Connor Joint Venture I and O’Connor Joint Venture II.

       23.     On December 20, 2019, O’Connor Joint Venture I entered into a mortgage loan

maturity extension secured by The Mall at Johnson City to extend the maturity to May 6, 2023,

with options for two additional one-year extensions. The extension was set to go effective on


                                                10
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 11 of 401




May 6, 2020; however, on June 11, 2020, in response to the COVID-19 pandemic, O’Connor Joint

Venture I and its lenders extended the effective date to December 1, 2020. Further, as discussed

below, WPG, on behalf of O’Connor Joint Venture I and O’Connor Joint Venture II, executed

several forbearance agreements in connection with certain of their outstanding mortgage loans.

               Other Dispositions and Acquisitions

       24.     In 2016 and 2017, the Company either sold or transferred certain of its

underperforming properties to their respective mortgage lenders. These transactions reduced

WPG’s portfolio to 114 properties (approximately 63 million square feet) in 2016, and to 108

properties (approximately 59 million square feet) in 2017. In April 2018, the Company acquired

four Sears department stores—located in (a) Longview, Texas, (b) Columbus, Ohio, (c) Sioux

City, Iowa, and (d) Aurora, Colorado—and the Southgate Mall in Missoula, Montana. Later that

year, WPG sold 20 outparcels to FCPT Acquisitions, LLC (“Four Corners”) and transferred the

Rushmore Mall in Rapid City, South Dakota to the lender.

       25.     In 2019, the Company’s footprint was further reduced to 104 properties.

Specifically, WPG (a) sold 25 outparcels to Four Corners, (b) sold Charles Town Square in

Charleston, South Carolina, and (c) transferred Towne West Square in Wichita, Kansas and West

Ridge Mall and Plaza in Topeka, Kansas to their respective mortgage lenders. In January 2020,

WPG sold Matteson Plaza in Matteson, Illinois and Dekalb Plaza in King of Prussia, Pennsylvania,

as well as an additional six outparcels to Four Corners. By the end of 2020, the Company held

material interests in 101 shopping centers, canvassing approximately 53 million square feet.

       26.     A chart depicting the Debtors’ organization structure as of the Petition Date is

attached hereto as Exhibit A.




                                               11
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 12 of 401




        B.      The Debtors’ Properties and Operations

        27.     As of the Petition Date, WPG’s property portfolio consists of material interests in

102 shopping centers in the United States totaling approximately 52 million square feet of gross

leasing area. In addition, the Company owns parcels of land for either new development or

expansion of existing properties. While the majority of the Company’s properties are wholly

owned by WPG, multiple properties are held through joint ventures or other arrangements with

third parties. A chart depicting each of WPG’s properties is attached hereto as Exhibit B.

        28. The Debtors lease property to a variety of retail tenants including anchor stores, big-box

tenants, national inline tenants, restaurants, movie theaters, and regional and local retailers. 8 The

Debtors primarily derive revenue from the rental income from their retail tenant, offering property

operating services to tenants, receiving reimbursements from tenants for certain recoverable

expenditures, and increasing the productivity of occupied locations through aesthetic

developments and re-merchandising. As of March 31, 2021, WPG’s Tier 1 enclosed and open air

properties had an ending occupancy rate of approximately 90.8%.

        29.     A summary of certain of the Company’s properties are discussed below.

                Scottsdale Quarter

        30.     As one of the top shopping destinations in Scottsdale, Arizona, Scottsdale Quarter

is 764,044 square feet of premier retailers, restaurants, and entertainment. This open-air property

is home to more than 80 retailers and restaurants, including Restoration Hardware, the Apple

Store, Amazon Books, Lululemon Athletica, Intermix, Kendra Scott, Free People, Bonobos,

Warby Parker, Vince, Vineyard Vines, Spaces, Marine Layer, Dominick’s Steakhouse, Eddie V’s

Prime Seafood, True Food Kitchen, SOL Mexican Cocina, Sorso Wine Room, and Breakfast


8   For the year ended December 31, 2020, no single tenant was responsible for more than 2.7% of the total base
    minimum rental revenues.


                                                     12
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 13 of 401




Kitchen Bar. With its aesthetic gathering space located in the middle of the property, the Scottsdale

Quarter has won both local and national design awards. The Scottsdale Quarter was acquired by

WPG in 2015 and is one of the properties included in the O’Connor Joint Venture I. As of

May 31, 2021, the Scottsdale Quarter is at an 85.6% occupancy rate.




               Photo of Scottsdale Quarter

               Pearlridge Center

       31.     Pearlridge Center is the largest enclosed shopping center and the second largest

shopping mall in Hawaii, with 1,307,485 square feet. Located in Aiea, Hawaii, Pearlridge Center

is home to more than 250 retail, dining, and entertainment companies, including Bed Bath &

Beyond, BRUG Bakery, Express, Macy’s, Jeans Warehouse, LensCrafters, M.A.C. Cosmetics,

T.J. Maxx, and the Pearlridge Mall Theaters. The property is one of the properties included in the

O’Connor Joint Venture I. Pearlridge Center overlooks Pearl Harbor and the USS Arizona

Memorial and, as of May 31, 2021, is currently at a 95.6% occupancy rate.




                                                 13
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 14 of 401




                     Photo of Pearlridge Center


              Polaris Fashion Place

       32.    With 1,373,708 square feet of over 200 retailers, restaurants, and other services,

Polaris Fashion Place is Columbus, Ohio’s premier retail destination. The two-story shopping

mall features retailers such as H&M, JCPenney, Macy’s, Barnes & Noble, Dick’s Sporting Goods,

Saks Fifth Avenue, Von Maur, the Apple Store, Coach, Dave & Buster’s, the Cheesecake Factory,

and Williams-Sonoma. It also includes a 775-seat food hall and one of central Ohio’s largest

children’s soft play areas. Polaris Fashion Place was acquired by WPG in 2015 and is also one of

the properties included in the O’Connor Joint Venture I. As of May 31, 2021, Polaris Fashion

Place is at a 93.4% occupancy rate.




                                                  14
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 15 of 401




              Photo of Polaris Fashion Place

              Waterford Lakes Town Center

       33.    Waterford Lakes Town Center is a 967,287 square foot open-air center located in

Orlando, Florida. Surrounded by beautiful lakes and landscaping, the mall is home to retailers,

restaurants, and entertainment services such as Ashley Furniture Home Store, Barnes & Noble,

Bed Bath & Beyond, Ulta Beauty, Best Buy, Jo-Ann Fabrics, Cooper’s Hawk, LA Fitness, Office

Max, Regal Cinemas Stadium 20 Theater-IMAX, Ross Dress for Less, Target, Marlow’s Tavern,

and T.J. Maxx. Waterford Lakes Town Center was built in 1999 and, as of May 31, 2021, currently

has an occupancy rate of 91.8%.




                                               15
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 16 of 401




              Photo of Waterford Lakes Town Center

              Fairfield Town Center.

       34.    Fairfield Town Center is the newest shopping center in Cypress, Texas. Built in

2014, the 448,381 square foot shopping center is home to retailers such as Academy Sports,

Burlington Coat Factory, Cinemark, First Watch, H-E-B, HomeGoods, Marshalls, Party City, and

Ulta Beauty. As of May 31, 2021, Fairfield Town Center has a 99.4% occupancy rate.




              Photo of Fairfield Town Center



                                                     16
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 17 of 401




                       Part II: The Debtors’ Prepetition Capital Structure

        35.     As of the Petition Date, the Debtors have approximately $3,872.2 million in total

debt obligations. The following table depicts the Debtors’ prepetition capital structure:

                      Debt                              Approx. Principal Amount Outstanding ($mm)
2018 Secured Revolving Credit Facility                                                                $485.25
2018 Secured Term Loan Facility                                                                        $262.5
2015 Secured Credit Facility                                                                             $255
Weberstown Term Loan Facility                                                                             $65
Total Corporate Secured Debt                                                                        $1,067.75
Mortgage Loans (consolidated)                                                                        $1,033.7
Mortgage Loans (unconsolidated)                                                                       $606.3 9
Other Indebtedness                                                                                     $109.3
Total Secured Debt                                                                                  $2,817.05
2018 Unsecured Revolving Credit Facility                                                              $161.75
2018 Unsecured Term Loan Facility                                                                       $87.5
2015 Unsecured Credit Facility                                                                            $85
Unsecured Notes                                                                                        $720.9
Total Corporate Unsecured Debt                                                                      $1,055.15
Total Funded Debt                                                                                    $3,872.2

        A.      The 2018 Credit Facility

        36.     The Debtors maintain a revolving credit facility (“2018 Revolving Credit Facility”)

and term loan facility (the “2018 Term Loan Facility,” and together with the 2018 Revolving Credit

Facility, the “2018 Credit Facility”) under that certain Revolving Credit and Term Loan

Agreement, dated as of January 22, 2018 (as amended, restated, amended and restated,

supplemented, or otherwise modified from time to time, the “2018 Credit Facility Agreement”),

by and among WPG LP, as borrower, Bank of America, N.A., as administrative agent (in such



9   This amount reflects the Company’s pro rata share of mortgage debt from the Company’s unconsolidated joint
    ventures.


                                                     17
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 18 of 401




capacity, together with its permitted successors and assigns, the “2018 Credit Facility Agent”),

and the other lenders parties thereto (the “2018 Credit Facility Lenders”). The 2018 Revolving

Credit Facility provides for revolver borrowings in the aggregate principal amount of $650 million

and 2018 Term Loan Facility provides for term loan borrowings in the aggregate principal amount

of $350 million.

        37.     On August 13, 2020, WPG LP amended the 2018 Credit Facility Agreement

(the “2018 Credit Facility Agreement Amendment”) to, among other things, modify and waive the

Debtors’ compliance with certain debt covenants. The 2018 Credit Facility Agreement

Amendment also bifurcated the (i) 2018 Revolving Credit Facility into two parts, a $487.5 million

secured portion (the “2018 Secured Revolving Credit Facility”) and a $162.5 million unsecured

portion (the “2018 Unsecured Revolving Credit Facility”), and (ii) 2018 Term Loan Facility into

two parts, a $262.5 million secured portion (the “2018 Secured Term Loan Facility,” and together

with the 2018 Secured Revolving Credit Facility, the “2018 Secured Facilities”), and a

$87.5 million unsecured portion (the “2018 Unsecured Term Loan Facility,” and together with the

2018 Unsecured Revolving Credit Facility, the “2018 Unsecured Facilities”). In connection with

the 2018 Credit Facility Agreement Amendment, WPG LP, WPG Inc. and certain of its

subsidiaries pledged and granted new security interests and liens in and on certain

income-producing properties and the equity interests in certain property-owning subsidiaries to

secure the 2018 Secured Facilities. The security granted with respect to the 2018 Secured

Facilities is to remain in place until occurrence of that certain security release trigger, which occurs

upon the WPG LP’s compliance with certain financial covenants as more fully described in the

2018 Credit Facility Agreement.

        38.     The 2018 Revolving Credit Facility is scheduled to mature in December 2021 and

the 2018 Term Loan Facility is scheduled to mature in December 2022. As of the Petition Date,

                                                  18
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 19 of 401




approximately (a) $647 million in aggregate principal amount of borrowings is outstanding under

the 2018 Revolving Credit Facility, of which $485.25 million is the 2018 Secured Revolving

Credit Facility and $161.75 million is the 2018 Unsecured Revolving Credit Facility, and

(b) $350 million in aggregate principal amount of borrowings is outstanding under the 2018 Term

Loan Facility, of which $262.5 million is the 2018 Secured Term Loan Facility and $87.5 million

is the 2018 Unsecured Term Loan Facility. In aggregate, approximately $747.75 million of

borrowings are outstanding under the 2018 Secured Facilities, and $249.25 million of borrowings

are outstanding under the 2018 Unsecured Facilities.

       B.      The 2015 Credit Facility

       39.     The Debtors maintain a term loan facility (the “2015 Credit Facility”) under that

certain Term Loan Agreement, dated as of December 10, 2015 (as amended, restated, amended

and restated, supplemented, or otherwise modified from time to time, the “2015 Credit Facility

Agreement”), by and among WPG LP, as borrower, GLAS USA LLC (as successor to PNC Bank,

National Association), as administrative agent (in such capacity, together with its permitted

successors and assigns, the “2015 Credit Facility Agent”), and the other lenders parties thereto

(the “2015 Credit Facility Lenders”). The 2015 Credit Facility provides for borrowings in the

aggregate principal amount of $340 million. The 2015 Credit Facility bears interest at the base

rate or LIBOR, plus an applicable margin per annum with a 0.50% LIBOR floor, which is payable

monthly in arrears the first business day of each calendar month.

       40.     On January 22, 2018, WPG LP amended the 2015 Credit Facility Agreement, to,

among other things, modify certain debt covenants. On August 13, 2020, WPG LP further

amended the 2015 Credit Facility Agreement (the “2015 Credit Facility Agreement Second

Amendment”) to, among other things, modify and waive the Debtors’ compliance with certain

debt covenants. The 2015 Credit Facility Agreement Second Amendment also bifurcated the


                                               19
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 20 of 401




2015 Credit Facility into a $255 million secured portion (the “2015 Secured Facility”) and an

$85 million unsecured portion (the “2015 Unsecured Facility”).          In connection with the

2015 Credit Facility Agreement Second Amendment, WPG LP, WPG Inc. and certain of its

subsidiaries pledged and granted new security interests and liens in and on certain

income-producing properties and the equity interests in certain property-owning subsidiaries to

secure the 2015 Secured Facility. The security granted with respect to the 2015 Secured Facility

is to remain in place until occurrence of that certain security release trigger, which occurs upon

WPG LP’s compliance with certain financial covenants, as more fully described in the 2015 Credit

Facility Agreement. The 2015 Credit Facility is scheduled to mature in January 2023. As of the

Petition Date, approximately $340 million in aggregate principal amount of borrowings are

outstanding, $255 million of which is the 2015 Secured Facility and $85 million of which is the

2015 Unsecured Facility.

       C.      Intercreditor Agreement

       41.     On August 13, 2020, the Debtors entered into an intercreditor agreement

(the “Intercreditor Agreement”) with the lenders under the 2018 Credit Facility and the

2015 Credit Facility and the agents thereto governing, among other things, distributions of

payments under each, treatment of collateral thereunder, and imposing certain covenants on the

Debtors.

       D.      The Weberstown Term Loan Facility

       42. The Debtors maintain a senior secured term loan facility (the “Weberstown Term Loan

Facility”) under that certain Senior Secured Term Loan Agreement, dated as of June 8, 2016

(as amended, restated, amended and restated, supplemented, or otherwise modified from time to

time, the “Weberstown Term Loan Facility Agreement”), by and among WTM Stockton, LLC and

WPG LP, as borrowers, GLAS USA LLC (as successor to Huntington National Bank), as collateral


                                               20
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 21 of 401




and administrative agent (in such capacity, together with its permitted successors and assigns, the

“Weberstown Term Loan Facility Agent”), and the other lenders parties thereto (the “Weberstown

Term Loan Facility Lenders”). The Weberstown Term Loan Facility provides for borrowings in

the aggregate principal amount of $65 million and is secured by a mortgage on Weberstown Mall

in Stockton, California. The Weberstown Term Loan Facility bears interest at the base rate, plus

an applicable margin per annum with a 0.50% LIBOR floor, which is payable in arrears on the

first day of each calendar month.

       43.     WTM Stockton, LLC and WPG LP amended the Weberstown Term Loan Facility

Agreement on December 23, 2016 to, among other things, clarify financial reporting requirements,

and again on April 10, 2018 to, among other things, modify certain debt covenants. On August 13,

2020, WTM Stockton, LLC and WPG LP further amended the Weberstown Term Loan Facility

Agreement (the “Weberstown Term Loan Facility Agreement Third Amendment,” and together

with the 2018 Credit Facility Agreement Amendment and the 2015 Credit Facility Agreement

Second Amendment, the “2020 Amendments”) to, among other things, modify and waive the

Debtors’ compliance with certain debt covenants. The Weberstown Term Loan Facility matured

in June 2021. As of the Petition Date, approximately $65 million in aggregate principal amount

of borrowings are outstanding under the Weberstown Term Loan Facility.

       E.      The

       44.     On August 4, 2017, WPG LP issued $750 million in aggregate principal amount of

Unsecured Notes pursuant to the Unsecured Notes Indenture. The Unsecured Notes carry an

interest rate of 6.45% (inclusive of the triggered ratings-based interest rate adjustment under the

Unsecured Notes Indenture), which is payable semi-annually in arrears on each February 15 and

August 15. The Unsecured Notes are scheduled to mature in August 2024. As of the Petition




                                                21
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 22 of 401




Date, approximately $720.9 million in principal amount and $39 million in accrued interest is

outstanding under the Unsecured Notes.

         F.       Secured Property-Level Debt Obligations

         45.      As      of     the    Petition      Date,      certain   subsidiaries   of   WPG   Inc.

(the “Mortgage Subsidiaries”) have payment obligations due in installments over various terms

extending to 2029 under certain secured property-level debt obligations secured by thirty-four (34)

unconsolidated properties (each, a “Mortgage Loan”). The Mortgage Loans total approximately

$1,639,993,000 10 in the aggregate as of May 31, 2021, inclusive of WPG’s pro rata share of joint

venture mortgage debt. WPG LP has guaranteed obligations under thirty-one (31) of the Mortgage

Loans, and WPG LP’s bankruptcy triggers an event of default under twenty-two (22) of these

Mortgage Loans. Washington Prime Properties Limited Partnership (“WPP LP”) has guaranteed

obligations under one (1) of the Mortgage Loans and WPP LP’s bankruptcy triggers an event of

default under this Mortgage Loan. A chart depicting the Mortgage Subsidiaries under each

Mortgage Loan, the corresponding properties secured under each Mortgage Loan, the outstanding

loan amount, the interest rate, and the maturity date under each of the Mortgage Loans is attached

hereto as Exhibit C.

         G.       Preferred Equity

         46.      On January 15, 2015, in connection with the acquisition of Glimcher, WPG Inc.

issued as consideration, among other equity, (a) 4,000,000 shares of 7.5% Series H Cumulative

Redeemable Preferred Equity, par value $0.001 per share (the “Series H Preferred Equity”) and

(b) 3,800,000 shares of 6.875% Series I Cumulative Redeemable Preferred Equity, par value




10   Inclusive of approximately $456 million for transition properties.




                                                          22
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 23 of 401




$0.001 per share (the “Series I Preferred Equity,” and together with the 7.5% Preferred Equity,

the “WPG Inc. Preferred Equity”). 11 Further, WPG LP issued 130,592 shares of 7.3% Series I-1

Preferred Units, par value $0.001 per share (the “Series I-1 Preferred Equity,” and together with

the Series H Preferred Equity and the Series I Preferred Equity, the “Preferred Equity”). WPG LP

issued to WPG Inc. a like number of preferred units as consideration for the Series H Preferred

Equity and Series I Preferred Equity. The Preferred Equity has no stated maturity and will remain

outstanding indefinitely unless repurchased or redeemed by the Debtors.

                                                                                   Approximate Liquidation
                   Preferred Equity                              Shares                  Preference
Preferred Equity - Series H                                     4,000,000                 $100 million

Preferred Equity - Series I                                     3,800,000                  $95 million

Preferred Equity - Series I-1                                    130,592                   $3.3 million

         H.      Common Stock

         47.     On January 15, 2015, in connection with the acquisition of Glimcher, WPG Inc.

issued as consideration 29,868,701 common shares. On December 17, 2020, WPG Inc.’s common

shareholders approved an amendment to its Amended and Restated Articles of Incorporation that

effectuated a one-for-nine reverse stock split of WPG Inc.’s common shares. As a result, the

number of outstanding common shares of WPG Inc. was reduced from approximately

187.4 million to approximately 21.0 million. As of June 3, 2021, 24,459,645 common shares are

outstanding (the “WPG Inc. Common Stock”), an increase resulting from certain conversions of




11   WPG also issued, as consideration in the acquisition, 4,700,000 shares of 8.125% Series G Cumulative
     Redeemable Preferred Equity, par value $0.001 per share (the “Series G Preferred Equity”), which WPG
     redeemed in full on April 15, 2015. The Series G Preferred Equity were redeemed at a redemption price of $25
     per share, plus accumulated and unpaid distributions up to, but excluding, the redemption date, in an amount
     equal to $0.5868 per share, for a total payment of $25.5868 per share.


                                                       23
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 24 of 401




limited partner interests in 2021. The Common Stock is traded on the New York Stock Exchange

under the symbol “WPG.”

       I.      Limited Partner Units

       48.     Limited partners of WPG LP hold their ownership through preferred units

(“LP Preferred Units”) and common units (“LP Common Units”) of limited partnership interests

in WPG LP. On January 15, 2015, WPG LP issued 130,592 of LP Preferred Units and 1,621,695

of LP Common Units (which was adjusted to 180,188 LP Common Units pursuant to the reverse

stock split discussed below) to third parties. As of June 3, 2021, WPG LP has 7,800,000 of

LP Preferred Units outstanding and 24,459,645 of LP Common Units outstanding.

       49.     The LP Common Units and the WPG Inc. Common Stock have essentially the same

economic characteristics, as they effectively participate equally in the net income and distributions

of WPG LP. Holders of LP Common Units receive distributions per unit in the same manner as

distributions on a per common share basis to shareholders of WPG Inc. Common Stock.

Moreover, for each share of WPG Common Stock, WPG LP has issued a corresponding number

of LP Common Units to the limited partners of WPG LP in exchange for the proceeds from the

WPG Inc. Common Stock issuance. WPG Inc., upon its sole election, may convert all or a portion

of their LP Common Units for WPG Inc. Common Stock on a one-for-one basis or cash. Upon a

conversion of LP Common Units to WPG Inc. Common Stock, WPG Inc. assumes the

LP Common Units. As a result, the LP Common Units are considered to be equivalent to

WPG Inc. Common Stock.

       50.     Similarly, the LP Preferred Units generally have the same economic characteristics

as the WPG Preferred Equity. WPG LP issued a like number of LP Preferred Units to WPG Inc.

in exchange for the proceeds from the issuance of WPG Inc. Preferred Equity.




                                                 24
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 25 of 401




       51.     During the year of 2020, WPG Inc. issued a total of 2,631 shares of WPG Inc.

Common Stock to certain limited partners of WPG LP in exchange for an equal number of

LP Common Units, increasing WPG Inc.’s ownership interest in WPG LP. On December 17,

2020, the outstanding common operating units and equity awards of WPG LP were also adjusted

at the same one-for-nine conversion rate in relation to the reverse stock split.         As of the

Petition Date, there were 166 holders of record of LP Common Units.

                      Part III: Events Leading to These Chapter 11 Cases

       A.      Headwinds in the Retail Sector

       52. The shift of consumer behavior from shopping in brick-and-mortar retail stores to

online channels has resulted in operational challenges for much of the retail industry. WPG, as a

major landlord of national retailers, has not been spared from the economic pressures of this new

reality. The Debtors’ business is susceptible to the risks that affect the retail environment

generally, including levels of consumer spending, seasonality, changes in economic conditions,

unemployment rates, and an increase in the use of e-commerce channels by consumers. Even

before the global COVID-19 pandemic, this seismic shift in the retail landscape had rendered

certain of the Debtors’ tenants unable to pay rents and other amounts due under their leases, and

because substantially all of the Debtors’ revenue is derived from rentals of commercial retail

properties, the Debtors’ income, cash flow, and operations were adversely affected. For example,

chapter 11 filings of certain of the Debtors’ tenants, including Bon-Ton Stores and Sears Holdings

Corporation in 2018, resulted in numerous department store closures, and the resulting loss of

rental income significantly impacted the Debtors’ balance sheet.          Further, renovating and

remodeling many of these properties for re-use (a process that is ongoing), has required significant

capital investment.




                                                25
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 26 of 401




       53.     As detailed below, these headwinds only intensified with the onset of the pandemic

in 2020, which brought in-store customer activity to a grinding halt. Moreover, certain of the

Debtors’ tenants have sought their own chapter 11 protection, resulting in the modification and/or

termination of certain leases, exacerbating the adverse impacts of these headwinds and the

pandemic. The Debtors also face significant competition with other retail properties (including

other open-air properties, outlet centers, lifestyle centers, and enclosed retail properties) and other

forms of retail, such as catalogs and e-commerce channels. Moreover, the Debtors compete with

other retail property developers and companies to acquire development sites, tenants, and qualified

management.

       B.      COVID-19 Pandemic

       54.     In addition to the macroeconomic headwinds brought by the new e-commerce

environment, the COVID-19 pandemic has had a compounding and devastating impact on the

Debtors’ business. In the interest of public health and safety, all of the Debtors’ properties faced

temporary government-mandated closures, reduced operations, or other restrictions during the

second quarter of 2020 and intermittently throughout the rest of 2020, resulting in the cessation or

reduction of the operations of the Debtors’ tenants and a consequential reduction of the Debtors’

operations and revenue. The Debtors use a significant portion of their cash flow to pay interest

and principal obligations as they become due on their long-term debt obligations and, as such,

the Debtors generally have limited flexibility to respond to significant adverse changes to their

business, including the operational challenges resulting from the COVID-19 pandemic.

       55.     Moreover, in response to the COVID-19 pandemic and to maintain relationships

with tenants, which is of critical importance to the Debtors’ overall long term strategy, the Debtors

granted rent relief to certain of their tenants through a combination of rent deferrals and rent

abatements, which resulted in a reduction of fiscal year 2020 rental income by approximately


                                                  26
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 27 of 401




$24.1 million, with additional impact to fiscal year 2020 operating cash flows due to rent deferrals.

The Debtors also recorded an adjustment to rental income of approximately $52.4 million related

to the future collectability of rents.

        56.      While all of the Debtors’ shopping centers were open as of December 31, 2020

(albeit subject to certain applicable operational limitations and capacity restrictions), the

fluctuation of surges in COVID-19 cases in different geographic regions has resulted in decreased

foot traffic and continued uncertainty in the retail industry. As discussed, the resulting adverse

impact has left many of the Debtors’ tenants unable to meet their lease obligations or in chapter 11

themselves, where they have modified or terminated leases with WPG. The financial stability of

the Debtors’ tenants impacted by the closure or reduction of their operations due to the COVID-19

pandemic, and in turn the future revenue and cash flows of the Debtors, remains uncertain.

        C.       Financial Responses

        57.      In response to the impact of COVID-19, the Company took a number of cost saving

and capital preservation steps.          For example, the Debtors negotiated and executed the

2020 Amendments to provide covenant relief from their prepetition credit agreements, sought the

sale of certain assets, and engaged with certain prepetition lenders to restructure their balance

sheet. WPG also (a) temporarily reduced senior management base compensation by 5% to 25%,

(b) suspended quarterly dividends to common shareholders and operating partnerships, (c) made

the difficult decision to institute furloughs or layoffs of 20% of its workforce, as well as

implemented a hiring freeze, (d) drew $120 million under the 2018 Revolving Credit Facility, and

(e) entered into various forbearance agreements on certain of their outstanding Mortgage Loans to

enhance cash flow during the period in which WPG is collecting decreased rent amounts from

their tenants.




                                                  27
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 28 of 401




                      The 2020 Amendments

       58.     In August 2020, the Debtors negotiated certain covenant relief amendments to their

credit facilities to provide a runway extending through the third quarter of 2021. While the

2020 Amendments did not modify the sizing or maturity of the credit agreements, the 2020

Amendments, among other things:

               •   bifurcated the (a) 2018 Revolving Credit Facility, (b) 2018 Term Loan Facility,
                   and (c) 2015 Credit Facility, respectively, into secured and unsecured facilities,
                   including through adding unsecured guarantees of certain entities, pledging
                   security interests on certain income-producing properties, and providing equity
                   interests in certain property-owning subsidiaries;

               •   provided compliance waivers for certain total and unsecured leverage
                   covenants for the fiscal quarter ending June 30, 2020, through and including the
                   fiscal quarter ending September 30, 2020;

               •   permanently removed a minimum combined equity value covenant;

               •   modified certain financial covenants for the fiscal quarters beginning June 30,
                   2020 and ending June 30, 2021;

               •   added new operating covenants to be in effect during the covenant modification
                   period;

               •   modified certain other negative covenants during the covenant modification
                   period to limit certain non-ordinary course business transactions;

               •   added certain mandatory prepayment requirements in connection with certain
                   transactions; and

               •   revised certain agreement terms to increase the LIBOR floor and permanently
                   change interest rate margins.

                      Westminster Mall Sale

       59.     In an effort to generate additional liquidity, WPG engaged with potential buyers for

the sale of certain assets. On November 5, 2020, the Debtors executed a purchase and sale

agreement to sell approximately 43.13 acres of the Westminster Mall, located in Westminster,

California, to Taylor Morrison of California, a real estate developer. Under the agreement, WPG

will retain certain acres of the Westminster Mall. The Debtors anticipate that the transaction will

                                                28
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 29 of 401




close during the second half of 2022 and is expected to generate approximately $50 million in net

cash proceeds.

                        Proposed Exchange Tender Offer

        60.      The Company also actively sought measures to deleverage its balance sheet.

As mentioned above, in late 2020, the Debtors engaged in discussions regarding a potential

debt-for-preferred equity exchange transaction to exchange certain of the debt obligations for

preferred equity. The transaction would have allowed the Debtors to convert approximately

$259.3 million of their unsecured bonds into approximately $175 million of new preferred equity.

The Debtors sought to effectuate the transaction by reorganizing their 51% interest in certain joint

ventures with O’Connor into a special purpose vehicle. Despite progress in the negotiations, those

discussions came to a halt after the parties were unable to agree on certain economic terms of the

transaction.

                        Mortgage Forbearance Agreements

        61.      The Company has entered into a number of forbearance agreements

(collectively, the “Mortgage Forbearance Agreements”) on certain of its outstanding Mortgage

Loans, including the Mortgage Loans secured by properties such as: Arbor Hills, Nichols Hills,

Scottsdale Quarter, Town Center Crossing, Town Center Plaza, and Southgate Mall.

The Mortgage Forbearance Agreements, among other things, contain a waiver of (i) certain events

of default and (ii) collection of interest at the default rate by the respective lenders.

        D.       Discussions with Creditors, Entry into Restructuring Support Agreement, and
                 the Chapter 11 Plan

        62.      As discussed, the Debtors began negotiating the terms of a comprehensive

restructuring transaction with their major creditor constituencies in February 2021 after the

Debtors’ previous attempts to address their balance-sheet concerns proved unsuccessful. After



                                                   29
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 30 of 401




months of discussions and the exchange of multiple rounds of term sheets, the Debtors reached

consensus with their key stakeholders on the terms of a value-maximizing path forward.

       63.     On June 11, 2021, the Debtors entered into the Restructuring Support Agreement,

a copy of which is attached as Exhibit D hereto (the “Restructuring Support Agreement”) with

Holders of approximately 74.5% of the 2018 Credit Facility, Holders of approximately 62% of the

2015 Credit Facility, Holders of approximately 66.67% of the Unsecured Notes, and Holders of

100% of the Weberstown Term Loan Facility.              The Restructuring Support Agreement

contemplates a comprehensive reorganization achieved through the Plan that will result in a

substantial deleveraging of the Debtors’ balance sheet by approximately $950 million, while

providing a meaningful recovery for equity holders. The key financial components of the

restructuring are as follows:

               •       a $100 million senior secured, superpriority debtor-in-possession delayed
                       draw term loan facility (the “DIP Term Loan Facility”), provided by SVP
                       and the Ad Hoc Lender Group, that will be used, among other things, to
                       honor employee wages and benefits, meet tenant obligations, procure goods
                       and services, cover capex and redevelopment obligations, fund general and
                       corporate operating needs and the administration of these chapter 11 cases;

               •       an $1,212 million take-back term loan facility, plus certain accrued and
                       unpaid interest amounts on the Debtors’ prepetition debt obligations (the
                       “New Term Loan Exit Facility”);

               •       a $50 million revolving credit facility based on the Debtors’ liquidity need
                       at emergence; and

               •       an equity rights offering, fully backstopped by SVP, in an amount no less
                       than $260 million and no more than $325 million, that will be used, among
                       other things, to pay down the DIP Term Loan Facility, fund emergence
                       costs, and fund certain Cash payments contemplated under the Plan.




                                                30
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 31 of 401




         64.      The Restructuring Support Agreement contemplates an equitization restructuring

providing stakeholder recoveries, pursuant to the Plan, including the following: 12

                  •       Holders of claims arising under the 2018 Credit Facility and the 2015 Credit
                          Facility will receive their pro rata share of (a) $1,187 million of the
                          New Term Loan Exit Facility and (b) $150 million;

                  •       Holders of claims arising under the Weberstown Term Loan Facility will
                          receive their pro rata share of (a) $25 million of the New Term Loan Exit
                          Facility and (b) a $40 million;

                  •       Holders of claims arising under the Unsecured Notes will received their
                          pro rata share of (a) all common stock of the reorganized WPG (subject to
                          certain dilution) (the “New Common Equity”) not distributed to Holders of
                          Allowed Existing Limited Partner Common Units, Existing Preferred
                          Equity Interests, and Existing Equity Interests who, as applicable, elect to
                          receive New Common Equity and (b) the right to purchase their pro rata
                          share of 50% of the New Common Equity at a 32.5% discount to Set-Up
                          Equity Value of $800 million;

                  •       all of the Debtors’ property-level mortgage indebtedness will be unimpaired
                          by the restructuring;

                  •       Holders of general unsecured claims will be unimpaired by the
                          restructuring; and

                  •       Holders of Preferred Equity and WPG Inc. Common Stock shall, depending
                          on how their Classes vote on the Plan, have a right to (a) $40 million or, at
                          their election, but subject to certain qualifications, (b) 6.125% of the New
                          Common Equity.

         65.      The Restructuring Support Agreement includes a broad “fiduciary out” that

provides, in part, that nothing will require the Debtors to take any action or to refrain from taking

any action with respect to the restructuring transactions to the extent taking or failing to take such

action would be inconsistent with applicable law or its fiduciary obligations under applicable law.

Moreover, Section 8.02(b) of the Restructuring Support Agreement permits the Debtors to, among



12   In the event of any inconsistencies between the summaries set forth below and the provisions relating to such
     recoveries in the Restructuring Support Agreement and/or Plan documents, the descriptions in the Restructuring
     Support Agreement and/or Plan, as applicable, shall control.


                                                        31
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 32 of 401




other things, (a) (x) actively initiate, solicit, and induce any Acceptable Alternative Restructuring

Proposals (as defined in the Restructuring Support Agreement), or (y) consider, develop, facilitate,

and respond to any Alternative Restructuring Proposals (or inquiries or indications of interest with

respect thereto), or (b) otherwise cooperate with, assist, participate in, or facilitate any inquiries,

proposals, discussions, or negotiation of Alternative Restructuring Proposals, pursuant to the terms

set forth in Section 8.02(b) of the Restructuring Support Agreement.

       66.     In light of these provisions, the Plan includes a “toggle” feature, allowing the

Debtors to seek an alternative reorganization transaction that would repay the Debtors’ corporate

debt in full in Cash, recapitalize the Debtors’ business, and provide stakeholder recoveries greater

than those contemplated by the Restructuring Support Agreement.              The Debtors, with the

assistance of their advisors, will continue the prepetition marketing process on a postpetition basis

and will continue to actively solicit the market for potential financial and strategic buyers now that

these chapter 11 cases have formally commenced. Any proposal received must (a) provide for the

payment in full in Cash of Claims under the DIP Term Loan Facility, 2018 Credit Facility,

2015 Credit Facility, and Weberstown Term Loan Facility, including all accrued but unpaid

prepetition and postpetition interest, and the Unsecured Notes, (b) cover certain fees under the

Backstop Commitment Agreement, and (c) exceed the recoveries provided to the Debtors’ equity

holders under the equitization restructuring contemplated by the Restructuring Support

Agreement. Any such alternative transaction would be implemented through the Plan.

       67.     The Debtors intend to use these chapter 11 cases and the proposed marketing

process to maximize the value of the entire enterprise and position their business for future success.

In the event a bid arises that meets the agreed upon requirements in the Restructuring Support




                                                  32
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 33 of 401




Agreement, the alternative toggle restructuring will contemplate the following stakeholder

recoveries, among others: 13

                  •        Holders of claims arising under the Debtors’ project-level secured
                           indebtedness will remain unimpaired by the restructuring;

                  •        Holders of claims arising under the 2018 Credit Facility and the 2015 Credit
                           Facility will receive their Allowed recovery in full in Cash;

                  •        Holders of claims arising under the Weberstown Term Loan Facility will
                           receive will receive their Allowed recovery in full in Cash;

                  •        Holders of claims arising under the Unsecured Notes will receive their
                           Allowed recovery in full in Cash;

                  •        Holders of general unsecured claims will remain unimpaired by the
                           restructuring;

                  •        Holders of claims arising from a prepetition guarantee by any Debtor of the
                           Debtors’ project-level secured indebtedness will remain unimpaired by the
                           restructuring; and

                  •        Holders of Preferred Equity and WPG Inc. Common Stock shall share in a
                           recovery that must exceed what these Holders receive under the equitization
                           plan.

         E.       The Proposed DIP Financing and Marketing Process 14

         68.      Pursuant to the Debtors’ Emergency Motion For Entry of Interim and Final Orders

(A) Authorizing the Debtors To Obtain Postpetition Financing, (B) Authorizing the Debtors To

Utilize Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense

Status, (D) Granting Adequate Protection To the Prepetition Secured Parties, (E) Modifying the

Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief

(the “DIP Motion”), the Debtors seek approval of the proposed DIP Term Loan Facility and the


13   In the event of any inconsistencies between the summaries set forth below and the provisions relating to such
     recoveries in the Restructuring Support Agreement and/or Plan documents, the descriptions in the Restructuring
     Support Agreement and/or Plan, as applicable, shall control.
14   Capitalized terms used in this Section E, but not otherwise defined herein shall have the meanings ascribed to
     them in the DIP Motion or Interim DIP Order, as applicable.


                                                        33
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 34 of 401




postpetition use of the Prepetition Secured Parties’ Cash Collateral. The DIP Term Loan Facility

provides the necessary cash to meet immediate operational needs, including immediate access to

$50 million upon entry of the Interim DIP Order and the remaining amount of the DIP Term Loan

Facility upon entry of the Final DIP Order, and provides the liquidity for a smooth transition into

chapter 11.

               The Debtors’ Need for Interim Relief

       69.     The Debtors require immediate access to the DIP Term Loan Facility and the

Prepetition Secured Parties’ Cash Collateral.         As of the Petition Date, the Debtors’ total

unrestricted cash balance is insufficient to operate their enterprise and continue paying their debts

as they come due. The Debtors’ business is cash intensive, with significant daily costs required to

satisfy obligations to vendors, tenants, and employees. Without securing access to the $50 million

available upon entry of the Interim DIP Order, the Debtors will be unable to operate their business

and pay debts as they come due during the first 21 days of these chapter 11 cases. As such, and

due to their current limited liquidity, the Debtors require immediate access to postpetition

financing and the use of the Prepetition Secured Parties’ Cash Collateral to operate their business.

Further, the failure to obtain access to the DIP Term Loan Facility and the Prepetition Secured

Parties’ Cash Collateral will result in immediate and irreparable harm to the Debtors and their

stakeholders, and will diminish the value of the Debtors’ estates.

               The DIP Sizing Process

       70.     As more thoroughly described in the Declaration of Marc Liebman in Support of

the Debtors’ Emergency Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors

to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,

(C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting

Adequate Protection to the Prepetition Secured Parties, (E) Modifying the Automatic Stay,


                                                 34
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 35 of 401




(F) Scheduling A Final Hearing, and (G) Granting Related Relief (the “Liebman Declaration”), in

connection with their liquidity situation and the prospect of a chapter 11 filing, the Debtors, with

the assistance of A&M, analyzed their projected cash needs and prepared a 13-week cash flow

forecast (the “Budget”) for the interim period that includes reasonable and necessary foreseeable

expenses to be incurred in connection with the operation of the Debtors’ business. I believe that

the Budget demonstrates that the Debtors will have adequate liquidity during the interim period.

         71.      In creating the Budget, the Debtors, with the assistance of A&M, relied on its

projected cash needs to determine the amount of postpetition financing required to administer these

chapter 11 cases. That analysis was based upon the Debtors’ business plan, overlaid with the

estimated impact of the commencement of these chapter 11 cases. The Debtors and A&M factored

in the potential limitations created by a chapter 11 filing to accessing cash from properties owned

by joint ventures and properties with mortgages owned through non-joint venture special purpose

entities. As further described in the Liebman Declaration, during 2021, approximately 64% of the

Company’s total net operating income 15 is generated by the DIP Collateral Properties and

properties underlying DIP Pledged Equity, approximately 20% by properties with property-level

mortgages, and approximately 16% by joint venture properties. In sizing the DIP Term Loan

Facility, the Debtors and A&M considered the impact of losing access to cash associated with

certain mortgaged properties subject to cash traps or potential cash traps, or certain properties are

in the process of being turned over to the applicable mortgage lender.                        Moreover, certain

property-level mortgage loans cross-default upon a chapter 11 filing by WPG LP and other Debtor

entities. The DIP Term Loan Facility sizing analysis factored in the negative impact of losing




15   Excluding transition properties and including only WPG’s pro-rata share of net operating income for WPG’s joint
     venture ownership interests.


                                                        35
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 36 of 401




access to cash and any positive free cash flow, after property-level debt service, because of existing

and potential cash traps, joint venture agreements (and associated minimum liquidity

requirements), or loss to transition properties.

       72.     The Debtors believe the proposed DIP Term Loan Facility is critical to operate their

businesses and satisfy all administrative costs and expenses associated with these chapter 11 cases

as they come due as the Debtors seek to explore value-maximizing restructuring transactions.

               The DIP Marketing Process

       73.     As more thoroughly described in the Declaration of Elizabeth Abrams in Support

of the Debtors’ Emergency Motion for Entry of Interim and Final Orders (A) Authorizing the

Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,

(C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting

Adequate Protection to the Prepetition Secured Parties, (E) Modifying the Automatic Stay,

(F) Scheduling A Final Hearing, and (G) Granting Related Relief (the “Abrams Declaration”),

filed contemporaneously herewith, the Debtors retained Guggenheim Securities to assist WPG

with exploring and analyzing restructuring alternatives, including undertaking a marketing process

to secure additional liquidity the Debtors need to operate during these chapter 11 cases.

       74.     I understand that a number of financial institutions, including existing lenders, were

contacted for the purposes of exploring potential DIP financing, and that many of these financial

institutions signed non-disclosure agreements. I understand that the Debtors, in consultation with

their advisors, narrowed down the prospective debtor-in-possession financing lenders and

commenced a second round of outreach.

       75.     The proposed debtor-in-possession financing is an important component of the

Debtors’ overall restructuring efforts because it provides the Debtors with the stability and

certainty that they will have sufficient liquidity to continue operations in the ordinary course of

                                                   36
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 37 of 401




business during these chapter 11 cases. Based on the results of this marketing process, and given

the facts and circumstances of these chapter 11 cases, I understand that the DIP Term Loan Facility

is the Debtors’ best available financing option.

                 The Proposed Adequate Protection is Fair and Appropriate

       76.       The Debtors require access to the Prepetition Secured Parties’ Cash Collateral.

I understand that the Debtors’ propose to provide the Prepetition Secured Parties with the

following, among other things, as adequate protection:

             •   replacement liens on the Prepetition Collateral;

             •   superpriority administrative expense claims with respect to diminution in value of
                 the Prepetition Collateral;

             •   payment of all reasonable and documented professional fees and expenses of
                 counsel to the Prepetition Agents and the First Lien Advisors;

             •   payment of current interest on the Prepetition Credit Facilities at the applicable non-
                 default, contract rate set forth in each of the documents governing each facility; and

             •   financial reporting in accordance with the Prepetition Loan Documents and
                 delivery of a budget showing the actual receipts received and operating
                 disbursements (including any professional fees) every four weeks.

       77.       Use of the Prepetition Secured Parties’ Cash Collateral enhances the value of the

WPG’s properties by enabling the Company to fund ordinary course maintenance and capex, and

redevelopment costs, among other expenditures.

                       Part IV: Evidentiary Support for First Day Motions

       78.       Contemporaneously herewith, the Debtors have filed a number of First Day

Motions seeking orders granting various forms of relief intended to stabilize the Debtors’ business

operations, facilitate the efficient administration of these chapter 11 cases, and minimize

disruption. I understand the Debtors intend to seek the entry of Court orders approving each of

the First Day Motions as soon as possible in accordance with the Bankruptcy Code, the Federal



                                                   37
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 38 of 401




Rules of Bankruptcy Procedure, and the Bankruptcy Local Rules of the United States Bankruptcy

Court for the Southern District of Texas. If the Court does not grant the relief requested by the

Debtors in the First Day Motions on an emergency basis, I believe that the Debtors will suffer

immediate and irreparable harm.

       79.         Several of the First Day Motions request authority to pay certain prepetition

claims. I understand that rule 6003 of the Federal Rules of Bankruptcy Procedure provides, in

relevant part, that the Court shall not consider motions to pay prepetition claims during the first 21

days following the filing of a chapter 11 petition, “except to the extent relief is necessary to avoid

immediate and irreparable harm.” In light of this requirement, the Debtors have narrowly tailored

their requests for immediate authority to pay certain prepetition claims to those circumstances

where the failure to pay such claims would cause immediate and irreparable value-destructive

harm to the Debtors and their estates, to the detriment of all stakeholders. Other relief will be

deferred for consideration at a later hearing.

       80.     The First Day Motions include the following:

       A. Administrative Motions:

               •        “Joint Administration Motion”: Debtors’ Motion for Entry
                        of an Order (I) Directing Joint Administration of the
                        Debtors’ Chapter 11 Cases and (II) Granting Related Relief

               •        “Creditor Matrix, SOFAs, and Schedules Motion”: Debtors’
                        Motion for Entry of an Order (I) Extending Time to File
                        Schedules and Statements of Financial Affairs and Rule
                        2015.3 Reports, (II) Authorizing the Debtors to (A) File a
                        Consolidated List of the Debtors’ 30 Largest Unsecured
                        Creditors, and (C) Redact Certain Personally Identifiable
                        Information, (III) Waiving the Requirement to File a List of
                        Equity Holders, (IV) Approving the Form and Manner of
                        Noticing Creditors of the Filing of these Chapter 11 Cases,
                        and (V) Granting Related Relief




                                                 38
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 39 of 401




      •     “Prime Clerk 156(c) Retention Application”: Debtors’
            Application for Entry of an Order (I) Authorizing and
            Approving the Appointment of Prime Clerk LLC as Claims
            and Noticing Agent Effective Nunc Pro Tunc to the Petition
            Date and (II) Granting Related Relief

B. Finance Motions:

      •     “DIP Motion”: Debtors’ Emergency Motion For Entry of
            Interim and Final Orders (A) Authorizing The Debtors To
            Obtain Postpetition Financing, (B) Authorizing the Debtors
            To Use Cash Collateral, (C) Granting Liens and Providing
            Superpriority Administrative Expense Status, (D) Granting
            Adequate Protection to Prepetition Secured Parties,
            (E) Modifying the Automatic Stay, (F) Scheduling a Final
            Hearing, and (V) Granting Related Relief

      •     “Cash Management Motion”: Debtors’ Motion for Entry of
            Interim and Final Orders (I) Authorizing the Debtors to
            (A) Continue to Operate Their Cash Management System,
            (B) Maintain Existing Bank Accounts, (C) Continue to
            Perform Intercompany Transactions, and (D) Maintain
            Existing Business Forms and (II) Granting Related Relief

C. Operational Motions:

      •     “Wages Motion”: Debtors’ Motion for Entry of Interim and
            Final Orders (I) Authorizing the Debtors to (A) Pay
            Prepetition  Employee     Wages,     Salaries,     Other
            Compensation, and Reimbursable Expenses, (II) Continue
            Employee Benefits Programs, and (II) Granting Related
            Relief

      •     “Critical Vendors Motion”: Debtors’ Motion for Entry of
            Interim and Final Orders (I) Authorizing the Debtors to Pay
            Certain Prepetition Claims of Trade Claimants,
            (II) Granting Administrative Expense Priority to All
            Undisputed Obligations on Account of Trade Claims, and
            (III) Granting Related Relief

      •     “Tenant Obligations Motion”: Debtors’ Motion for Entry of
            Interim and Final Orders Authorizing (I) Payment of Tenant
            Obligations and (II) Granting Related Relief

      •     “Equity Trading Motion”: Debtors’ Motion for Entry of
            Interim and Final Orders (I) Approving Notification and
            Hearing Procedures for Certain Transfers of and


                                    39
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 40 of 401




                       Declarations of Worthlessness with Respect to Common
                       Stock and (II) Granting Related Relief

               •       “Insurance Motion”: Debtors’ Motion for Entry of Interim
                       and Final Orders (I) Authorizing the Debtors to
                       (A) Continue Their Insurance Programs and Satisfy
                       Obligations Related Thereto, (B) Modify Existing or
                       Purchase Insurance Policies, and (C) Continue to Pay
                       Brokerage Fees and (II) Granting Related Relief

               •       “Utilities Motion”: Debtors’ Motion Seeking Entry of an
                       Order (I) Proving The Proposed Adequate Assurance
                       Deposit For Future Utility Services, (II) Prohibiting Utility
                       Providers From Altering, Refusing, Or Discontinuing
                       Services, (III) Approving The Proposed Adequate Assurance
                       Procedures For Resolving Adequate Assurance Requests,
                       And (IV) Granting Related Relief

               •       “Taxes Motion”: Debtors’ Motion For Entry of Interim and
                       Final Orders (I) Authorizing the Payment of Certain
                       Prepetition Taxes and Fees and (II) Granting Related Relief

       81.     I am familiar with the content and substance contained in each First Day Motion

and believe that the relief sought in each motion (a) is necessary to enable the Debtors to transition

into, and operate efficiently and successfully in, chapter 11 with minimal disruption or loss of

productivity and value, (b) constitutes a critical element in the Debtors achieving a successful

reorganization, and (c) is in the best interest of the Debtors’ estates and stakeholders. I have

reviewed each of the First Day Motions and the facts set forth therein are true and correct to the

best of my knowledge, information, and belief after reasonable inquiry and incorporated herein in

their entirety by reference. If asked to testify as to the facts supporting each of the First Day

Motions, I would testify to the facts set forth in such motions.

                           [Remainder of page intentionally left blank]




                                                 40
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 41 of 401




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.


 Dated: June 13, 2021                         /s/ Mark E. Yale
                                              Name: Mark E. Yale
                                              Title: Executive Vice President and
                                                      Chief Financial Officer
                                                      Washington Prime Group Inc.




                                           41
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 42 of 401




                             Exhibit A

                   Corporate Organizational Chart
                                                                                                               Case 21-31948
                                                                                                                      Public Shareholders
                                                                                                                                          Document 26 Filed in TXSB on 06/14/21 Page 43 of 401
                                                                                                                                           (NYSE: WPG)




                                                                                                                                                                                                         Third Party Individuals and
                                                                                                                                 Washington Prime Group Inc.
                                                                                                                                                                                                                 Companies
                                                                                                                                            (IN)                      98.22%           1.78%
                                                                                                                                                                        GP              LPs
                                                                                                                                         General Partner
                                                                                                                                                                                                                 Limited Partners             ND




                                                                                                                                                                   Washington Prime Group, L.P.
                                                                                                                                                                              (IN)1*

                                                                                                                                                                                                                                                                                                                       WPG
                                                                                                                        KI-Whitemak                                                * Guarantor of 30
                                                                                                                                                                                     property-level                                                    WPG Subsidiary Holdings I, LLC                                Northtown
    Royal Eagle                          Royal Eagle                                    99% Member                     Associates, LLC                                                 mortgages                                                                  (MD)                                              Venture, LLC
                                                                                      (1% Washington
     Plaza LLC                           Plaza II LLC       99.99% Member
                                                                                     Prime Group Inc.)                      (PA)                                                                           WPG-OC                                                                                                       (DE)
       (DE)*                                (DE)           (.01% Washington                                                                                                                                 General                                                                               ND
                                                            Prime Group Inc.)     Jefferson
                                                                                Valley Center                           1% GP
                                                                                                                                                     \\                                                   Partner, LLC                                                                                                                  Third-Party
                   99% LP        1% GP
                                                                                      LLC                                                                                                                     (DE)                                                                                                                            `
                                                                                                                                                                                                                                                                                                                                       Joint Venture         Simon MV, LLC
                                                                                                                                                                                                                     ND
*F/K/A Royal Eagle Limited
                                                                                     (DE)                                                                                                                                                                                                                                                 Partner                (DE)
       Partners hip
                                                                                                                                                                                                                                                                                                                                                    ND
                                                                                                                                                                                                                                                                                                                                                                                                                                  80% GP
                                                                                                                                                                                                                                                           Washington Prime Properties,                                                                                                  1% GP          Third-Party Joint        (WGP LP)
                       Coral Springs                                                                                                  WTM                          WPG Management Associates,                                                  99.5%
                                                         Bowie Mall                                                                                                                                                                              LP                    LLC                                                                                                                              Venture Partner
                       Joint Venture                                                                      Whitemak                Stockton, LLC                              Inc.                                          Glimcher
                                                        Company, LLC                                                                                                                                                                                                  (DE)                                                                                                                                           ND
                            (IN)                                                                          Associates                  (DE)                                   (IN)                                         Dayton Mall,                                             ND                                                                              87.21% LP
                                                            (DE)                                                                                                                                                                                                                                                   Glimcher
                                                                                                             (PA)                                                                                                              LLC
                                                                                                                                                                                                                              (DE) ND
                                                                                                                                                                                                                                                                          0.5% GP                                Grand Central,                 11.79% LP
                                                                                                                                                                                                                                                                                                                       LLC
                                           Ground Lessee                                                                                                                                                                                                                                                              (DE) ND
                                             Operator                                                                                                                                                                                                       Washington Prime Property
                                                                                                                                             WPG-OC General              WPG-OC General                                                                        Limited Partnership
                                     Markland Mall,
                                                                                                                                              Partner III, LLC            Partner II, LLC                                                                             (DE)*                              * Guarantor of 3
                                           LLC                                                                                                                                                                           1% Managing Member                                                               property-level                                                                                        20% LP
                                                                                                                                                                                                                                                       (f/k/a Glimcher Properties Limited Partnership)
                                          (DE)                                                                                                     (DE)                        (DE)                                                                                                                         mortgages
                                                                    Fee Owner
                                                                                                                                                              ND                          ND                                                                                                                                        MSA/PSI Westland             MSA/PSI               MSA/PSI Ocala
                                                                                                                                                                                                                                              99% Member                                          99% LP
                                                                                                                                                                                                                                                                                                                                        Limited             Altamonte Limited             Limited
                                                                                                         Southern Hills                                                                                         51% GP                                                                                                      1% GP
                                         Markland Fee                                                                                                                                                                                                                                                                                 Partnership               Partnership             Partnership
                                                                                                           Mall LLC                                                                                                                                                                                                                                                                                                        Port Charlotte-JCP
                                            Owner
                                                                                                                                                                                      O’Connor Mall                                                                                                                                       (IN)                      (IN)                    (IN)
                                                                                                             (DE)                                                                     Partners, L.P.                                                                         \\                                                                   ND                                                                        Associates, Ltd.
                                           LLC (DE)                                                                                                                                      (49% LP) ND                      Dayton Mall
                                                                                                                                                   50.5% GP                                                                                                                                                                                                                                                                       (FL)
                                                                                                                                                                                                                          Venture, LLC                                                                                                                                                                                                       ND
                                                                                                            Mall at                                                   0.5% GP                                                (DE)
    Brunswick                                                                                              Jefferson                                                                                                                 ND
   Square Mall,                                                                                           Valley, LLC
        LLC                                                                                                                                                                                                                                                        ATC Glimcher,                                 Grand Central
                                                                                                              (IN)
       (DE) ND                                                                                                                                                                                                                                                          LLC                                         Limited                                                                                              Port Charlotte Mall LLC
                                                                                                                                                                                                                                                                       (DE)                                       Partnership                                                                                                     (DE)
                                                                                                                                            WPG-OC JV IV, L.P.                                                           Dayton Mall II,
                                                                                                                                                                                     49% LP            49% LP                                                                 ND                                      (DE) ND
                                                                                                                                                 (DE)                                                                         LLC                                                                                                                                                                                           *Ground Lessee ND
                                                                                                                                                              ND                                                             (DE)                                                                                                           99% LP                  99% LP                    99% LP
                                                                                                                                                                                                                                                                                                                                        1% GP (WPG LP)          1% GP (WPG LP)            1% GP (WPG LP)
                                                                                                                                                                                                                                    ND
                                                                                                                                                                                                                                                                                                                 Grand Central
                             21 Entities - Exhibit 1                                                                                                                                                                                                                                                             Parkersburg,
                                                                                                                                              Multiple Non-                                            WPG-OC JV, L.P.                                                                                                LLC
                                                                                                                                              Debtor Entities                                              (DE)                                                                                                      (DE) ND
                                                                                                                                                            ND                                                             ND
    Bloomingdale
      Court, LLC
        (DE)

                                                                                                                                Arbor Walk                     AHC Ann
                                                                                                                                 Mall, LLC                     Arbor, LLC                                                                                                                                                           C.C. Westland Joint      C.C. Altamonte            C.C. Ocala Joint
                                                                                                                                                                                                        Multiple Non-
                                                                                                                                   (DE) ND                        (DE) ND                                                                                                                                                                 Venture             Joint Venture                Venture
                                                                                                                                                                                                        Debtor Entities
                                                                                                                                                                                                                                                                                                                                            (IN)                   (IN)2                     (IN)3
                                                                                                                                                                                                                      ND
                                                                                                                                                                 AHC
                                                                                                                                                              Washtenaw,                                                                                                                                                                                    Fee Owner/Ground Lessor   Fee Owner/Ground Lessor
                                         64 Entities - Exhibit 2                                                                                                  LLC
                                                                                                                                  6 Entities - Exhibit 3         (DE) ND          Johnson City                                  Leawood TCP,                119 Leawood,
                                                                                                                                                                                    Mall LLC                                         LLC                          LLC                                                                                          West Town              Gaitway Plaza, LLC
                                                                                                                                                                                      (DE) ND                                       (DE) ND                      (DE)                                                                                         Corners, LLC7                 (DE)
                                                                                                                                                                                                                                                                          ND
                  2018 Revolving Credit Facility Borrower                               2018 Revolving Credit Facility Guarantor                                                                                                                                                                                                                                  (DE)
                  2018 Term Loan Facility Borrower                                      2018 Term Loan Facility Guarantor                                                                                                                                                                                                                                    *Ground Lessee            *Ground Lessee
                  2015 Credit Facility Borrower                                         2015 Credit Facility Guarantor
                  Weberstown Term Loan Facility Borrower                                Mortgage Level Guarantor
                                                                                                                                                                                            7 Entities - Exhibit 4
                  Unsecured Notes Borrower                                      ND      Non-Debtor Entity2
                  Mortgage-Level Borrower                                               Non-WPG Entities
                 Wholly- Owned Non-Debtor Entities                                      Joint Venture Entity
        \\
                 Omitted
                                                                                         Pledged Subsidiary and Assets
                                                                                         Subject to Mortgage under the 2018
                                                                                         Credit Facility Agreement and 2015
                                                                                         Credit Facility Agreement

    1. Ownership assumed to be 100% unless otherwise noted.
    2. All entities included on this chart and the associated exhibits are assumed to be Debtor
    entities unless otherwise noted.
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 44 of 401
Exhibit 1




                              Washington Prime Group, L.P.
                                         (IN)1*




       Brunswick           Canyon View
      Square Mall,                             MOG Crossing,         Muncie Mall,
                           Marketplace,
           LLC                                     LLC                   LLC
                                LLC
          (DE) ND                                 (DE)                  (DE)
                               (DE) ND                   ND                   ND



     Charlottesville                                                 North Ridge
                            Forest Plaza,       Muncie Plaza,
        Fashion                                                       Shopping
                                 LLC                LLC
      Square, LLC                                                    Center, LLC
                                (DE)               (DE) ND
          (DE) ND                      ND                               (DE) ND
            Sub-Lease


     Charlottesville
                           Lakeline Plaza,       Oak Court          Southgate Mall
      Lease Tract,
                                 LLC             Mall, LLC          Montana II LLC
           LLC
                                (DE)               (DE) ND               (DE) ND
          (DE) ND                      ND


                           Lincolnwood
        Lakeline                               SPG Anderson         Town Center
                           Town Center,
       Village LLC                               Mall, LLC          at Aurora, LLC
                                LLC
           (DE)                                     (IN) ND              (DE) ND
                 ND            (DE) ND



         Mall at           Marketplace at         Waterford
                                                                     Westminster
      Cottonwood,          Concord Mills,        Lakes Town
                                                                      Mall, LLC
           LLC                  LLC               Center LLC
                                                                        (DE) ND
          (DE) ND              (DE) ND               (DE) ND



                                                                     White Oaks
                                                                     Plaza, LLC
                                                                        (DE) ND
                                      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 45 of 401
Exhibit 2
                                                                              Washington Prime Group, L.P.
                                                                                         (IN)1*




                                       MFC            CT Partners,                              Boynton Beach      Chautauqua             Morgantown                Northwoods
                    Melbourne                                           Chesapeake
                                    Beavercreek,          LLC                                     Mall, LLC         Mall, LLC              Mall LLC                 Ravine, LLC
                    Square, LLC                                         Center, LLC
                                         LLC              (IN)                                       (IN)             (IN)                   (DE)                       (DE)
                       (IN)                                                (IN)
                                        (DE)


                   Northwoods                                                                                                                                         Plaza at
                                    Orange Park       Clay Terrace      Chesapeake               Dare Center,     Dayton Mall III,       Paddock Mall,
                    Shopping                                                                                                                                       Buckland Hills,
                                     Mall, LLC        Partners, LLC     Theater, LLC                 LLC                LLC                  LLC
                   Center, LLC                                                                                                                                           LLC
                                        (IN)              (DE)             (DE)                      (IN)              (DE)                  (IN)
                       (IN)                                                                                                                                             (DE)


                     Plaza at        Plaza at                                                                                               Plaza at
                                                                        Edison Mall,             Empire East,      Fairfax Court                                    Richardson
                   Countryside,     Northwood,       Downeast LLC                                                                         Tippecanoe,
                                                                            LLC                      LLC            Center LLC                                      Square, LLC
                       LLC              LLC             (DE)                                                                                  LLC
                                                                            (IN)                    (DE)                (DE)                                            (IN)
                       (IN)             (IN)                                                                                                  (IN)


                    Rockaway                                                                                      KI-Henderson                                       Shops at
                                     Rockaway        Fairfield Town       Fairfield                Keystone                               Rolling Oaks
                   Town Court,                                                                                       Square                                       Northeast Mall,
                                   Town Plaza, LLC    Center, LLC        Village, LLC            Shoppes, LLC                              Mall, LLC
                       LLC                                                                                        Associates, LLC                                      LLC
                                        (IN)               (IN)              (DE)                    (IN)                                     (DE)
                       (IN)                                                                                            (PA)                                            (IN)
                                                                                                                  99.5% LP     0.5% GP


                                                                                                    WPG            KI-Henderson           Sunland Park
                 SM Mesa Mall,     Southern Park     Lakeview Plaza        Lincoln                                                                                      WPG Wolf
                                                                                                  Northtown           Square                Mall, LLC
                      LLC            Mall, LLC        (Orland), LLC     Crossing, LLC                                                                                   Ranch, LLC
                                                                                                 Venture, LLC     Associates, L.P.            (IN)
                     (DE)               (IN)              (DE)               (IN)                                                                                          (IN)
                                                                                                     (DE)              (PA)


                                                         Mall at                                                                           University              University Park
                   The Outlet      Town Center at                       Mall at Great            Lima Center,      Lindale Mall,
                                                     Cottonwood II,                                                                      Town Plaza, LLC            Mall CC, LLC
                  Collection LLC    Aurora II LLC                        Lakes, LLC                  LLC                LLC
                                                           LLC                                                                                (IN)                      (DE)
                      (DE)*            (DE)                                 (DE)                     (IN)              (DE)
                                                          (DE)
     * f/k/a Glimcher
  Supermall Venture, LLC


                                                                                                                                          Washington              WPG Rockaway
                   Village Park      Villages at      Mall at Lima,        Mall at              Mall at Irving,    Mall at Lake
                                                                                                                                           Plaza, LLC             Commons, LLC
                    Plaza, LLC     MacGregor, LLC          LLC          Longview, LLC                LLC            Plaza, LLC
                                                                                                                                              (IN)                    (IN)
                        (DE)             (IN)             (IN)              (IN)                     (IN)              (IN)



                                                     Washington Prime                                                                                     St. Charles
                    Westshore          WPG             Management       Bloomingdale             Maplewood         Martinsville
                                                                                                                                                         Towne Plaza,
                    Plaza II LLC   Westshore, LLC     Associates, LLC     Court, LLC              Mall, LLC         Plaza, LLC
                                                                                                                                                              LLC4
                       (DE)            (DE)                (IN)             (DE)                    (IN)               (IN)
                                                                                                                                                              (DE)




                                                                                                                                              Greenwood                 Markland
                                                                                                                                            Plus Center, LLC            Plaza, LLC
                                                                                                                                                  (IN)                     (IN)
                     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 46 of 401
  Exhibit 3




                                                WPG-OC JV, L.P.
                                                    (DE)
                                                                         ND




                                          Multiple Non-Debtor Entities

                                                                         ND




                                                                                    Palms Crossing
AHC Ann        Arboretum        Arbor Walk         OKC Curve                                          Gateway
                                                                     OKC-NHP, LLC    Town Center,
Arbor, LLC      Mall LLC         Mall, LLC        Triangle LLC                                       Square LLC
                                                                         (DE)            LLC
   (DE)           (DE)             (DE)               (DE)                                              (DE)
          ND             ND                ND                ND                ND       (DE) ND                ND

   AHC
Washtenaw,
    LLC
   (DE) ND
                                Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 47 of 401
     Exhibit 4




                                                                             WPG-OC JV, L.P.
                                                                                 (DE)
                                                                                                      ND




                                                                       Multiple Non-Debtor Entities

                                                                                                      ND




Leawood TCP,     119 Leawood,    Johnson City               BRE/Pearlridge     Pearlridge       PFP Columbus                     SDQ III Fee,    SDQ III Retail,
                                                                                                                 SDQ Fee, LLC
     LLC               LLC         Mall LLC                      LLC          Uptown II LLC         II, LLC                          LLC              LLC
    (DE)              (DE)
                                                                                                                    (DE)
                                    (DE)*                       (DE)              (DE)               (DE)                           (DE)             (DE)
          ND               ND               ND                          ND               ND                 ND              ND              ND               ND
                                 *f/k/a Glimcher MJC, LLC
                             Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 48 of 401



                                                            Exhibit B

                                              Summary of the Company’s Properties

                                                  Enclosed Retail Properties 16
               Property                  Square Footage         Occupancy Rate                     Key Retailers
 Anderson Mall in Anderson,                                                         Not managed by the Debtors
                                              —                         —
 South Carolina
 Arbor Hills in Ann Arbor,                                                          Lululemon Athletica, Shake Shack
                                             86,939                  84.8%
 Michigan
 The Arboretum in Austin, Texas                                                     Barnes & Noble, Cheesecake Factory,
                                            193,835                  91.5%
                                                                                    Pottery Barn
 Ashland Town Center in Ashland,                                                    Belk, Belk Home Store, J.C. Penney,
                                            434,207                  97.1%
 Kentucky                                                                           T.J. Maxx
 Bowie Town Center in Bowie,                                                        Barnes & Noble, Best Buy, L.A. Fitness,
                                            583,036                  95.1%
 Maryland                                                                           Macy’s, Off Broadway Shoes

 Boynton Beach Mall in Boynton                                                      Cinemark Theatres, Dillard’s, J.C. Penney,
                                            869,837                  86.6%
 Beach, Florida                                                                     Macy’s, You Fit Health Clubs
 Brunswick Square in East                                                           Barnes & Noble, J.C. Penney, Macy’s,
                                            764,232                  88.9%
 Brunswick, New Jersey                                                              Starplex Luxury Cinema
 Charlottesville Fashion Square in                                                  Not managed by the Debtors
                                              —                         —
 Charlottesville, Virginia
 Chautauqua Mall in Lakewood,                                                       J.C. Penney
                                            435,423                  76.3%
 New York



16   As of May 31, 2021.
                          Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 49 of 401




Chesapeake Square Theater in                                                Cinemark Theatres
                                         42,248               100.0%
Chesapeake, Virginia
Clay Terrace in Carmel, Indiana                                             Dick’s Sporting Goods, DSW, St. Vincent’s
                                         577,661               83%
                                                                            Sports Performance, Whole Foods

Cottonwood Mall in Albuquerque,                                             Conn’s Electronic & Appliance, Dillard’s,
New Mexico                              1,048,121             92.3%         HiLife Furniture, Hobby Lobby, J.C. Penney,
                                                                            Mor Furniture For Less, Regal Cinema
Dayton Mall in Montgomery                                                   Dick’s Sporting Goods, DSW, J.C. Penney,
                                        1,447,821             88.2%
County, Ohio                                                                Macy’s, Morris Home, Ross Dress for Less
Edison Mall in Fort Myers, Florida                                          Books-A-Million, Dillard’s, J.C. Penney,
                                        1,050,147             87.5%
                                                                            Macy’s
Grand Central Mall in Vienna,                                               Belk, Big Lots, Dunham’s Sports,
West Virginia                            709,883              89.3%         J.C. Penney, Regal Cinemas, T.J. Maxx,
                                                                            PetSmart, Ross Dress for Less, HomeGoods
Great Lakes Mall in Mentor, Ohio                                            Atlas Cinema Stadium 16, Barnes & Noble,
                                        1,249,437             86.4%         Dick’s Sporting Goods, Dillard’s, Hobby
                                                                            Lobby, J.C. Penney, Round One
Indian Mound Mall in Heath, Ohio                                            Altitude Trampoline Park, AMC Theaters,
                                         520,925              84.9%         Big Sandy Superstore, Dick’s Sporting
                                                                            Goods, J.C. Penney
Irving Mall in Irving, Texas                                                AMC Theatres, Burlington Coat Factory,
                                                                            Dillard’s, Fitness Connection, La Vida
                                        1,051,712             93.9%
                                                                            Fashion and Home Décor, Macy’s, Shoppers
                                                                            World, Sky Zone
Jefferson Valley Mall in Yorktown                                           Dick’s Sporting Goods, Macy’s
                                         583,063              76.4%
Heights, New York
Lima Mall in Lima, Ohio                  745,042              72.0%         J.C. Penney
                         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 50 of 401




Lincolnwood Town Center in                                                 Not managed by the Debtors
                                          —                   —
Lincolnwood, Illinois
Lindale Mall in Cedar Rapids, Iowa      709,533              91.0%         Hy-Vee, Von Maur
Longview Mall in Longview, Texas                                           Conn’s HomePlus, Dick’s Sporting Goods,
                                        646,518              82.8%
                                                                           Dillard’s, J.C. Penney, L’Patricia
Malibu Lumber Yard in Malibu,                                              N/A
                                        31,514               54.2%
California
The Mall at Fairfield Commons in                                           Dick’s Sporting Goods, J.C. Penney, Macy’s,
                                       1,030,973             84.5%
Beavercreek, Ohio                                                          Morris Home, Round One
The Mall at Johnson City in                                                Belk for Her, Belk Home Store, Dick’s
                                        572,903              93.9%
Johnson City, Tennessee                                                    Sporting Goods, J.C. Penney
Maplewood Mall in Maplewood,                                               Barnes & Noble, J.C. Penney, Kohl’s, Macy’s
                                        903,835              86.6%
Minnesota
Markland Mall in Kokomo, Indiana                                           Aldi, Dunham’s Sports, PetSmart, Ross Dress
                                        394,048              94.8%
                                                                           for Less, Target
Melbourne Square in Melbourne,                                             Dick’s Sporting Goods, Dillard’s,
                                        711,025              90.3%
Florida                                                                    J.C. Penney, L.A. Fitness, Macy’s
Mesa Mall in Grand Junction,                                               Cabela’s, HomeGoods, J.C. Penney, Jo-Ann
                                        804,034              89.3%
Colorado                                                                   Fabrics, Target
Morgantown Mall in Morgantown,                                             AMC Theaters, Dunham’s Sports,
West Virginia                           555,147              68.5%         J.C. Penney, Ollie’s Bargain Outlet,
                                                                           WVU Medicine
Muncie Mall in Muncie, Indiana            —                   —            Not managed by the Debtors
New Towne Mall in New                                                      Dick’s Sporting Goods, Jo-Ann Fabrics,
Philadelphia, Ohio                      497,427              70.2%         Kohl’s, Marshalls, Route 250 Health and
                                                                           Performance
                          Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 51 of 401




Northtown Mall in Blaine,                                                   Becker Furniture, Best Buy, Burlington Coat
Minnesota                                635,856              86.6%         Factory, Hobby Lobby, Home Depot,
                                                                            L.A. Fitness, Sky Zone
Northwoods Mall in Peoria, Illinois      669,288              83.4%         J.C. Penney, Round One, The RoomPlace

Oak Court Mall in Memphis,
                                           —                   —            Not managed by the Debtors
Tennessee
Oklahoma City Properties in                                                 Trader Joe’s, Whole Foods
                                         327,553              94.8%
Oklahoma City, Oklahoma
Orange Park Mall in Orange Park,                                            AMC Theatres, Belk, Dick’s Sporting Goods,
                                         952,725              98.4%
Florida                                                                     Dillard’s, J.C. Penney
The Outlet Collection Seattle in                                            Bed Bath & Beyond, Burlington Coat
Auburn, Washington                       924,302              82.7%         Factory, Dave & Busters, Fieldhouse USA,
                                                                            Nordstrom Rack
Paddock Mall in Ocala, Florida           555,310              86.9%         Belk, J.C. Penney, Macy’s
Pearlridge Center in Aiea, Hawaii                                           Bed, Bath, and Beyond, Longs Drug Store,
                                        1,307,485             95.6%         Macy’s, Pearlridge Mall Theaters, Ross Dress
                                                                            for Less, T.J. Maxx
Polaris Fashion Place in Columbus,                                          Barnes & Noble, Dick’s Sporting Goods,
Ohio                                    1,373,708             93.4%         J.C. Penney, Macy’s, Saks Fifth Avenue,
                                                                            Von Maur
Port Charlotte Town Center in Port                                          Bealls, Dillard’s, DSW, J.C. Penney, Macy’s,
                                         777,421              78.0%
Charlotte, Florida                                                          Recreational Warehouse, Regal Cinema

Rolling Oaks Mall in San Antonio,                                           Dillard’s, J.C. Penney, Macy’s
                                         882,095              93.5%
Texas
Scottsdale Quarter in Scottsdale,                                           Amazon Books, Restoration Hardware,
                                         764,044              85.6%
Arizona                                                                     Spaces, Pottery Barn, West Elm, Lululemon
                         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 52 of 401




Southern Hills Mall in Sioux City,                                           AMC Theaters, Barnes & Noble, Hy-Vee,
                                        773,824                  73.5%
Iowa                                                                         J.C. Penney, Scheel’s All Sports
Southern Park Mall in Youngstown,                                            Cinemark Theatres, J.C. Penney, Macy’s
                                       1,027,294                 85.1%
Ohio

Southgate Mall in Missoula,                                                  AMC Theater, Dillard’s
                                        552,682                  88.4%
Montana
Sunland Park Mall in El Paso,                                                Cinemark, Conn’s Home Plus, Dillard’s,
                                        908,476                  72.1%
Texas                                                                        Starr Western Wear, TruFit Athletic Clubs
Town Center at Aurora in Aurora,                                             Century Theatres, Dillard’s, J.C. Penney,
                                       1,081,094                 92.9%
Colorado                                                                     Macy’s
Town Center Crossing & Plaza in                                              Arhaus, Barnes & Noble, Crate & Barrel,
                                        670,695                  91.8%
Leawood, Kansas                                                              Macy’s, Restoration Hardware

Waterford Lakes Town Center in                                               Ashley Furniture Home Store, Barnes &
Orlando, Florida                                                             Noble, Bed Bath & Beyond, Best Buy,
                                        967,287                  91.8%       Jo-Ann Fabrics, L.A. Fitness, Office Max,
                                                                             Regal Cinemas, Ross Dress for Less, Target,
                                                                             T.J. Maxx
Weberstown Mall in Stockton,                                                 Barnes & Noble, Dillard’s, J.C. Penney, Sears
                                        846,915                  99.3%
California

Westminster Mall in Westminster,                                             Chuze Fitness, DSW, J.C. Penney, John’s
                                       1,216,917                 75.0%
California                                                                   Incredible Pizza, Macy’s, Sky Zone, Target
WestShore Plaza in Tampa, Florida                                            AMC Theatres, Dick’s Sporting Goods,
                                       1,093,699                 87.8%
                                                                             J.C. Penney, Macy’s
                                                   Open Air Properties
             Property                Square Footage         Occupancy Rate                  Anchor Stores
Bloomingdale Court in                                                        Best Buy, Dick’s Sporting Goods, Jo-Ann
Bloomingdale, Illinois                  676,878                  98.4%       Fabrics, Picture Show, Ross Dress for Less,
                                                                             T.J. Maxx N More, Walmart Supercenter
                          Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 53 of 401




Bowie Town Center Strip in Bowie,                                           Safeway
                                         106,636              100.0%
Maryland
Canyon View Marketplace in                                                  City Market, Kohl’s
                                         199,815              78.7%
Grand Junction, Colorado

Chesapeake Center in Chesapeake,                                            Dollar Tree, Gabe’s, PetSmart, Value City
                                         276,801              86.5%
Virginia                                                                    Furniture
Concord Mills Marketplace in                                                At Home, BJ’s Wholesale Club
                                         240,769              100.0%
Concord, North Carolina
Countryside Plaza in Countryside,                                           Best Buy, Dollar Tree, Floor & Decor,
Illinois                                 403,455              98.8%         Home Depot, Jo-Ann Fabrics, PetSmart,
                                                                            The Tile Shop
Dare Centre in Kill Devil Hills,                                            Belk, Food Lion
                                         168,998              100.0%
North Carolina
Empire East in Sioux Falls, South                                           Bed Bath & Beyond, Kohl’s, Target
                                         301,438              100.0%
Dakota
Fairfax Court in Fairfax, Virginia       239,483              83.8%         Burlington Coat Factory, XSport Fitness

Fairfield Town Center in Houston,                                           Academy Sports, Burlington Coat Factory,
                                         448,381              99.4%
Texas                                                                       Cinemark, HEB, Marshalls, Party City

Forest Plaza in Rockford, Illinois                                          Bed Bath & Beyond, Binny’s Beverage
                                         439,556              94.6%         Depot, Dick’s Sporting Goods, Kohl’s,
                                                                            Marshalls, Michael’s, Office Max, Petco
Gaitway Plaza in Ocala, Florida                                             Bed Bath & Beyond, Michael’s,
                                         197,435              98.0%
                                                                            Office Depot, Ross Dress for Less, T.J. Maxx
Gateway Centers in Austin, Texas                                            Best Buy, Crate & Barrel, Nordstrom Rack,
                                         513,612              97.7%         Saks 5th Ave, Regal Cinema, REI, Whole
                                                                            Foods, The Container Store, The Tile Shop
                          Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 54 of 401




Greenwood Plus in Greenwood,                                                Best Buy, Kohl’s
                                         152,123              100.0%
Indiana
Henderson Square in King of                                                 Avalon Carpet & Tile Shop, Giant
                                         107,368              100.0%
Prussia, Pennsylvania

Keystone Shoppes in Indianapolis,                                           N/A
                                         36,507               92.8%
Indiana
Lake Plaza in Waukegan, Illinois         215,590              94.9%         N/A
Lake View Plaza in Orland Park,                                             Best Buy, Bob’s Discount Furniture,
Illinois                                 364,549              91.9%         Golf Galaxy, Jo-Ann Fabrics, Petco,
                                                                            Tuesday Morning, Value City Furniture
Lakeline Plaza in Cedar Park,                                               Bed, Bath, & Beyond, Best Buy, Office Max,
Texas                                    386,055              87.5%         PetSmart, Ross Dress for Less, T.J. Maxx,
                                                                            Total Wine & More
Lima Center in Lima, Ohio                                                   Hobby Lobby, Jo-Ann Fabrics, Kohl’s,
                                         233,878              97.0%
                                                                            T.J. Maxx
Lincoln Crossing in O’Fallon,                                               Academy Sports, PetSmart, Walmart
                                         303,526              100.0%
Illinois
MacGregor Village in Cary, North                                            Sports HQ
                                         140,028              83.6%
Carolina

Mall of Georgia Crossing in                                                 Best Buy, Hobby Lobby, Nordstrom Rack,
                                         440,564              99.2%
Buford, Georgia                                                             Staples, Target, T.J. Maxx ‘n More
Markland Plaza in Kokomo,                                                   Best Buy
                                         84,727               75.8%
Indiana
Martinsville Plaza in Martinsville,                                         Ollie’s Bargain Outlet, Rose’s
                                         102,105              96.2%
Virginia
Muncie Towne Plaza in Muncie,                                               AMC Theatres, Kohl’s, T.J. Maxx
                                         171,621              93.8%
Indiana
                          Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 55 of 401




North Ridge Shopping Center in                                              Ace Hardware, Harris-Teeter Grocery,
                                         171,492              97.4%
Raleigh, North Carolina                                                     O2 Fitness Club
Northwood Plaza in Fort Wayne,                                              Target
                                         204,956              68.5%
Indiana

Palms Crossing in McAllen, Texas                                            Barnes & Noble, Best Buy, DSW,
                                         389,618              87.7%
                                                                            Hobby Lobby
The Plaza at Buckland Hills in                                              Big Lots, Jo-Ann Fabrics, K&G Men’s
Manchester, Connecticut                  309,877              100.0%        Company, Marshalls, Michael’s, PetSmart,
                                                                            Total Wine & More, Trader Joe’s
Richardson Square in Richardson,                                            Lowe’s Home Improvement, Ross Dress for
                                         516,100              100.0%
Texas                                                                       Less, Super Target
Rockaway Commons in Rockaway,                                               Best Buy, Buy Buy Baby, Christmas Tree
                                         229,929              99.4%
New Jersey                                                                  Shops, DSW, Michael’s, Nordstrom Rack
Rockaway Town Plaza in                                                      Dick’s Sporting Goods, PetSmart, Target
                                         306,440              85.9%
Rockaway, New Jersey
Royal Eagle Plaza in Coral Springs,                                         Aldi, Hobby Lobby
                                         178,769              97.7%
Florida
The Shops at Arbor Walk                                                     DSW, Home Depot, Jo-Ann Fabrics,
                                         309,877              100%          Marshalls, PGA Tour Superstore,
                                                                            Spec’s Wine, Spirits and Fine Foods
The Shops at North East Mall in                                             Barnes & Noble, Bed Bath & Beyond,
Hurst, Texas                             365,920              89.4%         Best Buy, DSW, Michael’s, PetSmart,
                                                                            T.J.Maxx

St. Charles Towne Plaza in                                                  Ashley Furniture, Big Lots, Citi Trends,
Waldorf, Maryland                        388,517              92.1%         Dollar Tree, K & G Menswear, Shoppers
                                                                            Food Warehouse, Value City Furniture

Tippecanoe Plaza in Lafayette,                                              Barnes & Noble, Best Buy
                                         90,522               100.0%
Indiana
                           Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 56 of 401




University Center in Mishawaka,                                              Best Buy, Michael’s, Ross Dress for Less
                                          150,441              96.8%
Indiana
University Town Plaza in                                                     Academy Sports, Burlington Coat Factory,
                                          382,330              100.0%
Pensacola, Florida                                                           Conn’s Home Plus, J.C. Penney

Village Park Plaza in Carmel,                                                Bed Bath & Beyond, Hobby Lobby, Kohl’s,
                                          501,898              93.5%
Indiana                                                                      Regal Cinemas, Walmart Supercenter
Washington Plaza in Indianapolis,                                            Jo-Ann Fabrics
                                          50,107               80.2%
Indiana
West Town Corners in Altamonte                                               American Signature Furniture, PetSmart,
Springs, Florida                          379,172              90.9%         T.J. Maxx, Walmart, Winn-Dixie
                                                                             Marketplace
Westland Park Plaza in Orange                                                Beall’s, Burlington Coat Factory,
                                          163,259              88.8%
Park, Florida                                                                Guitar Center, L.A. Fitness
White Oaks Plaza in Springfield,                                             Big Lots, County Market, HomeGoods,
                                          385,414              95.6%
Illinois                                                                     Kohl’s, T.J. Maxx
Whitehall Mall in Whitehall,                                                 Bed Bath & Beyond, Buy Buy Baby,
Pennsylvania                              603,475              92.3%         Gold’s Gym, Kohl’s, Raymour & Flanigan
                                                                             Furniture

Wolf Ranch in Georgetown, Texas                                              Best Buy, DSW, Fact Fitness, Kohl’s,
                                          632,025              98.8%         Michael’s, Office Depot, PetSmart,
                                                                             Ross Dress for Less, Target, T.J. Maxx
                                Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 57 of 401



                                                                           Exhibit C

                                     Summary of the Company’s Secured Property-Level Debt Obligations

                  Borrower                                    Property                Outstanding Loan            Interest Rate          Maturity Date
                                                                                       Amount ($mm) 1
    SPG Anderson Mall, LLC                     Anderson Mall                                 16,595                   4.61%                 12/1/2022
    ATC Glimcher, LLC                          Ashland Towne Center                          34,646                   4.90%                  7/6/2021
    Brunswick Square Mall, LLC                 Brunswick Square                              67,741                   4.80%                  3/1/2024
    Canyon View Marketplace, LLC (New          Canyon View                                    4,976                   5.47%                 11/6/2023
    Borrower); 632 Market Street, LLC
    (Original Borrower)
    Charlottesville Fashion Square, LLC;       Charlottesville Fashion Square                45,068                   4.54%                  4/1/2024
    Charlottesville Lease Tract, LLC
    Marketplace at Concord Mills, LLC          Concord Mills Marketplace                     16,000                   4.82%                 11/1/2023
    Mall at Cottonwood, LLC                    Cottonwood Mall                               92,579                   4.82%                  4/6/2024
    Dayton Mall II, LLC                        Dayton Mall                                   77,102                   4.57%                  9/1/2022
    Forest PLaza, LLC                          Forest Plaza                                  30,250                   3.67%                 10/1/2029
    Grand Central Parkersburg LLC              Grand Central Mall                            37,610                   6.05%                  7/6/2021
    Lakeline Plaza, LLC                        Lakeline Plaza                                44,940                   3.67%                 10/1/2029
    Lakeline Village, LLC                      Lakeline Village                               4,770                   3.67%                 10/1/2029
    Lincolnwood Town Center, LLC               Lincolnwood Town Center                       47,252                   4.26%                  4/1/2021
    MOG Crossing, LLC                          Mall of Georgia Crossing                      20,892                   4.28%                 10/6/2022
    Muncie Mall, LLC                           Muncie Mall                                   33,071                   4.19%                  4/1/2021
    Muncie Plaza, LLC                          Muncie Towne Plaza                            10,550                   3.67%                 10/1/2029
    North Ridge Shopping Center, LLC           North Ridge Shopping Center                   11,111                   3.41%                 12/1/2022


1   Mortgage principal balances are as of May 31, 2021. Asterisks represent the Company’s pro rata share in a joint venture property mortgage.
                           Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 58 of 401



Oak Court Mall, LLC                     Oak Court Mall/Office                 36,069    4.76%   4/1/2021
Port Charlotte Mall, LLC                Port Charlotte Town Center            40,868    9.30%   1/31/2021
Southgate Mall Montana II LLC           Southgate Mall                        35,387    4.48%   9/27/2023
Town Center at Aurora, LLC              Town Center at Aurora                 50,500    4.92%   4/1/2022
Waterford Lakes Town Center LLC         Waterford Lakes Town Center          174,697    4.86%   5/6/2029
Westminster Mall, LLC                   Westminster Mall                      74,517    4.65%   4/1/2024
White Oaks Plaza, LLC                   White Oaks Plaza                      26,490    3.67%   10/1/2029
Arboretum Mall LLC                      Arboretum Mall                       30,294*    4.13%   6/1/2027
AHC Washtenaw, LLC                      Arbor Hills                          11,986*    4.27%   1/1/2026
Arbor Walk Mall, LLC                    Shops at Arbor Walk                  18,598*    5.49%   8/1/2021
Gateway Square LLC                      Gateway Square                       57,375*    4.03%   6/1/2027
Johnson City Mall LLC (f/k/a Glimcher   Mall at Johnson City                 21,380*    6.76%   5/6/2025
MJC, LLC)
OKC Curve Triangle LLC                  OKC Classen Triangle                 26,917*    3.90%   6/1/2027
OKC-NHP, LLC                            OKC NHP                               6,342*    2.64%   1/1/2023
Palms Crossing Town Center, LLC         Palms Crossing Town Center           16,455*    5.49%   8/1/2021
BRE/Pearlridge, LLC                     Pearlridge Center                    114,750*   3.53%   6/1/2025
Pearlridge Uptown II LLC                Pearlridge Uptown II                 21,244*    4.07%   5/1/2025
PFP Columbus II, LLC                    Polaris Fashion Place                112,343*   3.90%   3/1/2025
PFP Columbus II, LLC                    Polaris Fashion Place - Additional    7,795*    4.46%   3/1/2025
                                        Financing
SDQ Fee, LLC                            Scottsdale Quarter                    84,150    3.53%   6/1/2025
SDQ III Fee, LLC                        SDQ III Fee                           20,392    4.36%   4/1/2027
SDQ III Retail, LLC                     SDQ III Retail                        7,658     4.36%   4/1/2027
119 Leawood, LLC                        Town Center Crossing                  16,106    4.25%   2/1/2027
Leawood TCP, LLC                        Town Center Plaza                     32,628    5.00%   2/1/2027
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 59 of 401




                             Exhibit D

                  Restructuring Support Agreement
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 60 of 401

                                                                                             Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT
DISCUSSIONS AMONG THE PARTIES THERETO. ACCORDINGLY, THIS RESTRUCTURING
SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF THE FEDERAL RULES OF
EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE
USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES,
AND OTHER PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED
HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE COMPLETION OF
DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL
RIGHTS OF THE PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE
DOCUMENTS.

                            RESTRUCTURING SUPPORT AGREEMENT

        This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 15.03, in each case, as may be amended, amended
and restated, supplemented, or otherwise modified from time to time, in accordance with the terms
hereof, this “Agreement”) is made and entered into as of June 11, 2021 (the “Execution Date”),
by and among the following parties (each of the following described in sub-clauses (i) through (v)
of this preamble, collectively, the “Parties”):1

        i.       Washington Prime Group Inc., a company incorporated under the Laws of Indiana
                 (“WPG Inc.”), and each of its affiliates listed on Exhibit A to this Agreement
                 (collectively, the “Company Parties”);

        ii.      the beneficial holders of, or investment advisors, sub-advisors, or managers of
                 discretionary accounts that hold 2018 Credit Facility Claims and that have executed
                 and delivered counterpart signature pages to this Agreement, a Joinder, or a
                 Transfer Agreement to Counsel to the Company Parties, Counsel to the Ad Hoc
                 Lender Group, and Counsel to the Plan Sponsor (collectively, the “Consenting
                 2018 Credit Facility Lenders”);

        iii.     the beneficial holders of, or investment advisors, sub-advisors, or managers of
                 discretionary accounts that hold 2015 Credit Facility Claims and that have executed

1   Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings ascribed
    to them in Section 1 of this Agreement.



KE 76881468
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 61 of 401




               and delivered counterpart signature pages to this Agreement, a Joinder, or a
               Transfer Agreement to Counsel to the Company Parties, Counsel to the Ad Hoc
               Lender Group, and Counsel to the Plan Sponsor (collectively, the “Consenting
               2015 Credit Facility Lenders”);

       iv.     the beneficial holders of, or investment advisors, sub-advisors, or managers of
               discretionary accounts that hold Weberstown Term Loan Facility Claims and that
               have executed and delivered counterpart signature pages to this Agreement, a
               Joinder, or a Transfer Agreement to Counsel to the Company Parties, Counsel to
               the Ad Hoc Lender Group, and Counsel to the Plan Sponsor
               (collectively, the “Consenting Weberstown Lenders”); and

       v.      the undersigned holders of, or investment advisors, sub-advisors, or managers of
               discretionary accounts that hold Unsecured Note Claims and that have executed
               and delivered counterpart signature pages to this Agreement, a Joinder, or a
               Transfer Agreement to Counsel to the Company Parties, Counsel to the Ad Hoc
               Lender Group, and Counsel to the Plan Sponsor (collectively, the “Consenting
               Unsecured Noteholders”).

                                            RECITALS

        WHEREAS, the Parties have in good faith and at arms’ length negotiated or been apprised
of certain restructuring and recapitalization transactions with respect to the Company Parties’
capital structure on the terms set forth in this Agreement and as specified in the term sheet attached
hereto as Exhibit B (the “Restructuring Term Sheet”), the DIP Credit Agreement attached
hereto as Exhibit C, the New Term Loan Exit Facility Term Sheet attached hereto as Exhibit D,
and the Backstop Commitment Agreement attached hereto as Exhibit E (collectively,
the “Restructuring Transactions”);

       WHEREAS, the Company Parties intend to implement the Restructuring Transactions,
including through the commencement of voluntary cases under chapter 11 of the Bankruptcy Code
(the “Chapter 11 Cases”) filed under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”);

       WHEREAS, the Parties agree that this Agreement and the Restructuring Transactions are
the product of good faith, arm’s-length negotiations among all of the Parties; and

        WHEREAS, the Parties desire to express their mutual support and commitment to take
certain actions in support of the Restructuring Transactions, including with respect to the
consummation of the Plan on the terms and conditions contained in this Agreement and the
Restructuring Term Sheet.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party, severally, and not jointly, intending to be legally bound hereby, agrees
as follows:



                                                  2
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 62 of 401




                                         AGREEMENT

Section 1.     Definitions and Interpretation.

       1.01.   Definitions. The following terms shall have the following definitions:

        “2015 Credit Agreement” means that certain Term Loan Agreement, dated as December
10, 2015 (as amended, supplemented, or otherwise modified on or prior to the date hereof,
including by that certain Amendment No. 1 to Term Loan Agreement, dated January 22, 2018, and
that certain Amendment No. 2 to Term Loan Agreement, dated August 13, 2020) by and among
WPG LP, as borrower, certain Company Parties as guarantors, GLAS USA LLC and Americas
LLC (as successor to PNC Bank, National Association), as collateral and administrative agent, and
the lenders party thereto.

       “2015 Credit Facility” means the credit facility under the 2015 Credit Agreement.

       “2015 Credit Facility Claim” means any Claim arising under, derived from, secured by,
based on, or related to the 2015 Credit Facility or any other agreement, instrument or document
executed at any time in connection therewith and any guaranty thereof.

        “2018 Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement, dated as of January 22, 2018 (as amended, supplemented, or otherwise modified on or
prior to the date hereof, including by that certain Amendment No. 1, dated August 13, 2020) by
and among WPG LP, as borrower, certain Company Parties as guarantors, Bank of America, N.A.
as collateral and administrative agent, and the lenders party thereto.

      “2018 Credit Facility” means those certain credit facilities under the 2018 Credit
Agreement.

       “2018 Credit Facility Claim” means any Claim arising under, derived from, secured by,
based on, or related to the 2018 Credit Facility or any other agreement, instrument or document
executed at any time in connection therewith and any guaranty thereof.

        “Acceptable Alternative Restructuring Proposal” means any Alternative Restructuring
Proposal that provides for (A) the payment in full in Cash on the Effective Date of (i)
Administrative Claims, (ii) DIP Claims, (iii) 2015 Credit Facility Claims, (iv) 2018 Credit Facility
Claims, (v) Weberstown Term Loan Facility Claims, (vi) Unsecured Notes Claims (in each case,
including, postpetition interest at the default contract rate, where applicable), (vii) General
Unsecured Claims, and (viii) the Backstop Base Premium, and (B) additional value in an amount
not less than the value of either Cash or New Common Equity provided to Holders of Existing
Equity Interests under the Equitization Restructuring, as compared to Cash or non-Cash
consideration provided to Holders of Existing Equity Interests under such Acceptable Alternative
Restructuring Proposal; provided that the Company shall have the right to assess the value of New
Common Equity or non-Cash consideration, as applicable, in its sole discretion; provided,
however, that if the Company so elects to assess the value of New Common Equity or non-Cash
consideration, it shall do so with respect to each of the Alternative Restructuring Proposal and the
Equitization Restructuring.



                                                 3
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 63 of 401




         “Ad Hoc Lender Group” means the group or committee of Consenting 2018 Credit
Facility Lenders, Consenting 2015 Credit Facility Lenders, and Consenting Weberstown Lenders,
as applicable, represented by Wachtell, Lipton, Rosen & Katz and PJT Partners LP.

       “Agent” means any administrative agent, collateral agent, or similar Entity under the 2015
Credit Facility, the 2018 Credit Facility, and/or the Weberstown Term Loan Facility, including
any successors thereto.

       “Agents/Trustees” means, collectively, all of the Agents and Trustees.

       “Agreement” has the meaning set forth in the preamble to this Agreement and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules hereto in accordance with
Section 15.03 (including the Restructuring Term Sheet).

      “Agreement Effective Date” means the date on which the conditions set forth in Section
2 have been satisfied or waived by the appropriate Party or Parties in accordance with this
Agreement.

      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

        “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt
investment, equity investment, repurchase, refinancing, extension or repayment of a material
portion of the Company’s or the Company Party’s funded debt, liquidation, tender offer,
recapitalization, plan of reorganization, share exchange, business combination, or similar
transaction involving any one or more Company Parties or the debt, equity, or other interests in
any one or more Company Parties that is an alternative to one or more of the Restructuring
Transactions.

     “Backstop Approval Order” shall have the meaning given to such term in the Backstop
Commitment Agreement; provided that such order shall be consistent with this Agreement.

     “Backstop Base Premium” shall have the meaning given to such term in the Backstop
Commitment Agreement.

       “Backstop Commitment Agreement” means the backstop commitment agreement in
substantially the form attached hereto as Exhibit E, as may be amended, modified, or supplemented
from time to time, in accordance with its terms, which will govern certain matters related to the
Equity Rights Offering, consistent with this Agreement.

      “Backstop Equity Premium” shall have the meaning given to such term in the Backstop
Commitment Agreement.

        “Backstop Parties” means the Plan Sponsor and certain of its related funds, as signatories
to the Backstop Commitment Agreement, solely in their capacity as such.



                                                4
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 64 of 401




       “Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

       “Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.

        “Bidding Procedures” means the bidding procedures or equivalent establishing
procedures by which parties may submit and the Company Parties will consider Alternative
Restructuring Proposals, including all documents required to implement such bidding procedures
or equivalent, and so long as the class of Unsecured Notes Claims votes to accept the Plan, the
Bidding Procedures will consider Alternative Restructuring Proposals where Cash value
distributable to Existing Equity Interests (as defined in the Restructuring Term Sheet) matches
dollar for dollar equal irrespective of the total amount of value or form of consideration distributed
to holders of Claims that are senior to Existing Equity Interests.

       “Business Day” means any day other than a Saturday, Sunday, or a legal holiday, as
defined in Bankruptcy Rule 9006(a).

        “Cash” or “$” means the legal tender of the United States of America or the equivalent
thereof, including bank deposits, checks, and cash equivalents, as applicable.

       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

        “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against
any of the Debtors.

       “Company Claims/Interests” means any Claim against, or Interest in, a Company Party,
including the 2015 Credit Facility Claims, the 2018 Credit Facility Claims, the DIP Claims, the
Unsecured Notes Claims, and the Weberstown Term Loan Facility Claims.

       “Company Parties” has the meaning set forth in the recitals to this Agreement.

        “Confidentiality Agreement” means an executed confidentiality agreement, including
with respect to the issuance of a “cleansing letter” or other public disclosure of material non-public
information agreement, in connection with any proposed Restructuring Transactions.

       “Confirmation Order Milestone” means the milestone described in Section 4.01(g).

        “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan and
Plan Supplement under section 1129 of the Bankruptcy Code; provided that such order shall be
consistent with this Agreement.

       “Consenting 2015 Credit Facility Lenders” has the meaning set forth in the recitals to
this Agreement.

       “Consenting 2018 Credit Facility Lenders” has the meaning set forth in the recitals to
this Agreement.

        “Consenting Ad Hoc Lenders” means the members of the Ad Hoc Lender Group that are
party to this Agreement.


                                                  5
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 65 of 401




       “Consenting Stakeholders” means collectively, the Consenting 2015 Credit Facility
Lenders, the Consenting 2018 Credit Facility Lenders, the Consenting Unsecured Noteholders,
and the Consenting Weberstown Lenders, which for the avoidance of doubt, shall include the
Consenting Ad Hoc Lender Group and the Plan Sponsor.

      “Consenting Unsecured Noteholders” has the meaning set forth in the recitals to this
Agreement.

      “Consenting Weberstown Term Lenders” has the meaning set forth in the recitals to this
Agreement.

       “Counsel to the Ad Hoc Lender Group” means Wachtell, Lipton, Rosen & Katz

       “Counsel to the Company Parties” means Kirkland & Ellis LLP.

       “Counsel to the Plan Sponsor” means Davis Polk & Wardwell LLP.

       “Debtors” means the Company Parties that commence Chapter 11 Cases.

       “Definitive Documents” means the documents listed in Section 3.01 of this Agreement.

        “DIP Claims” means any Claim arising under, derived from, secured by, based on, or
related to the DIP Facility or any other agreement, instrument or document executed at any time
in connection therewith and any guaranty thereof.

       “DIP Commitment Parties” means the parties listed on Exhibit G.

       “DIP Commitments” means (i) prior to the closing date under the DIP Credit Agreement,
the commitments of the DIP Commitment Parties pursuant to Section 5.02(a), and (ii) after the
closing date under the DIP Credit Agreement, the “Commitments” as defined in the DIP Credit
Agreement.

       “DIP Credit Agreement” means the credit agreement evidencing the DIP Facility,
substantially in the form of Exhibit C.

      “DIP Facility” means the term loan credit facility provided for in the DIP Credit
Agreement.

        “DIP Final Order” means the Final Order entered by the Bankruptcy Court authorizing
use of cash collateral, and entry into and performance of the DIP Credit Agreement.

       “DIP Interim Order” means the interim order entered by the Bankruptcy Court
authorizing use of cash collateral, and entry into and performance of the DIP Credit Agreement.

       “DIP Orders” means, collectively, the DIP Interim Order and the DIP Final Order.

        “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits,
schedules, supplements, modifications, and amendments thereto, including the ballots and
solicitation procedures, that is prepared and distributed in accordance with the Bankruptcy Code,


                                                6
         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 66 of 401




the Bankruptcy Rules, and any other applicable law and approved by the Bankruptcy Court
pursuant to section 1125 of the Bankruptcy Code; provided that such Disclosure Statement shall
be consistent with this Agreement.

       “Disclosure Statement Order” means an order of the Bankruptcy Court approving the
Disclosure Statement, the Solicitation Materials, and the solicitation of the Plan; provided that
such order shall be consistent with this Agreement.

         “Effective Date Milestone” means the milestone described in Section 4.01(h).

         “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

         “Equitization Restructuring” shall have the meaning set forth in the Restructuring Term
Sheet.

         “Equity Rights Offering” shall have the meaning set forth in the Restructuring Term
Sheet.

      “Equity Rights Offering Amount” shall have the meaning set forth in the Restructuring
Term Sheet.

       “Equity Rights Offering Documents” means collectively, the Backstop Commitment
Agreement and any and all other agreements, documents, and instruments delivered or entered into
in connection with the Equity Rights Offering, including the Equity Rights Offering Procedures.

       “Equity Rights Offering Procedures” means those certain rights offering procedures with
respect to the Equity Rights Offering, which shall be set forth in the Equity Rights Offering
Documents.

         “Execution Date” has the meaning set forth in the preamble to this Agreement.

        “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or
other court of competent jurisdiction with respect to the relevant subject matter that has not been
reversed, modified, or amended, vacated or stayed and as to which (i) the time to appeal, petition
for certiorari, or move for a new trial, stay, reargument or rehearing has expired and as to which
no appeal, petition for certiorari or motion for new trial, stay, reargument, or rehearing shall then
be pending or (ii) if an appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof
has been sought, such order or judgment of the Bankruptcy Court (or other court of competent
jurisdiction) shall have been affirmed by the highest court to which such order was appealed, or
certiorari shall have been denied, or a new trial, stay, reargument, or rehearing shall have been
denied, or resulted in no modification of such order, and such time to take any further appeal,
petition for certiorari or move for a new trial, stay, reargument or rehearing shall have expired, as
a result of which such order shall have become final in accordance with Bankruptcy Rule 8002;
provided, that the possibility that a motion under rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules may be filed relating to such order, shall not
cause an order not to be a Final Order.




                                                 7
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 67 of 401




       “First Day Pleadings” means the first-day pleadings that the Company Parties determine
are necessary or desirable to file on or immediately after the Petition Date, which shall not include
the DIP Orders or any pleadings related thereto.

        “Interests” means, collectively, the shares (or any class thereof), common stock, preferred
stock, limited liability company interests, and any other equity, ownership, or profits interests of
any Company Party, and options, warrants, rights, or other securities or agreements to acquire or
subscribe for, or which are convertible into the shares (or any class thereof) of, common stock,
preferred stock, limited liability company interests, or other equity, ownership, or profits interests
of any Company Party (in each case whether or not arising under or in connection with any
employment agreement).

      “Joinder” means a joinder to this Agreement substantially in the form attached hereto as
Exhibit G.

       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including
the Bankruptcy Court).

        “Material Executory Contract” means any executory contract that requires any Company
Party to use, sell, or lease property other than in the ordinary course of business, consistent with
the Company Party’s historical practices.

        “Material Lease” means either a (a) New Material Lease or (b) Renewal Material Lease,
as applicable.

       “Milestones” has the meaning set forth in Section 4.

        “New Common Equity” means the common equity interests of Reorganized WPG to be
issued upon the Plan Effective Date in accordance with the Plan.

      “New Common Equity Documents” means any and all documentation required to
implement, issue, and distribute the New Common Equity.

        “New Governance Documents” means any document that may be included with the Plan
Supplement with respect to the governance of any of the reorganized Company Parties following
the consummation of the Restructuring Transactions, and any certificates of formation, charters,
certificates or articles of incorporation, bylaws, operating agreements, limited liability company
agreements or other applicable organizational documents or charter documents and any
shareholder agreements or other shareholder documents, in each case, on the terms set forth in the
New Governance Term Sheet and otherwise in accordance with this Agreement.

        “New Governance Term Sheet” means that certain corporate governance term sheet
setting forth the terms of the New Governance Documents, as contemplated by the Restructuring
Term Sheet, to be included in the Plan Supplement, and any modification, supplement, or
amendment thereto in accordance with the terms hereof and thereof.



                                                  8
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 68 of 401




        “New Material Lease” means any lease (i) with respect to more than 15,000 square feet
of gross leasable area of collateral owned by the Company Parties, (ii) that would require a tenant
improvement, tenant allowance, landlord work, or free rent in lieu of tenant allowance pursuant to
the terms of such lease in excess of $1,000,000 in the aggregate, or (iii) that would require only
the payment of percentage rent and have a term of at least 60 months or greater.

      “New Term Loan Exit Facility” shall have the meaning set forth in the Restructuring
Term Sheet.

        “New Term Loan Exit Facility Documents” means the credit agreement, security
agreements, mortgages, pledge agreements, and all other collateral, guarantee, intercreditor, and
ancillary documents governing the New Term Loan Exit Facility, in each case consistent with the
New Term Loan Exit Facility Term Sheet and this Agreement.

       “New Term Loan Exit Facility Term Sheet” means the term sheet setting forth the
material terms for the New Term Loan Exit Facility, attached as Exhibit D hereto.

        “Parties” has the meaning set forth in the preamble to this Agreement.

       “Permitted Transfer” means each transfer of any Company Claims/Interests that meet the
requirements of Section 9.01 hereof.

       “Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 9.01 hereof.

        “Petition Date” means the first date any of the Company Parties commences a Chapter 11
Case.

        “Plan” means the joint plan of reorganization filed by the Debtors under chapter 11 of the
Bankruptcy Code that embodies the Restructuring Transactions; provided that the such Plan shall
be consistent with this Agreement, including all exhibits and other documents and instruments
related thereto.

        “Plan Effective Date” means the occurrence of the effective date of the Plan according to
its terms.

        “Plan Sponsor” means Strategic Value Partners, LLC and affiliated funds in their capacity
as holders of 2018 Credit Facility Claims, 2015 Credit Facility Claims, Weberstown Term Loan
Facility Claims, and Unsecured Notes Claims.

      “Plan Sponsor Advisors” means, collectively Davis Polk & Wardwell LLP, Evercore
Group L.L.C., Agora Advisors, Inc., and Raider Hill Advisors, L.L.C, as advisors to the Plan
Sponsor, and such other advisors to the Plan Sponsor that are reasonably acceptable as between
the Company Parties and the Plan Sponsor.

       “Plan Supplement” means the compilation of documents and forms and/or term sheets of
documents, agreements, schedules, and exhibits to the Plan that will be filed by the Debtors with
the Bankruptcy Court. The Debtors shall have the right to alter, amend, modify, or supplement


                                                9
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 69 of 401




the documents contained in the Plan Supplement as set forth in this Plan and in accordance with
this Agreement (and subject to the consent, approval and consultation rights set forth herein).

        “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims/Interests (or enter with customers into long and
short positions in Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).

        “Renewal Material Lease” means any lease (i) with respect to more than 15,000 square
feet of gross leasable area of collateral owned by the Company Parties, (ii) that would require a
tenant improvement, tenant allowance, landlord work, or free rent in lieu of tenant allowance
pursuant to the terms of such lease in excess of $1,000,000 in the aggregate, or (iii) results in a
decrease in annual rents of over $100,000 from the expiring amount.

       “Reorganized WPG” means WPG Inc., any successor or assign thereto, by merger,
consolidation, reorganization, or otherwise, or such other entity as may be designated as such, and
which holds all or a portion of the direct and indirect assets and properties of WPG Inc. or
WPG LP, in the form of a corporation, limited liability company, partnership, or other form, as the
case may be, on and after the Plan Effective Date.

       “Required Consenting Ad Hoc Lenders” means, as of the relevant date, Consenting
Ad Hoc Lenders holding at least 80% of the aggregate outstanding principal amount of the
2018 Credit Facility Claims, 2015 Credit Facility Claims, and Weberstown Term Loan Facility
Claims that are held by the Consenting Ad Hoc Lenders.

      “Required Consenting Stakeholders” means, collectively, the Required Consenting
Ad Hoc Lenders, and the Plan Sponsor.

     “Requisite DIP Commitment Parties” means, as of the date of determination, the DIP
Commitment Parties holding at least a simple majority, by aggregate principal amount, of the DIP
Commitments held by the DIP Commitment Parties, as of such date.

        “Restructuring Expenses” means the reasonable and documented fees and expenses of
(a) the Plan Sponsor, including the reasonable and documented fees and expenses of Davis Polk
& Wardwell LLP, Evercore Group L.L.C., Agora Advisors, Inc., and Raider Hill Advisors, L.L.C.,
and (b) the Ad Hoc Lender Group, including the reasonable and documented fees and expenses of
Wachtell, Lipton, Rosen & Katz and PJT Partners LP, and, in each case, local counsel.

       “Restructuring Term Sheet” has the meaning set forth in the recitals to this Agreement.

       “Restructuring Transactions” has the meaning set forth in the recitals to this Agreement.

       “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.




                                                10
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 70 of 401




        “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, or any similar
federal, state, or local law, as now in effect or hereafter amended, and the rules and regulations
promulgated thereunder.

       “Solicitation Materials” means all solicitation materials with respect to the Plan, including
the Disclosure Statement and related ballots thereto.

       “Specified Extension Mortgage Loans” means those certain property-level mortgage
loans associated with the following affiliates of the Company Parties: Palms Crossing Town
Center, LLC, Arbor Walk Mall, LLC, ATC Glimcher, LLC, and Grand Central Parkersburg LLC.

       “Specified Forbearance Mortgage Loans” means those certain property-level mortgage
loans associated with the following affiliates of Company Parties: Canyon View Marketplace,
LLC, Forest Plaza, LLC, Lakeline Plaza, LLC, White Oaks Plaza, LLC, Muncie Plaza, LLC and
Lakeline Village, LLC, MOG Crossing, LLC, Arbor Walk Mall, LLC, Palms Crossing Town
Center, LLC, BRE/Pearlridge LLC, Pearlridge Uptown II LLC, and ATC Glimcher, LLC.

        “Specified Material Executory Contracts” means the following executory contracts: (i)
the limited partnership agreements related to (a) WPG-OC JV, LP, (b) WPG-OC JV II, LP, (c)
WPG-OF JV III, LP, (d) WPG-OC JV IV, LP, (e) WPG-OC JV V, LP, (f) WPG-OC JV VI, LP,
and (g) WPG-OC JV VII, LP; (ii) the Separation and Distribution Agreement, dated May 27, 2014,
by and among various Simon entities and WPG Inc. and WPG LP; and (iii) any new or amendment
to an existing reciprocal easement agreement where, with respect to an amendment, the intent is
to extend the term by more than five (5) years from its current expiration date or to otherwise
materially increase the monetary obligations of the Company Parties or any of its subsidiaries
under the applicable reciprocal easement agreement.

       “Specified Refinancing Mortgage Loans” means those certain property-level mortgage
loans associated with the following affiliates of Company Parties: Palms Crossing Town Center,
LLC and Arbor Walk Mall, LLC.

       “Substitute/Replacement Guarantor Mortgage Loans” means those certain
property-level mortgage loans associated with the following affiliates of Company Parties:
BRE/Pearlridge, LLC, Pearlridge Uptown II LLC, SDQ III Fee, LLC and SDQ III Retail, LLC on
substantially the same terms in effect as of the date hereof.

        “Termination Date” means, as to any Party, the date on which termination of this
Agreement as to such Party is effective in accordance with Sections 12.01, 12.02, 12.03, or 12.04,
as applicable.

       “Termination Event” means the events set forth in Section 12 of this Agreement.

       “Toggle Election Notice” means a notice sent to the Plan Sponsor stating that the
Company Parties are electing to pursue an Acceptable Alternative Restructuring Proposal;
provided, that no such notice shall qualify as a Toggle Election Notice unless such Acceptable
Alternative Restructuring Proposal is binding and does not contain any financing or due diligence
conditions.



                                                11
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 71 of 401




       “Toggle Restructuring” shall have the meaning set forth in the Restructuring Term Sheet.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales, or other transactions).

       “Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement and substantially in
the form attached hereto as Exhibit H.

       “Trustee” means any indenture trustee, collateral trustee, or other trustee or similar entity
under the Unsecured Notes.

       “Unsecured Notes” means those certain 5.95% Senior Unsecured Notes due 2024,
pursuant to that certain Indenture dated as of March 24, 2015, as supplemented on August 4, 2017,
by and among WPG LP, as issuer, and U.S. Bank National Association, as trustee.

       “Unsecured Notes Claims” means any Claim arising under, derived from, secured by,
based on, or related to the Unsecured Notes or any other agreement, instrument or document
executed at any time in connection therewith and any guaranty thereof.

        “Weberstown Term Loan Agreement” means that certain senior secured term loan
facility under that certain Senior Secured Term Loan Agreement, dated as of June 8, 2016 (as
amended, supplemented, or otherwise modified on or prior to the date hereof, including by that
certain First Amendment and Waiver to Senior Secured Term Loan Agreement, dated
December 23, 2016, that certain Second Amendment and Waiver to Senior Secured Term Loan
Agreement, dated April 10, 2018, and that certain Third Amendment to Senior Secured Term Loan
Agreement, dated August 13, 2020) by and between WTM Stockton, LLC and WPG LP as
borrowers, GLAS USA LLC and Americas LLC (as successor to Huntington National Bank), as
collateral and administrative agent, and the lenders party thereto.

      “Weberstown Term Loan Facility” means the credit facility under the Weberstown Term
Loan Agreement.

       “Weberstown Term Loan Facility Claim” means any Claim arising under, derived from,
secured by, based on, or related to the Weberstown Term Loan Facility or any other agreement,
instrument or document executed at any time in connection therewith and any guaranty thereof.

       “WPG LP” means Washington Prime Group, L.P., an Indiana limited partnership.

       1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;


                                                12
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 72 of 401




        (c)     unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or substantially on
such terms and conditions;

        (d)     unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit shall mean such document, schedule, or exhibit, as it may have been or may be amended,
restated, supplemented, or otherwise modified from time to time; provided that any capitalized
terms herein which are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to any termination of
such other agreement or amendments to such capitalized terms in any such other agreement
following the date hereof;

       (e)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;

        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (h)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws; and

       (i)     the use of “include” or “including” is without limitation, whether stated or not.

Section 2.     Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Time, on the Agreement
Effective Date, which is the date on which all of the following conditions have been satisfied or
waived in accordance with this Agreement:

       (a)     each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties;

      (b)      the following shall have executed and delivered counterpart signature pages of this
Agreement:

              (i)      holders of at least 62.0% of the aggregate outstanding principal amount of
the 2015 Credit Facility;

              (ii)    holders of at least 74.5% of the aggregate outstanding principal amount of
2018 Credit Facility;

            (iii) holders of 100% of the aggregate outstanding principal amount of the
Weberstown Term Loan Facility; and



                                                13
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 73 of 401




             (iv)         holders of at least 66.67% of the aggregate outstanding principal amount of
Unsecured Notes;

       (c)     Counsel to the Company Parties shall have given notice to Counsel to the Ad Hoc
Lender Group and Counsel to the Plan Sponsor in the manner set forth in Section 15.11 hereof
(by email or otherwise) that the other conditions to the Agreement Effective Date set forth in this
Section 2 have occurred;

       (d)     the Company Parties shall have paid in full all Restructuring Expenses incurred and
invoiced at least two (2) Business Days prior to the Agreement Effective Date that were not
previously paid by the Company Parties; and

        (e)    the Consenting Stakeholders shall provide signature pages to the Company Parties
in unredacted form; provided, that the Company Parties and Counsel to the Company Parties shall
not make any public disclosure of any kind with respect to the Restructuring or other matters
covered by this Agreement without the consent of the Required Consenting Stakeholders and shall
not disclose the identity of or individual holdings of any Consenting Stakeholders (including the
signature pages hereto, which shall not be publicly disclosed or filed), in each case, without the
prior written consent of such Consenting Stakeholder, the order of a Bankruptcy Court or other
court with competent jurisdiction, or as required by applicable Law.

Section 3.       Definitive Documents.

        3.01. The Definitive Documents governing the Restructuring Transactions shall include
the following:

          (a)    the Plan, provided, however, that any plan that provides for the payment of the 2018
Credit Facility Claims, 2015 Credit Facility Claims, and Weberstown Term Loan Facility Claims,
in full, in Cash, (including, in each case, default interest, if applicable) shall be deemed reasonably
acceptable to the Consenting Ad Hoc Lenders;2

        (b)      the Confirmation Order;

        (c)   the DIP Orders, the DIP Credit Agreement, and the other DIP Documents and
related documentation;

        (d)      the Disclosure Statement;

        (e)      the Disclosure Statement Order;

        (f)      the First Day Pleadings, and all orders sought pursuant thereto;



2   Notwithstanding the foregoing, the Plan shall, to the extent not amended prior to confirmation to provide for such
    payment in full, require the parties to implement (or at the election of the Debtors and the Plan Sponsor be deemed
    to implement and immediately refinance, subject to the terms of the New Term Loan Exit Facility) the class
    treatment of the 2015 Credit Facility Claims, the 2018 Credit Facility Claims and the Weberstown Term Loan
    Facility Claims.


                                                         14
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 74 of 401




       (g)     the New Governance Documents;

       (h)     the New Term Loan Exit Facility Documents;

       (i)     the Plan Supplement;

       (j)     the New Common Equity Documents;

       (k)     the Bidding Procedures;

       (l)     the Equity Rights Offering Documents;

       (m)    the Backstop Commitment Agreement, and all documents required to implement
the Backstop Commitment Agreement;

     (n)    any and all documents required to implement, issue, and distribute the New
Common Equity;

       (o)     any other document necessary to implement or consummate the Restructuring
Transactions; and

        (p)     any other material agreements, motions, pleadings, briefs, applications, orders, and
other filings with the Bankruptcy Court related to the Restructuring Transactions.

        3.02. The Definitive Documents not executed or in a form attached to this Agreement as
of the Execution Date, including all exhibits, annexes, schedules, amendments, and supplements
relating to such Definitive Documents, remain subject to negotiation and completion. Upon
completion, the Definitive Documents and every other document, deed, agreement, filing,
notification, letter, or instrument related to the Restructuring Transactions shall contain terms,
conditions, representations, warranties, and covenants consistent with the terms of this Agreement,
including, for the avoidance of doubt, as they may be modified, amended, or supplemented in
accordance with Section 13. Further:

        (a)     the Definitive Documents not executed or in a form attached to this Agreement, as
of the Execution Date shall at all times be consistent with this Agreement and all exhibits, annexes,
and schedules hereto and otherwise in form and substance reasonably acceptable to the Company
Parties, the Plan Sponsor, and solely as such affects their rights, obligations, or treatment in any
material aspect, the Required Consenting Ad Hoc Lenders;

      (b)   the Backstop Commitment Agreement, Backstop Approval Order, and the New
Governance Documents shall be acceptable to the Plan Sponsor;

       (c)     the New Term Loan Exit Facility Documents shall be in form and substance
acceptable to the Required Consenting Ad Hoc Lenders and the Plan Sponsor; and

       (d)     the DIP Credit Agreement and DIP Orders (Exhibit C and Exhibit I, respectively)
shall be consistent with the terms of this Agreement and otherwise in form and substance
acceptable to the Requisite DIP Commitment Parties. The other DIP Documents shall be in form


                                                 15
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 75 of 401




and substance reasonably acceptable to the Requisite DIP Commitment Parties. The DIP Orders
shall be reasonably acceptable to the Required Consenting Ad Hoc Lenders.

Section 4.     Milestones.

         4.01. The Company Parties shall implement the Restructuring Transactions in
accordance with the following milestones (the “Milestones”), unless extended or waived in writing
(which may be by email among counsel) by the Company Parties and the Plan Sponsor; provided,
that if any such Milestone falls on a date which is not a Business Day, such Milestone shall be
automatically extended to the first Business Day thereafter; provided, further, that the
Confirmation Order Milestone shall not be extended beyond 150 days after the Petition Date, and
the Effective Date Milestone shall not be extended beyond 180 days after the Petition Date, in each
case without the consent of the Required Consenting Ad Hoc Lenders:

       (a)     prior to the Petition Date, the Backstop Commitment Agreement shall have been
executed;

       (b)     no later than June 14, 2021, the Petition Date shall have occurred;

       (c)    no later than 2 calendar days after the Petition Date, the Debtors shall have filed the
Plan and the Disclosure Statement with the Bankruptcy Court;

       (d)     no later than 5 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the DIP Interim Order;

       (e)   no later than 30 calendar days after the Petition Date, or such other date as agreed
by the Plan Sponsor and the Company Parties, the Bankruptcy Court shall have entered the
Backstop Approval Order;

       (f)     no later than 45 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the DIP Final Order;

        (g)    no later than 60 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Confirmation Order; provided that the Confirmation Order Milestone shall be
extended to 74 calendar days after the Petition Date in the event the Company Parties have received
a binding Acceptable Alternative Restructuring Proposal with no financial or due diligence
conditions and deliver the Toggle Election Notice, which such extension shall be valid for so long
as the Company Parties are pursuing confirmation of such Acceptable Alternative Restructuring
Proposal through the Toggle Restructuring or the Equitization Restructuring; and

        (h)    no later than 15 calendar days after the entry of the Confirmation Order, the Plan
Effective Date shall have occurred.




                                                 16
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 76 of 401




Section 5.     Commitments of the Consenting Stakeholders.

       5.01.   General Commitments, Forbearances, and Waivers.

        (a)    Affirmative Commitments. During the Agreement Effective Period, each
Consenting Stakeholder, severally, and not jointly, agrees, in respect of all of its Company
Claims/Interests presently owned and hereafter acquired (for so long as it remains the beneficial
or record owner thereof, or the nominee, investment manager, or advisor for beneficial holders
thereof), to:

                (i)    support the Restructuring Transactions and timely vote to accept the Plan
by delivering its duly executed and completed ballot(s) accepting the Plan on a timely basis
following the commencement of the Solicitation and its actual receipt of the Disclosure Statement
and other related Solicitation Materials;

                (ii)    to the extent it is permitted to elect whether to opt out of the releases set
forth in the Plan, elect not to opt out of the releases set forth in the Plan by timely delivering its
duly executed and completed ballot(s) indicating such election;

             (iii)  not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses (i) and (ii);

                (iv)    use commercially reasonable efforts to give, subject to applicable Laws, any
notice, order, instruction, or direction to the applicable Agents/Trustees necessary to give effect to
the Restructuring Transactions; provided that such Consenting Stakeholder shall not be required
to provide such Agent/Trustee with any indemnities or similar undertakings in connection with
taking any such action;

               (v)    use its commercially reasonable efforts and work in good faith to take all
steps reasonably necessary to consummate the Restructuring Transactions in accordance with this
Agreement;

               (vi)    support, and not oppose, entry of the DIP Orders, to the extent consistent
with the terms of this Agreement;

              (vii) negotiate in good faith any additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may arise that would
reasonably be expected to prevent, hinder, impede, delay, or are necessary to effectuate the
consummation of the Restructuring Transactions; and

               (viii) negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents that are consistent with this Agreement to which it is
required to be a party.

      (b)    Negative Commitments. Notwithstanding anything to the contrary herein, during
the Agreement Effective Period, each Consenting Stakeholder agrees, in respect of all of its
Company Claims/Interests presently owned and hereafter acquired (for so long as it remains the



                                                 17
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 77 of 401




beneficial or record owner thereof, or the nominee, investment manager, or advisor for beneficial
holders thereof) that it shall not directly or indirectly, and shall not direct any other Entity to:

               (i)    object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Plan, or any provision thereof, or other
Restructuring Transactions;

              (ii)  take any other actions in contravention of this Agreement, the Restructuring
Term Sheet, or the Definitive Documents, or to the material detriment of the Restructuring
Transactions;

               (iii)   propose, file, support, solicit, initiate, negotiate, facilitate, propose,
continue, respond to, or vote for any Alternative Restructuring Proposal;

               (iv)   propose, file, or support a pleading with the Bankruptcy Court seeking entry
of an order authorizing any use of cash collateral or debtor-in-possession financing other than as
proposed in the DIP Orders;

               (v)     file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement, the Restructuring Term Sheet, the Restructuring
Transactions, or the Plan;

             (vi)    exercise any right or remedy for the enforcement, collection, or recovery of
any of the Company Claims/Interests other than to enforce this Agreement or any Definitive
Document or as otherwise permitted under this Agreement;

              (vii) initiate, or cause to be initiated on its behalf, any litigation or proceeding of
any kind with respect to the Chapter 11 Cases, this Agreement, or the other Restructuring
Transactions contemplated herein against the Company Parties or the other Parties other than to
enforce this Agreement or any Definitive Document or as otherwise permitted under this
Agreement;

              (viii) exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any of Claims against or Interests in the Company Parties;

                (ix)    directly or indirectly, through any Entity, seek, solicit, propose, support,
assist, engage in negotiations in connection with or participate in the formulation, preparation,
filing, or prosecution of any Alternative Restructuring Proposal or object to or take any other action
that would reasonably be expected to prevent, interfere with, delay, or impede the solicitation,
approval of the Disclosure Statement, or the confirmation and consummation of the Plan and the
Restructuring Transactions;

               (x)  prior to the expiration of the Confirmation Order Milestone, object to, delay,
impede, or take any other action to interfere with the Company Parties’ efforts detailed in
Section 8.02(b);




                                                 18
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 78 of 401




               (xi)    object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or interfere with the
automatic stay arising under section 362 of the Bankruptcy Code; or

               (xii) object to or commence any legal proceeding challenging the liens, claims,
or adequate protection granted or proposed to be granted to the holders of Claims under the DIP
Orders or the prepetition liens and claims of any Consenting Stakeholder.

       5.02.   Commitments with Respect to the DIP Facility.

        (a)     Subject to the conditions set forth in the DIP Credit Agreement and the DIP Orders,
each of the DIP Commitment Parties, severally and not jointly, agrees to provide (or cause any of
its designees to provide) its allocable share of the DIP Facility as set forth in Exhibit F attached
hereto on the terms and conditions set forth in the DIP Credit Agreement; provided, that upon
termination or expiration of this Agreement in accordance with its terms prior to the closing of the
DIP Credit Agreement, the commitments of the DIP Commitment Parties made pursuant to this
Section 5.02(a) with respect to the DIP Facility shall terminate.

        5.03. Commitments with Respect to Real Estate Matters. During the Agreement
Effective Period, each Consenting Stakeholder, severally and not jointly, agrees to consent to the
Company Parties and their affiliates entering into the following, subject to any standard for the
exercise of such consent that is set forth in the Restructuring Term Sheet:

      (a)     reasonable and customary forbearance agreements, and any necessary additional
documents attendant thereto, related to the Specified Forbearance Mortgage Loans;

       (b)     all documents necessary to authorize the granting of supplemental unsecured
guarantees, by WPG-OC JV, L.P. or WPG-OC JV IV, L.P. related to the Substitute/Replacement
Guarantor Mortgage Loans;

       (c)     all documents necessary to refinance the Specified Refinancing Mortgage Loans;
and

       (d)     all documents necessary to extend the Specified Extension Mortgage Loans.

Section 6.    Additional Provisions Regarding the Consenting Stakeholders’ Commitments.
Notwithstanding anything contained in this Agreement, nothing in this Agreement shall:

        (a)     be construed to prohibit any Consenting Stakeholder from appearing as a party in
interest in any matter to be adjudicated in a Chapter 11 Case, so long as such appearance and the
positions advocated in connection therewith are not inconsistent with this Agreement and are not
for the purpose of delaying, interfering, or impeding, directly or indirectly, the Restructuring
Transactions;

       (b)    affect the ability of any Consenting Stakeholder to consult with any other
Consenting Stakeholder, the Company Parties, or any other party in interest in the Chapter 11
Cases (including any official committee and the United States Trustee), so as long as such
consultation and any communications in connection therewith are not inconsistent with this


                                                19
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 79 of 401




Agreement or any applicable Confidentiality Agreement, and are not for the purpose of delaying,
interfering, or impeding, directly or indirectly, the Restructuring Transactions;

        (c)   impair or waive the rights of any Consenting Stakeholder to assert or raise any
objection permitted under this Agreement in connection with the Restructuring Transactions;

      (d)    prevent any Consenting Stakeholder from enforcing this Agreement or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with this Agreement;

       (e)     be construed to prohibit any Consenting Stakeholder from either itself or through
any representatives or agents, soliciting, initiating, negotiating, facilitating, proposing, continuing,
or responding to any proposal to purchase or sell Company Claims/Interests, so long as such
Consenting Stakeholder complies with Section 9; or

       (f)     prohibit any Consenting Stakeholder from taking any other action that is not
inconsistent with this Agreement.

Section 7.     Commitments of the Company Parties.

        7.01. Affirmative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, the Company Parties agree to, and to cause their subsidiaries (if applicable) to:

       (a)     support and take all steps reasonably necessary and desirable to consummate the
Restructuring Transactions in accordance with this Agreement;

       (b)    support and take all steps necessary to facilitate solicitation of the Plan in
accordance with this Agreement;

        (c)     to the extent any legal, tax, or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated herein, take all
steps reasonably necessary and desirable to address any such impediment;

        (d)     use commercially reasonable efforts to obtain any and all required regulatory and/or
third-party approvals for the Restructuring Transactions or the Definitive Documents as provided
herein, subject to the terms of the Backstop Commitment Agreement;

        (e)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other required agreements to effectuate and consummate
the Restructuring Transactions as contemplated by this Agreement;

       (f)     use commercially reasonable efforts to seek additional support for the Restructuring
Transactions from their other material stakeholders to the extent reasonably prudent;

        (g)    provide Counsel to the Ad Hoc Lender Group, and Counsel to the Plan Sponsor a
reasonable opportunity (which to the extent reasonably practicable under the circumstances, shall
be no less than two (2) Business Days) to review draft copies of all First Day Pleadings and any
Definitive Documents, as applicable, prior to the date that the Company Parties intend to file such
documents or pleadings with the Bankruptcy Court;


                                                  20
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 80 of 401




        (h)   provide a reasonable opportunity (which to the extent reasonably practicable under
the circumstances, shall be no less than two (2) Business Days) to counsel to any Consenting
Stakeholder materially affected by a Definitive Document to review draft copies of such Definitive
Documents that the Company Parties intend to file with Bankruptcy Court;

       (i)     provide to each of the Consenting Stakeholders, and each of their respective
professionals:

                (i)    reasonable access to the Company Parties’ books and records on reasonable
advance notice to the Company Parties’ representatives during regular business hours and without
disruption to the operation of the Company Parties’ business,

               (ii)     reasonable access to the management and advisors of the Company Parties
on reasonable advance notice to such persons during regular business hours and without disruption
to the operation of the Company Parties’ business, and

                (iii)   timely and reasonable responses to all reasonable diligence requests;

        (j)    oppose and object to the efforts of any person seeking to object to, delay, impede,
or take any other action to interfere with the acceptance, implementation, or consummation of the
Restructuring Transactions (including, if applicable, the filing of timely objections or written
responses) to the extent such opposition or objection is reasonably necessary to facilitate the
implementation of the Restructuring Transactions;

          (k)   oppose and object to any motion, application, adversary proceeding or cause of
action:

              (i)   seeking the entry of an order directing the appointment of a trustee or
examiner (with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code);

               (ii)   seeking the entry of an order converting the Chapter 11 Cases to cases under
chapter 7 of the Bankruptcy Code;

                (iii)   seeking entry of an order dismissing the Chapter 11 Cases; or

               (iv)      seeking entry of an order modifying or terminating the Company Parties’
exclusive right to file and/or solicit acceptances of a plan of reorganization, as applicable;

      (l)     upon reasonable request of any of the Consenting Stakeholders, reasonably and
promptly inform Counsel to the Ad Hoc Lender Group and Counsel to the Plan Sponsor of:

             (i)        the material business and financial (including liquidity) performance of the
Company Parties;

                (ii)    the status and progress of the Restructuring Transactions, including
progress in relation to the negotiations of the Definitive Documents; and



                                                 21
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 81 of 401




               (iii)   the status of obtaining any necessary authorizations (including any
consents) from each Consenting Stakeholder, any competent judicial body, governmental
authority, banking, taxation, supervisory, regulatory body, or any stock exchange;

       (m)    inform Counsel to the Ad Hoc Lender Group and Counsel to the Plan Sponsor as
soon as reasonably practicable after becoming aware of:

              (i)    any matter or circumstance, that they know, or believe is likely, to be a
material impediment to the implementation or consummation of the Restructuring Transactions;

              (ii)     any notice of any commencement of any material involuntary insolvency
proceedings, material legal suit for payment of debt; and

               (iii)   a breach of this Agreement (including a breach by any Company Party);

       (n)     pay in Cash all Restructuring Expenses within seven (7) calendar days of receipt of
invoice, regardless of whether the Restructuring Transactions are or have been consummated, or
such other time set forth in a Court order;

       (o)     use commercially reasonable efforts to, and cause its relevant subsidiaries to, obtain
consent from the property-level mortgage lenders and joint venture partners (including, O’Connor
Mall Partners, L.P. and its relevant affiliates), as necessary, to accommodate a tax-efficient
post-emergence legal entity structure; and

        (p)     except if the Plan Sponsor agrees otherwise, or if necessary to effectuate the
Restructuring Transactions, take such actions as necessary to ensure that WPG LP continues to be
treated as a partnership for U.S. federal income tax purposes.

        7.02. Negative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, each of the Company Parties shall (and shall cause their subsidiaries to) not
directly or indirectly:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)    take any action that is inconsistent in any material respect with, or is intended or
could reasonably be expected to frustrate or impede approval, implementation and consummation
of the Restructuring Transactions described in, this Agreement or the Plan;

        (c)     modify the Plan or any Definitive Document, in whole or in part, in a manner that
is not consistent with this Agreement in all material respects;

       (d)     file any motion, pleading, or Definitive Document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement or the Plan;

       (e)     (i) operate its business outside the ordinary course (other than changes in the
operations resulting from or relating to the Restructuring Transactions or the filing of the Chapter


                                                 22
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 82 of 401




11 Cases), taking into account the Restructuring Transactions, or (ii) engage in material merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of indebtedness
(including, as a result of the refinancing of existing mortgage indebtedness, but excluding the
Specified Refinancing Mortgage Loans), or other similar transaction or transfer any material asset
or right of the Company Parties, or any material asset or right used in the business of the Company
Parties to any person or entity outside the ordinary course of business, in each of cases (i) and (ii),
without the reasonable consent of the Required Consenting Stakeholders;

        (f)    except to the extent required by this Agreement or, with the consent of the Plan
Sponsor, as necessary to effectuate the Restructuring Transactions, take, or fail to take, any action
that would cause a change to the tax status (including, the status of any Company Party as a “real
estate investment trust” within the meaning of Section 856 of the Internal Revenue Code of 1986,
as amended) or classification of any Company Party;

        (g)     enter into, amend, modify, renew, or terminate any Material Lease or any Material
Executory Contract that is a Specified Material Executory Contract without the reasonable consent
of the Plan Sponsor; provided that the Plan Sponsor shall be deemed to have consented to a request
to enter into, amend, modify, renew, or terminate any such Material Lease or any such Material
Executory Contract if the Plan Sponsor does not approve or disapprove of such transaction within
five (5) business days from receipt of all required and reasonable information and documentation
relating thereto and a written request (by email to an approved designee of the Plan Sponsor) to
approve or disapprove of such transaction, plus two (2) additional business days following receipt
of a second written request (by email to an approved designee of the Plan Sponsor) to approve or
disapprove of such transaction; provided, further, that the Plan Sponsor’s consent, reasonable or
otherwise, shall not be required to terminate a Material Lease in the event that the (x) Material
Lease is terminated by the Company Party upon a monetary default or a material non-monetary
default by the tenant under such Material Lease, (y) tenant under such Material Lease is subject to
a bankruptcy proceeding and elects to reject such Material Lease under such bankruptcy
proceeding, or (z) tenant terminates such Material Lease pursuant to its rights under such Material
Lease;

       (h)     propose, file, or support a pleading with the Bankruptcy Court seeking entry of an
order authorizing any use of cash collateral or debtor-in-possession financing other than as
proposed in the DIP Orders; or

       (i)     initiate, or cause to be initiated on its behalf, any litigation or proceeding of any
kind with respect to these Chapter 11 Cases, this Agreement, or the other Restructuring
Transactions contemplated herein against any other Parties other than to enforce this Agreement
or any Definitive Document or as otherwise permitted under this Agreement.

Section 8.     Additional Provisions Regarding Company Parties’ Commitments.

        8.01. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of managers, or similar
governing body of a Company Party, after consulting with counsel, to take any action or to refrain
from taking any action with respect to the Restructuring Transactions to the extent taking or failing
to take such action would be inconsistent with applicable Law or its fiduciary obligations under


                                                  23
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 83 of 401




applicable Law, and any such action or inaction pursuant to this Section 8.01 shall not be deemed
to constitute a breach of this Agreement. The Company Parties shall give written notice to the
Consenting Stakeholders within two (2) Business Days of any determination in accordance with
this Section 8.01 to take or refrain from taking any action. This Section 8.01 shall not impede any
Party’s right to terminate this Agreement pursuant to Section 12.01(h).

        8.02. Notwithstanding anything to the contrary in this Agreement (but subject to
Section 8.01), each Company Party and its respective directors, officers, employees, investment
bankers, attorneys, accountants, consultants, and other advisors or representatives shall have the
rights to:

        (a)     provide access to non-public information concerning any Company Party to any
Entity or enter into Confidentiality Agreements or nondisclosure agreements with any Entity;
provided that if the Company Parties decide to make a written proposal or counterproposal to any
party relating to any Alternative Restructuring Proposal, the Company Parties shall provide notice
to the Plan Sponsor and the Consenting Ad Hoc Lenders contemporaneously with taking any such
action;

       (b)     prior to the expiration of the Confirmation Order Milestone, the Company Parties
may, directly or indirectly:

               (i)   (x) actively initiate, solicit, and induce any Acceptable Alternative
Restructuring Proposals, or (y) consider, develop, facilitate, and respond to any Alternative
Restructuring Proposals (or inquiries or indications of interest with respect thereto); or

                (ii)   otherwise cooperate with, assist, participate in, or facilitate any inquiries,
proposals, discussions, or negotiation of Alternative Restructuring Proposals; provided that if the
Company Parties receive an Alternative Restructuring Proposal, or any update to an Alternative
Restructuring Proposal from the counterparty thereto, then the Company Parties shall, and in each
case subject to any confidentiality provisions contained therein:

                       a.     within two (2) Business Days of receiving such proposal, provide
               Counsel to the Ad Hoc Lender Group and Counsel to the Plan Sponsor with such
               Alternative Restructuring Proposal; provided that after submission by the Plan
               Sponsor of a proposal in any postpetition bidding process, then the Company
               Parties may, in their sole discretion, elect not to provide Counsel to the Plan
               Sponsor and Counsel to the Ad Hoc Lender Group with such Alternative
               Restructuring Proposal;

                      b.      upon written request, provide Counsel to the Ad Hoc Lender Group
               and Counsel to the Plan Sponsor with timely updates as to the status and progress
               of such Alternative Restructuring Proposals; and

                      c.      respond to reasonable information requests and questions from
               Counsel to the Ad Hoc Lender Group and Counsel to the Plan Sponsor relating to
               such Alternative Restructuring Proposal; and




                                                 24
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 84 of 401




                (iii)  continue discussions or negotiations with holders of Claims against or
Interests in a Company Party (including any Consenting Stakeholder), any other party in interest
in the Chapter 11 Cases (including any official committee and the United States Trustee), or any
other Entity regarding the Restructuring Transactions or an Alternative Restructuring Proposal
(in each case, consistent with the terms hereof).

        8.03. As soon as reasonably practicable (and in any case within one (1) Business Day)
after the delivery of the Toggle Election Notice, the Company Parties shall publicly disclose the
material terms of such Acceptable Alternative Restructuring Proposal by filing material
documentation thereof with the Bankruptcy Court or otherwise.

       8.04.   Nothing in this Agreement shall:

        (a)     impair or waive the rights of any Company Party to assert or raise any objection, to
the extent not inconsistent with this Agreement, in connection with the Restructuring Transactions
or implementation thereof;

       (b)   affect the ability of any Company Party to consult with any Consenting
Stakeholder;

      (c)      prevent any Company Party from enforcing this Agreement or contesting whether
any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement; or

       (d)    prohibit any Company Party from taking any action that is not inconsistent with
this Agreement.

Section 9.     Transfer of Interests and Securities.

        9.01. During the Agreement Effective Period, no Consenting Stakeholder shall Transfer
any ownership (including any beneficial ownership as defined in the Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) in any Company Claims/Interests to any affiliated
or unaffiliated party, including any party in which it may hold a direct or indirect beneficial
interest, unless:

        (a)     in the case of any Company Claims/Interests, the authorized transferee is either:
(i) a qualified institutional buyer as defined in Rule 144A of the Securities Act, (ii) a non-U.S.
person in an offshore transaction as defined under Regulation S under the Securities Act, (iii) an
accredited investor (as defined in the Rules), (iv) with respect to the 2015 Credit Facility Claims,
the 2018 Credit Facility Claims or the Weberstown Facility Claims, an Eligible Assignee (as
defined in the 2015 Credit Agreement, the 2018 Credit Agreement or the Weberstown Credit
Agreement, as applicable), or (v) a Consenting Stakeholder;

        (b)    either (i) the transferee executes and delivers to Counsel to the Company Parties,
Counsel to the Ad Hoc Lender Group, and Counsel to the Plan Sponsor, at or before the time of
the proposed Transfer, a Transfer Agreement or (ii) the transferee is a Consenting Stakeholder and
the transferee provides notice of such Transfer (including the amount and type of Company
Claim/Interest Transferred) to Counsel to the Company Parties at or before the time of the
proposed Transfer; and


                                                25
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 85 of 401




        (c)     with respect to the Transfer of any Company Claims/Interests, such Transfer shall
not violate the terms of any order entered by the Bankruptcy Court with respect to the preservation
of net operating losses or other tax attributes.

        9.02. Upon compliance with the requirements of Section 9.01, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under this Agreement to the
extent of the rights and obligations in respect of such transferred Company Claims/Interests. Any
Transfer in violation of Section 9.01 shall be void ab initio. Any Consenting Stakeholder that
effectuates a transfer in accordance with this Section 9 shall have no liability under this Agreement
arising from or related to the failure of the transferee to comply with the terms of this Agreement.

        9.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided, however, that
(a) such additional Company Claims/Interests shall automatically and immediately upon
acquisition by a Consenting Stakeholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to Counsel to the Company
Parties or counsel to any other Consenting Stakeholder) and (b) such Consenting Stakeholder must
provide notice of such acquisition (including the amount and type of Company Claim/Interest
acquired) to Counsel to the Company Parties, Counsel to the Ad Hoc Lender Group, and Counsel
to the Plan Sponsor, within one (1) Business Day of such acquisition.

       9.04. This Section 9 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Company Claims/Interests. Notwithstanding
anything to the contrary herein, to the extent a Company Party and another Party have entered into
a Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality Agreements.

       9.05. Notwithstanding Section 9.01, a Consenting Stakeholder may Transfer any
Company Claims/Interests to a Qualified Marketmaker, and a Qualified Marketmaker that acquires
any Company Claims/Interests with the purpose and intent of acting as a Qualified Marketmaker
for such Company Claims/Interests shall not be required to execute and deliver a Transfer
Agreement in respect of such Company Claims/Interests if:

        (a)      such Qualified Marketmaker subsequently transfers such Company
Claims/Interests (by purchase, sale assignment, participation, or otherwise) within five (5)
Business Days of its acquisition to a transferee that is an entity that is not an affiliate, affiliated
fund, or affiliated entity with a common investment advisor;

       (b)     the transferee otherwise is a Permitted Transferee under Section 9.01; and

         (c)      the Transfer otherwise is a Permitted Transfer under Section 9.01. Notwithstanding
the foregoing, to the extent that a Consenting Stakeholder is acting in its capacity as a Qualified
Marketmaker, it may Transfer (by purchase, sale, assignment, participation, or otherwise) any
right, title or interests in Company Claims/Interests that the Qualified Marketmaker acquires from




                                                  26
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 86 of 401




a holder of the Company Claims/Interests who is not a Consenting Stakeholder without the
requirement that the transferee be a Permitted Transferee.

        9.06. Notwithstanding anything to the contrary in this Section 9, the restrictions on
Transfers set forth in this Section 9 shall not apply to the grant of any liens or encumbrances on
any claims and interests in favor of a bank or broker-dealer holding custody of such claims and
interests in the ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

        9.07. Additional Consenting Stakeholders. Any holder of Company Claims/Interests that
is not a party to this Agreement as of the Agreement Effective Date may, at any time after the
Agreement Effective Date, become a Consenting Stakeholder by executing and delivering a
Joinder to Counsel to the Company Parties, Counsel to the Ad Hoc Lender Group, and Counsel to
the Plan Sponsor, pursuant to which such Entity shall be bound by the terms of this Agreement.

Section 10. Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder severally, and not jointly, represents and warrants that, as of the date such Consenting
Stakeholder executes and delivers this Agreement and as of the Plan Effective Date:

       (a)     it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for beneficial holders of the
Company Claims/Interests reflected in, and, having made reasonable inquiry, is not the beneficial
or record owner of any Company Claims/Interests other than those reflected in, such Consenting
Stakeholder’s signature page to this Agreement or a Transfer Agreement, as applicable (as may be
updated pursuant to Section 9);

       (b)    it has the full power and authority to act on behalf of, vote and consent to matters
concerning, such Company Claims/Interests;

         (c)    such Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would adversely affect in any
way such Consenting Stakeholder’s ability to perform any of its obligations under this Agreement
at the time such obligations are required to be performed;

       (d)     it has the full power to vote, approve changes to, and transfer all of its Company
Claims/Interests referable to it as contemplated by this Agreement subject to applicable Law; and

        (e)     solely with respect to holders of Company Claims/Interests, (i) it is either (A) a
qualified institutional buyer as defined in Rule 144A of the Securities Act, (B) not a U.S. person
(as defined in Regulation S of the Securities Act), or (C) an accredited investor (as defined in the
Rules); (ii) any securities acquired by the Consenting Stakeholder in connection with the
Restructuring Transactions will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act; (iii) understands that the securities
contemplated by this Agreement have not been registered under the Securities Act as of the date
hereof and may not be resold without registration under the Securities Act except pursuant to a
specific exemption from the registration provisions of the Securities Act; and (iv) is not acquiring
the securities contemplated by this Agreement as a result of any advertisement, article, notice, or


                                                27
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 87 of 401




other communication regarding such securities published in any newspaper, magazine, or similar
media or broadcast over television, radio, or presented at any seminar or any other general
solicitation or general advertisement.

Section 11. Mutual Representations, Warranties, and Covenants. Each of the Parties,
severally and not jointly, represents, warrants, and covenants to each other Party, as of the date
such Party executes and delivers this Agreement, on the Plan Effective Date:

        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

       (b)    except as expressly provided in this Agreement, the Plan, and the Bankruptcy Code,
no consent or approval is required by any other person or Entity in order for it to effectuate the
Restructuring Transactions contemplated by, and perform its respective obligations under, this
Agreement;

        (c)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of association, or other
constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement; and

       (e)    except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements regarding the Debtors with the other Parties to this
Agreement that have not been disclosed to all Parties to this Agreement.

Section 12.    Termination Events.

        12.01. Consenting Stakeholder Termination Events. This Agreement may be terminated
(a) with respect to the Consenting Ad Hoc Lenders, by the Required Consenting Ad Hoc Lenders,
or (b) with respect to the Plan Sponsor, by the Plan Sponsor, in each case, by the delivery to
Counsel to the Company Parties, Counsel to the Ad Hoc Lender Group, and Counsel to the Plan
Sponsor of a written notice in accordance with Section 15.11 hereof upon the occurrence of any
of the following events:

        (a)    the breach in any material respect by a Company Party of any of the representations,
warranties, obligations, or covenants of the Company Parties set forth in this Agreement or any
Definitive Documents that (i) is adverse to the Consenting Stakeholders seeking termination
pursuant to this provision and (ii) remains uncured for seven (7) Business Days after such
terminating Consenting Stakeholders transmit a written notice in accordance with Section 15.11
hereof detailing any such breach;


                                                  28
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 88 of 401




        (b)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling, judgment, or order that
(i) enjoins the consummation of a material portion of the Restructuring Transactions and
(ii) remains in effect for fifteen (15) Business Days; provided, that this termination right may not
be exercised by any Party that sought or requested such ruling or order in contravention of any
obligation set out in this Agreement;

       (c)    the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Stakeholders):

              (i)     converting one or more of the Chapter 11 Cases of a Company Party to a
case under chapter 7 of the Bankruptcy Code;

               (ii)   appointing a trustee, receiver, or an examiner with expanded powers beyond
those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code in one or more of the
Chapter 11 Cases of a Company Party;

               (iii)   dismissing the Chapter 11 Cases;

               (iv)    rejecting this Agreement; or

                (v)   approving any (a) plan of reorganization (or disclosure statement related
thereto) in the Chapter 11 Cases inconsistent with the terms of this Agreement or (b) Definitive
Documents inconsistent in any material respect with this Agreement in a manner that directly and
adversely impacts the treatment of the terminating Consenting Stakeholders;

      (d)     the Bankruptcy Court enters an order denying confirmation of the Plan, and the
Bankruptcy Court does not enter a Confirmation Order reasonably acceptable to the Required
Consenting Stakeholders within ten (10) Business Days;

        (e)     the entry of an order by the Bankruptcy Court or any other court of competent
jurisdiction reversing, vacating, reconsidering, or dismissing the Confirmation Order, or any of the
DIP Orders, and the Bankruptcy Court does not enter a revised Confirmation Order or DIP Order,
as applicable, reasonably acceptable to the Required Consenting Stakeholders within ten (10)
Business Days;

       (f)       subject to Section 7.02(g) in its entirety, the entrance, amendment, modification,
renewal, or termination of any Material Lease, or any amendment of the foregoing, without the
consent of (i) the Plan Sponsor (such consent not to be unreasonably withheld) and (ii) to the extent
such action would materially and adversely affect the interests of any Consenting Stakeholder, the
reasonable consent of such Consenting Stakeholder whose interests are affected;

       (g)     any of the Company Parties enters into any key employee incentive plan or key
employee retention plan, any new or amended agreement regarding executive compensation, or
other compensation agreement, in each case, outside of the ordinary course of business without
obtaining the prior written consent of the Required Consenting Ad Hoc Lenders and the Plan
Sponsor (in each case, such consent not to be unreasonably withheld);


                                                 29
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 89 of 401




        (h)    with respect to the Plan Sponsor, the failure to comply with or achieve any one of
the Milestones, and with respect to the Required Consenting Ad Hoc Lenders, the failure to comply
with or achieve the Confirmation Order Milestone or the Effective Date Milestone, in each case as
such Milestones may be extended or waived pursuant to Section 4.01;

      (i)    the occurrence and continuation of any event of default under the DIP Credit
Agreement that is not cured in accordance with the terms of the DIP Credit Agreement;

        (j)    any Company Party challenges the principal amount, perfection, priority, and/or
validity of any 2015 Credit Facility Claim, 2018 Credit Facility Claim, Weberstown Term Loan
Facility Claim, or Unsecured Notes Claim held by a Consenting Stakeholder, or any liens
associated with such claims;

       (k)      an order is entered by the Bankruptcy Court granting relief from the automatic stay
imposed by Section 362 of the Bankruptcy Code authorizing any party to proceed against any
material asset of a Company Party that is a borrower or guarantor in respect of any of the Existing
Debt Agreements;

       (l)    the Bankruptcy Court enters an order in the Chapter 11 Cases terminating any of
the Company Parties’ exclusive right to file a plan or plans of reorganization pursuant to
Section 1121 of the Bankruptcy Code;

        (m)     the board of directors, board of managers, or such similar governing body of any
Company Party determines, pursuant to Section 8.01, after consulting with counsel, (i) that
proceeding with any of the Restructuring Transactions would be inconsistent with the exercise of
its fiduciary duties or applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an
Alternative Restructuring Proposal and any Company Party, and (a) makes a public announcement
that it intends to accept an Alternative Restructuring Proposal or (b) enters into a definitive
agreement with respect to an Alternative Restructuring Proposal; provided that no Consenting
Stakeholder may terminate this Agreement solely pursuant to this Section 12.01(m) if such
Alternative Restructuring Proposal is an Acceptable Alternative Restructuring Proposal that is
binding and does not contain any financing or due diligence condition; or

        (n)    the Backstop Commitment Agreement has been terminated in accordance with its
terms; provided that if the Backstop Commitment Agreement is terminated by the Company
Parties upon the material breach of the Backstop Parties, neither the Backstop Equity Premium,
the Backstop Base Premium, nor the Backstop Termination Premium shall be earned by the
Backstop Parties; provided, further that, following delivery of a Toggle Election Notice, no
Consenting Stakeholder may terminate this Agreement pursuant to this Section 12.01(n) solely
because the Backstop Commitment Agreement has been terminated by the Company Parties; or

        (o)      solely as to the Consenting Ad Hoc Lenders, the breach in any material respect by
the Plan Sponsor, and solely as to the Plan Sponsor, the breach in any material respect by the
Required Consenting Ad Hoc Lenders, in each case of any of the representations, warranties,
obligations, or covenants of the Plan Sponsor (or, as applicable, the Consenting Ad Hoc Lenders)
set forth in this Agreement or any Definitive Documents that (i) is adverse, in any material way,
to the Consenting Stakeholder or Consenting Stakeholders seeking termination pursuant to this



                                                30
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 90 of 401




provision and (ii) remains uncured for seven (7) Business Days after such terminating Consenting
Stakeholders transmit a written notice in accordance with Section 15.11 hereof detailing any such
breach.

       12.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in accordance with
Section 15.11 hereof upon the occurrence of any of the following events:

        (a)    the breach in any material respect by one or more of the Consenting Stakeholders
of any provision set forth in this Agreement that remains uncured for a period of ten (10) Business
Days after the receipt by the breaching Consenting Stakeholders of notice of such breach;

       (b)      the board of directors, board of managers, or such similar governing body of any
Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or
applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal that is not an Acceptable Alternative Restructuring Proposal;

        (c)      the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions and (ii) remains in effect for
fifteen (15) Business Days after such terminating Company Party transmits a written notice in
accordance with Section 15.11 hereof detailing any such issuance; provided, that this termination
right shall not apply to or be exercised by any Company Party that sought or requested such ruling
or order in contravention of any obligation or restriction set out in this Agreement;

        (d)    the termination of this Agreement by the Required Consenting Ad Hoc Lenders or
the Plan Sponsor pursuant to Section 12.01(o); provided that if such termination is by the Required
Consenting Ad Hoc Lenders, the Plan Sponsor shall have forty-five (45) days to provide alternative
financing sufficient to pay the 2015 Credit Facility Claims, the 2018 Credit Facility Claims, and
the Weberstown Term Loan Claims in Cash in full;3 or

        (e)     the Bankruptcy Court enters an order denying confirmation of the Plan.

      12.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required
Consenting Stakeholders; and (b) each Company Party.

        12.04. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice upon the Plan Effective Date, or if the milestone set forth in
Section 4.01(a) has not been met.

       12.05. Effect of Termination. Upon the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to

3   Backstop Commitment Agreement to provide that if the Company terminates pursuant to this Section (d), none
    of the Backstop Equity Premium, the Backstop Base Premium, or the Backstop Termination Premium shall be
    due.



                                                     31
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 91 of 401




such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have been entitled to take had it not entered
into this Agreement, including with respect to any and all Claims or causes of action. Upon the
occurrence of a Termination Date prior to the Confirmation Order being entered by a Bankruptcy
Court, any and all consents or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the first instance and
shall not be considered or otherwise used in any manner by the Parties in connection with the
Restructuring Transactions and this Agreement or otherwise; provided that such ballots may be
changed or resubmitted regardless of whether the applicable voting deadline has passed (without
the need to seek a court order or consent from the Company Parties allowing such change or
resubmission); provided, however, any Consenting Stakeholder withdrawing or changing its vote
pursuant to this Section 12.05 shall promptly provide written notice of such withdrawal or change
to each other Party to this Agreement.

Nothing in this Agreement shall be construed as prohibiting a Company Party or any of the
Consenting Stakeholders from contesting whether any such termination is in accordance with its
terms or to seek enforcement of any rights under this Agreement that arose or existed before a
Termination Date. Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict (a) any right of any Company Party or the
ability of any Company Party to protect and reserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any Consenting Stakeholder, and
(b) any right of any Consenting Stakeholder, or the ability of any Consenting Stakeholder, to
protect and preserve its rights (including rights under this Agreement), remedies, and interests,
including its claims against any Company Party or Consenting Stakeholder. No purported
termination of this Agreement shall be effective under this Section 12.05 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this Agreement, except a termination
pursuant to Section 12.02(e).

Section 13.    Amendments and Waivers

       13.01. This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 13.

       13.02. This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by:

       (a)     each Company Party;

        (b)     solely with respect to any modification, amendment, waiver or supplement that
adversely affects the rights of the Ad Hoc Lenders in any material respect and unless otherwise
specified in this Agreement, the Required Consenting Ad Hoc Lenders; and

     (c)    the Plan Sponsor, provided, however, that if the proposed modification,
amendment, waiver, or supplement has a material, disproportionate, and adverse effect on any of



                                                32
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 92 of 401




the Company Claims/Interests held by a Consenting Stakeholder, then the consent of each such
affected Consenting Stakeholder shall also be required to effectuate such modification,
amendment, waiver or supplement.

      13.03. Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio.

        13.04. Any consent or waiver contemplated in this Section 13 may be provided by
electronic mail from counsel to the relevant Parties.

       13.05. The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy. All remedies under this Agreement
are cumulative and are not exclusive of any other remedies provided by Law.

Section 14.    Reserved.

Section 15.    Miscellaneous.

         15.01. Confidentiality. The Parties understand and acknowledge that this Agreement may
be disclosed and filed with the Bankruptcy Court and the U.S. Securities and Exchange
Commission; provided that in such disclosure the executed signature pages to this Agreement shall
be redacted and no individual holdings information shall be included, except as may be required
by applicable law; provided, further that the Company Parties may disclose the aggregate amount
of each of the Company Claims/Interests held by the Consenting Stakeholders. The Company
Parties shall not disclose to any person the amount or percentage of Claims held by any individual
Consenting Stakeholder, except as may be required by law. If in either case such disclosure is
required by law, the Company Parties shall provide each Consenting Stakeholder with advanced
notice (to the extent practicable) of the intent to disclose and shall afford each Consenting
Stakeholder a reasonable opportunity to (i) seek a protective order or other appropriate remedy, or
(ii) review and comment upon any such disclosure prior to the Company Parties making such
disclosure.

        15.02. Acknowledgements. Notwithstanding any other provision herein, this Agreement
is not and shall not be deemed to be an offer with respect to any securities or solicitation of votes
for the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law. Notwithstanding anything to the contrary in this Agreement, the Backstop Commitment
Agreement, or any other document, no party shall be entitled to terminate this Agreement or the
Backstop Commitment Agreement because the Bidding Procedures are amended in a manner
contrary to the proviso in the definition of “Bidding Procedures” herein, if such amendment is
required by the Bankruptcy Court.



                                                 33
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 93 of 401




        15.03. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include such exhibits, annexes, and
schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto, the
exhibits, annexes, and schedules shall govern until such time that the Definitive Documents have
been negotiated and agreed in accordance with the consent rights hereunder, at which time, the
terms and conditions set forth in the Definitive Documents, to the extent intended to supersede this
Agreement, shall govern.

        15.04. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

        15.05. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement, including all exhibits, schedules and annexes hereto, constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all prior agreements,
oral or written, among the Parties with respect thereto, other than any Confidentiality Agreement.

         15.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party hereto agrees
that it shall bring any action or proceeding in respect of any claim arising out of or related to this
Agreement, to the extent possible, in the Bankruptcy Court, and solely in connection with claims
arising under this Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or proceeding in
the Bankruptcy Court; (c) waives any objection that the Bankruptcy Court is an inconvenient
forum or does not have jurisdiction over any Party hereto; and (d) consents to entry of a Final
Order or judgment by the Bankruptcy Court.

      15.07. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        15.08. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.




                                                 34
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 94 of 401




        15.09. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders, and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation hereof. The Company
Parties and the Consenting Stakeholders were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.

        15.10. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. Other than with respect to the persons, advisors, or other Entities referenced in
Section 15.12, there are no third party beneficiaries under this Agreement, and the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity, except as set forth in Section 9.

       15.11. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               Washington Prime Group Inc.
               Salesforce Tower
               111 Monument Circle
               Indianapolis, IN 46204
               Attention: Robert P. Demchak, Executive Vice President and General Counsel

               with copies to:

               Kirkland & Ellis LLP
               601 Lexington Avenue
               New York, New York 10022
               Attention: Joshua A. Sussberg, P.C., Alexander J. Nicas
               E-mail address: joshua.sussberg@kirkland.com, alexander.nicas@kirkland.com

               and

               Kirkland & Ellis LLP
               300 North LaSalle Street
               Chicago, IL 60654
               Attention: Chad J. Husnick, P.C, Dan Latona
               E-mail address: chad.husnick@kirkland.com, dan.latona@kirkland.com

               and




                                                35
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 95 of 401




       (b)     if to the Ad Hoc Lender Group, to:

               Wachtell, Lipton, Rosen & Katz
               51 West 52nd Street
               New York, NY 10019
               Attention: Joshua A. Feltman, Rod N. Ghods, Elyssa C. Eisenberg
               E-mail address: jafeltman@wlrk.com, rnghods@wlrk.com,
               eceisenberg@wlrk.com

               and

       (c)     if to the Plan Sponsor, to:

               Davis Polk & Wardwell LLP
               450 Lexington Avenue
               New York, NY 10017
               Attention: Damian Schaible, Angela Libby, Aryeh Ethan Falk
               E-mail address: damian.schaible@davispolk.com, angela.libby@davispolk.com,
               aryeh.falk@davispolk.com

Any notice given by delivery, mail, or courier shall be effective when received.

        15.12. Independent Due Diligence and Decision Making. Each Consenting Stakeholder
hereby confirms for the benefit of the Company Parties (including for the benefit of any person
acting on behalf of any of the Company Parties, including any financial or other advisor of any of
the foregoing) that (i) it has the requisite knowledge and experience in financial and business
matters so that it is capable of evaluating the merits and risks of the securities to be acquired by it
pursuant to the Restructuring Transactions contemplated hereby and has had such opportunity as
it has deemed adequate to obtain such information as is necessary to permit such Party to evaluate
the merits and risks of the securities to be acquired by it pursuant to the Restructuring Transactions
contemplated hereby, and (ii) that its decision to execute this Agreement and participate in any of
the Restructuring Transactions contemplated hereby has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties and/or the Restructuring Transactions, and such decision is not in reliance upon
any representations or warranties other than those contained in the Definitive Documents.

       15.13. Enforceability of Agreement. Each of the Parties, to the extent enforceable, waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

       15.14. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of their rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of evidence, this
Agreement and all negotiations relating hereto shall not be admissible into evidence in any



                                                  36
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 96 of 401




proceeding other than a proceeding to enforce its terms or the payment of damages to which a
Party may be entitled under this Agreement.

        15.15. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.

        15.16. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        15.17. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party remain valid, binding, and enforceable.

        15.18. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

        15.19. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this agreement on account of all Company Claims/Interests that it holds (directly or through
discretionary accounts that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims/Interests.

        15.20. Survival. Notwithstanding (i) any Transfer of any Company Claims/Interests in
accordance with this Agreement or (ii) the termination of this Agreement in accordance with its
terms, the agreements and obligations of the Company Parties in Section 7.01(n) (with respect to
amounts accrued prior to the date of termination of this Agreement), each of the Parties in Section
15 and the Confidentiality Agreements shall survive such Transfer and/or termination and shall
continue in full force and effect for the benefit of the Parties in accordance with the terms hereof
and thereof.

       15.21. Relationship Among Consenting Stakeholders.

        (a)     Notwithstanding anything to the contrary herein, the duties and obligations of the
Consenting Stakeholders under this Agreement shall be several, not joint, with respect to each
Consenting Stakeholder. None of the Consenting Stakeholders shall have any fiduciary duty, any
duty of trust or confidence in any form, or other duties or responsibilities in any kind or form to
each other, any Consenting Stakeholders, any Company Party, or any of the Company Party’s
respective creditors or other stakeholders.




                                                 37
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 97 of 401




        (b)    The Company Parties acknowledge that the Consenting Stakeholders are engaged
in a wide range of financial services and business, and, in furtherance of the foregoing, the
Consenting Stakeholders and Company Parties acknowledge and agree that the obligations set
forth in this Agreement shall only apply to the trading desk(s) and/or business group(s) of the
Consenting Stakeholders that principally manage and/or supervise such Consenting Stakeholder’s
investment in the Company Parties, and shall not apply to any other trading desk or business group
of such Consenting Stakeholder so long as they are not acting at the direction or for the benefit of
such Consenting Stakeholder.

        15.22. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3.02, Section 13, or
otherwise, including a written approval by the Company Parties, the Required Consenting Ad Hoc
Lenders, or the Plan Sponsor, as applicable, such written consent, acceptance, approval, or waiver
shall be deemed to have occurred if, by agreement between counsel to the Parties submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in writing (including
electronic mail) between each such counsel without representations or warranties of any kind on
behalf of such counsel.

       IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.




                                                38
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 98 of 401
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 99 of 401
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 100 of 401
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 101 of 401
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 102 of 401




                                    EXHIBIT A

                                  Company Parties




#94542671v46
 Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 103 of 401



                                 Company Parties

    Washington Prime Group Inc.                    Melbourne Square, LLC
   Washington Prime Group, L.P.                    MFC Beavercreek, LLC
      Bloomingdale Court, LLC                      Morgantown Mall LLC
     Bowie Mall Company, LLC               MSA/PSI Altamonte Limited Partnership
     Boynton Beach Mall, LLC                MSA/PSI Ocala Limited Partnership
    C.C. Altamonte Joint Venture                  Northwoods Ravine, LLC
      C.C. Ocala Joint Venture               Northwoods Shopping Center, LLC
    C.C. Westland Joint Venture                    Orange Park Mall, LLC
       Chautauqua Mall, LLC                          Paddock Mall, LLC
      Chesapeake Center, LLC                    Plaza at Buckland Hills, LLC
      Chesapeake Theater, LLC                    Plaza at Countryside, LLC
     Clay Terrace Partners, LLC                   Plaza at Northwood, LLC
     Coral Springs Joint Venture                  Plaza at Tippecanoe, LLC
          CT Partners, LLC                        Richardson Square, LLC
          Dare Center, LLC                      Rockaway Town Court, LLC
         Dayton Mall III LLC                    Rockaway Town Plaza, LLC
            Downeast LLC                           Rolling Oaks Mall, LLC
          Edison Mall, LLC                         Royal Eagle Plaza LLC
          Empire East, LLC                        Royal Eagle Plaza II LLC
      Fairfax Court Center LLC                  Shops at Northeast Mall, LLC
    Fairfield Town Center, LLC                         Simon MV, LLC
        Fairfield Village, LLC                      SM Mesa Mall, LLC
         Gaitway Plaza, LLC                       Southern Hills Mall LLC
    Greenwood Plus Center, LLC                    Southern Park Mall, LLC
    Jefferson Valley Center LLC                St. Charles Towne Plaza, LLC
       Keystone Shoppes, LLC                      Sunland Park Mall, LLC
KI-Henderson Square Associates, L.P.             The Outlet Collection LLC
KI-Henderson Square Associates, LLC            Town Center at Aurora II LLC
   KI-Whitemak Associates, LLC                 University Park Mall CC, LLC
   Lakeview Plaza (Orland), LLC                 University Town Plaza, LLC
          Lima Center, LLC                         Village Park Plaza, LLC
       Lincoln Crossing, LLC                    Villages at MacGregor, LLC
          Lindale Mall, LLC                        Washington Plaza, LLC
     Mall at Cottonwood II LLC            Washington Prime Management Associates,
                                                             LLC
      Mall at Great Lakes, LLC              Washington Prime Property Limited
                                                         Partnership
        Mall at Irving, LLC                       West Town Corners, LLC
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 104 of 401



  Mall at Jefferson Valley, LLC          Westshore Plaza II LLC
   Mall at Lake Plaza, LLC                Whitemak Associates
       Mall at Lima, LLC              WPG Management Associates, Inc.
    Mall at Longview, LLC              WPG Northtown Venture LLC
    Maplewood Mall, LLC               WPG Rockaway Commons, LLC
   Markland Fee Owner LLC                 WPG Westshore, LLC
      Markland Mall, LLC                 WPG Wolf Ranch, LLC
     Markland Plaza, LLC                  WTM Stockton, LLC
    Martinsville Plaza, LLC
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 105 of 401




                                    EXHIBIT B

                              Restructuring Term Sheet




#94542671v46
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 106 of 401



                                              Washington Prime Group
                                              Restructuring Term Sheet

This term sheet (this “Term Sheet”) sets forth certain material terms of a proposed restructuring
(the “Restructuring”) of Washington Prime Group, L.P. (“WPG LP”) and the other Company
Parties listed on Annex A hereto (collectively, the “Company” or the “Debtors”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the DIP Credit
Agreement, the New Term Loan Exit Facility Term Sheet, the Backstop Commitment Term Sheet,
or the restructuring support agreement to which this Term Sheet will be attached (together with all
exhibits and supplements attached thereto, including this Term Sheet, the “RSA”).1

This Term Sheet does not include a description of all the terms, conditions, and other provisions
that are to be contained in the definitive documentation governing the Restructuring, which remain
subject to negotiation and completion in accordance with the RSA and applicable bankruptcy law.
The documents executed to effectuate the Restructuring will not contain any material terms or
conditions that are inconsistent in any material respect with this Term Sheet or the RSA.

This Term Sheet is neither an offer to buy or sell any security nor a solicitation of acceptances of
a chapter 11 plan within the meaning of Section 1125 of the Bankruptcy Code. Any such offer or
solicitation will comply with all applicable securities laws and provisions of the Bankruptcy Code.
Nothing contained in this Term Sheet shall be an admission of fact or liability or, until the
occurrence of the Plan Effective Date in the RSA, deemed binding on any of the parties hereto.
Nothing herein constitutes an agreement, understanding or commitment to effectuate or implement
a restructuring on the terms described herein or on any other terms.




1   Capitalized Terms used but not defined herein shall have the meanings ascribed to such terms in the RSA.
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 107 of 401




                                    OVERVIEW
Implementation    The Restructuring will be accomplished through the Company’s
                  voluntary cases under Chapter 11 of title 11 of the United States Code,
                  11 U.S.C. § § 101–1532, as amended (the “Bankruptcy Code”)
                  (the “Chapter 11 Cases”) commenced in the United States Bankruptcy
                  Court for the Southern District of Texas (the “Bankruptcy Court”) to
                  implement a chapter 11 plan of reorganization described herein and
                  otherwise consistent with the RSA (the “Plan”).
                  The RSA will be executed by: (a) the Company, (b) Strategic Value
                  Partners, LLC (the “Plan Sponsor”), (c) the holders of at least 66.7% of
                  the aggregate principal amount of the Unsecured Notes, (d) the holders
                  of 100% of the aggregate principal amount of the Weberstown Term
                  Loan Facility Claims, and (e) the holders of at least 71.5% of the
                  aggregate principal amount of the Revolving and Term Loan Facilities
                  Claims.
                  Pursuant to the RSA, and subject to the terms and conditions thereof, the
                  parties thereto have agreed to support the transactions contemplated
                  herein and therein.
                  Each undersigned holder of, or investment advisor, sub-advisor, or
                  manager of discretionary accounts that hold, Unsecured Notes Claims,
                  Weberstown Term Loan Facility Claims, and/or Revolving and Term
                  Loan Facilities Claims (each a “Consenting Stakeholder”) shall be
                  required to execute the RSA with respect to all of its holdings under the
                  following agreements, as applicable (such agreements, the “Existing
                  Debt Agreements”):
                     a) that certain Amended and Restated Revolving Credit and Term
                        Loan Agreement, dated as of January 22, 2018 (as amended,
                        supplemented or otherwise modified on or prior to the date
                        hereof, including by that certain Amendment No. 1, dated August
                        13, 2020) by and among WPG LP, as borrower, certain Company
                        Parties as guarantors, Bank of America, N.A., as collateral and
                        administrative agent, and the lenders party thereto,
                        the “2018 Credit Agreement” and the credit facility under such
                        agreement, the “2018 Credit Facility”);
                     b) that certain Term Loan Agreement, dated as of December 10,
                        2015 (as amended, supplemented or otherwise modified on or
                        prior to the date hereof, including by that certain Amendment
                        No. 1 to Term Loan Agreement, dated January 22, 2018, and that
                        certain Amendment No. 2 to Term Loan Agreement, dated as of
                        August 13, 2020) by and among WPG LP, as borrower, certain
                        Company Parties as guarantors, GLAS USA LLC and Americas
                        LLC (as successor to PNC Bank, National Association) as
                        collateral and administrative agent, and the lenders party thereto,
                        the “2015 Credit Agreement” (and the credit facility under such
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 108 of 401



                             agreement, the “2015 Credit Facility”) and together with the 2018
                             Credit Agreement, the “Revolving and Term Loan Credit
                             Agreements”; the claims in respect of the Revolving and Term
                             Loan Credit Agreements, the “Revolving and Term Loan
                             Facilities Claims”);
                         c) that certain Indenture, dated as of March 24, 2015 (as amended,
                            restated, amended and restated, supplemented or otherwise
                            modified prior to the date hereof, the “Base Indenture”), between
                            WPG LP, and U.S. Bank National Association, as trustee,
                            registrar, paying agent and transfer agent (the “Trustee”) and the
                            Second Supplemental Indenture, dated as of August 4, 2017 (the
                            “Second Supplemental Indenture” (and the notes issued pursuant
                            to the Second Supplemental Indenture, the “Unsecured Notes”)
                            and together with the Base Indenture, the “Unsecured Notes
                            Indenture”; the claims in respect of the Unsecured Notes, the
                            “Unsecured Notes Claims”); and
                         d) that certain Senior Secured Term Loan Agreement, dated as of
                            June 8, 2016, (as amended, supplemented or otherwise modified
                            on or prior to the date hereof), including by that certain First
                            Amendment and Waiver to Senior Secured Term Loan
                            Agreement, dated as of December 23, 2016, that certain Second
                            Amendment and Waiver to Senior Secured Term Loan
                            Agreement, dated as of April 10, 2018, and that certain Third
                            Amendment to Senior Secured Term Loan Agreement, dated as
                            of August 13, 2020) by and among WPG LP and WTM Stockton,
                            LLC as borrowers, GLAS USA LLC and Americas LLC (as
                            successor to Huntington National Bank), as collateral and
                            administrative agent, and the lenders party thereto,
                            the “Weberstown Term Loan Agreement” and the credit facility
                            under such agreement, the “Weberstown Term Loan Facility”;
                            the claims in respect of the Weberstown Term Loan Facility,
                            the “Weberstown Term Loan Facility Claims”).
DIP Facility/Use of   The “DIP Facility” shall mean a super-priority debtor in possession credit
Cash Collateral       facility in the aggregate principal amount of $100 million, to be provided
                      by the Plan Sponsor and the members of the Ad Hoc Lender Group that
                      elect to participate on a ratable basis based on their respective aggregate
                      principal claims under each of the Existing Debt Agreements, on the
                      terms and conditions set forth in the DIP Credit Agreement attached as
                      Exhibit C to the RSA and the debtor-in-possession financing credit
                      agreement.
                      The terms of the DIP Facility and any related order approving the DIP
                      Facility, adequate protection, the use of cash collateral or related matters
                      shall be consistent with Exhibit C to the RSA and otherwise consistent
                      with the RSA and this Term Sheet, including the consent rights set forth
                      in the RSA.
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 109 of 401



    New Term Loan Exit        The “New Term Loan Exit Facility” shall consist of a 4-year senior
    Facility                  secured term loan facility of take-back debt, in an amount equal to $1,212
                              million plus, at the election of the Plan Sponsor, all accrued and unpaid
                              default interest (up to 2.0% per annum), if applicable, on the Revolving
                              and Term Loan Facilities Claims and Weberstown Term Loan Claims
                              that is not paid in Cash as of the Effective Date as adequate protection
                              (as provided below), on the terms set forth in the term sheet attached
                              hereto as Exhibit D to the RSA (the “New Term Loan Exit Facility Term
                              Sheet”) and otherwise on terms satisfactory to the Debtors, the Required
                              Consenting Ad Hoc Lenders, and the Plan Sponsor, and to be included in
                              the Plan Supplement.
    New Money Equity          The Company will distribute to holders of Unsecured Notes Claims, the
    Rights Offering           Plan subscription rights (the “Equity Rights”) to purchase new common
                              equity in Reorganized WPG3 (the “New Common Equity”) for Cash.
                              The Equity Rights will allow the holders thereof, on a record date to be
                              determined, to purchase New Common Equity at a 32.5% discount to
                              Set-Up Equity Value (as defined below).
                              The New Common Equity offered in the Equity Rights Offering (as
                              defined below) shall dilute the New Common Equity issued under the
                              Plan on account of any prepetition claims and shall dilute the New
                              Common Equity issued under the Plan on account of the Existing
                              Preferred Equity Interests, and Existing Common Equity Interests
                              (collectively, the “Existing Equity Interests”) solely to the extent
                              provided below. For the avoidance of doubt, the New Common Equity
                              issued in the Equity Rights Offering shall be subject to dilution for the
                              MIP (as defined below).
                              The offering (the “Equity Rights Offering”) will be sized to raise gross
                              Cash proceeds of $190 million plus the amount required to pay the DIP
                              Facility Claims in full, fund emergence Cash flows, and fund Cash
                              payments to holders of Allowed4 Existing Equity Interests pursuant to the
                              Equity Option (collectively, the “Equity Rights Offering Amount”), in an
                              aggregate amount not to exceed $325 million (such maximum amount,
                              the “Total Backstop Commitment”) to be funded on the Plan Effective
                              Date. The Cash proceeds of the Equity Rights Offering shall be applied
                              by the Company to (i) pay the DIP Facility Claims, (ii) make distributions
                              pursuant to the Plan, (iii) fund working capital, and (iv) fund general
                              corporate purposes.
                              The Equity Rights Offering shall be offered, implemented, or conducted
                              by the Company pursuant to the terms of the RSA and otherwise on the

3     “Reorganized WPG” means WPG Inc., any successor or assign thereto, by merger, consolidation,
      reorganization, or otherwise, or such other entity as may be designated as such, and which holds all or a portion
      of the direct and indirect assets and properties of WPG Inc. or WPG LP, in the form of a corporation, limited
      liability company, partnership, or other form, as the case may be, on and after the Plan Effective Date.
4     “Allowed” means, as to a Claim or an Interest, a Claim or an Interest allowed under the Plan, under the Bankruptcy
      Code, or by a final order, as applicable.
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 110 of 401



                              terms (including procedures for the implementation thereof) set forth in
                              the agreement attached as Exhibit E to the RSA (the “Backstop
                              Commitment Agreement”). Participation in the Equity Rights Offering
                              may be limited by securities laws to Accredited Investors (as defined in
                              Rule 501(a) of Regulation D of the Securities Act of 1933) that complete
                              a customary accredited investor questionnaire.
                              The structure, timing and solicitation process for the Equity Rights
                              Offering shall be consistent with the Backstop Commitment Agreement
                              and otherwise satisfy the consent rights set forth in the RSA.
    Set-Up Equity Value       The Plan will fix the exercise price for New Common Equity to be offered
                              pursuant to the Equity Rights based on a fixed “Set-Up Equity Value” of
                              $800 million. Although the RSA will include certain agreed conditions
                              to the effectiveness of the Plan, changes in the operating performance of
                              the Company during the Chapter 11 Cases or variance in the amount of
                              net debt outstanding under the Exit Facilities shall not alter the allocation
                              of Set-Up Equity Value in the Plan or the exercise price of the Equity
                              Rights.
                              The Set-Up Equity Value is intended only as a contractual term for the
                              limited purpose of determining the exercise price of the Equity Rights
                              and is not a valuation. No party to the RSA shall be required to take a
                              position with respect to valuation except as necessary to fulfill their
                              respective obligations under the RSA and to consummate the Plan.
    Backstop                  Each of the Plan Sponsor and its Related Funds (as defined in the
    Commitments               Backstop Commitment Agreement) that are party to the Backstop
                              Commitment Agreement (each holder so designated under the Backstop
                              Commitment Agreement, a “Backstop Party”) will subscribe for (a) the
                              portion of New Common Equity corresponding to the Equity Rights
                              allocated to such Backstop Party or its affiliates in the Plan, (b) its share
                              of the Minimum Allocation (defined below), and (c) its “Backstop
                              Commitment Percentage” of the New Common Equity offered in the
                              Equity Rights Offering that is not initially subscribed for in the Equity
                              Rights Offering.
    Backstop                  In consideration for the Backstop Parties, or their Related Funds,
    Compensation              agreeing to make the Backstop Commitment (as defined in the Backstop
                              Commitment Agreement), 50% of the total Equity Rights Offering will
                              be reserved solely for certain Backstop Parties and allocated as set forth
                              in the Backstop Commitment Schedule (as defined in the
                              Backstop Commitment Agreement) (the “Minimum Allocation”). The
                              Equity Rights for the remaining 50% of the Equity Rights Offering
                              (the “Unsecured Notes Rights”) will be distributed Pro Rata5 to holders
                              of Unsecured Notes Claims (including the Backstop Parties and their
                              Related Funds, as applicable).

5     “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a particular Class bears to the
      aggregate amount of Allowed Claims or Allowed Interests in that Class.
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 111 of 401



                               In further consideration of the Backstop Parties, or their Related Funds,
                               agreeing to make the Backstop Commitment, the Backstop Parties, or
                               their affiliate designees, shall be entitled to a premium in an amount equal
                               to 9% of the Total Backstop Commitment payable to the holders of the
                               Backstop Commitments in New Common Equity at the price per share
                               applicable in the Equity Rights Offering (the “Backstop Equity
                               Premium”). For the avoidance of doubt, the Backstop Equity Premium
                               shall not dilute the New Common Equity issued in the Equity Rights
                               Offering.
                               The fees payable in the event that (a) the Company consummates an
                               Acceptable Alternative Restructuring Proposal6 under the Plan, or (b) the
                               RSA is terminated for any reason, shall be set forth in the Backstop
                               Commitment Agreement.
    Go-Shop                    The Go-Shop provisions are set forth in Section 8.02 of the RSA.


    New Common Equity On the Plan Effective Date, Reorganized WPG will issue the New
                      Common Equity: (a) to holders of Unsecured Notes Claims on account
                      of their Claims as provided in the Plan, (b) to holders of Unsecured Notes
                      Claims and Backstop Parties in connection with the Equity Rights
                      Offering, (c) to Backstop Parties as payment of the Backstop Equity
                      Premium, and (d) to holders of Existing Equity Interests on account of
                      their Allowed Interests as provided in the Plan.
    Equity Option7             Eligible Holders of Allowed Existing Preferred Equity Interests and
                               Allowed Existing Common Equity Interests shall be permitted to elect to
                               receive their recovery in New Common Equity in lieu of receiving their
                               Pro Rata share of Cash from their respective Equity Cash Pool,8 provided
                               that in order to be eligible to elect the Equity Option, any such Holder
                               must have Interests in an amount greater than either (i) [●] Existing
                               Preferred Equity Interests or (ii) [●] Existing Common Equity Interests

6     “Acceptable Alternative Restructuring Proposal” means any Alternative Restructuring Proposal that provides
      for (A) the payment in full in Cash on the Effective Date of (i) Administrative Claims, (ii) DIP Claims, (iii) 2015
      Credit Facility Claims, (iv) 2018 Credit Facility Claims, (v) Weberstown Term Loan Facility Claims, (vi)
      Unsecured Notes Claims (in each case, including, postpetition interest at the default contract rate, where
      applicable), (vii) General Unsecured Claims, and (viii) the Backstop Base Premium, and (B) additional value in
      an amount not less than the value of either Cash or New Common Equity provided to Holders of Existing Equity
      Interests under the Equitization Restructuring, as compared to Cash or non-Cash consideration provided to
      Holders of Existing Equity Interests under such Acceptable Alternative Restructuring Proposal; provided that the
      Company shall have the right to assess the value of New Common Equity or non-Cash consideration, as
      applicable, in its sole discretion; provided, however, that if the Company so elects to assess the value of New
      Common Equity or non-Cash consideration, it shall do so with respect to each of the Alternative Restructuring
      Proposal and the Equitization Restructuring.
7     “Equity Option” mean collectively, the (a) Preferred Equity Option, and (b) Common Equity Option (each, as
      defined below).
8     “Equity Cash Pools” mean collectively, the (a) Preferred Equity Cash Pool, and (b) Common Equity Cash Pool
      (each, as defined below).
         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 112 of 401



                                as of the Voting Deadline; provided, further, that if less than [●]% of
                                such Holders elect the Equity Option, then, at the Company’s election
                                (subject to the consent of the Plan Sponsor), all Eligible Holders of
                                Allowed Existing Equity Interests shall receive their Pro Rata share of
                                Cash from their respective Equity Cash Pool.9
                                Any New Common Equity distributed to Allowed Existing Preferred
                                Equity Interests, or Allowed Existing Common Equity Interests pursuant
                                to the Equity Option shall ratably reduce the aggregate amount of Cash
                                available for distribution to such Class’ respective Equity Cash Pool.
                               TREATMENT OF CLAIMS10 OR INTERESTS11
    Holders of Claims against and Interests in the Debtors will receive the following treatment in full
    and final satisfaction of such Claims and Interests, which shall be released and discharged under
    the Plan.
    Treatment of DIP            Each holder of an Allowed DIP Facility Claim shall receive payment of
    Facility Claims             its Allowed DIP Facility Claims in full in Cash.
    Treatment of                Each holder of an Allowed administrative, priority, and tax claim shall
    Administrative and          have such claim satisfied in full, in Cash, or otherwise receive treatment
    Priority Claims             consistent with the provisions of section 1129(a)(9) of the Bankruptcy
                                Code.
    Treatment of                The Revolving and Term Loan Facilities Claims shall be deemed to be
    Revolving and Term          Allowed Claims in the full amount outstanding under the respective
    Loan Facilities             Revolving and Term Loan Facility, including all unpaid principal and
    Claims                      accrued but unpaid interest (with respect to prepetition interest, at the
                                default base rate set forth in the applicable Revolving and Term Loan
                                Credit Agreement, and with respect to postpetition interest, subject to the
                                Toggle Restructuring as set forth below, at the non-default base rate set
                                forth in the applicable Revolving and Term Loan Credit Agreements for
                                the period from the Petition Date through and including the date that is
                                90 calendar days following the Petition Date, and at the applicable default
                                base rate thereafter), fees, expenses, and any non-contingent indemnity
                                payable under the Revolving and Term Loan Facilities; provided that if
                                over 50% of the property-level mortgage loans entered into by the entities
                                listed on Annex B pay interest at the applicable default rate on their
                                respective property-level debt as of the Petition Date, the Revolving and
                                Term Loan Facilities Claims shall accrue post-petition interest at the



9      NTD: Equity Option thresholds under Company review.
10     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any Debtors.
11     “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) in any Debtor,
       including, for the avoidance of doubt, preferred equity, and any other rights, options, warrants, stock appreciation
       rights, phantom stock rights, restricted stock units, redemption rights, repurchase rights, convertible, exercisable,
       or exchangeable securities or other agreements, arrangements or commitments of any character relating to, or
       whose value is related to, any such interest or other ownership interest in any Debtor.
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 113 of 401



                            default base rate as set forth in the applicable Revolving and Term Loan
                            Credit Agreement throughout the postpetition period.
                            If the Company effectuates the Equitization Restructuring,12 on the
                            Plan Effective Date, each holder of an Allowed Revolving and Term
                            Loan Facilities Claim shall receive, on account of the Allowed Amount
                            of its Allowed Revolving and Term Loan Facilities Claim its Pro Rata
                            share of:
                                (a) New Term Loan Exit Facility Loans in an aggregate principal
                                    amount of $1,187 million plus at the election of the Plan Sponsor
                                    an amount equal to accrued prepetition default interest (and, if
                                    applicable, postpetition default interest) up to an equivalent of
                                    two percent per annum on the Revolving and Term Loan
                                    Facilities Claims; and
                                (b) $150 million of Cash, plus Cash in an amount equal to (x) any
                                    adequate protection payments with respect to the Revolving and
                                    Term Loan Facilities Claims that are then accrued and unpaid and
                                    (y) any accrued and unpaid prepetition default rate interest (and
                                    postpetition interest, if any) that is not added to the principal
                                    balance of the New Term Loan Exit Facility.
                            As adequate protection (pursuant to the DIP Orders), each holder of an
                            Allowed Revolving and Term Loan Facilities Claim shall receive Cash
                            payments in an amount equal to interest (whether accruing pre- or post-
                            petition) and other amounts owing under the applicable loan agreements,
                            in the ordinary course and on the payment dates provided for in the
                            applicable loan agreements; provided that two percent per annum of
                            prepetition (and, if applicable, postpetition) default interest shall not be
                            paid as adequate protection and shall be paid or capitalized on the Plan
                            Effective Date in accordance with the preceding paragraph.
                            If the Company effectuates the Toggle Restructuring,13 on the Plan
                            Effective Date, each holder of an Allowed Revolving and Term Loan
                            Facilities Claim shall receive, on account of the Allowed Amount of its
                            Revolving and Term Loan Facilities Claim, including any accrued but
                            unpaid interest (including postpetition interest at the applicable default
                            base rates set forth in the applicable Revolving and Term Loan Credit
                            Agreement for the entire postpetition period), payment in full in Cash.
 Treatment of         The Weberstown Term Loan Facility Claims shall be deemed to be
 Weberstown Term      Allowed Claims in the full amount outstanding under the Weberstown
 Loan Facility Claims Term Loan Agreement, including all unpaid principal and accrued but
                      unpaid interest (with respect to prepetition interest, at the default base
                      rate set forth in the Weberstown Term Loan Agreement, and with respect

12   “Equitization Restructuring” means the transactions contemplated by this Term Sheet that will occur if the
     Company does not pursue the Toggle Restructuring.
13   “Toggle Restructuring” means the restructuring contemplated by this Term Sheet pursuant to an Acceptable
     Alternative Restructuring Proposal, and to be provided for in the Plan.
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 114 of 401



              to postpetition interest, subject to the Toggle Restructuring as set forth
              below, at the non-default base rate set forth in the Weberstown Term
              Loan Agreement for the period from the Petition Date through and
              including the date that is 90 calendar days following the Petition Date,
              and at the applicable default base rate thereafter), fees, expenses, and
              non-contingent indemnity payable thereunder; provided that, if over 50%
              of the property-level mortgage loans entered into by the entities listed on
              Annex B pay interest at the applicable default rate on their respective
              property-level debt as of the Petition Date, the Weberstown Term Loan
              Facility Claims shall accrue post-petition interest at the default base rate
              as set forth in Weberstown Term Loan Agreement throughout the
              postpetition period.
              If the Company effectuates the Equitization Restructuring, on the
              Plan Effective Date, each holder of an Allowed Weberstown Term Loan
              Facility Claim shall receive, on account of the Allowed Amount of its
              Allowed Weberstown Term Loan Facility Claim, its Pro Rata share of:
                  (a) New Term Loan Exit Facility Loans in the aggregate principal
                      amount of $25 million, plus at the election of the Plan Sponsor,
                      an amount equal to accrued, prepetition default interest (and, if
                      applicable, postpetition default interest) up to an equivalent of
                      two percent per annum on the Weberstown Term Loan Facility
                      Claims; and
                  (b) $40 million of Cash plus Cash in an amount equal to (x) any
                    adequate protection payments with respect to the Weberstown
                    Term Loan Facility Claims that are then accrued and unpaid and (y)
                    any accrued and unpaid prepetition default rate interest (and
                    postpetition interest, if any) on the Weberstown Term Loan Facility
                    Claims that is not added to the principal balance of the New Term
                    Loan Exit Facility.
              As adequate protection (pursuant to the DIP Orders), each holder of an
              Allowed Weberstown Term Loan Facility Claim shall receive Cash
              payments in an amount equal to interest (whether accruing pre- or post-
              petition) and other amounts owing under the applicable loan documents,
              in the ordinary course and on the payment dates provided for in the
              Weberstown Term Loan Agreement; provided that two percent per
              annum of prepetition (and, if applicable, postpetition) default interest
              shall not be paid as adequate protection and shall be paid or capitalized
              on the Plan Effective Date in accordance with the preceding paragraph.
              If the Company effectuates the Toggle Restructuring, on the Plan
              Effective Date, each holder of an Allowed Weberstown Term Loan
              Facility Claim shall receive, on account of the Allowed Amount of its
              Weberstown Term Loan Facility Claim, payment in full in Cash,
              including any accrued but unpaid interest (including postpetition interest
              at the default base rate as set forth in the Weberstown Term Loan
              Agreement for the entire postpetition period).
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 115 of 401



 Treatment of                If the Company effectuates the Equitization Restructuring, each
 Unsecured Notes             holder of an Allowed Unsecured Notes Claim shall receive its Pro Rata
 Claims                      share of:
                                 (a) All New Common Equity not distributed to holders of Allowed
                                     Existing Equity Interests electing to receive New Common
                                     Equity, subject to dilution by the Equity Rights Offering, the
                                     Backstop Equity Premium, and the MIP; and
                                  (b) 100% of the Unsecured Notes Rights.
                             If the Company effectuates the Toggle Restructuring, on the Plan
                             Effective Date, each holder of an Allowed Unsecured Notes Claim shall
                             receive on account of the Allowed Amount of its Unsecured Notes Claim,
                             including any accrued but unpaid interest (including postpetition interest
                             at the default contract rate, if applicable), payment in full in Cash.
 Treatment of General Each holder of an Allowed General Unsecured Claim14 shall be, at the
 Unsecured Claims     option of the applicable Debtor or Reorganized Debtor, (a) Reinstated or
                      (b) paid in full in Cash.
 Property Level Debt         To the extent that a debtor in the Chapter 11 Cases is a borrower or
 and Guarantee               guarantor on property-level debt, such property-level debt and guarantee
 Claims                      claims shall be reinstated, unimpaired, or receive treatment reasonably
                             acceptable to the Plan Sponsor. The Company may enter into
                             forbearance agreements, and/or refinancings and extensions, and/or
                             replacement guaranty agreements with property-level mortgage lenders
                             and O’Connor Mall Partners, L.P. and its relevant affiliates (“O’Connor”)
                             and the landlord to the extent required under its master or ground leases,
                             in each case, on terms reasonably acceptable to the Plan Sponsor, and
                             shall use commercially reasonable efforts to, and cause its relevant
                             subsidiaries to, obtain any consents from, and enter into amendments
                             with, property-level mortgage lenders, O’Connor, and such ground
                             lessors, as are necessary to implement the Restructuring in a tax-efficient
                             manner.
 Treatment of Existing If the Company effectuates the Equitization Restructuring:
 Preferred Equity           (i) if the Class of Existing Preferred Equity Interests votes in
 Interests                      favor of the Plan, Holders of Allowed Existing Preferred
                                        Equity Interests shall receive their Pro Rata share of the
                                        Preferred Equity Cash Pool;15 provided that eligible Holders of
                                        Allowed Existing Preferred Equity Interests may elect to receive

14   “General Unsecured Claim” means any Claim that is not (a) secured by a lien on collateral to the extent of the
     value of such collateral, as determined in accordance with section 506(a) of the Bankruptcy Code or (b) subject
     to a valid right of setoff pursuant to section 553 of the Bankruptcy Code (an “Unsecured Claim”) against a Debtor
     other than the Unsecured Notes Claims.
15   “Preferred Equity Cash Pool” means the maximum aggregate amount of Cash to be distributed to holders of
     Allowed Existing Preferred Equity Interests who do not affirmatively elect to participate in the Preferred Equity
     Option, which amount shall be $40,000,000; provided that if the Class of Existing Common Equity Holders votes
     to accept the Plan, the amount shall be $20,000,000.
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 116 of 401



                                       their Pro Rata share of the Preferred Equity Equity Pool,16
                                       subject to dilution by the MIP, in lieu of their Pro Rata share of
                                       the Preferred Equity Cash Pool (the “Preferred Equity Option”);
                                       or

                                  (ii) if the Class of Existing Preferred Equity Interests votes to
                                       reject the Plan, Holders of Existing Preferred Equity Interests
                                       shall not receive any distribution on account of such Interests,
                                       which will be canceled, released, and extinguished as of the
                                       Effective Date, and will be of no further force or effect.

                            For the avoidance of doubt, elections of the Preferred Equity Option shall
                            reduce the Preferred Equity Cash Pool, on a ratable basis, based on the
                            Pro Rata percentage of Existing Preferred Equity Interests electing
                            Preferred Equity Option.
                            New Common Equity distributed pursuant to the Preferred Equity Option
                            shall not be subject to dilution by the Equity Rights Offering and the
                            Backstop Equity Premium to the extent that the Equity Rights Offering
                            Amount is less than or equal to $260 million; provided, however, if the
                            Equity Rights Offering Amount exceeds $260 million, any New
                            Common Equity issued in the Equity Rights Offering and on account of
                            the Backstop Equity Premium for the portion in excess of $260 million
                            shall dilute the New Common Equity issued on account of Existing
                            Equity Interests and Unsecured Notes Claims on a ratable basis.
                            Each Holder of Allowed Existing Preferred Equity Interests that elects
                            the Preferred Equity Option shall be required to hold its New Common
                            Equity through DTC. As a condition to receive New Common Equity,
                            each such Holder of Allowed Existing Preferred Equity Interests shall be
                            required to provide the Company with instructions as to DTC delivery,
                            including the name and DTC participant number of its custodian for the
                            shares of New Common Equity and its account name and number of the
                            custodian.
                            If the Company effectuates the Toggle Restructuring:
                                   (i) if the Class of Existing Preferred Equity Interests and the Class
                                       of Existing Common Equity Interests both vote in favor of the
                                       Plan, on the Plan Effective Date, each Holder of an Allowed
                                       Existing Preferred Equity Interest shall receive its Pro Rata
                                       share of 50% of the Existing Equity Interests Toggle
                                       Recovery;17 provided that no Allowed Existing Preferred Equity


16   “Preferred Equity Equity Pool” means 6.125% of New Common Equity (subject to dilution by the MIP and
     any Equity Rights Offering Amounts in excess of $260 million); provided that if the Class of Existing Common
     Equity votes in favor of the Plan, the Preferred Equity Equity Pool shall be reduced to 3.0625% of New Common
     Equity (subject to dilution by the MIP and any Equity Rights Offering Amounts in excess of $260 million).
17   “Existing Equity Interests Toggle Recovery” means the distribution in Cash or non-Cash Consideration
     available to holders of Existing Equity Interests, after payment in full in Cash of the Backstop Base Premium,
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 117 of 401



                                         Interest may recover an amount greater than its Liquidation
                                         Preference;18

                                    (ii) if the Class of Existing Preferred Equity Interests votes in favor
                                         of the Plan, and the Class of Existing Common Equity votes to
                                         reject the Plan, each Holder of an Allowed Existing Preferred
                                         Equity Interest shall receive its Pro Rata share of 100% of the
                                         Existing Equity Interests Toggle Recovery; provided that no
                                         Allowed Existing Preferred Equity Interest may recover an
                                         amount greater than its Liquidation Preference;

                                   (iii) if the Class of Existing Preferred Equity Interests votes to reject
                                         the Plan, such Holder’s Pro Rata share of the Toggle
                                         Restructuring Equity Waterfall Distribution.19

 Treatment of Existing If the Company effectuates the Equitization Restructuring:
 Common Equity              (i) if Holders of Existing Preferred Equity Interests and
 Interests                      Existing Common Equity Interests, each as a Class, vote in
                                         favor of the Plan, Holders of Allowed Existing Common
                                         Equity Interests shall receive their Pro Rata share of $20 million
                                         in Cash (the “Common Equity Cash Pool”); provided that
                                         eligible Holders of Allowed Existing Common Equity Interests
                                         may elect to receive their Pro Rata share of the Common Equity
                                         Equity Pool,20 subject to dilution by the MIP, in lieu of their Pro
                                         Rata share of the Common Equity Cash Pool (the “Common
                                         Equity Option”);

                                    (ii) if either the Class of Existing Preferred Equity Interests or
                                         the Class of Existing Common Equity Interests votes to
                                         reject the Plan, Holders of Existing Common Equity Interests
                                         shall not receive any distribution on account of such Interests,
                                         which will be canceled, released, and extinguished as of the
                                         Effective Date, and will be of no further force or effect.




     and all Claims (other than General Unsecured Claims, which may be reinstated), together with postpetition
     interest at the default contract rate on certain Claims, where applicable.
18   “Liquidation Preference” means with respect to an Existing Preferred Equity Interest, the applicable liquidation
     preference contained in the instrument or other agreement pursuant to which such Interest was issued.
19   “Toggle Restructuring Equity Waterfall Distribution” means the priority distribution of the Existing Equity
     Interests Toggle Recovery, which shall be allocated and paid to Holders of Interests, until paid in full, unless such
     Interests are reinstated pursuant to the Plan, and then in the following priority (and in each case, on a Pro Rata
     basis): (a) first, on account of the Liquidation Preference of Allowed Existing Preferred Equity Interests; provided
     that no Allowed Existing Preferred Equity Interest may recover an amount greater than its Liquidation Preference;
     and (b) second, on account of Allowed Existing Common Equity Interests.
20   “Common Equity Equity Pool” means 3.0625% of New Common Equity (subject to dilution by the MIP and
     any Equity Rights Offering Amounts in excess of $260 million).
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 118 of 401



                             For the avoidance of doubt, elections of the Common Equity Option shall
                             reduce the Common Equity Cash Pool, on a ratable basis, based on the
                             Pro Rata percentage of Existing Common Equity Interests electing the
                             Common Equity Option.
                             New Common Equity distributed pursuant to the Common Equity Option
                             shall not be subject to dilution by the Equity Rights Offering and the
                             Backstop Equity Premium to the extent that the Equity Rights Offering
                             Amount is less than or equal to $260 million; provided, however, if the
                             Equity Rights Offering Amount exceeds $260 million, any New
                             Common Equity issued in the Equity Rights Offering and on account of
                             the Backstop Equity Premium for the portion in excess of $260 million
                             shall dilute the New Common Equity issued on account of Existing
                             Equity Interests and Unsecured Notes Claims on a ratable basis.
                             Each Holder of Allowed Existing Common Equity Interests that elects
                             the Common Equity Option shall be required to hold its New Common
                             Equity through DTC. As a condition to receive New Common Equity,
                             each such Holder of Allowed Existing Common Equity Interests shall be
                             required to provide the Company with instructions as to DTC delivery,
                             including the name and DTC participant number of its custodian for the
                             shares of New Common Equity and its account name and number of the
                             custodian.
                             If the Company effectuates the Toggle Restructuring,
                                   (i) if Holders of Existing Preferred Equity Interests and
                                       Existing Common Equity Interests, each as a Class, vote in
                                       favor of the Plan, Holders of Allowed Existing Common
                                       Equity Interests shall receive their Pro Rata share of 50% of the
                                       Existing Equity Interests Toggle Recovery;

                                  (ii) if either the Class of Existing Preferred Equity Interests or
                                       the Class of Existing Common Equity Interests votes to
                                       reject the Plan, such Holder’s Pro Rata share of the Toggle
                                       Restructuring Equity Waterfall Distribution.

 Intercompany Claims On the Plan Effective Date, each holder of an Allowed Intercompany
                     Claim21 shall have its Claim rendered unimpaired in accordance with
                     section 1124 of the Bankruptcy Code (“Reinstated”) or cancelled,
                     released, and extinguished without any distribution at the Debtors’
                     election with the consent of the Plan Sponsor (in its reasonable
                     discretion).
 Intercompany                On the Plan Effective Date, each holder of an Allowed Intercompany
 Interests                   Interest22 shall have its Claim Reinstated or cancelled, released, and
                             extinguished and without any distribution at the Debtors’ election with

21   “Intercompany Claim” means a Claim held by a Debtor against a Debtor or an affiliate of a Debtor.
22   “Intercompany Interest” means an Interest in a Debtor held by a Debtor or an affiliate of a Debtor.
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 119 of 401



                     the reasonable consent of the Plan Sponsor, and the reasonable consent
                     of the Ad Hoc Lender Group with respect to any cancellations, releases,
                     and extinguishments (x) of Intercompany Interests in any Debtor that will
                     be a borrower or guarantor under the New Term Loan Exit Facility or
                     (y) that are materially adverse to the Ad Hoc Lender Group in their
                     capacities as creditors and/or lenders under the New Term Loan Exit
                     Facility.
                     OTHER TERMS OF THE RESTRUCTURING
Organizational and   Corporate governance for Reorganized WPG, including charters, bylaws,
Governance Matters   operating agreements or other organizational documents, as applicable,
                     shall be consistent with a New Governance Term Sheet containing terms
                     to be acceptable to the Plan Sponsor. Reorganized WPG shall not be
                     subject to any reporting requirements promulgated by the United States
                     Securities and Exchange Commission (the “SEC”).
Board of             The initial board of directors of Reorganized WPG (the “New Board”)
Reorganized          shall be selected by the Plan Sponsor and shall include the chief executive
Company              officer of Reorganized WPG.
Management           The New Board shall be authorized to implement a management
Incentive Plan and   incentive plan (the “MIP”) that provides for the issuance of options
Employment           and/or other equity-based compensation to the management and directors
Obligations          of Reorganized WPG. 8% of the New Common Equity, on a fully diluted
                     basis, shall be reserved for issuance in connection with the MIP. The
                     participants in the MIP, the allocations and form of the options and other
                     equity-based compensation to such participants (including the amount of
                     allocations and the timing of the grant of the options and other equity-
                     based compensation), and the terms and conditions of such options and
                     other equity-based compensation (including vesting, exercise prices, base
                     values, hurdles, forfeiture, repurchase rights and transferability) shall be
                     determined by the New Board. Any New Common Equity issued
                     pursuant to the MIP shall dilute equally the shares of New Common
                     Equity otherwise distributed pursuant to this Plan (including, without
                     limitation, pursuant to or in connection with the Equity Rights Offering).
                     Reorganized WPG shall assume all 5 publicly filed management
                     employment agreements pursuant to the Plan and employ the named
                     executives party thereto in their current positions upon emergence;
                     provided that (1) consummation of the Plan shall constitute a “Change in
                     Control” under each employment agreement, (2) “Good Reason”
                     (or a term of like import) thereunder will not be triggered solely as a
                     result of (a) the issuance or acquisition of equity or (b) the
                     cancellation/treatment of equity and/or equity-based compensation
                     pursuant to the consummated Plan, and (3) the severance multiple shall
                     be increased from 2X to 3X of base salary plus target bonus (the other
                     severance terms shall remain unchanged); provided, further, that the
                     cancellation/treatment of equity and/or equity-based compensation
                     pursuant to the consummated Plan shall constitute “Good Reason” if the
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 120 of 401



                      New Board does not allocate 50% of the total equity compensation that
                      could be issued under the MIP within 90 days of the Plan Effective Date.
                      For the avoidance of doubt, it is further agreed that (i) any incentive or
                      retention payments under the employment agreements for the 2021
                      calendar were superseded by the 2021 executive compensation programs,
                      (ii) any incentive or retention payments under the employment
                      agreements for periods after the 2021 calendar year are not superseded
                      by the 2021 executive compensation programs, and (iii) each executive’s
                      target bonus for purposes of the severance calculation (but not the pro
                      rata target bonus for 2021) in the employment agreements is unaffected
                      by the 2021 executive compensation programs.
Executory Contracts   The Plan will provide that executory contracts and unexpired leases will
and Unexpired         be deemed assumed or rejected pursuant to section 365 of the Bankruptcy
Leases                Code in a manner reasonably acceptable to the Plan Sponsor.
                      The Company and the Consenting Stakeholders will work together in
                      good faith to determine which executory contracts and unexpired leases
                      shall be assumed, assumed and assigned, or rejected in the Chapter 11
                      Cases.
Tax Matters           The Company and the Plan Sponsor shall cooperate in good faith to
                      structure the Restructuring Transactions in a tax efficient manner
                      reasonably acceptable to each such party; provided that the Ad Hoc
                      Lender Group shall have consent rights (such consent not to be
                      unreasonably withheld, conditioned, or delayed) solely to the extent
                      material to the lenders under the New Term Loan Exit Facility.
Exemption from SEC The issuance of securities under the Plan will be exempt from SEC
Registration       registration pursuant to (a) Section 1145 of the Bankruptcy Code to the
                   fullest extent, if any, permitted thereby, or (b) Section 4(a)(2) of the
                   Securities Act and/or Regulation D thereunder.
Retained Causes of    The Reorganized Debtors, as applicable, shall retain all rights to
Action                commence and pursue any Causes of Action, other than any Causes of
                      Action that the Debtors have released pursuant to the release and
                      exculpation provisions outlined in this Restructuring Term Sheet and
                      implemented pursuant to the Plan.
Releases and          The Plan will include customary mutual releases in favor of the (a) each
Exculpation           of the Debtors; (b) each of the Reorganized Debtors; (c) each of the
                      Company Parties; (d) each of the Consenting Stakeholders; (e) the 2015
                      Lenders; (f) the 2018 Lenders; (g) the Weberstown Lenders; (h) the
                      Unsecured Noteholders; (i) the Ad Hoc Lender Group, and each member
                      thereof; (j) the Plan Sponsor; (k) the DIP Lenders; (l) the DIP Agent;
                      (m) the Exit Lenders (n) the Agents/Trustees; (o) each Backstop Party;
                      (p) each Equity Rights Offering Participant; (q) each Holder of a Claim;
                      (r) each Holder of an Interest; (s) all holders of Impaired Claims or
                      Interests who voted to accept the Plan; (t) all holders of Impaired Claims
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 121 of 401



                       or Interests who abstained from voting on the Plan or voted to reject the
                       Plan but did not timely opt out of or object to the applicable release
                       provided by the Plan; (u) all holders of Unimpaired Claims who did not
                       timely opt out of or object to the applicable release; (v) each current and
                       former Affiliate of each Entity in clause (a) through the following clause
                       (w); and (w) each Related Party of each Entity in clause (a) through this
                       clause (w); provided that an Entity shall not be a Releasing Party if, in
                       the cases of clauses (q) through (w) and each current and former
                       Affiliates thereof, if such Entity: (1) elects to opt out of the releases
                       contained in the Plan; or (2) timely files with the Bankruptcy Court on
                       the docket of the Chapter 11 Cases an objection to the releases contained
                       in the Plan that is not resolved before Confirmation. (collectively, the
                       “Released Parties”).
Retention of           The Plan will provide that the Bankruptcy Court shall retain jurisdiction
Jurisdiction           for usual and customary matters.
Conditions Precedent The occurrence of the Plan Effective Date shall be subject to the
to the Plan Effective satisfaction of certain conditions precedent customary in transactions of
Date                  the type described herein (the “Conditions Precedent”), including,
                      without limitation, the following:
                          All Definitive Documents for the Restructuring shall have been
                           executed and remain in full force and effect, which Definitive
                           Documents shall satisfy the consents set forth in the RSA.
                          All requisite filings with governmental authorities and third parties
                           shall have become effective, and all such governmental authorities
                           and third parties shall have approved or consented to the
                           Restructuring, to the extent required.
                          The order of the Bankruptcy Court confirming the Plan under section
                           1129 of the Bankruptcy Code (the “Confirmation Order”) shall have
                           become a final and non-appealable order, which shall not have been
                           stayed, reversed, vacated, amended, supplemented or otherwise
                           modified, unless waived by the Plan Sponsor.
                          The Backstop Approval Order shall have been entered by the
                           Bankruptcy Court, which shall not have been stayed, reversed,
                           vacated, amended, supplemented or otherwise modified, unless
                           waived by the Plan Sponsor.
                          The RSA shall remain in full force and effect.
                          All Restructuring Expenses invoiced more than two (2) Business
                           Days before expected Emergence shall have been paid in full.
                          All requisite consents and amendments by property-level mortgage
                           lenders, O’Connor, and landlords that are necessary to accommodate
                           a tax-efficient post-emergence corporate structure (as reasonably
                           determined by the Plan Sponsor) shall have been obtained; provided,
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 122 of 401



                         however, the Company and its subsidiaries shall only be obligated to
                         use commercially reasonable efforts to obtain such consents.
Cancellation of       On the Plan Effective Date, except to the extent otherwise provided in
Notes, Instruments,   this Term Sheet or the Plan, all notes, instruments, certificates, and other
Certificates, and     documents evidencing claims or interests, including credit agreements
Other Documents       and indentures, shall be canceled, and the Company’s obligations
                      thereunder or in any way related thereto shall be deemed satisfied in full
                      and discharged.
Other Customary       The Plan will provide for other standard and customary provisions
Plan Provisions       consistent with this Term Sheet and the RSA, including in respect of the
                      cancellation of existing claims and interests, the vesting of assets in the
                      Reorganized Debtors, the compromise and settlement of claims, and the
                      resolution of disputed claims.
 Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 123 of 401



                                       Annex A

                               Company Parties

    Washington Prime Group Inc.                      Melbourne Square, LLC
   Washington Prime Group, L.P.                      MFC Beavercreek, LLC
      Bloomingdale Court, LLC                        Morgantown Mall LLC
     Bowie Mall Company, LLC                 MSA/PSI Altamonte Limited Partnership
     Boynton Beach Mall, LLC                  MSA/PSI Ocala Limited Partnership
    C.C. Altamonte Joint Venture                    Northwoods Ravine, LLC
      C.C. Ocala Joint Venture                 Northwoods Shopping Center, LLC
    C.C. Westland Joint Venture                      Orange Park Mall, LLC
       Chautauqua Mall, LLC                            Paddock Mall, LLC
      Chesapeake Center, LLC                      Plaza at Buckland Hills, LLC
      Chesapeake Theater, LLC                      Plaza at Countryside, LLC
     Clay Terrace Partners, LLC                     Plaza at Northwood, LLC
     Coral Springs Joint Venture                    Plaza at Tippecanoe, LLC
          CT Partners, LLC                          Richardson Square, LLC
          Dare Center, LLC                        Rockaway Town Court, LLC
        Dayton Mall III LLC                       Rockaway Town Plaza, LLC
            Downeast LLC                             Rolling Oaks Mall, LLC
          Edison Mall, LLC                           Royal Eagle Plaza LLC
          Empire East, LLC                          Royal Eagle Plaza II LLC
      Fairfax Court Center LLC                    Shops at Northeast Mall, LLC
    Fairfield Town Center, LLC                           Simon MV, LLC
        Fairfield Village, LLC                        SM Mesa Mall, LLC
         Gaitway Plaza, LLC                         Southern Hills Mall LLC
    Greenwood Plus Center, LLC                      Southern Park Mall, LLC
    Jefferson Valley Center LLC                  St. Charles Towne Plaza, LLC
       Keystone Shoppes, LLC                        Sunland Park Mall, LLC
KI-Henderson Square Associates, L.P.               The Outlet Collection LLC
KI-Henderson Square Associates, LLC              Town Center at Aurora II LLC
   KI-Whitemak Associates, LLC                   University Park Mall CC, LLC
   Lakeview Plaza (Orland), LLC                   University Town Plaza, LLC
          Lima Center, LLC                           Village Park Plaza, LLC
       Lincoln Crossing, LLC                      Villages at MacGregor, LLC
         Lindale Mall, LLC                           Washington Plaza, LLC
     Mall at Cottonwood II LLC              Washington Prime Management Associates,
                                                               LLC
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 124 of 401



    Mall at Great Lakes, LLC          Washington Prime Property Limited
                                                 Partnership
       Mall at Irving, LLC                West Town Corners, LLC
  Mall at Jefferson Valley, LLC            Westshore Plaza II LLC
   Mall at Lake Plaza, LLC                  Whitemak Associates
       Mall at Lima, LLC              WPG Management Associates, Inc.
    Mall at Longview, LLC               WPG Northtown Venture LLC
    Maplewood Mall, LLC                WPG Rockaway Commons, LLC
   Markland Fee Owner LLC                  WPG Westshore, LLC
      Markland Mall, LLC                   WPG Wolf Ranch, LLC
     Markland Plaza, LLC                    WTM Stockton, LLC
    Martinsville Plaza, LLC
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 125 of 401



                                                    Annex B

                             List of Property-Level Mortgage Borrowers23

      119 Leawood, LLC                                       Muncie Mall, LLC
      AHC Washtenaw, LLC                                     North Ridge Shopping Center, LLC
      Arboretum Mall LLC                                     OKC Curve Triangle LLC
      ATC Glimcher, LLC                                      OKC-NHP, LLC
                                                             Palms Crossing Town Center, LLC and
      BRE/Pearlridge LLC
                                                             Arbor Walk Mall, LLC
      Canyon View Marketplace, LLC                           Pearlridge Uptown II LLC
      Charlottesville Fashion Square, LLC and
                                                             PFP Columbus II, LLC
      Charlottesville Lease Tract, LLC
      Forest Plaza, LLC, Lakeline Plaza, LLC,
      Muncie Plaza, LLC, White Oaks Plaza, LLC,              SDQ Fee, LLC
      and Lakeline Village LLC
      Gateway Square LLC                                     SDQ III Fee, LLC and SDQ III Retail, LLC
      Grand Central Parkersburg LLC                          Southgate Mall Montana II, LLC
      Johnson City Mall LLC                                  Town Center at Aurora, LLC
      Leawood TCP, LLC                                       Waterford Lakes Town Center LLC
      Marketplace at Concord Mills, LLC                      Westminster Mall, LLC
      MOG Crossing, LLC




23   Borrowers listed together represent multiple borrower entities on one Property-Level Mortgage.
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 126 of 401




                                    EXHIBIT C

                               DIP Credit Agreement




#94542671v46
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 127 of 401
                                                       Draft 6/11/21
               CONFIDENTIAL AND PRIVILEGED ATTORNEY WORK PRODUCT




   SUPERPRIORITY DEBTOR-IN-POSSESSION DELAYED DRAW TERM LOAN
                       CREDIT AGREEMENT
                             dated as of

                             [__], 2021
                               among
                   WASHINGTON PRIME GROUP, L.P.,
                   WASHINGTON PRIME GROUP INC.
                                and
                THE INSTITUTIONS FROM TIME TO TIME
                     PARTY HERETO AS LENDERS,
                                and

                GLAS USA LLC and GLAS AMERICAS LLC,

                     AS ADMINISTRATIVE AGENT
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 128 of 401



                                                         TABLE OF CONTENTS

                                                                                                                                                        Page

ARTICLE I DEFINITIONS .......................................................................................................................1
          1.1        Certain Defined Terms ........................................................................................................1
          1.2        Computation of Time Periods............................................................................................31
          1.3        Accounting Terms .............................................................................................................31
          1.4        Division..............................................................................................................................31
          1.5        Rounding............................................................................................................................31
          1.6        Other Terms .......................................................................................................................31

ARTICLE II AMOUNTS AND TERMS OF LOANS ...........................................................................32
          2.1        Loans..................................................................................................................................32
          2.2        [Reserved]..........................................................................................................................33
          2.3        Maturity Date.....................................................................................................................33
          2.4        Effect of Benchmark Transition Event Benchmark Replacement.....................................34
          2.5        Authorized Agents .............................................................................................................35
          2.6        Priority and Liens; No Discharge ......................................................................................35

ARTICLE III [RESERVED] ....................................................................................................................38

ARTICLE IV PAYMENTS AND PREPAYMENTS .............................................................................38
          4.1        Prepayments.......................................................................................................................38
          4.2        Payments............................................................................................................................39
          4.3        Promise to Repay; Evidence of Indebtedness....................................................................41

ARTICLE V INTEREST AND FEES .....................................................................................................42
          5.1        Interest on the Loans and other Obligations ......................................................................42
          5.2        Special Provisions Governing Eurodollar Rate Loans ......................................................44
          5.3        Fees ....................................................................................................................................48

ARTICLE VI CONDITIONS TO LOANS .............................................................................................49
          6.1        Conditions Precedent to the Closing Date .........................................................................49
          6.2        Conditions Precedent to each Borrowing ..........................................................................51

ARTICLE VII REPRESENTATIONS AND WARRANTIES..............................................................52
          7.1        Representations and Warranties of the Borrower..............................................................52

ARTICLE VIII REPORTING COVENANTS .......................................................................................59
          8.1        Borrower Accounting Practices.........................................................................................60
          8.2        Financial Reports ...............................................................................................................60
          8.3        Events of Default ...............................................................................................................62
          8.4        Lawsuits.............................................................................................................................63
          8.5        ERISA Notices...................................................................................................................63
          8.6        Environmental Notices ......................................................................................................64
          8.7        Labor Matters.....................................................................................................................65
          8.8        Notices of Asset Sales and/or Acquisitions .......................................................................65

                                                                             i
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 129 of 401



          8.9        Tenant Notifications ..........................................................................................................65
          8.10       Other Reports.....................................................................................................................65
          8.11       Other Information ..............................................................................................................65

ARTICLE IX AFFIRMATIVE COVENANTS ......................................................................................67
          9.1        Existence, Etc. ...................................................................................................................67
          9.2        Powers; Conduct of Business ............................................................................................67
          9.3        Compliance with Laws, Etc...............................................................................................67
          9.4        Payment of Taxes and Claims ...........................................................................................67
          9.5        Insurance............................................................................................................................67
          9.6        Inspection of Property; Books and Records; Discussions .................................................68
          9.7        ERISA Compliance ...........................................................................................................68
          9.8        Maintenance of Property....................................................................................................68
          9.9        Company Status .................................................................................................................68
          9.10       Ownership of Projects, Minority Holdings and Property ..................................................68
          9.11       Further Assurances ............................................................................................................68
          9.12       Use of Proceeds. ................................................................................................................69
          9.13       Release of Collateral and Guaranties.................................................................................69
          9.14       Approved Transactions......................................................................................................70
          9.15       Certain Bankruptcy Matters...............................................................................................70

ARTICLE X NEGATIVE COVENANTS ...............................................................................................71
          10.1       Indebtedness ......................................................................................................................71
          10.2       Sales of Assets ...................................................................................................................71
          10.3       Liens ..................................................................................................................................72
          10.4       Investments ........................................................................................................................72
          10.5       Conduct of Business ..........................................................................................................73
          10.6       Transactions with Partners and Affiliates..........................................................................73
          10.7       Restriction on Fundamental Changes ................................................................................73
          10.8       Restricted Payments...........................................................................................................73
          10.9       Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-Corruption
                     Laws...................................................................................................................................73
          10.10      ERISA................................................................................................................................73
          10.11      Organizational Documents ................................................................................................74
          10.12      Fiscal Year .........................................................................................................................74
          10.13      Financial Covenant ............................................................................................................74
          10.14      Chapter 11 Modifications ..................................................................................................74
          10.15      Additional Bankruptcy Matters .........................................................................................75
          10.16      Disposition or Encumbrance of Mortgaged Properties. ....................................................75

ARTICLE XI EVENTS OF DEFAULT; RIGHTS AND REMEDIES ................................................75
          11.1       Events of Default ...............................................................................................................75
          11.2       Rights and Remedies .........................................................................................................80

ARTICLE XII THE AGENTS .................................................................................................................81
          12.1       Appointment ......................................................................................................................81
          12.2       Nature of Duties.................................................................................................................81
          12.3       Right to Request Instructions.............................................................................................83
          12.4       Reliance .............................................................................................................................84


                                                                            ii
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 130 of 401



          12.5      Indemnification..................................................................................................................84
          12.6      Agents Individually ...........................................................................................................85
          12.7      Successor Agents ...............................................................................................................85
          12.8      Relations Among the Lenders ...........................................................................................86
          12.9      Sub-Agents ........................................................................................................................86
          12.10     Independent Credit Decisions............................................................................................86
          12.11     Certain ERISA Matters......................................................................................................87
          12.12     Administrative Agent May File Proofs of Claim. .............................................................88
          12.13     Credit Bidding ...................................................................................................................88
          12.14     Powers of the Administrative Agent..................................................................................89
          12.15     Exculpation Provisions ......................................................................................................89
          12.16     Limitations on Duty of Administrative Agent in Respect of Collateral............................90
          12.17     No Liability for Clean Up of Hazardous Substances.........................................................91
          12.18     Erroneous Payment............................................................................................................92

ARTICLE XIII TAXES; YIELD PROTECTION .................................................................................94
          13.1      Taxes..................................................................................................................................94
          13.2      Increased Capital ...............................................................................................................97
          13.3      Changes; Legal Restrictions ..............................................................................................98
          13.4      [Reserved]..........................................................................................................................98
          13.5      No Duplication...................................................................................................................98

ARTICLE XIV MISCELLANEOUS.......................................................................................................99
          14.1      Assignments and Participations.........................................................................................99
          14.2      Expenses ..........................................................................................................................102
          14.3      Indemnity.........................................................................................................................103
          14.4      Change in Accounting Principles ....................................................................................103
          14.5      Setoff................................................................................................................................104
          14.6      Ratable Sharing................................................................................................................104
          14.7      Amendments and Waivers...............................................................................................104
          14.8      Notices .............................................................................................................................106
          14.9      Survival of Warranties and Agreements..........................................................................108
          14.10     Failure or Indulgence Not Waiver; Remedies Cumulative..............................................108
          14.11     Marshalling; Payments Set Aside....................................................................................108
          14.12     Severability ......................................................................................................................109
          14.13     Headings ..........................................................................................................................109
          14.14     Governing Law ................................................................................................................109
          14.15     Limitation of Liability .....................................................................................................109
          14.16     Successors and Assigns ...................................................................................................109
          14.17     Certain Consents and Waivers of the Borrower ..............................................................109
          14.18     Counterparts; Effectiveness; Inconsistencies; Electronic Execution...............................111
          14.19     Limitation on Agreements ...............................................................................................111
          14.20     Confidentiality .................................................................................................................111
          14.21     Disclaimers ......................................................................................................................112
          14.22     Conflicts...........................................................................................................................112
          14.23     Interest Rate Limitation ...................................................................................................112
          14.24     USA Patriot Act...............................................................................................................112
          14.25     [Reserved]........................................................................................................................113
          14.26     Payments Generally; Pro Rata Treatment; Sharing of Set-offs .......................................113
          14.27     Judgment Currency..........................................................................................................113

                                                                          iii
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 131 of 401



 14.28   Acknowledgement Regarding Any Supported QFCs......................................................113
 14.29   Entire Agreement.............................................................................................................114
 14.30   Acknowledgement and Consent to Bail-In of Affected Financial Institutions................114




                                                            iv
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 132 of 401



                             LIST OF EXHIBITS AND SCHEDULES

Exhibit A          –   Form of Assignment and Acceptance
Exhibit B          –   Form of Note
Exhibit C          –   Form of Notice of Borrowing
Exhibit D          –   Form of Notice of Conversion/Continuation
Exhibit E          –   Form of Extension Request
Exhibit F          –   Form of Interim DIP Financing Order
Exhibit G          –   Form of U.S. Tax Compliance Certificates
Exhibit H          –   Form of Compliance Certificate


Schedule 1.1       –   Allocations
Schedule 1.1.4     –   Permitted Securities Options
Schedule 6.1(a)    –   List of Closing Documents
Schedule 7.1-A     –   Schedule of Organizational Documents
Schedule 7.1-C     –   Corporate Structure; Outstanding Capital Stock and Partnership Interests;
                       Partnership Agreement
Schedule 7.1-G     –   Indebtedness
Schedule 7.1-H     –   Pending Actions
Schedule 7.1-O     –   Existing Environmental Matters
Schedule 7.1-P     –   ERISA Matters
Schedule 7.1-S     –   Insurance Policies
Schedule 9.14      –   Approved Transactions
Schedule 10.4(b)   –   Investments
Schedule 10.1      –   Prepetition Indebtedness
Schedule A         –   List of Guarantors
Schedule B         –   Principal DIP Collateral Properties
Schedule C         –   Excluded Assets
Schedule D         –   Excluded Survey Properties
Schedule E             Liens to be Removed




                                                  v
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 133 of 401



     SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION TERM LOAN AGREEMENT

                This SUPERPRIORITY DEBTOR-IN-POSSESSION DELAYED DRAW TERM LOAN
AGREEMENT, dated as of [__], 2021 (as amended, supplemented or modified from time to time, the
“Agreement”), is entered into among WASHINGTON PRIME GROUP, L.P., an Indiana limited
partnership, (the “Borrower”), WASHINGTON PRIME GROUP INC., an Indiana corporation, (the
“Company”), the institutions from time to time parties hereto as Lenders, whether by execution of this
Agreement or an Assignment and Acceptance, and GLAS USA LLC, as administrative agent, and GLAS
AMERICAS LLC as collateral agent (in their capacities as administrative agent and collateral agent, and
each successor agent appointed pursuant to the terms of Article XII of this Agreement, collectively, the
“Administrative Agent”).

                                                 RECITALS

                 WHEREAS, the Company, together with certain of its Subsidiaries (including the
Borrower), has commenced voluntary cases (the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy
Code (as hereinafter defined) in the United States Bankruptcy Court for the Southern District of Texas
(Houston Division) (the “Bankruptcy Court”), and the Company and its Subsidiaries that are debtors in the
Chapter 11 Cases (the “Debtors”) continue to operate their respective businesses and manage their
properties as debtors-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

                  WHEREAS, the Borrower has asked the Lenders (as hereinafter defined) to provide it with
a superpriority secured debtor-in-possession term loan credit facility, comprised of multi-draw term loans
in an aggregate principal amount of up to $100,000,000. All of the Borrower’s obligations under the Term
Facility are to be guaranteed by the Guarantors (as hereinafter defined).

                 WHEREAS, to provide security for repayment of the Loans (as hereinafter defined), and
the payment of the other Obligations (as hereinafter defined) of the Loan Parties hereunder and under the
Loan Documents (as hereinafter defined), the Loan Parties (as hereinafter defined) will provide and grant
to the Administrative Agent, for its benefit and the benefit of the Lenders, certain rights and protections
pursuant to the terms hereof, security interests and liens pursuant to Sections 364(c)(2) and/or 364(c)(3) of
the Bankruptcy Code and superpriority administrative expense claims pursuant to Section 364(c)(1) of the
Bankruptcy Code, in each case having the relative priorities, and other rights and protections, described
herein and in the DIP Financing Orders.

               NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

                                                  ARTICLE I

                                                 DEFINITIONS

               1.1      Certain Defined Terms. The following terms used in this Agreement shall have
the following meanings, applicable both to the singular and the plural forms of the terms defined:

              “Ad Hoc Group of Lenders” means those certain Lenders represented by Wachtell Lipton
Rosen & Katz LLP.

                     “Administrative Agent” is defined in the preamble hereto.




Error! Unknown document property name.
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 134 of 401



                 “Administrative Agent Fee Letter” means that certain Administrative Agent Fee Letter,
dated on or about the Closing Date, by and between the Administrative Agent and the Borrower, as amended
and in effect from time to time.

                “Administrative Agent Fees” has the meaning ascribed to such term in Section 5.3(a).

               “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied
by the Administrative Agent.

                 “Affected Financial Institution” means (a) any EEA Financial Institution or (b) any UK
Financial Institution.

                 “Affiliate”, as applied to any Person, means any other Person that directly or indirectly
controls, is controlled by, or is under common control with, that Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly or indirectly, of the power
to vote fifteen percent (15.0%) or more of the equity Securities having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting equity Securities or by contract or otherwise. For the
avoidance of doubt, Simon Property Group, L.P., a Delaware limited partnership (“SPG”), shall not be
considered an Affiliate of the Borrower by virtue of its performance of the management services performed
by SPG on behalf of the Borrower and its Subsidiaries as described in the Registration Statement. In no
event shall any Lender be deemed to be an Affiliate of the Borrower.

                “Agent Parties” has the meaning assigned to it in Section 14.8(d).

                “Agreement” is defined in the preamble hereto.

                “Annual Compliance Certificate” is defined in Section 8.2(b).

                 “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or relating to bribery, money-
laundering or corruption.

                 “Applicable Lending Office” means, with respect to a particular Lender, (i) its Eurodollar
Lending Office in respect of provisions relating to Eurodollar Rate Loans and (ii) its Domestic Lending
Office in respect of provisions relating to Base Rate Loans.

                  “Applicable Margin” means (i) with respect to any Base Rate Loan, 3.25% per annum, and
(ii) with respect to a Eurodollar Rate Loan, 4.25% per annum.

                “Applicable Percentage” shall mean 100%.

                 “Approved Budget” shall mean the then most current budget prepared by the Borrower and
delivered to the Administrative Agent, which shall be in form (but not in substance) reasonably satisfactory
to the Requisite Lenders (it being understood that the form of such budget provided prior to the Closing
Date is satisfactory to the Requisite Lenders).

               “Approved Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary



                                                     2
         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 135 of 401



course of its business and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

                     “Approved Transactions” means each of the transactions listed on Schedule 9.14 hereto.1

                  “Asset Disposition” means the sale, transfer, license, lease (as lessor) or other disposition
of any Collateral including any sale and leaseback transaction, division, merger or disposition of Equity
Interests (other than any issuance or sale by a Person of its own Equity Interests or other securities to another
Person), whether in a single transaction or series of related transactions, by any Loan Party; provided that
“Asset Disposition” shall exclude any Permitted Disposition.

                “Assignment and Acceptance” means an Assignment and Acceptance in substantially the
form of Exhibit A attached hereto and made a part hereof (with blanks appropriately completed) or such
other form satisfactory to the Administrative Agent delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance with the provisions of
Section 14.1.

                “Authorized Financial Officer” means a chief executive officer, chief financial officer,
chief accounting officer, treasurer or other qualified senior officer acceptable to the Requisite Lenders.

                “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of any Affected Financial Institution.

                  “Bail-In Legislation” means (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, regulation rule or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom, Part
I of the United Kingdom Banking Act 2009 (as amended from time to time) and any other law, regulation
or rule applicable in the United Kingdom relating to the resolution of unsound or failing banks, investment
firms or other financial institutions or their Affiliates (other than through liquidation, administration or other
insolvency proceedings).

                  “Bankruptcy Event” means, with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith determination of the Administrative Agent
(acting at the direction of the Requisite Lenders), has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment
on its assets or permit such Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

                “Base Eurodollar Rate” means, with respect to any Borrowing of Eurodollar Rate Loans in
Dollars and for any applicable Interest Period, the London interbank offered rate or comparable successor
rate approved by the Requisite Lenders for Dollars for a period equal in length to such Interest Period as

1   To include transactions in preparation of the exit corporate structure.


                                                              3
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 136 of 401



published on the applicable Bloomberg screen page (or, in the event such rate does not appear on such
Bloomberg page, on any successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as shall be selected by the
Requisite Lenders from time to time in its reasonable discretion (the “LIBOR Screen Rate”)) as of 11:00
a.m., London time on the Quotation Day for such Interest Period; provided that if such rate is less than
0.75%, such rate shall be deemed to be 0.75% for purposes of this Agreement and provided further that to
the extent a comparable or successor rate is approved by the Requisite Lenders in connection herewith, the
approved rate shall be applied in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the Requisite Lenders.

                “Base Rate” means, for any day, a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the highest of:

                         (i)    the rate of interest announced publicly by the Administrative Agent from
        time to time, as the Administrative Agent’s prime rate;

                       (ii)     the sum of (A) one-half of one percent (0.50%) per annum plus (B) the
        Federal Funds Rate in effect from time to time during such period; and

                          (iii)   the sum of (A) the one month Base Eurodollar Rate in effect on such day
        (or if such day is not a Business Day, the immediately preceding Business Day) (the “Daily LIBOR
        Rate”) plus (B) one percent (1%) per annum.

               “Base Rate Loan” means (i) a Loan denominated in Dollars which bears interest at a rate
determined by reference to the Base Rate and the Applicable Margin as provided in Section 5.1(a) or (ii)
an overdue amount which was a Base Rate Loan immediately before it became due.

                “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to Base Eurodollar Rate for U.S. dollar-
denominated syndicated credit facilities and (b) the Benchmark Replacement Adjustment; provided that, if
the Benchmark Replacement as so determined would be less than 0.75%, the Benchmark Replacement will
be deemed to be 0.75% for the purposes of this Agreement.

                “Benchmark Replacement Adjustment” means, with respect to any replacement of Base
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable Interest Period, the spread
adjustment, or method for calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Requisite Lenders and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of Base Eurodollar Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or then-
prevailing market convention for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of Base Eurodollar Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities at such time.

               “Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including changes to the definition of
“ABR,” the definition of “Interest Period,” timing and frequency of determining rates and making payments


                                                    4
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 137 of 401



of interest and other administrative matters) that the Requisite Lenders decide may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market practice is not administratively
feasible or if the Requisite Lenders determine that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the Administrative Agent and
Requisite Lenders decide is reasonably necessary in connection with the administration of this Agreement).

                   “Benchmark Replacement Date” means the earlier to occur of the following events with
respect to the Eurodollar Rate: (a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of information referenced therein and
(ii) the date on which the administrator of the Eurodollar Rate permanently or indefinitely ceases to provide
the Eurodollar Rate; and (b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the later of (i) the date of the public statement or publication of information referenced therein and (ii) the
date on which such public statement or publication has deemed the Eurodollar Rate to be no longer
representative.

                 “Benchmark Transition Event” means the occurrence of one or more of the following
events with respect to the Eurodollar Rate: (a) a public statement or publication of information by or on
behalf of the administrator of the Eurodollar Rate announcing that such administrator has ceased or will
cease to provide the Eurodollar Rate, permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue to provide the Eurodollar
Rate; (b) a public statement or publication of information by the regulatory supervisor for the administrator
of the Eurodollar Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurodollar Rate, a resolution authority with jurisdiction over the administrator for the
Eurodollar Rate or a court or an entity with similar insolvency or resolution authority over the administrator
for the Eurodollar Rate, which states that the administrator of the Eurodollar Rate has ceased or will cease
to provide the Eurodollar Rate permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide the Eurodollar Rate; or (c) a
public statement or publication of information by the regulatory supervisor for the administrator of the
Eurodollar Rate announcing that the Eurodollar Rate is no longer representative and such changes are
unlikely to be temporary.

                   “Benchmark Transition Start Date” means (a) in the case of a Benchmark Transition Event,
the earlier of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark Transition Event
is a public statement or publication of information of a prospective event, the forty-fifth (45th) day prior to
the expected date of such event as of such public statement or publication of information (or if the expected
date of such prospective event is fewer than forty-five (45) days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in Election, the date specified by
the Administrative Agent or the Requisite Lenders, as applicable, and, in each case, consented to by the
Borrower in writing (such consent not to be unreasonably withheld, conditioned or delayed), and notified
in writing to the Administrative Agent (in the case of such notice by the Requisite Lenders) and the Lenders.

                 “Benchmark Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the Eurodollar Rate and solely to the extent
that the Eurodollar Rate has not been replaced with a Benchmark Replacement, the period (a) beginning at
the time that such Benchmark Replacement Date has occurred if, at such time, no Benchmark Replacement
has replaced the Eurodollar Rate for all purposes hereunder in accordance with Section 2.4 and (b) ending
at the time that a Benchmark Replacement has replaced the Eurodollar Rate for all purposes hereunder
pursuant to Section 2.4.



                                                      5
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 138 of 401



                 “Beneficial Owner” has the meaning given to that term in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any particular “person” (as that
term is used in Section 13(d)(3) of the Exchange Act), such “person” will not be deemed to have beneficial
ownership of any securities that such “person” has the right to acquire or vote only upon the happening of
any future event or contingency (including the passage of time) that has not yet occurred. The terms
“Beneficial Ownership”, “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

                 “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

                  “Benefit Plans” means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or (c) any
Person whose assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

                 “Board” means the Board of Governors of the Federal Reserve System of the United States
of America.

                 “Borrower” is defined in the preamble hereto.

                “Borrowing” means a borrowing consisting of Loans of the same type made, continued or
converted on the same day.

                 “Business Activity Report” means (i) an Indiana Business Activity Report from the Indiana
Department of Revenue, Compliance Division, (ii) a Notice of Business Activities Report from the State of
New Jersey Division of Taxation, (iii) a Minnesota Business Activity Report from the Minnesota
Department of Revenue, or (iv) a similar report to those referred to in clauses (i) through (iii) hereof with
respect to any jurisdiction where the failure to file such report would have a Material Adverse Effect.

                “Business Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain closed; and when used in
connection with a Eurodollar Rate Loan, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London.

                  “Capital Lease” means any lease of any property (whether real, personal or mixed) by a
Person as lessee which is accounted for as a capital lease on the balance sheet of that Person in conformity
with GAAP as in effect on December 31, 2018 (it being understood that all obligations of the Borrower and
its Subsidiaries that are or would be characterized as an operating lease as determined in accordance with
GAAP as in effect on the December 31, 2018 (whether or not such operating lease was in effect on such
date) shall continue to be accounted for as an operating lease (and not as a Capital Lease) for purposes of
this Agreement regardless of any change in GAAP following December 31, 2018 that would otherwise
require such obligation to be recharacterized as a Capital Lease, to the extent that financial reporting shall
not be affected hereby).

                 “Capital Stock” means, with respect to any Person, any capital stock of such Person (if a
corporation), and all equivalent ownership interests in such Person (other than a corporation), regardless of
class or designation, and all warrants, options, purchase rights, conversion or exchange rights, voting rights,
calls or claims of any character with respect thereto.

                 “Carve Out” means the Carve Out as set forth in the DIP Financing Orders.




                                                      6
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 139 of 401



                 “Cash Management Order” means the interim or final (as the context may require) order
of the Bankruptcy Court, in each case reasonably satisfactory in form and substance to the Requisite
Lenders, relating to cash management.

                “Cash and Cash Equivalents” means (i) cash, (ii) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the full faith and credit of the
United States government; and (iii) domestic and Eurodollar certificates of deposit and time deposits,
bankers’ acceptances and certificates of deposit issued by any commercial bank organized under the laws
of the United States, any state thereof, or the District of Columbia, any foreign bank, or its branches or
agencies, which, at the time of acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s;
provided that the maturities of such Cash and Cash Equivalents shall not exceed one year.

                  “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

                  “Change in Law” means the occurrence after the date of this Agreement (or, with respect
to any Lender, such later date on which such Lender becomes a party to this Agreement) of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the interpretation or application thereof by any Governmental Authority or (c) compliance
by any Lender (or, for purposes of Section 13.2, by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated, implemented or issued by the applicable
Governmental Authority or other body, agency or authority having jurisdiction; provided, however, that if
the applicable Lender shall have implemented changes prior to the date hereof in response to any such
requests, rules, guidelines or directives, then the same shall not be deemed to be a Change in Law with
respect to such Lender.

                 “Chapter 11 Cases” has the meaning assigned to such term in the recitals.

                 “Charges” is defined in Section 14.23.

                 “Claim” means any claim or demand, by any Person, of whatsoever kind or nature for any
alleged Liabilities and Costs, whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, Permit, ordinance or regulation, common law or otherwise.

                 “Closing Date” means [__], 2021.

                  “Collateral” means all “DIP Collateral” referred to in the DIP Financing Orders, including
the Principal DIP Collateral Properties and the Principal DIP Pledged Equity (each as defined in the DIP
Financing Orders), all other property that is subject to any Lien in favor of the Administrative Agent for
the benefit of the Secured Parties and any and all assets (including Equity Interests), whether real, personal
or mixed, tangible or intangible, on which Liens are purported to be granted pursuant to the applicable DIP
Financing Order or any other security instrument as security for the Obligations, and all proceeds thereof.
Notwithstanding the foregoing, Collateral shall not include property that constitutes Excluded Assets (but


                                                      7
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 140 of 401



shall include the proceeds of Excluded Assets to the extent such proceeds would independently constitute
Collateral).

                 “Collateral Documents” means the DIP Financing Orders and all other instruments,
documents and agreements delivered by or on behalf of any Loan Party pursuant to this Agreement or any
of the other Loan Documents in order to grant to Administrative Agent, for the benefit of the Secured
Parties, a Lien on any real, personal or mixed property of that Loan Party as security for the Obligations.

                “Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

                “Commitments” means, for any Lender, the commitment of such Lender to make Loans
pursuant to Section 2.1, in the amount set forth on Schedule 1.1, as modified in any applicable Assignment
and Acceptance and subject to any adjustment or reduction pursuant to the terms and conditions of this
Agreement. The aggregate amount of all Lenders’ Commitments on the Closing Date is $100,000,000 (the
“Total Commitment”).

                “Communications” is defined in Section 14.8(d).

                “Company” is defined in the preamble hereto.

                “Compliance Certificates” is defined in Section 8.2(b).

                “Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a mechanism to determine the
interest amount payable prior to the end of each Interest Period), established in accordance with:

                      (i)     the rate, or methodology for this rate, and conventions for this rate selected
        or recommended by the Relevant Governmental Body for determining Compounded SOFR; and

                        (ii)    if, and to the extent that, the Administrative Agent and the Borrower
        reasonably determine that Compounded SOFR cannot be determined in accordance with clause (i)
        above, then the rate, or methodology for this rate, and conventions for this rate that the
        Administrative Agent (acting at the direction of the Requisite Lenders) and the Borrower
        reasonably determine are substantially consistent with any evolving or then-prevailing market
        convention for determining Compounded SOFR for Dollar-denominated syndicated credit facilities
        at such time.

               “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or branch profits Taxes.

                “Consolidated” means consolidated, in accordance with GAAP.

              “Consolidated Businesses” means the General Partner, the Borrower and their Wholly-
Owned Subsidiaries.

                “Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or waste, radioactive materials,
asbestos (in any form or condition), polychlorinated biphenyls (PCBs), or any constituent of any such



                                                     8
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 141 of 401



substance or waste, and includes, but is not limited to, these terms as defined in federal, state or local laws
or regulations.

                  “Contingent Obligation” as to any Person means, without duplication, (i) any contingent
obligation of such Person required to be shown on such Person’s balance sheet in accordance with GAAP,
and (ii) any obligation required to be disclosed in the footnotes to such Person’s financial statements in
accordance with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness, lease, dividend
or other obligation, exclusive of contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or other assets) and guarantees of
non-monetary obligations (other than guarantees of completion and environmental indemnities given in
conjunction with a mortgage financing) which have not yet been called on or quantified, of such Person or
of any other Person. The amount of any Contingent Obligation described in clause (ii) shall be deemed to
be (a) with respect to a guaranty of interest or interest and principal, or operating income guaranty, the sum
of all payments required to be made thereunder (which in the case of an operating income guaranty shall
be deemed to be equal to the debt service for the note secured thereby), calculated at the interest rate
applicable to such Indebtedness, through (i) in the case of an interest or interest and principal guaranty, the
stated date of maturity of the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date through which such guaranty will
remain in effect, and (b) with respect to all guarantees not covered by the preceding clause (a) an amount
equal to the stated or determinable amount of the primary obligation in respect of which such guaranty is
made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the balance sheet and on the
footnotes to the most recent financial statements of the applicable Borrower required to be delivered
pursuant hereto. Notwithstanding anything contained herein to the contrary, guarantees of completion,
standard “bad boy” recourse guarantees and environmental indemnities shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made thereunder, at which time any
such guaranty of completion, standard “bad boy” recourse guaranty or environmental indemnity shall be
deemed to be a Contingent Obligation in an amount equal to any such claim. Subject to the preceding
sentence, (i) in the case of a joint and several guaranty given by such Person and another Person (but only
to the extent such guaranty is recourse, directly or indirectly to the applicable Person), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that (X) such other Person has
delivered Cash and Cash Equivalents to secure all or any part of such Person’s guaranteed obligations or
(Y) such other Person holds an Investment Grade Credit Rating from either Moody’s or S&P, in which case
the amount of the guaranty shall be deemed to be equal to such Person’s pro rata share thereof, as reasonably
determined by Borrower, and (ii) in the case of a guaranty, (whether or not joint and several) of an obligation
otherwise constituting Indebtedness of such Person, the amount of such guaranty shall be deemed to be
only that amount in excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent Obligations” shall not be deemed
to include guarantees of loan commitments or of construction loans to the extent the same have not been
drawn.

                 “Contractual Obligation”, as applied to any Person, means any provision of any Securities
issued by that Person or any indenture, mortgage, deed of trust, security agreement, pledge agreement,
guaranty, contract, undertaking, agreement or instrument to which that Person is a party or by which it or
any of its properties is bound, or to which it or any of its properties is subject.

                 “Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding business day adjustment) as the
applicable tenor for the applicable Interest Period with respect to the then-current Benchmark.

                 “Credit Extension” is defined in Section 5.2(e)(iv).


                                                      9
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 142 of 401



               “Cure Loans” is defined in Section 4.2(b)(iv)(C).

                “Customary Non-Recourse Carve-Outs” means fraud, misrepresentation, misapplication
of cash from any source, waste, environmental claims and liabilities, nonpayment of real estate taxes or
insurance premiums, and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements.

               “Customary Permitted Liens” means

                        (i)    Liens (other than Environmental Liens and Liens in favor of the PBGC)
       with respect to the payment of taxes, assessments or governmental charges in all cases which are
       not yet delinquent or which are being contested in good faith by appropriate proceedings in
       accordance with Section 9.4 and with respect to which adequate reserves or other appropriate
       provisions are being maintained in accordance with GAAP;

                         (ii)    statutory Liens of landlords against any Property of the Borrower or any
       of its Subsidiaries and Liens against any Property of the Borrower or any of its Subsidiaries in favor
       of suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other Liens against
       any Property of the Borrower or any of its Subsidiaries imposed by law created in the ordinary
       course of business for amounts which, if not resolved in favor of the Borrower or such Subsidiary,
       (A) if such Lien is against any Principal DIP Collateral Property, could not materially and adversely
       affect the value or operation of such Property, or (B) if such Lien is not against any Principal DIP
       Collateral Property, could not result in a Material Adverse Effect;

                         (iii)   Liens (other than any Lien in favor of the PBGC) incurred or deposits
       made in the ordinary course of business in connection with worker’s compensation, unemployment
       insurance or other types of social security benefits or to secure the performance of bids, tenders,
       sales, contracts (other than for the repayment of borrowed money), surety, appeal and performance
       bonds; provided that (A) all such Liens do not in the aggregate materially detract from the value of
       the Borrower’s or such Subsidiary’s assets or Property or materially impair the use thereof in the
       operation of their respective businesses, and (B) all Liens of attachment or judgment and Liens
       securing bonds to stay judgments or in connection with appeals do not secure at any time an
       aggregate amount of recourse Indebtedness exceeding $12,500,000; and

                         (iv)     Liens against any Property of the Borrower or any Subsidiary of the
       Borrower arising with respect to zoning restrictions, building laws, easements, licenses,
       reservations, covenants, conditions, restrictions, rights-of-way, utility easements, building
       restrictions, rights of tenants under written leases and other similar charges or encumbrances on the
       use of real property which, (A) if such Lien is against any Principal DIP Collateral Property, could
       not materially and adversely affect the value or operation of such Property and (B) if such Lien is
       not against any Principal DIP Collateral Property, could not affect the value of such Property or
       interfere with the ordinary course of business of the Borrower or any of its Subsidiaries in a manner
       which could result in a Material Adverse Effect; and

                        (v)     Liens set forth on the title insurance commitments delivered or made
       available to the Requisite Lenders prior to the date of this Agreement (provided that the Company
       will use commercially reasonable efforts to remove those Liens listed as exceptions to title included
       on Schedule E hereto as promptly as practicable following the Closing Date).

               “Daily LIBOR Rate” is defined in the definition of “Base Rate”.



                                                    10
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 143 of 401



                “Debt Issuance” means the issuance of any Indebtedness (including guarantees thereof) for
borrowed money by any Loan Party or any of its Subsidiaries, which shall include, without limitation, the
issuance or offering of secured or unsecured notes, mortgage loans, the borrowing of incremental loans
under a revolving credit or term loan facility pursuant to new commitments provided after the Closing Date
and any refinancings of such Indebtedness.

                 “Debtors” is defined in the Recitals hereto.

                  “Defaulting Lender” means any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans or (ii) pay over to the
Administrative Agent or any Lender any other amount required to be paid by it hereunder, unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied, or, in the case of clause (iii)
above, such Lender notifies the Administrative Agent in writing that such failure is the result of such
Lender’s good faith dispute with the amount of such payment (specifically identified), (b) has notified the
Borrower or the Administrative Agent in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular default, if any) to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the Administrative Agent or the Borrower
acting in good faith, to provide a certification in writing from an authorized officer of such Lender that it
will comply with its obligations to fund prospective Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such person’s receipt of such
certification in form and substance reasonably satisfactory to it and the Administrative Agent, or (d) has
become the subject of a (i) Bankruptcy Event or (ii) a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of an equity interest in that Lender of
any direct or indirect parent company thereof by a Governmental Authority.

               “DIP Financing Orders” means the Interim DIP Financing Order and the Final DIP
Financing Order.

                “DOL” means the United States Department of Labor and any Person succeeding to the
functions thereof.

                 “Dollars” and “$” mean the lawful money of the United States.

                 “Domestic Lending Office” means, with respect to any Lender, such Lender’s office,
located in the United States, specified as the “Domestic Lending Office” under its name on the signature
pages hereof or on the Assignment and Acceptance by which it became a Lender or such other United States
office of such Lender as it may from time to time specify by written notice to the Borrower and the
Administrative Agent.

                   “Early Opt-in Election” means the occurrence of (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Requisite Lenders to the Administrative Agent (with a
copy to the Borrower) that the Requisite Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar to that contained in Section 2.4
are being executed or amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and (2) (i) the election by the Administrative Agent and the Borrower or (ii)
the election by the Requisite Lenders with the written consent of the Borrower (such consent not to be


                                                      11
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 144 of 401



unreasonably withheld, conditioned or delayed) to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent and the Borrower of written notice of such election
to the Lenders or by the Requisite Lenders and the Borrower of written notice of such election to the
Administrative Agent and the other Lenders.

                 “EEA Financial Institution” means (a) any credit institution or investment firm established
in any EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution described in clause (a) of
this definition and is subject to the supervision of an EEA Resolution Authority, or (c) any financial
institution established in an EEA Member Country which is a Subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision of an EEA Resolution
Authority with its parent.

                “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

                 “EEA Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

                “Electronic Signature” means an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the intent to sign, authenticate or
accept such contract or record.

                “Electronic System” means any electronic system, including e-mail, e-fax, Intralinks®,
ClearPar®, Debt Domain, Syndtrak and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent and any of its respective Related Parties
or any other Person, providing for access to data protected by passcodes or other security measures.

                 “Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) and its Affiliates
and Approved Funds (other than an Approved Fund qualifying as such by virtue of its relationship with a
Defaulting Lender); (ii) a commercial bank having total assets in excess of $2,500,000,000; (iii) the central
bank of any country which is a member of the Organization for Economic Cooperation and Development;
or (iv) an investment fund, finance company or other financial institution which is regularly engaged in
making, purchasing or investing in loans; provided that an Ineligible Institution shall not be an Eligible
Assignee.

                  “Environmental Lien” means a Lien in favor of any Governmental Authority for any (i)
liabilities under any Environmental, Health or Safety Requirement of Law, or (ii) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or threatened Release of a
Contaminant.

                 “Environmental Property Transfer Act” means any applicable Requirement of Law that
conditions, restricts, prohibits or requires any notification or disclosure triggered by the transfer, sale, lease
or closure of any Property or deed or title for any Property for environmental reasons, including, but not
limited to, any so-called “Environmental Cleanup Responsibility Act,” “Industrial Site Recovery Act,”
“Property Transfer Law” or “Responsible Property Transfer Act”.

               “Environmental, Health or Safety Requirements of Law” means all Requirements of Law
(including common law) relating to, imposing liability or standards concerning, or otherwise addressing
the environment, health and/or safety, including, but not limited to the Clean Air Act, the Clean Water Act,


                                                       12
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 145 of 401



CERCLA, RCRA, any so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect.

                 “Equipment” means equipment used in connection with the maintenance of Projects and
Properties.

                  “Equity Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or other equity ownership interests in
a Person, and any warrants, options or other rights entitling the holder thereof to purchase or acquire any
such shares or interests.

                 “Equity Issuance” means (a) any issuance by the Company, the Borrower and any other
Loan Party of shares of its Equity Interests to any Person that is not the Company or any other Loan Party
(including in connection with the exercise of options or warrants or the conversion of any debt securities to
equity and including any equity-linked securities and convertible debt securities) and (b) any capital
contribution to the Company, the Borrower or any other Loan Party from any Person that is not a Loan
Party. For all purposes under this Agreement, the term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.

                “ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., any amendments thereto, any successor statutes, and any regulations or guidance having the
force of law promulgated thereunder.

                  “ERISA Affiliate” means (i) any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Internal Revenue Code) as the Borrower;
(ii) a partnership or other trade or business (whether or not incorporated) which is under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of the Internal Revenue Code)
as the Borrower, any corporation described in clause (i) above or any partnership or trade or business
described in clause (ii) above.

                 “ERISA Termination Event” means (i) a Reportable Event with respect to any Plan; (ii)
the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a plan year in which the
Borrower or such ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or the cessation of operations which results in the termination of employment of 20% of Plan participants
who are employees of the Borrower or any ERISA Affiliate; (iii) the imposition of an obligation on the
Borrower or any ERISA Affiliate under Section 4041 of ERISA to provide affected parties written notice
of intent to terminate a Plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
institution by the PBGC of proceedings to terminate a Plan; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (vi) the partial or complete withdrawal of the Borrower or any ERISA Affiliate
from a Multiemployer Plan.

                 “Erroneous Payment” has the meaning assigned to it in Section 12.18(a).

                 “Erroneous Payment Deficiency Assignment” has the meaning assigned to it in Section
12.18(d).

                 “Erroneous Payment Impacted Class” has the meaning assigned to it in Section 12.18(d).




                                                      13
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 146 of 401



                 “Erroneous Payment Return Deficiency” has the meaning assigned to it in Section
12.18(d).

                 “Erroneous Payment Subrogation Rights” has the meaning assigned to it in Section
12.18(d).

               “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time to time.

                 “Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such Lender (if
any) set forth below such Lender’s name under the heading “Eurodollar Affiliate” on the signature pages
hereof or on the Assignment and Acceptance by which it became a Lender or such Affiliate of a Lender as
it may from time to time specify by written notice to the Borrower and the Administrative Agent.

                 “Eurodollar Interest Period” is defined in Section 5.2(b)(i).

                 “Eurodollar Interest Rate Determination Date” is defined in Section 5.2(c).

                “Eurodollar Lending Office” means, with respect to any Lender, such Lender’s office (if
any) specified as the “Eurodollar Lending Office” under its name on the signature pages hereof or on the
Assignment and Acceptance by which it became a Lender or such other office or offices of such Lender as
it may from time to time specify by written notice to the Borrower and the Administrative Agent.

                “Eurodollar Rate” means, with respect to any Eurodollar Interest Period applicable to a
Eurodollar Rate Loan, an interest rate per annum obtained by dividing (i) the Base Eurodollar Rate
applicable to that Eurodollar Interest Period by (ii) a percentage equal to 100% minus the Eurodollar
Reserve Percentage in effect on the relevant Eurodollar Interest Rate Determination Date.

                 “Eurodollar Rate Loan” means (i) a Loan which bears interest at a rate determined by
reference to the Eurodollar Rate and the Applicable Margin for Eurodollar Rate Loans or (ii) an overdue
amount which was a Eurodollar Rate Loan immediately before it became due.

                “Eurodollar Reserve Percentage” means, for any day, that percentage which is in effect on
such day, as prescribed by the Federal Reserve Board for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal reserve requirement) for a
member bank of the Federal Reserve System in New York, New York with deposits exceeding five billion
Dollars in respect of “Eurocurrency Liabilities” (or in respect of any other category of liabilities which
includes deposits by reference to which the interest rate on Eurodollar Rate Loans is determined or any
category of extensions of credit or other assets which includes loans by a non-United States office of any
bank to United States residents).

                “Event of Default” means any of the occurrences set forth in Section 11.1 after the
expiration of any applicable grace period and the giving of any applicable notice, in each case as expressly
provided in Section 11.1.

                “Excluded Assets” means (a) any property to the extent that the grant of a security interest
thereon shall constitute or result in a breach of, a default under, an invalidation of, a termination of, or the
unenforceability of any right of any Person under, any agreement related to such property or requires the
consent of, creates recourse liability in favor of, or creates a right of termination in favor of, any Person
(other than the Loan Parties), (b) any property to the extent that the grant of a security interest thereon
would be prohibited by applicable law, treaty, rule or regulation or a court or a Governmental Authority


                                                      14
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 147 of 401



would be required to grant consent, license or approval (but excluding the proceeds thereof, to the extent
the assignment of such proceeds is not prohibited by applicable law and does not require the consent, license
or approval of such Governmental Authority); provided, however, that the Collateral shall include (and
such security interest shall attach) immediately at such time as the contractual or legal provisions referred
to above shall no longer be applicable; provided, further, that the exclusions referred to above shall not
apply to the extent that such laws, rules, regulations, agreements, terms or provisions referred to therein
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York Uniform
Commercial Code or the uniform commercial code of any relevant jurisdiction or any other applicable law
(including any debtor relief law or principle of equity) or (c) any property included on Schedule C; provided
that any cash proceeds of any property that otherwise constitutes Collateral which are deposited in any of
the accounts described in Schedule C shall not constitute Excluded Assets.

                  “Excluded Taxes” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or having its principal office
located in or, in the case of any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a
Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 13.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable interest in a Loan or to such
Lender immediately before it changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 13.1(f), and any U.S. Federal withholding Taxes imposed under FATCA.

                “Extended Maturity Date” means [___], 20222; provided that with the consent of all
Lenders, the Extended Maturity Date may be extended by an additional three months from the date such
consent is given.

                “Extension Request” means an Extension Request in substantially the form of Exhibit E
attached hereto and defined in Section 2.3(a).

                  “Facility” means the Term Facility.

                 “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in effect
as of the date of this Agreement (or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code.

                 “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal Reserve System, as
published by the Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)

2NTD:   To be 9-months following the Closing Date.


                                                        15
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 148 of 401



charged to Administrative Agent on such day on such transactions as determined by the Administrative
Agent.

             “Federal Reserve Board” means the Board of Governors of the Federal Reserve System or
any Governmental Authority succeeding to its functions.

                 “Fee Letter” means the Administrative Agent Fee Letter.

                 “Fees” means the (1) Administrative Agent Fees and (2) such other fees as set forth in
Section 5.3.

                 “Final DIP Financing Order” shall mean an order, substantially in the form of the Interim
DIP Financing Order and otherwise satisfactory in form and substance to the Requisite Lenders and the
Debtors (and the Administrative Agent, with respect to any provision that affects the rights, obligations,
liabilities or duties of the Administrative Agent), entered by the Bankruptcy Court approving this
Agreement on a final basis under the Bankruptcy Code, which order has not been reversed, modified or
stayed and is not otherwise subject to a timely filed motion that the Borrower has failed to object to for a
stay, rehearing, reconsideration, appeal or any other review without the consent of the Requisite Lenders
(which consent of the Requisite Lenders may be communicated via an email from any counsel representing
the Requisite Lenders).

                  “Financial Statements” means (i) quarterly and annual consolidated statements of income
and retained earnings, statements of cash flow, and balance sheets, (ii) such other financial statements as
the General Partner shall routinely and regularly prepare for itself and the Borrower on a quarterly or annual
basis, and (iii) such other financial statements of the Consolidated Businesses or Minority Holdings as the
Administrative Agent or the Requisite Lenders may from time to time reasonably specify; provided,
however, that the Financial Statements referenced in clauses (i) and (ii) above shall be prepared in form
satisfactory to the Requisite Lenders.

                   “First Day Orders” means all interim or final (as the context may require) orders of the
Bankruptcy Court (other than the Interim DIP Financing Order), reasonably satisfactory in form and
substance to the Requisite Lenders, relating to (i) critical vendors, (ii) tenant obligations, (iii) shippers,
warehousemen and lienholders, (iv) 503(b)(9) claimants, (v) customer programs, (vi) insurance,(vii) tax
claims, (viii) tax attributes, (ix) utilities, (x) wages and employee benefits, (xi) cash management, (xii) case
management, (xiii) joint administration, (xiv) extension of time to file schedules and statements of financial
affairs, and (xv) any other pleading the Loan Parties deem necessary or advisable to file the Chapter 11
Cases, including the Cash Management Order.

                “Fiscal Year” means the fiscal year of the Company and the Borrower for accounting and
tax purposes, which shall be the 12-month period ending on December 31 of each calendar year.

                  “Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if the Borrower is not a U.S. Person, a Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax purposes.

              “Funding Date” means each date on or after the Closing Date on which Loans under this
Agreement are made by the Lenders to the Borrower.

               “GAAP” means generally accepted accounting principles set forth in the opinions and
pronouncements of the American Institute of Certified Public Accountants’ Accounting Principles Board
and Financial Accounting Standards Board or in such other statements by such other entity as may be in


                                                      16
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 149 of 401



general use by significant segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).

                 “General Partner” means the Company and any successor general partner(s) of the
Borrower.

                  “Governmental Approval” means all right, title and interest in any existing or future
certificates, licenses, permits, variances, authorizations and approvals issued by any Governmental
Authority having jurisdiction with respect to any Project.

                 “Governmental Authority” means any nation or government, any federal, state, local or
other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

               “Guaranty” means the Guaranty dated as of the Closing Date from the Company and the
other Guarantors in favor of the Administrative Agent for the benefit of the Secured Parties.

               “Guarantors” means the Company and the Subsidiaries of the Borrower listed on Schedule
A and any Subsidiaries of the Company that become Guarantors after the Closing Date pursuant to Section
9.11.

               “Holder” means any Person entitled to enforce any of the Obligations, whether or not such
Person holds any evidence of Indebtedness, including, without limitation, the Administrative Agent and
each Lender.

                 “Improvements” is defined in Section 2.6.

                  “Indebtedness”, as applied to any Person, means, at any time, without duplication, (a) all
indebtedness, obligations or other liabilities of such Person (whether consolidated or representing the
proportionate interest in any other Person) (i) for borrowed money (including construction loans) or
evidenced by debt securities, debentures, acceptances, notes or other similar instruments, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or exchange any Securities of such
Person or to pay dividends that have been declared with respect to any stock, (iii) with respect to letters of
credit issued for such Person’s account, (iv) to pay the deferred purchase price of property or services,
except accounts payable and accrued expenses arising in the ordinary course of business, (v) in respect of
Capital Leases, (vi) which are Contingent Obligations or (vii) under warranties and indemnities; (b) all
indebtedness, obligations or other liabilities of such Person or others secured by a Lien on any property of
such Person, whether or not such indebtedness, obligations or liabilities are assumed by such Person, all as
of such time; (c) all indebtedness, obligations or other liabilities of such Person in respect of interest rate
contracts and foreign exchange contracts, net of liabilities owed to such Person by the counterparties
thereon; (d) all preferred Equity Interests subject (upon the occurrence of any contingency or otherwise) to
mandatory redemption and conversion (other than a redemption or conversion to other Equity Interests),
provided that, for the avoidance of doubt, the existence of a customary forced sale provision available to an
equity holder in a joint venture arrangement (including an Approved Transaction) does not constitute a
mandatory redemption or conversion for purposes hereof; and (e) all contingent Contractual Obligations
with respect to any of the foregoing.

                 “Indemnified Matters” is defined in Section 14.3.




                                                      17
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 150 of 401



                 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower under any Loan Document
and (b) to the extent not otherwise described in (a), Other Taxes.

                 “Indemnitees” is defined in Section 14.3.

                  “Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or any Affiliate
thereof, and (c) the Borrower or any of its Affiliates.

                 “Insurance and Condemnation Event” means the receipt by any Loan Party or any of its
Subsidiaries of any cash casualty insurance proceeds (for clarity, excluding insurance proceeds for financial
(and not property) losses, such as business interruption insurance proceeds) or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar event with respect to any of their
respective real or personal property that constitutes Collateral.

                 “Insurance Order” means the interim or final (as the context may require) order of the
Bankruptcy Court, in each case reasonably satisfactory in form and substance to the Requisite Lenders,
relating to the maintenance and continuation of Debtors’ insurance policies.

                 “Interest Period” is defined in Section 5.2(b).

                  “Interim DIP Financing Order” shall mean an order, in substantially the form attached
hereto as Exhibit F and otherwise satisfactory in form and substance to the Requisite Lenders and the
Debtors (and the Administrative Agent, with respect to any provision that affects the rights, obligations,
liabilities or duties of the Administrative Agent), entered by the Bankruptcy Court approving this
Agreement on an interim basis under the Bankruptcy Code, which order is not subject to a stay, injunction
or other limitation not approved by the Requisite Lenders (which satisfaction may be communicated in each
case via an email from any counsel representing the Requisite Lenders).

                “Interim Period” means the time period commencing on the date of the Bankruptcy Court’s
entry of the Interim DIP Financing Order and ending on (but excluding) the earlier to occur of (i) the
Bankruptcy Court’s entry of the Final DIP Financing Order and (ii) the Maturity Date.

                 “Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, any successor statute and any regulations or guidance
having the force of law promulgated thereunder.

                 “Investment” means, with respect to any Person, (i) any purchase or other acquisition by
that Person of Securities, or of a beneficial interest in Securities, issued by any other Person, (ii) any
purchase by that Person of all or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable, advances to employees and similar items made or incurred
in the ordinary course of business) or capital contribution by that Person to any other Person, including,
without limitation, all Indebtedness to such Person arising from a sale of property by such Person other than
in the ordinary course of its business. The amount of any Investment shall be determined in accordance
with GAAP.

                “Investment Grade Credit Rating” means (i) a Credit Rating of Baa3 or higher given by
Moody’s, (ii) a Credit Rating of BBB- or higher given by S&P or (iii) a Credit Rating of BBB- or higher
given by Fitch.



                                                      18
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 151 of 401



                 “IRS” means the Internal Revenue Service and any Person succeeding to the functions
thereof.

                “knowledge” with reference to any General Partner, the Borrower or any Subsidiary of the
Borrower, means the knowledge of such Person after reasonable inquiry (which reasonable inquiry shall
include, without limitation, interviewing and questioning such other Persons as such General Partner, the
Borrower or such Subsidiary of the Borrower, as applicable, deems reasonably necessary).

                 “Land” is defined in Section 2.6.

                “Lease” means a lease, license, concession agreement or other agreement providing for the
use or occupancy of any portion of any Project, including all amendments, supplements, modifications and
assignments thereof and all side letters or side agreements relating thereto.

                 “Lender” means each financial institution a signatory hereto as a Lender as of the Closing
Date and, at any other given time, each financial institution which is a party hereto as a Lender, whether as
a signatory hereto or pursuant to an Assignment and Acceptance, and regardless of the capacity in which
such entity is acting.

                “Lender Parties” means the Administrative Agent, each of the Lenders, and each of the
Lenders, and each of the foregoing’s Related Parties.

                 “Lender Advisors” shall mean (x) the Specified Lender Advisors, and (y) any other
financial advisor, auditor, attorney, accountant, appraiser, auditor, business valuation expert, environmental
engineer or consultant, turnaround consultant, and other consultants, professionals and experts reasonably
retained by any of (i) SVP, (ii) the Administrative Agent or (iii) the Ad Hoc Group of Lenders, in each case
in connection with the Transactions contemplated hereby.

                 “Lending Office” is defined in Section 5.2(e)(iv).

                  “Liabilities and Costs” means all liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential damages, treble damages,
intentional, willful or wanton injury, damage or threat to the environment, natural resources or public health
or welfare, costs and expenses (including, without limitation, attorney, expert and consulting fees and
expenses and costs of investigation, feasibility or Remedial Action studies), fines, penalties and monetary
sanctions, interest, direct or indirect, absolute or contingent, past, present or future.

                 “LIBOR Screen Rate” is defined in the definition of “Base Eurodollar Rate”.

                 “LIBOR Successor Rate” is defined in Section 5.2(d)(i).

                 “LIBOR Successor Rate Conforming Changes” is defined in Section 5.2(d)(i).

                 “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment, conditional
sale agreement, deposit arrangement, security interest, encumbrance, lien (statutory or other and including,
without limitation, any Environmental Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a Person, whether granted
voluntarily or imposed by law, and includes the interest of a lessor under a Capital Lease or under any
financing lease having substantially the same economic effect as any of the foregoing and the filing of any
financing statement or similar notice (other than a financing statement filed by a “true” lessor pursuant to



                                                      19
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 152 of 401



§ 9-505 of the Uniform Commercial Code), naming the owner of such property as debtor, under the Uniform
Commercial Code or other comparable law of any jurisdiction.

               “Limited Partners” means those Persons who from time to time are limited partners of the
Borrower; and “Limited Partner” means each of the Limited Partners, individually.

                 “Loan Account” is defined in Section 4.3(b).

                “Loan Documents” means this Agreement, the Fee Letter, the Collateral Documents, the
DIP Financing Orders and any waivers, consents or amendments hereto, the Notes, the Guaranty and all
other instruments, agreements and written Contractual Obligations, designated as being Loan Documents,
between any Loan Party and any of the Lenders pursuant to or in connection with the transactions
contemplated hereby.

                 “Loan Parties” means the Borrower and the Guarantors.

                “Loan” means a term loan made by a Lender pursuant to Section 2.1; provided that, if any
such Loan (or portions thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term “Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such subdivision, as the case may
be.

                 “Management Company” means, collectively, (i) the Borrower and its wholly-owned
(directly or indirectly) or controlled (directly or indirectly) Subsidiaries, and (ii) such other property
management companies controlled (directly or indirectly) by the Company for which the Borrower has
previously provided the Administrative Agent with: (1) notice of such property management company, and
(2) evidence reasonably satisfactory to the Administrative Agent (acting at the direction of the Requisite
Lenders) that such property management company is controlled (directly or indirectly) by the Company.

                 “Mandatory Prepayment Event” means any event triggering the prepayment requirement
under clauses (i) through and including (iii) of Section 4.1(b).

                 “Margin Stock” means “margin stock” as such term is defined in Regulation U.

                    “Material Adverse Effect” means a material adverse effect upon (i) the financial condition
or assets of (x) the Borrower and its Subsidiaries taken as a whole or (y) the Loan Parties (taken as a whole),
(ii) the ability of the Borrower or any other Loan Party to perform its obligations under the Loan Documents,
or (iii) the ability of the Lenders or the Administrative Agent to enforce any of the Loan Documents;
provided that the determination of the existence of a “Material Adverse Effect” under either clause (i) or
(ii) of this definition shall exclude any event or circumstance resulting from the COVID-19 pandemic to
the extent that such event or circumstance (x) has been disclosed in writing by the Borrower to the Lenders
prior to the Closing Date or (y) has been publicly disclosed in the reports and other documents furnished to
or filed with the Securities and Exchange Commission on or prior to the Closing Date; provided, further
that none of (i) the commencement of the Chapter 11 Cases, the events and conditions leading up to the
Chapter 11 Cases, any matters publicly disclosed prior to the filings of the Chapter 11 Cases or their
reasonably anticipated consequences or (ii) the actions required to be taken by any Loan Party pursuant to
the Loan Documents or the DIP Financing Orders shall constitute a “Material Adverse Effect” for any
purpose.




                                                      20
         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 153 of 401



                  “Maturity Date” means the earliest of (a) the later of [__], 20213 (the “Initial Maturity
Date”) and, if the Extension Request has become effective pursuant to Section 2.3(a), the Extended Maturity
Date, (b) the effective date of a Plan of Reorganization, (c) the date on which the Loan Parties consummate
a sale of all or substantially all of the assets of the Loan Parties pursuant to Section 363 of the Bankruptcy
Code or otherwise, and (d) the date on which the Loans shall become due and payable by acceleration or
otherwise in accordance with the terms of this Agreement or the DIP Financing Orders.

                    “Maximum Rate” is defined in Section 14.23.

                “Minority Holdings” means interests in partnerships, joint ventures, limited liability
companies and corporations held or owned by the Borrower or a General Partner or their respective
Subsidiaries which are not wholly-owned, directly or indirectly, by the Borrower or a General Partner.

                “MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization, and locations of Properties,
creation and aging of receivables, and accounts payable (including agings thereof).

                    “Monthly/Quarterly Compliance Certificates” is defined in Section 8.2(b).

                    “Moody’s” means Moody’s Investor Services, Inc.

               “Mortgage Collateral Deliverables” means, with respect to each Principal DIP Collateral
Property (except as set forth herein), the following items, each to be delivered upon the request of the
Administrative Agent:

                  (a)      a mortgage, deed of trust or deed to secure debt in recordable form or the Final
DIP Financing Order entered by the Bankruptcy Court, in form suitable for filing or recording in all filing
or recording offices, in each case in a form sufficient to create a valid first and subsisting Lien (subject to
Customary Permitted Liens and Liens expressly permitted thereunder or hereunder) on the collateral
described therein in favor of the Administrative Agent for the benefit of the Secured Parties, and evidence
that all required affidavits, tax forms and filings pertaining to any applicable documentary stamp, intangible
and mortgage recordation taxes have been executed and delivered by all appropriate parties;

               (b)      an American Land Title Association Lender’s title insurance commitment from
First American Title Insurance Company which (i) evidence a Mortgage Party as the record owner of the
applicable Mortgaged Property and (ii) discloses no Liens other than Customary Permitted Liens;

                 (c)     evidence as to payment in full of any applicable mortgage recording, stamp,
intangible taxes and other mortgage filing fees;

                 (d)    an ALTA/NSPS land title survey of such Property based on the Minimum Standard
Detail Requirements for ALTA/NSPS Land Title Surveys dated within twelve (12) months of the Closing
Date certified to the Administrative Agent prepared by a duly licensed and registered land surveyor and
containing customary Table A items (excluding Table A items that would require unreasonable expense or
time to complete), and in addition showing any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional regulations (provided the




3   Six months after the Closing Date.


                                                      21
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 154 of 401



surveys delivered to the Administrative Agent for the Principal DIP Collateral Properties described on
Schedule D are deemed acceptable for the purposes of this definition);

                 (e)     an appraisal of such Property; and

                (f)      a zoning report prepared by third-party vendor or such other evidence regarding
zoning and land use.

                 “Mortgage Parties” means the Loan Parties that own the Mortgaged Properties.

                 “Mortgaged Properties” means individual or collectively, as applicable, any Collateral
consisting of real property in which a Lien has been created pursuant to the DIP Financing Orders in favor
of the Administrative Agent (for the benefit of the Secured Parties).

               “Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA which is, or within the immediately preceding six (6) years was, contributed to by either the
Borrower or any ERISA Affiliate or in respect of which the Borrower or any ERISA Affiliate has assumed
any liability.

                 “Net Cash Proceeds” means, as applicable, (a) with respect to any Asset Disposition or
Insurance and Condemnation Event, (1) all cash proceeds (including Cash and Cash Equivalents) received
by any Loan Party or any of its Subsidiaries therefrom (including any Cash and Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable or otherwise), as and
when received in connection with such transaction or event less the sum of (2) (i) any Taxes paid, assessed
by, or reasonably estimated to be payable or accrued to, a Governmental Authority as a result of such
transaction or event (provided that if estimated Taxes exceed the amount of actual Taxes required to be
paid in cash in respect of such Asset Disposition, the amount of such excess shall constitute Net Cash
Proceeds if greater than $50,000), (ii) all reasonable and customary out-of-pocket fees and expenses
incurred in connection with such transaction or event (including, without limitation, to the extent reasonable
and customary, accounting and investment banking fees, payments made in order to obtain a necessary
consent or required by applicable law, broker’s fees or commissions, discounts, transfer taxes, legal fees,
consulting fees, title insurance costs paid in connection therewith, survey costs and mortgage recording Tax
paid in connection therewith, and costs and expenses in connection with unwinding any derivatives contract
in connection therewith), and (iii) all amounts that are set aside as a reserve (A) for adjustments in respect
of the purchase price of such assets, (B) for any liabilities associated with such transaction or event, to the
extent such reserve is established in accordance with GAAP or as otherwise required pursuant to the
documentation with respect to such Asset Disposition or Insurance and Condemnation Event, (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition, (D) for the payment of indemnification obligations,
and (E) for amounts to be invested in the redevelopment of the subject Property as required pursuant to the
documentation with respect to such Asset Disposition or Insurance and Condemnation Event; provided that,
to the extent and at the time any such amounts are released from such reserve and received by such Loan
Party or any of its Subsidiaries, such amounts shall constitute Net Cash Proceeds, and (b) with respect to
any Equity Issuance or Debt Issuance, (1) all cash proceeds received by any Loan Party or any of its
Subsidiaries therefrom less the sum of (2) (i) all Taxes required to be paid in connection therewith, (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection with such transaction or
event (including, without limitation, to the extent reasonable and customary, accounting and investment
banking fees, payments made in order to obtain a necessary consent or required by applicable law, broker’s
fees or commissions, underwriting fees, costs, discounts, transfer taxes, legal fees, consulting fees, title
insurance costs paid in connection therewith, survey costs and mortgage recording Tax paid in connection
therewith, and costs and expenses in connection with unwinding any derivatives contract in connection


                                                      22
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 155 of 401



therewith) and (iii) amounts required to be deposited or maintained in segregated accounts as reserves in
connection therewith. Net Cash Proceeds received by any Subsidiary of the Company other than a Wholly-
Owned Subsidiary of the Company shall equal a percentage of the Net Cash Proceeds received by such
Subsidiary pursuant to clause (a) or (b) above equal to the percentage that corresponds to the Loan Parties’
aggregate ownership share of such Subsidiary (or, if less, the amount permitted to be distributed by the
Organizational Documents of such Subsidiary as in effect on the Closing Date (as amended or modified in
accordance herewith)).

                “Net Cash Proceeds Receipt Date” means, with respect to any Mandatory Prepayment
Event, the date of receipt by a Loan Party or its Subsidiaries of Net Cash Proceeds from such Mandatory
Prepayment Event.

                 “Non Pro Rata Loan” is defined in Section 4.2(b)(iv).

                 “Non-Debtors” means the Subsidiaries of the Borrower that are not Debtors.

                  “Non-Recourse Indebtedness” means Indebtedness with respect to which recourse for
payment is limited to (i) specific assets related to a particular Property or group of Properties encumbered
by a Lien securing such Indebtedness or (ii) any Subsidiary (provided that if a Subsidiary is a partnership,
there is no recourse to the Borrower, the General Partner as a general partner of such partnership or the
Mortgage Parties); provided, however, that personal recourse of the Borrower or the General Partner for
any such Indebtedness for Customary Non-Recourse Carve-Outs in non-recourse financing of real estate
shall not, by itself, prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.

                 “Note” means a promissory note in the form attached hereto as Exhibit B payable to the
order of a Lender, evidencing certain of the Obligations of the Borrower to such Lender and executed by
the Borrower as required by Section 4.3(a), as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes outstanding at any given time.

                “Notice of Borrowing” means a written notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

                “Notice of Conversion/Continuation” means a written notice substantially in the form of
Exhibit D attached hereto and made a part hereof or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic transmission system as
shall be approved by the Administrative Agent), appropriately completed and signed by a responsible
officer of the Borrower, with respect to a proposed conversion or continuation of a Loan pursuant to
Section 5.1(c).

                “Obligations” means all Loans, advances, debts, liabilities, obligations, covenants and
duties owing by the Borrower to the Administrative Agent, any Lender, any Affiliate of the Administrative
Agent, any Lender, or any Person entitled to indemnification pursuant to Section 14.3 of this Agreement
and all Erroneous Payment Subrogation Rights, in each case, of any kind or nature, arising under this
Agreement, the Notes or any other Loan Document. The term includes, without limitation, all interest,
charges, expenses, fees, reasonable attorneys’ fees and disbursements and any other sum chargeable to the
Borrower under this Agreement or any other Loan Document.

                   “Officer’s Certificate” means (i) as to a corporation, a certificate executed on behalf of
such corporation by the chairman of its board of directors (if an officer of such corporation) or its chief
executive officer, president, any of its vice-presidents, its chief financial officer, its chief accounting officer,
or its treasurer, (ii) as to a partnership, a certificate executed on behalf of such partnership by the chairman


                                                        23
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 156 of 401



of the board of directors, chief executive officer or president (if an officer of such partnership) or chief
executive officer, president, any vice-president, or treasurer of the general partner of such partnership or
(iii) as to a limited liability company, a certificate executed on behalf of such limited liability company by
the chairman of the board of directors, chief executive officer or president (if an officer of such limited
liability company) or chief executive officer, president, any vice-president, or treasurer of the manager or
member of such limited liability company.

                 “Organizational Documents” means, with respect to any corporation, limited liability
company, or partnership (i) the articles/certificate of incorporation/certificate of formation (or the
equivalent organizational documents) of such corporation or limited liability company, (ii) the partnership
certificate and the partnership agreement executed by the partners in the partnership, (iii) the by-
laws/operating agreement (or the equivalent governing documents) of the corporation, limited liability
company or partnership, and (iv) any document setting forth the designation, amount and/or relative rights,
limitations and preferences of any class or series of such corporation’s Capital Stock or such limited liability
company’s or partnership’s equity or ownership interests.

               “OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et seq.,
any amendments thereto, any successor statutes and any regulations or guidance having the force of law
promulgated thereunder.

                 “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any Loan
or Loan Document).

                 “Other Rights” is defined in Section 2.6.

                 “Other Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

                  “Parent” means, with respect to any Lender, any Person as to which such Lender is, directly
or indirectly, a subsidiary.

                 “Participant” is defined in Section 14.1(e).

                 “Participant Register” is defined in Section 14.1(e).

                 “Payment Recipient” has the meaning assigned to it in Section 12.18(a).

                 “PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding to
the functions thereof.

               “Permits” means any permit, consent, approval, authorization, license, variance, or
permission required from any Person pursuant to Requirements of Law, including any Governmental
Approvals.



                                                      24
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 157 of 401



                 “Permitted Disposition” means:

                (a)     the disposition of Cash and Cash Equivalents in exchange for other Cash and Cash
Equivalents and having reasonably equivalent value therefor;

                 (b)     the lease or sublease of assets and properties in the ordinary course of business;

               (c)     disposition of surplus, obsolete, damaged or worn out equipment or other property,
including unimproved real property, in the ordinary course of business; and

                 (d)     any Investment permitted by Section 10.4.

                 “Permitted Refinancing Indebtedness” means any Indebtedness of any Non-Debtor (the
“Refinancing Indebtedness”), the proceeds of which are used to refinance, refund, renew, extend or replace
Indebtedness at such Non-Debtor that is outstanding as of the Closing Date (such outstanding Indebtedness,
the “Refinanced Indebtedness”); provided that (a) to the extent the principal amount (or accreted value, if
applicable) of such Refinancing Indebtedness (including any unused commitments thereunder) is greater
than the sum of (i) the principal amount (or accreted value, if applicable) of the Refinanced Indebtedness
at the time of such refinancing, refunding, renewal, extension or replacement, (ii) an amount equal to any
original issue discount thereon, (iii) the amount of unpaid accrued interest and premium thereon, (iv)
customary reserves required to be funded and maintained in connection with such Refinanced Indebtedness,
and (v) other reasonable amounts paid, and fees, costs and expenses reasonably incurred, in connection
with such refinancing, refunding, renewal, extension or replacement, such excess shall be applied as a
mandatory prepayment of the Obligations to the extent required pursuant to Section 4.1(c)(ii); (b) (1) the
scheduled amortization of the Refinancing Indebtedness shall be based on an amortization schedule of at
least twenty (20) years (in either case of Refinanced Indebtedness that is and is not subject to amortization
payments) but (2) if the scheduled amortization of the Refinanced Indebtedness is greater than the
amortization that would be paid if such Refinanced Indebtedness was on a schedule of at least twenty (20)
years, then the scheduled amortization of the Refinancing Indebtedness shall not be greater than the
scheduled amortization of such Refinanced Indebtedness, and the maturity of such Refinancing
Indebtedness shall occur no earlier than the maturity date of the Refinanced Indebtedness (or, if the principal
amount of the Refinancing Indebtedness is increased in accordance with clause (a) above, one year after
the Maturity Date); (c) such Refinancing Indebtedness shall not be guaranteed (other than a guarantee of
customary Non-Recourse Carve-Outs) by or otherwise be recourse to any Person other than the Person(s)
to whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in each case as of the time
of such refinancing, refunding, renewal, extension or replacement; (d) such Refinancing Indebtedness shall
not be secured by Liens on assets other than assets securing the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement; and (e) no Potential Event of Default or Event
of Default shall have occurred and be continuing at the time of, or would result from, such refinancing,
refunding, renewal, extension or replacement.

                 “Permitted Securities Options” means the subscriptions, options, warrants, rights,
convertible Securities and other agreements or commitments relating to the issuance of the Borrower’s
Securities or the Company’s Capital Stock identified as such on Schedule 1.1.4.

                “Person” means any natural person, corporation, limited liability company, limited
partnership, general partnership, joint stock company, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a legal entity, and any
Governmental Authority.

                 “Petition Date” means [●], 2021.


                                                      25
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 158 of 401



               “Plan” means an employee benefit plan defined in Section 3(3) of ERISA in respect of
which the Borrower or any ERISA Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA or the Borrower or any ERISA Affiliate has assumed any
liability.

                 “Plan of Reorganization” means a plan of reorganization with respect to the Loan Parties
and their Subsidiaries pursuant to the Chapter 11 Cases, which provides for the payment in full in cash of
the Obligations.

                 “Potential Event of Default” means an event that has occurred with respect to the Company
or any of its Subsidiaries which, with the giving of notice or the lapse of time, or both, would constitute an
Event of Default.

                “Prepetition Loan Documents” shall have the meaning as defined in the Interim DIP
Financing order or the Final DIP Financing Order, as applicable.

                 “Premises” is defined in Section 2.6.

               “Prepetition Indebtedness” means the Indebtedness of the Loan Parties existing prior to the
Closing Date and set forth on Schedule 10.1.

               “Principal DIP Collateral Properties” shall have the meaning as defined in the Interim DIP
Financing Order, and such properties shall be set forth on Schedule B.

                “Pro Rata Share” means, with respect to any Lender, a fraction (expressed as a percentage),
the numerator of which shall be the amount of such Lender’s Commitment (or if the Commitments have
expired or terminated, such Lender’s Term Exposure) and the denominator of which shall be the aggregate
amount of all of the Lenders’ Commitments (or if the Commitments have expired or terminated, the
aggregate Term Exposures of all Lenders). Notwithstanding the foregoing, however, when a Defaulting
Lender shall exist, for purposes of determining whether the threshold for Requisite Lenders has been met
only, “Pro Rata Share” shall be calculated disregarding any Defaulting Lender’s unused Commitments.

                 “Process Agent” is defined in Section 14.17(a).

                  “Project” means any shopping center, retail property and mixed-use property owned,
directly or indirectly, by any of the Consolidated Businesses or Minority Holdings.

                 “Property” means any real property or personal property, plant, building, facility, structure,
underground storage tank or unit, equipment, general intangible, receivable, or other asset owned, leased
or operated by any Consolidated Business or any Minority Holding (including any surface water thereon or
adjacent thereto, and soil and groundwater thereunder).

                  “Quotation Day” means, with respect to any Borrowing of Eurodollar Rate Loans for any
Interest Period, two (2) Business Days prior to the commencement of such Interest Period.

                “RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901
et seq., any amendments thereto, any successor statutes, and any regulations or guidance having the force
of law promulgated thereunder.

                 “Recipient” means (a) the Administrative Agent and (b) any Lender, as applicable.



                                                      26
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 159 of 401



                “Reference Banks” means such banks as may be appointed by the Administrative Agent
with the consent of such bank in consultation with the Borrower.

                “Register” is defined in Section 14.1(c).

                “Registration Statement” means Form 10, GENERAL FORM FOR REGISTRATION OF
SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF
1934, filed by the Company with the Securities and Exchange Commission on December 24, 2013, as
amended from time to time prior to the date of this Agreement.

                “Regulation A” means Regulation A of the Federal Reserve Board as in effect from time
to time.

                “Regulation T” means Regulation T of the Federal Reserve Board as in effect from time to
time.

                “Regulation U” means Regulation U of the Federal Reserve Board as in effect from time
to time.

                “Regulation X” means Regulation X of the Federal Reserve Board as in effect from time
to time.

                “REIT” means a domestic trust or corporation that qualifies as a real estate investment trust
under the provisions of Sections 856, et seq. of the Internal Revenue Code.

                “Related Parties” means, with respect to any specified Person, such Person’s Affiliates and
the respective directors, officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

                 “Release” means any release, spill, emission, leaking, pumping, pouring, dumping,
injection, deposit, disposal, abandonment, or discarding of barrels, containers or other receptacles,
discharge, emptying, escape, dispersal, leaching or migration into the indoor or outdoor environment or
into or out of any Property, including the movement of Contaminants through or in the air, soil, surface
water, groundwater or Property.

                “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the Federal Reserve Board
and/or the Federal Reserve Bank of New York or any successor thereto.

                “Remedial Action” means actions required to (i) clean up, remove, treat or in any other
way address Contaminants in the indoor or outdoor environment; (ii) prevent the Release or threat of
Release or minimize the further Release of Contaminants; or (iii) investigate and determine if a remedial
response is needed and to design such a response and post-remedial investigation, monitoring, operation
and maintenance and care.

                “Reportable Event” means any of the events described in Section 4043(c) of ERISA and
the regulations having the force of law promulgated thereunder as in effect from time to time but not
including any such event as to which the thirty (30) day notice requirement has been waived by applicable
PBGC regulations.




                                                     27
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 160 of 401



                 “Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or regulation, or determination of
an arbitrator or a court or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is subject including, without
limitation, the Securities Act, the Securities Exchange Act, Regulations T, U and X, ERISA, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act, Americans with Disabilities Act
of 1990, and any certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or Permit.

                 “Requisite Lenders” means, at any time, Lenders having Term Exposures and unused
Commitments representing more than 51% of the sum of the total Term Exposures and unused
Commitments at such time; provided that, in the event any of the Lenders shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Requisite Lenders” means Lenders (excluding all
Defaulting Lenders) having Term Exposures and unused Commitments representing more than 51% of the
sum of the total Term Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.

                 “Resolution Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

                “Responsible Officer” of any person shall mean any executive officer, executive vice
president or Authorized Financial Officer of such person and any other officer, director or similar official
thereof responsible for the administration of the obligations of such person in respect of this Agreement.

                  “Restricted Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any capital stock or other Equity Interest of the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), or any payment by the Debtors of
prepetition Indebtedness other than by order of the Bankruptcy Court (with such order reasonably
satisfactory to the Requisite Lenders), in each case other than the payment of compensation in the ordinary
course of business to holders of any Equity Interests who are employees of the Borrower or any Subsidiary.

                 “Restructuring Support Agreement” or “RSA” means that certain Restructuring Support
Agreement, dated as of [__], 2021, executed and delivered by the Loan Parties and the other parties thereto,
as such agreement may be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

                “S&P” means S&P Global Ratings and any successor thereto.

                “Sanctioned Country” means, at any time, a country or territory which is the subject or
target of any Sanctions.

                 “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or by the United Nations Security Council, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom, or any other applicable sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any Person or Persons described in (a) or (b).



                                                     28
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 161 of 401



                 “Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including those administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

               “Secured Parties” means, collectively, the Administrative Agent, each Lender, each
Indemnitee, and any other Person owed Obligations.

                  “Securities” means any stock, shares, voting trust certificates, partnership interests, limited
liability company interests, bonds, debentures, notes or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments commonly known as
“securities”, including, without limitation, any “security” as such term is defined in Section 8-102 of the
Uniform Commercial Code, or any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include the Notes or any other evidence of the Obligations.

                 “Securities Act” means the Securities Act of 1933, as amended from time to time, and any
successor statute.

                 “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

               “Specified Lender Advisors” shall mean Davis Polk & Wardwell LLP, Evercore Group
L.L.C., Agora Advisors, Inc., Eastdil Secured LLC, and Raider Hill Advisors, L.L.C. as advisors to SVP,
Wachtell Lipton Rosen & Katz LLP, and PJT Partners, Inc. as advisors to the Ad Hoc Group of Lenders,
and Mayer Brown LLP as legal advisor to the Administrative Agent.

                “SOFR” with respect to any day means the secured overnight financing rate published for
such day by the Federal Reserve Bank of New York, as the administrator of the benchmark (or a successor
administrator) on the Federal Reserve Bank of New York’s website at http://www.newyorkfed.org (or any
successor source).

                 “SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

                 “SPG” is defined in the definition of “Affiliate.”

                  “Subsidiary” of a Person means any corporation, limited liability company, general or
limited partnership, or other entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing similar functions are at the
time directly or indirectly owned or controlled by such Person, one or more of the other subsidiaries of such
Person or any combination thereof. Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

                 “SVP” means the “Plan Sponsor” as defined in the Restructuring Support Agreemnent.

                 “Tangible Personalty” is defined in Section 2.6.

                “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable thereto.


                                                       29
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 162 of 401



                 “Tenant Allowance” means a cash allowance paid to a tenant by the landlord pursuant to a
Lease.

               “Term Exposure” means, with respect to any Lender at any time, the outstanding principal
amount of such Lender’s Loans.

                 “Term Facility” means the Commitments and the Loans made hereunder.

              “Term SOFR” means the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

                “TI Work” means any construction or other “build-out” of tenant leasehold improvements
to the space demised to such tenant under Leases (excluding such tenant’s furniture, fixtures and equipment)
performed pursuant to the terms of such Leases, whether or not such tenant improvement work is performed
by or on behalf of the landlord or as part of a Tenant Allowance.

                  “UK Financial Institution” means any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United Kingdom Prudential
Regulation Authority) or any person subject to IFPRU 11.6 of the FCA Handbook (as amended from time
to time) promulgated by the United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit institutions or investment firms.

                “UK Resolution Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial Institution.

             “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

                 “Undrawn Fee” has the meaning ascribed to such term in Section 5.3(b).

                 “Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial Code (or similar code or
statute) of another jurisdiction, to the extent it may be required to apply to any item or items of Collateral.

                 “U.S. Person” means a “United States person” within the meaning of Section 7701(a)(30)
of the Internal Revenue Code.

                 “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(i)(B)(3).

                 “Unrestricted Cash and Cash Equivalents” means unrestricted Cash and Cash Equivalents
of the Debtors that are the Company, the Borrower or a Guarantor, less (i) amounts normally and
customarily set aside for operating, capital and interest reserves, (ii) amounts placed with third parties as
deposits or security for contractual obligations and (iii) Cash and Cash Equivalents subject to prohibitions
on the distribution thereof to the Borrower or another Loan Party; provided, however, that the sum of (i)
through (iii) shall in no event exceed the total Cash and Cash Equivalents.

                 “Wholly-Owned Subsidiary” means, with respect to any Person at any date, a Subsidiary
of such Person of which securities or other ownership interests representing one hundred (100%) percent
of the Equity Interests (other than (x) directors’ qualifying shares or (y) shares issued to foreign nationals
to the extent required by applicable law) are, as of such date, owned, controlled or held by such Person or


                                                      30
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 163 of 401



one or more wholly owned Subsidiaries of such Person or by such Person and one or more wholly owned
Subsidiaries of such Person.

                   “Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time to time
under the Bail-In Legislation for the applicable EEA Member Country, which write-down and conversion
powers are described in the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
any powers of the applicable Resolution Authority under the Bail-In Legislation to cancel, reduce, modify
or change the form of a liability of any UK Financial Institution or any contract or instrument under which
that liability arises, to convert all or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or any of the powers under that
Bail-In Legislation that are related to or ancillary to any of those powers.

                  1.2     Computation of Time Periods. In this Agreement, in the computation of periods
of time from a specified date to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding”. Periods of days referred to in this Agreement shall
be counted in calendar days unless Business Days are expressly prescribed. Any period determined
hereunder by reference to a month or months or year or years shall end on the day in the relevant calendar
month in the relevant year, if applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month during which such period
is to end), such period shall, unless otherwise expressly required by the other provisions of this Agreement,
end on the last day of the calendar month.

               1.3      Accounting Terms. Subject to Section 14.4, for purposes of this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned to them in conformity with
GAAP.

                 1.4      Division. Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or similar term, as applicable, to, of
or with a separate Person. Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a Subsidiary, joint venture or any other
like term shall also constitute such a Person or entity).

                 1.5    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding-up if there is no nearest
number).

                 1.6     Other Terms. All other terms contained in this Agreement shall, unless the
context indicates otherwise, have the meanings assigned to such terms by the Uniform Commercial Code
to the extent the same are defined therein. Except as otherwise expressly provided herein, any reference in
this Agreement to any Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time if such amendment, restatement, supplement or other modification is
permitted pursuant to the Loan Documents.


                                                         31
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 164 of 401



                                               ARTICLE II

                                  AMOUNTS AND TERMS OF LOANS

                2.1      Loans.

                 (a)     Availability of Loans. Subject to the terms and conditions set forth in this
Agreement and in the DIP Financing Orders (including the limitations on the interim borrowing availability
contained therein), each Lender hereby severally and not jointly agrees to make Loans, in Dollars, to the
Borrower on each Funding Date, in each case, in an aggregate principal amount not to exceed its
Commitment as requested by the Borrower in accordance with Section 2.1(c); provided that (i) the
aggregate principal amount of the Loans (after giving effect to all amounts requested) shall not exceed the
Total Commitments, and (ii) the aggregate principal amount of the Loans from any Lender to the Borrower
shall not exceed such Lender’s Commitment. All Loans comprising the same Borrowing under this
Agreement shall be made in a minimum aggregate principal amount of $25,000,000 by the Lenders
simultaneously and proportionately to their then respective Pro Rata Shares for the Term Facility, it being
understood that no Lender shall be responsible for any failure by any other Lender to perform its obligation
to make a Loan hereunder nor shall the Commitment of any Lender be increased or decreased as a result of
any such failure. The Loans, or any portion thereof, may be either a Base Rate Loan or a Eurodollar Rate
Loan, as determined by the Borrower in any Notice of Borrowing, any Notice of Conversion/Continuation
or as otherwise provided in this Agreement. The Commitments of each Lender shall be reduced on a dollar-
for-dollar basis by the amount of Loans made by such Lender on each Funding Date. The Borrower may
not reborrow the Loans following any repayment thereof.

                  (b)     Notice of Borrowing. When the Borrower desires to borrow under this Section 2.1,
it shall deliver to the Administrative Agent a written Notice of Borrowing, signed by it (i) no later than
12:00 noon (New York time) at least three (3) Business Days in advance of the proposed Funding Date, in
the case of a Borrowing of Base Rate Loans and (ii) no later than 11:00 a.m. (New York time) at least three
(3) Business Days in advance of the proposed Funding Date, in the case of a Borrowing of Eurodollar Rate
Loans; provided that the Borrowers may condition each Borrowing in such notice on the entry of the Interim
DIP Financing Order or the Final DIP Financing Order, as applicable; provided that the Administrative
Agent will, subject to the other terms and conditions hereof, fund the amounts of the applicable requested
funding that have been deposited with it by the Lenders within one (1) Business Day of the entry of the
Initial DIP Financing Order or Final DIP Financing Order, as applicable. Such Notice of Borrowing shall
specify (i) the proposed Funding Date (which shall be a Business Day), (ii) the amount of the proposed
Borrowing, (iii) whether the proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans,
(iv) in the case of Eurodollar Rate Loans, the requested Eurodollar Interest Period, and (v) wire instructions
for the disbursement of the proceeds of the proposed Borrowing. In lieu of delivering such a Notice of
Borrowing, the Borrower may give the Administrative Agent electronic, written notice of any proposed
Borrowing by the time required under this Section 2.1(b), if the Borrower confirms such notice by delivery
of the Notice of Borrowing to the Administrative Agent by facsimile transmission promptly, but in no event
later than 3:00 p.m. (New York time) on the same day. Any Notice of Borrowing (or electronic, written
notice in lieu thereof) given pursuant to this Section 2.1(b) shall be irrevocable. Borrowings shall be in an
amount not less than $25,000,000 (or such lesser amount as the Requisite Lenders may agree); provided
that the initial Borrowing upon entry of the Interim DIP Financing Order shall be in an amount not less than
$25,000,000.

                (c)      Making of Loans.

                         (i)     Promptly after receipt of a Notice of Borrowing under Section 2.1(b) (or
        electronic, written notice in lieu thereof), the Administrative Agent shall notify each applicable


                                                     32
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 165 of 401



 Lender by facsimile transmission, or other similar form of written transmission, of the proposed
 Borrowing (which notice to the Lenders shall be at least three (3) Business Days in advance of the
 proposed Funding Date for such Loans); provided that the Administrative Agent will, subject to
 the other terms and conditions hereof, fund the amounts of the applicable requested funding that
 have been deposited with it by the Lenders within one (1) Business Day of the entry of the Initial
 DIP Financing Order or Final DIP Financing Order, as applicable. Each Lender shall deposit an
 amount equal to its applicable Pro Rata Share of the Borrowing requested by the Borrower with the
 Administrative Agent at its office in Chicago, Illinois, in immediately available funds in Dollars
 not later than 12:00 noon (New York time) on the proposed Funding Date for such Loans. Subject
 to the fulfillment of the conditions precedent set forth in Section 6.2 and upon receipt of all
 requested funds, the Administrative Agent shall make the proceeds of such amounts received by it
 available to the Borrower at the Administrative Agent’s office in Chicago, Illinois on such Funding
 Date (or on the date received if later than such Funding Date) and shall disburse such proceeds in
 accordance with the Borrower’s disbursement instructions set forth in the applicable Notice of
 Borrowing. The failure of any Lender to deposit the amount described above with the
 Administrative Agent on the applicable Funding Date shall not relieve any other Lender of its
 obligations hereunder to make its Loan on such Funding Date. In the event the conditions precedent
 set forth in Section 6.2 are not fulfilled as of the proposed Funding Date for any Borrowing, the
 Administrative Agent shall promptly return, by wire transfer of immediately available funds, the
 amount deposited by each Lender to such Lender.

                  (ii)    Unless the Administrative Agent shall have been notified by any Lender
 on the Business Day immediately preceding the applicable Funding Date (or, in the case of a
 Borrowing of Base Rate Loans for which the Notice of Borrowing was given on such Funding
 Date, by 2:00 p.m. (New York time) on such Funding Date) in respect of any Borrowing that such
 Lender does not intend to fund its Loan requested to be made on such Funding Date, the
 Administrative Agent may assume that such Lender has funded its Loan and is depositing the
 proceeds thereof with the Administrative Agent on the Funding Date therefor, and the
 Administrative Agent in its sole discretion may, but shall not be obligated to, disburse a
 corresponding amount to the Borrower on the applicable Funding Date. In such event, if a Lender
 has not in fact made its share of the applicable Borrowing available to the Administrative Agent,
 then the applicable Lender and the Borrower severally agree to pay to the Administrative Agent
 forthwith on demand such corresponding amount with interest thereon, for each day from and
 including the date such amount is made available to the Borrower to but excluding the date of
 payment to the Administrative Agent, at (i) in the case of such Lender, the greater of the Federal
 Funds Rate and a rate determined by the Administrative Agent in accordance with banking industry
 rules on interbank compensation or (ii) in the case of the Borrower, the interest rate applicable to
 the Loan. If such Lender pays such amount to the Administrative Agent, then such amount shall
 constitute such Lender’s Loan included in such Borrowing and the interest rate applicable to such
 Borrowing shall be as requested by the Borrower in the applicable Notice of Borrowing. This
 Section 2.1(c)(ii) does not relieve any Lender of its obligation to make its Loan on any applicable
 Funding Date.

         2.2     [Reserved].

         2.3     Maturity Date. All outstanding Loans shall be paid in full on the Maturity Date.

         (a)     Extension of Maturity Date.

                 (i)    The Initial Maturity Date may be extended to the Extended Maturity Date
 at the option of the Borrower, subject to satisfaction (or waiver) of the following conditions

                                             33
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 166 of 401



       precedent, upon which such extension shall automatically take effect and each Lender shall be
       deemed to have agreed to such Extension Request:

                                 (1)      on and as of the date on which the Maturity Date is extended, the
               representations and warranties of the Loan Parties contained herein shall be true and correct
               in all material respects (except those representations and warranties qualified by materiality
               or Material Adverse Effect, which shall be true and correct in all respects) on and as of
               such date, as though made on and as of such date, except to the extent that any
               representation or warranty specifically relates only to an earlier date, in which case it shall
               have been true and correct in all material respects (except those representations and
               warranties qualified by materiality or Material Adverse Effect, which shall have been true
               and correct in all respects) as of such earlier date;

                                 (2)    on or prior to the date on which the Maturity Date is extended, all
               Mortgage Collateral Deliverables shall have been executed (if applicable) and delivered
               subject to the terms and conditions herein (unless delivery thereof has not been requested
               by the Administrative Agent (at the direction of the Requisite Lenders));

                               (3)     on and as of the date on which the Maturity Date is extended, no
               Potential Event of Default or Event of Default shall have occurred and be continuing;

                                (4)      the Borrower shall have made such request to the Administrative
               Agent not less than fifteen (15) days (or such later date agreed to by the Requisite Lenders)
               and not earlier than sixty (60) days, prior to the Initial Maturity Date, by delivering to the
               Administrative Agent a copy of an irrevocable extension request signed by the Borrower
               (an “Extension Request”) in substantially the form of Exhibit E hereto; and

                               (5)      a confirmation order confirming a Plan of Reorganization
               pursuant to section 1129 of the Bankruptcy Code shall have been entered, which
               confirmation order shall be a final and non-appealable order, shall be in full force and effect
               and shall not have been vacated, reversed, modified, amended or stayed in any respect.

              (b)       The Administrative Agent shall promptly notify each Lender of its receipt of such
Extension Request.

                2.4      Effect of Benchmark Transition Event Benchmark Replacement.
Notwithstanding anything to the contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace Base Eurodollar Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
(New York City time) on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders comprising the Requisite
Lenders; provided that, with respect to any proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on the date that Lenders
comprising the Requisite Lenders have delivered to the Administrative Agent written notice that such
Requisite Lenders accept such amendment. No replacement of Base Eurodollar Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date.




                                                    34
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 167 of 401



                 (a)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, with the written consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed), will have the right to
make Benchmark Replacement Conforming Changes from time to time and, notwithstanding anything to
the contrary herein or in any other Loan Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action or consent of any other
party to this Agreement.

                 (b)      Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion of any
Benchmark Unavailability Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders, in each case, with the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed), pursuant to this Section 2.4, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of an event, circumstance
or date and any decision to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section 2.4.

                (c)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any request for Eurodollar
Rate Loan of, conversion to or continuation of Eurodollar Rate Loans to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to Base Rate Loans.

                  2.5     Authorized Agents. On the Closing Date and from time to time thereafter, the
Borrower shall deliver to the Administrative Agent an Officer’s Certificate setting forth the names of the
employees and agents authorized to request Loans and to request a conversion/continuation of any Loan
and containing a specimen signature of each such employee or agent. The employees and agents so
authorized shall also be authorized to act for the Borrower in respect of all other matters relating to the
Loan Documents. The Administrative Agent and the Lenders shall be entitled to rely conclusively on such
employee’s or agent’s authority to request such Loan or such conversion/continuation until the
Administrative Agent receive written notice to the contrary. The Administrative Agent shall not have any
duty to verify the authenticity of the signature appearing on any written Notice of Borrowing or Notice of
Conversion/Continuation or any other document, and, with respect to an oral request for such a Loan or
such conversion/continuation, the Administrative Agent shall have no duty to verify the identity of any
person representing himself or herself as one of the employees or agents authorized to make such request
or otherwise to act on behalf of the Borrower. None of the Administrative Agent or the Lenders shall incur
any liability to the Borrower or any other Person in acting upon any electronic, written or facsimile notice
referred to above which the Administrative Agent believes to have been given by a person duly authorized
to act on behalf of the Borrower and the Borrower hereby indemnifies and holds harmless the
Administrative Agent and each other Lender from any loss or expense the Administrative Agent or the
Lenders might incur in acting in good faith as provided in this Section 2.5.

                2.6     Priority and Liens; No Discharge.




                                                    35
         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 168 of 401



                  (a)              The Borrower hereby, for itself and for each other Loan Party that owns
Collateral4, hereby covenants, acknowledges and agrees that upon the entry of the Interim DIP Financing
Order (and when applicable, the Final DIP Financing Order) its Obligations, including its obligations
hereunder and under the Loan Documents and under the Collateral Documents: (1) pursuant to Section
364(c)(1) of the Bankruptcy Code and subject to the Carve-Out, shall at all times constitute an allowed
superpriority administrative expense claim in the Chapter 11 Case of such Loan Party having a superpriority
over any and all administrative expenses and claims, of any kind or nature whatsoever, including, without
limitation, the superpriority claims and adequate protection claims granted to any prepetition secured parties
under the Interim DIP Financing Order and the Final DIP Financing Order, and the administrative expenses
of the kinds set forth in or ordered pursuant to Bankruptcy Code sections 105, 326, 327, 328, 330, 331, 361,
362, 363, 364, 365, 503, 506(c) (subject to entry of the Final DIP Financing Order), 507(a), 507(b), 546,
552, 726, 1113 and 1114; and (2) pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code and
subject to the Carve-Out, shall at all times be secured by a valid, binding, continuing, enforceable perfected
Lien on all Collateral (whether tangible, intangible, real, personal or mixed) and all proceeds thereof of
such Loan Parties whether now existing or hereafter acquired, which Lien (i) with respect to Collateral that
is subject to valid, perfected, unavoidable Liens in favor of third parties permitted under the Prepetition
Loan Documents (x) in existence immediately prior to the Petition Date or (y) that were perfected
subsequent to the Petition Date as permitted by Section 546(b) of the Bankruptcy Code, shall rank junior
to such Liens in favor of third parties (the “Permitted Prior Liens”); and (ii) to the extent such Collateral is
not subject to Permitted Prior Liens, shall be a perfected first priority security interest and Lien on the
Collateral of each Loan Party; provided that, the Obligations shall not be secured by property that
constitutes Excluded Assets (but shall be secured by the proceeds of Excluded Assets to the extent such
proceeds would independently constitute Collateral).

                 (b)              The Borrower hereby, for itself and for each other Loan Party, hereby
covenants, acknowledges and agrees that, pursuant to the Interim DIP Financing Order (and, when entered,
the Final DIP Financing Order), the Liens in favor of the Administrative Agent on behalf of and for the
benefit of the Secured Parties in all of such Loan Party’s Collateral, shall be created and perfected without
the recordation or filing in any land records or filing offices of any mortgage, assignment or similar
instrument.

                 (c)                Further to, and not in limitation of, the Interim DIP Financing Order (and,
when entered, the Final DIP Financing Order), to secure the full and timely payment and performance of
the Obligations, the Borrower hereby, for itself and for each other Loan Party (as applicable), hereby
MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to the
Administrative Agent, for the ratable benefit of the Secured Parties, all of the Borrower’s and other such
Loan Parties’ right, title and interest now or hereafter acquired in and to the following: (1) the real property
or ground leases described on Schedule [B] hereto (the “Land”); (2) all rights, tenements, hereditaments,
rights of way, easements, privileges, appendages and appurtenances relating or appertaining to the Land or
Improvements in each case whether now owned or hereinafter acquired, and including all water and water
rights, sewer and sewer rights, ditches and ditch rights, minerals, oil and gas rights, royalties, (to the extent
assignable) lease or leasehold interests owned by the applicable Loan Party, now or hereafter acquired or
used in connection with or appurtenant to or related to the Land or Improvements and all interests of each
of the applicable Loan Party in and to streets, roads, alleys, and public places, now or hereafter acquired or
used in connection with the Land or Improvements, and, to the extent assignable, all existing or future
licenses, contracts, permits, and agreements required or used in connection with the ownership, operation,
or maintenance of the Land or Improvements, and any and all insurance proceeds, and any and all awards,
including interest, previously or hereafter made to the applicable Loan Party for taking by eminent domain

4   Guaranty to include clause that incorporates this Section 2.6.


                                                            36
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 169 of 401



or in lieu thereof (collectively, the “Other Rights”); (3) all buildings, structures and other improvements of
every kind and description now owned or hereafter acquired or erected or placed on the Land (the
“Improvements”) and all materials intended for construction, reconstruction, alteration, and repair of such
Improvements now or hereafter erected thereon, all of which materials shall be deemed to be included
within the Premises immediately upon the delivery thereof to the Land, and all fixtures (excepting any item
of tangible personal property belonging to tenants under leases or any management agreement) now owned
or hereafter acquired by the applicable Loan Party and attached to or contained in and used in connection
with the Land and Improvements, including all non-portable apparatus, machinery, equipment, motors,
elevators, supplies, fittings, radiators, ranges, awnings, shades, screens, blinds, carpeting, and all plumbing,
heating, lighting, cooking, laundry, ventilating, refrigerating, incinerating, air conditioning, and sprinkler
equipment and fixtures and appurtenances thereto and all renewals or replacements thereof or articles in
substitution thereof and all equipment, inventory and other goods in which the applicable Loan Party now
has or hereafter acquires any rights and that are or are to become fixtures (as defined in the Uniform
Commercial Code), whether or not the same are or shall be attached to the Land and Improvements in any
manner, together with all goods, accounts, raw materials, inventory, general intangibles, instruments,
contract rights and chattel paper, including all such items as defined in the Uniform Commercial Code, now
owned or hereafter acquired by any Loan Party and now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Premises (the “Tangible Personalty”) and all
proceeds of the Tangible Personalty (the Land, Other Rights, Improvements, Tangible Personalty, and all
proceeds described in (1)–(3), together with all proceeds thereof, collectively, the “Premises”); (4) all of
the applicable Loan Party’ right, title and interest in all reserves, deferred payments, deposits, re-funds and
claims of any nature relating to the Premises, security deposits (if permitted), rents, issues, profits, royalties,
proceeds and revenues of the Premises from time to time accruing and all existing and future leases,
subleases, licenses, concessions, occupancy agreements and other agreements (written or oral, now or at
any time in effect) pursuant to which each such Loan Party grants a possessory interest in, or right for the
use and occupancy of all or part of the Premises, together with all related security, guarantees and security
deposits (if permitted) of the lessee’s obligations thereunder, whether oral or written, for a definite term or
month-to-month, and all of the related rents, fees, revenues, royalties, income, proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or payable by parties in connection
therewith for using, leasing, licensing, possessing, operating from, residing in, selling or otherwise enjoying
the Premises; (5) all insurance policies and proceeds thereof, all condemnation awards, damages,
remunerations, reimbursements, settlements or compensation hereafter to be made by any governmental
authority pertaining to any condemnation or other taking (or purchase in lieu thereof) of all or any portion
of the Premises; (6) to the extent assignable, any and all (to the extent assignable) leases of personal property
(including equipment leases), rental agreements, sales contracts, management contracts, franchise
agreements, construction contracts, architects’ contracts, technical services agreements, engineers
contracts, maintenance agreements, service contracts, utility contracts, listing agreements, guaranties,
indemnities, warranties, and other contracts, licenses, and permits now or hereunder affecting the Premises,
refunds of real estate taxes and assessments and any other governmental impositions related to the Premises,
approvals, actions, and causes of action that now or hereafter relate to, are derived from, or are used in
connection with the Premises, or the use, operation, maintenance, occupancy, or enjoyment thereof or the
conduct of any business or activities thereon, together with all accessions, replacements and substitutions
for any of the foregoing and all proceeds thereof; and (7) any and all right, title and interest of the applicable
Loan Party in and to any and all drawings, plans, specifications, file materials, operating and maintenance
records, catalogues, tenant lists, correspondence, advertising materials, operating manuals, warranties,
guarantees, appraisals, studies and data relating to the Premises or the construction of any alteration relating
to the Premises in each case, in the applicable Loan Party’s possession and to the extent assignable, TO
HAVE AND TO HOLD to the Administrative Agent, and such Loan Party does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to such property, assets and
interests unto the Administrative Agent.


                                                        37
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 170 of 401



                 (d)              All of the Liens described in this Section 2.6 shall be effective and
perfected upon entry of the Interim DIP Financing Order without the necessity of the execution, recordation
of filings by the Debtors of mortgages, security agreements, control agreements, pledge agreements,
financing statements or other similar documents, or the possession or control by the Administrative Agent
of, or over, any Collateral, as set forth in the Interim DIP Financing Order; provided that, upon the
reasonable request of the Administrative Agent, acting on the instruction of the Requisite Lenders, the
Borrower shall, and shall cause each Loan Party to execute, if applicable, and deliver to the Administrative
Agent, as soon as reasonably practicable following such request but in any event within 90 days following
such request (as extended by the Administrative Agent, acting on the instruction of the Requisite Lenders),
with respect to any Principal DIP Collateral Property, any Mortgage Collateral Deliverable requested by
the Administrative Agent, acting on the instruction of the Requisite Lenders.

                 (e)              The relative priorities of the Liens described in this Section 2.6 with
respect to the Collateral of the Debtors shall be as set forth in the Interim DIP Financing Order (and, when
entered, the Final DIP Financing Order).

                 (f)              To the extent that any Obligations (other than contingent indemnification
obligations not yet due) under the Loan Documents have not been satisfied in full in cash, such Obligations
shall not be discharged by the entry of an order confirming a plan of reorganization (and each of the Loan
Parties, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and the
superpriority claim pursuant to the Orders and the Liens granted to the Agents and the Lenders pursuant to
the Orders shall not be affected in any manner by the entry of an order confirming a plan of reorganization.

                                              ARTICLE III

                                              [RESERVED]

                                              ARTICLE IV

                                  PAYMENTS AND PREPAYMENTS

                4.1      Prepayments.

                 (a)     Voluntary Prepayments. The Borrower may, at any time and from time to time,
prepay the Loans in part or in their entirety, subject to the following limitations. No later than 12:00 noon
(New York time) at least three (3) Business Days in advance of any such prepayment, in the case of Base
Rate Loans, and no later than 12:00 noon (New York time) at least three (3) Business Days’ in advance of
any such prepayment, in the case of Eurodollar Rate Loans, the Borrower shall give written notice to the
Administrative Agent (which the Administrative Agent shall promptly transmit to each Lender) of any
prepayment in the entirety to be made prior to the occurrence of an Event of Default, which notice of
prepayment shall specify the date (which shall be a Business Day) of prepayment. When notice of
prepayment is delivered as provided herein, the outstanding principal amount of the Loans on the
prepayment date specified in the notice shall become due and payable on such prepayment date. Each
voluntary partial prepayment of the Loans shall be in a minimum amount of $1,000,000 (or the remaining
balance of the applicable Loans, if less). Eurodollar Rate Loans may be prepaid in part or in their entirety
only upon payment of the amounts described in Section 5.2(f).

                (b)     Mandatory Prepayments. Subject to the DIP Financing Orders as set forth below
and unless otherwise consented to by the Requisite Lenders, the Borrower will be required to prepay Loans
using the Net Cash Proceeds received as set forth in this Section 4.1(b):



                                                     38
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 171 of 401



                        (i)     Equity Issuances. The Borrower shall make mandatory principal
        prepayments of the Loans in an amount equal to the Applicable Percentage of the aggregate Net
        Cash Proceeds from any Equity Issuance. Such prepayment shall be made within three (3) Business
        Days after the Net Cash Proceeds Receipt Date of any such Equity Issuance.

                        (ii)     Debt Issuances.     The Borrower shall make mandatory principal
        prepayments of the Loans in an amount equal to the Applicable Percentage of the aggregate Net
        Cash Proceeds from any Debt Issuance not permitted under this Agreement. Such prepayment shall
        be made within three (3) Business Days after the Net Cash Proceeds Receipt Date of any such Debt
        Issuance.

                          (iii)   Asset Dispositions and Insurance and Condemnation Events. Subject only
        to the priority of Liens set forth in the DIP Financing Orders, the Borrower shall make mandatory
        principal prepayments of the Loans in amounts equal to the Applicable Percentage of the aggregate
        Net Cash Proceeds in excess of $5,000,000 (in the aggregate for all Net Cash Proceeds) received
        from an Asset Disposition or Insurance and Condemnation Event; provided that with respect to
        Asset Dispositions of out-parcels that constitute Principal DIP Collateral Property, Net Cash
        Proceeds in excess of $500,000 (in the aggregate for all such Net Cash Proceeds) shall be applied
        to mandatory principal prepayments of the Loans in amounts equal to the Applicable Percentage
        thereof. Such prepayments shall be made within five (5) Business Days after the Net Cash Proceeds
        Receipt Date of such Asset Disposition or Insurance and Condemnation Event, as applicable.

                (c)     Notice. Upon the occurrence of any Mandatory Prepayment Event, the Borrower
shall promptly deliver written notice thereof to the Administrative Agent and upon receipt of such notice,
the Administrative Agent shall promptly so notify the Lenders.

                4.2     Payments.

                  (a)     Manner and Time of Payment. All payments of principal of and interest on the
Loans and other Obligations (including, without limitation, fees and expenses) which are payable to the
Administrative Agent or any other Lender shall be made without condition or reservation of right, in
immediately available funds, delivered to the Administrative Agent not later than 12:00 noon (New York
time) on the date and at the place due, to such account of the Administrative Agent as it may designate, for
the account of the Administrative Agent or such other Lender, as the case may be; and funds received by
the Administrative Agent, including, without limitation, funds in respect of any Loans to be made on that
date, not later than 12:00 noon (New York time) on any given Business Day may be deemed to be credited
against payment to be made that day and funds received by the Administrative Agent after that time may
be deemed to have been paid on the next succeeding Business Day. All payments shall be in Dollars.
Payments actually received by the Administrative Agent for the account of the Lenders, or any of them,
shall be paid to them by the Administrative Agent promptly after receipt thereof, in immediately available
funds.

                (b)     Apportionment of Payments.

                          (i)     Subject to the provisions of Section 4.2(b)(iv), all payments of principal
        and interest in respect of outstanding Loans, all payments of fees and all other payments in respect
        of any other Obligations, shall be allocated among such of the Lenders as are entitled thereto, in
        proportion to their respective applicable Pro Rata Shares or otherwise as provided herein as of the
        date of this Agreement. Subject to the provisions of Section 4.2(b)(ii), all such payments and any
        other amounts received by the Administrative Agent from or for the benefit of the Borrower shall
        be applied in the following order:


                                                    39
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 172 of 401



                                 (A)    to pay principal of and interest on any portion of the Loans which
                 the Administrative Agent may have advanced on behalf of any Lender other than itself for
                 which the Administrative Agent has not then been reimbursed by such Lender or the
                 Borrower,

                                (B)    to pay all obligations (including any fees,                    expense
                 reimbursements or indemnities) due and payable to the Administrative Agent,

                                  (C) to pay all other Obligations then due and payable, and

                                  (D)     as otherwise set forth in the DIP Financing Orders.

Unless otherwise designated by the Borrower, all principal payments in respect of Loans shall be applied
first, to repay outstanding Base Rate Loans, and then to repay outstanding Eurodollar Rate Loans, with
those Eurodollar Rate Loans which have earlier expiring Interest Periods being repaid prior to those which
have later expiring Interest Periods.

                        (ii)    Subject to the DIP Financing Orders and the Carve Out, after the
        occurrence of an Event of Default and while the same is continuing, the Administrative Agent shall
        apply all payments in respect of any Obligations and any amounts received as a result of the
        exercise of remedies pursuant to 11.2 and 14.5, in the following order:

                                   (A)   first, to pay principal of and interest on any portion of the Loans
                 which the Administrative Agent may have advanced on behalf of any Lender other than
                 itself for which the Administrative Agent has not then been reimbursed by such Lender or
                 the Borrower;

                                (B)    second, to pay all Obligations (including any fees, expense
                 reimbursements or indemnities) then due to the Administrative Agent;

                                (C)    third, to pay Obligations in respect of any fees, expense
                 reimbursements or indemnities then due to the Lenders;

                                  (D)     fourth, to pay interest due in respect of Loans;

                                 (E)    fifth, to the ratable payment or prepayment of principal
                 outstanding on Loans; and

                                  (F)     sixth, to the ratable payment of all other Obligations.

The order of priority set forth in this Section 4.2(b)(ii) and the related provisions of this Agreement are set
forth solely to determine the rights and priorities of the Administrative Agent, the other Lenders and other
Holders as among themselves. The order of priority set forth in clauses (A) and (B) of this Section 4.2(b)(ii)
may be changed only with the prior written consent of the Administrative Agent.

                         (iii)   Subject to Section 4.2(b)(iv), the Administrative Agent shall promptly
        distribute to each other Lender at its primary address set forth on the appropriate signature page
        hereof or the signature page to the Assignment and Acceptance by which it became a Lender, or at
        such other address as a Lender or other Holder may request in writing, such funds as such Person
        may be entitled to receive, subject to the provisions of Article XII; provided that the Administrative
        Agent shall under no circumstances be bound to inquire into or determine the validity, scope or


                                                      40
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 173 of 401



        priority of any interest or entitlement of any Holder and may suspend all payments or seek
        appropriate relief (including, without limitation, instructions from the Requisite Lenders or an
        action in the nature of interpleader) in the event of any doubt or dispute as to any apportionment or
        distribution contemplated hereby.

                          (iv)    In the event that any Lender fails to fund its Pro Rata Share of any Loan
        requested by the Borrower which such Lender is obligated to fund under the terms of this
        Agreement (the funded portion of such Loan being hereinafter referred to as a “Non Pro Rata
        Loan”), until the earlier of such Defaulting Lender’s cure of such failure and the termination of the
        Commitments, the proceeds of all amounts thereafter repaid to the Administrative Agent by the
        Borrower and otherwise required to be applied to such Defaulting Lender’s share of all other
        Obligations pursuant to the terms of this Agreement shall be advanced to the Borrower by the
        Administrative Agent on behalf of such Defaulting Lender to cure, in full or in part, such failure
        by such Lender, but shall nevertheless be deemed to have been paid to such Defaulting Lender in
        satisfaction of such other Obligations. Notwithstanding anything in this Agreement to the contrary:

                                 (A)     the foregoing provisions of this Section 4.2(b)(iv) shall apply only
                with respect to the proceeds of payments of Obligations and shall not affect the conversion
                or continuation of Loans pursuant to Section 5.1(c);

                                (B)     a Lender shall be deemed to have cured its failure to fund its Pro
                Rata Share of any Loan at such time as an amount equal to such Lender’s original Pro Rata
                Share of the requested principal portion of such Loan is fully funded to the Borrower,
                whether made by such Lender itself or by operation of the terms of this Section 4.2(b)(iv),
                and whether or not the Non Pro Rata Loan with respect thereto has been repaid, converted
                or continued;

                                 (C)    amounts advanced to the Borrower to cure, in full or in part, any
                such Lender’s failure to fund its Pro Rata Share of any Loan (“Cure Loans”) shall bear
                interest at the Base Rate in effect from time to time, and for all other purposes of this
                Agreement shall be treated as if they were Base Rate Loans; and

                                  (D)    regardless of whether or not an Event of Default has occurred or
                is continuing, and notwithstanding the instructions of the Borrower as to its desired
                application, all repayments of principal which, in accordance with the other terms of this
                Section 4.2, would be applied to the outstanding Base Rate Loans shall be applied first,
                ratably to all Base Rate Loans constituting Non Pro Rata Loans, second, ratably to Base
                Rate Loans other than those constituting Non Pro Rata Loans or Cure Loans and, third,
                ratably to Base Rate Loans constituting Cure Loans.

                         (v)      Payments on Non-Business Days. Whenever any payment to be made by
        the Borrower hereunder or under the Notes is stated to be due on a day which is not a Business
        Day, the payment shall instead be due on the next succeeding Business Day (or, as set forth in
        Section 5.2(b)(iii), the next preceding Business Day).

                4.3     Promise to Repay; Evidence of Indebtedness.

               (a)      Promise to Repay. The Borrower hereby promises to pay when due the principal
amount of each Loan which is made to it, and further agrees to pay all unpaid interest accrued thereon, in
accordance with the terms of this Agreement and the Notes. To the extent a Lender requests to receive any
such promissory note, the Borrower shall execute and deliver to each Lender on the Closing Date, a


                                                     41
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 174 of 401



promissory note, in form and substance acceptable to such Lender, evidencing the Loans and thereafter
shall execute and deliver such other promissory notes as are necessary to evidence the Loans owing to the
Lenders after giving effect to any assignment thereof pursuant to Section 14.1, all in form and substance
acceptable to the applicable Lenders and the parties to such assignment (all such promissory notes and all
amendments thereto, replacements thereof and substitutions therefor being collectively referred to as the
“Notes”; and “Note” means any one of the Notes).

                 (b)      Loan Account. Each Lender shall maintain in accordance with its usual practice
an account or accounts (a “Loan Account”) evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan owing to such Lender from time to time, including the amount of principal and
interest payable and paid to such Lender from time to time hereunder and under the Notes. Notwithstanding
the foregoing, the failure by any Lender to maintain a Loan Account shall in no way affect the Borrower’s
obligations hereunder, including, without limitation, the obligation to repay the Obligations.

                (c)      Control Account. The Register maintained by the Administrative Agent pursuant
to Section 14.1(c) shall include a control account, shall be recorded (i) the date and amount of each
Borrowing made hereunder, the type of Loan comprising such Borrowing and any Eurodollar Interest
Period applicable thereto, (ii) the effective date and amount of each Assignment and Acceptance delivered
to and accepted by it and the parties thereto, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder or under the Notes and (iv) the
amount of any sum received by the Administrative Agent from the Borrower hereunder and each Lender’s
share thereof.

                (d)     Entries Binding. The entries made in the Register and each Loan Account shall be
conclusive and binding for all purposes, absent manifest error.

                 (e)     No Recourse to Limited Partners or General Partner. It is expressly understood
and agreed that nothing herein or in any other Loan Document shall be construed as creating any liability
on any Limited Partner, any General Partner, or any partner, member, manager, officer, shareholder or
director of any Limited Partner or any General Partner, to pay any of the Obligations other than (x) liability
arising from or in connection with (i) fraud or (ii) the misappropriation or misapplication of proceeds of the
Loans (in which case such liability shall extend to the Person(s) committing such fraud, misappropriation
or misapplication, but not to any other Person described above) or (y) pursuant to the Guaranty; but nothing
contained in this Section 4.3(e) shall be construed to prevent the exercise of any remedy allowed to the
Administrative Agent or the Lenders by law or by the terms of this Agreement or the other Loan Documents.

                                                ARTICLE V

                                          INTEREST AND FEES

                 5.1     Interest on the Loans and other Obligations.

                 (a)     Rate of Interest. All Loans and the outstanding principal balance of all other
Obligations shall bear interest on the unpaid principal amount thereof from the date such Loans are made
and such other Obligations are due and payable until paid in full, except as otherwise provided in
Section 5.1(d), as follows:

                        (i)    If a Base Rate Loan or such other Obligation, at a rate per annum equal to
        the sum of (A) the Base Rate, as in effect from time to time as interest accrues, plus (B) the then
        Applicable Margin for Base Rate Loans; and



                                                      42
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 175 of 401



                       (ii)    If a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
        Eurodollar Rate determined for the applicable Eurodollar Interest Period, plus (B) the then
        Applicable Margin for Eurodollar Rate Loans.

The applicable basis for determining the rate of interest on the Loans shall be selected by the Borrower at
the time a written Notice of Borrowing or a Notice of Conversion/Continuation is delivered by the Borrower
to the Administrative Agent; provided, however, that the Borrower may not select the Eurodollar Rate as
the applicable basis for determining the rate of interest on such a Loan if at the time of such selection an
Event of Default or a Potential Event of Default would occur or has occurred and is continuing and further
provided that, from and after the occurrence of an Event of Default or a Potential Event of Default, each
Eurodollar Rate Loan then outstanding may, at the Administrative Agent’s option, convert to a Base Rate
Loan. If on any day any Loan is outstanding with respect to which notice has not been timely delivered to
the Administrative Agent in accordance with the terms of this Agreement specifying the basis for
determining the rate of interest on that day, then for that day interest on that Loan shall be determined by
reference to the Base Rate.

                (b)      Interest Payments.

                         (i)       Interest accrued on each Loan shall be calculated from the last day of each
        calendar month and shall be payable in arrears (A) on the first Business Day of each calendar
        month, commencing on the first such day following the making of such Loan, and (B) if not
        theretofore paid in full, on the maturity date (whether by acceleration or otherwise) of such Loan.

                         (ii)    Interest accrued on the principal balance of all other Obligations shall be
        calculated from the last day of each calendar month and shall be payable in arrears (A) on the first
        Business Day of each calendar month, commencing on the first such day following the incurrence
        of such Obligation, (B) upon repayment thereof in full or in part, and (C) if not theretofore paid in
        full, at the time such other Obligation becomes due and payable (whether by acceleration or
        otherwise).

                (c)      Conversion or Continuation.

                           (i)   The Borrower shall have the option (A) to convert at any time all or any
          part of outstanding Base Rate Loans to Eurodollar Rate Loans; (B) to convert all or any part of
          outstanding Eurodollar Rate Loans having Eurodollar Interest Periods which expire on the same
          date to Base Rate Loans, on such expiration date; and (C) to continue all or any part of outstanding
          Eurodollar Rate Loans having Eurodollar Interest Periods which expire on the same date as
          Eurodollar Rate Loans, and the succeeding Eurodollar Interest Period of such continued Loans
          shall commence on such expiration date; provided, however, no such outstanding Loan may be
          continued as, or be converted into, a Eurodollar Rate Loan (i) if the continuation of, or the
          conversion into, would violate any of the provisions of Section 5.2 or (ii) if an Event of Default
          or a Potential Event of Default would occur or has occurred and is continuing. Any conversion
          into or continuation of Eurodollar Rate Loans under this Section 5.1(c) shall be in a minimum
          amount of $1,000,000 and in integral multiples of $100,000 in excess of that amount, except in
          the case of a conversion into or a continuation of an entire Borrowing of Non Pro Rata Loans.

                        (ii)    To convert or continue a Loan under Section 5.1(c)(i), the Borrower shall
        deliver a written Notice of Conversion/Continuation to the Administrative Agent no later than
        11:00 a.m. (New York time) at least three (3) Business Days in advance of the proposed
        conversion/continuation date. A Notice of Conversion/Continuation shall specify (A) the proposed
        conversion/continuation date (which shall be a Business Day), (B) the principal amount of the Loan


                                                     43
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 176 of 401



        to be converted/continued, (C) whether such Loan shall be converted and/or continued, and (D) in
        the case of a conversion to, or continuation of, a Eurodollar Rate Loan, the requested Eurodollar
        Interest Period. In lieu of delivering a Notice of Conversion/Continuation, the Borrower may give
        the Administrative Agent electronic or written notice of any proposed conversion/continuation by
        the time required under this Section 5.1(c)(ii), if the Borrower confirms such notice by delivery of
        the Notice of Conversion/Continuation to the Administrative Agent by facsimile transmission
        promptly, but in no event later than 3:00 p.m. (New York time) three (3) Business Days prior.
        Promptly after receipt of a Notice of Conversion/Continuation under this Section 5.1(c)(ii) (or
        electronic or written notice in lieu thereof), the Administrative Agent shall notify each Lender by
        facsimile transmission, or other similar form of transmission, of the proposed
        conversion/continuation. Any Notice of Conversion/Continuation for conversion to, or
        continuation of, a Loan (or electronic or written notice in lieu thereof) given pursuant to this
        Section 5.1(c)(ii) shall be irrevocable, and the Borrower shall be bound to convert or continue in
        accordance therewith. In the event no Notice of Conversion/Continuation is delivered as and when
        specified in this Section 5.1(c)(ii) with respect to outstanding Eurodollar Rate Loans, upon the
        expiration of the Interest Period applicable thereto, such Loans shall automatically be converted to
        a Base Rate Loan.

                 (d)      Default Interest. Notwithstanding the rates of interest specified in Section 5.1(a)
or elsewhere in this Agreement, effective immediately upon the occurrence of an Event of Default, and for
as long thereafter as such Event of Default shall be continuing, the principal balance of all Loans and other
Obligations shall bear interest at a rate equal to the sum of (A) the Base Rate, as in effect from time to time
as interest accrues, plus (B) the Applicable Margin for Base Rate Loans, plus (C) two percent (2.0%) per
annum.

                 (e)      Computation of Interest. Interest on all Obligations shall be computed on the basis
of the actual number of days elapsed in the period during which interest accrues and a year of 360 days (or
365/366 days in the case of interest computed by reference to clauses (i), (ii) or (iii) of the Base Rate). In
computing interest on any Loan, the date of the making of the Loan or the first day of a Eurodollar Interest
Period, as the case may be, shall be included and the date of payment or the expiration date of a Eurodollar
Interest Period, as the case may be, shall be excluded; provided, however, if a Loan is repaid on the same
day on which it is made, one (1) day’s interest shall be paid on such Loan.

                 (f)      Eurodollar Rate Information. Upon the reasonable request of the Borrower from
time to time, the Administrative Agent shall promptly provide to the Borrower such information with
respect to the applicable Eurodollar Rate as may be so requested.

                 5.2     Special Provisions Governing Eurodollar Rate Loans.

              (a)    Amount of Eurodollar Rate Loans. Each Eurodollar Rate Loan shall be in a
minimum principal amount of $1,500,000.

                 (b)     Determination of Eurodollar Interest Period. By giving notice as set forth in
Section 2.1(b) (with respect to a Borrowing of Eurodollar Rate Loans) or Section 5.1(c) (with respect to a
conversion into or continuation of Eurodollar Rate Loans), the Borrower shall have the option, subject to
the other provisions of this Section 5.2, to select an interest period (each, an “Interest Period”) to apply to
the Loans described in such notice, subject to the following provisions:

                      (i)     Subject to availability, the Borrower may only select, as to a particular
        Borrowing of Eurodollar Rate Loans, an Interest Period (each, a “Eurodollar Interest Period”) of



                                                      44
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 177 of 401



        one, two, three or six months in duration (or, with the prior written consent of the Administrative
        agent and if available to all Lenders, twelve months);

                        (ii)   In the case of immediately successive Eurodollar Interest Periods
        applicable to a Borrowing of Eurodollar Rate Loans, each successive Eurodollar Interest Period
        shall commence on the day on which the next preceding Eurodollar Interest Period expires;

                         (iii)   If any Eurodollar Interest Period would otherwise expire on a day which
        is not a Business Day, such Eurodollar Interest Period shall be extended to expire on the next
        succeeding Business Day if the next succeeding Business Day occurs in the same calendar month,
        and if there will be no succeeding Business Day in such calendar month, the Eurodollar Interest
        Period shall expire on the immediately preceding Business Day;

                         (iv)    The Borrower may not select an Interest Period as to any Loan if such
        Interest Period terminates later than the Maturity Date;

                         (v)    The Borrower may not select an Interest Period with respect to any portion
        of principal of a Loan which extends beyond a date on which the Borrower is required to make a
        scheduled payment of such portion of principal; and

                        (vi)    There shall be no more than five (5) Interest Periods in effect at any one
        time with respect to Eurodollar Rate Loans.

                  (c)     Determination of Eurodollar Interest Rate. As soon as practicable on the second
Business Day prior to the first day of each Eurodollar Interest Period (the “Eurodollar Interest Rate
Determination Date”), the Requisite Lenders shall determine (pursuant to the procedures set forth in the
definition of “Eurodollar Rate”) the interest rate which shall apply to the Eurodollar Rate Loans for which
an interest rate is then being determined for the applicable Eurodollar Interest Period and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the Borrower and to each Lender.
The Administrative Agent’s determination shall be presumed to be correct, absent manifest error, and shall
be binding upon the Borrower and each Lender.

                (d)     Alternate Rate of Interest.

                        (i)    If prior to the commencement of any Interest Period for a Borrowing of
        Eurodollar Rate Loans:

                                  (A)     the Administrative Agent determines (which determination shall
                be conclusive and binding absent manifest error) that adequate and reasonable means do
                not exist for ascertaining the Base Eurodollar Rate for a Loan or for the applicable Interest
                Period; or

                                (B)     the Administrative Agent is advised by the Requisite Lenders that
                the Base Eurodollar Rate for a Loan in the applicable currency or for the applicable Interest
                Period will not adequately and fairly reflect the cost to such Lenders of making or
                maintaining their Loans included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the Lenders by telephone
promptly followed in writing or telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise to such notice no longer
exist, (1) any Notice of Conversion/Continuation that requests the conversion of any Eurodollar Rate Loans


                                                      45
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 178 of 401



to, or continuation of any Eurodollar Rate Loans for the applicable Interest Period, as the case may be, shall
be ineffective and (2) such Borrowing shall be made as a Borrowing of Base Rate Loans.

                          (ii)    Notwithstanding anything to the contrary in this Agreement or any other
        Loan Documents, if the Administrative Agent determines (which determination shall be conclusive
        absent manifest error), or the Borrower or Requisite Lenders notify the Administrative Agent (with,
        in the case of the Requisite Lenders, a copy to the Borrower) that the Borrower or Requisite Lenders
        (as applicable) have determined, that:

                        (iii)   adequate and reasonable means do not exist for ascertaining the Base
        Eurodollar Rate for any requested Interest Period, because the LIBOR Screen Rate is not available
        or published on a current basis and such circumstances are unlikely to be temporary; or

                                  (A)     the administrator of the LIBOR Screen Rate or a Governmental
                Authority having jurisdiction over the Administrative Agent has made a public statement
                identifying a specific date after which the Base Eurodollar Rate or the LIBOR Screen Rate
                shall no longer be made available, or used for determining the interest rate of loans (such
                specific date, the “Scheduled Unavailability Date”), or

                                (B)     syndicated loans currently being executed, or that include
                language similar to that contained in this Section, are being executed or amended (as
                applicable) to incorporate or adopt a new benchmark interest rate to replace the Base
                Eurodollar Rate,

then, reasonably promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice , as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Base Eurodollar Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated therein), giving due consideration
to any evolving or then existing convention for similar Dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower provided that all Lenders
deliver written notice to the Administrative Agent that they accept such amendment prior to such time.

         If no LIBOR Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (y) the Daily LIBOR Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

        Notwithstanding anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than 0.75% for purposes of this Agreement.

        As used above:



                                                     46
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 179 of 401



        “LIBOR Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest Period, timing and
frequency of determining rates and making payments of interest and other administrative matters as may
be appropriate, in the discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).

                (e)      Illegality.

                         (i)     If at any time any Lender determines (which determination shall, absent
        manifest error, be final and conclusive and binding upon all parties) that the making, converting,
        maintaining or continuation of any Eurodollar Rate Loan has become unlawful or impermissible
        by compliance by that Lender with any law, governmental rule, regulation or order of any
        Governmental Authority (whether or not having the force of law and whether or not failure to
        comply therewith would be unlawful or would result in costs or penalties), then, and in any such
        event, such Lender may give notice of that determination, in writing, to the Borrower and the
        Administrative Agent, and the Administrative Agent shall promptly transmit the notice to each
        other Lender.

                         (ii)     When notice is given by a Lender under Section 5.2(e)(i), (A) the
        Borrower’s right to request from such Lender and such Lender’s obligation, if any, to make
        Eurodollar Rate Loans shall be immediately suspended, and such Lender shall make a Base Rate
        Loan as part of any requested Borrowing of Eurodollar Rate Loans and (B) if the affected
        Eurodollar Rate Loans are then outstanding, the Borrower shall immediately, or if permitted by
        applicable law, no later than the date permitted thereby, upon at least one (1) Business Day’s prior
        written notice to the Administrative Agent and the affected Lender, convert each such Loan into a
        Base Rate Loan.

                        (iii)    If at any time after a Lender gives written notice under Section 5.2(e)(i)
        such Lender determines that it may lawfully make Eurodollar Rate Loans, such Lender shall
        promptly give notice of that determination, in writing, to the Borrower and the Administrative
        Agent, and the Administrative Agent shall promptly transmit the notice to each other Lender. The
        Borrower’s right to request, and such Lender’s obligation, if any, to make Eurodollar Rate Loans
        shall thereupon be restored.

                         (iv)    A Lender may at its option make any Loan (a “Credit Extension”) to the
        Borrower by causing any domestic or foreign branch or Affiliate of such Lender (any “Lending
        Office”) to make such Credit Extension; provided that any exercise of such option shall not affect
        the obligation of the Borrower to repay such Credit Extension in accordance with the terms of this
        Agreement. Upon receipt of such notice, the Borrower shall take all reasonable actions requested
        by the Lender to mitigate or avoid such illegality.

                 (f)      Compensation. In addition to all amounts required to be paid by the Borrower
pursuant to Section 5.1 and Article XIII, the Borrower shall compensate each Lender, upon demand, for all
losses, expenses to third parties and liabilities (including, without limitation, any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Lender’s Eurodollar Rate Loans to the Borrower but excluding any loss of Applicable Margin
on the relevant Loans, any losses or expenses incurred as the result of such Lender’s gross negligence or


                                                     47
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 180 of 401



willful misconduct (as determined in a final non-appealable judgment by a court of competent jurisdiction)
and any administrative fees incurred in effecting such liquidation or reemployment) which that Lender may
sustain (i) if for any reason a Borrowing, conversion into or continuation of Eurodollar Rate Loans does
not occur on a date specified therefor in a Notice of Borrowing or a Notice of Conversion/Continuation
given by the Borrower or in an electronic, written request by it for borrowing or conversion/ continuation
or a successive Eurodollar Interest Period does not commence after notice therefor is given pursuant to
Section 5.1(c), including, without limitation, pursuant to Section 5.2(d), (ii) if for any reason any Eurodollar
Rate Loan is prepaid on a date which is not the last day of the applicable Interest Period, (iii) as a
consequence of a required conversion of a Eurodollar Rate Loan to a Base Rate Loan as a result of any of
the events indicated in Section 5.2(d), or (iv) as a consequence of any failure by the Borrower to repay a
Eurodollar Rate Loan when required by the terms of this Agreement. The Lender making demand for such
compensation shall deliver to the Borrower concurrently with such demand a written statement in
reasonable detail as to such losses, expenses and liabilities, and this statement shall be conclusive as to the
amount of compensation due to that Lender, absent manifest error.

                  (g)      Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of, its Eurodollar Lending Office or Eurodollar Affiliate or
its other offices or Affiliates. No Lender shall be entitled, however, to receive any greater amount under
Section 4.2 or 5.2(f) or Article XIII as a result of the transfer of any such Eurodollar Rate Loan to any office
(other than such Eurodollar Lending Office) or any Affiliate (other than such Eurodollar Affiliate) than
such Lender would have been entitled to receive immediately prior thereto, unless (i) the transfer occurred
at a time when circumstances giving rise to the claim for such greater amount did not exist and (ii) such
claim would have arisen even if such transfer had not occurred.

               (h)      Affiliates Not Obligated. No Eurodollar Affiliate or other Affiliate of any Lender
shall be deemed a party to this Agreement or shall have any liability or obligation under this Agreement

                (i)    Adjusted Eurodollar Rate. Any failure by any Lender to take into account the
Eurodollar Reserve Percentage when calculating interest due on Eurodollar Rate Loans shall not constitute,
whether by course of dealing or otherwise, a waiver by such Lender of its right to collect such amount for
any future period.

                 5.3     Fees.

                  (a)      The Borrower agrees to pay (i) to the Administrative Agent, for its own account,
the fees set forth in the Administrative Agent Fee Letter at the times and on the terms specified therein (the
“Administrative Agent Fees”) and (ii) to the Administrative Agent on the Closing Date, for the ratable
benefit of each Lender in accordance with such Lender’s Pro Rata Share, an upfront fee in an amount equal
to 1.50% of the aggregate amount of the Total Commitments (i.e. $100,000,000), which upfront fee may
be paid in the form of original issue discount by deducting such fee from the proceeds of the Loans (if any)
made on the Closing Date.

                (b)     The Borrower agrees to pay to the Administrative Agent for the ratable account of
each Lender an undrawn fee calculated on a daily basis at a rate per annum equal to 0.50% on the daily
unused Commitment of such Lender (assuming all Commitments are available to be used) commencing on
the Closing Date, accruing on a daily basis, and due and payable in arrears on the first Business Day of
each calendar month (commencing with [__], 2021) thereafter and on the Maturity Date, in each case, with
respect all amounts accrued to such date (the “Undrawn Fee”).

                (c)    All Fees will be paid on the dates due and payable, in immediately available funds
(unless netted or otherwise expressly set forth in this Section 5.3), to the Administrative Agent for


                                                      48
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 181 of 401



distribution, if and as appropriate, among the Lenders. Once paid, none of the Fees will be refundable
under any circumstances.

                                              ARTICLE VI

                                       CONDITIONS TO LOANS

                 6.1      Conditions Precedent to the Closing Date. This Agreement and the obligations
of the Lenders to make Loans hereunder shall not become effective unless each of the following conditions
precedent is satisfied or waived in accordance with Section 14.7:

                 (a)    The Administrative Agent shall have received, on or before the Closing Date, this
Agreement, the Notes, and, to the extent not otherwise specifically referenced in this Section 6.1(a), all
other Loan Documents listed on Schedule 6.1(a), and the Fee Letter, each executed by each party hereto
and thereto (including via electronic means), each of which shall be in form and substance satisfactory to
the Requisite Lenders.

                 (b)     The Chapter 11 Cases shall have been commenced in the Bankruptcy Court and
the motion to approve the Interim DIP Financing Order, the Final DIP Financing Order, the Cash
Management Order and the First Day Orders shall be reasonably satisfactory in form and substance to the
Requisite Lenders; provided, that the First Day Orders delivered to Lenders’ counsel on [●] are deemed to
be satisfactory to the Requisite Lenders.

                  (c)    The Interim DIP Financing Order, the Cash Management Order and the Insurance
Order shall have been entered by the Bankruptcy Court within five (5) days of the Petition Date and the
Administrative Agent shall have received a true and complete signed copy of such orders, and such orders
shall be in full force and effect and shall not have been reversed, modified, amended, stayed or vacated
absent prior written consent of the Administrative Agent and the Requisite Lenders.

               (d)      The Administrative Agent, for its benefit and the benefit of each Lender, shall have
been granted a valid, perfected and non-avoidable lien on the Collateral pursuant to the Interim DIP
Financing Order on the terms and conditions set forth herein and in the other Loan Documents.

                (e)     The Administrative Agent shall have received the Approved Budget for the 13-
week period following the Petition Date, it being understood that the budget attached to the Form of Interim
DIP Financing Order attached hereto as Exhibit F is an Approved Budget.

                 (f)     The Borrower shall have paid (or caused to be paid) to the Administrative Agent
and Lenders, on or before the Closing Date, or will be paid concurrently with the Closing Date, the fees
and expenses then earned, due and payable hereunder or under the Interim DIP Financing Order or Loan
Documents (including, without limitation, the fees and expenses of the Lender Advisors, and as set forth in
the Fee Letter), in each case subject to and in accordance with the Interim DIP Financing Order and the
other First Day Orders; provided that payment of such amounts may be made, or may be deducted, from
the proceeds of the Loans on the Closing Date.

                 (g)       The Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Borrower on behalf of the Loan Parties certifying that (i) the conditions in this Section 6.1
have been satisfied, (ii) all government and third party approvals necessary in connection with the continued
operations of the Loan Parties and the transactions contemplated hereby have been obtained and are in full
force and effect, and all applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise impose adverse conditions


                                                     49
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 182 of 401



on the financing contemplated hereby on satisfactory terms, and (iii) no action or proceeding is pending or
threatened in any court or before any Governmental Authority seeking to enjoin or prevent the
consummation of the transactions contemplated hereby.

                 (h)      As of the Closing Date, the representations and warranties contained in this
Agreement and in the other Loan Documents shall be true and correct in all material respects on and as of
the Closing Date to the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any representations and warranties
that already are qualified or modified by materiality in the text thereof.

                (i)     Each Lender and Administrative Agent who has requested the same at least five
(5) Business Days prior to the Closing Date shall have received, at least three (3) Business Days prior to
the Closing Date, “know your customer”, Beneficial Ownership information and similar information.

                  (j)      The Administrative Agent shall have received (1) a copy of the certificate or
articles of incorporation, formation or limited partnership, as applicable, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of the state of its organization and
a certificate as to the good standing of each Loan Party as of a recent date, from such Secretary of State;
(2) a certificate of the Responsible Officer of each Loan Party dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the constitutional documents, limited partnership
agreements, articles of association, memorandum of association, certificate of incorporation, certificate of
formation, certificate of limited partnership and by-laws of such Loan Party as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the board of directors (or its
equivalent) of such Loan Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation, constitutional documents, articles of association and memorandum
of association of such Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (1) above and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party and (3) a certificate of another officer as to
the incumbency and specimen signature of the Responsible Officer executing the certificate pursuant to
clause (2) above. The Administrative Agent and the Lenders may conclusively rely on such certificate until
the Administrative Agent receives notice in writing from such Loan Party to the contrary.

                 (k)     As of the Closing Date, no Potential Event of Default or Event of Default shall
exist or would result from the making of such Loan and the application of proceeds therefrom.

                (l)     At the time and immediately after giving pro forma effect to the Loans made on
the Closing Date, there has occurred no event which has had or is reasonably likely to have a Material
Adverse Effect.

                 (m)      The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to each Loan Party in the states
(or other jurisdictions) of formation of such persons, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement (or similar document) would
be permitted under Section 10.3 or have been or will be contemporaneously released or terminated.


                                                      50
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 183 of 401



                  (n)    The Administrative Agent shall have received insurance certificates reasonably
satisfactory to the Administrative Agent naming the Administrative Agent as lender loss payee or additional
insured, as appropriate.

                 6.2     Conditions Precedent to each Borrowing. The obligation of each Lender on or
after the Closing Date to make any Loan requested to be made by it, shall be subject to the satisfaction (or
waiver in accordance with Section 14.7) of all of the following conditions precedent:

               (a)     The Borrower shall have delivered to the Administrative Agent a duly executed
and completed Notice of Borrowing in accordance with Section 2.1(b) hereof.

               (b)     The Administrative Agent, for the benefit of the Lenders, shall have valid and
perfected Liens on all Collateral, to the extent contemplated hereby, and pursuant to the other Loan
Documents, including the applicable DIP Financing Order.

                 (c)     For any Borrowing occurring during the Interim Period, the Interim DIP Financing
Order shall be in full force and effect and shall not have been vacated, reversed, modified, amended or
stayed in any respect without the consent of the Administrative Agent and the Requisite Lenders or (ii) for
any other Borrowing, the Final DIP Financing Order shall have been entered by the Bankruptcy Court, shall
be in full force and effect and shall not have been vacated, reversed, modified, amended or stayed in any
respect without the consent of the Requisite Lenders. The Loan Parties shall be in compliance in all material
respects with the Interim DIP Financing Order and the Final DIP Financing Order, as the case may be, and
the Cash Management Order.

                 (d)      The representations and warranties of the Loan Parties contained in Article VII or
any other Loan Document, or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material respects (unless otherwise
qualified by materiality in which case such representations and warranties shall be true and correct in all
respects) on and as of each Funding Date as though made on such date; provided that to the extent that such
representations and warranties specifically refer to an earlier date, then such representations and warranties
shall be true and correct in all material respects as of such earlier date.

                 (e)     As of the applicable Funding Date, no Potential Event of Default or Event of
Default shall exist or would result from the making of such Loan and the application of proceeds therefrom.

               (f)     The Administrative Agent shall have received a certificate, dated as of the
applicable Funding Date and signed by an Authorized Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (c), (d) and (e) above.

                (g)     The Borrower shall have paid (or caused to be paid) to the Administrative Agent
and Lenders the fees and expenses then earned, due and payable hereunder, under the Fee Letter, or under
the DIP Financing Orders or Loan Documents (including, without limitation, the fees and expenses of the
Lender Advisors) subject to and in accordance with orders of the Bankruptcy Court.

                (h)     Such Borrowing would not conflict with, or cause any Lender to violate or exceed,
any applicable Requirements of Law, and no Change in Law shall have occurred, and no litigation shall be
pending or threatened, which does or, with respect to any threatened litigation, seeks to, enjoin, prohibit or
restrain the making or repayment of any Loan or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.




                                                     51
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 184 of 401



Each Borrowing shall be deemed to constitute a representation and warranty by the Borrower on the date
of such Borrowing as to the applicable matters specified in clauses(c), (d) and (e) above.

In determining the satisfaction of the conditions specified in this Section 6.2, (x) to the extent any item is
required to be satisfactory to any Lender, such item shall be deemed satisfactory to each Lender which has
not notified the Administrative Agent in writing prior to the occurrence of the applicable Funding Date that
the respective item or matter does not meet its satisfaction and (y) in determining whether any Lender is
aware of any fact, condition or event that has occurred and which would reasonably be expected to have a
Material Adverse Effect, each Lender which has not notified the Administrative Agent in writing prior to
the occurrence of the applicable Funding Date of such fact, condition or event shall be deemed not to be
aware of any such fact, condition or event on such Funding Date.

                                              ARTICLE VII

                             REPRESENTATIONS AND WARRANTIES

                7.1       Representations and Warranties of the Borrower. In order to induce the
Lenders to enter into this Agreement and to make the Loans and the other financial accommodations to the
Borrower described herein, the Borrower hereby represents and warrants to each Lender that the following
statements are true, correct and complete:

                 (a)      Organization; Powers. (i) The Borrower (A) is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of Indiana, (B) is duly qualified
to do business and is in good standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing will have or is reasonably likely to have a Material Adverse Effect, (C) has filed and
maintained effective (unless exempt from the requirements for filing) a current Business Activity Report
with the appropriate Governmental Authority in each state in which failure to do so would have a Material
Adverse Effect, (D) has all requisite power and authority to own, operate and, subject to the entry and the
terms of the DIP Financing Orders, encumber its Property and to conduct its business as presently conducted
and as proposed to be conducted in connection with and following the consummation of the transactions
contemplated by this Agreement and (E) is a partnership for federal income tax purposes.

                          (ii)    The Company (A) is a corporation duly organized, validly existing and in
        good standing under the laws of the State of Indiana, (B) is duly authorized and qualified to do
        business and is in good standing under the laws of each jurisdiction in which failure to be so
        qualified and in good standing will have or is reasonably likely to have a Material Adverse Effect,
        and (C) has all requisite corporate power and authority to own, operate and, subject to the entry and
        the terms of the DIP Financing Orders, encumber its Property and to conduct its business as
        presently conducted.

                          (iii)    Each General Partner in existence as of the date hereof is (or shall be at
        such time as it becomes a General Partner) a duly formed and validly existing legal entity under
        the laws of its jurisdiction of formation and has all powers and all material governmental licenses,
        authorizations, consents and approvals required to own its property and assets and carry on its
        business as now conducted or as it presently proposes to conduct and has been duly qualified and
        is in good standing in every jurisdiction in which the failure to be so qualified and/or in good
        standing is likely to have a Material Adverse Effect.

                        (iv)   As of the Closing Date, true, correct and complete copies of the
        Organizational Documents identified on Schedule 7.1-A have been delivered to the Administrative
        Agent, each of which is in full force and effect, has not been modified or amended except to the


                                                     52
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 185 of 401



        extent set forth indicated therein and, to the best of the Borrower’s knowledge, there are no defaults
        under such Organizational Documents and no events which, with the passage of time or giving of
        notice or both, would constitute a default under such Organizational Documents.

                       (v)     Neither the Borrower nor the Company is a “foreign person” within the
        meaning of Section 1445 of the Internal Revenue Code.

                          (vi)    Each Loan Party (A) is a duly organized, incorporated, established and
        validly existing corporation, limited liability company, partnership, limited partnership, limited
        liability partnership or other business entity in good standing under the laws of the jurisdiction of
        its organization, incorporation and establishment, (B) is duly authorized and qualified to do
        business and is in good standing under the laws of each jurisdiction in which failure to be so
        qualified and in good standing will have or is reasonably likely to have a Material Adverse Effect,
        and (C) has all requisite corporate power and authority to own, operate and, subject to the entry and
        the terms of the DIP Financing Orders, encumber its Property and to conduct its business as
        presently conducted.

                (b)      Authority.

                       (i)     The General Partner has the requisite power and authority to execute,
        deliver and perform this Agreement on behalf of the Borrower, and each of the other Loan
        Documents which are required to be executed on behalf of the Borrower as required by this
        Agreement. The General Partner is the Person who has executed this Agreement and such other
        Loan Documents on behalf of the Borrower and is the sole general partner of the Borrower.

                         (ii)    The execution, delivery and performance of each of the Loan Documents
        which must be executed in connection with this Agreement by each Loan Party and to which such
        Loan Party is a party and the consummation of the transactions contemplated thereby are within
        such Loan Party’s applicable organizational powers have been duly authorized by all necessary
        partnership, corporate or other applicable action (and, in the case of the General Partner acting on
        behalf of the Borrower in connection therewith, all necessary corporate action of such General
        Partner) and such authorization has not been rescinded. No other partnership or corporate action
        or proceedings on the part of any Loan Party or any General Partner is necessary to consummate
        such transactions.

                          (iii)   Each of the Loan Documents to which a Loan Party is a party has been
        duly executed and delivered on behalf of such Loan Party and constitutes such Loan Party’s legal,
        valid and binding obligation, enforceable against such Loan Party in accordance with its terms,
        except to the extent that the enforcement thereof or the availability of equitable remedies may be
        limited by applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
        fraudulent conveyance or similar laws now or hereafter in effect relating to or affecting creditors’
        rights generally or by general principles of equity, or by the discretion of any court in awarding
        equitable remedies, regardless of whether such enforcement is considered in a proceeding of equity
        or at law, is in full force and effect and all the terms, provisions, agreements and conditions set
        forth therein and required to be performed or complied with by any Loan Party on or before the
        Funding Date have been performed or complied with, and no Potential Event of Default, Event of
        Default or breach of any covenant by any Loan Party exists thereunder.

                (c)     Subsidiaries; Ownership of Capital Stock and Partnership Interests. (i) Schedule
7.1-C (A) contains a chart, together with lists, indicating the corporate structure of the Company as of the
Closing Date, the Borrower, and any other Person in which the Company or the Borrower holds a direct or


                                                     53
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 186 of 401



indirect partnership, joint venture or other equity interest indicating the nature of such interest with respect
to each Person included in such diagram as of the Closing Date; and (B) accurately sets forth, as of the
Closing Date, (1) the correct legal name of such Person, the jurisdiction of its incorporation or organization
and the jurisdictions in which it is qualified to transact business as a foreign corporation, or otherwise, and
(2) the authorized, issued and outstanding shares or interests of each class of Securities of the Company,
the Borrower and the Subsidiaries of the Borrower and the owners of such shares or interests (provided,
however, that the shareholders of the Company and the limited partners of the Borrower are not listed
thereon). As of the Closing Date, none of such issued and outstanding Securities is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options (other than Permitted Securities
Options) outstanding with respect to such Securities, except as noted on Schedule 7.1-C. The outstanding
Capital Stock of the Company is duly authorized, validly issued, fully paid and nonassessable and the
outstanding Securities of the Borrower and its Subsidiaries are duly authorized and validly issued.

                         (i)      Each Subsidiary: (A) is a corporation, limited liability company or
        partnership, as indicated on Schedule 7.1-C, duly organized, validly existing and, if applicable, in
        good standing under the laws of the jurisdiction of its organization, (B) is duly qualified to do
        business and, if applicable, is in good standing under the laws of each jurisdiction in which failure
        to be so qualified and in good standing would limit its ability to use the courts of such jurisdiction
        to enforce Contractual Obligations to which it is a party except where the failure of such
        representation and warranty does not have, and is not be reasonably likely to have, a Material
        Adverse Effect, and (C) has all requisite power and authority to own and operate its Property and
        to conduct its business as presently conducted and as proposed to be conducted hereafter, except
        where the failure of such representation and warranty does not have, and is not be reasonably likely
        to have, a Material Adverse Effect.

                  (d)      No Conflict. The execution, delivery and performance of each of the Loan
Documents to which the Borrower is a party do not and will not (i) conflict with the Organizational
Documents of the Borrower or any Subsidiary of the Borrower, (ii) constitute a tortious interference with
any Contractual Obligation of any Person or conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any Requirement of Law or Contractual Obligation of the
Borrower, the General Partner, any Limited Partner, any Subsidiary of the Borrower, or any general or
limited partner of any Subsidiary of the Borrower, or require termination of any such Contractual Obligation
which may subject the Administrative Agent or any of the other Lenders to any liability, other than conflicts,
breaches, defaults or rights arising solely as a result of the commencement of the Chapter 11 Cases, (iii)
result in or require the creation or imposition of any Lien whatsoever upon any of the Property or assets of
the Borrower, the General Partner, any Limited Partner, any Subsidiary of the Borrower or any general
partner or limited partner of any Subsidiary of the Borrower, or (iv) require any approval of shareholders
of the Company or any general partner (or equity holder of any general partner) of any Subsidiary of the
Borrower.

                (e)     Governmental Consents. The execution, delivery and performance of each of the
Loan Documents to which the Borrower is a party do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by any Governmental Authority, except filings,
consents or notices which have been made, obtained or given, including, without limitation, the DIP
Financing Orders.

                (f)     Governmental Regulation. Other than with respect to limitations set forth in the
DIP Financing Orders with respect to the Debtors, no Loan Party nor any General Partner is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, or the Investment Company Act of
1940, or any other federal or state statute or regulation which limits its ability to incur indebtedness or its
ability to consummate the transactions contemplated by this Agreement.


                                                      54
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 187 of 401



                 (g)     Indebtedness. Schedule 7.1-G sets forth, as of the Closing Date, all Indebtedness
for borrowed money of each of the Borrower, the General Partner and their respective Subsidiaries and,
except as set forth on Schedule 7.1-G, there are no defaults in the payment of principal or interest on any
such Indebtedness and no payments thereunder have been deferred or extended beyond their stated maturity
and there has been no material change in the type or amount of such Indebtedness (except for the repayment
of certain Indebtedness or the incurrence of Indebtedness permitted by this Agreement) since [●], 2021,
which, in the case of Non-Recourse Indebtedness only, will have or is reasonably likely to have, in any of
such cases, a Material Adverse Effect.

                  (h)     Litigation; Adverse Effects. Except as set forth in Schedule 7.1-H, as of the
Closing Date, there is no action, suit, proceeding, Claim, investigation or arbitration before or by any
Governmental Authority or private arbitrator pending or, to the knowledge of the Borrower, threatened
against the Company, the Borrower or any of their respective Subsidiaries, or any Property of any of them
(i) challenging the validity or the enforceability of any of the Loan Documents, (ii) which will or is
reasonably likely to result in a loss in excess of $25,000,000, or (iii) under the Racketeering Influenced and
Corrupt Organizations Act or any similar federal or state statute where such Person is a defendant in a
criminal indictment that provides for the forfeiture of assets to any Governmental Authority as a potential
criminal penalty. There is no material loss contingency within the meaning of GAAP which has not been
reflected in the consolidated financial statements of the Company and the Borrower. None of the Company,
any General Partner, the Borrower or any Subsidiary of the Borrower is (A) in violation of any applicable
Requirements of Law which violation will have or is reasonably likely to have a Material Adverse Effect,
or (B) subject to or in default with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or Governmental Authority which will have or is
reasonably likely to have a Material Adverse Effect.

               (i)      No Material Adverse Effect. Since the Petition Date, there has occurred no event
which has had or is reasonably likely to have a Material Adverse Effect.

                 (j)      Tax Examinations. The IRS has examined (or is foreclosed from examining by
applicable statutes) the federal income tax returns of any of the Company’s, the Borrower’s or its
Subsidiaries’ predecessors in interest with respect to the Projects for all tax periods prior to and including
the taxable year ending December 31, 2019 and the appropriate state Governmental Authority in each state
in which the Company’s, the Borrower’s or its Subsidiaries’ predecessors in interest with respect to the
Projects were required to file state income tax returns has examined (or is foreclosed from examining by
applicable statutes) the state income tax returns of any of such Persons with respect to the Projects for all
tax periods prior to and including the taxable year ending December 31, 2019. All deficiencies which have
been asserted against such Persons as a result of any federal, state, local or foreign tax examination for each
taxable year in respect of which an examination has been conducted have been fully paid or finally settled
or are being contested in good faith, and no issue has been raised in any such examination which, by
application of similar principles, reasonably can be expected to result in assertion of a material deficiency
for any other year not so examined which has not been reserved for in the financial statements of such
Persons to the extent, if any, required by GAAP, in each case except Taxes the payment of which is stayed
by the Bankruptcy Court in the Chapter 11 Cases. No such Person has taken any reporting positions for
which it does not have a reasonable basis nor anticipates any further material tax liability with respect to
the years which have not been closed pursuant to applicable law.

                  (k)      Payment of Taxes. All tax returns, reports and similar statements or filings of each
of the Persons described in Section 7.1(j), the Company, the Borrower and its Subsidiaries required to be
filed have been timely filed, and, except for Customary Permitted Liens, all taxes, assessments, fees and
other charges of Governmental Authorities thereupon and upon or relating to their respective Properties,
assets, receipts, sales, use, payroll, employment, income, licenses and franchises which are shown in such


                                                      55
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 188 of 401



returns or reports to be due and payable have been paid, except to the extent (i) such taxes, assessments,
fees and other charges of Governmental Authorities are being contested in good faith by an appropriate
proceeding diligently pursued as permitted by the terms of Section 9.4, (ii) such taxes, assessments, fees
and other charges of Governmental Authorities pertain to Property of the Borrower or any of its Subsidiaries
and the non-payment of the amounts thereof would not, individually or in the aggregate, result in a Material
Adverse Effect and (iii) the payment of such Taxes is stayed by the Bankruptcy Court in the Chapter 11
Cases. All other taxes (including, without limitation, real estate taxes), assessments, fees and other
governmental charges upon or relating to the respective Properties of the Borrower and its Subsidiaries
which are due and payable have been paid, except for Customary Permitted Liens and except to the extent
described in clauses (i) and (ii) hereinabove. The Borrower has no knowledge of any proposed tax
assessment against the Borrower, any of its Subsidiaries, or any of the Projects that will have or is
reasonably likely to have a Material Adverse Effect.

                 (l)      Performance. Neither the Company, the Borrower nor any of their Affiliates has
received any notice, citation or allegation, nor has knowledge, that (i) it is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions contained in any Contractual
Obligation applicable to it, (ii) any of its Properties is in violation of any Requirements of Law or (iii) any
condition exists which, with the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation, in each case, except where such default or defaults, if any,
will not have or is not reasonably likely to have a Material Adverse Effect.

                  (m)     Disclosure. The representations and warranties of the Borrower and the Loan
Parties contained in the Loan Documents, and all certificates and other documents delivered to the
Administrative Agent pursuant to the terms thereof, do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not materially misleading. The Borrower and the Loan
Parties have not intentionally withheld any fact from the Administrative Agent or the other Lenders in
regard to any matter which will have or is reasonably likely to have or could reasonably be expected to
result in a Material Adverse Effect. Notwithstanding the foregoing, the Lenders acknowledge that the
Borrower shall not have liability under this clause (m) with respect to its projections of future events.

                (n)      Requirements of Law. The Borrower and each of its Subsidiaries is in compliance
with all Requirements of Law applicable to it and its respective businesses and Properties, in each case
where the failure to so comply individually or in the aggregate will have or is reasonably likely to have a
Material Adverse Effect.

                 (o)     Environmental Matters.

                        (i)      Except as disclosed on Schedule 7.1-O and except where failure is not
        reasonably likely to have a Material Adverse Effect:

                                (A)     the operations of the Borrower, each of its Subsidiaries and their
                 respective Properties comply with all, and have not violated any, applicable
                 Environmental, Health or Safety Requirements of Law;

                                 (B)     the Borrower and each of its Subsidiaries have obtained all
                 environmental, health and safety Permits necessary for their respective operations, and all
                 such Permits are in good standing and the holder of each such Permit is currently in
                 compliance with all terms and conditions of such Permits;




                                                      56
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 189 of 401



                        (C)     none of the Borrower or any of its Subsidiaries or any of their
       respective present or past Property or operations are subject to or are the subject of any
       investigation, judicial or administrative proceeding, order, judgment, decree, dispute,
       negotiations, agreement or settlement by any Governmental Authority respecting (I) any
       Environmental, Health or Safety Requirements of Law, (II) any Remedial Action, (III) any
       Claims or Liabilities and Costs arising from the Release or threatened Release of a
       Contaminant, or (IV) any violation of or liability under any Environmental, Health or
       Safety Requirement of Law;

                        (D)     none of Borrower or any of its Subsidiaries has filed any notice
       under any applicable Requirement of Law (I) reporting a Release of a Contaminant; (II)
       indicating past or present treatment, storage or disposal of a hazardous waste, as that term
       is defined under 40 C.F.R. Part 261 or any state equivalent; or (III) reporting a violation of
       any applicable Environmental, Health or Safety Requirement of Law;

                           (E)     none of the Borrower’s or any of its Subsidiaries’ present or past
       Property is listed or proposed for listing on the National Priorities List (“NPL”) pursuant
       to CERCLA or on the Superfund Enterprise Management System (“SEMS”) or any similar
       state list of sites requiring Remedial Action;

                        (F)     neither the Borrower nor any of its Subsidiaries has sent or directly
       arranged for the transport of any waste to any site listed or proposed for listing on the NPL,
       SEMS or any similar state list;

                        (G)      to the best of Borrower’s knowledge, there is not now, and to
       Borrower’s knowledge there has never been on or in any Project (I) any treatment,
       recycling, storage or disposal of any hazardous waste, as that term is defined under 40
       C.F.R. Part 261 or any state equivalent; (II) any landfill, waste pile, or surface
       impoundment; (III) any underground storage tanks the presence or use of which is or, to
       Borrower’s knowledge, has been in violation of applicable Environmental, Health or Safety
       Requirements of Law, (IV) any asbestos-containing material; or (V) any polychlorinated
       biphenyls (PCB) used in hydraulic oils, electrical transformers or other Equipment, in all
       cases, which such Person has any reason to believe could subject such Person or its
       Property to Liabilities and Costs arising out of or relating to environmental, health or safety
       matters;

                        (H)      neither the Borrower nor any of its Subsidiaries has received any
       notice or Claim to the effect that any of such Persons is or may be liable to any Person as
       a result of the Release or threatened Release of a Contaminant;

                        (I)     neither the Borrower nor any of its Subsidiaries has any contingent
       liability in connection with any Release or threatened Release of any Contaminants;

                      (J)     no Environmental Lien has attached to any Property of the
       Borrower or any Subsidiary of the Borrower;

                        (K)      no Property of the Borrower or any Subsidiary of the Borrower is
       subject to any Environmental Property Transfer Act, or to the extent such acts are
       applicable to any such Property, the Borrower and/or such Subsidiary whose Property is
       subject thereto has fully complied with the requirements of such acts; and



                                            57
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 190 of 401



                                 (L)     neither the Borrower nor any of its Subsidiaries owns or operates,
                or, to Borrower’s knowledge has ever owned or operated, any underground storage tank,
                the presence or use of which is or has been in violation of applicable Environmental, Health
                or Safety Requirements of Law, at any Project.

                         (ii)     the Borrower and each of its Subsidiaries are conducting and will continue
        to conduct their respective businesses and operations and maintain each Project in compliance in
        all material respects with applicable Environmental, Health or Safety Requirements of Law. and
        no such Person has been, and no such Person has any reason to believe that it or any Project will
        be, subject to Liabilities and Costs arising out of or relating to environmental, health or safety
        matters that would result in a Material Adverse Effect.

                  (p)     ERISA. Neither the Borrower nor any ERISA Affiliate maintains or contributes to
any Plan or Multiemployer Plan other than those listed on Schedule 7.1-P hereto. Each such Plan which is
intended to be qualified under Section 401(a) of the Internal Revenue Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such Plan has been determined to be
exempt from federal income tax under Section 501(a) of the Internal Revenue Code as currently in effect.
Except as disclosed in Schedule 7.1-P, neither the Borrower nor any of its ERISA Affiliates maintains or
contributes to any employee welfare benefit plan within the meaning of Section 3(1) of ERISA which
provides benefits to employees after termination of employment other than as required by Section 601 of
ERISA. The Borrower and each of its ERISA Affiliates is in compliance in all material respects with the
responsibilities, obligations and duties imposed on it by ERISA, the Internal Revenue Code and regulations
promulgated thereunder with respect to all Plans. No Plan has incurred any accumulated funding deficiency
(as defined in Sections 302(a)(2) of ERISA and 412(a) of the Internal Revenue Code) whether or not
waived. Neither the Borrower nor any ERISA Affiliate nor any fiduciary of any Plan which is not a
Multiemployer Plan (i) has engaged in a nonexempt prohibited transaction described in Sections 406 of
ERISA or 4975 of the Internal Revenue Code or (ii) has taken or failed to take any action which would
constitute or result in an ERISA Termination Event. Neither the Borrower nor any ERISA Affiliate is
subject to any liability under Sections 4063, 4064, 4069, 4204 or 4212(c) of ERISA. Neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due which are unpaid.
Schedule B to the most recent annual report filed with the IRS with respect to each Plan and furnished to
the Administrative Agent is complete and accurate in all material respects. Since the date of each such
Schedule B, there has been no material adverse change in the funding status or financial condition of the
Plan relating to such Schedule B. Neither the Borrower nor any ERISA Affiliate has (i) failed to make a
required contribution or payment to a Multiemployer Plan or (ii) made a complete or partial withdrawal
under Sections 4203 or 4205 of ERISA from a Multiemployer Plan. Neither the Borrower nor any ERISA
Affiliate has failed to make a required installment or any other required payment under Section 412 of the
Internal Revenue Code on or before the due date for such installment or other payment. Neither the
Borrower nor any ERISA Affiliate is required to provide security to a Plan under Section 401(a)(29) of the
Internal Revenue Code due to a Plan amendment that results in an increase in current liability for the plan
year. Except as disclosed on Schedule 7.1-P, neither the Borrower nor any of its ERISA Affiliates has, by
reason of the transactions contemplated hereby, any obligation to make any payment to any employee
pursuant to any Plan or existing contract or arrangement.

                (q)      Securities Activities. None of the Loan Parties are engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

                (r)     [Intentionally Omitted].




                                                    58
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 191 of 401



                 (s)     Insurance. Schedule 7.1-S accurately sets forth as of the Closing Date all insurance
policies and programs currently in effect with respect to the respective Property and assets and business of
the Borrower and its Subsidiaries, specifying for each such policy and program, (i) the amount thereof, (ii)
the risks insured against thereby, (iii) the name of the insurer and each insured party thereunder, (iv) the
policy or other identification number thereof, (v) the expiration date thereof and (vi) whether or not the
insurance policy relates to a Principal DIP Collateral Property (the information specified in subclause (vi)
hereof, the “Mortgaged Property Insurance Policies”). Such insurance policies and programs are currently
in full force and effect, in compliance with the requirements of Section 9.5 hereof and, together with
payment by the insured of scheduled deductible payments, are in amounts sufficient to cover the
replacement value of the respective Property and assets of the Borrower and/or its Subsidiaries.

                (t)      REIT Status. The Company qualifies as a REIT under the Internal Revenue Code.

                 (u)     Ownership of Projects, Minority Holdings and Property. Ownership of
substantially all wholly-owned Projects, Minority Holdings and other Property of the Consolidated
Businesses is held by the Borrower and its Subsidiaries and is not held directly by the General Partner.

                 (v)    Leases and Rents. As of the date here, Borrower or its applicable Subsidiary is the
owner and lessor of landlord’s interest in the leases. The rents now due or to become due for any periods
subsequent to the date hereof have not been collected for a period of more than one month in advance,
except as disclosed by Borrower to Administrative Agent in writing. There has been no prior sale, transfer
or assignment, hypothecation or pledge of any lease or of the rents received therein which is still in effect.

                 (w)      Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents, with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower, its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) Borrower, any Subsidiary, or to the knowledge
of the Borrower or such Subsidiary, any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a Sanctioned Person. No Borrowing
(directly or indirectly), use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

                 (x)      Security Documents. Subject to the entry of the DIP Financing Orders, the DIP
Financing Orders are effective to create in favor of the Administrative Agent (for the benefit of the Secured
Parties) legal and valid Liens on the Collateral described therein (with such priority provided for therein).

                 (y)       Mortgaged Properties. Each Mortgage Party has good, legal and valid real
property interests in (i) any Principal DIP Collateral Property owned by such Mortgage Party and (ii) any
Mortgaged Property owned by such Mortgage Party (except, with respect to this clause (ii), as would not
result in a Material Adverse Effect).

                                              ARTICLE VIII

                                      REPORTING COVENANTS

                 The Borrower covenants and agrees that so long as any Commitments or any Loans are
outstanding and thereafter until payment in full of all of the Obligations (other than indemnities pursuant
to Section 14.3 not yet due), unless the Requisite Lenders shall otherwise give prior written consent thereto:


                                                     59
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 192 of 401




                 8.1     Borrower Accounting Practices. The Borrower shall maintain, and cause each
of its Subsidiaries to maintain, a system of accounting established and administered in accordance with
sound business practices to permit preparation of consolidated and consolidating financial statements in
conformity with GAAP as in effect from time to time, and each of the financial statements and reports
described below shall be prepared from such system and records and in form reasonably satisfactory to the
Requisite Lenders.

                8.2     Financial Reports. The Borrower shall deliver or cause to be delivered to the
Administrative Agent:

                (a)      Quarterly and Monthly Reports.

                          (i)      Borrower Quarterly Financial Reports. As soon as practicable, and in any
        event within forty-five (45) days after the end of each fiscal quarter in each Fiscal Year (other than
        the last fiscal quarter in each Fiscal Year), a consolidated balance sheet of the Borrower and the
        related consolidated statements of income and cash flow of the Borrower (to be prepared and
        delivered quarterly in conjunction with the other reports delivered hereunder at the end of each
        fiscal quarter) for each such fiscal quarter, in each case in form and substance satisfactory to the
        Requisite Lenders and, in comparative form, the corresponding figures for the corresponding
        periods of the previous Fiscal Year, certified by an Authorized Financial Officer of the Borrower
        as fairly presenting the consolidated and consolidating financial position of the Borrower as of the
        dates indicated and the results of their operations and cash flow for the months indicated in
        accordance with GAAP, subject to normal quarterly adjustments.

                          (ii)      Company Quarterly Financial Reports. As soon as practicable, and in any
        event within forty-five (45) days after the end of each fiscal quarter in each Fiscal Year (other than
        the last fiscal quarter in each Fiscal Year), the Financial Statements of the Company, the Borrower
        and its Subsidiaries on Form 10-Q as at the end of such period and a report setting forth in
        comparative form the corresponding figures for the corresponding period of the previous Fiscal
        Year, certified by an Authorized Financial Officer of the Company as fairly presenting the
        consolidated and consolidating financial position of the Company, the Borrower and its
        Subsidiaries as at the date indicated and the results of their operations and cash flow for the period
        indicated in accordance with GAAP, subject to normal adjustments.

                         (iii)    Company Monthly Financial Reports. As soon as practicable, and in any
        event within thirty (30) days after the end of each fiscal month in each Fiscal Year (other than the
        last fiscal month in any fiscal quarter in each Fiscal Year), the consolidated Financial Statements
        of the Company, the Borrower and its Subsidiaries as at the end of such period and a report setting
        forth in comparative form the corresponding figures for the corresponding period of the previous
        Fiscal Year, certified by an Authorized Financial Officer of the Company as fairly presenting the
        consolidated and consolidating financial position of the Company, the Borrower and its
        Subsidiaries as of the date indicated and the results of their operations and cash flow for the period
        indicated in accordance with GAAP, subject to normal adjustments.

                         (iv)     Monthly/Quarterly Compliance Certificates. Together with each delivery
        of any report pursuant to paragraphs (i) through (iv) of this Section 8.2(a), the Borrower shall
        deliver Officer’s Certificates, substantially in the form of Exhibit H attached hereto of the Borrower
        and/or the Company (the “Monthly/Quarterly Compliance Certificates”), signed by the Borrower’s
        and/or the Company’s respective Authorized Financial Officers representing and certifying that the
        Authorized Financial Officer signatory thereto has reviewed the terms of the Loan Documents, and
        has made, or caused to be made under his/her supervision, a review in reasonable detail of the

                                                     60
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 193 of 401



 transactions and consolidated and consolidating financial condition of the Company, the Borrower
 and its Subsidiaries, during the fiscal period covered by such reports, that such review has not
 disclosed the existence during or at the end of such fiscal period, and that such officer does not
 have knowledge of the existence as at the date of such Officer’s Certificate, of any condition or
 event which constitutes an Event of Default or Potential Event of Default or Mandatory Prepayment
 Event, or, if any such condition or event existed or exists, and specifying the nature and period of
 existence thereof and what action the General Partner and/or the Borrower or any of its Subsidiaries
 has taken, is taking and proposes to take with respect thereto.

         (b)      Annual Reports.

                  (i)       Borrower Financial Statements. As soon as practicable, and in any event
 within ninety (90) days after the end of each Fiscal Year, (i) the Financial Statements of the
 Borrower and its Subsidiaries as at the end of such Fiscal Year and (ii) a report with respect thereto
 of Ernst & Young, LLP or other independent certified public accountants acceptable to the
 Requisite Lenders, and shall state that such financial statements fairly present the consolidated and
 consolidating financial position of each of the Borrower and its Subsidiaries as at the dates indicated
 and the results of their operations and cash flow for the periods indicated in conformity with GAAP
 applied on a basis consistent with prior years (except for changes with which Ernst & Young, LLP
 or any such other independent certified public accountants, if applicable, shall concur and which
 shall have been disclosed in the notes to the financial statements). The Administrative Agent and
 each Lender (through the Administrative Agent) may, with the consent of the Borrower (which
 consent shall not be unreasonably withheld), communicate directly with such accountants, with any
 such communication to occur together with a representative of the Borrower upon reasonable notice
 and at reasonable times during normal business hours.

                  (ii)    Company Financial Statements. As soon as practicable, and in any event
 within ninety (90) days after the end of each Fiscal Year, (i) the Financial Statements of the
 Company and its Subsidiaries on Form 10-K as at the end of such Fiscal Year and a report setting
 forth in comparative form the corresponding figures from the consolidated Financial Statements of
 the Company and its Subsidiaries for the prior Fiscal Year and (ii) a report with respect thereto of
 Ernst & Young LLP or other independent certified public accountants acceptable to the Requisite
 Lenders. The Administrative Agent and each Lender (through the Administrative Agent) may,
 with the consent of the Company (which consent shall not be unreasonably withheld), communicate
 directly with such accountants, with any such communication to occur together with a
 representative of the Company upon reasonable notice and at reasonable times during normal
 business hours.

                  (iii)    Annual Compliance Certificates. Together with each delivery of any
 annual report pursuant to clauses (i) and (ii) of this Section 8.2(b), the Borrower shall deliver
 Officer’s Certificates of the Borrower and the Company (the “Annual Compliance Certificates”
 and, collectively with the Monthly/Quarterly Compliance Certificates, the “Compliance
 Certificates”), signed by the Borrower’s and the Company’s respective Authorized Financial
 Officers, representing and certifying that (1) the officer signatory thereto has reviewed the terms of
 the Loan Documents, and has made, or caused to be made under his/her supervision, a review in
 reasonable detail of the transactions and consolidated and consolidating financial condition of the
 General Partner, the Borrower and its Subsidiaries, during the accounting period covered by such
 reports, that such review has not disclosed the existence during or at the end of such accounting
 period, and that such officer does not have knowledge of the existence as at the date of such
 Officer’s Certificate, of any condition or event which constitutes an Event of Default or Potential
 Event of Default or Mandatory Prepayment Event, or, if any such condition or event existed or


                                              61
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 194 of 401



        exists, and specifying the nature and period of existence thereof and what action the General Partner
        and/or the Borrower or any of its Subsidiaries has taken, is taking and proposes to take with respect
        thereto and (2) the calculations (with such specificity as the Requisite Lenders may reasonably
        request) for the period then ended which demonstrate compliance with the covenants set forth in
        Section 10.13.

                         (iv)     Tenant Bankruptcy Reports. As soon as practicable, and in any event
        within ninety (90) days after the end of each Fiscal Year, the Borrower shall deliver a written report,
        in form reasonably satisfactory to the Requisite Lenders, of all bankruptcy proceedings filed by or
        against any tenant of any of the Projects, which tenant occupies 3% or more of the gross leasable
        area in the Projects in the aggregate.

Documents required to be delivered pursuant to Section 8.2(a)(i) or (ii) or Section 8.2(b)(i) or (ii) (to the
extent any such documents are included in materials otherwise filed with the Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed to have been delivered
on the date (i) on which the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 8.10; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request by a Lender for delivery,
and each Lender shall be solely responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent may, but shall not be obligated to,
make available to the Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute confidential information, they
shall be treated as set forth in Section 14.20); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated “Public Side Information.”

                8.3     Events of Default. Promptly upon any Loan Party obtaining knowledge (a) of any
condition or event which constitutes an Event of Default or Potential Event of Default, or becoming aware

                                                       62
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 195 of 401



that any Lender or the Administrative Agent has given any notice to any Loan Party with respect to a
claimed Event of Default or Potential Event of Default under this Agreement; (b) that any Person has given
any notice to the Borrower or any Subsidiary of the Borrower or taken any other action with respect to a
claimed default or event or condition of the type referred to in Section 11.1(e); or (c) of any condition or
event which has or is reasonably likely to have a Material Adverse Effect, the Borrower shall deliver to the
Administrative Agent and the Lenders an Officer’s Certificate specifying (i) the nature and period of
existence of any such claimed default, Event of Default, Potential Event of Default, condition or event, (ii)
the notice given or action taken by such Person in connection therewith, and (iii) what action the Borrower
has taken, is taking and proposes to take with respect thereto.

                 8.4       Lawsuits. Promptly upon the Borrower’s obtaining knowledge of the institution
of, or written threat of, any action, suit, proceeding, governmental investigation or arbitration against or
affecting the Borrower or any of its Subsidiaries not previously disclosed pursuant to Section 7.1(h) (other
than the Chapter 11 Cases and such actions that are stayed as a result thereof), which action, suit,
proceeding, governmental investigation or arbitration exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same general allegations or
circumstances which expose, in the Borrower’s reasonable judgment, the Borrower or any of its
Subsidiaries to liability in an amount aggregating $12,500,000 or more and is not covered by Borrower’s
insurance, the Borrower shall give written notice thereof to the Administrative Agent and provide such
other information as may be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters.

                8.5     ERISA Notices. The Borrower shall deliver or cause to be delivered to the
Administrative Agent, at the Borrower’s expense, the following information and notices as soon as
reasonably possible, and in any event:

                 (a)      within fifteen (15) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know that an ERISA Termination Event has occurred, a written statement of the
chief financial officer of the Borrower describing such ERISA Termination Event and the action, if any,
which the Borrower or any ERISA Affiliate has taken, is taking or proposes to take with respect thereto,
and when known, any action taken or threatened by the IRS, DOL or PBGC with respect thereto;

                 (b)     within fifteen (15) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know that a prohibited transaction (defined in Sections 406 of ERISA and Section
4975 of the Internal Revenue Code) has occurred, a statement of the chief financial officer of the Borrower
describing such transaction and the action which the Borrower or any ERISA Affiliate has taken, is taking
or proposes to take with respect thereto;

               (c)     within fifteen (15) Business Days after the filing of the same with the DOL, IRS
or PBGC, copies of each annual report (form 5500 series), including Schedule B thereto, filed with respect
to each Plan;

                (d)     within fifteen (15) Business Days after receipt by the Borrower or any ERISA
Affiliate of each actuarial report for any Plan or Multiemployer Plan and each annual report for any
Multiemployer Plan, copies of each such report;

               (e)    within fifteen (15) Business Days after the filing of the same with the IRS, a copy
of each funding waiver request filed with respect to any Plan and all communications received by the
Borrower or any ERISA Affiliate with respect to such request;




                                                     63
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 196 of 401



                (f)      within fifteen (15) Business Days after the occurrence of any material increase in
the benefits of any existing Plan or Multiemployer Plan or the establishment of any new Plan or the
commencement of contributions to any Plan or Multiemployer Plan to which the Borrower or any ERISA
Affiliate was not previously contributing, notification of such increase, establishment or commencement;

                 (g)     within fifteen (15) Business Days after the Borrower or any ERISA Affiliate
receives notice of the PBGC’s intention to terminate a Plan or to have a trustee appointed to administer a
Plan, copies of each such notice;

                 (h)    within fifteen (15) Business Days after the Borrower or any of its Subsidiaries
receives notice of any unfavorable determination letter from the IRS regarding the qualification of a Plan
under Section 401(a) of the Internal Revenue Code, copies of each such letter;

                 (i)    within fifteen (15) Business Days after the Borrower or any ERISA Affiliate
receives notice from a Multiemployer Plan regarding the imposition of withdrawal liability, copies of each
such notice;

                (j)     within fifteen (15) Business Days after the Borrower or any ERISA Affiliate fails
to make a required installment or any other required payment under Section 412 of the Internal Revenue
Code on or before the due date for such installment or payment, a notification of such failure; and

                  (k)     within fifteen (15) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know (i) a Multiemployer Plan has been terminated, (ii) the administrator or plan
sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan, or (iii) the PBGC has instituted
or will institute proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan, notification
of such termination, intention to terminate, or institution of proceedings.

For purposes of this Section 8.5, the Borrower and any ERISA Affiliate shall be deemed to know all facts
known by the “Administrator” of any Plan of which the Borrower or any ERISA Affiliate is the plan
sponsor.

                8.6     Environmental Notices. The Borrower shall notify the Administrative Agent in
writing, promptly upon any representative of the Borrower or other employee of the Borrower responsible
for the environmental matters at any Property of the Borrower learning thereof, of any of the following
(together with any material documents and correspondence received or sent in connection therewith):

                 (a)     notice or claim to the effect that the Borrower or any of its Subsidiaries is or may
be liable to any Person as a result of the Release or threatened Release of any Contaminant, if such liability
would result in a Material Adverse Effect;

                (b)      notice that the Borrower or any of its Subsidiaries is subject to investigation by
any Governmental Authority evaluating whether any Remedial Action is needed to respond to the Release
or threatened Release of any Contaminant which is reasonably likely to result in a Material Adverse Effect;

                (c)    notice that any Property of the Borrower or any of its Subsidiaries is subject to an
Environmental Lien if the claim to which such Environmental Lien relates would result in a Material
Adverse Effect;

                (d)    notice of violation by the Borrower or any of its Subsidiaries of any
Environmental, Health or Safety Requirement of Law which is reasonably likely to result in a Material
Adverse Effect;


                                                     64
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 197 of 401



               (e)      any condition which might reasonably result in a violation by or liability of the
Borrower or any Subsidiary of the Borrower of or under any Environmental, Health or Safety Requirement
of Law, which violation or liability would result in a Material Adverse Effect;

                (f)    commencement of or written notice of intent to commence any judicial or
administrative proceeding alleging a violation by the Borrower or any of its Subsidiaries of any
Environmental, Health or Safety Requirement of Law, which would result in a Material Adverse Effect;

               (g)    new or proposed changes to any existing Environmental, Health or Safety
Requirement of Law that could result in a Material Adverse Effect; or

                (h)    any proposed acquisition of stock, assets, real estate, or leasing of Property, or any
other action by the Borrower or any of its Subsidiaries that could subject the Borrower or any of its
Subsidiaries to environmental, health or safety Liabilities and Costs which could result in a Material
Adverse Effect.

                8.7     Labor Matters. The Borrower shall notify the Administrative Agent in writing,
promptly upon the Borrower’s learning thereof, of any labor dispute to which the Borrower or any of its
Subsidiaries may become a party (including, without limitation, any strikes, lockouts or other disputes
relating to any Property of such Persons’ and other facilities) which is reasonably likely to result in a
Material Adverse Effect.

                  8.8      Notices of Asset Sales and/or Acquisitions. The Borrower shall deliver to the
Administrative Agent and the Lenders written notice of each of the following upon the occurrence thereof:
(a) a sale, transfer or other disposition of assets, in a single transaction or series of related transactions, for
consideration in excess of $25,000,000, (b) an acquisition of assets, in a single transaction or series of
related transactions, for consideration in excess of $25,000,000, and (c) the grant of a Lien with respect to
assets, in a single transaction or series of related transactions, in connection with Indebtedness aggregating
an amount in excess of $25,000,000.

                8.9    Tenant Notifications. The Borrower shall promptly notify the Administrative
Agent upon obtaining knowledge of the bankruptcy or cessation of operations of any tenant to which greater
than 5% of the Borrower’s share of consolidated minimum rent is attributable.

                 8.10    Other Reports. The Borrower shall deliver or cause to be delivered to the
Administrative Agent and the other Lenders to the extent not publicly available electronically at
www.sec.gov or www.washingtonprime.com (or successor web sites thereto), copies of all financial
statements, reports, notices and other materials, if any, sent or made available generally by any General
Partner and/or the Borrower to its respective Securities holders or filed with the Commission, all press
releases made available generally by any General Partner and/or the Borrower or any of its Subsidiaries to
the public concerning material developments in the business of any General Partner, the Borrower or any
such Subsidiary and all notifications received by the General Partner, the Borrower or its Subsidiaries
pursuant to the Securities Exchange Act and the rules promulgated thereunder.

                 8.11     Other Information.

                 (a)     Promptly upon receiving a request therefor from the Administrative Agent (acting
at the direction of the Requisite Lenders), the Borrower shall prepare and deliver to the Administrative
Agent and the other Lenders such other information with respect to the Collateral, any Project, any joint
venture, the Consolidated Businesses, the Chapter 11 Cases, or any General Partner, the Borrower, or any



                                                        65
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 198 of 401



of its Subsidiaries, as from time to time may be reasonably requested by the Administrative Agent or any
Lender to the extent in Borrower’s possession or based on information in the Borrower’s possession.

                (b)      Promptly following any request therefor, the Borrower shall provide information
and documentation reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

                 (c)      (i) No later than 5:00 p.m. New York City time on the Thursday (or such later time
as agreed to in writing (including via e-mail) by the Requisite Lenders in their sole discretion) of the third
(3rd) full calendar week ending after the Petition Date, which for the avoidance of doubt, shall be [__],
2021 and each fourth (4th) calendar week thereafter (or, if such Thursday is not a business day, then the
immediately succeeding Business Day) and (ii) at the option of the Borrower in good faith in connection
with a material change in circumstances (the exercise of such option, the “Borrower Supplemental Budget
Election”), by 5:00 p.m. New York City time on the Thursday (or such later time as agreed to in writing
(including via e-mail) by the Requisite Lenders in their sole discretion) prior to the week in which such
supplement is proposed to be effective, the Borrower shall prepare and deliver to the Administrative Agent
and the Lenders (or the Specified Lender Advisors) a supplement to the Approved Budget covering the 13-
week period that commences with the beginning of the week immediately following the week in which the
supplemental budget is required to be delivered (or in the case of clause (ii) above, is delivered), consistent
with the form and level of detail set forth in the initial Approved Budget, including the same line-items
provided with the initial Approved Budget.

                 (d)      As soon as reasonably practicable in advance of, but no later than two (2) Business
Days prior to the earlier of (x) filing with the Bankruptcy Court or (y) delivering to any statutory committee
appointed in the Chapter 11 Cases or the United States Trustee for the Southern District of New York (the
“U.S. Trustee”), as the case may be, all proposed orders and pleadings related to the Loans and the Loan
Documents, any other financing or use of Collateral, any sale or other disposition of Collateral outside the
ordinary course, cash management, adequate protection, any plan of reorganization and/or any disclosure
statement related thereto (except that, with respect to any emergency pleading or document for which,
despite the Loan Parties’ best efforts, such advance notice is impracticable, the Loan Parties shall be
required to furnish such documents as soon as reasonably practicable and in no event later than substantially
concurrently with such filings or deliveries thereof, as applicable).

                 (e)      By no later than 5:00 p.m. New York City time on the Thursday (or, if such
Thursday is not a business day, then the immediately succeeding Business Day) following the first full two
(2) calendar weeks following the Petition Date, and every four (4) weeks thereafter (or such later time as
agreed to in writing (including via e-mail) by the Requisite Lenders in their sole discretion), a line-item by
line-item report setting forth for each line item in the Approved Budget, in reasonable detail, the actual
receipts received and operating disbursements (including any professional fees) made during the prior four
weeks then-ended (or, in the case of the first such report, during the period from and including the Petition
Date and through the end of the second full calendar week following the Petition Date).

                 (f)     By no later than 5:00 p.m. New York City time on the Thursday (or, if such
Thursday is not a business day, then the immediately succeeding Business Day) of each calendar week, the
calculations (with such specificity as the Requisite Lenders may reasonably request) as of the last Business
Day of the calendar week previously ended which demonstrate compliance with the covenant set forth
Section 10.13.




                                                      66
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 199 of 401



                                                ARTICLE IX

                                      AFFIRMATIVE COVENANTS

                 Borrower covenants and agrees that so long as any Commitments or Loans are outstanding
and thereafter until payment in full of all of the Obligations (other than indemnities pursuant to Section 14.3
not yet due), unless the Requisite Lenders shall otherwise give prior written consent:

                  9.1     Existence, Etc. The Borrower shall, and shall cause each of its Subsidiaries to, at
all times maintain its corporate existence or existence as a limited partnership or joint venture, as applicable,
and preserve and keep, or cause to be preserved and kept, in full force and effect its rights and franchises
material to its businesses, except where the loss or termination of such rights and franchises is not likely to
have a Material Adverse Effect.

                  9.2    Powers; Conduct of Business. The Borrower shall (i) remain qualified, and shall
cause each of its Subsidiaries to qualify and remain qualified, to do business and maintain its good standing
in each jurisdiction in which the nature of its business and the ownership of its Property requires it to be so
qualified and in good standing, except where the failure to remain so qualified is not likely to have a
Material Adverse Effect and (ii) manage and shall cause each of its Subsidiaries to manage its cash in the
ordinary course of business in a manner that is consistent with prior practice.

                 9.3     Compliance with Laws, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) comply with all Requirements of Law and, subject to the DIP Financing Orders, all
restrictive covenants affecting such Person or the business, Property, assets or operations of such Person,
and (b) obtain and maintain as needed all Permits necessary for its operations (including, without limitation,
the operation of the Projects) and maintain such Permits in good standing, except where noncompliance
with either clause (a) or (b); provided, however, that the Borrower shall, and shall cause each of its
Subsidiaries to, comply with all Environmental, Health or Safety Requirements of Law affecting such
Person or the business, Property, assets or operations of such Person above is not reasonably likely to have
a Material Adverse Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

                  9.4      Payment of Taxes and Claims. The Borrower shall pay, and shall cause each of
its Subsidiaries to pay, (i) all taxes, assessments and other governmental charges imposed upon it or on any
of its Property or assets or in respect of any of its franchises, licenses, receipts, sales, use, payroll,
employment, business, income or Property before any penalty or interest accrues thereon, and (ii) all Claims
(including, without limitation, claims for labor, services, materials and supplies) for sums which have
become due and payable and which by law have or may become a Lien (other than a Lien permitted by
Section 10.3 or a Customary Permitted Lien for property taxes and assessments not yet due upon any of the
Borrower’s or any of the Borrower’s Subsidiaries’ Property or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto); provided, however, that no such taxes, assessments, fees and
governmental charges referred to in clause (i) above or Claims referred to in clause (ii) above need be paid
if being contested in good faith by appropriate proceedings diligently instituted and conducted and if such
reserve or other appropriate provision, if any, as shall be required in conformity with GAAP shall have
been made therefor or if non-payment thereof is permitted under the Bankruptcy Code or order of the
Bankruptcy Court.


                 9.5     Insurance. The Borrower shall maintain for itself and its Subsidiaries, or shall
cause each of its Subsidiaries to maintain in full force and effect the insurance policies and programs listed

                                                       67
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 200 of 401



on Schedule 7.1-S, including the Mortgaged Property Insurance Policies, or substantially similar policies
and programs or other policies and programs as are reasonably acceptable to the Administrative Agent. All
such policies and programs shall be maintained with insurers reasonably acceptable to the Administrative
Agent.

                 9.6      Inspection of Property; Books and Records; Discussions. The Borrower shall
permit, and cause each of its Subsidiaries to permit, any authorized representative(s) designated by either
the Administrative Agent or any Lender to visit and inspect any of the Projects or inspect the MIS of the
Borrower or any of its Subsidiaries which relates to the Projects, to examine, audit, check and make copies
of their respective financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the transactions contemplated
hereby (including, without limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers and independent certified public
accountants, all with a representative of the Borrower present, upon reasonable notice and at such
reasonable times during normal business hours, as often as may be reasonably requested. Each such
visitation and inspection shall be at such visitor’s expense. The Borrower shall keep and maintain, and
cause its Subsidiaries to keep and maintain, in all material respects on its MIS and otherwise proper books
of record and account in which entries in conformity with GAAP shall be made of all dealings and
transactions in relation to their respective businesses and activities.

                9.7      ERISA Compliance. The Borrower shall, and shall cause each of its Subsidiaries
and ERISA Affiliates to, establish, maintain and operate all Plans to comply in all material respects with
the provisions of ERISA, the Internal Revenue Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing documents for such Plans,
except where failure to do so is not reasonably likely to result in liability to the Borrower or an ERISA
Affiliate of an amount in excess of $5,000,000.

                 9.8      Maintenance of Property. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain in all material respects all of their respective owned and leased Property that
constitutes Collateral in good, safe and insurable condition and repair and in a businesslike manner, and not
permit, commit or suffer any waste or abandonment of any such Property and from time to time shall make
or cause to be made all material repairs, renewal and replacements thereof, including, without limitation,
any capital improvements which may be required to maintain the same in a businesslike manner; provided,
however, that such Property may be altered or renovated in the ordinary course of business of the Borrower
or such applicable Subsidiary. Without any limitation on the foregoing, the Borrower shall maintain the
Projects in a manner such that each Project can be used in the manner and substantially for the purposes
such Project is used on the Closing Date, including, without limitation, maintaining all utilities, access
rights, zoning and necessary Permits for such Project.

               9.9      Company Status. The Company shall at all times (1) retain direct or indirect
management and control of the Borrower, and (2) own, directly or indirectly, no less than ninety-nine
percent (99%) of the equity Securities of any other General Partner of the Borrower.

                9.10     Ownership of Projects, Minority Holdings and Property. The ownership of
substantially all wholly-owned Projects, Minority Holdings and other Property of the Consolidated
Businesses shall be held by the Borrower and its Subsidiaries and shall not be held directly by any General
Partner.

                9.11     Further Assurances.



                                                     68
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 201 of 401



                 (a)     Promptly upon the reasonable request by the Administrative Agent, or the
Requisite Lenders through the Administrative Agent, the Borrower shall promptly correct, and cause each
Loan Party to promptly correct, any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof.

                 (b)      Promptly upon the reasonable request by the Administrative Agent, or the
Requisite Lenders through the Administrative Agent, the Borrower shall, and shall cause each Loan Party
to, execute, acknowledge, deliver, register and re-register any and all such further acts, financing statements
and continuations thereof, termination statements, notices of assignment, transfers, certificates, assurances
and other instruments as the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively the purposes of the Loan
Documents, (B) to perfect and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (C) to assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party in accordance herewith and cause each of its Subsidiaries to do so as
required herein.

                 (c)    If any domestic Wholly-Owned Subsidiary of the Borrower (other than any
Subsidiary which on the Petition Date is a Borrower under any non-recourse mortgage Indebtedness)
becomes a Debtor under the Chapter 11 Cases, the Borrower shall cause such Subsidiary, promptly, but no
later than 5 Business Days thereafter, to become subject to the Interim DIP Financing Order or Final DIP
Financing Order, as applicable, and grant a Lien on its property to secure the Obligations in accordance
therewith, and to become a Guarantor under the Guaranty.

                 9.12 Use of Proceeds. The proceeds of the Loans will be used in accordance with the
terms of the DIP Financing Orders or any other order entered by the Bankruptcy Court that is consistent
with the DIP Financing Orders and this Agreement: (i) to pay amounts due to the Lenders and
Administrative Agent hereunder and the reasonable and documented professional fees and expenses
(including legal, financial advisor, appraisal and valuation-related fees and expenses) incurred by the
Lenders and Administrative Agent, including those incurred in connection with the preparation, negotiation,
documentation and court approval of the transactions contemplated hereby (including pursuant to such court
approval), in each case, to the extent required to be paid or reimbursed in accordance with the terms of this
Agreement, (ii) to pay professional fees in accordance with the applicable Bankruptcy Court order, (iii) to
fund the Carve Out in accordance with the DIP Financing Orders, (iv) to pay administration costs of the
Chapter 11 Cases and claims or amounts approved by the Bankruptcy Court in the First Day Orders or as
required under the Bankruptcy Code, and (v) for general corporate purposes of the Loan Parties and their
Subsidiaries, in each case, as set forth in the Approved Budget.

                 9.13    Release of Collateral and Guaranties.

                 (a)     Upon the sale, lease, transfer, encumbrance or other disposition to any Person other
than to the Company or any Subsidiary of the Borrower of (y) any item of Collateral of any Loan Party
(including, without limitation any disposition or encumbrance in compliance with Sections 10.2 and 10.3
including delivery by the Borrower of the required certifications thereunder) or (z) any Property, Project or
other asset of any Loan Party, in each case that is permitted by the terms of this Agreement, then, in either
such event the Administrative Agent shall promptly release any Lien on such item, property or other asset
and release any applicable Subsidiary from its obligations under the Guaranty, and (to the extent applicable)
deliver to the Borrower, no later than five (5) Business Days following the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the Borrower and the

                                                      69
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 202 of 401



Administrative Agent as advisable to evidence such release of such Collateral from the assignment and
security interest granted under the Collateral Documents or such Subsidiary from the Guaranty. Each of
the Lenders irrevocably authorize the Administrative Agent to release any such Lien on any property
granted to or held by the Administrative Agent (or any sub-agent thereof) under any Loan Document in
accordance with the foregoing sentence.

                 (b)     In addition to the releases under clause (a) above, upon the later to occur of (i) the
payment in full in cash of the Obligations and (ii) the termination in whole of the Commitments, the Liens
granted by the Collateral Documents shall terminate and all rights to the Collateral shall revert to the
applicable Loan Party and the Guaranties shall terminate. Upon any such termination, the Administrative
Agent shall (to the extent applicable) deliver to the Borrower, upon the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the Borrower and the
Administrative Agent and otherwise advisable to evidence such termination or release.

The Lenders authorize the Administrative Agent to effect such Lien and guaranty releases contemplated by
this Section 9.13.

                 9.14 Approved Transactions. Notwithstanding anything herein to the contrary, the
Company and its Subsidiaries may consummate the Approved Transactions, as such Approved
Transactions may be supplemented or modified by the Borrower from time to time with the prior consent
of the Requisite Lenders (such consent not to be unreasonably withheld, conditioned or delayed).

                 9.15    Certain Bankruptcy Matters. The Loan Parties shall:

                  (a)      cause all proposed orders (other than the DIP Financing Orders) related to or
affecting the Loans and other Obligations and the Loan Documents or the potential recoveries of the
Lenders, any other financing or use of Collateral, any sale or other disposition of assets outside the ordinary
course, cash management, adequate protection, or any plan of reorganization and/or any disclosure
statement related thereto, in each case, proposed by the Loan Parties to be in accordance with and permitted
by the terms of this Agreement and acceptable to the Requisite Lenders in their reasonable discretion in all
respects (and the Administrative Agent, with respect to any provision that affects the rights, obligations,
liabilities or duties of the Administrative Agent), it being understood and agreed that the forms of orders
approved by the Requisite Lenders prior to the Petition Date are in accordance with and permitted by the
terms of this Agreement and are reasonably acceptable in all respects;

               (b)     comply in a timely manner with their obligations and responsibilities as debtors in
possession under the Bankruptcy Code, the Bankruptcy Rules, the Cash Management Order, the Interim
DIP Financing Order and the Final DIP Financing Order, as applicable, and any other order of the
Bankruptcy Court; and

                 (c)     furnish to the Administrative Agent (and the Administrative Agent will make
available to each Lender or their counsel): (a) by the earlier of (i) two Business Days prior to filing with the
Bankruptcy Court (and if impracticable, then as soon as possible and in no event later than as promptly
practicable before being filed) or (ii) the time as such documents are provided by the Debtors to any
statutory committee appointed in the Case or the United States Trustee (the “U.S. Trustee”), all First Day
Orders and all proposed orders and pleadings related to the Loans and the Loan Documents, any other
financing or use of cash collateral, any sale or other disposition of Collateral outside the ordinary course of
business and having a value in excess of $10,000,000, cash management, adequate protection, any Chapter
11 plan and/or any disclosure statement or supplemental document related thereto.




                                                      70
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 203 of 401



                                           ARTICLE X
                                       NEGATIVE COVENANTS

        Borrower covenants and agrees that it shall comply with the following covenants so long as any
Commitments or Loans are outstanding and thereafter until payment in full of all of the Obligations (other
than indemnities pursuant to Section 14.3 not yet due), unless the Requisite Lenders shall otherwise give
prior written consent:

                10.1     Indebtedness.

                (a)      Neither the Borrower nor any of its Subsidiaries shall directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with respect to any Indebtedness,
except:

                         (i)     Indebtedness under the Facilities;

                         (ii)    [reserved];

                        (iii)     unsecured intercompany Indebtedness incurred in the ordinary course of
        business consistent with prior practice among the Company, the Borrower, and their Wholly-
        Owned Subsidiaries; provided that any Indebtedness owing from a Wholly-Owned Subsidiary that
        is not a Guarantor to the Borrower, the Company or any other Guarantor shall only be permitted
        under this clause (a)(iii) if it is also permitted as an Investment pursuant to Section 10.4(c)(ii) or
        Section 10.4(e)(ii);

                        (iv)     Capital Lease obligations and purchase money obligations in respect of
        personal property in an aggregate amount (excluding any purchase money obligations associated
        with trade payables that do not constitute Indebtedness) not to exceed $5,000,000;

                         (v)     guarantees constituting permitted Investments under Section 10.4; and

                        (vi)    (x) other Indebtedness in existence on the Closing Date, including the
        Prepetition Indebtedness and, solely with respect to Indebtedness of any Non-Debtor, any Permitted
        Refinancing Indebtedness of the foregoing and (y) Guarantees of such Indebtedness existing on the
        Closing Date or permitted pursuant to the definition of Permitted Refinancing Indebtedness.

                (b)     Neither the Borrower nor any of its Subsidiaries shall incur, directly or indirectly,
Indebtedness for borrowed money from the General Partner, unless such Indebtedness is unsecured and
expressly subordinated to the payment of the Obligations.

                  10.2 Sales of Assets. Neither the Borrower nor any of its Subsidiaries shall sell, assign,
transfer, lease, convey or otherwise dispose (“Dispose”) of any Property whether now owned or hereafter
acquired, or any income or profits therefrom, or enter into any agreement to do so which could result in a
Material Adverse Effect. Subject to the preceding sentence, the Borrower may and may permit the
Company or any Subsidiary to (w) Dispose of real property assets constituting Excluded Assets and
included on Schedule C, (x) Dispose of properties to the extent such Disposition is permitted under Section
10.16(a), (y) Dispose of properties or other assets only if the aggregate fair market value of all properties
so Disposed of does not exceed $10,000,000 in the aggregate and such sale is made at fair market value in
an arm’s length transaction to an unaffiliated third party (in the Borrower’s good faith determination) and
the Net Cash Proceeds thereof are applied in accordance with Section 4.1(b) and (z) enter into ground leases
of Properties as a landlord only if such ground lease is made at fair market value in an arm’s length


                                                     71
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 204 of 401



transaction to an unaffiliated third party (in the Borrower’s good faith determination) and the Property
subject to such ground lease is limited to out-parcels.

                  10.3 Liens. Neither the Borrower nor any of its Subsidiaries shall directly or indirectly
create, incur, assume or permit to exist any Lien on or with respect to any Property, except:

                (a)      Liens with respect to Capital Leases of Equipment entered into in the ordinary
course of business of the Borrower pursuant to which the aggregate Indebtedness under such Capital Leases
does not exceed $2,500,000 for any Project and $5,000,000 in the aggregate;

                 (b)     [Reserved];

                 (c)     Customary Permitted Liens;

                 (d)     Liens existing as of the Closing Date securing Prepetition Indebtedness; and

                 (e)     adequate protection Liens and the Carve Out as provided in the DIP Financing
Orders.

                 10.4   Investments. Neither the Borrower nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:

                 (a)     Investments in Cash and Cash Equivalents;

                 (b)    (i) Investments existing on the Closing Date, (ii) Investments committed under
binding agreements which agreements were entered into before the Closing Date and disclosed on Schedule
10.4(b), and (iii) amendments, modifications, extensions, refinancings, renewals or replacements of any
Investments described in clause (i) or (ii) as long as the terms thereof are not materially more restrictive to
the Borrower and its Subsidiaries when taken as a whole (but without any increase in the amount of such
Investments unless otherwise permitted);

                 (c)      (i) ownership by each of the Borrower and its Subsidiaries of the Equity Interests
of each of its Subsidiaries as of the Closing Date and (ii) other Investments by the Borrower or any Debtor
in a Wholly-Owned Subsidiary that is not a Guarantor, that, when aggregated with Investments made under
Section 10.4(e)(ii), do not exceed $10,000,000 at the end of any three-calendar months period;

                 (d)     Investments in connection with any interest rate swap agreements that are not
speculative in nature;

                 (e)    (i) Investments in the Borrower’s Subsidiaries, the Borrower’s Affiliates and the
Management Company that are already made as of the Closing Date and (ii) other such investments in
entities which are not Guarantors that, when aggregated with Investments made under Section 10.4(c)(ii),
do not exceed $10,000,000 at the end of any three-calendar months period;

                (f)      Investments in the form of advances to employees in the ordinary course of
business; provided that the aggregate principal amount of all such advances at any time outstanding shall
not exceed $500,000;

                 (g)      Investments received in connection with the bankruptcy or reorganization of
suppliers and lessees and in settlement of delinquent obligations of, and other disputes with, lessees and
suppliers arising in the ordinary course of business; and


                                                      72
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 205 of 401



                 (h)     Investments in the Borrower, the Company or any other Debtor that is a Guarantor.

                 10.5    Conduct of Business. Neither the Borrower nor any of its Subsidiaries shall
engage in any business, enterprise or activity other than (a) the businesses of acquiring, developing, re-
developing and managing predominantly retail and mixed use Projects and portfolios of like Projects and
(b) any business or activities which are substantially similar, related or incidental thereto.

                 10.6     Transactions with Partners and Affiliates. Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the rendering of any service) with any
holder or holders of more than five percent (5%) of any class of equity Securities of the Borrower, or with
any Affiliate of the Borrower which is not its Subsidiary, on terms that are less favorable to the Borrower
or any of its Subsidiaries, as applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such a holder or Affiliate. Nothing contained in this Section 10.6 shall
prohibit performance of any obligations arising under the Loan Documents.

                 10.7 Restriction on Fundamental Changes. Borrower shall not (x) enter into any
merger or consolidation, or liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), (y)
change its jurisdiction of organization without 10 Business Days’ prior written notice to the Administrative
Agent (but subject to the last sentence of Section 9.1), or (z) convey, lease, sell, transfer or otherwise
dispose of, in one transaction or series of transactions, all or substantially all of the Borrower’s business or
Property, whether now or hereafter acquired.

                  10.8 Restricted Payments. Neither the Borrower nor any of its Subsidiaries shall make
any Restricted Payments, except that the Borrower may, make distributions to the Company in the minimum
amount of dividends required to be paid by the Company to its shareholders in order to maintain, to the
extent applicable, the Company’s REIT status in any taxable year (taking into account all amounts treated
as dividends in such taxable year under the Internal Revenue Code). For the avoidance of doubt and
notwithstanding anything set forth in the Loan Documents, (x) the Borrower shall not be prohibited from
paying compensation in the ordinary course of business pursuant to agreements in effect as of the Closing
Date (including, for the avoidance of doubt, employee retention plans) including under any equity incentive
plans in effect as of the Closing Date and (y) the Borrower shall be permitted to exchange its Equity Interests
for common shares of the Company.

                10.9 Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-
Corruption Laws. The proceeds of the Loans will be used only for the purposes described in Section 9.12.
Neither the Borrower nor any of its Subsidiaries shall use all or any portion of the proceeds of any credit
extended under this Agreement to purchase or carry Margin Stock or for any purpose that entails a violation
of the Regulations of the Federal Reserve Board, including Regulation T, Regulation U or Regulation X.
The Borrower will not request any Loan, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and agents shall not use, the proceeds
of any Loan (A) in furtherance of an offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

                 10.10 ERISA. The Borrower shall not and shall not permit any of its Subsidiaries or
ERISA Affiliates to:



                                                      73
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 206 of 401



                 (a)     engage in any prohibited transaction described in Sections 406 of ERISA or 4975
of the Internal Revenue Code for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL;

              (b)      permit to exist any accumulated funding deficiency (as defined in Sections 302 of
ERISA and 412 of the Internal Revenue Code), with respect to any Plan, whether or not waived;

               (c)     fail to pay timely required contributions or annual installments due with respect to
any waived funding deficiency to any Plan;

                 (d)     terminate any Plan which would result in any liability of Borrower or any ERISA
Affiliate under Title IV of ERISA;

               (e)     fail to make any contribution or payment to any Multiemployer Plan which
Borrower or any ERISA Affiliate may be required to make under any agreement relating to such
Multiemployer Plan, or any law pertaining thereto;

                 (f)    fail to pay any required installment or any other payment required under Section
412 of the Internal Revenue Code on or before the due date for such installment or other payment; or

                 (g)    amend a Plan resulting in an increase in current liability for the plan year such that
the Borrower or any ERISA Affiliate is required to provide security to such Plan under Section 401(a)(29)
of the Internal Revenue Code.

                 10.11 Organizational Documents. Neither the General Partner, the Borrower, nor any
of their Subsidiaries shall amend, modify or otherwise change any of the terms or provisions in any of their
respective Organizational Documents as in effect on the Closing Date, except amendments to effect a
change of name of the Borrower or any such Subsidiary, provided that the Borrower shall have provided
the Administrative Agent with sixty (60) days’ prior written notice of any such name change.

                10.12 Fiscal Year. Neither the Company, the Borrower nor any of its Consolidated
Businesses shall change its Fiscal Year for accounting or tax purposes from a period consisting of the 12-
month period ending on December 31 of each calendar year.

                 10.13 Financial Covenant. Minimum Liquidity. At all times after the Closing Date, and
reported as of the last day of each calendar month pursuant to a Monthly Report, the Borrower shall not
permit Unrestricted Cash and Cash Equivalents as of such date of determination to be less than $25,000,000.

                 10.14 Chapter 11 Modifications. Without the consent of the Requisite Lenders (or the
Administrative Agent at the direction of the Requisite Lenders) and the Administrative Agent (solely with
respect to any provision that affects the rights, obligations, liabilities or duties of the Administrative Agent),
none of the Company, the Borrower or the Loan Parties shall: (a) make or permit to be made any change,
amendment or modification, to the DIP Financing Orders or the Cash Management Order or (b) incur,
create, assume or suffer to exist or permit any Claim or Lien against any Loan Party ranking pari passu with
or senior to the Claims and Liens of the Administrative Agent and the Lenders hereunder, except as
permitted under the Interim DIP Financing Order approved by the Bankruptcy Court (including the Carve
Out) as of the Closing Date or under the Final DIP Financing Order (including the Carve-Out), as
applicable, or as otherwise agreed by the Requisite Lenders (or the Administrative Agent at the direction
of the Requisite Lenders).




                                                       74
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 207 of 401




                10.15 Additional Bankruptcy Matters. None of the Company, the Borrower or the
Loan Parties shall do any of the following other than as permitted by the DIP Financing Orders:

                 (a)     consent to, or permit to exist, without the prior written consent of the
Administrative Agent, at the direction of the Requisite Lenders, any order granting authority to take any
action that is prohibited by the terms of this Agreement, the DIP Financing Orders or the other Loan
Documents or refrain from taking any action that is expressly required to be taken by the terms of this
Agreement, the DIP Financing Orders or any of the other Loan Documents;

                (b)     assert, join, investigate, support or prosecute any claim or cause of action against
the Administrative Agent or the Lenders (in their capacities as such), unless such claim or cause of action
is in connection with the enforcement of the Loan Documents against the Administrative Agent or the
Lenders;

                 (c)     subject to the terms of the DIP Financing Orders and subject to Article XI and only
to the extent permitted or provided thereunder, object to, contest, prevent or interfere with in any material
manner the exercise of rights and remedies by the Administrative Agent or the Lenders with respect to the
Collateral following the occurrence of an Event of Default, including, without limitation, a motion or
petition by the Administrative Agent or any Lender to lift an applicable stay of proceedings to do the
foregoing (provided that any Loan Party may contest or dispute whether an Event of Default has occurred
in accordance with the terms of the DIP Financing Orders);

                 (d)    knowingly use any portion or proceeds of the Loans or the Collateral for payments
or purposes that would violate the terms of the DIP Financing Orders;

                  (e)    except as provided or permitted hereunder (including, without limitation, to the
extent permitted pursuant to any First Day Orders) or under the DIP Financing Orders, make any payment
or distribution to any prepetition claim or to any non-Subsidiary Affiliate or insider of any debtor outside
of the ordinary course of business; or

                (f)      assert any right of subrogation or contribution against any other Loan Party.

                 10.16 Disposition or Encumbrance of Principal DIP Collateral Property or
Principal DIP Pledged Equity. Notwithstanding anything to the contrary herein, neither the Borrower
nor any of its Subsidiaries shall sell, assign, lease, convey or otherwise dispose of any Principal DIP
Collateral Property or Principal DIP Pledged Equity (as defined in the DIP Financing Orders) other than
(a) any Permitted Disposition described in clauses (a), (b) or (c) of the definition of “Permitted
Dispositions” or (b) out-parcels that constitute Principal DIP Collateral Property for cash with a fair market
value of all such out-parcels not exceed $5,000,000 in the aggregate and provided that such sales,
assignments, leases, conveyances or other dispositions are made at fair market value in arm’s length
transactions to unaffiliated third parties (in the Borrower’s good faith determination) and the Net Cash
Proceeds thereof are applied in accordance with Section 4.1(b).

                                               ARTICLE XI

                         EVENTS OF DEFAULT; RIGHTS AND REMEDIES

                11.1 Events of Default. Each of the following occurrences shall constitute an Event of
Default under this Agreement:




                                                     75
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 208 of 401



                   (a)      Failure to Make Payments When Due. The Borrower shall fail to pay (i) when due
any principal payment on the Obligations which is due on the Maturity Date, or (ii) within three (3) Business
Days after the date on which due, any interest payment on the Obligations or any principal payment pursuant
to the terms of Section 14.1(a), or (iii) when due, any principal payment on the Obligations not referenced
in clauses (i) or (ii) hereinabove, or (iv) within five (5) Business Days after notice from the Administrative
Agent after the date on which due, any other Obligations (other than an amount referred to in clauses (i),
(ii) or (iii) hereinabove) payable under this Agreement.

                  (b)    Breach of Certain Covenants. The Borrower, the Subsidiaries or the Company
shall fail duly and punctually to perform or observe any agreement, covenant or obligation binding on such
Person under Section 8.3, 8.11, 9.1, 9.2, 9.3, 9.4, 9.5, 9.6, 9.11(c), 9.12, 9.14, 9.15 or Article X.

                 (c)      Breach of Representation or Warranty. Any representation or warranty made or
deemed made by any Loan Party to the Administrative Agent or any other Lender herein or by the Borrower
or any of its Subsidiaries in any of the other Loan Documents or in any statement or certificate at any time
given by any such Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made or deemed made.

                   (d)      Other Defaults. The Loan Parties shall default in the performance of or compliance
with any term contained in this Agreement (other than as identified in paragraphs (a), (b) or (c) of this
Section 11.1), or any default or event of default shall occur under any of the other Loan Documents, and
such default or event of default shall continue for twenty (20) days (or five (5) days or such later date (not
to exceed twenty (20) days) as the Administrative Agent may agree, in the case of Sections 8.2(a)(v) and
8.2(b)(iii)) after receipt of written notice from the Administrative Agent thereof.

                  (e)     Other Indebtedness. Unless the payment, acceleration and/or the exercise of
remedies with respect to any such Indebtedness is (x) subject to a forbearance agreement reasonably
satisfactory in form and substance to the Requisite Lenders or (y) stayed by the Bankruptcy Court, or unless
any of the following results from obligations with respect to which the Bankruptcy Court prohibits or does
not permit any Loan Party from applicable compliance, any breach, default or event of default shall occur,
or any other condition shall exist under any instrument, agreement or indenture pertaining to any recourse
Indebtedness (other than the Obligations, Non-Recourse Indebtedness (except with respect to any recourse
guarantee by any Debtor thereof that is triggered and not stayed by the Bankruptcy Court) and Prepetition
Indebtedness) of the Borrower or any of its Subsidiaries (and, with respect to Debtors, incurred after the
Petition Date) aggregating $15,000,000 or more, and the effect thereof is to cause an acceleration,
mandatory redemption or other required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a prepayment, redemption or
other repurchase of such Indebtedness; or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed or otherwise repurchased by the
Borrower or any of its Subsidiaries (other than by a regularly scheduled required prepayment) prior to the
stated maturity thereof.

                (f)      [Reserved].

                (g)      [Reserved].¶

                (h)      Judgments and Unpermitted Liens.

                         (i)    Any money judgment (other than a money judgment covered by insurance
        as to which the insurance company has acknowledged coverage), writ or warrant of attachment, or
        similar process against the Borrower, the Company or any of its Subsidiaries or any of their


                                                     76
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 209 of 401



        respective assets involving in any case an amount in excess of $12,500,000 (other than with respect
        to Claims arising out of Non-Recourse Indebtedness) is entered and shall remain undischarged,
        unvacated, unbonded or unstayed for a period of sixty (60) days or in any event later than five (5)
        days prior to the date of any proposed sale thereunder; provided, however, if any such judgment,
        writ or warrant of attachment or similar process is in excess of $25,000,000 (other than with respect
        to Claims arising out of Non-Recourse Indebtedness), the entry thereof shall immediately constitute
        an Event of Default hereunder.

                         (ii)     A federal, state, local or foreign tax Lien is filed against the Borrower, the
        Company or any of its Subsidiaries which is not discharged of record, bonded over or otherwise
        secured to the satisfaction of the Administrative Agent within fifty (50) days after the filing thereof
        or the date upon which the Administrative Agent receives actual knowledge of the filing thereof
        for an amount which, either separately or when aggregated with the amount of any judgments
        described in clause (i) above and/or the amount of the Environmental Lien Claims described in
        clause (iii) below, equals or exceeds $12,500,000.

                        (iii)    An Environmental Lien is filed against any Project with respect to Claims
        in an amount which, either separately or when aggregated with the amount of any judgments
        described in clause (i) above and/or the amount of the tax Liens described in clause (ii) above,
        equals or exceeds $12,500,000.

                 (i)    Plan of Reorganization. The entry of an order in any of the Chapter 11 Cases of
the Loan Parties confirming a plan of reorganization that is not a Plan of Reorganization or otherwise
acceptable to the Requisite Lenders in all respects.

                (j)     Dissolution. Any order, judgment or decree shall be entered against the Borrower
or any other Loan Party or the Company decreeing its involuntary dissolution or split up; or the Borrower
or any Guarantor shall otherwise dissolve or cease to exist except as specifically permitted by this
Agreement.

                 (k)      Loan Documents. At any time, for any reason (other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations), any Loan Document ceases to be in
full force and effect or the Borrower, the Company or any Loan Party seeks to repudiate its obligations
thereunder.

                  (l)     ERISA Termination Event. Any ERISA Termination Event occurs which the
Administrative Agent reasonably believes could subject either the Borrower or any ERISA Affiliate to
liability in excess of $250,000.

                 (m)     Waiver Application. The plan administrator of any Plan applies under Section
412(d) of the Code for a waiver of the minimum funding standards of Section 412(a) of the Internal Revenue
Code and the Administrative Agent reasonably believes that the substantial business hardship upon which
the application for the waiver is based could subject either the Borrower or any ERISA Affiliate to liability
in excess of $250,000.

                 (n)      Certain Defaults Pertaining to the General Partner. The Company shall fail to (i)
continue as a general partner of the Borrower, (ii) maintain ownership (directly or indirectly) of no less than
99% of the equity Securities of any other General Partner of the Borrower, (iii) comply with all
Requirements of Law applicable to it and its businesses and Properties, in each case where the failure to so
comply individually or in the aggregate will have or is reasonably likely to have a Material Adverse Effect,
(iv) [reserved], or (v) file all tax returns and reports required to be filed by it with any Governmental


                                                      77
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 210 of 401



Authority as and when required to be filed or to pay any taxes, assessments, fees or other governmental
charges upon it or its Property, assets, receipts, sales, use, payroll, employment, licenses, income, or
franchises which are shown in such returns, reports or similar statements to be due and payable as and when
due and payable, except for taxes, assessments, fees and other governmental charges (A) that are being
contested by the Company in good faith by an appropriate proceeding diligently pursued, (B) for which
adequate reserves have been made on its books and records, and (C) the amounts the non-payment of which
would not, individually or in the aggregate, exceed $12,500,000.

                 (o)     Merger or Liquidation of the General Partner or the Borrower. Any General
Partner shall merge or liquidate with or into any other Person or the Borrower shall merge or liquidate with
or into any other Person.

               (p)    Merger or Consolidation. If at any time from and after the Closing Date either the
Borrower, the Company or any Loan Party merges or consolidates with another Person.

                (q)      Final DIP Financing Order. The Final DIP Financing Order shall not have been
entered within forty-five (45) days following the Petition Date.

                 (r)     Management Services. If at any time from and after the Closing Date, the
Borrower or its Subsidiaries or Affiliates or the Management Company cease to provide, collectively,
directly or through their Affiliates property management and leasing services to at least 33% of the total
number of shopping centers in which the Borrower has an ownership interest (it being agreed for the
avoidance of doubt that the Borrower may self-manage its properties to be considered in compliance with
such requirement).

                 (s)     Change in Control. (i) The acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in effect on the date hereof)
of Equity Interests representing more than 40% of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of the Company; or (ii) during any period of 12 consecutive months,
individuals who at the beginning of any such 12-month period constituted the Board of Directors of the
Company (together with any new directors whose election by such Board or whose nomination for election
by the shareholders of the Company was approved by a vote of a majority of the directors then still in office
who were either directors at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the Board of Directors of the
Company.

                 (t)     Additional Financing. Any Loan Party shall file a motion in the Chapter 11 Cases
without the express written consent of the Requisite Lenders (or the Administrative Agent at the direction
of the Requisite Lenders), to obtain additional financing from a party other than the Lenders under Section
364 of the Bankruptcy Code or to use cash collateral of a Lender under Section 363(c) of the Bankruptcy
Code that does not either have the prior written consent of the Requisite Lenders (or the Administrative
Agent at the direction of the Requisite Lenders) or provide for the payment of the Obligations in full and
in cash upon the incurrence of such additional financing.

                (u)     Appointment of Examiner. An order with respect to any of the Chapter 11 Cases
shall be entered by the Bankruptcy Court (i) appointing a trustee under Section 1104, (ii) appointing an
examiner with enlarged powers relating to the operation of the business (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code, or (iii)
converting the Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code, or any pleading by any



                                                     78
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 211 of 401



Loan Party shall be filed seeking, or otherwise consenting to, any of the matters set forth in clauses (i)
through (iii) above.

               (v)      Dismissal of Chapter 11 Cases. An order shall be entered by the Bankruptcy Court
dismissing any of the Chapter 11 Cases or any pleading by any Loan Party shall be filed seeking, or
otherwise consenting to, the dismissal of any of the Chapter 11 Cases.

                 (w)     Administrative Agent Rights. An order with respect to any of the Chapter 11 Cases
shall be entered by the Bankruptcy Court without the express prior written consent of the Requisite Lenders
(and with respect to any provisions that affect the rights or duties of the Administrative Agent, the
Administrative Agent), (i) to revoke, reverse, stay, modify, supplement or amend any of the DIP Financing
Orders in a manner adverse to the Lenders and/or the Administrative Agent or (ii) to permit, unless
otherwise contemplated by the DIP Financing Orders, any administrative expense or any Claim (now
existing or hereafter arising, of any kind or nature whatsoever) to have administrative priority equal or
superior to the administrative priority of the Loan Parties’ Claims in respect of the Obligations (other than
the Carve Out).

                 (x)     Good Faith Contest. (i) an application for any of the orders described in clause (u)
or (v) above shall be made by a Loan Party or any such application shall be made by a Person other than
the Loan Parties and such application is not contested by the Loan Parties in good faith or the relief
requested is not withdrawn, dismissed or denied within forty-five (45) days after the filing or (ii) any Person
obtains an order under Section 506(c) of the Bankruptcy Code against the Administrative Agent or the
Lenders, other than the DIP Financing Orders in respect of the Carve Out.

                 (y)     Lenders’ Claims. Any Loan Party shall seek to, or shall support (in any such case
by way of any motion or other pleading filed with the Bankruptcy Court or any other writing to another
party-in-interest executed by or on behalf of such Loan Party) or shall fail to defend against any other
Person’s motion to, disallow in whole or in part the Lenders’ Claims in respect of the Obligations or contest
any provision of any Loan Document, or any provision of any Loan Document shall cease to be effective
(other than in accordance with its terms).

                  (z)     DIP Financing Orders; Cash Management Order. Any Loan Party shall fail to
comply with the Cash Management Order, the Interim DIP Financing Order or the Final DIP Financing
Order in any material respect or the Interim DIP Financing Order (prior to entry of the Final DIP Financing
Order), the Final DIP Financing Order or the Cash Management Order shall cease to be in full force and
effect or shall have been reversed, modified, amended, stayed, vacated or subject to stay pending appeal, in
the case of any modification or amendment, without the prior written consent of the Requisite Lenders.

                (aa)     Lien Priority. The existence of any claims or charges (including any grant of
adequate protection), or the entry of any order of the Bankruptcy Court authorizing any claims or charges
(including any grant of adequate protection) entitled to superpriority under Section 364(c)(1) of the
Bankruptcy Code or otherwise, other than in accordance with the DIP Financing Orders, or there shall be
granted by the Bankruptcy Court any Lien on the Collateral having a priority senior to or pari passu with
the liens and security interests granted pursuant to the DIP Financing Orders and the Loan Documents,
except as expressly provided herein or in the Interim DIP Financing Order or the Final DIP Financing
Order, whichever is in effect.

                  (bb)   Rights and Remedies of Chapter 11 Cases. The Bankruptcy Court enters an order
that is adverse in any material respect, when taken as a whole, to the interests of the Administrative Agent
and the Lenders or their respective rights and remedies in their capacities as such under this Agreement or
in any of the Chapter 11 Cases.


                                                      79
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 212 of 401



                 (cc)   Adverse Party. The Loan Parties or any of their Subsidiaries, or any person
claiming by or through the Loan Parties or any of their Subsidiaries, obtain court authorization to
commence, or commence, join in, assist or otherwise participate as an adverse party in, any suit or other
proceeding against any of the Administrative Agent or the Lenders, in each case other than as permitted
and explicitly contemplated by the DIP Financing Orders.

                 (dd)     Relief from Stay. The entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party to proceed with foreclosure
(or granting of a deed in lieu of foreclosure) against any asset of the Borrower or any other Loan Party with
a value in excess of $5,000,000.

                 (ee)    Lien Status. Any lien securing, or superpriority claim in respect of, the Obligations
hereunder shall cease to be valid, perfected (if applicable) and enforceable in all respects or to have the
priority granted under the Interim DIP Financing Order and the Final DIP Financing Order, as applicable,
with respect to property with a fair market value in excess of $2,000,000 in the aggregate.

                (ff)    Sale of Collateral. Except as otherwise expressly permitted by this Agreement or
otherwise consented to by the Requisite Lenders, there shall occur (or the Debtors shall file a motion or
other pleading with the Bankruptcy Court seeking) any sale, conveyance, disposition or other transfer of
any Principal DIP Collateral Property or all or a material portion of the Collateral pursuant to the
Bankruptcy Code.

               (gg)    Cash Collateral. The Debtors’ authority to use cash collateral of the Lenders under
the DIP Financing Orders is terminated, subject to the applicable DIP Financing Order.

               (hh)    The Loan Parties (or any of them) files, supports or fails to contest in good faith
any pleading seeking relief the grant of which would be reasonably expected to give rise to an Event of
Default.

                11.2     Rights and Remedies. Subject to the applicable DIP Financing Order:

                 (a)      Acceleration and Termination. Notwithstanding anything in Section 362 of the
Bankruptcy Code, but subject to the applicable DIP Financing Order, any unused Commitments shall
automatically and immediately terminate and the unpaid principal amount of, and any and all accrued
interest on, the Obligations and all accrued fees shall automatically become immediately due and payable,
without presentment, demand, or protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand or accelerate and of
acceleration), all of which are hereby expressly waived by the Borrower; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent shall at the request, or may
with the consent, of the Requisite Lenders, by written notice to the Borrower, (i) declare that any unused
Commitments are terminated, whereupon any unused Commitments and the obligation of each Lender to
make any Loan hereunder shall immediately terminate, and/or (ii) declare the unpaid principal amount of
and any and all accrued and unpaid interest on the Obligations to be, and the same shall thereupon be,
immediately due and payable, without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence, presentment, notice of intent to
demand or accelerate and of acceleration), all of which are hereby expressly waived by the Borrower. In
addition, the Administrative Agent may with the consent of the Requisite Lenders, and shall at the request
of the Requisite Lenders, exercise on behalf of itself and the Lenders all rights and remedies available under
the Loan Documents and applicable law; provided, that with respect to the enforcement of Liens or other
remedies with respect to the Collateral, the Administrative Agent shall provide the Borrower (with a copy
to counsel for the U.S. Trustee) with notice pursuant to the DIP Financing Orders; in any hearing after the


                                                     80
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 213 of 401



giving of the aforementioned notice, the only issue that may be raised by any party in opposition thereto
being whether, in fact, an Event of Default has occurred and is continuing.

                (b)      [Reserved]

                 (c)      Enforcement. The Borrower acknowledges that in the event the Borrower or any
of its Subsidiaries fails to perform, observe or discharge any of their respective obligations or liabilities
under this Agreement or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Lenders; therefore, the Borrower agrees that the Administrative
Agent and the other Lenders shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

                                              ARTICLE XII

                                              THE AGENTS

                12.1     Appointment.

                 (a)      Each Lender hereby designates and appoints the Administrative Agent as the
agent of such Lender under this Agreement, and each Lender hereby irrevocably authorizes the
Administrative Agent to take such actions on its behalf under the provisions of this Agreement and the
Loan Documents and to exercise such powers as are set forth herein or therein together with such other
powers as are reasonably incidental thereto. Without limiting the generality of the foregoing, the
Administrative Agent is hereby expressly authorized to execute any and all documents (including releases)
with respect to the Collateral, as contemplated by and in accordance with the provisions of this Agreement,
the Collateral Documents, and the DIP Financing Orders. The Administrative Agent agrees to act as such
on the express conditions contained in this Article XII.

                 (b)     The provisions of this Article XII are solely for the benefit of the Administrative
Agent and the Lenders (and, to the extent set forth in Section 12.10, the Loan Parties’ financial advisors),
and neither the Borrower, the General Partner nor any Subsidiary of the Borrower shall have any rights to
rely on or enforce any of the provisions hereof (other than as expressly set forth in Section 12.7). In
performing their respective functions and duties under this Agreement, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to have assumed any obligation
or relationship of agency, trustee or fiduciary with or for any General Partner, the Borrower, or any
Subsidiary of the Borrower. The Administrative Agent may perform any of its duties hereunder, or under
the Loan Documents, by or through its respective agents or employees.

                12.2     Nature of Duties.

                (a)      The Administrative Agent shall not have any powers, duties or responsibilities
under this Agreement or the other Loan Documents except in its capacity as Lender and those expressly set
forth in this Agreement or in the Loan Documents. The duties of the Administrative Agent shall be
mechanical and administrative in nature. The Administrative Agent shall not have by reason of this
Agreement a fiduciary relationship or other implied duties of any kind or nature to any Person, regardless
of whether an Event of Default has occurred and is continuing. Nothing in this Agreement or any of the
Loan Documents, expressed or implied, is intended to or shall be construed to impose upon the
Administrative Agent any obligations or duties in respect of this Agreement or any of the Loan Documents
except as expressly set forth herein or therein. The Administrative Agent shall not have any duties to take
any discretionary action or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to exercise in writing as directed


                                                     81
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 214 of 401



by the Requisite Lenders (or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 14.7); provided that the Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Collateral Document or applicable law. The Administrative Agent hereby
agrees that its duties shall include providing copies of documents received by it from the Borrower which
are reasonably requested by any Lender and promptly notifying each Lender upon its obtaining actual
knowledge of the occurrence of any Event of Default hereunder. In addition, the Administrative Agent
shall promptly deliver to each of the Lenders copies of all notices of default and other formal notices
(including, without limitation, requests for waivers or modifications, as well as all notices received pursuant
to 8.4, 8.5, 8.6 and 8.7) sent or received, together with copies of all reports or other information received
by it from the Borrower, including, without limitation, all financial information delivered to the
Administrative Agent pursuant to Section 8.2. Except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or the occurrence of any Potential Event of Default
or Event of Default under any Obligations, (iv) the validity, enforceability, sufficiency, effectiveness or
genuineness of this Agreement, any Loan Document, or any other agreement, instrument or document,
(v) the satisfaction of any condition set forth in Article VI or elsewhere herein or in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the Administrative Agent, (vi)
the existence, value, perfection or priority of any collateral security or the financial or other condition of
the Borrower and the other Loan Parties or any other obligor or guarantor or (vii) the value or the sufficiency
of any Collateral for any Obligations. The Administrative Agent shall not be responsible for any
unsuitability, inadequacy, expiration or unfitness of any security interest created hereunder or pursuant to
any other security documents pertaining to this matter nor shall it be obligated to make any investigation
into, and shall be entitled to assume, the adequacy and fitness of any security interest created hereunder or
pursuant to any other security document pertaining to this matter.

                 (b)     In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith are an arm’s-length commercial transaction between
the Borrower, on the one hand, and the Administrative Agent and the Lenders, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan Documents; (ii) in connection
with the process leading to such transaction, each of the Lender Parties is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower or any of its Affiliates,
stockholders, creditors or employees or another Person; (iii) none of the Lender Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Borrower with respect to any of
the transactions contemplated hereby or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Loan Document (irrespective of such
Lender Party has advised or is currently advising the Borrower or any of its Affiliates on other matters) and
none of the Lender Parties has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Lender Parties may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the Lender Parties or such Affiliate
has any obligation to disclose any of such interests by virtue of any relationship arising out of or related to

                                                      82
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 215 of 401



any of the transactions contemplated hereby or the process leading thereto; and (v) none of the Lender
Parties have provided and will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have against the any of the Lender
Parties with respect to any breach or alleged breach of agency or fiduciary duty arising out of or related to
any of the transactions contemplated hereby or the process leading thereto.

               (c)    Subject to, and in accordance with this Agreement and the other Collateral
Documents, the Administrative Agent will, for the benefit solely and exclusively of the Secured Parties:

                        (i)     accept, enter into, hold, maintain, administer and enforce all Collateral
        Documents, including all Collateral subject thereto, and all Liens created thereunder, perform its
        obligations under the Collateral Documents and protect, exercise and enforce the interests, rights,
        powers and remedies granted or available to it under, pursuant to or in connection with the
        Collateral Documents;

                         (ii)     take all lawful and commercially reasonable actions permitted under the
        Collateral Documents that it may deem necessary or advisable to protect or preserve its interest in
        the Collateral subject thereto and such interests, rights, powers and remedies;

                         (iii)    deliver and receive notices pursuant to the Collateral Documents;

                          (iv)     with the affirmative vote of the Requisite Lenders, sell, assign, collect,
        assemble, foreclose on, institute legal proceedings with respect to, or otherwise exercise or enforce
        the rights and remedies of a Secured Party (including a mortgagee, trust deed beneficiary and
        insurance beneficiary or loss payee) with respect to the Collateral under the Collateral Documents
        and its other interests, rights, powers and remedies;

                           (v)    remit as provided in Section 4.2(b) all cash proceeds, cash equivalents and
        other distributions of or in respect of Collateral received by it from the collection, foreclosure or
        enforcement of its interest in the Collateral under the Collateral Documents or any of its other
        interests, rights, powers or remedies;

                        (vi)    execute and deliver amendments to the Collateral Documents as from time
        to time authorized pursuant to Section 12.7(a); and

                         (vii)   not release any Lien granted to it by any Collateral Document upon any
        Collateral unless permitted by the terms of this Agreement.

                (d)      The Administrative Agent is not obliged to expend or risk its own funds or
otherwise incur any financial liability in the performance of its duties, obligations or responsibilities or the
exercise of any right, power, authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is not reasonably assured to it.

                 (e)    Each party to this Agreement acknowledges and consents to the undertaking of the
Administrative Agent set forth in herein and agrees to each of the other provisions of this Agreement
applicable to the Administrative Agent.

                 12.3     Right to Request Instructions. The Administrative Agent may at any time
request instructions or clarifications from the Lenders with respect to any actions or approvals which by the


                                                      83
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 216 of 401



terms of any of the Loan Documents the Administrative Agent is permitted or required to take or to grant,
and the Administrative Agent shall be absolutely entitled to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Person for refraining from any action
or withholding any approval under this Agreement until it shall have received such instructions from those
Lenders from whom the Administrative Agent is required to obtain such instructions for the pertinent matter
in accordance with the Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent shall have no liability for acting or refraining from acting under the Loan Documents
in accordance with the instructions of the Requisite Lenders or, where required by the express terms of this
Agreement, a greater proportion of the Lenders. In the absence of written instructions from the applicable
Lenders, the Administrative Agent may act (or refrain from acting) as it considers to be in the best interests
of the Lenders.

                  (b)      Notwithstanding anything else to the contrary herein, whenever reference is made
in this Agreement, or any other Loan Document, to any discretionary action by, consent, designation,
specification, requirement or approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by the Administrative Agent or
to any election, decision, opinion, acceptance, use of judgment, expression of satisfaction or other exercise
of discretion, rights or remedies to be made (or not to be made) by the Administrative Agent, such provision
shall refer to the Administrative Agent exercising each of the foregoing at the instructions of the Requisite
Lenders (or, where expressly required by the terms of this Agreement, a greater or different proportion of
Lenders).

                12.4     Reliance. The Administrative Agent shall be entitled to:

                (a)     rely upon any written notices, statements, certificates, orders or other documents
or any telephone message believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person;

               (b)     rely upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying thereon;

               (c)     rely upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying thereon;

                 (d)      with respect to all matters pertaining to this Agreement or any of the Loan
Documents and its duties hereunder or thereunder, rely upon advice of legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it, and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such counsel, accountants or experts;

                 (e)     conclusively assume that the grantors and Guarantors have complied with all of
their obligations under this Agreement and any other Loan Document unless advised in writing by any
Secured Party thereunder to the contrary specifically setting forth the alleged violation;

                (f)      conclusively rely on any certificate of an authorized officer of the Borrower; and

                (g)       request that the Requisite Lenders deliver a certificate setting forth the names of
individuals and/or titles of officers authorized at such time to take specified actions pursuant to the Loan
Documents.

               12.5 Indemnification. To the extent that the Administrative Agent is not reimbursed
and indemnified by a Loan Party, the Lenders will promptly reimburse and promptly indemnify the Agent


                                                     84
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 217 of 401



Parties solely in their capacity as such (and not in their capacity as a Lender) and its directors, officers,
employees, agents and Affiliates for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, and reasonable costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it in any way relating to or arising
out of the Loan Documents or Collateral Documents or any action taken or omitted by the Administrative
Agent under the Loan Documents or Collateral Documents including in connection with the Administrative
Agent’s administration of the Collateral, in proportion to each Lender’s Pro Rata Share of the Facility
determined as of the time when such indemnification is sought, unless and to the extent that any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits, and reasonable costs, expenses
or disbursements shall arise as a result of the Administrative Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a non-appealable final judgment. Without
limitation of the foregoing, each Secured Party shall reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket fees, costs and expenses (including reasonable legal fees,
costs and expenses) incurred by it in connection with the preparation, execution, administration or
enforcement of, or legal advice in respect of rights or responsibilities under, the Loan Documents or
Collateral Documents including in connection with the Administrative Agent’s administration of the
Collateral, to the extent that the Administrative Agent is not promptly reimbursed (but, in any event, within
three (3) Business Days following demand for payment) for such fees, costs and expenses by the Borrower.
The Administrative Agent shall not be otherwise required to advance its own funds for any such
indemnification obligations it may have to any third party under any of the Collateral Documents that are
otherwise reimbursable to the Administrative Agent or covered by an indemnity benefiting the
Administrative Agent under the Collateral Documents. The Administrative Agent agrees to refund to the
Lenders any of the foregoing amounts paid to it by the Lenders which amounts are subsequently recovered
by the Administrative Agent from the Borrower or any other Person on behalf of the Borrower less the costs
incurred in obtaining such recovery. The obligations of the Lenders under this Section 12.5 shall survive
the payment in full of the Loans and all other Obligations and the termination of this Agreement and the
Collateral Documents and the removal or resignation of the Administrative Agent.

                 12.6 Agents Individually. With respect to their respective Pro Rata Share of the
Facility hereunder, if any, and the Loans made by them, if any, the Administrative Agent shall have and
may exercise the same rights and powers hereunder and are subject to the same obligations and liabilities
as and to the extent set forth herein for any other Lender. The terms “Lenders” or “Requisite Lenders” or
any similar terms shall, unless the context clearly otherwise indicates, include the Administrative Agent in
its individual capacity as a Lender or as one of the Requisite Lenders. The Administrative Agent and each
of its respective Affiliates may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Borrower or any of its Subsidiaries as if it was not acting as the
Administrative Agent pursuant hereto.

                 12.7    Successor Agents.

                  (a)      Resignation and Removal. The Administrative Agent may resign from the
performance of all its functions and duties hereunder (including as Administrative Agent) at any time by
giving at least thirty (30) Business Days’ prior written notice to the Borrower and the other Lenders, unless
applicable law requires a shorter notice period or that there be no notice period, in which instance such
applicable law shall control (the “Resignation Effective Date”). The Administrative Agent may be removed
at the direction of the Requisite Lenders, in the event the Administrative Agent shall commit gross
negligence or willful misconduct in the performance of its duties hereunder as determined by a court of
competent jurisdiction in a final and non-appealable judgment. Such resignation or removal shall take
effect upon the acceptance by a successor Administrative Agent of appointment pursuant to this
Section 12.7 or in accordance with such notice on the Resignation Effective Date.


                                                      85
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 218 of 401



                (b)      Appointment by Requisite Lenders. Upon any such resignation or removal
becoming effective, the Requisite Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Event of Default shall have occurred and be
continuing, selected from among the Lenders.

                (c)       Appointment by Retiring Agent. If a successor Administrative Agent shall not
have been appointed within the thirty (30) Business Day or shorter period provided in paragraph (a) of this
Section 12.7, the retiring Administrative Agent shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided above.

                 (d)      Rights of the Successor and Retiring Agents. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than as provided in Section 13.1(h) and
other then any rights to indemnity payments or other amounts owed to the retired or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s resignation or any
removed Administrative Agent’s removal hereunder as Administrative Agent, the provisions of this Article
XII shall inure to its benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement and, after any resignation or removal, for as long as the
Administrative Agent continues to act in such capacity hereunder or under the Loan Documents, including
holding collateral or taking action to transfer the agency to a successor.

                12.8 Relations Among the Lenders. Each Lender agrees that it will not (x) take any
individual legal action, nor institute any actions or proceedings, against the Borrower hereunder with
respect to any of the Obligations without the prior written consent of the Requisite Lenders, or (y) except
in accordance with Section 11.2(a), accelerate or otherwise enforce its portion of the Obligations or
terminate its Commitment.

                   12.9 Sub-Agents. The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents appointed by the Administrative
Agent. The Administrative Agent and any such sub-agent may perform any and all its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative Agent.

                   12.10 Independent Credit Decisions. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and not investments in a business enterprise or
securities. Each Lender further represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender or any of the Loan Parties’ financial advisors and based on such
documents and information as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other Lender or any of the Loan
Parties’ financial advisors and based on such documents and information (which may contain material, non-
public information within the meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or any document furnished


                                                    86
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 219 of 401



hereunder or thereunder and in deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

                12.11 Certain ERISA Matters. Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and its respective Affiliates, and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that at least one of the following is and will be true:

                        (i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
        2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
        with the Loans or the Commitments,

                         (ii)    the transaction exemption set forth in one or more PTEs, such as PTE 84-
        14 (a class exemption for certain transactions determined by independent qualified professional
        asset managers), PTE 95-60 (a class exemption for certain transactions involving insurance
        company general accounts), PTE 90-1 (a class exemption for certain transactions involving
        insurance company pooled separate accounts), PTE 91-38 (a class exemption for certain
        transactions involving bank collective investment funds) or PTE 96-23 (a class exemption for
        certain transactions determined by in-house asset managers), is applicable with respect to such
        Lender’s entrance into, participation in, administration of and performance of the Loans, the
        Commitments and this Agreement,

                          (iii)  (A) such Lender is an investment fund managed by a “Qualified
        Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
        Professional Asset Manager made the investment decision on behalf of such Lender to enter into,
        participate in, administer and perform the Loans and this Agreement, (C) the entrance into,
        participation in, administration of and performance of the Loans and this Agreement satisfies the
        requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge
        of such Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
        to such Lender’s entrance into, participation in, administration of and performance of the Loans
        and this Agreement, or

                       (iv)    such other representation, warranty and covenant as may be agreed in
        writing between the Administrative Agent, in its sole discretion, and such Lender.

                 (b)     In addition, unless either (1) sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or (2) a Lender has not provided another representation, warranty and
covenant as provided in sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person ceases being a Lender
party hereto, for the benefit of, the Administrative Agent and its respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent or any of its respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights by the Administrative Agent
under this Agreement, any Loan Document or any documents related to hereto or thereto).

                 (c)     The Administrative Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a fiduciary capacity, in connection
with the transactions contemplated hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive interest or other payments


                                                     87
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 220 of 401



with respect to the Loans and this Agreement, (ii) may recognize a gain if it extended the Loans for an
amount less than the amount being paid for an interest in the Loans by such Lender or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees, upfront fees, underwriting fees,
ticking fees, agency fees, administrative agent or collateral agent fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s acceptance fees, breakage
or other early termination fees or fees similar to the foregoing.

                 12.12 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to the Borrower or any of the
other Loan Parties, including the Chapter 11 Cases, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

                 (a)      to file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and all other amounts due
the Lenders and the Administrative Agent under Section 5.3 , Section 14.2 and Section 14.3) allowed in
such judicial proceeding; and

                (b)      to collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 5.3 , Section 14.2 and Section 14.3.

                  12.13 Credit Bidding.               Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations or the rights of any
Lender or to authorize the Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. The Secured Parties hereby irrevocably authorize the Administrative Agent, at the direction of
the Requisite Lenders, to credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant to a deed in lieu of foreclosure
or otherwise) and in such manner purchase (either directly or through one or more acquisition vehicles) all
or any portion of the Collateral (a) at any sale thereof conducted under the provisions of the Bankruptcy
Code, including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar laws in any other
jurisdictions to which a Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of collateral
in lieu of debt conducted by (or with the consent or at the direction of) the Administrative Agent (whether
by judicial action or otherwise) in accordance with any applicable law. In connection with any such credit
bid and purchase, the Obligations owed to the Secured Parties shall be entitled to be, and shall be, credit
bid by the Administrative Agent at the direction of the Requisite Lenders on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving contingent interests in the acquired

                                                       88
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 221 of 401



assets on a ratable basis that shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the contingent interests) for the asset
or assets so purchased (or for the equity interests or debt instruments of the acquisition vehicle or vehicles
that are issued in connection with such purchase). In connection with any such bid, (i) the Administrative
Agent shall be authorized to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this Agreement to be assigned to
such vehicle or vehicles for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition vehicle or vehicles, including
any disposition of the assets or equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Requisite Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the applicable acquisition
vehicle or vehicles, as the case may be, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Requisite Lenders contained in Section 14.7 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles shall be authorized to issue
to each of the Secured Parties, ratably on account of the relevant Obligations which were credit bid,
interests, whether as equity, partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition vehicle, all without the need
for any of the Secured Parties or any acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire Collateral for any reason (as
a result of another bid being higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any acquisition vehicle on
account of such Obligations shall automatically be cancelled, without the need for any of the Secured Parties
or any acquisition vehicle to take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide such information regarding
the Secured Party (and/or any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or submission of any credit bid
or the consummation of the transactions contemplated by such credit bid.

The Loan Parties agree that in connection with any sale of any or all of the Debtors’ assets under Section
363 of the Bankruptcy Code, a Chapter 11 plan, or any equivalent thereof under any other law, the
Administrative Agent, at the direction of the Requisite Lenders, shall have the right to credit bid pursuant
to Section 363(k) of the Bankruptcy Code any portion, up to the full amount, of all obligations granted
under this Agreement.

                  12.14 Powers of the Administrative Agent. The Administrative Agent is irrevocably
authorized and empowered to enter into and perform its obligations and protect, perfect, exercise and
enforce its interest, rights, powers and remedies under the Collateral Documents and applicable law and in
equity and to act as set forth in this Article XII or as requested in any lawful directions given to it from time
to time in respect of any matter pursuant to a direction in writing delivered to the Administrative Agent by
or on behalf of the Requisite Lenders.

                 12.15 Exculpation Provisions. Notwithstanding anything herein and without limiting
the generality of the foregoing, none of the Agent Parties shall:



                                                       89
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 222 of 401



                         (i)     be liable for any action or step taken or not taken by any of them or for
        any mistake in act or law under or in connection with this Agreement or any other Loan Document
        or the transactions contemplated hereby (except for its own gross negligence or willful misconduct,
        as determined by the final non-appealable judgment of a court of competent jurisdiction);

                        (ii)     be responsible or liable for any failure or delay in the performance of its
        obligations hereunder arising out of or caused by, directly or indirectly, forces beyond its control,
        including, without limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil or
        military disturbances, nuclear or natural catastrophes or acts of God, and interruptions, loss of
        normal functions of utilities, communications or computer (software and hardware) services;

                         (iii) have any fiduciary duties or contractual obligations of any kind or nature
        under any other Loan Document, but shall be entitled to all protections provided to the Agent
        Parties therein;

                         (iv)    be liable for any indirect, special, punitive or consequential loss or damage
        of any kind whatsoever, including, but not limited to, lost profits, even if such loss or damage was
        foreseeable or it has been advised of the likelihood of such loss or damage and regardless of the
        form of action;

                        (v)     have any duty to ascertain or inquire as to or monitor the performance or
        observance of any of the terms of the Loan Documents by any other Person; and

                       (vi)    not be deemed not to have knowledge of any Event of Default under any
        Obligations unless and until written notice describing such Event of Default is given to the
        Administrative Agent by the Secured Parties or the Borrower.

               12.16 Limitations on Duty of Administrative Agent in Respect of Collateral.
Notwithstanding anything herein:

                  (a)     None of the Agent Parties shall have any duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income thereon or as to preservation
of rights against prior parties or any other rights pertaining thereto beyond the exercise of reasonable care
in the custody thereof. The Administrative Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded treatment substantially equal to that
which it accords similar collateral and shall not be liable or responsible for any loss or diminution in the
value of any of the Collateral, by reason of the act or omission of any carrier, forwarding agency or other
agent or bailee.

                 (b)     No Agent Party shall be responsible for any unsuitability, inadequacy, expiration
or unfitness of any security interest created hereunder or pursuant to any other security documents
pertaining to this matter nor shall it be obligated to make any investigation or inquiry into, and shall be
entitled to assume, the adequacy and fitness of any security interest created hereunder or pursuant to any
other security document pertaining to this matter.

                 (c)      Neither the Administrative Agent, any other Secured Party nor any of their
respective Affiliates, officers, directors, employees or agents shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Loan Party or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The powers conferred on the
Administrative Agent and the other Secured Parties hereunder are solely to protect the Administrative


                                                      90
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 223 of 401



Agent’s and the other Secured Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The Administrative Agent
and the other Secured Parties shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their Affiliates, officers, directors, employees or
agents shall be responsible to any Loan Party for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as determined in the final, non-appealable judgment of a court of
competent jurisdiction.

                 (d)      The Administrative Agent will not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or enforceability of the Liens granted
in any of the Collateral, whether impaired by operation of law or by reason of any action or omission to act
on its part hereunder, except to the extent such action or omission constitutes gross negligence or willful
misconduct on the part of the Administrative Agent as determined in the final, non-appealable judgment of
a court of competent jurisdiction, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of any Loan Party to the Collateral or any defect
or failure (regardless of whether such defect or failure was known to the Administrative Agent or might
have been discovered upon examination or inquiry and whether capable of remedy or not), for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens granted to the Administrative Agent
upon the Collateral or otherwise as to the maintenance of the Collateral. The Administrative Agent hereby
disclaims any representation or warranty to the Secured Parties concerning the perfection of the Liens
granted hereunder or in the value of any of the Collateral.

                 (e)      the Administrative Agent shall not be responsible in any manner for the validity,
enforceability or sufficiency of this Agreement or the Loan Documents or any Collateral delivered, or for
the value or collectability of any Obligations or other instrument, if any, so delivered, or for any
representations made or obligations assumed by any party other than the Administrative Agent.

                 (f)     For the avoidance of doubt, nothing herein shall require the Administrative Agent
to file financing statements or continuation statements or any real property or mortgage-related filing or
recordation, or be responsible for perfecting or maintaining the security interests purported to be created as
described herein (except for the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder or under any other Loan Document).

                  12.17 No Liability for Clean Up of Hazardous Substances. In the event that the
Administrative Agent is required to acquire title to an asset for any reason, or take any managerial action
of any kind in regard thereto, in order to carry out any fiduciary or trust obligation for the benefit of another,
which in the Administrative Agent's sole discretion may cause the Administrative Agent or any Agent Party
to be considered an "owner or operator" under any Environmental Health or Safety Requirements of Law
or otherwise cause any Agent Party to incur, or to be exposed to, any Liabilities and Costs or any other
liability under any other federal, state or local law, the Administrative Agent reserves the right, instead of
taking such action, either to resign as Administrative Agent or to arrange for the transfer of the title or
control of the asset to a court-appointed receiver. The Agent Parties will not be liable to any Person for any
Liabilities and Costs relating to or arising from environmental, health or safety matters (including the
violation of any Environmental, Health or Safety Requirements of Law or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation by reason of the Agent Party’s
actions and conduct as authorized, empowered and directed hereunder or relating to any kind of Release or
threatened Release of any Contaminants (except to the extent such liability is caused by or results from
illegal acts, fraud, bad faith, gross negligence, willful misconduct or the breach of this Agreement by the
Administrative Agent). The Administrative Agent reserves the right to conduct an environmental audit
prior to foreclosing on any real estate Collateral or mortgage Collateral. The Administrative Agent reserves
the right to forebear from foreclosing in its own name if to do so may expose it to undue risk.

                                                       91
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 224 of 401




                 12.18 Erroneous Payment.

                 (a)      If the Administrative Agent notifies a Lender, Secured Party or any Person (other
than a Loan Party) who has received funds on behalf of a Lender or Secured Party such Lender (any such
Lender, Secured Party or other recipient (other than a Loan Party), a “Payment Recipient”) that the
Administrative Agent has determined in its sole discretion (whether or not after receipt of any notice under
immediately succeeding clause (b)) that any funds received by such Payment Recipient from the
Administrative Agent or any of its Affiliates were erroneously transmitted to, or otherwise erroneously or
mistakenly received by, such Payment Recipient (whether or not known to such Lender, Secured Party or
other Payment Recipient on its behalf) (any such funds, whether received as a payment, prepayment or
repayment of principal, interest, fees, distribution or otherwise, individually and collectively, an “Erroneous
Payment”) and demands the return of such Erroneous Payment (or a portion thereof), such Erroneous
Payment shall at all times remain the property of the Administrative Agent and shall be segregated by the
Payment Recipient and held in trust for the benefit of the Administrative Agent, and such Lender or Secured
Party shall (or, with respect to any Payment Recipient who received such funds on its behalf, shall cause
such Payment Recipient to) promptly, but in no event later than two Business Days thereafter, return to the
Administrative Agent the amount of any such Erroneous Payment (or portion thereof) as to which such a
demand was made, in same day funds (in the currency so received), together with interest thereon in respect
of each day from and including the date such Erroneous Payment (or portion thereof) was received by such
Payment Recipient to the date such amount is repaid to the Administrative Agent in same day funds at the
greater of the Federal Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation from time to time in effect. A notice of the
Administrative Agent to any Payment Recipient under this clause (a) shall be conclusive, absent manifest
error.

                  (b)      Without limiting immediately preceding clause (a), each Lender or Secured Party,
or any Person who has received funds on behalf of a Lender or Secured Party, hereby further agrees that if
it receives a payment, prepayment or repayment (whether received as a payment, prepayment or repayment
of principal, interest, fees, distribution or otherwise) from the Administrative Agent (or any of its Affiliates)
(x) that is in a different amount than, or on a different date from, that specified in a notice of payment,
prepayment or repayment sent by the Administrative Agent (or any of its Affiliates) with respect to such
payment, prepayment or repayment, (y) that was not preceded or accompanied by a notice of payment,
prepayment or repayment sent by the Administrative Agent (or any of its Affiliates), or (z) that such Lender
or Secured Party, or other such recipient, otherwise becomes aware was transmitted, or received, in error
or by mistake (in whole or in part) in each case:

                 (i)      (A) in the case of immediately preceding clauses (x) or (y), an error shall be
                          presumed to have been made (absent written confirmation from the Administrative
                          Agent to the contrary) or (B) an error has been made (in the case of immediately
                          preceding clause (z)), in each case, with respect to such payment, prepayment or
                          repayment; and

                 (ii)     such Lender or Secured Party shall (and shall cause any other recipient that
                          receives funds on its respective behalf to) promptly (and, in all events, within one
                          Business Day of its knowledge of such error) notify the Administrative Agent of
                          its receipt of such payment, prepayment or repayment, the details thereof (in
                          reasonable detail) and that it is so notifying the Administrative Agent pursuant to
                          this Section 12.18(b).




                                                       92
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 225 of 401



                 (c)      Each Lender or Secured Party hereby authorizes the Administrative Agent to set
off, net and apply any and all amounts at any time owing to such Lender or Secured Party under any Loan
Document, or otherwise payable or distributable by the Administrative Agent to such Lender or Secured
Party from any source, against any amount due to the Administrative Agent under immediately preceding
clause (a) or under the indemnification provisions of this Agreement.

                  (d)     In the event that an Erroneous Payment (or portion thereof) is not recovered by the
Administrative Agent for any reason, after demand therefor by the Administrative Agent in accordance
with immediately preceding clause (a), from any Lender that has received such Erroneous Payment (or
portion thereof) (and/or from any Payment Recipient who received such Erroneous Payment (or portion
thereof) on its respective behalf) (such unrecovered amount, an “Erroneous Payment Return Deficiency”),
upon the Administrative Agent’s notice to such Lender at any time, (i) such Lender shall be deemed to have
assigned its Loans (but not its Commitments) of the relevant class with respect to which such Erroneous
Payment was made (the “Erroneous Payment Impacted Class”) in an amount equal to the Erroneous
Payment Return Deficiency (or such lesser amount as the Administrative Agent may specify) (such
assignment of the Loans (but not Commitments) of the Erroneous Payment Impacted Class, the “Erroneous
Payment Deficiency Assignment”) at par plus any accrued and unpaid interest (with the assignment fee to
be waived by the Administrative Agent in such instance), and is hereby (together with the Borrower)
deemed to execute and deliver an Assignment and Assumption (or, to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an approved electronic platform as
to which the Administrative Agent and such parties are participants) with respect to such Erroneous
Payment Deficiency Assignment, and such Lender shall deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent, (ii) the Administrative Agent as the assignee Lender shall be deemed
to acquire the Erroneous Payment Deficiency Assignment, (iii) upon such deemed acquisition, the
Administrative Agent as the assignee Lender shall become a Lender hereunder with respect to such
Erroneous Payment Deficiency Assignment and the assigning Lender shall cease to be a Lender hereunder
with respect to such Erroneous Payment Deficiency Assignment, excluding, for the avoidance of doubt, its
obligations under the indemnification provisions of this Agreement and its applicable Commitments which
shall survive as to such assigning Lender and (iv) the Administrative Agent may reflect in the Register its
ownership interest in the Loans subject to the Erroneous Payment Deficiency Assignment. The
Administrative Agent may, in its discretion, sell any Loans acquired pursuant to an Erroneous Payment
Deficiency Assignment and upon receipt of the proceeds of such sale, the Erroneous Payment Return
Deficiency owing by the applicable Lender shall be reduced by the net proceeds of the sale of such Loan
(or portion thereof), and the Administrative Agent shall retain all other rights, remedies and claims against
such Lender (and/or against any recipient that receives funds on its respective behalf). For the avoidance of
doubt, no Erroneous Payment Deficiency Assignment will reduce the Commitments of any Lender and
such Commitments shall remain available in accordance with the terms of this Agreement. In addition,
each party hereto agrees that, except to the extent that the Administrative Agent has sold a Loan (or portion
thereof) acquired pursuant to an Erroneous Payment Deficiency Assignment, and irrespective of whether
the Administrative Agent may be equitably subrogated, the Administrative Agent shall be contractually
subrogated to all the rights and interests of the applicable Lender or Secured Party under the Loan
Documents with respect to each Erroneous Payment Return Deficiency (the “Erroneous Payment
Subrogation Rights”).

                  (e)     The parties hereto agree that an Erroneous Payment shall not pay, prepay, repay,
discharge or otherwise satisfy any Obligations owed by the Borrower or any other Loan Party, except, in
each case, to the extent such Erroneous Payment is, and solely with respect to the amount of such Erroneous
Payment that is, comprised of funds received by the Administrative Agent from the Borrower or any other
Loan Party for the purpose of making such Erroneous Payment.




                                                     93
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 226 of 401



                (f)     To the extent permitted by applicable law, no Payment Recipient shall assert any
right or claim to an Erroneous Payment, and hereby waives, and is deemed to waive, any claim,
counterclaim, defense or right of set-off or recoupment with respect to any demand, claim or counterclaim
by the Administrative Agent for the return of any Erroneous Payment received, including without limitation
waiver of any defense based on “discharge for value” or any similar doctrine

                 (g)     Each party’s obligations, agreements and waivers under this Section 12.18 shall
survive the resignation or replacement of the Administrative Agent, any transfer of rights or obligations by,
or the replacement of, a Lender, the termination of the Commitments and/or the repayment, satisfaction or
discharge of all Obligations (or any portion thereof) under any Loan Document.

                                             ARTICLE XIII

                                    TAXES; YIELD PROTECTION

                13.1     Taxes.

                (a)      Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in the good faith discretion of
an applicable withholding agent) requires the deduction or withholding of any Tax from any such payment
by a withholding agent, then the applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums payable under this Section 13.1)
the applicable Recipient receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

                (b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the option of the Administrative
Agent timely reimburse it for, Other Taxes.

                 (c)     Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 13.1, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

                (d)      Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

               (e)     Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes attributable to


                                                     94
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 227 of 401



such Lender (but only to the extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section 14.1(e) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due to the Administrative
Agent under this paragraph (e).

                 (f)      Status of Lenders. (a) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation set forth in
Section 13.1(f)(i)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such Lender.

                        (i)     Without limiting the generality of the foregoing, in the event that the
        Borrower is a U.S. Person,

                                (A)     any Lender that is a U.S. Person shall deliver to the Borrower and
                the Administrative Agent on or prior to the date on which such Lender becomes a Lender
                under this Agreement (and from time to time thereafter upon the reasonable request of the
                Borrower or the Administrative Agent), executed originals of IRS Form W-9 certifying
                that such Lender is exempt from U.S. Federal backup withholding tax;

                                  (B)    any Foreign Lender shall, to the extent it is legally entitled to do
                so, deliver to the Borrower and the Administrative Agent (in such number of copies as shall
                be requested by the recipient) on or prior to the date on which such Foreign Lender becomes
                a Lender under this Agreement (and from time to time thereafter upon the reasonable
                request of the Borrower or the Administrative Agent), whichever of the following is
                applicable:

                                         (1)     in the case of a Foreign Lender claiming the benefits of
                         an income tax treaty to which the United States is a party (x) with respect to
                         payments of interest under any Loan Document, an executed IRS Form W-8BEN
                         or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
                         Federal withholding Tax pursuant to the “interest” article of such tax treaty and (y)
                         with respect to any other applicable payments under any Loan Document, IRS
                         Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or


                                                     95
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 228 of 401



               reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
               “other income” article of such tax treaty;

                                (2)     executed originals of IRS Form W-8ECI;

                                (3)     in the case of a Foreign Lender claiming the benefits of
               the exemption for portfolio interest under Section 881(c) of the Internal Revenue
               Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect that
               such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
               of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
               the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
               foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
               Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-
               8BEN or IRS Form W-8BEN-E; or

                                 (4)    to the extent a Foreign Lender is not the beneficial owner,
               an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
               W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
               substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
               other certification documents from each beneficial owner, as applicable; provided
               that if the Foreign Lender is a partnership and one or more direct or indirect
               partners of such Foreign Lender are claiming the portfolio interest exemption, such
               Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
               the form of Exhibit G-4 on behalf of each such direct and indirect partner;

                         (C)    any Foreign Lender shall, to the extent it is legally entitled to do
       so, deliver to the Borrower and the Administrative Agent (in such number of copies as shall
       be requested by the recipient) on or prior to the date on which such Foreign Lender becomes
       a Lender under this Agreement (and from time to time thereafter upon the reasonable
       request of the Borrower or the Administrative Agent), any other executed form prescribed
       by applicable law as a basis for claiming exemption from or a reduction in U.S. Federal
       withholding Tax, duly completed, together with such supplementary documentation as may
       be prescribed by applicable law to permit the Borrower or the Administrative Agent to
       determine the withholding or deduction required to be made; and

                        (D)     if a payment made to a Lender under any Loan Document would
       be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail
       to comply with the applicable reporting requirements of FATCA (including those
       contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
       Lender shall deliver to the Borrower and the Administrative Agent at the time or times
       prescribed by law and at such time or times reasonably requested by the Borrower or the
       Administrative Agent such documentation prescribed by applicable law (including as
       prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
       documentation reasonably requested by the Borrower or the Administrative Agent as may
       be necessary for the Borrower and the Administrative Agent to comply with their
       obligations under FATCA and to determine that such Lender has complied with such
       Lender’s obligations under FATCA or to determine the amount to deduct and withhold
       from such payment. Solely for purposes of this clause (D), “FATCA” shall include any
       amendments made to FATCA after the date of this Agreement.




                                           96
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 229 of 401



                (g)     Each Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or certification or promptly
notify the Borrower and the Administrative Agent in writing of its legal inability to do so.

                  (h)     Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 13.1 (including by the payment of additional amounts pursuant to this Section 13.1),
it shall pay to the indemnifying party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 13.1 with respect to the Taxes giving rise to such refund), net of all out-
of-pocket expenses (including Taxes net of any Tax refunds) incurred by such indemnified party with
respect to such indemnity payments and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over pursuant to this paragraph
(h) (plus any penalties, interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph (h) the payment of which
would place the indemnified party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

                 (i)    Survival. Each party’s obligations under this Section 13.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

              (j)        Defined Terms. For purposes of this Section 13.1, the term “applicable law”
includes FATCA.

                  13.2 Increased Capital. If any Lender determines that any Change in Law regarding
capital or liquidity ratios or requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company (if any) to a level below that which
such Lender or such Lender’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), and (ii) the amount of such capital or liquidity is increased by or based
upon the making or maintenance by any Lender of its Loans or other advances made hereunder or the
existence of any Lender’s obligation to make Loans, then, in any such case, upon written demand by such
Lender (with a copy of such demand to the Administrative Agent) from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. The Borrower shall not be required to pay such additional
amounts unless such amounts are the result of requirements imposed generally on lenders similar to such
Lender and not the result of some specific reserve or similar requirement imposed on such Lender as a
result of such Lender’s special circumstances. Such demand shall be accompanied by a statement as to the
amount of such compensation and include a brief summary of the basis for such demand. Such statement
shall be conclusive and binding for all purposes, absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such statement within 10 days after receipt thereof. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower shall not be required to

                                                      97
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 230 of 401



compensate a Lender pursuant to this Section for any reductions incurred more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the Change in Law giving rise
to such reductions is retroactive, then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. This Section 13.2 shall survive the termination of the Commitments
and the repayment of the Obligations for a period of 180 days.

                 13.3    Changes; Legal Restrictions. If any Change in Law shall:

               (a)     subject a Lender (or its Applicable Lending Office or Eurodollar Affiliate) or the
London interbank market to any condition, cost or expense (other than Taxes) of any kind which such
Lender reasonably determines to be applicable to Commitments of the Lenders to make Eurodollar Rate
Loans; or

                 (b)      subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its Loans, Commitments, or other Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

                   (c)     impose, modify, or hold applicable, in the determination of a Lender, any reserve
(other than reserves taken into account in calculating the Eurodollar Rate), special deposit, liquidity,
compulsory loan, FDIC insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, advances or loans by, commitments made, or other credit extended by,
or any other acquisition of funds by, a Lender or any Applicable Lending Office or Eurodollar Affiliate of
that Lender;

and the result of any of the foregoing is to increase the cost to that Lender of making, converting, continuing,
renewing or maintaining the Loans or its Commitment or to reduce any amount receivable thereunder; then,
in any such case, upon written demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall immediately pay to the Administrative Agent for the account of such Lender,
from time to time as specified by such Lender, such amount or amounts as may be necessary to compensate
such Lender or its Eurodollar Affiliate for any such additional cost incurred or reduced amount received.
Such demand shall be accompanied by a statement as to the amount of such compensation and include a
brief summary of the basis for such demand. Such statement shall be conclusive and binding for all
purposes, absent manifest error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. This Section 13.3 shall survive the termination
of the Commitments and the repayment of the Obligations for a period of 180 days.

                 13.4    [Reserved]

                13.5 No Duplication. For the avoidance of doubt, no amount payable by the Borrower
to a Recipient pursuant to one of Section 13.1, Section 13.2 or Section 13.3 shall also be payable to the
same Recipient pursuant to another of such Sections.



                                                      98
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 231 of 401



                                            ARTICLE XIV

                                          MISCELLANEOUS

                14.1    Assignments and Participations.

                 (a)     Assignments. No assignments or participations of any Lender’s rights or
obligations under this Agreement shall be made except in accordance with this Section 14.1. Each Lender
may assign to one or more Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all of its rights and obligations with respect to the Loans) in accordance with the
provisions of this Section 14.1.

                (b)     Limitations on Assignments.

                         (i)      Subject to the conditions set forth in paragraph (b)and subject to the
        restrictions contained in Section 14.1(a) above, (ii) and (b)(iii) below, any Lender may assign to
        one or more Eligible Assignees all or a portion of its rights and obligations under this Agreement
        (including all or a portion of its unused Term Commitment and the Loans at the time owing to it)
        with the prior written consent (such consent not to be unreasonably withheld, conditioned or
        delayed) of :

                                (A)       the Borrower, provided that, the Borrower shall be deemed to have
                consented to an assignment unless it shall have objected thereto by written notice to the
                Administrative Agent within five (5) Business Days after having received notice thereof;
                provided further that no consent of the Borrower shall be required for an assignment to a
                Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
                and is continuing, any other assignee; and

                               (B)     the Administrative Agent; provided that no consent of the
                Administrative Agent shall be required for the assignment to a Lender, an Affiliate of a
                Lender or an Approved Fund.

                        (ii)    Assignments shall be subject to the following additional conditions:

                                 (A)     except in the case of an assignment to a Lender or an Affiliate of
                a Lender or an assignment of the entire remaining amount of the assigning Lender’s
                Commitment or Loans, the amount of the Commitment or Loans of the assigning Lender
                subject to each such assignment (determined as of the date the Assignment and Acceptance
                with respect to such assignment is delivered to the Administrative Agent) shall not be less
                than $5,000,000 unless each of the Borrower and the Administrative Agent otherwise
                consent, provided that no such consent of the Borrower shall be required if an Event of
                Default has occurred and is continuing;

                               (B)    each partial assignment shall be made as an assignment of a
                proportionate part of all the assigning Lender’s rights and obligations under this
                Agreement;

                               (C)     the parties to each assignment shall execute and deliver in writing
                to the Administrative Agent an Assignment and Acceptance, together with the fee
                described in Section 14.1(d) below, and provide “know your customer”, Beneficial



                                                   99
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 232 of 401



                Ownership information and similar information reasonably requested by the
                Administrative Agent; and

                                  (D)     the assignee, if it shall not be a Lender, shall deliver to the
                Administrative Agent an Administrative Questionnaire in which the assignee designates
                one or more credit contacts to whom all syndicate-level information (which may contain
                material non-public information about the Company, the Borrower and their related parties
                or their respective securities) will be made available and who may receive such information
                in accordance with the assignee’s compliance procedures and applicable laws, including
                Federal and state securities laws.

                         (iii)    Upon such execution, delivery, acceptance (in accordance with
        Section 14.1(d)) and recording in the Register and from and after the effective date specified in
        each Assignment and Acceptance and agreed to by the Administrative Agent, (A) the assignee
        thereunder shall, in addition to any rights and obligations hereunder held by it immediately prior to
        such effective date, if any, have the rights and obligations hereunder that have been assigned to it
        pursuant to such Assignment and Acceptance and shall, to the fullest extent permitted by law, have
        the same rights and benefits hereunder as if it were an original Lender hereunder, (B) the assigning
        Lender shall, to the extent that rights and obligations hereunder have been assigned by it pursuant
        to such Assignment and Acceptance, relinquish its rights and be released from its obligations under
        this Agreement (and, in the case of an Assignment and Acceptance covering all or the remaining
        portion of such assigning Lender’s rights and obligations under this Agreement, the assigning
        Lender shall cease to be a party hereto except that its rights under Section 14.3 shall survive) and
        (C) the Borrower and shall execute and deliver to the assignee thereunder a Note evidencing its
        obligations to such assignee with respect to the Loans.

                (c)      The Register. The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address referred to in Section 14.8 a copy of each Assignment
and Acceptance delivered in writing to and accepted by it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders, the Commitment of, and the principal amount of the Loans
owing to, each Lender from time to time and whether such Lender is an original Lender or the assignee of
another Lender pursuant to an Assignment and Acceptance. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower and each of its Subsidiaries, the
Administrative Agent and the other Lenders may treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be available for inspection by
the Borrower or, with respect to itself, any Lender at any reasonable time and from time to time upon
reasonable prior notice.

                (d)      Fee. Upon its receipt of (i) an Assignment and Acceptance executed by the
assigning Lender and an Eligible Assignee, which is in compliance with this Agreement and in substantially
the form of Exhibit A hereto, (ii) an Assignment Agreement via an electronic settlement system acceptable
to the Administrative Agent (or, if previously agreed with the Administrative Agent, manually), and (iii) a
processing and recordation fee of $3,500 (payable by the assignee to the Administrative Agent), the
Administrative Agent shall (x) accept such Assignment and Acceptance, (y) record the information
contained therein in the Register and (z) give prompt notice thereof to the Borrower and the other Lenders.
The Administrative Agent shall be entitled to conclusively rely on any information provided by an assigning
Lender and its assignee, including any representations regarding the assignee’s eligibility as an Eligible
Assignee.

                 (e)     Participations. Each Lender may sell participations to one or more other entities
(a “Participant”) other than an Ineligible Institution in or to all or a portion of its rights and obligations


                                                     100
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 233 of 401



under and in respect of any and all facilities under this Agreement (including, without limitation, all or a
portion of any or all of its Commitment hereunder and the Loans owing to it); provided, however, that (i)
such Lender’s obligations under this Agreement (including, without limitation, its Commitment hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) each participation shall be in a minimum amount of $5,000,000, and
(v) such participant’s rights to agree or to restrict such Lender’s ability to agree to the modification, waiver
or release of any of the terms of the Loan Documents, to consent to any action or failure to act by any party
to any of the Loan Documents or any of their respective Affiliates, or to exercise or refrain from exercising
any powers or rights which any Lender may have under or in respect of the Loan Documents, shall be
limited to the right to consent to (A) increase in the Commitment of the Lender from whom such participant
purchased a participation, but only if such increase shall affect such participant, (B) reduction of the
principal of, or rate or amount of interest on the Loans subject to such participation (other than by the
payment or prepayment thereof), (C) postponement of any date fixed for any payment of principal of, or
interest on, the Loan(s) subject to such participation and (D) release of any guarantor of the Obligations.

                 Each Lender that sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in the Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

                 (f)      [Reserved].

                  (g)      Information Regarding the Company. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to this Section 14.1, disclose
to the assignee or participant or proposed assignee or participant, any information relating to the Company
or its Subsidiaries furnished to such Lender by the Administrative Agent or by or on behalf of the Company;
provided that, prior to any such disclosure, such assignee or participant, or proposed assignee or participant,
shall agree, in writing, to preserve in accordance with Section 14.20 the confidentiality of any confidential
information described therein.

                 (h)     [Reserved].

                 (i)     Payment to Participants.       Anything in this Agreement to the contrary
notwithstanding, in the case of any participation, all amounts payable by the Borrower under the Loan
Documents shall be calculated and made in the manner and to the parties required hereby as if no such
participation had been sold.

                 (j)    Lenders’ Creation of Security Interests. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, Obligations owing to it and any Note held by it)


                                                      101
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 234 of 401



to secure obligations of such Lender, including any pledge or security interest in favor of any Federal
Reserve bank in accordance with Regulation A or any other central bank.

                 14.2    Expenses.

                  (a)      Subject to and in accordance with the terms of the DIP Financing Orders, the
Borrower agrees upon demand to pay or reimburse the Lenders and the Administrative Agent for all of their
respective reasonable external audit and investigation expenses, and for the reasonable and documented
fees, expenses and disbursements of the Lender Advisors, and to the extent reasonably necessary, one local
counsel and one special counsel for each of the Administrative Agent, SVP and the Ad Hoc Group of
Lenders in each relevant material jurisdiction or area of expertise, as applicable (and, solely in the case of
an actual or perceived conflict of interest, one additional counsel as necessary to the Administrative Agent,
SVP and the Ad Hoc Group of Lenders actually affected by such conflict taken as a whole in each relevant
material jurisdiction and one special counsel for each area of expertise) and for all other out-of-pocket costs
and expenses of every type and nature incurred by the Administrative Agent, SVP or the Ad Hoc Group of
Lenders in connection with (i) the audit and investigation of the Consolidated Businesses, the Projects and
other Properties of the Consolidated Businesses in connection with the preparation, negotiation, and
execution of the Loan Documents; (ii) the preparation, negotiation, execution and interpretation of this
Agreement (including, without limitation, the satisfaction or attempted satisfaction of any of the conditions
set forth in Article VI), the Loan Documents, and the making of the Loans hereunder; (iii) the ongoing
administration of this Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s and the Lenders’ rights and responsibilities under
this Agreement and the other Loan Documents; (iv) the protection, collection or enforcement of any of the
Obligations or the enforcement of any of the Loan Documents; (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any Project, the Borrower, any
of its Subsidiaries, this Agreement or any of the other Loan Documents; (vi) the response to, and preparation
for, any subpoena or request for document production with which the Administrative Agent or any other
Lender is served or deposition or other proceeding in which any Lender is called to testify, in each case,
relating in any way to the Obligations, a Project, the Borrower, any of the Consolidated Businesses, this
Agreement or any of the other Loan Documents; and (vii) any amendments, consents, waivers, assignments,
restatements, or supplements to any of the Loan Documents and the preparation, negotiation, and execution
of the same.

                  (b)      After Default. Subject to and in accordance with the terms of the DIP Financing
Orders, the Borrower further agrees to pay or reimburse the Administrative Agent and each of the Lenders
and their respective directors, officers, partners, employees, agents and advisors upon demand for all out-
of-pocket costs and expenses, including, without limitation, the reasonable fees and expenses of the Lender
Advisors, and to the extent reasonably necessary, one local counsel and one special counsel for each of the
Administrative Agent, SVP and the Ad Hoc Group of Lenders in each relevant material jurisdiction or area
of expertise, as applicable (and, solely in the case of an actual or perceived conflict of interest, one
additional counsel as necessary to the persons identified above that are actually affected by such conflict
taken as a whole in each relevant material jurisdiction or area of expertise) and allocated costs of internal
counsel and costs of settlement incurred by such entity after the occurrence of an Event of Default (i) in
enforcing any Loan Document or Obligation or any security therefor or exercising or enforcing any other
right or remedy available by reason of such Event of Default; (ii) in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in any insolvency or bankruptcy
proceeding, including the Chapter 11 Cases; (iii) in commencing, defending or intervening in any litigation
or in filing a petition, complaint, answer, motion or other pleadings in any legal proceeding relating to the
Obligations, a Project, any of the Consolidated Businesses and related to or arising out of the transactions
contemplated hereby or by any of the other Loan Documents; and (iv) in taking any other action in or with
respect to any suit or proceeding (bankruptcy or otherwise) described in clauses (i) through (iii) above.

                                                     102
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 235 of 401




                  14.3 Indemnity. The Borrower further agrees (a) to defend, protect, indemnify, and
hold harmless each of the Lender Parties (including, without limitation, those retained in connection with
the satisfaction or attempted satisfaction of any of the conditions set forth in Article VI) (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses (other than loss of profits),
damages, penalties, actions, judgments, suits, claims, costs, reasonable expenses and disbursements of any
kind or nature whatsoever (excluding any Taxes and including, without limitation, the reasonable fees and
disbursements of the Lender Advisors, and to the extent reasonably necessary, one local counsel and one
special counsel for each of the Administrative Agent, SVP and the Ad Hoc Group of Lenders, in each case
in their capacity as Indemnitees, in each relevant material jurisdiction or area of expertise, as applicable
(and, solely in the case of an actual or perceived conflict of interest, one additional counsel as necessary to
such Indemnitees above that are actually affected by such conflict taken as a whole in each relevant material
jurisdiction and area of expertise) in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party thereto), imposed on, incurred by,
or asserted against such Indemnitees in any manner relating to or arising out of (i) this Agreement or the
other Loan Documents, the Collateral Documents, including in connection with the Administrative Agent’s
administration of the Collateral, the Chapter 11 Cases, or any act, event or transaction related or attendant
thereto, the making of the Loans hereunder, the management of such Loans, the use or intended use of the
proceeds of the Loans hereunder, or any of the other transactions contemplated by the Loan Documents, or
(ii) any Liabilities and Costs relating to violation by Borrower or any of its Subsidiaries of any
Environmental, Health or Safety Requirements of Law, the past, present or future operations of the
Borrower, any of its Subsidiaries, or, the past, present or future environmental, health or safety condition
of any respective Property of the Borrower or any of its Subsidiaries, the presence of asbestos-containing
materials at any respective Property of the Borrower or any of its Subsidiaries, or the Release or threatened
Release of any Contaminant (collectively, the “Indemnified Matters”); provided, however, the Borrower
shall not have any obligation to an Indemnitee hereunder with respect to Indemnified Matters caused by or
resulting from the willful misconduct or gross negligence of such Indemnitee, as determined by a court of
competent jurisdiction in a non-appealable final judgment; and (b) not to assert any claim against any of
the Indemnitees, on any theory of liability, for special, indirect consequential or punitive damages arising
out of, or in any way in connection with, the Commitments, the Obligations, or the other matters governed
by this Agreement and the other Loan Documents or the Collateral Documents. To the extent that the
undertaking to indemnify, pay and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees. No Indemnitee referred to in this Section 14.3 shall be
liable for any damages arising from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, unless the receipt of such information or materials by the unintended recipient resulted from the
willful misconduct or gross negligence of such Indemnitee, as determined by a court of competent
jurisdiction in a non-appealable final judgment.

                 14.4 Change in Accounting Principles. If any change in the accounting principles
used in the preparation of the most recent financial statements referred to in 8.1 or 8.2 are hereafter required
or permitted by the rules, regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors thereto or agencies with
similar functions) and are adopted by any General Partner or the Borrower, as applicable, with the
agreement of its independent certified public accountants and such changes result in a change in the method
of calculation of any of the covenants, standards or terms found in Article X, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably reflect such changes with the
desired result that the criteria for evaluating compliance with such covenants, standards and terms by the
Borrower shall be the same after such changes as if such changes had not been made; provided, however,

                                                      103
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 236 of 401



no change in GAAP that would affect the method of calculation of any of the covenants, standards or terms
shall be given effect in such calculations until such provisions are amended, in a manner satisfactory to the
Administrative Agent and the Borrower, to so reflect such change in accounting principles.

                    14.5 Setoff. In addition to any Liens granted under the Loan Documents and any rights
now or hereafter granted under applicable law, notwithstanding anything to the contrary in Section 362 of
the Bankruptcy Code but subject to the DIP Financing Orders (including the Carve Out), upon the
occurrence and during the continuance of any Event of Default, each Lender and any Affiliate of any Lender
is hereby authorized by the Borrower and the other Loan Parties at any time or from time to time, without
notice to any Person (any such notice being hereby expressly waived) to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured (but not including trust accounts)) and any other
Indebtedness at any time held or owing by such Lender or any of its Affiliates to or for the credit or the
account of the Borrower against and on account of the Obligations of the Borrower to such Lender or any
of its Affiliates, including, but not limited to, all Loans and all claims of any nature or description arising
out of or in connection with this Agreement, irrespective of whether or not (i) such Lender shall have made
any demand hereunder or (ii) the Administrative Agent, at the request or with the consent of the Requisite
Lenders, shall have declared the principal of and interest on the Loans and other amounts due hereunder to
be due and payable as permitted by Article XI and even though such Obligations may be contingent or
unmatured. Each Lender agrees that it shall not, without the express consent of the Requisite Lenders, and
that it shall, to the extent it is lawfully entitled to do so, upon the request of the Requisite Lenders, exercise
its setoff rights hereunder against any accounts of the Borrower now or hereafter maintained with such
Lender or any Affiliate.

                  14.6 Ratable Sharing. The Lenders agree among themselves that (i) with respect to all
amounts received by them which are applicable to the payment of the Obligations (excluding the amounts
described in Section 5.2(f)) and Article XIII) equitable adjustment will be made so that, in effect, all such
amounts will be shared among them ratably in accordance with their applicable Pro Rata Shares, whether
received by voluntary payment, by the exercise of the right of setoff or banker’s lien, by counterclaim or
cross-action or by the enforcement of any or all of the Obligations (excluding the amounts described in
Section 5.2(f) and Article XIII), (ii) if any of them shall by voluntary payment or by the exercise of any
right of counterclaim, setoff, banker’s lien or otherwise, receive payment of a proportion of the aggregate
amount of the Obligations held by it, which is greater than the amount which such Lender is entitled to
receive hereunder, the Lender receiving such excess payment shall purchase, without recourse or warranty,
an undivided interest and participation (which it shall be deemed to have done simultaneously upon the
receipt of such payment) in such Obligations owed to the others so that all such recoveries with respect to
such Obligations shall be applied ratably in accordance with their applicable Pro Rata Shares; provided,
however, that if all or part of such excess payment received by the purchasing party is thereafter recovered
from it, those purchases shall be rescinded and the purchase prices paid for such participations shall be
returned to such party to the extent necessary to adjust for such recovery, but without interest except to the
extent the purchasing party is required to pay interest in connection with such recovery. The Borrower
agrees that any Lender so purchasing a participation from another Lender pursuant to this Section 14.6 may,
to the fullest extent permitted by law, exercise all its rights of payment (including, subject to Section 14.5,
the right of setoff) with respect to such participation as fully as if such Lender were the direct creditor of
the Borrower in the amount of such participation.

                 14.7     Amendments and Waivers.

                 (a)    General Provisions. Unless otherwise provided for or required in this Agreement,
no amendment or modification of any provision of this Agreement or any of the other Loan Documents
shall be effective without the written agreement of the Requisite Lenders (which the Requisite Lenders

                                                      104
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 237 of 401



shall have the right to grant or withhold in their sole discretion) and the Borrower and acknowledged by the
Administrative Agent; provided, however, that the Borrower’s agreement shall not be required for any
amendment or modification of 12.1 through 12.8. No termination or waiver of any provision of this
Agreement or any of the other Loan Documents, or consent to any departure by the Borrower therefrom,
shall be effective without the written acknowledgement of the Administrative Agent or without the written
concurrence of the Requisite Lenders, which the Requisite Lenders shall have the right to grant or withhold
in their sole discretion. All amendments, waivers and consents not specifically reserved to the
Administrative Agent or the Lenders in Section 14.7(b), 14.7(c), and in other provisions of this Agreement
shall require only the approval of the Requisite Lenders and the acknowledgement of the Administrative
Agent. Any waiver or consent shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

                (b)     Amendments, Consents and Waivers by Affected Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the following provisions of this
Agreement shall be effective only by a written agreement, signed by each Lender affected thereby as
described below and acknowledged by the Administrative Agent:

                         (i)      waiver of any of the conditions specified in Section 6.1 (except with
        respect to a condition based upon another provision of this Agreement, the waiver of which requires
        only the concurrence of the Requisite Lenders),

                         (ii)    increase in the amount of such Lender’s Commitment,

                        (iii)   reduction of the principal of, rate or amount of interest on the Loans or any
        fees or other amounts payable to such Lender (other than by the payment or prepayment thereof),

                       (iv)    postponement or extension of any date (including the Maturity Date) fixed
        for any payment of principal of, or interest on, the Loans or any fees or other amounts payable to
        such Lender.

                (c)     Amendments, Consents and Waivers by All Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the following provisions of the Loan
Documents shall be effective only by a written agreement, signed by each Lender and acknowledged by
the Administrative Agent:

                        (i)     change in the definition of Requisite Lenders or in the aggregate
        percentage of the Lenders which shall be required for the Lenders or any of them to take action
        hereunder or under the other Loan Documents,

                        (ii)      amendment of Section 14.6 or this Section 14.7, or amendment of
        Section 4.2(b) or the definition of “Pro Rata Share” herein, in a manner that would alter the pro rata
        sharing of payments required thereby;

                        (iii) assignment of any right or interest in or under this Agreement or any of
        the other Loan Documents by the Borrower,

                         (iv)    waiver of any Event of Default described in 11.1(a), (j), (n), and (o),

                         (v)     conversion of payment of interest or any other amount to payment-in-kind;



                                                    105
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 238 of 401



                           (vi)     subordination of the Obligations or the Liens securing the Obligations; and

                         (vii)    any waiver, amendment or modification of Section 9.13 or 12.8 or the
         addition of any other provision to this Agreement that is reasonably expected to have the effect of
         waiving, amending or modifying Section 9.13 or 12.8.

                 (d)    Amendments, Consents and Waivers by Supermajority Lenders. Any amendment,
modification, termination, waiver or consent with respect to the release of Collateral or the release of any
Guarantors from their Guaranty, other than pursuant to Section 9.13 shall be effective only by a written
agreement, signed by the Lenders constituting a supermajority and acknowledged by the Administrative
Agent.

                  (e)      Administrative Agent Authority. The Administrative Agent may, but shall have
no obligation to, with the written concurrence of any Lender, execute amendments, modifications, waivers
or consents on behalf of that Lender. Notwithstanding anything to the contrary contained in this
Section 14.7, no amendment, modification, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement and the other Loan Documents, unless made in writing and
signed by the Administrative Agent in addition to the Lenders required above to take such action.
Notwithstanding anything herein to the contrary, in the event that the Borrower shall have requested, in
writing, that any Lender agree to an amendment, modification, waiver or consent with respect to any
particular provision or provisions of this Agreement or the other Loan Documents, and such Lender shall
have failed to state, in writing, that it either agrees or disagrees (in full or in part) with all such requests (in
the case of its statement of agreement, subject to satisfactory documentation and such other conditions it
may specify) within twenty (20) days after such Lender receives such request, then, the Administrative
Agent shall deliver a second request, in writing, to any such Lender(s), which second request shall include
a legend, in capital letters, stating “FAILURE TO RESPOND, IN WRITING, TO THIS REQUEST
WITHIN TEN (10) DAYS AFTER RECEIPT MAY RESULT IN THE ADMINISTRATIVE AGENT
CONSENTING OR DENYING CONSENT TO SUCH REQUEST ON YOUR BEHALF”. If such Lender
shall have failed to state, in writing, that it either agrees or disagrees (in full or in part) with all such requests
(in the case of its statement of agreement, subject to satisfactory documentation and such other conditions
it may specify) within ten (10) days after such Lender receives such request, then, such Lender hereby
irrevocably authorizes the Administrative Agent to agree or disagree, in full or in part, and in the
Administrative Agent’s sole discretion, to such requests on behalf of such Lender as such Lenders’ attorney-
in-fact and to execute and deliver any writing approved by the Administrative Agent which evidences such
agreement as such Lender’s duly authorized agent for such purposes.

                  14.8     Notices.

                (a)       Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

                           (i)      if to the Borrower, to:

                             Washington Prime Group, L.P.,
                             180 East Broad Street
                             Columbus, OH 43215
                             Attention of Chief Financial Officer

                             with copy to (which shall not constitute notice):


                                                        106
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 239 of 401




                           Kirkland & Ellis LLP
                           2049 Century Park East, Suite 3700
                           Los Angeles, CA 90067
                           Attention: David M. Nemecek, P.C.

                         (ii)    if to the Administrative Agent, to:

                           GLAS USA LLC
                           3 Second Street, Suite 206
                           Jersey City, NJ 07311
                           Email: lisha.john@glas.agency

                           with a copy to (which shall not constitute notice):

                           Mayer Brown LLP
                           1221 Avenue of the Americas
                           New York, NY 10020
                           Attention: Brian Trust, Lucy F. Kweskin, and Michael L. Kahn
                           Email: BTrust@mayerbrown.com, LKweskin@mayerbrown.com, and
                           MKahn@mayerbrown.com

                         (iii)  if to any other Lender, to it at its address (or telecopy number) set forth in
        its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be deemed
to have been given when received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall be deemed to have been given
at the opening of business on the next business day for the recipient). Notices delivered through Electronic
Systems, to the extent provided in paragraph (b) below, shall be effective as provided in said paragraph (b).

                (b)     Electronic Notices. Notices and other communications to the Lenders hereunder
may be delivered or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices pursuant to Article II or Article
IV unless otherwise agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

                  Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt by the intended recipient,
at its e-mail address as described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent at the opening of business
on the next business day for the recipient.




                                                     107
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 240 of 401



                (c)     Changes in Addresses. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by written notice to the other parties hereto.

                (d)      Electronic Systems.

                        (i)   The Borrower agrees that the Administrative Agent may, but shall not be
        obligated to, make Communications (as defined below) available to the other Lenders by posting
        the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially similar
        Electronic System.

                          (ii)    Any Electronic System used by the Administrative Agent is provided “as
        is” and “as available.” The Agent Parties (as defined below) do not warrant the adequacy of such
        Electronic Systems and expressly disclaim liability for errors or omissions in the Communications.
        No warranty of any kind, express, implied or statutory, including, without limitation, any warranty
        of merchantability, fitness for a particular purpose, non-infringement of third-party rights or
        freedom from viruses or other code defects, is made by any Agent Party in connection with the
        Communications or any Electronic System. In no event shall the Administrative Agent or any of
        its Related Parties (collectively, the “Agent Parties”) have any liability to the Borrower, any Lender
        or any other Person or entity for damages of any kind, including, without limitation, direct or
        indirect, special, incidental or consequential damages, losses or expenses (whether in tort, contract
        or otherwise) arising out of the Borrower’s or the Administrative Agent’s transmission of
        communications through an Electronic System. “Communications” means, collectively, any
        notice, demand, communication, information, document or other material provided by or on behalf
        of the Borrower pursuant to any Loan Document or the transactions contemplated therein which is
        distributed by the Administrative Agent or any Lender by means of electronic communications
        pursuant to this Section, including through an Electronic System.

                 14.9 Survival of Warranties and Agreements. All covenants, agreements,
representations and warranties made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this Agreement and the making of
any Loans, regardless of any investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of any Event of Default or
Potential Event of Default or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is outstanding and unpaid and so
long as the Commitments have not expired or terminated. The provisions of Sections 5.2(f), 14.2, and 14.3
and Article XII shall survive and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

                14.10 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of the Administrative Agent or any other Lender in the exercise of any power, right or privilege
under any of the Loan Documents shall impair such power, right or privilege or be construed to be a waiver
of any default or acquiescence therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right, power or privilege. All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive of any rights or remedies
otherwise available.

                14.11 Marshalling; Payments Set Aside. None of the Administrative Agent or any
Lender shall be under any obligation to marshal any assets in favor of the Borrower or any other party or

                                                     108
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 241 of 401



against or in payment of any or all of the Obligations. To the extent that the Borrower makes a payment or
payments to the Administrative Agent or any other Lender or any such Person exercises its rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, right and remedies therefor, shall be revived and continued
in full force and effect as if such payment had not been made or such enforcement or setoff had not occurred.

                 14.12 Severability. In case any provision in or obligation under this Agreement or the
other Loan Documents shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

                14.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement or be given any substantive
effect.

           14.14 Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS PRINCIPLES (EXCEPT TO THE EXTENT GOVERNED OR SUPERSEDED BY THE
BANKRUPTCY COURT).

                  14.15 Limitation of Liability. No claim may be made by any Lender, the
Administrative Agent, Borrower, or any other Person against any Lender Party (acting in any capacity
hereunder) or the Affiliates, directors, officers, employees, attorneys or agents of any of them for any
consequential or punitive damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Lender, the Administrative Agent and the Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

                 14.16 Successors and Assigns. This Agreement and the other Loan Documents shall be
binding upon the parties hereto and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and permitted assigns of the Lenders. The rights hereunder of the
Borrower or any interest therein, may not be assigned without the prior written consent of all Lenders (and
any attempted assignment by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants (to the extent provided in
Section 14.1(e)), the Loan Parties’ financial advisors (to the extent expressly provided in Section 12.10),
and, to the extent expressly contemplated hereby, the Related Parties of each of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement.

                 14.17 Certain Consents and Waivers of the Borrower.

            (a)  Personal Jurisdiction. (i) EACH OF THE LENDERS AND THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT, AND IF THE BANKRUPTCY
COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN IN NEW YORK COUNTY, NEW YORK, THE UNITED STATES

                                                     109
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 242 of 401



DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT HAVING
JURISDICTION OVER APPEALS OF MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, WHETHER ARISING IN CONTRACT, TORT, EQUITY OR
OTHERWISE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN THE BANKRUPTCY COURT (OR AS APPLICABLE, SUCH STATE COURT).
THE BORROWER IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM,
1633 BROADWAY, NEW YORK, NEW YORK 10019, AS ITS AGENT (THE “PROCESS AGENT”)
FOR SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT, SUCH
SERVICE BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT. EACH OF THE LENDERS AND THE BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. THE BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION
THAT IT MAY HAVE TO THE BANKRUPTCY COURT.

                (ii)   THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT
     SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY
     IN A COURT IN ANY LOCATION NECESSARY OR APPROPRIATE TO ENABLE THE
     ADMINISTRATIVE AGENT AND THE OTHER LENDERS TO ENFORCE A JUDGMENT OR
     OTHER COURT ORDER ENTERED IN FAVOR OF THE ADMINISTRATIVE AGENT OR
     ANY OTHER LENDER. THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY
     PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
     ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER AGENT TO ENFORCE A
     JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT,
     ANY LENDER OR ANY SUCH OTHER AGENT. THE BORROWER WAIVES ANY
     OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE BANKRUPTCY COURT
     IN WHICH THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY LENDER
     MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.

           (b)    SERVICE OF PROCESS. THE BORROWER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE PROCESS AGENT OR THE BORROWER’S
NOTICE ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME EFFECTIVE UPON
RECEIPT. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
THE OTHER LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION.

            (c)   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF

                                    110
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 243 of 401



OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

                 14.18 Counterparts; Effectiveness; Inconsistencies; Electronic Execution.

                 (a)    Subject to Section 14.22, this Agreement and any amendments, waivers, consents,
or supplements hereto may be executed in counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute but one and the same
instrument. This Agreement shall become effective against the Borrower and each Lender on the Closing
Date. This Agreement and each of the other Loan Documents shall be construed to the extent reasonable
to be consistent one with the other, but to the extent that the terms and conditions of this Agreement are
actually inconsistent with the terms and conditions of any other Loan Document, this Agreement shall
govern.

                 (b)     Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import in or relating to any
document to be signed in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

                 14.19 Limitation on Agreements. All agreements between the Borrower, the
Administrative Agent, and each Lender in the Loan Documents are hereby expressly limited so that in no
event shall any of the Loans or other amounts payable by the Borrower under any of the Loan Documents
be directly or indirectly secured (within the meaning of Regulation U) by Margin Stock.

                 14.20 Confidentiality. Subject to Section 14.1(g), the Lenders shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement or in connection with the Chapter 11
Cases, and identified as such by the Borrower, in accordance with such Lender’s customary procedures for
handling confidential information of this nature and in accordance with safe and sound banking practices
(provided that such Lender may disclose such information (i) to its Affiliates, its partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such Information confidential), (ii) to any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments hereunder, or to any credit
insurance provider relating to the Borrower or its obligation, (iii) to any other party hereto, and (iv) in
connection with the exercise of any remedies hereunder or under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder), (v) with the prior written consent of the Borrower or (vi) to the extent such

                                                      111
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 244 of 401



information (A) becomes publicly available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent or any Lender on a non-confidential basis from a source other than
the Borrower, and in any event the Lenders may make disclosure reasonably required by a bona fide or
potential offeree, transferee or participant in connection with the contemplated transfer or participation or
as required or requested by any Governmental Authority, self-regulatory body or representative thereof or
pursuant to legal process and shall require any such offeree, transferee or participant to agree (and require
any of its offerees, transferees or participants to agree) to comply with this Section 14.20. In no event shall
any Lender be obligated or required to return any materials furnished by the Borrower; provided, however,
each offeree shall be required to agree that if it does not become a transferee or participant it shall return or
destroy all materials furnished to it by the Borrower in connection with this Agreement. Unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable efforts to the extent
practicable to notify Borrower of any request by any governmental agency or representative thereof (other
than any such request in connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any such nonpublic
information prior to disclosure of such information. Lenders also may make disclosure to any rating agency
when required by it, provided that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to Borrower received by it from any
Lender, and disclosures in connection with the exercise of any remedies hereunder or under any other Loan
Document. In addition, each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to the lending industry, and
service providers to the Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

                 14.21 Disclaimers. The Administrative Agent and the other Lenders shall not be liable
to any contractor, subcontractor, supplier, laborer, architect, engineer, tenant or other party for services
performed or materials supplied in connection with any work performed on the Projects, including any TI
Work. The Administrative Agent and the other Lenders shall not be liable for any debts or claims accruing
in favor of any such parties against the Borrower or others or against any of the Projects. The Borrower is
not and shall not be an agent of any of the Administrative Agent or the other Lenders for any purposes and
none of the Lenders or the Administrative Agent shall be deemed partners or joint venturers with Borrower
or any of its Affiliates. None of the Administrative Agent or the other Lenders shall be deemed to be in
privity of contract with any contractor or provider of services to any Project, nor shall any payment of funds
directly to a contractor or subcontractor or provider of services be deemed to create any third party
beneficiary status or recognition of same by any of the Administrative Agent or the other Lenders and the
Borrower agrees to hold the Administrative Agent and the other Lenders harmless from any of the damages
and expenses resulting from such a construction of the relationship of the parties or any assertion thereof.

                 14.22 Conflicts. In the event of a conflict between, or inconsistency among, the Interim
DIP Financing Order and the Final DIP Financing Order, on the one hand, and any Loan Document, on the
other hand, the Interim DIP Financing Order or the Final DIP Financing Order, as the case may be, shall
control.

                 14.23 Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods shall be increased (but not

                                                      112
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 245 of 401



above the Maximum Rate therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such Lender.

                14.24 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

                14.25 [Reserved].

                 14.26 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any Lender
shall fail to make any payment required to be made by it pursuant to Section 2.1(c), 4.2 or 14.3, then the
Administrative Agent may, in its discretion and notwithstanding any contrary provision hereof, unless
subject to a good faith dispute, (i) apply any amounts thereafter received by the Administrative Agent for
the account of such Lender for the benefit of the Administrative Agent to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

                14.27 Judgment Currency.

                  (a)                     If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so under applicable law, that the rate of exchange used
shall be the spot rate at which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such judgment on the
Business Day preceding that on which final judgment is given.

                  (b)    The parties agree, to the fullest extent that they may effectively do so under
applicable law, that the obligations of the Borrower to make payments in any currency of the principal of
and interest on the Loans of Borrower and any other amounts due from Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment (whether or not entered in accordance with Section 14.27(a), in any
currency other than the relevant currency, except to the extent that such tender or recovery shall result in
the actual receipt by the Administrative Agent at its relevant office on behalf of the Lenders of the full
amount of the relevant currency expressed to be payable in respect of the principal of and interest on the
Loans and all other amounts due hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or additional cause of action for the
purpose of recovering in the relevant currency the amount, if any, by which such actual receipt shall fall
short of the full amount of the relevant currency so expressed to be payable and (iii) shall not be affected
by an unrelated judgment being obtained for any other sum due under this Agreement.

                14.28 Acknowledgement Regarding Any Supported QFCs.

                 To the extent that the Loan Documents provide support, through a guarantee or otherwise,
for swap agreements or any other agreement or instrument that is a QFC (such support “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit

                                                     113
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 246 of 401



Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of such
Supported QFC and QFC Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

                  In the event a Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of such Supported
QFC and the benefit of such QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit Support
(and any such interest, obligation and rights in property) were governed by the laws of the United States or
a state of the United States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that may be exercised against
such Covered Party are permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

                As used in this Section 14.28, the following terms have the following meanings:

                 “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

                “Covered Entity” means any of the following:

                (i)     a “covered entity” as that term is defined in, and interpreted in accordance with,
                        12 C.F.R. § 252.82(b);

                (ii)    a “covered bank” as that term is defined in, and interpreted in accordance with, 12
                        C.F.R. § 47.3(b); or

                (iii)   a “covered FSI” as that term is defined in, and interpreted in accordance with, 12
                        C.F.R. § 382.2(b).

               “Default Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

                 “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

               14.29 Entire Agreement. This Agreement, taken together with all of the other Loan
Documents, embodies the entire agreement and understanding among the parties hereto and supersedes all
prior agreements and understandings, written and oral, relating to the subject matter hereof.

                14.30 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Solely to the extent any Lender that is an Affected Financial Institution is a party to this Agreement and


                                                    114
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 247 of 401



notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any liability of any Lender that
is an Affected Financial Institution arising under any Loan Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

                 (a)     the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any Lender
that is an Affected Financial Institution; and

                (b)      the effects of any Bail-In Action on any such liability, including, if applicable:

                         (i)     a reduction in full or in part or cancellation of any such liability;

                         (ii)   a conversion of all, or a portion of, such liability into shares or other
        instruments of ownership in such Affected Financial Institution, its parent entity, or a bridge
        institution that may be issued to it or otherwise conferred on it, and that such shares or other
        instruments of ownership will be accepted by it in lieu of any rights with respect to any such liability
        under this Agreement or any other Loan Document; or

                       (iii)  the variation of the terms of such liability in connection with the exercise
        of the Write-Down and Conversion Powers of the applicable Resolution Authority.”




                                                     115
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 248 of 401




                                     EXHIBIT D

                        New Term Loan Exit Facility Term Sheet




#94542671v46
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 249 of 401


                                WASHINGTON PRIME GROUP. L.P.
                                  EXIT TERM LOAN FACILITY

This term sheet (this “Exit Term Loan Facility Term Sheet”) describes the principal terms of the senior
secured exit term loan facility to be entered into in connection with the restructuring of Washington Prime
Group, L.P. (the “Company”) and certain of its subsidiaries. This Exit Term Loan Facility Term Sheet
does not address all terms, conditions or other provisions that would be required in connection with the
Exit Term Loan Facility or that will be set forth in the Exit Term Loan Documents (as defined below),
which are subject to agreement in accordance with the Restructuring Support Agreement referred to
below. The Exit Term Loan Documents will not contain any terms or conditions that are inconsistent with
this Exit Term Loan Facility Term Sheet.

Capitalized terms used and not defined in this Exit Term Loan Facility Term Sheet shall have their
respective meanings as defined in the Restructuring Support Agreement to which this Exit Term Loan
Facility Term Sheet is attached (the “Restructuring Support Agreement”) and Exhibit B attached to the
Restructuring Support Agreement (the “Restructuring Term Sheet”).

 SUMMARY OF PRINCIPAL TERMS
 Co-Borrowers Certain subsidiaries of the Company to be identified (any such subsidiaries that
              maintain REIT (as defined herein) status, the “REIT Co-Borrowers” and
              collectively, the “Borrowers”).

 Guarantors           An intermediate holding company to be identified and (i) the subsidiaries that
                      guarantee the Revolving and Term Loan Credit Agreements and/or that have
                      borrowed under or guaranteed the Weberstown Term Loan Agreement (each as
                      defined the Restructuring Term Sheet) and (ii) future domestic wholly owned
                      subsidiaries that are Material Subsidiaries (as defined in the Revolving and Term
                      Loan Credit Agreements) (it being understood that subsidiaries that have issued
                      equity interests in respect of directors’ qualifying shares or to foreign nationals to
                      the extent required by applicable law or custom shall be treated as wholly-owned
                      subsidiaries), subject to exceptions consistent with the Exit Term Loan
                      Documentation Principles.

 Administrative       GLAS USA LLC and GLAS AMERICAS LLC, as administrative agent and
 Agent and            collateral agent (in such capacities, the “Exit Term Loan Agent”).
 Collateral Agent
 Exit Term Loan       The holders of Allowed Revolving and Term Loan Facilities Claims and the
 Lenders              Allowed Weberstown Term Loan Facility Claims (in each case, as defined the
                      Restructuring Term Sheet), in each case in a manner consistent with the
                      Restructuring Term Sheet (together with their permitted assignees, the “Exit
                      Term Loan Lenders”).

 Amount & Type        A senior secured term loan facility (the “Exit Term Loan Facility”) in an
 of Exit Term         aggregate principal amount of up to $1.212 billion, plus, at the election of Plan
 Loan Facility        Sponsor, accrued but unpaid prepetition default interest up to an equivalent of
                      two percent per annum under the Revolving and Term Loan Credit Agreements
                      and the Weberstown Term Loan Agreement as of the Exit Date (the “Exit Term
                      Loans”).


                                                     1
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 250 of 401


                   Once repaid, Exit Term Loans may not be reborrowed.




Maturity Date      The Exit Term Loan Facility will mature on the date that is 4 years following the
                   Closing Date (the “Exit Term Loan Maturity Date”).

Interest Rate      The Borrowers may elect that the Exit Term Loans comprising each borrowing
                   bear interest at a rate per annum equal to (a) ABR (which shall not be less than
                   1.75% per annum) plus the Applicable Margin (as defined below) or (b) LIBOR,
                   which shall not be less than 0.75% per annum, plus the Applicable Margin.

                   “Applicable Margin” shall mean the applicable percentage in the following
                   table:

                             Period                    ABR loans               Eurodollar loans

                    Prior to the six-month     4.00%                       5.00%
                    anniversary of the
                    Closing Date

                    From the six-month         5.00%                       6.00%
                    anniversary through the
                    15-month anniversary of
                    the Closing Date

                    Thereafter                 6.50%                       7.50%


                   Interest on the Exit Term Loans shall be payable on the last day of each interest
                   period (or every three months for any interest period exceeding three months), in
                   cash.

Default Interest   Upon the occurrence and during the continuation of (a) a payment or bankruptcy
                   event of default or (b) at the election of the Required Exit Term Loan Lenders or
                   the Exit Term Loan Agent (acting at the direction of the Required Exit Term
                   Loan Lenders), upon 3 business days’ notice to the Borrowers, any other event of
                   default, unless otherwise waived by the Required Exit Term Loan Lenders, all
                   obligations will bear interest at (i) in the case of principal and interest, a rate
                   equal to 2.00% per annum, plus the rate otherwise applicable to the relevant Exit
                   Term Loans and (ii) in the case of all other amounts, a rate equal to 2.00% per
                   annum plus the rate applicable to Exit Term Loans that are ABR loans.

Amortization       Annual amortization (payable in equal quarterly installments beginning at the end
                   of the first full quarter after the Closing Date) of the Exit Term Loan Facility
                   shall be required in an aggregate annual amount equal to 1.00% per annum of the
                   original principal amount of the Exit Term Loan Facility. The remaining
                   aggregate principal amount of the Exit Term Loan Facility shall be payable in full
                   on the Exit Term Loan Maturity Date.


                                                 2
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 251 of 401


Incremental    The Borrowers will be permitted to incur separate classes of additional term loans
Facilities     or increases in existing term loans (an “Incremental Term Loan Facility”) in an
               aggregate principal amount not to exceed at any time (a) $50.0 million, minus
               (b) the principal amount of any outstanding commitments under the Revolving
               Credit Facility Basket (as defined below). The incurrence of any Incremental
               Term Loan Facility or Revolving Credit Facility (as defined below) shall be
               subject to usual and customary terms and conditions, including a “most favored
               nation” provision (the “MFN Provision”) pursuant to which, if the all-in yield
               (including original issue discount or upfront fees on a customary basis) of any
               Incremental Term Loan Facility or Revolving Credit Facility, as applicable,
               exceeds the all-in yield of the initial Exit Term Loan Facility by more than 50
               bps, the interest rate of the initial Exit Term Loan Facility shall be automatically
               increased by a percentage that would cause such all-in yield differential not to
               exceed 50 bps. No Exit Term Loan Lender will have an obligation to provide any
               Incremental Term Loan Facility or Revolving Credit Facility.
Agent Fees     To be set forth in a separate fee letter agreement between the Exit Term Loan
               Agent and the Borrowers.

ECF Sweep      At the time of the delivery of its audited annual financial statements for any fiscal
               year, the Borrowers shall offer to apply 50% of any Excess Cash Flow (to be
               defined in a manner to be agreed consistent with the Exit Term Loan
               Documentation Principles, but, in any event, not to include an add back for net
               cash proceeds from dispositions and to be reduced by REIT Distributions) for
               such fiscal year to prepay the Exit Term Loans at par; provided that such
               percentage shall be reduced to 25% subject to (x) the Loan-to-Value Ratio (as
               defined below) not exceeding 50.0% and (y) the outstanding aggregate principal
               amount of the Exit Term Loan Facility being less than $925 million. With
               respect to 2021, sweep shall only apply to Q4-21 excess cash flow and only if
               Effective Date has occurred on or prior to 9/30/21.

Mandatory      The following amounts shall be offered to be applied to prepay the Exit Term
Prepayments    Loans (in the case of (b) below, at par, and in the cases of clauses (a) and (c)
               below, subject to the Prepayment Premium (as defined below)) (each a
               “Prepayment Event”):

               (a) 100% of the net cash proceeds of any issuance of any indebtedness (other
                   than the issuance of indebtedness permitted under the Exit Term Loan
                   Documents).

               (b) 100% of the net cash proceeds (i) of any sales or other dispositions of any
                   Borrowing Base Property (as defined below) and (ii) of any sales or other
                   dispositions of any other property (including as a result of any casualty or
                   condemnation, any sale-leaseback transaction (without duplication of clause
                   (c) below), sales or other dispositions of any property subject to mortgage
                   indebtedness with third parties (calculated after giving effect to the
                   repayment in full of such mortgage indebtedness), and dispositions of the
                   Held For Sale Properties referred to below), except for sales of inventory in
                   the ordinary course of business and other customary exceptions to be
                   mutually agreed (including for “de minimis” sales generating net cash
                   proceeds of less than $500,000), subject to the following reinvestment rights:


                                             3
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 252 of 401


                           In the case of open-air properties, (i) if a similar open-air property is
                            identified as an exchange property under Section 1031 of the
                            Internal Revenue Code at the time of the disposition, 100% of the
                            net cash proceeds of such disposition may be reinvested to comply
                            with Section 1031 of the Internal Revenue Code to complete such
                            exchange within 180 days of receipt thereof, (ii) if no property is
                            identified as an exchange property under Section 1031 of the
                            Internal Revenue Code at the time of the disposition, 75% of the net
                            cash proceeds of such disposition shall be offered to prepay the Exit
                            Term Loans at par and 25% of such net cash proceeds may be
                            reinvested in open-air properties of a similar or higher quality within
                            12 months of receipt thereof and (iii) with respect to outparcel sales,
                            net cash proceeds may be reinvested in open-air properties of a
                            similar or higher quality and/or capital expenditures with respect to
                            open-air properties (including maintenance capital expenditures)
                            useful in the business of the Company and its subsidiaries in an
                            aggregate amount not to exceed $25 million; and

                           In the case of enclosed properties, 100% of the net cash proceeds of
                            any disposition may be reinvested within 12 months of receipt
                            thereof, either in (i) enclosed or open-air properties of a similar or
                            higher quality or (ii) capital expenditures (including maintenance
                            capital expenditures) useful in the business of the Company and its
                            subsidiaries.

               (c) 100% of the net cash proceeds of any Non-Recourse Mortgage Refinancing
                   Indebtedness.

               Net cash proceeds of any Prepayment Event shall be calculated in a manner to be
               mutually agreed.

               “REIT” means a real estate investment trust within the meaning of Section 856
               of the Code.

               Any Exit Term Loan Lender may elect not to accept any mandatory prepayment
               (including pursuant to the ECF Sweep), but in the case of a Prepayment Event
               described in clause (a) above, solely to the extent not representing a refinancing
               of all of the Exit Term Loans. Any such rejected amount shall be re-offered to
               non-declining Exit Term Loan Lenders and, if any amount is rejected after such
               re-offering, may be retained by the Company and used in a manner not otherwise
               prohibited.

Voluntary      The Borrowers may voluntarily repay the loans under the Exit Term Loan
Prepayments    Facility, subject to a prepayment premium (the “Prepayment Premium”) of:

               (a) 2.00% of the principal amount of loans under the Exit Term Loan Facility so
                   prepaid, if the payment occurs on or prior to the date that is 12 months after
                   the Closing Date;

               (b) 2.00% to 4.00% (based on daily linear interpolation) of the principal amount
                   of loans under the Exit Term Loan Facility so prepaid, if the payment occurs

                                             4
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 253 of 401


                     after the date that is 12 months after the Closing Date and on or prior to the
                     date that is 18 months after the Closing Date;

                 (c) 5.00% of the principal amount of loans under the Exit Term Loan Facility so
                     prepaid, if the payment occurs after the date that is 18 months after the
                     Closing Date and on or prior to the date that is 30 months after the Closing
                     Date;

                 (d) 2.00% of the principal amount of loans under the Exit Term Loan Facility so
                     prepaid, if the payment occurs after the date that is 30 months after the
                     Closing Date and on or prior to the date that is 36 months after the Closing
                     Date; and

                 (e) Thereafter, 0.00% (other than breakage costs).
Exit Term Loan   The Exit Term Loan Facility will be evidenced by (a) a credit agreement (the
Facility         “Exit Term Loan Credit Agreement”) which shall be negotiated in good faith
Documentation    and in form and substance based on that certain Amended and Restated First Lien
                 Credit Agreement, dated as of December 10, 2020, by and among Preit
                 Associates, L.P., Preit-Rubin, Inc., Pennsylvania Real Estate Investment Trust
                 and the financial institutions from time to time party thereto and Wells Fargo
                 Bank, National Association, as administrative agent, giving due regard to the
                 Revolving and Term Loan Credit Agreements (with such modifications as are
                 necessary to reflect the terms set forth in this Exit Term Loan Facility Term Sheet
                 and to reflect (i) the operational and strategic requirements of the Company and
                 its Subsidiaries and their tax structure, (ii) administrative agency and operational
                 matters of the Exit Term Loan Agent, (iii) EU and UK bail-in provisions, (iv)
                 LIBOR replacement provisions, (v) Delaware limited liability company division
                 provisions, (vi) beneficial ownership certification, (vii) QFC stay rules, and (viii)
                 other modifications as may be reasonably agreed among the Exit Term Loan
                 Agent, the Exit Term Loan Lenders and the Company, the “Exit Term Loan
                 Documentation Principles”), (b) mortgage. pledge and security documents
                 (which, in the case of mortgages, shall be in form and substance based on the
                 existing mortgages pursuant to the Revolving and Term Loan Credit Agreements,
                 with modifications to be reasonably agreed, and shall be in recordable form for
                 the applicable jurisdiction) and (c) other legal documentation (collectively, the
                 documents described in this clause (c), together with the Exit Term Loan Credit
                 Agreement described in clause (a) above and mortgage, pledge and security
                 documents described in clause (b) above, the “Exit Term Loan Documents”),
                 which Exit Term Loan Documents shall each be in form and substance consistent
                 with the Exit Term Loan Documentation Principles and shall each be otherwise
                 reasonably satisfactory to the Plan Sponsor, the Ad Hoc Lender Group and the
                 Company.
Collateral       The obligations of the Borrowers and the Guarantors (collectively, the “Loan
                 Parties”) with respect to the Exit Term Loan Facility (including the guarantee
                 obligations of the Guarantors) (the “Exit Term Loan Obligations”) shall be
                 secured by a first-priority perfected security interest (subject to permitted liens
                 and exceptions to be mutually agreed and consistent with the Exit Term Loan
                 Documentation Principles) in all Collateral owned as of the Closing Date or
                 thereafter acquired.

                 “Collateral” shall mean substantially all assets of the Borrowers and Guarantors,


                                               5
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 254 of 401


           including all “Collateral” (as defined in the 2018 Credit Agreement), all
           Borrowing Base Properties (solely for purposes of this sentence, as defined in
           2018 Credit Agreement), any other real estate owned by the Borrowers or any
           Guarantor, the Mall (as defined in the Weberstown Term Loan Agreement) and
           any equity or other interests in joint ventures and mortgaged-property
           subsidiaries; provided that “Collateral” shall exclude (in addition to other
           customary exclusions to be reasonably agreed), (a) certain property held for sale
           that is subject to a binding purchase agreement on the Closing Date (the “Held
           for Sale Property”), for so long as such purchase agreement shall remain in
           effect, (b) real estate and certain related assets (excluding equity interests of the
           mortgagor to the extent pledge thereof is not prohibited by the terms of the
           applicable financing or joint venture documents, subject to the Collateral
           Substitution Undertaking in the event pledge of such equity interests is so
           prohibited) that are subject to a lien pursuant to mortgage indebtedness in effect
           as of the Effective Date or permitted to be incurred thereafter pursuant to the
           Exit Term Loan Documents (including, without limitation, Non-Recourse
           Mortgage Refinancing Indebtedness (as defined below)), (c) (i) minority equity
           interests, (ii) equity interests in non-wholly owned subsidiaries, special purpose
           entities or joint ventures (including the 51% interest in each of WPG-OC JV,
           L.P., WPG-OC JV II, L.P., WPG-OC JV III, L.P., WPG-OC JV IV, L.P., WPG-
           OC JV V, L.P., WPG-OC JV VI, L.P., and WPG-OC JV VII, L.P., provided such
           51% interest is held directly or indirectly by one or more Guarantors in
           accordance with the Collateral Substitution Undertaking (without giving effect to
           the commercially reasonable efforts standard therein) and (iii) direct or indirect
           equity interests of any subsidiary that is a mortgagor pursuant to an existing
           mortgage, in each case if and to the extent a pledge thereof would be prohibited
           by the applicable organizational documents, contractual arrangements or
           mortgage loan document in effect on the Effective Date or permitted to be
           incurred thereafter (including, without limitation, in connection with permitted
           mortgage indebtedness), it being understood that the Company shall undertake
           (the “Collateral Substitution Undertaking”) commercially reasonable efforts
           to provide for an alternative structure that provides the Exit Term Loan Lenders
           commercial benefit that is reasonably similar to a pledge of such equity interests
           (including without limitation the transfer of such equity interests to (or retention
           in) a new (or existing) special purpose entity that would be subject to customary
           holding company limitations to be reasonably agreed, guarantee the Exit Term
           Loans and, if applicable, debt incurred under the Revolving Credit Facility
           Basket, but otherwise not be permitted to incur indebtedness), (d) certain
           immaterial assets to be agreed in a manner consistent with the Exit Term Loan
           Documentation Principles, (e) certain leasehold interests existing on the Closing
           Date and related assets to be agreed in a manner consistent with the Exit Term
           Loan Documentation Principles, (including any such interests or assets to the
           extent pledge thereof is prohibited by the terms of the applicable lease document,
           so long as such prohibition was not created in contemplation of such pledge), (f)
           deposit accounts, securities accounts, and commodities accounts, other than the
           principal concentration accounts of the REIT Co-Borrowers and (g) any lease,
           license or other agreement or any property subject to a purchase money security
           interest, capital lease obligation or similar arrangement to the extent that a grant
           of a security interest therein would violate or invalidate such lease, license or
           agreement or purchase money, capital lease or similar arrangement or create a
           right of termination in favor of any other party thereto after giving effect to the
           applicable anti-assignment provisions of the Uniform Commercial Code


                                         6
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 255 of 401


                  (collectively, the “Excluded Assets”).

Representations   Customary and appropriate for facilities of this type consistent with the Exit Term
and Warranties    Loan Documentation Principles (with qualifications and limitations for
                  materiality consistent with the Exit Term Loan Documentation Principles and
                  otherwise to be mutually agreed).

Affirmative       Customary and appropriate affirmative covenants for exit facilities of this type
Covenants         consistent with the Exit Term Loan Documentation Principles (with exceptions
                  and basket amounts to be consistent with the Exit Term Loan Documentation
                  Principles and otherwise to be mutually agreed), and limited to:
                      - information and reporting requirements, including quarterly lender calls
                          and including delivery of audited annual financials and quarterly
                          financials for the first three quarters of each fiscal year, in each case to be
                          delivered within a time period to be agreed;
                      -   certificates and other information;
                      -   notices of defaults, material litigation, certain ERISA events,
                          environmental events, labor matters, asset sales, acquisitions, tenant
                          bankruptcy and certain other notices consistent with the Revolving and
                          Term Loan Credit Agreements;
                      -   preservation of existence and qualification to do business;
                      -   environmental matters;
                      -   payment of taxes and claims;
                      -   maintenance of properties;
                      -   maintenance of insurance;
                      -   maintenance of existence of ratings;
                      -   compliance with laws, including ERISA and environmental laws;
                      -   books and records;
                      -   inspection rights;
                      -   appraisals (right to demand one time at Company expense if Exit Term
                          Loans are outstanding 12 months after the Closing Date);
                      -   additional collateral and additional guarantors;
                      -   ownership of projects, minority holdings and property (consistent with
                          the Revolving and Term Loan Credit Agreements);
                      -   COVID-19 programs (consistent with the Revolving and Term Loan
                          Credit Agreements);
                      -   further assurances and post-closing conditions; and
                      -   flood hazard properties.
Negative          Customary and appropriate negative covenants for exit facilities of this type
Covenants         consistent with the Exit Term Loan Documentation Principles (with exceptions
                  and basket amounts to be consistent with the Exit Term Loan Documentation
                  Principles and otherwise to be mutually agreed), and limited to limitations on:


                                                 7
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 256 of 401



              -   indebtedness, with carve outs for, among other things,
                  (a) a revolving credit facility (a “Revolving Credit Facility”) which may
                  be secured by the Collateral on an equal priority basis with the Exit Term
                  Loan Obligations, in an amount not to exceed at any time (i) $50.0
                  million, minus (ii) the initial principal amount of any Incremental Term
                  Loan Facility (as defined above) (the “Revolving Credit Facility
                  Basket”) on intercreditor terms to be agreed and subject to the MFN
                  Provision,
                  (b)(i) non-recourse mortgage indebtedness and (ii) attributable debt
                  incurred in connection with any sale-leaseback permitted under the asset
                  sale covenant, in each case incurred to refinance indebtedness secured by
                  the Collateral (including the Exit Term Loans) (collectively, “Non-
                  Recourse Mortgage Refinancing Indebtedness”), subject to (A) the
                  absence of an event of default at the time of incurrence thereof, (B) a
                  pledge of the residual equity value of the mortgage borrowers, subject to
                  the Collateral Substitution Undertaking in the event pledge of such
                  equity interests is prohibited by the terms of the Non-Recourse Mortgage
                  Refinancing Indebtedness, (C) 100% of the net cash proceeds of such
                  Non-Recourse Mortgage Refinancing Indebtedness shall be used to
                  prepay the Exit Term Loans (subject to the Prepayment Premium), (D)
                  pro forma compliance with a ratio of aggregate Net Operating Income (to
                  be defined in a manner consistent with the Exit Term Loan
                  Documentation Principles and the Company’s presentation (for the
                  avoidance of doubt, including netting payments on capitalized ground
                  leases of Borrowing Base Properties) of the Borrowing Base Properties to
                  the then outstanding amount of indebtedness secured by liens on
                  Borrowing Base Properties (including the Exit Term Loans, debt under
                  any Incremental Term Loan Facility and indebtedness outstanding
                  incurred under the Revolving Credit Facility Basket, if applicable) of no
                  less than 15.0%, (E) after giving pro forma effect to the incurrence of
                  such indebtedness, the Loan-to-Value Ratio shall not be greater than the
                  Loan-to-Value Ratio as of the Closing Date and (F) a maximum principal
                  amount of $250.0 million for all Non-Recourse Mortgage Refinancing
                  Indebtedness in the aggregate (including an aggregate sublimit of $100.0
                  million for any Non-Recourse Mortgage Refinancing Indebtedness with
                  respect to open-air properties) (the “Non-Recourse Mortgage
                  Refinancing Indebtedness Cap”),
                  (c) capital leases and purchase money indebtedness in an amount not to
                  exceed an amount to be mutually agreed (excluding sale and leaseback
                  transactions with respect to existing properties),
                  (d) acquisition indebtedness in an amount not to exceed an amount to be
                  mutually agreed,
                  (e) applicable refinancing indebtedness (including refinancing of
                  mortgage indebtedness) and replacement mortgages in respect of non-
                  Borrowing Base Properties purchased with reinvested net cash proceeds
                  from permitted asset sales with respect to non-Borrowing Base
                  Properties, and
                  (f) unsecured indebtedness incurred as refinancing indebtedness in


                                       8
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 257 of 401


                       respect of the Exit Term Loans (and/or Incremental Term Loan Facility
                       or any Revolving Credit Facility indebtedness);
                   -   restricted payments, with carve outs for, among other things, (a) restricted
                       payments as required to maintain REIT status of any REIT Co-Borrower
                       subject to terms to be agreed (the “REIT Distributions”) and (b) subject
                       to the Loan-to-Value Ratio not exceeding 65.0% on a pro forma basis,
                       additional restricted payments in an amount equal to (i) $25 million, plus
                       (ii) the portion of any Excess Cash Flow not required to be offered to
                       prepay the Exit Term Loans;
                   -   dispositions of property or assets, with carve outs for, among other things,
                       any disposition (including sale-leasebacks) subject to (a) receipt of fair
                       market value, (b) at least 75% of the consideration consisting of cash or
                       cash equivalents, and (c) a requirement to offer to apply any net cash
                       proceeds to repay the Exit Term Loans to the extent required by the
                       mandatory prepayment provisions (subject to the reinvestment rights
                       described above); provided that any sale and leaseback transactions
                       involving real property shall include any structures and improvements
                       located on such real property;
                   -   liens;
                   -   investments, with carve outs for, among other things, (a) investments in
                       subsidiaries and (b) investment in joint ventures in an amount not to
                       exceed an amount to be mutually agreed; provided that no person that is
                       or becomes a subsidiary of the Company or any of the Company’s
                       subsidiaries shall be classified or designated as an unrestricted subsidiary;
                   -   fundamental changes;
                   -   change in business;
                   -   transactions with affiliates (which shall require independent director
                       approval and fairness opinions above certain thresholds to be agreed);
                   -   margin regulations and sanctions;
                   -   ERISA;
                   -   amendments to organizational documents;
                   -   negative pledges and limitations on dividends, subject to customary
                       exceptions consistent with the Exit Term Loan Documentation Principles;
                       and
                   -   changes to fiscal year.
Financial      As of the last day of each fiscal quarter, beginning with the later of (i) the fiscal
Covenants      quarter ending March 31, 2022 and (ii) the first full fiscal quarter commencing
               after the Closing Date:

                   (a) the ratio of the aggregate Net Operating Income of the Borrowing Base
                       Properties to Combined Debt Service (to consist of (x) interest payments
                       and (y) amortization payments with respect to Exit Term Loans and
                       indebtedness under the Incremental Term Loan Facility and Revolving
                       Credit Facility Basket, with annualization concepts to be agreed for the
                       first three fiscal quarters following the Closing Date) shall, for the four
                       fiscal-quarter period ending on such day, be no less than (i) 2.00 to 1.00

                                             9
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 258 of 401


                            or (ii) 1.75 to 1.00 for each fiscal quarter with respect to which the
                            Borrowers pay to the Exit Term Loan Lenders a fee equal to 0.15% of
                            the outstanding Exit Term Loan Loans within 15 days after the date
                            financial statements are required to be delivered for an applicable fiscal
                            quarter (the “Debt Service Coverage Ratio Covenant”); and

                        (b) the Loan-to-Value Ratio shall not exceed 77.5% (with a step-down to
                            72.5% in the first fiscal quarter of 2024).

                    “Loan-to-Value Ratio” means the aggregate principal amount of indebtedness
                    (including both the Exit Term Loans, any loans under an Incremental Term Loan
                    Facility and indebtedness incurred under the Revolving Credit Facility Basket, if
                    applicable) secured by liens on the fee-owned and leased real properties that
                    constitute Collateral for the Exit Term Loans (the “Borrowing Base
                    Properties”), divided by the sum of, for each such Borrowing Base Property, the
                    quotient of (i) the Net Operating Income of such Borrowing Base Property, and
                    (ii) (x) in the case of enclosed properties, 17.0% and (y) in the case of open-air
                    properties, 8.5%; provided, at the election of the Required Term Loan Lenders
                    prior to the Closing Date, either the capitalization rate with respect to open-air
                    properties shall be reduced to 8.0% or the capitalization rate with respect to
                    enclosed properties shall be reduced to 16.0% (for the avoidance of doubt, one or
                    the other must be elected). Any cash equity contribution made to the Company
                    on or prior to the day that is 15 days after the date financial statements are
                    required to be delivered for an applicable fiscal quarter (but not earlier than the
                    last day of such fiscal quarter) shall, at the request of the Company, be included in
                    the calculation of the aggregate Net Operating Income of the Borrowing Base
                    Properties, solely for purposes of determining compliance with the Debt Service
                    Coverage Ratio Covenant at the end of such fiscal quarter and each subsequent
                    period which includes such fiscal quarter (any such contribution, a “Specified
                    Equity Contribution”), subject solely to the following terms and conditions: (a)
                    in each four consecutive fiscal quarter period, there shall be at least two fiscal
                    quarters in respect of which no Specified Equity Contribution is made, (b) no
                    Specified Equity Contribution may be made in two consecutive quarters, (c) there
                    shall be no more than five Specified Equity Contributions in the aggregate during
                    the term of the Exit Term Loan Facility, (d) the amount of any Specified Equity
                    Contribution shall be no greater than the minimum amount required to cause the
                    Company to be in pro forma compliance with the Debt Service Coverage Ratio
                    Covenant, (e) there shall be no pro forma reduction in indebtedness (by netting or
                    otherwise) with the proceeds of any Specified Equity Contribution; provided that,
                    for the avoidance of doubt, if such proceeds are actually applied to prepay or
                    repay indebtedness, such reduction shall be reflected with respect to subsequent
                    fiscal quarters, and (f) the amount of any Specified Equity Contribution shall not
                    be included in the calculation of Net Operating Income for purposes of
                    calculating the Loan-to-Value Ratio.

Events of Default   Customary and appropriate for facilities of this type (with materiality thresholds,
                    exceptions and grace periods consistent with the Exit Term Loan Documentation
                    Principles and otherwise mutually agreed, including a customary cross-default
                    provision set at $37.5 million. Events related to non-recourse mortgage
                    indebtedness will not trigger a cross-default, except to the extent that any event
                    has occurred which would permit the enforcement of a limited guarantee of the
                    Company or any of its subsidiaries of a principal amount of such debt in excess of

                                                  10
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 259 of 401


                  $37.5 million.


Conditions        The closing of the Exit Term Loan Facility will be subject to satisfaction or
Precedent to      waiver of the following:
Closing
                  (a) all of the representations and warranties in the Exit Term Loan Documents
                      shall be true and correct in all material respects (or if qualified by
                      materiality or material adverse effect, in all respects) as of the Closing Date,
                      or if such representation speaks as of an earlier date, as of such earlier date;

                  (b) no default or event of default under the Exit Term Loan Facility shall have
                      occurred and be continuing;

                  (c) delivery of a customary borrowing notice; and

                  (d) the satisfaction of the conditions listed on Annex I hereto.

                  “Closing Date” shall mean the date on which all conditions listed in this
                  paragraph and in Annex I shall have been satisfied and the Exit Term Loan
                  Facility shall have been funded (or be deemed to have been funded) in full.

Voting/Required   Customary and appropriate for facilities of this type consistent with Exit Term
Exit Term Loan    Loan Documentation Principles, provided that “sacred right” votes shall in any
Lenders           event include claim and/or lien subordination. Lenders holding more than 50% of
                  the outstanding principal amount of the Exit Term Loans, subject to the follow
                  paragraph, are referred to herein as the “Required Exit Term Loan Lenders.”

                  For purposes of determining whether the Required Exit Term Loan Lenders have
                  consented to any amendment, consent or waiver, Exit Term Loans held by
                  affiliated Exit Term Loan Lenders in excess of 15% of the total outstanding
                  principal amount of the Exit Term Loans of all Lenders shall be excluded, as if
                  they were not outstanding. Further, all Exit Term Loans held by affiliated Exit
                  Term Loan Lenders shall be excluded in determining whether Required Exit
                  Term Loan Lenders have consented to (i) any waivers of matured events of
                  default or default interest, (ii) any waivers or amendments to the restricted
                  payments or transactions with affiliates covenants, (iii) any waivers or
                  amendments with respect to the Financial Covenants, (iv) any waivers or
                  amendments which would permit the creation, classification or designation of
                  unrestricted subsidiaries or (v) any waivers or amendments of the mandatory
                  prepayment provisions.

                  Notwithstanding anything herein to the contrary, no affiliated Exit Term Loan
                  Lender shall, together with its affiliates, own or hold, directly or indirectly
                  (including by way of participation), Exit Term Loans (and, if applicable, loans
                  under any Incremental Term Loan Facility) with an aggregate principal amount in
                  excess of 35.0% of the principal amount of all Exit Term Loans (and, if
                  applicable, loans under any Incremental Term Loan Facility) then outstanding.




                                               11
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 260 of 401


Fees and           Customary and appropriate for facilities of this type consistent with Exit Term
Expenses &         Loan Documentation Principles, including without limitation payment of the
Indemnification    reasonable and document, and/or contracted, fees and expenses of legal and
                   financial advisors to the Ad Hoc Lender Group.
Assignments and    Customary and appropriate for facilities of this type consistent with the Exit Term
Participations     Loan Documentation Principles (including prohibition on assignments to
                   disqualified lenders); provided that (a) the definition of “Eligible Assignees” shall
                   require total assets of $2.5 billion for commercial banks and $250.0 million for
                   finance companies or other institutions (and shall otherwise be as defined in the
                   Revolving and Term Loan Credit Agreements), (b) the consent of the Borrowers
                   (not to be unreasonably withheld or delayed) shall be required for assignments
                   other than (i) assignments to another Exit Term Loan Lender, an affiliate of an
                   Exit Term Loan Lender or an approved fund or (ii) during the pendency of an
                   event of default, and (c) the Borrower may purchase Exit Term Loans through
                   open market purchases offered on a pro rata basis, so long as such purchased Exit
                   Term Loans are cancelled and extinguished (but may not purchase Exit Term
                   Loans held by affiliates of the Borrower pursuant to such offer unless it
                   simultaneously purchases not less than an equal amount of Exit Term Loans from
                   non-affiliates) and shall be prohibited from conducting Dutch auctions and/or
                   fixed pot tenters.

Other Provisions   The Exit Term Loan Documentation Principles shall include customary
                   provisions regarding increased costs, illegality, tax indemnities, waiver of trial by
                   jury and other similar provisions.

Governing Law      The laws of the State of New York.

Counsel to Exit    Mayer Brown LLP.
Term Loan
Agent




                                                 12
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 261 of 401

                                                                                                    Annex I

                             ADDITIONAL CONDITIONS TO CLOSING

The borrowing (or deemed borrowing) under the Exit Term Loan Facility shall be subject to the following
additional conditions precedent:

    1. A final non-appealable order of the Bankruptcy Court confirming the Plan consistent with the
Restructuring Support Agreement in form reasonably satisfactory to the Plan Sponsor and the Ad Hoc
Lender Group (the “Confirmation Order”), which shall not have been reversed, vacated, amended,
supplemented or otherwise modified and authorizing the Loan Parties to execute, deliver and perform
under all documents contemplated under the Exit Term Loan Documents shall have been entered and
shall have become a final order of the Bankruptcy Court.

    2. The Plan Effective Date shall have occurred or shall occur substantially simultaneously with the
borrowing or deemed borrowing under the Exit Term Loan Facility in a manner consistent with the
Restructuring Support Agreement.

   3. The Equity Rights Offering shall have been consummated or shall be consummated substantially
simultaneously with the borrowing or deemed borrowing under the Exit Term Loan Facility in a manner
consistent with the Restructuring Support Agreement.

     4. (i) The execution and delivery by each of the parties thereto of the Exit Term Loan Documents (it
being understood and agreed that this condition shall be satisfied in the case of the Exit Term Loan Credit
Agreement if executed by the Loan Parties and the Exit Term Loan Agent)), (ii) delivery of customary
legal opinions, customary evidence of authorization, customary officer’s certificates and good standing
certificates (to the extent applicable) in the jurisdiction of organization of each Loan Party, (iii) delivery
of a solvency certificate executed by the chief financial officer or other officer of equivalent duties, (iv)
accuracy of representations and non-existence of default, and (v) delivery of all documents and
instruments required to create and perfect the Exit Term Loan Agent’s security interests in the Collateral
under the Exit Term Loan Facility which shall be, if applicable, in proper form for filing (it being
understood and agreed that (A) mortgages or amended mortgages with respect to properties constituting
collateral under the Existing Debt Agreements (as defined in the Restructuring Term Sheet) may be
provided within 90 days after the Closing Date (or such longer period, up to 120 days, as may be agreed
by the Exit Term Loan Agent) and (B) mortgages for all other properties may be provided within 180
days after the Closing Date (or such longer period, up to 240 days, as may be agreed by the Exit Term
Loan Agent)).

    5. The Exit Term Loan Agent shall have received, at least three (3) business days prior to the
Closing Date, all documentation and other information required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act and, to the extent the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the Company, that has been
requested in writing by the Exit Term Loan Lenders at least five (5) business days prior to the Closing
Date.

     6. All fees required to be paid to the Exit Term Loan Agent and the Exit Term Loan Lenders on the
Closing Date and reasonable and documented out-of-pocket expenses (including legal expenses) required
to be paid to or for the benefit of the Exit Term Loan Agent and the Exit Term Loan Lenders on the
Closing Date, to the extent invoiced at least two (2) business days prior to the Closing Date, shall, upon
the initial borrowing (or deemed borrowing) of the Exit Term Loan Facility, have been paid.




#94372407v20
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 262 of 401




                                    EXHIBIT E

                           Backstop Commitment Agreement




#94542671v46
   Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 263 of 401

DRAFT




                  BACKSTOP COMMITMENT AGREEMENT

                                 AMONG

                    WASHINGTON PRIME GROUP INC.

                                   AND

                 THE BACKSTOP PARTIES PARTY HERETO

                         Dated as of June [●], 2021
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 264 of 401




                                      TABLE OF CONTENTS

                                                                                                                    PAGE
Section 1.    THE RIGHTS OFFERING. ................................................................................3
Section 2.    THE BACKSTOP COMMITMENTS....................................................................6
Section 3.    TRANSFER OF BACKSTOP COMMITMENT.......................................................8
Section 4.    BACKSTOP PARTY DEFAULT .......................................................................11
Section 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY...........................13
Section 6.    REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES............27
Section 7.    ADDITIONAL COVENANTS OF THE COMPANY..............................................29
Section 8.    ADDITIONAL COVENANTS OF THE BACKSTOP PARTIES...............................36
Section 9.    SUPPORT OF PLAN.......................................................................................37
Section 10.   CONDITIONS TO THE OBLIGATIONS OF THE BACKSTOP PARTIES. ................37
Section 11.   CONDITIONS TO THE OBLIGATIONS OF THE COMPANY. ...............................39
Section 12.   SURVIVAL. ..................................................................................................41
Section 13.   TERMINATION. ............................................................................................41
Section 14.   INDEMNIFICATION OBLIGATIONS. ...............................................................44
Section 15.   NOTICES......................................................................................................47
Section 16.   ASSIGNMENT; THIRD PARTY BENEFICIARIES. .............................................48
Section 17.   COMPLETE AGREEMENT. ............................................................................49
Section 18.   GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
              FORUM; WAIVER OF TRIAL BY JURY...........................................................49
Section 19.   COUNTERPARTS. .........................................................................................49
Section 20.   CONSENT OR APPROVAL OF THE BACKSTOP PARTIES. ................................50
Section 21.   AMENDMENTS AND WAIVERS.....................................................................50
Section 22.   SPECIFIC PERFORMANCE; DAMAGES...........................................................50
Section 23.   OTHER INTERPRETIVE MATTERS.................................................................51
Section 24.   SEVERAL OBLIGATIONS; NO LIABILITY ......................................................53
Section 25.   FURTHER ASSURANCES ...............................................................................54




                                                         i
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 265 of 401




                    BACKSTOP COMMITMENT AGREEMENT

        This BACKSTOP COMMITMENT AGREEMENT (including exhibits and
schedules attached hereto and incorporated herein, this “Agreement”), dated as of June
[], 2021, is made by and among (i) Washington Prime Group Inc., an Indiana corporation
(the “Company”), on behalf of itself and certain of its subsidiaries as set forth on
Schedule 2 (each of the Company and such subsidiaries, a “Debtor” and collectively, the
“Debtors”), on the one hand, and (ii) the Backstop Parties set forth on Schedule 1 hereto
(as such list may be amended, supplemented or modified from time to time in accordance
with this Agreement, including Sections 3 and 4 hereof, the “Backstop Commitment
Schedule”)) (each referred to herein, individually, as a “Backstop Party” and,
collectively, the “Backstop Parties”), on the other hand. The Company and each Backstop
Party is referred to herein, individually, as a “Party” and, collectively, as the “Parties”.
Capitalized terms used but not defined herein shall have the meanings ascribed to such
terms in the RSA (as defined below) or the Restructuring Term Sheet (as defined below),
as applicable.

        WHEREAS, the Debtors have entered into a Restructuring Support Agreement,
dated as of June [], 2021 by and among (i) the Company Parties, (ii) the Consenting 2015
Credit Facility Lenders, (iii) the Consenting 2018 Credit Facility Lenders, (iv) the
Consenting Weberstown Lenders and (v) the Consenting Unsecured Noteholders (each of
the foregoing, as defined in the RSA) (such agreement, along with all exhibits thereto,
including the Restructuring Term Sheet attached thereto as Exhibit [B] (the
“Restructuring Term Sheet”) as may be amended, restated, supplemented or otherwise
modified from time to time, the “RSA”), which provides for the restructuring of the
Company’s capital structure and financial obligations pursuant to a plan of reorganization
(as it may be amended, modified or supplemented from time to time as provided in the
RSA, the “Plan”). The Debtors will file voluntary petitions for relief (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District
of Texas (together with any court with jurisdiction over the Chapter 11 Cases, the
“Bankruptcy Court”) (the date of such filings being referred to herein as the “Petition
Date”) and will seek confirmation of the Plan;

        WHEREAS, subject to the Bankruptcy Court’s entry of an order confirming the
Plan (the “Confirmation Order”), consummation of the Plan, and the other conditions
specified in Section 10 and Section 11 hereof, prior to or on the effective date of the Plan
(the “Plan Effective Date”), the Reorganized Company (as defined below) will offer and
sell New Common Equity (as defined in the RSA) issued pursuant to a Rights Offering
(the “Rights Offering”) and this Agreement to holders of Allowed Unsecured Notes
Claims (as defined in the RSA) (the “Notes Claims”) at an aggregate purchase price equal
to the sum of (i) $190 million plus (ii) the amount required to pay the DIP Claims (as
defined in the RSA) in cash in full plus (iii) the amount required to fund emergence cash
flows plus (iv) the amount required to fund cash payments to Allowed Existing Equity
Interests, which in the aggregate shall not exceed $325 million (such maximum amount,
the “Total Backstop Commitment”), to be funded on the Plan Effective Date. The Rights
Offering shall be conducted at a price per share (the “Per Share Price”) of New Common
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 266 of 401




Equity (such shares, the “Rights Offering Shares”) reflecting a discount of thirty-two and
one-half percent (32.5%) to the Set-Up Equity Value of $800 million, calculated in
accordance with the RSA, which may be subscribed for by holders of Notes Claims. Fifty
percent (50%) of the Rights Offering Shares shall be reserved for the Backstop Parties
severally (the “Minimum Allocation”) in accordance with their respective percentage
commitments as set forth on the Backstop Commitment Schedule (each, a “Backstop
Commitment Percentage” and such Rights Offering Shares, the “Minimum Allocation
Shares”) and the remaining 50% of the Rights Offering Shares shall be made available to
holders of Notes Claims (including the Backstop Parties) on a pro rata basis based on the
value of each holder’s Notes Claims.

        WHEREAS, each Backstop Party commits to purchase on a several and not joint
basis, and the Reorganized Company will sell to such Backstop Party, the Minimum
Allocation Shares and any other Rights Offering Shares that are not purchased as part of
the Rights Offering (the “Unsubscribed Shares”) based on the Backstop Commitment
Percentages (such purchased Rights Offering Shares, the “Backstop Shares”).

        WHEREAS, as consideration for their respective Backstop Commitments, the
Company has agreed, subject to the terms, conditions and limitations set forth herein, to
cause the Reorganized Company to pay the Backstop Parties, the Backstop Equity
Premium or the Backstop Break Payment (as defined below), as applicable, on the terms
set forth herein.

       WHEREAS, for purposes of this Agreement, “Required Backstop Parties” shall
mean, as of the date of determination, the Backstop Parties holding at least a majority in
aggregate amount of the Backstop Commitments of all Backstop Parties (excluding any
Defaulting Backstop Parties and their corresponding Backstop Commitments).

       NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable consideration, the
Company and the Backstop Parties agree as follows:

       Section 1. THE RIGHTS OFFERING. Subject to the terms and conditions hereof,
the Rights Offering will be conducted in accordance with the rights offering procedures
attached as Exhibit A, hereto (the “Rights Offering Procedures”) and as follows:

       (a)     On and subject to the terms and conditions hereof, including entry by the
Bankruptcy Court of an order approving this Agreement (the “Backstop Approval
Order”), the Company, on behalf of Reorganized Company, shall conduct the Rights
Offering pursuant to and in accordance with the Plan, the Rights Offering Procedures and
the RSA. The Company shall use commercially reasonable efforts to conduct the Rights
Offering in reliance upon the exemption from registration under the Securities Act provided
in Section 1145 of the Bankruptcy Code; provided that the offer and sale of the Backstop
Shares and any other equity interests that cannot be made in reliance upon such exemption
will be made in reliance on the exemption from registration provided by Section 4(a)(2) of
the Securities Act or another available exemption from registration under the Securities
Act.


                                             2
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 267 of 401




       (b)    Prior to the Subscription Tender Deadline (as defined in the Rights Offering
Procedures), Subscription Rights in the Rights Offering are not separately transferable or
detachable from the Notes Claims and may only be transferred together with the applicable
Notes Claims. Any Notes Claim traded after Subscription Tender Deadline will not be
traded with the Subscription Rights, which shall have lapsed.

        (c)     No later than the [tenth (10th)] Business Day following the Subscription
Form and Payment Deadline (as defined in the Rights Offering Procedures), the Company,
or the Subscription Agent (as defined in the Rights Offering Procedures) on the Company’s
behalf, shall deliver by email a written notice (the “Funding Notice”) to each Backstop
Party or their counsel of: (i) the number of Rights Offering Shares elected to be purchased
by all participants in the Rights Offering and the aggregate purchase price therefor; (ii) the
aggregate number of Unsubscribed Shares, if any, and the aggregate purchase price
therefor; (iii) based upon such Backstop Party's Backstop Commitment Percentage, the
aggregate number of Unsubscribed Shares to be issued and sold by the Reorganized
Company to such Backstop Party as Backstop Shares and the aggregate purchase price
therefor; (iv) in accordance with the Backstop Commitment Schedule, the aggregate
number of Minimum Allocation Shares to be issued and sold by the Reorganized Company
to such Backstop Party and the aggregate purchase price therefor; (v) if applicable, the
number of Rights Offering Shares such Backstop Party is subscribed for in the Rights
Offering and for which such Backstop Party had not yet paid to the Subscription Agent and
the aggregate purchase price therefor; (the sum of the aggregate purchase prices set forth
in clauses (iii), (iv) and (v), “Funding Amount”); (vi) wire instructions for a segregated
account (the “Funding Account”) established with an escrow agent (reasonably acceptable
to the Required Backstop Parties) or the Subscription Agent to which such Backstop Party
shall deliver the Funding Amount; and (vii) the estimated deadline for delivery of the
Funding Amount which shall be no earlier than five (5) Business Days before the expected
Plan Effective Date (the “Funding Deadline”). Contemporaneously with delivery of the
Funding Notice, the Company shall deliver a certification by the Subscription Agent
regarding the number of Backstop Shares, or, if such certification is not available, such
written backup to the determination of the Backstop Shares as the Backstop Parties may
reasonably request. For purposes of this Agreement, “Business Day” means any day of the
year on which national banking institutions in New York City are open to the public for
conducting business and are not required or authorized to close. The Company shall cause
an additional notice of the Funding Deadline to be provided after the Confirmation Order
has been entered by the Bankruptcy Court; provided that the Funding Deadline shall be a
minimum of five (5) Business Days after the date of the Funding Notice (unless an earlier
date is required to ensure the Funding Deadline is no more than five (5) Business Days
before the expected Plan Effective Date). Each Backstop Party shall deliver and pay its
applicable Funding Amount by wire transfer in immediately available funds in U.S. dollars
into the Funding Account (and, for the avoidance of doubt, the Backstop Parties shall not
be required to fund any amounts by the Subscription Form and Payment Deadline);
provided that any Backstop Party that is subject to the Investment Company Act of 1940
may deliver and pay its applicable Funding Amount by wire transfer in immediately
available funds in U.S. dollars on the Plan Effective Date. If this Agreement is terminated
in accordance with its terms after such delivery, such funds shall be released to the



                                              3
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 268 of 401




applicable Backstop Party, without any interest accrued thereon, promptly following such
termination, but in any event within seven (7) Business Days following such termination.

        Section 2.   THE BACKSTOP COMMITMENTS.

       (a)     On the basis of the representations and warranties contained herein, but
subject to the satisfaction or waiver of the conditions set forth in Section 10, each of the
Backstop Parties, severally and not jointly, agrees to purchase, at the Per Share Price, in
accordance with Section 1(c), (i) the number of Unsubscribed Shares multiplied by such
Backstop Party’s Backstop Commitment Percentage, (ii) the number of Minimum
Allocation Shares multiplied by such Backstop Party’s Backstop Commitment Percentage
(collectively, such Backstop Party’s “Backstop Commitment”) and (iii) such Backstop
Party’s pro rata percentage of the Rights Offering Shares offered to holders of Notes
Claims.

       (b)     On the basis of the representations and warranties herein contained, and
subject to the entry of the Backstop Approval Order, as consideration for the Backstop
Commitments and the other undertakings of the Backstop Parties herein, the Reorganized
Company will pay to the Backstop Parties, in the aggregate, and free and clear of any
withholding or deduction for any applicable Taxes (as defined below), on the Plan Effective
Date, a nonrefundable premium in an aggregate amount equal to nine percent (9.0%) of the
amount of the Total Backstop Commitment (the “Backstop Equity Premium”), which
Backstop Equity Premium shall be deemed fully earned by the Backstop Parties upon the
execution of this Agreement and shall be payable to the Backstop Parties, subject to the
entry of the Backstop Approval Order and/or confirmation of the Equitization
Restructuring, on the Plan Effective Date, in the form of shares of New Common Equity
issued at the Per Share Price, which shall be allocated among the Backstop Parties pro rata
based on each Backstop Party’s Backstop Commitment Percentage.

       (c)     Whether or not the transactions contemplated hereunder are consummated,
the Company or the Reorganized Company, as applicable, agrees to pay all reasonably
incurred and documented out-of-pocket fees and expenses of the Backstop Parties
executing this Agreement as of the date hereof, including the reasonably incurred and
documented out-of-pocket fees and expenses of the attorneys, accountants, other
professionals, advisors, and consultants to the Backstop Parties, including the fees and
expenses of Davis Polk & Wardwell LLP, Evercore Group L.L.C., Raider Hill Advisors
L.L.C., Agora Advisors, Inc., and any local counsels engaged by the Backstop Parties,
whether incurred in connection with the Chapter 11 Cases or the preparation therefor,
including the transactions contemplated by this Agreement and the RSA (such payment
obligations, the “Expense Reimbursement”); provided, that any professional fee invoices
shall not be required to contain individual time detail. The Expense Reimbursement shall,
pursuant to the Backstop Approval Order, constitute allowed administrative expenses
against each of the Debtors' estates under sections 503(b) and 507 of the Bankruptcy Code.
The Debtors shall pay any invoices for the Expense Reimbursement within five (5)
Business Days of receipt thereof. The Expense Reimbursement accrued through the date
on which the Backstop Approval Order is entered shall be paid in accordance with the
Backstop Approval Order upon its entry by the Bankruptcy Court and as promptly as


                                             4
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 269 of 401




reasonably practicable after the date of the entry of the Backstop Approval Order. The
Expense Reimbursement shall thereafter be payable on a monthly basis by the Debtors in
accordance with the Backstop Approval Order. Notwithstanding anything contained in this
Section 2(c) to the contrary, the Debtors or Reorganized Company, as applicable, shall not
accrue additional Expense Reimbursement obligations from and after the closing or
termination of this Agreement pursuant to Section 13, other than in connection with
enforcement of any provisions of this Agreement that survive termination; provided that
the obligation to pay such Expense Reimbursements shall survive closing or such
termination until paid.

       (d)     On the Plan Effective Date, (i) each of the Backstop Parties shall purchase
such amounts of Rights Offering Shares and Backstop Shares as are listed in the Funding
Notice and (ii) the Reorganized Company shall sell to each of the Backstop Parties such
amounts of Rights Offering Shares and Backstop Shares for which such Backstop Party has
funded its portion of the Funding Amount (without prejudice to the rights of the
Reorganized Company or the Backstop Parties to seek later an upward or downward
adjustment if the amount of Rights Offering Shares and/or Backstop Shares in such Funding
Notice is inaccurate and in such event, the respective obligations to fund additional
purchase price, refund the applicable portion of the purchase price or issue additional Rights
Offering Shares and/or Backstop Shares, as applicable, shall survive notwithstanding such
Funding Notice) and shall deliver to each such Backstop Party its pro rata portion of the
Backstop Equity Premium. Such right of upward or downward adjustment shall terminate
on the date that is three (3) Business Days prior to the Funding Deadline.

       (e)     Subject to the terms of the Plan, delivery of the Rights Offering Shares and
Backstop Shares will be made by the Reorganized Company to the respective Backstop
Parties on the Plan Effective Date upon the release of the applicable portion of the Funding
Amount of such Backstop Party from the Funding Account, upon which time such funds
shall be delivered to the Reorganized Company by wire transfer of immediately available
funds to the account specified by the Reorganized Company to the Backstop Parties at least
twenty-four (24) hours in advance.

      (f)    Delivery of the shares of New Common Equity in connection with the
Backstop Equity Premium will be made by the Reorganized Company to the respective
Backstop Parties on the Plan Effective Date.

        (g)    Each of the Parties intends that, for U.S. federal income tax purposes, the
Expense Reimbursement and, as applicable, the Backstop Equity Premium or the
Backstop Break Payment shall be treated as a “put premium” paid to the Backstop Parties
(the “Intended Tax Treatment”). Each party shall file all tax returns consistent with,
and take no position inconsistent with such treatment (whether in audits, tax returns or
otherwise) unless required to do so pursuant to a “determination” within the meaning of
Section 1313(a) of the Internal Revenue Code of 1986, as amended (the “Code”). From
and after the date of this Agreement, none of the parties shall, nor shall they permit any of
their subsidiaries or Affiliates to, knowingly take any action, cause any action to be taken
or omit to take any action, which action or omission could cause the transactions to fail to
qualify for, or fail to be reported in a manner consistent with, the Intended Tax Treatment.


                                              5
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 270 of 401




        Section 3.   TRANSFER OF BACKSTOP COMMITMENT.

        (a)    Subject to Section 3(d), each Backstop Party shall have the right to transfer
all or any portion of its Backstop Commitment to any transferee that is (i) already a party
to this Agreement and the RSA or (ii) agrees in writing to be bound by the
representations, warranties, covenants and obligations of such transferring Backstop Party
(the “Transferring Backstop Party”) under this Agreement and is party to the RSA or
becomes a party by executing a joinder thereto and, in each case, provides the requisite
information to the Subscription Agent (any such transferee, a “Permitted Transferee”).
A transfer of a Backstop Commitment to one or more Permitted Transferees shall also
transfer a ratable portion of the Transferring Backstop Party’s pro rata share of the
Minimum Allocation, Backstop Equity Premium and Backstop Break Payment. Each
Transferring Backstop Party shall provide notice to the Company and the nontransferring
Backstop Parties of such transfer (the “Backstop Transfer Notice”), and the Company
shall maintain an updated copy of the Backstop Commitment Schedule to reflect such
transfers as occur from time to time.

        (b)     Prior to transferring a Backstop Commitment pursuant to the foregoing
Section 3(a), the Transferring Backstop Party shall first provide written notice of such
transfer of all or any portion of its Backstop Commitment and Minimum Allocation
Shares to a person (other than a Backstop Party or Related Fund (as defined below) as of
such date) (“Offering Notice”), to the Company and other Backstop Parties party to this
Agreement as of such date (the “Non-Transferring Backstop Parties”), which Offering
Notice shall state the amount of the Backstop Commitment proposed to be transferred by
the Transferring Backstop Party (the “Offered Backstop Commitment”), the
consideration offered by the transferee (the “New Backstop Party”) and the other
material terms and conditions of the transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof. The Offering Notice
shall constitute the Transferring Backstop Party’s offer to transfer the Offered Backstop
Commitment to the Non-Transferring Backstop Parties, which offer shall be irrevocable
for ten (10) Business Days (the “ROFO Notice Period”). Upon receipt of the Offering
Notice, each Non-Transferring Backstop Party may elect during the ROFO Notice Period,
in its sole discretion, to assume the Offered Backstop Commitment on the same terms and
for the same consideration as set forth in the Offering Notice by delivering a written
notice (an “Offer Acceptance Notice”) to the Transferring Backstop Party, the other
Non-Transferring Backstop Parties and the Company stating that it offers to assume such
portion of the Offered Backstop Commitment on the terms specified in the Offering
Notice. Any Offer Acceptance Notice shall be binding upon delivery and irrevocable by
the applicable Non-Transferring Backstop Party. If more than one Non-Transferring
Backstop Party (each, a “Purchasing Backstop Party”) timely delivers an Offer
Acceptance Notice and the aggregate amount of Backstop Commitments to be assumed
pursuant to such Offer Acceptance Notices is greater than the amount of the Offered
Backstop Commitment, each Purchasing Backstop Party shall be allocated a portion of
the Offered Backstop Commitment based upon its applicable Backstop Commitment
Percentage as of the date of the Offering Notice as compared to the Backstop
Commitment Percentages of all of the Purchasing Backstop Parties, unless otherwise
agreed to by the Non-Transferring Backstop Parties. To the extent any portion of the


                                             6
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 271 of 401




Offered Backstop Commitment is not assumed by the Non-Transferring Backstop Parties,
the Transferring Backstop Party shall have a thirty (30) calendar day period in which to
agree to a transfer of such portion to a Permitted Transferee on substantially the same (or
more favorable as to the Transferring Backstop Party) terms and conditions as were set
forth in the Offering Notice. If the Transferring Backstop Party does not agree to such a
transfer in accordance with the foregoing time limitations, then the right of the
Transferring Backstop Party to agree to such transfer pursuant to this paragraph shall
terminate and the Transferring Backstop Party shall again comply with the procedures set
forth in this paragraph with respect to any proposed transfer of its Backstop Commitments
to a New Backstop Party.

        (c)    Notwithstanding the foregoing, a Backstop Party may assign its Backstop
Commitment to any fund, account (including any separately managed accounts) or
investment vehicle that is controlled, managed, advised or sub-advised by such Backstop
Party, an Affiliate thereof or the same investment manager, advisor or subadvisor as the
Backstop Party or an Affiliate of such investment manager, advisor or subadvisor (other
than any portfolio company of such Backstop Party) (each, a “Related Fund”) without
submitting an Offering Notice, in which case (x) such assigning Backstop Party shall
notify the Company and the non-transferring Backstop Parties of such assignment and (y)
such Related Fund transferee shall agree in writing to be bound by the representations,
warranties, covenants and obligations of such transferring Backstop Party under this
Agreement and the RSA and shall make the representations set forth in Section 6 hereof
as of the date of such transfer as if it was a Backstop Party. Any such Related Fund shall
submit the requisite documentation required by the Rights Offering Procedures, including
any subscription form (the “Requisite Documentation”) to the Company. For purposes
of this Agreement, (i) “Affiliate” shall mean with respect to any specified Person (as
defined below), any other Person that, at the time of determination, directly or indirectly
through one or more intermediaries, Controls (as defined below), is Controlled by or is
under common Control with such specified Person and (ii) “Control” shall mean, as to
any Person, the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or otherwise.
The terms “Controlled by,” “Controlled” and “under common Control with” shall
have correlative meanings.

       (d)     Any transfer of Backstop Commitments or Minimum Allocations, if
applicable, including such transfers to a Related Fund, shall relieve the Transferring
Backstop Party from all of its rights and obligations under this Agreement with respect to
such transferred Backstop Commitment and Minimum Allocation if (i) the transfer is to
an existing Backstop Party; or (ii) the Company and the Required Backstop Parties
provide prior written consent of such transfer, not to be unreasonably withheld,
conditioned or delayed, following receipt from such Permitted Transferee of evidence that
such transferee is reasonably capable of fulfilling such obligations, including such
financial information as may reasonably be requested by the Company or the Required
Backstop Parties demonstrating the ability of such Permitted Transferee to fund the entire
amount of its existing Backstop Commitment and Minimum Allocation inclusive of the
amount of the Backstop Commitment transferred to such Permitted Transferee.
Otherwise, the Transferring Backstop Party shall retain its obligations under this


                                             7
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 272 of 401




Agreement with respect to such transferred Backstop Commitment and Minimum
Allocations.

       (e)    Any transferee pursuant to, and in accordance with, clauses (b) or (c) above
shall be deemed a Backstop Party for all purposes of this Agreement. Notwithstanding
anything to the contrary set forth herein, the transfer of any Notes Claims or other Claims
by any Backstop Party shall not have any effect on a Backstop Party’s Backstop
Commitment Percentage or Minimum Allocation.

        (f)    Furthermore, each Backstop Party shall have the right to designate by written
notice to the Company no later than five (5) Business Days prior to the Plan Effective Date
that some or all of its Right Offering Shares and Backstop Shares be issued in the name of,
and delivered to, one or more of its Affiliates or Related Funds upon receipt by the
Company of payment therefor in accordance with the terms hereof, which notice of
designation shall (i) be addressed to the Company and signed by such Backstop Party and
each such affiliate or Related Fund, (ii) specify the number of Backstop Party Shares to be
delivered to or issued in the name of such affiliate or Related Fund and (iii) contain a
confirmation by each such affiliate or Related Fund of the accuracy of the necessary
representations and warranties set forth in this Agreement, as if such affiliate or Related
Fund was a Backstop Party, which Related Fund shall also be required to submit the
Requisite Documentation to the Subscription Agent.

        (g)    Any transfer of a Backstop Party’s obligations under this Agreement made
in violation of this Section 3 shall be deemed null and void ab initio and of no force or
effect, regardless of any prior notice provided to the Debtors or any Backstop Party, and
shall not create any obligation or liability of any Debtor or any other Backstop Party to
the purported transferee.

       (h)     Notwithstanding anything to the contrary set forth in this Section 3, other
than (i) a transfer to a Related Fund or (ii) a transafer with the consent of the Company
(which consent shall not be unreasonably withheld, conditioned, or delayed), any transfer
pursuant to Section 3, must commence at least eight (8) days prior to the Subscription
Expiration Deadline, and no transfer, including to a Related Fund, will be recognized if it
has not been completed by the Subscription Expiration Deadline. Any transfers in violation
of this Section 3(h) shall be deemed null and void ab initio and of no force or effect,
regardless of any prior notice provided to the Debtors or any Backstop Party, and shall not
create any obligation or liability of any Debtor or any other Backstop Party to the purported
transferee.

        Section 4. BACKSTOP PARTY DEFAULT. Any Backstop Party that fails to timely
fund its Backstop Commitment after written notice thereof (a “Default Notice”) will be
liable for the consequences of its breach and the parties hereto may enforce rights of money
damages and/or specific performance upon the failure to timely fund by the Defaulting
Backstop Party (but for the avoidance of doubt, no Backstop Party shall be liable for any
default of any other Backstop Party pursuant to this Agreement); provided that each
Backstop Party that is not a Defaulting Backstop Party (each, a “Non-Defaulting Backstop
Party”) shall have the right, but not the obligation, for a period of [two (2) days] following


                                              8
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 273 of 401




the delivery of the Default Notice, to elect to assume up to its pro rata share of such
Defaulting Backstop Party’s Backstop Commitment and Minimum Allocation based on the
proportion of its Backstop Commitment to the aggregate amount of Backstop
Commitments of all Non-Defaulting Backstop Parties assuming such Defaulting Backstop
Party’s Backstop Commitment (the “Adjusted Commitment Percentage”), or such other
proportion as agreed by the Non-Defaulting Backstop Parties. For the avoidance of doubt,
any assumption of the Defaulting Backstop Party’s Backstop Commitment and Minimum
Allocation pursuant to this Section 4 may be in whole or in part (and need not be in whole
for the assumption of any part thereof to be effective), provided that the assumption of the
Backstop Commitment and Minimum Allocation shall be in proportionate amounts. Any
Defaulting Backstop Party shall not be entitled to any portion of the Backstop Equity
Premium or Backstop Break Payment, and the portion of the Backstop Equity Premium or
Backstop Break Payment otherwise payable to any Defaulting Backstop Party shall be paid
pro rata to any Backstop Parties that assume all or a portion of the Defaulting Backstop
Party’s Backstop Commitment, based on the portion of the Defaulting Backstop Party’s
Backstop Commitment so assumed. The Parties acknowledge and agree that the expiration
of the time periods set forth in this Section 4 shall not be a condition to the consummation
of the transactions contemplated by this Agreement.

        Section 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as
disclosed in the Company SEC Documents and publically available on the SEC’s
Electronic Data-Gathering, Analysis and Retrieval system prior to the date hereof, the
Company represents and warrants to, and agrees with, the Backstop Parties as set forth
below. Except for representations, warranties and agreements that are expressly limited as
to their date, each representation, warranty and agreement is made as of the date hereof.
For purposes of this Agreement, “Company SEC Documents” means all of the reports,
schedules, forms, statements and other documents filed with the U.S. Securities and
Exchange Commission (“SEC”) on or after January 1, 2020 by the Company.

        (a)     Organization and Qualification. Each of the Company and its subsidiaries is
duly organized, validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization and has the requisite power and authority to
own, lease and operate its properties and to carry on its business as now conducted in all
material respects. Each of the Company and its subsidiaries is duly qualified or authorized
to do business and is in good standing under the laws of each jurisdiction in which it owns
or leases real property or in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the failure to be so
qualified, authorized or in good standing has not had, and would not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect. The Company or
a subsidiary thereof is the record and beneficial owner of and has good and valid title to all
of the issued and outstanding equity ownership interest of each of the subsidiaries of the
Company (the “Subsidiary Interests”) free and clear of all Liens, other than Customary
Permitted Liens or liens in connection with the 2015 Credit Facility Claims, 2018 Credit
Facility Claims, and Weberstown Term Loan Facility Claims, and free of any other
limitation or restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Subsidiary Interests other than transfer restrictions imposed by applicable
Law). All of the issued and outstanding Subsidiary Interests are duly authorized, validly


                                              9
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 274 of 401




issued, fully paid and nonassessable (if such concepts apply). Other than performance-
based stock shares and options as disclosed in the Financial Statements, there are no: (i)
outstanding securities convertible or exchangeable into Subsidiary Interests; (ii) options,
warrants, phantom equity rights, notional interests, profits interests, calls, equity
equivalents, restricted equity, performance equity, profit participation rights, stock
appreciation rights, redemption rights or subscriptions or other rights, agreements or
commitments obligating any subsidiary to issue, transfer or sell any Subsidiary Interests;
(iii) voting trusts or other agreements or understandings to which any subsidiary is a party
or by which any subsidiary is bound with respect to the voting, transfer or other disposition
of Subsidiary Interests or (iv) outstanding obligations of the Company or any of its
subsidiaries to repurchase, redeem or otherwise acquire any Subsidiary Interests. Other than
certain subsidiaries of the Company, neither the Company nor any of its subsidiaries owns
or holds the right to acquire any stock, partnership interest, joint venture interest, or other
equity interest in any other Person.

       (b)    Power and Authority.

                 (i)    The Company has the requisite corporate power and authority to
        enter into, execute and deliver this Agreement and any other agreements
        contemplated herein or in the Plan and, subject to entry of the Confirmation Order
        and consummation of the Plan, to perform its obligations hereunder and under any
        other agreements contemplated herein or in the Plan, including, to issue the
        Subscription Rights and, subject to the entry of the Confirmation Order and the
        consummation of the Plan, to issue the Rights Offering Shares, the Backstop Shares
        and the New Common Equity pursuant to the Backstop Equity Premium. The
        Company has taken all necessary corporate action required for the due
        authorization, execution, delivery and performance by it of this Agreement and any
        other agreements contemplated herein or in the Plan, and following the entry of the
        Confirmation Order will have taken all necessary corporate action required to
        perform its obligations hereunder and under any other agreements contemplated
        herein or in the Plan, including, to issue the Subscription Rights, the Rights
        Offering Shares, the Backstop Shares and the New Common Equity pursuant to the
        Backstop Equity Premium.

                (ii)    The Company has the requisite corporate power and authority to file
        the Plan with the Bankruptcy Court and, subject to entry of the Confirmation Order
        and consummation of the Plan, to perform its obligations thereunder, and will have
        taken all necessary corporate action required for the due authorization, execution,
        delivery and performance by it of the Plan.

       (c)   Execution and Delivery; Enforceability. This Agreement and any other
agreements contemplated herein have been and will be duly and validly executed and
delivered by the Company, and, subject to entry of the Backstop Approval Order, the
Confirmation Order and consummation of the Plan, each of this Agreement and any other
agreements contemplated herein and the Plan constitutes or will constitute the valid and
binding obligations of the Company and the Reorganized Company, as applicable,



                                              10
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 275 of 401




enforceable against the Company and the Reorganized Company, as applicable in
accordance with its terms.

       (d)    Authorized Capital. Upon the Plan Effective Date, the authorized capital of
the Reorganized Company shall be consistent with the terms of the Plan and Disclosure
Statement (as defined below) and the issued and outstanding Rights Offering Shares, the
Backstop Shares and the New Common Equity pursuant to the Backstop Equity Premium
shall be consistent with the terms of the Plan and Disclosure Statement, except, in each
case, for those modifications agreed to in writing by the Company and the Required
Backstop Parties.

        (e)    Issuance. The distribution of the Subscription Rights and, subject to entry of
the Confirmation Order and consummation of the Plan, the issuance of the Rights Offering
Shares and the Backstop Shares, including the New Common Equity subscribed for by the
Backstop Parties in the Rights Offering and the shares of New Common Equity issued
pursuant to the Backstop Equity Premium, will have been duly and validly authorized and,
when such shares are issued and delivered against payment therefor in the Rights Offering
or to the Backstop Parties hereunder, as applicable, will be duly and validly issued and
outstanding, fully paid, non-assessable and free and clear of all Taxes, liens, pre-emptive
rights, rights of first refusal, subscription and similar rights, except as set forth herein, in
the Plan or in the RSA, and other than transfer restrictions pursuant to applicable securities
laws.

        (f)     No Conflict. The distribution of the Subscription Rights, the execution and
delivery of this Agreement, the filing of the Plan with the Bankruptcy Court, and, subject
to entry of the Confirmation Order and consummation of the Plan, the sale, issuance and
delivery of the Rights Offering Shares upon exercise of the Subscription Rights, the
consummation of the Rights Offering by the Reorganized Company, the sale, issuance and
delivery of the Backstop Shares pursuant to the terms hereof, the shares of New Common
Equity issued pursuant to the Backstop Equity Premium and compliance by it with all of
the provisions of this Agreement and the Plan and the consummation of the transactions
contemplated hereby and thereby: (i) will not conflict with or result in a breach or violation
of, any of the terms or provisions of, or constitute a default under (with or without notice
or lapse of time, or both), or result, except to the extent expressly provided in or
contemplated by the Plan, in the acceleration of, or the creation of any lien under, or result
in any recourse liability under, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is a party or
by which the Company or any of its subsidiaries is bound or to which any of their properties
or assets is subject; (ii) will not result in any violation of the provisions of the organizational
documents of the Company or any of its subsidiaries; and (iii) assuming the accuracy of the
Backstop Parties’ representations and warranties in Section 6, will not result in any
violation of, or any termination or material impairment of any rights under, any statute or
any license, authorization, injunction, judgment, order, decree, rule or regulation of any
transnational, domestic or foreign federal, state or local governmental, regulatory or
administrative authority, department, agency or official, including any political subdivision
thereof or any federal, state, municipal, domestic or foreign court, arbitrator, or tribunal
(“Governmental Entity”) having jurisdiction over the Company or any of its subsidiaries


                                                11
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 276 of 401




or any of their respective properties, except in any such case described in clause (i) or clause
(iii), as has not had, and would not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect. “Material Adverse Effect” means any event or
development that would reasonably be expected to have a material adverse effect on (a) the
business, operations, properties, assets or financial condition of the Company and its
subsidiaries, in each case taken as a whole; or (b) the ability of the Company and its
subsidiaries, in each case, taken as a whole, to consummate the transactions contemplated
by the RSA and/or perform their material obligations under this Agreement, except, in the
case of (a) only, to the extent arising from or attributable to the following (either alone or
in combination): (i) the filing, announcement and/or pendency of the Chapter 11 Cases
(including emergence therefrom), actions taken in order to implement the Restructuring
Transaction (as defined in the RSA) or any reasonably anticipated effects of such filing,
announcement, pendency, emergence or actions or from any actions approved by the
Bankruptcy Court; (ii) any epidemic, pandemic or disease outbreak (including the COVID-
19 pandemic), or any Law, regulation, statute, directive, pronouncement or guideline issued
by a Governmental Entity, the Centers for Disease Control and Prevention, the World
Health Organization or industry group providing for business closures, “sheltering-in-
place” or other restrictions that relate to, or arise out of, an epidemic, pandemic or disease
outbreak (including the COVID-19 pandemic) or any change in such Law, regulation,
statute, directive, pronouncement or guideline or interpretation thereof following the date
of this Agreement; (iii) any change after the date hereof in global, national or regional
political or social conditions (including hostilities, acts of war, sabotage, terrorism or
military actions, or any escalation or material worsening of any such hostilities, acts of war,
sabotage, terrorism, military actions existing or underway or acts of God) or in the general
business, market, financial or economic conditions affecting the industries, regions and
markets in which the Debtors operate, including any change in the United States or
applicable foreign economies or securities (including changes in the market price or trading
volume of the claims or equity or debt securities of the Debtors), commodities or financial
markets, or force majeure events or “acts of God”; (iv) the filing and/or announcement of
the Plan, RSA and the other agreements and documents contemplated thereby, or any action
contemplated by the Plan or RSA (including any agreements and documents contemplated
thereby) that is made in compliance with the Bankruptcy Code; (v) any changes in
applicable federal, state, local, or foreign law (including common law), statute, code,
ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction
(including the Bankruptcy Court) (collectively “Law”) or generally accepted accounting
principles in the United States; (vi) declarations of national emergencies in the United
States or natural disasters in the United States; (vii) any change resulting from the taking
of any actions taken by the Company and/or its subsidiaries after the date hereof with the
written consent of the Required Backstop Parties; or (viii) any events or developments
arising from or related to the breach of this Agreement or the RSA by the Backstop Parties;
provided that the exceptions set forth in clauses (ii), (iii), (v) and (vi) of this definition shall
not apply to the extent that such described change has a disproportionately adverse impact
on the Debtors, taken as a whole, as compared to other companies in the industries in which
the Debtors operate.




                                                12
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 277 of 401




       (g)     Arm’s-Length. The Company agrees that (a) each of the Backstop Parties is
acting solely in the capacity of an arm’s-length contractual counterparty with respect to the
transactions contemplated hereby (including in connection with determining the terms of
the Rights Offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company or any of its subsidiaries and (b) no Backstop Party is advising the Company or
any of its subsidiaries as to any legal, tax, investment, accounting or regulatory matters in
any jurisdiction.

       (h)     Consents and Approvals. Assuming the accuracy of the Backstop Parties’
representations and warranties in Section 6, no consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over
the Company or any of its subsidiaries, or any party to any Material Contract, is required
for the distribution of the Subscription Rights, the sale, issuance and delivery of the Rights
Offering Shares upon exercise of the Subscription Rights, the issuance, sale and delivery
of the Backstop Shares or the issuance and delivery of shares of New Common Equity
pursuant to the Backstop Equity Premium, the consummation of the Rights Offering by the
Reorganized Company and the execution and delivery by the Company of this Agreement
or the Plan and compliance by them with all of the provisions hereof and thereof (including
payment of the Expense Reimbursement as required herein) and the consummation of the
transactions contemplated hereby and thereby, except (i) the entry of the Confirmation
Order and the Backstop Approval Order, (ii) filings, if any, (x) pursuant to the Hart-Scott-
Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the “HSR Act”) and the expiration or termination of all applicable
waiting periods thereunder or any applicable notification, authorization, approval or
consent under any other Antitrust Laws in connection with the transactions contemplated
by this Agreement, (y) pursuant to any applicable requirements of the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), the Securities and Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), and any other applicable U.S. state or
federal securities laws, (iii) the filing of any other documents in connection with the
transactions contemplated by this Agreement with applicable state filing agencies, (iv) such
consents, approvals, authorizations, registrations or qualifications as may be required under
foreign securities laws, federal securities laws or state securities or “Blue Sky” laws in
connection with the offer and sale of the Rights Offering Shares, the Backstop Shares and
the Backstop Equity Premium, and (v) such consents, approvals, authorizations,
registrations or qualifications the absence of which have not had, and would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse Effect.

        (i)   No Undisclosed Material Liabilities. There are no liabilities or obligations
of the Company or any of its subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined or determinable, other than: (i) liabilities or obligations
disclosed and provided for in the Financial Statements (as defined below), (ii) liabilities or
obligations incurred in the ordinary course of business since the date of the most recent
balance sheet presented in the Financial Statements (as defined below), (iii) liabilities or
obligations that would not be required to be set forth or reserved for on a balance sheet of
the Company or its subsidiaries (and the notes thereto) prepared in accordance with GAAP



                                             13
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 278 of 401




consistently applied and in accordance with past practice, or (iv) non-material liabilities or
obligations.

        (j)    Financial Statements. The (1) audited consolidated balance sheets of the
Company and its consolidated subsidiaries as of December 31, 2019 and 2020, the related
consolidated statements of operations, comprehensive income (loss), changes in
stockholders’ equity and cash flows for the year ended December 31, 2020 and the related
notes thereto as filed in the Company’s Annual Report on Form 10-K for such year, and (2)
the unaudited consolidated balance sheets and its consolidated subsidiaries of the Company
as of March 31, 2021 and the related consolidated statements of operations, comprehensive
income (loss) changes in stockholders’ equity and of cash flows as filed in the Company’s
applicable Quarterly Report on Form 10-Q for such quarter (collectively, the “Financial
Statements”) present fairly in all material respects the consolidated financial position of
the Company and its subsidiaries as of the dates indicated and the results of their operations
and their cash flows for the periods specified, subject to customary year-end audit
adjustments and the absence of certain footnotes in the case of the unaudited quarterly
financial statements. The Financial Statements have been prepared in conformity with U.S.
GAAP as applied on a consistent basis throughout the periods covered thereby (except as
disclosed therein).

       (k)     Internal Control Over Financial Reporting. The Company has established
and maintains a system of internal control over financial reporting (as defined in Rules 13a-
15(f) and 15d-15(f) promulgated under the Exchange Act) that complies in all material
respects with the requirements of the Exchange Act and has been designed to provide
reasonable assurances regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with U.S. GAAP. The Company’s
management concluded that the Company’s internal control over financial reporting was
effective as of December 31, 2021 and no changes in the Company’s internal control over
financial reporting occurred since December 31, 2021 that have materially affected, or
were, as of those dates, reasonably likely to materially affect, the Company’s internal
control over financial reporting.

       (l)    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e) promulgated
under the Exchange Act) that are designed to provide reasonable assurance that information
required to be disclosed in its reports under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and forms,
and that such information is accumulated and communicated to management of the
Company as appropriate to allow timely decisions regarding required disclosure.

      (m)     No Violation. The Company and its subsidiaries are not, except as a result of
the Chapter 11 Cases, and have not since January 1, 2021 been, in violation of any
applicable law or statute or any judgment, order, rule or regulation of any Governmental
Entity, except for any such default or violation that has not had, and would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse Effect.




                                             14
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 279 of 401




        (n)    Legal Proceedings. Other than the Chapter 11 Cases and any adversary
proceedings or contested motions commenced in connection therewith, and the complaint
filed at Slipher vs. Washington Prime Group, Inc., Louis Conforti, and Mark E. Yale, Case.
No. 2:21-cv-02757-JLG-KAJ, Doc. #1 (S.D. Ohio May 24, 2021), and there are no and
since [●], 2021, there have not been any legal, governmental or regulatory investigations,
actions, suits or proceedings pending or, to the knowledge of the Company, threatened, in
each case, to which the Company and its subsidiaries is, was or may be a party or to which
any property of the Company and its subsidiaries is, was or may be the subject that,
individually or in the aggregate, has had or would reasonably be expected to result in a
Material Adverse Effect.

       (o)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a party
to any contract, agreement or understanding with any other individual, firm, corporation
(including any non-profit corporation), partnership, limited liability company, joint
venture, associate, trust, Governmental Entity or other entity or organization (each, a
“Person”) that would give rise to a valid claim against it (other than this Agreement) or the
Backstop Parties for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Subscription Rights or the Rights Offering Shares.

       (p)    Absence of Certain Changes. Since January 1, 2021, except for the Chapter
11 Cases and any adversary proceedings or contested motions in connection therewith, no
change, event, circumstance, effect, development, occurrence or state of facts has occurred
or exists that has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        (q)    Environmental. Except as to matters that have not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect:
(i) no unresolved written notice, claim, demand, request for information, order, complaint
or penalty has been received by the Company or any of its subsidiaries, and there are no
judicial, administrative or other actions, suits or proceedings pending or, to the knowledge
of the Company, threatened, in each case which allege a violation of or liability under any
Environmental Laws and relate to the Company or any of its subsidiaries, (ii) the Company
and each of its subsidiaries is in compliance with Environmental Law and has obtained,
maintains in full force and effect, and is in compliance with all material permits, licenses
and other approvals currently required under any Environmental Law for conduct of its
business as presently conducted by the Company and each of its subsidiaries, and (iii) to
the knowledge of the Company, no Hazardous Materials have been released by the
Company or any of its subsidiaries at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Company or any of its
subsidiaries under any Environmental Laws. For purposes of this Agreement,
“Environmental Law” means all applicable foreign, federal, state and local conventions,
treaties, protocols, laws, statutes, rules, regulations, ordinances, orders and decrees in effect
on the date hereof relating in any manner to contamination, pollution or protection of the
environment or exposure to Hazardous Materials, and “Hazardous Materials” means all
materials, substances, chemicals, or wastes (or combination thereof) that are listed, defined,
designated, regulated or classified as hazardous, toxic, radioactive, dangerous, a pollutant,
a contaminant, petroleum, or oil under any Environmental Law.


                                               15
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 280 of 401




        (r)    Insurance. Except as has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (i) the Company and each
of its subsidiaries, as applicable, has insured its respective properties and assets against
such risks and in such amounts as are consistent with past practice or are customary for
similarly situated companies engaged in similar businesses, and (ii) all premiums due and
payable in respect of material insurance policies maintained by the Company and its
subsidiaries have been paid. As of the date hereof, to the knowledge of the Company,
neither the Company nor any of its subsidiaries has received written notice from any insurer
or agent of such insurer with respect to any material insurance policies of the Company or
any of its subsidiaries of cancellation or termination of such policies, other than such notices
which are received in the ordinary course of business or for policies that have expired in
accordance with their terms.

        (s)     Intellectual Property. Except, in each case, where the failure of such
statement to be correct has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the Company and its
subsidiaries own, or possess the right to use, all of the patents, patent rights, trademarks,
service marks, trade names, copyrights, licenses, domain names, and any and all
applications or registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other person, (ii) to the knowledge of the Company,
neither the Company and its subsidiaries nor any Intellectual Property Right, proprietary
right, product, process, method, substance, part, or other material now employed, sold or
offered by the Company and its subsidiaries, is infringing upon, misappropriating or
otherwise violating any valid Intellectual Property Rights of any person, and (iii) no claim
or litigation regarding any of the foregoing is pending or, to the knowledge of the Company,
threatened.

        (t)    Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been at all times since January 1, 2021, conducted in compliance
in all material respects with applicable financial recordkeeping and reporting requirements
of the U.S. Currency and Foreign Transactions Reporting Act of 1970, the money
laundering statutes of all jurisdictions in which the Company and its subsidiaries operate
(and the rules and regulations promulgated thereunder) and any related or similar laws and
there has been no material legal proceeding by or before any Governmental Entity or any
arbitrator involving the Company or any of its subsidiaries with respect to such laws and
no material legal proceeding with respect to such laws is pending or, to the knowledge of
the Company, threatened.

       (u)     Sanctions Laws. Neither the Company and its subsidiaries nor, to the
knowledge of the Company, any of their respective directors, officers, employees or other
Persons acting on their behalf with express authority to so act are currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S. Treasury
Department. The Company and its subsidiaries will not directly or knowingly indirectly
use the proceeds of the Rights Offering, or lend or contribute such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of financing the activities
of any Person that, to the knowledge of the Company and its subsidiaries, is currently


                                              16
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 281 of 401




subject to any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

       (v)     Foreign Corrupt Practices Act. To the knowledge of the Company, there
have been no actual or alleged material violations of the Foreign Corrupt Practices Act of
1977, as amended, nor any applicable anti-corruption or anti-bribery laws in any
jurisdiction other than the United States, in each case, since January 1, 2021, by the
Company and its subsidiaries or any of their respective officers, directors, agents,
distributors, employees or any other Person acting on behalf of the Company or any of its
subsidiaries.

      (w)    Tax Matters.

                 (i)   Except as has not had, and would not reasonably be expected to
       result in, individually or in the aggregate, a Material Adverse Effect (and except,
       with respect to the Debtors only, to the extent the non-payment thereof is permitted
       by the Bankruptcy Code), each of the Company and its respective subsidiaries has
       paid all income, gross receipts, license, payroll, employment, excise, severance,
       occupation, premium, windfalls profits, customs duties, capital stock, franchise,
       profits, withholding, unemployment, disability, real property, personal property,
       sales, use, transfer, registration, value added, alternative or add-on minimum,
       estimated or other taxes levied by a Governmental Entity having jurisdiction over
       the Company or any of its subsidiaries or any of their respective properties,
       including interest and penalties thereon (“Taxes”) imposed on it or its assets,
       business or properties, or, to the extent not yet due, such Taxes have been accrued
       and fully provided for in accordance with U.S. GAAP. Except as has not had, and
       would not reasonably be expected to result in, individually or in the aggregate, a
       Material Adverse Effect, each of the Company and its subsidiaries has timely filed,
       or filed appropriate extensions for, all returns, information statements or reports
       required to be filed with any Governmental Entity with respect to Taxes.

               (ii)    There are no material Liens for Taxes on any asset of the Company
       or any of its subsidiaries other than Liens for Taxes not yet delinquent or for Taxes
       being contested in good faith by appropriate proceedings and for which adequate
       accruals have been made with respect thereto in accordance with U.S. GAAP.

               (iii) Except for those certain Tax indemnity agreements with certain
       Keegan trusts dated July 25, 2014, and any such agreements solely among the
       Company and its subsidiaries, neither the Company nor any of its subsidiaries is a
       party to any material Tax allocation or Tax sharing agreement with any third party
       (other than an agreement, the principal purpose of which is not the sharing,
       assumption or indemnification of Tax). Neither the Company nor any of its
       subsidiaries has any liability for any material amount of Taxes of any other Person
       or entity (other than the Company or any of its subsidiaries), either by operation of
       law, by contract or as a transferee or successor.




                                            17
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 282 of 401




            (iv)   As of the date hereof, there is no outstanding audit, assessment, or
    claim concerning any material Tax liability of the Company or any of its
    subsidiaries and neither the Company nor any of its subsidiaries has received from
    any Governmental Entity any written notice regarding any contemplated or pending
    audit, examination or other administrative proceeding or court proceeding
    concerning any material amount of Taxes imposed thereon.

             (v) All material Taxes that the Company or any of its subsidiaries was
    required by law to withhold or collect in connection with amounts paid or owing to
    any employee, independent contractor, creditor, stockholder or other third party
    have been duly withheld or collected, and have been timely paid to the proper
    authorities to the extent due and payable.

            (vi)    Neither the Company nor any of its subsidiaries has been included
    in any “consolidated,” “unitary” or “combined” tax return provided for under any
    law with respect to Taxes for any taxable period for which the statute of limitations
    has not expired (other than a group of which the Company and/or its current or past
    subsidiaries are or were the only members).

            (vii)   Neither the Company nor any of its subsidiaries has been requested
    in writing, and, to the knowledge of the Company, there are no claims against the
    Company or any of its subsidiaries, to pay any liability for Taxes of any Person
    (other than the Company or any of its subsidiaries) that is material to the Company
    or any of its subsidiaries, arising from the application of Treasury Regulation
    Section 1.1502-6 or any analogous provision of state, local or foreign law, or as a
    transferee or successor.

           (viii) Neither the Company nor any of its subsidiaries has been either a
    “distributing corporation” or a “controlled corporation” in a distribution occurring
    during the last five (5) years in which the parties to such distribution treated the
    distribution as one to which Section 355 of the Code is applicable.

            (ix)  The Company qualifies as a “real estate investment trust” under the
    Internal Revenue Code of 1986, as amended.

   (x)    Title to Property.

              (i)   Real and Personal Property. Except as has not had, and would not
    reasonably be expected to have, individually or in the aggregate, a Material
    Adverse Effect, (A) the Company and its subsidiaries have good title to, or a valid
    leasehold interest in, all real and personal property, machinery, equipment and
    other tangible assets of the business necessary for the conduct of the business as
    presently conducted by the Company and its subsidiaries, free and clear of any
    and all liens (other than Customary Permitted Liens) and (B) all tangible property
    and assets (x) are in the possession or control of the Company or its subsidiaries;
    and (y) are in good and operable condition and repair, reasonable wear and tear
    excepted. For purposes of this Agreement, “Lien” and “Customary Permitted



                                         18
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 283 of 401




        Liens” shall have the respective meanings given to those terms in the DIP Credit
        Agreement.

                 (ii)   Leased Real Property. The Company and its subsidiaries have
        complied with all obligations under all leases (as may be amended from time to
        time) to which it is a party that have not been rejected in the Chapter 11 Cases,
        except where the failure to comply has not had, and would not reasonably be
        expected to have, individually or in the aggregate, a Material Adverse Effect, and
        all such leases are in full force and effect (except to the extent subject to applicable
        to bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
        reorganization, moratorium, and similar laws affecting creditors’ rights generally
        and to general principles of equity), except leases in respect of which the failure to
        be in full force and effect have not had, and would not reasonably be expected to
        have, individually or in the aggregate, a Material Adverse Effect. The Company
        and its subsidiaries enjoy peaceful and undisturbed possession under all leases
        pursuant to which the Company or any of its subsidiaries is a lessee, other than
        leases in respect of which the failure to enjoy peaceful and undisturbed possession
        have not had, and would not reasonably be expected to have, individually or in the
        aggregate, a Material Adverse Effect.

       (y)     Labor Relations. Neither the Company nor any of its subsidiaries is or within
the past six (6) years has been, a party to or subject to, or is currently negotiating in
connection with entering into, any collective bargaining or other labor agreement, and, to
the Company’s knowledge, there has not been any organizational campaign, petition or
other unionization activity seeking recognition of a collective bargaining unit relating to
any employee of the Company or any of its subsidiaries, in each case, except as would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.
There is no labor or employment-related legal proceeding pending or, to the knowledge of
the Company, threatened against the Company or any of its subsidiaries, by or on behalf of
any of their respective employees or such employees’ labor organization, works council,
workers’ committee, union representatives or any other type of employees’ representatives
appointed for collective bargaining purposes, or by any Governmental Entity having
jurisdiction over the Company or any of its subsidiaries or any of their respective properties
or employees, that has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Except as would not be material to the Company and
its subsidiaries, taken as a whole, (i) each of the Company and its subsidiaries has complied
and is currently in compliance with all Laws and legal requirements in respect of labor,
personnel, employment and employment practices; (ii) all service providers of each of the
Company and its subsidiaries are correctly classified as employees, independent
contractors, or otherwise for all purposes (including any applicable tax and employment
policies or law); and (iii) the Company and its subsidiaries have not and are not engaged in
any unfair labor practice.

       (z)    Employee Benefit Plans.

                 (i)    None of the Company, its subsidiaries, or any of their ERISA
        Affiliates (nor any predecessor of any such entity) sponsor, maintain, contribute


                                              19
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 284 of 401




    to, or has an obligation to contribute to, has in the past six (6) years sponsored,
    maintained, contributed to, or had an obligation to contribute to, or has, or could
    be reasonably expected to have, any liability with respect to any Multiemployer
    Plan or a plan that is subject to Title IV of ERISA.

              (ii)  Each Company Benefit Plan that is intended to be qualified under
    Section 401(a) of the Code has received a favorable determination or opinion
    letter from the Internal Revenue Service or has applied for such a letter within the
    applicable remedial amendment period or such period has not expired and, to the
    Company’s knowledge, no circumstances exist that would reasonably be expected
    to result in any such letter being revoked or not being issued or reissued.

            (iii) None of the Company Benefit Plans obligates the Debtors to provide
    retiree or post-employment health or life insurance or benefits, other than as
    required under Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the Code
    or any similar Law for which the covered Person pays the full cost of coverage.

           (iv)  For purposes of this Agreement, the following terms have the
    following meanings:

                      (1) “Company Benefit Plan” means any “employee benefit
            plan” (as such term is defined in Section 3(3) of ERISA), other than a
            Multiemployer Plan, sponsored or established by, maintained or
            contributed to or required to be contributed to by the Company or any of
            its subsidiaries or, with respect to any such plan that is subject to Section
            412 of the Code or Title IV of ERISA, any of their respective ERISA
            Affiliates, or with respect to which the Company or any of its subsidiaries
            has any actual or contingent liability, in each case for the current or future
            benefit of any employee, director, officer or individual consultant or
            independent contractor of the Company or any of its subsidiaries.

                     (2) “ERISA” means the Employee Retirement Income
            Security Act of 1974, as amended.

                     (3) “ERISA Affiliate” means any trade or business (whether
            or not incorporated) that, together with the Company or any of its
            subsidiaries, is, or at any relevant time during the past six (6) years was,
            treated as a single employer under any provision of Section 414 of the
            Code.

                     (4) “Multiemployer Plan” means a multiemployer plan as
            defined in Section 4001(a)(3) of ERISA to which any the Company or any
            ERISA Affiliate is making or accruing an obligation to make contributions,
            has within any of the preceding six plan years made or accrued an
            obligation to make contributions, or each such plan with respect to which
            any such entity has any actual or contingent liability or obligation.




                                         20
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 285 of 401




       (aa)     Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all declarations and
filings with, the appropriate Governmental Entities that are necessary for the ownership or
lease of their respective properties and the conduct of their business as presently conducted
by the Company and its subsidiaries, in each case, except as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as has not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company and its subsidiaries (i) have not received
written notice of any revocation or modification of any such license, certificate, permit or
authorization or (ii) have no reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.

     (bb)     Material Contracts.

        (i)    All Material Contracts are valid, binding and enforceable by and against the
Company and its subsidiaries, as applicable, and, to the knowledge of the Company, each
other party thereto (except to the extent enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium, and similar laws affecting creditors’ rights generally and to general principles
of equity), and is in full force and effect, except where the failure to be valid, binding or
enforceable, or in full force and effect, has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and no written notice
to terminate, in whole or part, any Material Contract has been delivered to the Company
and its subsidiaries except where such termination has not had, and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect. Other
than as a result of the filing of the Chapter 11 Cases, neither the Company and its
subsidiaries nor, to the knowledge of the Company and its subsidiaries, any other party to
any Material Contract, is in default or breach under the terms thereof except, in each case,
for such instances of default or breach that have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. For purposes
of this Agreement, “Material Contract” means any contract

                          (1) necessary for the operation of the business of the
                Company and its subsidiaries as presently conducted by the Company and
                its subsidiaries;

                         (2) that is a “material contract” (as such term is defined in
                Item 601(b)(10) of Regulation S-K or required to be disclosed on a
                current report on Form 8-K);

                         (3) that is a Specified Material Executory Contract (as
                defined in the RSA); or

                         (4)    that is a Material Lease (as defined in the RSA).

     (cc)   Takeover Statutes. No restrictions contained in any “fair price,”
“moratorium,” “control share acquisition,” “business combination” or other similar



                                             21
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 286 of 401




antitakeover statute or regulation (including Delaware General Corporation Law Section
203) is applicable to this Agreement, the Backstop Commitment and other transactions
contemplated by this Agreement.

     (dd)   Investment Company Act. Neither the Company nor any of its subsidiaries is
an “investment company” as defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended.

        Section 6. REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES.
Each of the Backstop Parties severally represents and warrants to, and agrees with, the
Company as set forth below. Each representation, warranty and agreement is made as of
the date hereof.

       (a)    Formation. Such Backstop Party has been duly organized or formed, as
applicable, and is validly existing as a corporation or other entity in good standing under
the applicable laws of its jurisdiction of organization or formation.

       (b)    Power and Authority. Such Backstop Party has the requisite power and
authority to enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary action required for the due authorization, execution,
delivery and performance by it of this Agreement.

       (c)   Execution and Delivery. This Agreement has been duly and validly executed
and delivered by such Backstop Party and constitutes its valid and binding obligation,
enforceable against such Backstop Party in accordance with its terms.

       (d)    Securities Laws Compliance. The New Common Equity subscribed for by
the Backstop Parties in the Rights Offering, the Backstop Shares and the shares of New
Common Equity issued pursuant to the Backstop Equity Premium (collectively, the
“Backstop Party Shares”) will not be offered for sale, sold or otherwise transferred by
such Backstop Party except pursuant to an effective registration statement under the
Securities Act or in a transaction exempt from or not subject to registration under the
Securities Act and any applicable state securities laws.

        (e)   Purchase Intent. Such Backstop Party is acquiring the Backstop Party Shares
for its own account or for the accounts for which it is acting as investment advisors or
manager, and not with a view to distributing or reselling such Backstop Party Shares or any
part thereof. Such Backstop Party understands that such Backstop Party must bear the
economic risk of this investment indefinitely, unless the Backstop Party Shares are
registered pursuant to the Securities Act and any applicable state securities or Blue Sky
laws or an exemption from such registration is available, and further understands that it is
not currently contemplated that the issuance of any Backstop Party Shares will be
registered.

        (f)    Investor Status. Such Backstop Party is an “accredited investor” as defined
in Rule 501(a) under the Securities Act (an “Accredited Investor”) or a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act (a “QIB”). Such
Backstop Party understands that the Backstop Party Shares are being offered and sold to


                                            22
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 287 of 401




such Backstop Party in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the Reorganized
Company is relying upon the truth and accuracy of, and such Backstop Party’s compliance
with, the representations, warranties, agreements, acknowledgments and understandings of
such Backstop Party set forth herein in order to determine the availability of such
exemptions and the eligibility of such Backstop Party to acquire Backstop Party Shares.
Such Backstop Party has such knowledge and experience in financial and business matters
such that it is capable of evaluating the merits and risks of its investment in the Backstop
Party Shares. Such Backstop Party understands and is able to bear any economic risks
associated with such investment (including the necessity of holding such shares for an
indefinite period of time). Except for the representations and warranties expressly set forth
in this Agreement, such Backstop Party has independently evaluated the merits and risks
of its decision to enter into this Agreement and disclaims reliance on any representations
or warranties, either express or implied, by or on behalf of the Reorganized Company or
any financial advisor or investment banker to any of the Parties.

        (g)     No Conflict. Assuming the consents referred to in Section 6(h) are obtained,
the execution and delivery by such Backstop Party of this Agreement, the compliance by
such Backstop Party with all provisions hereof and the consummation of the transactions
contemplated hereunder (i) will not conflict with or result in a breach or violation of, any
of the terms or provisions of, or constitute a default under (with or without notice or lapse
of time, or both), or result, except to the extent expressly provided in or contemplated by
the Plan, in the acceleration of, or the creation of any lien under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which such Backstop
Party is a party or by which such Backstop Party is bound or to which any of their properties
or assets is subject; (ii) will not result in any violation of the provisions of the organizational
documents of such Backstop Party; and (iii) assuming the accuracy of the Company’s
representations and warranties in Section 5, will not result in any violation of, or any
termination or material impairment of any rights under, any statute or any license,
authorization, injunction, judgment, order, decree, rule or regulation of any Governmental
Entity having jurisdiction over such Backstop Party or any of their properties, except in any
such case described in clause (i) or clause (iii), as has not had, and would not reasonably
be expected to result in, individually or in the aggregate, a material adverse effect on the
ability of such Backstop Party to perform its obligations under this Agreement, the Plan or
the RSA.

       (h)     Consents and Approvals. Assuming the accuracy of the Company’s
representations and warranties in Section 5, no consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over
such Backstop Party or any of its properties is required for the purchase of the Backstop
Party Shares by the Backstop Parties hereunder and the execution and delivery by such
Backstop Party of this Agreement and performance of and compliance by it with all of the
provisions hereof and thereof (and the consummation of the transactions contemplated
hereby and thereby), except (i) the entry of the Confirmation Order, (ii) filings, if any,
pursuant to the HSR Act and the expiration or termination of all applicable waiting periods
thereunder or any applicable notification, authorization, approval or consent under any
other Antitrust Laws in connection with the transactions contemplated by this Agreement,


                                                23
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 288 of 401




(iii) the filing of any other corporate documents in connection with the transactions
contemplated by this Agreement with applicable state filing agencies, (vi) such consents,
approvals, authorizations, registrations or qualifications as may be required under foreign
securities laws, federal securities laws or state securities or Blue Sky laws in connection
with the offer and sale of the Rights Offering Shares, the Backstop Shares and the Backstop
Equity Premium, and (v) such consents, approvals, authorizations, registrations or
qualifications the absence of which have not had, and would not reasonably be expected to
result in, individually or in the aggregate, a material adverse effect on the ability of such
Backstop Party to perform its obligations under this Agreement, the Plan or the RSA.

       (i)    Sufficiency of Funds. Such Backstop Party will have sufficient immediately
available funds to make and complete the payment of the aggregate purchase price for such
Backstop Party’s Backstop Party Shares on the Funding Deadline.

        (j)   No Brokers Fee. Such Backstop Party is not a party to any contract with any
Person that would give rise to a valid claim against any of the Debtors for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offering or the sale
of the Backstop Party Shares.

       (k)     Beneficial Ownership. As of the date hereof, such Backstop Party and its
Affiliates were, collectively, the beneficial owner (or investment advisor or manager for
the beneficial owner) of the aggregate principal amount of Notes Claims set forth opposite
its name on Schedule 1, has full power to vote and dispose thereof, and has not entered into
any agreement to transfer the foregoing where such transfer would prohibit such Backstop
Party from complying with its obligations hereunder or under the Plan or the RSA.

       Section 7. ADDITIONAL COVENANTS             OF THE   COMPANY. The Company agrees
with the Backstop Parties as follows:

        (a)   Plan and Disclosure Statement. The Company shall: (i) file no later than two
(2) calendar days after the Petition Date, the Plan and a related disclosure statement (the
“Disclosure Statement”) with the Bankruptcy Court, each in form and substance
reasonably acceptable to the Required Backstop Parties or as otherwise approved pursuant
to the terms of the RSA; and (ii) seek the entry of a Confirmation Order by the Bankruptcy
Court, in form and substance acceptable to the Required Backstop Parties and the Company,
or as otherwise pursuant to the terms set forth in the RSA.

       (b)     Motion to Approve this Agreement. The Company shall (i) as soon as
practicable after the Petition Date (but in no event more than seven (7) calendar days
thereafter) file a motion to seeking entry of the Backstop Approval Order, which motion
shall be in form and substance reasonably acceptable to the Required Backstop Parties or
as otherwise approved pursuant to the terms of the RSA; and (ii) use its best efforts to obtain
the entry of by the Bankruptcy Court of the Backstop Approval Order, and shall obtain such
entry no later than thirty (30) calendar days after the Petition Date.

     (c)    Support of the Plan. The Company agrees that, for the duration of the
Agreement Effective Period (as defined in the RSA), the Company shall cause each of its



                                              24
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 289 of 401




subsidiaries included in the definition of “Company Parties” in the RSA, to use
commercially reasonable efforts to (i) obtain approval of the Plan and consummate the
Restructuring Transactions (as defined in the RSA), including timely filing any objection
or opposition to any motion filed with the Bankruptcy Court seeking the entry of an order
modifying or terminating the Company’s exclusive right to file and/or solicit acceptances
of a plan of reorganization, directing the appointment of an examiner with expanded powers
or a trustee, converting the Chapter 11 Cases or for relief that (A) is inconsistent with the
RSA in any respect or (B) would, or would reasonably be expected to, frustrate the purposes
of the RSA, including by preventing the consummation of the Restructuring Transactions
and (ii) obtain orders of the Bankruptcy Court in respect of the Restructuring Transactions.

       (d)    Rights Offering. The Company shall effectuate the Rights Offering in
accordance with the RSA, the Restructuring Term Sheet, this Agreement, the Plan and the
Rights Offering Procedures in all material respects (it being understood and agreed that any
modifications that affect or impact the treatment of or distributions to claims, Backstop
Equity Premium, the economic terms, including the Backstop Commitment Percentages,
under this Agreement, the pro forma capital structure of the Reorganized Company,
economic terms of the New Common Equity, or the means of implementation of the Plan,
in each case shall be deemed to be material).

        (e)    Form D and Blue Sky. The Reorganized Company shall timely file a Form D
with the SEC with respect to the Backstop Party Shares, to the extent required under
Regulation D of the Securities Act. The Reorganized Company shall, on or before the Plan
Effective Date, take such action as it shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify for sale or issuance to the Backstop Parties the
Backstop Party Shares under applicable securities and “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification) and any applicable
foreign jurisdictions. The Reorganized Company shall timely make all filings and reports
relating to the offer and sale of the Backstop Party Shares required under applicable
securities and “blue sky” laws of the states of the United States following the Plan Effective
Date. The Reorganized Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7(e).

       (f)    4(a)(2) Share Legend. Each certificate evidencing New Common Equity
issued pursuant to the applicable Rights Offering Procedures, without registration in
reliance upon the exemption provided under Section 4(a)(2) of the Securities Act and/or
Regulation D promulgated thereunder, including any New Common Equity that may be
issued in satisfaction of the Backstop Equity Premium, and each certificate issued in
exchange for or upon the transfer of any such shares of New Common Equity, shall be
stamped or otherwise imprinted with a legend (the “Legend”) in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN



                                             25
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 290 of 401




EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE
EXEMPTION FROM REGISTRATION THEREUNDER.”

          In the event that any such shares of New Common Equity are uncertificated, such
shares shall be subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Reorganized Company or agent
and the term “Legend” shall include such restrictive notation.

         (g)    Regulatory Approvals. Except as set forth in this Agreement or with the prior
written consent of the Required Backstop Parties, during the period from the date of this
Agreement to the earlier of the Plan Effective Date and the date on which this Agreement
is terminated in accordance with its terms, the Company and each of its subsidiaries shall
use reasonable efforts to reasonably promptly take all actions and prepare and file all
necessary documentation (including by reasonably cooperating with the Backstop Parties
as to the appropriate time of filing such documentation and its content and requesting early
termination of any waiting period associated with any filing pursuant to the HSR Act) and
to effect all applications that are necessary in connection with seeking any governmental
approval, exemption or authorization from any Governmental Entity, including under any
Antitrust Laws, that are necessary or advisable (as determined by the Debtors and the
Required Backstop Parties) to consummate and make effective the transactions
contemplated by this Agreement. Without limiting the foregoing, the Company and its
subsidiaries will reasonably cooperate with the Backstop Parties in preparing and filing all
necessary documentation and to effect all applications that are necessary in connection with
seeking any governmental approval, exemption or authorization from any Governmental
Entity. To the extent permitted by applicable law, the Company shall reasonably promptly
notify the Backstop Parties (and furnish to them copies of, if requested) of any material
communications from Governmental Entities and shall not participate in any substantive
meeting with any such authority unless, to the extent practicable, it consults with the
Backstop Parties in advance to the extent permitted by applicable law and gives the
Backstop Parties a reasonable opportunity to attend and participate thereat. The Company
and each of its subsidiaries shall not take any action that is intended or reasonably likely to
materially impede or delay the ability of the parties hereto to obtain any necessary approvals
required for the transactions contemplated by this Agreement. The Company agrees to pay
all filing fees of a Governmental Entity incurred by any Party in connection with the filings
and other actions reasonably required of the Company or the Backstop Parties by this
Section 7(g).

               For purposes of this Agreement, “Antitrust Laws” means the HSR Act and
any similar law enforced by any governmental antitrust entity of any jurisdiction regarding
pre-acquisition notifications for the purpose of competition reviews of mergers and
acquisitions, the Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and all other applicable laws that are designed or intended
to prohibit, restrict or regulate actions or transactions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger or
acquisition or effectuating foreign investment.




                                              26
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 291 of 401




       (h)     Conduct of Business. Except as set forth in the Plan, the RSA, herein or with
the prior written consent (email being sufficient) of the Required Backstop Parties (not to
be unreasonably withheld, conditioned or delayed), the Company shall, and shall cause its
subsidiaries to, (i) carry on its business in the ordinary course or as otherwise reasonably
acceptable to the Required Backstop Parties and in compliance with all applicable Laws in
all material respects, (ii) use commercially reasonable efforts to implement the business
plan put forward by the Company (the “Business Plan”) and, unless inconsistent with the
Business Plan, preserve intact their material business organization, (iii) use commercially
reasonable efforts to keep available the services of their current senior executive officers
and key employees, and (iv) use commercially reasonable efforts to preserve their material
relationships with tenants, customers, suppliers, lessors, licensors, licensees, distributors
and others having material business dealings with the Company or its subsidiaries in
connection with its business. Except (i) with the prior written consent (email being
sufficient) of the Required Backstop Parties (not to be unreasonably withheld conditioned
or delayed) or (ii) as expressly provided in the Plan, the RSA or herein, from and after the
date hereof until the Plan Effective Date, the Company shall not, and shall cause its
subsidiaries not to:

                 (i)  enter into any acquisition, merger with or other change of control of
        another business or any assets to the extent other than in the ordinary course of
        business,

                (ii)  dispose of, create (except to the extent required by the DIP Credit
        Agreement) or incur any Lien on, any assets other than in the ordinary course of
        business,

               (iii)   enter into, or materially amend or modify, or terminate any Material
        Contract;

               (iv)   (x) (A) enter into any (A) key employee incentive plan or key
        employee retention plan, (B) new or amended agreement regarding executive
        compensation, or (C) other compensation agreement, or (y) increase the
        compensation, bonus opportunity or other benefits payable to any of the
        Company’s directors, officers, or senior executives, in each case, outside of the
        ordinary course of business;

                (v) give effect to a significant non-maintenance capital expenditure
        contracted for following the date hereof that is not contemplated in the applicable
        Approved Budget (as defined in the DIP Credit Agreement);

                (vi)   declare, set aside or pay any dividends or purchase, redeem, or
        otherwise acquire, except in connection with the Plan, any shares of its capital
        stock, except as permitted pursuant to the DIP Credit Agreement;

               (vii)    issue, deliver, grant, sell, pledge or otherwise encumber any of its
        capital stock or any convertible securities into its capital stock or any of its assets,
        except to the extent required by the DIP Credit Agreement



                                              27
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 292 of 401




                (viii) make, change or rescind any material election relating to Taxes,
        change the status (including, without limitation, the status of the Company or any
        of its subsidiaries as a “real estate investment trust” within the meaning of Section
        856 of the Internal Revenue Code of 1986, as amended) or classification for
        income tax purposes of the Company or any of its subsidiaries, change any
        accounting period for tax purposes, file any material amended Tax return, settle
        any audit or other proceeding relating to a material Tax, surrender any right to
        claim a material refund of Taxes, seek any Tax ruling from any taxing authority
        or take any other action, or fail to take an action, if such action or failure would
        reasonably be expected to result in, individually or in the aggregate, material
        adverse Tax consequences with respect to a taxable period (or any part of a
        taxable period) after the Plan Effective Date;

                (ix)   become a party to, establish, adopt, amend or terminate any
        collective bargaining agreement or other agreement with a labor union, works
        council or similar organization;

                 (x) amend its articles of incorporation, limited partnership agreement,
        bylaws or other similar organizational documents (whether by merger,
        consolidation or otherwise), other than as contemplated by this Agreement, the
        Plan, the RSA or the other transactions contemplated thereby;

               (xi)    make any loans, advances or capital contributions to, or investments
        in, any other Person, except to the extent not prohibited by the DIP Credit
        Agreement regardless of whether or not such DIP Credit Agreement is yet or
        remains in effect;

               (xii)   settle any material litigation, investigation, arbitration, proceeding
        or other material claim involving or against the Company or any of its subsidiaries,
        except to the extent permitted by the DIP Credit Agreement regardless of whether
        or not such DIP Credit Agreement is yet or remains in effect; or

              (xiii)   except as permitted above, agree, resolve or commit to do any of the
        foregoing.

        (i)    Access to Information. Subject to applicable Law, upon reasonable notice,
the Company shall afford the Backstop Parties upon request reasonable access, during
normal business hours and without unreasonable disruption or interference with the
Company’s business or operations, to the Company’s employees, properties, books,
contracts and records and the Company shall furnish promptly to such parties all reasonable
information concerning the Company’s business, properties and personnel as may
reasonably be requested by any such party, provided that the foregoing shall not require the
Company (i) to permit any inspection, or to disclose any information, that in the reasonable
judgment of the Company, would cause the Company to violate any of its respective
obligations with respect to confidentiality to a third party if the Company shall have used
its commercially reasonable efforts to obtain, but failed to obtain, the consent of such third
party to such inspection or disclosure, (ii) to disclose any legally privileged information of


                                             28
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 293 of 401




the Company or (iii) to violate any applicable Laws or orders. All requests for information
and access made in accordance with this Section 6 shall be directed to the Company’s
general counsel.

       (j)    Alternative Restructuring Transactions.

                (i)    Notwithstanding anything to the contrary in this Agreement, but
       subject to the terms of Section 7(j)(iii), the Company and its subsidiaries and its
       and their respective directors, officers, employees, investment bankers, attorneys,
       accountants, consultants, and other advisors or representatives, shall have the rights
       to:

                          (1) provide access to non-public information concerning any
                Company Party to any Entity or enter into Confidentiality Agreements or
                nondisclosure agreements with any Entity; provided that if the Company
                Parties decide to make a written proposal or counterproposal to any party
                relating to any Alternative Restructuring Proposal, the Company Parties
                shall provide notice to the Plan Sponsor and the Consenting Ad Hoc
                Lenders contemporaneously with taking any such action;

                        (2) prior to the expiration of the Confirmation Order
                Milestone, the Company Parties may, directly or indirectly:

                                   (A)    (x) actively initiate, solicit, and induce any
                        Acceptable Alternative Restructuring Proposals, or (y) consider,
                        develop, facilitate, and respond to any Alternative Restructuring
                        Proposals (or inquiries or indications of interest with respect
                        thereto); or

                                    (B)    otherwise cooperate with, assist, participate in,
                        or facilitate any inquiries, proposals, discussions, or negotiation
                        of Alternative Restructuring Proposals; provided that if the
                        Company Parties receive an Alternative Restructuring Proposal,
                        or any update to an Alternative Restructuring Proposal from the
                        counterparty thereto, then the Company Parties shall, and in each
                        case subject to any confidentiality provisions contained therein:

                                       I. within two (2) Business Days of receiving such
                                       proposal, provide Counsel to the Ad Hoc Lender
                                       Group and Counsel to the Plan Sponsor with such
                                       Alternative Restructuring Proposal; provided that
                                       after submission by the Plan Sponsor of a proposal
                                       in any postpetition bidding process, then the
                                       Company Parties may, in their sole discretion, elect
                                       not to provide Counsel to the Plan Sponsor and
                                       Counsel to the Ad Hoc Lender Group with such
                                       Alternative Restructuring Proposal;



                                            29
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 294 of 401




                                       II. upon written request, provide Counsel to the
                                       Ad Hoc Lender Group and Counsel to the Plan
                                       Sponsor with timely updates as to the status and
                                       progress of such Alternative Restructuring
                                       Proposals; and

                                       III. respond to reasonable information requests
                                       and questions from Counsel to the Ad Hoc Lender
                                       Group and Counsel to the Plan Sponsor relating to
                                       such Alternative Restructuring Proposal; and

                                    (C)    continue discussions or negotiations with
                         holders of Claims against or Interests in a Company Party
                         (including any Consenting Stakeholder), any other party in
                         interest in the Chapter 11 Cases (including any official committee
                         and the United States Trustee), or any other Entity regarding the
                         Restructuring Transactions or an Alternative Restructuring
                         Proposal (in each case, consistent with the terms hereof).

                 (ii)   As soon as reasonably practicable (and in any case within one (1)
        Business Day) after the delivery of the Toggle Election Notice, the Company
        Parties shall publicly disclose the material terms of the Acceptable Alternative
        Restructuring Proposal referred to therein by filing material documentation
        thereof with the Bankruptcy Court or otherwise.

                 (iii) Notwithstanding anything to the contrary in this Agreement, nothing
        in this Agreement shall require the Company (including in its capacity as a Debtor)
        or any of its subsidiaries or the board of directors or similar governing body of the
        Company or any of its subsidiaries, or its or their respective directors, managers,
        and officers, to take any action or to refrain from taking any action to the extent
        such person or persons determines, based on the advice of counsel, that taking or
        failing to take such action would be inconsistent with applicable Law or its or their
        respective fiduciary obligations under applicable Law.

                 (iv)   Nothing in this Agreement shall prevent the Company from
        enforcing this Agreement or contesting whether any matter, fact, or thing is a breach
        of, or is inconsistent with, this Agreement.

       Section 8. ADDITIONAL COVENANTS OF THE BACKSTOP PARTIES. Each of the
Backstop Parties agrees with the Company, severally and not jointly, as follows:

        (a)    Approvals. Except as set forth in this Agreement or with the prior written
consent of the Company, during the period from the date of this Agreement to the earlier
of the Plan Effective Date and the date on which this Agreement is terminated in accordance
with its terms, the Backstop Parties shall use reasonable efforts to reasonably promptly take
all actions and prepare and file all necessary documentation (including by reasonably
cooperating with the Company as to the appropriate time of filing such documentation and



                                             30
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 295 of 401




its content and requesting early termination of any waiting period associated with any filing
pursuant to the HSR Act) and to effect all applications that are necessary or advisable in
connection with seeking any governmental approval, exemption or authorization from any
Governmental Entity under any Antitrust Laws, that are necessary or advisable (as
determined by the Debtors and the Required Backstop Parties) to consummate and make
effective the transactions contemplated by this Agreement.

       Section 9. SUPPORT OF PLAN. Each Backstop Party agrees that, for the duration
of the Agreement Effective Period (as defined in the RSA), such Backstop Party shall
comply with the RSA (if in effect).

        Section 10. CONDITIONS TO THE OBLIGATIONS OF THE BACKSTOP PARTIES. The
obligations of the Backstop Parties to purchase Rights Offering Shares and Backstop
Shares pursuant hereto on the Plan Effective Date are subject to the satisfaction of the
following conditions (unless waived by the Required Backstop Parties):

       (a)    Plan and Confirmation Order. The Plan, as approved, and the Confirmation
Order, as entered by the Bankruptcy Court and which shall have become a Final Order,
shall each be consistent in all material respects with the RSA, New Corporate Governance
Term Sheet, New Term Loan Exit Facility Term Sheet, Definitive Documents (as defined
in the RSA), or otherwise with such amendments, modifications or changes that are
approved by the Required Backstop Parties in writing (it being understood and agreed that
any modifications that affect or impact the treatment of or distributions to claims, Backstop
Equity Premium, the economic terms, including the Backstop Commitment Percentages,
under this Agreement, the pro forma capital structure of the Reorganized Company,
economic terms of the New Common Equity, or the means of implementation of the Plan,
in each case shall be deemed to be material).

       (b)    Conditions to the Plan. The conditions to the occurrence of the Plan Effective
Date set forth in the Plan and the Confirmation Order shall have been satisfied in all
material respects in accordance with the terms of the Plan or waived by the Required
Backstop Parties in writing (it being understood and agreed that any modifications that
affect or impact the treatment of or distributions to claims, Backstop Equity Premium, the
economic terms, including the Backstop Commitment Percentages, under this Agreement,
the pro forma capital structure of the Reorganized Company, economic terms of the New
Common Equity, or the means of implementation of the Plan, in each case shall be deemed
to be material), and the Plan Effective Date shall have occurred.

       (c)    Approvals. All other notifications, consents, authorizations and approvals
required to be made or obtained from any Governmental Entities under any Antitrust Law
(including under the HSR Act) or any other applicable Law shall have been made or
obtained for the transactions contemplated by this Agreement, and all terminations or
expirations of waiting periods imposed by any Governmental Entities under any Antitrust
Laws (including the HSR Act) or any other applicable Law, shall have occurred.

       (d)   Funding Notice. The Backstop Parties shall have received a Funding Notice
in accordance with Section 1(c).


                                             31
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 296 of 401




       (e)    Valid Issuance. The Rights Offering Shares and the Backstop Shares shall
be, upon (i) payment of the aggregate purchase price as provided herein and (ii) the Plan
Effective Date, validly issued and outstanding, and free and clear of all Taxes, liens, pre-
emptive rights, rights of first refusal, subscription and similar rights, except as set forth
herein, and other than transfer restrictions pursuant to applicable securities laws.

       (f)    No Restraint. No judgment, injunction, decree or other legal restraint or
applicable Law shall be in effect that prohibits the consummation of the Restructuring
Transactions.

       (g)    Representations and Warranties.

                 (i)     The representations and warranties of the Company contained in
        Sections 5(a) (Organization and Qualification), (b) (Power and Authority),
        (c) (Execution and Delivery; Enforceability), (d) (Authorized Capital), (e)
        (Issuance), (f) (No Conflict), (i) (No Undisclosed Material Liabilities), (j)
        (Financial Statements), (k) (Internal Control over Financial Reporting), (m) (No
        Violation), (n) (Legal Proceedings), (o) (No Broker’s Fees), (p) (Absence of
        Certain Changes), (q) (Environmental), (r) (Insurance), (s) (Intellectual Property),
        (t) (Money Laundering Laws) and (w)(i) – (v) and (vii) (Tax Matters), (x) (Title to
        Property), (y) Labor Relations, (z)(ii) (Employment Benefit Plans), (aa) (Licenses
        and Permits), (bb)(i) (Material Contracts) and (cc) (Takeover Statutes) (A) that are
        qualified as to “materiality”, “Material Adverse Effect” or other qualifications
        based on the word “material” or similar phrases shall be true and correct in all
        respects, and (B) that are not so qualified shall be true and correct in all material
        respects, in each case, on and as of the date hereof and on and as of the Plan
        Effective Date as if made on and as of such date (or, to the extent made as of a
        specific date, as of such date); and

                 (ii)   all other representations and warranties of the Company contained
        in Section 5 shall be true and correct (without giving effect to any qualification set
        forth therein as to “materiality”, “Material Adverse Effect” or other qualifications
        based on the word “material” or similar phrases) on and as of the date hereof and
        on and as of the Plan Effective Date as if made on and as of such date (or, to the
        extent made as of a specific date, as of such date), except, where the failure of such
        representations and warranties to be so true and correct has not had, and would not
        reasonably be expected to have, individually or in the aggregate, a Material Adverse
        Effect.

       (h)     Covenants. The Reorganized Company shall have performed and complied
in all material respects with all obligations and agreements required in this Agreement to
be performed or complied with by it on or prior to the Plan Effective Date.

       (i)    Expenses and Premiums. All Restructuring Expenses (as defined in the
RSA), Expense Reimbursement, premiums and other amounts, including the Backstop
Equity Premium, required to be paid or reimbursed by the Reorganized Company to or on
behalf of the Backstop Parties as of the Plan Effective Date shall have been so paid or


                                             32
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 297 of 401




reimbursed (or shall be paid concurrently with the occurrence of the Plan Effective Date)
in accordance with the terms of this Agreement, the Plan or the RSA, as applicable.

        (j)   Material Adverse Effect. Since January 1, 2021 except for the Chapter 11
Cases and any adversary proceedings or contested motions in connection therewith, there
shall not have occurred, and there shall not exist, any change, event, circumstance, effect,
development, occurrence or state of facts that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

       (k)    Officer’s Certificate. The Backstop Parties shall have received on and as of
the Plan Effective Date a certificate of the chief executive officer or chief financial officer
of the Company, in his or her capacity as such and not in his or her individual capacity,
confirming that the conditions set forth in Section 10(f), Section 10(g), Section 10(h) and
Section 10(j) have been satisfied.

       (l)   Entry of Order Approving the Backstop Commitment Agreement. The
Bankruptcy Court shall have entered the Backstop Approval Order, which shall be in form
and substance reasonably acceptable to the Required Backstop Parties and such Backstop
Approval Order shall have become a final order.

      (m)    No Termination Events under the RSA. No Termination Events (as defined in
the RSA) shall have occurred.

        Section 11. CONDITIONS TO THE OBLIGATIONS OF THE COMPANY. The obligations
of the Company to issue the Rights Offering Shares and the Backstop Shares pursuant to
this Agreement are subject to satisfaction of the following conditions (unless waived by
the Company):

       (a)    Plan and Confirmation Order. The Plan, as approved, and the Confirmation
Order, as entered by the Bankruptcy Court and which shall have become a Final Order,
shall each be consistent in all material respects with the RSA, New Corporate Governance
Term Sheet, New Term Loan Exit Facility Term Sheet (as defined in the RSA), Definitive
Documents, or otherwise with such amendments, modifications or changes that are
approved by the Required Backstop Parties in writing (it being understood and agreed that
any modifications that affect or impact the treatment of or distributions to claims, Backstop
Equity Premium, the economic terms, including the Backstop Commitment Percentages,
under this Agreement, the pro forma capital structure of the Reorganized Company,
economic terms of the New Common Equity, or the means of implementation of the Plan,
in each case shall be deemed to be material).

       (b)    Conditions to the Plan. The conditions to the occurrence of the Plan Effective
Date set forth in the Plan and the Confirmation Order shall have been satisfied in all
material respects in accordance with the terms of the Plan or waived by the Required
Backstop Parties in writing (it being understood and agreed that any modifications that
affect or impact the treatment of or distributions to claims, Backstop Equity Premium, the
economic terms, including the Backstop Commitment Percentages, under this Agreement,
the pro forma capital structure of the Reorganized Company, economic terms of the New



                                              33
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 298 of 401




Common Equity, or the means of implementation of the Plan, in each case shall be deemed
to be material), and the Plan Effective Date shall have occurred.

      (c)  Funding Amount. Each Backstop Party shall have wired its portion of the
Funding Amount, as applicable, into the bank account so designated by the Company.

       (d)    Approvals. All other notifications, consents, authorizations and approvals
required to be made or obtained from any Governmental Entities under any Antitrust Law
(including under the HSR Act) or any other applicable Law shall have been made or
obtained for the transactions contemplated by this Agreement, and all terminations or
expirations of waiting periods imposed by any Governmental Entities under any Antitrust
Laws (including the HSR Act) or any other applicable Law, shall have occurred.

       (e)     Representations and Warranties. The representations and warranties of the
Backstop Parties set forth in this Agreement qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material respects, in each
case, on and as of the date hereof and on and as of the Plan Effective Date as if made on
and as of such date (or, to the extent given as of a specific date, as of such date).

       (f)    Covenants. The Backstop Parties shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement to be
performed or complied with by the Backstop Parties on or prior to the Plan Effective Date.

       (g)     No Restraint. No judgment, injunction, decree or other legal restraint shall
be in effect that prohibits the consummation of the Restructuring Transactions.

        Section 12. SURVIVAL.           The representations, warranties, covenants and
agreements made in this Agreement will not survive the Plan Effective Date, except that
the covenants and agreements made in this Agreement that by their terms are to be satisfied
after the Plan Effective Date shall survive until satisfied in accordance with their terms,
subject to termination pursuant to Section 13. Notwithstanding the termination of this
Agreement pursuant to Section 13, the agreements and obligations of the Parties in Sections
2(c) (Backstop Equity Premium), 2(d) (Expense Reimbursement), 13(d) (Effect of
Termination), 13(e) (Backstop Break Payment), 14 (Indemnification Obligations), 15
(Notices), 16 (Assignment, Third Party Beneficiaries), 17 (Complete Agreement); 18
(Governing Law, Submission to Jurisdiction, Selection of Forum, Waiver of Trial by Jury);
19 (Counterparts); 20 (Consent or Approval of the Backstop Parties; Amendment or
Waivers; Specific Performance, Damages) and 24 (Several Obligations, No Liability) shall
survive such termination and shall continue in full force and effect for the benefit of the
parties hereto in accordance with the terms hereof.

        Section 13. TERMINATION.

      (a)     Termination. This Agreement may be terminated by the mutual written
consent of the Company and the Required Backstop Parties by written notice to the other
such Party(ies).




                                              34
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 299 of 401




       (b)     Termination by the Company. The Company may terminate this Agreement
by written notice to each Backstop Party upon the occurrence and during the continuance
of any of the following:

                 (i)    any Backstop Party shall have breached any representation,
       warranty, covenant or other agreement made by such Backstop Party in this
       Agreement, and such breach or inaccuracy would, individually or in the aggregate,
       result in a failure of a condition set forth in Section 11(d), Section 11(f) or Section
       11(g), if continuing on the Plan Effective Date, being satisfied and such breach or
       inaccuracy is not cured by such Backstop Party by the tenth (10th) Business Day
       after the giving of notice thereof to such Backstop Party by the Company; provided
       that the Company shall not have the right to terminate this Agreement pursuant to
       this Section if it is then in breach of any representation, warranty, covenant or other
       agreement hereunder that would result in the failure of any condition set forth in
       Section 10 being satisfied; and provided, further, that prior to the Company being
       permitted to terminate the Agreement under this Section each of the other non-
       breaching Backstop Parties shall have the right, but not the obligation, to assume
       its pro rata share of such breaching Backstop Party’s Backstop Commitment in
       accordance with Section 4, in which case (to the extent the full amount of such
       breaching Backstop Party’s Backstop Commitment is assumed by the non-
       breaching Backstop Parties) the Company shall not have the right to terminate this
       Agreement pursuant to this Section;

               (ii)   subject to prior compliance by the Company and its subsidiaries
       with the terms of Section 7(j), the Company or the board of directors, board of
       managers, or similar governing body of the Company reasonably determining in
       good faith based upon the advice of outside counsel that failing to enter into an
       Alternative Restructuring Proposal would be inconsistent with the exercise of its
       fiduciary duties under applicable law;

              (iii) the issuance by any governmental authority, including any
       regulatory authority or court of competent jurisdiction, of any final ruling, judgment
       or order enjoining the consummation of a material portion of the Restructuring
       Transactions that remains in effect for fifteen (15) Business Days;

              (iv)    the Bankruptcy Court denies entry of the Backstop Approval Order
       or any order approving this Agreement, or the RSA is reversed, stayed, dismissed
       or vacated and the Bankruptcy Court does not enter a Backstop Approval Order
       reasonably acceptable to the Required Backstop Parties within ten (10) Business
       Days; or

               (v) the RSA has been terminated in accordance with its terms other than
       a termination under Section 12.04 thereof;

       provided, that any such termination shall not relieve the Company of its obligation
       with respect to the Backstop Break Payment as provided in Section 13(e) other than,




                                             35
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 300 of 401




      if prior to or contemporaneously with such termination, the Company has
      terminated the RSA pursuant to Section 12.02(d) of the RSA.

       (c)   Termination by the Required Backstop Parties. The Required Backstop
Parties may terminate this Agreement by written notice to the Company upon the
occurrence and during the continuance of any of the following:

                (i)    the Company or the Reorganized Company shall have breached any
      representation, warranty, covenant or other agreement made thereby in this
      Agreement, and such breach or inaccuracy would, individually or in the aggregate,
      result in a failure of a condition set forth in Section 10(e), Section 10(g) or Section
      10(h), if continuing on the Plan Effective Date, being satisfied and such breach or
      inaccuracy is not cured by such Debtor by the tenth (10th) Business Day after the
      giving of notice thereof to the Company by the Required Backstop Parties; provided
      that the Required Backstop Parties shall not have the right to terminate this
      Agreement pursuant to this Section if any Backstop Party is then in breach of any
      representation, warranty, covenant or other agreement hereunder that would result
      in the failure of any condition set forth in Section 11 being satisfied;

              (ii)    the Debtors breach in any material respect the terms of Section 7(b)
      or Section 7(j) of this Agreement;

               (iii) (A) the Debtors file any pleading, motion or document with the
      Bankruptcy Court proposing or seeking approval of an Alternative Restructuring
      Proposal that is not an Acceptable Alternative Restructuring Proposal, (B) the
      Bankruptcy Court approves or authorizes an Alternative Restructuring Proposal
      that is not an Acceptable Alternative Restructuring Proposal, at the request of any
      party in interest, or (C) the Company, its subsidiaries or any of its Affiliates enters
      into any contract or written agreement in principle providing for the consummation
      of any Alternative Restructuring Proposal that is not an Acceptable Alternative
      Restructuring Proposal (or the public announcement of any of the foregoing);

              (iv)   the issuance by any Governmental Entity, including any regulatory
      authority or court of competent jurisdiction, of any final ruling, judgment or order
      enjoining the consummation of the Restructuring Transactions, the Rights Offering,
      or any material aspect of the transactions contemplated by the RSA or this
      Agreement and remains in effect for ten (10) Business Days;

              (v) the Backstop Approval Order is not entered within thirty (30)
      calendar days after the Petition Date or such other date as agreed in writing by the
      Company and the Required Backstop Parties;

              (vi)   the RSA has been terminated in accordance with its terms other
      than a termination under Section 12.04 thereof; provided that the Required
      Backstop Parties acknowledge that the RSA and this Agreement may not be
      terminated for the reasons set forth in Section 15.02 of the RSA;




                                            36
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 301 of 401




              (vii)   the occurrence of an “Event of Default” (as defined under the DIP
       Credit Agreement) that has not been waived or timely cured in accordance
       therewith for more than three (3) Business Days; or

             (viii) any of the Chapter 11 Cases shall have been dismissed or converted
       to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has
       entered an order in any of the Chapter 11 Cases appointing an examiner or trustee
       with expanded powers to oversee or operate the Debtors in the Chapter 11 Cases.

       (d)    Effect of Termination. Subject to Section 12 and the Company’s obligation
to pay the Backstop Break Payment as provided in Section 13(e), upon termination of this
Agreement, each party hereto shall be released from its commitments, undertakings and
agreements under or related to this Agreement and shall have the rights and remedies that
it would have had and shall be entitled to take all actions, whether with respect to the
transactions contemplated hereby or otherwise, that it would have been entitled to take had
it not entered into this Agreement. Notwithstanding anything contained herein, if this
Agreement is terminated as a result of a breach of this Agreement by a party hereto, such
party shall not be released and shall remain liable for any damages resulting from such
termination.

       (e)   Backstop Break Payment. Notwithstanding anything to the contrary
contained herein:

                (i)    if the RSA has not been terminated by the Company Parties or the
       Plan Sponsor and the Company has consummated a Plan implementing the Toggle
       Restructuring, then upon the Plan Effective Date, the Company Parties shall, pay
       or cause to be paid to the Backstop Parties that are not (x) Defaulting Backstop
       Parties or (y) Backstop Parties whose material breach of this Agreement caused its
       termination by another Party, by wire transfer of immediately available funds in
       U.S. dollars to the accounts specified by such Backstop Parties free and clear of
       any withholding or deduction for any applicable Taxes, a nonrefundable aggregate
       cash amount equal to $27.5 million (the “Backstop Base Premium”), which shall
       be allocated among the Backstop Parties pro rata based on each Backstop Party’s
       Backstop Commitment Percentage (or as otherwise set forth in the schedules to the
       Backstop Commitment Agreement). The Backstop Base Premium shall be deemed
       fully earned by the Backstop Parties upon the execution of this Agreement and,
       upon entry of an order approving the Backstop Commitment Agreement, shall
       constitute an allowed administrative expense of the Debtors’ estates under Sections
       503(b) and 507 of the Bankruptcy Code. For the avoidance of doubt, if the
       Company Parties effectuate a Plan that implements the Equitization Restructuring
       and the RSA has not been terminated then the Backstop Equity Premium (and not
       the Backstop Base Premium) shall be due and owed;

               (ii) if the RSA is terminated for any reason or the Company Parties fail
       to consummate either the Equitization Restructuring or the Toggle Restructuring
       on terms consistent with the RSA, the Company and/or WPG LP (the “Break
       Payment Parties”) shall pay or cause to be paid to the Backstop Parties that are


                                            37
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 302 of 401




       not (x) Defaulting Backstop Parties or (y) Backstop Parties whose material breach
       of this Agreement caused its termination by another Party, by wire transfer of
       immediately available funds in U.S. dollars to the accounts specified by such
       Backstop Parties free and clear of any withholding or deduction for any applicable
       Taxes, a nonrefundable aggregate cash amount equal to $65.0 million (the
       “Backstop Termination Premium”). The Backstop Termination Premium shall
       be deemed fully earned by the Backstop Parties upon the execution of this
       Agreement and, upon entry of an order approving the Backstop Commitment
       Agreement, shall constitute an allowed administrative expense of Break Payment
       Parties’ estates under Sections 503(b) and 507 of the Bankruptcy Code, and shall
       be paid on the effective date of any chapter 11 plan, the consummation of any
       Alternative Restructuring Proposal or in the event that the Debtors’ chapter 11
       proceedings are converted to chapter 7 or dismissed. The Backstop Termination
       Premium shall be allocated among the Backstop Parties pro rata based on each
       Backstop Party’s Backstop Commitment Percentage (as otherwise set forth in the
       schedules to the Backstop Commitment Agreement); provided, however, that the
       Break Payment Parties shall instead pay the Backstop Base Premium and not the
       Backstop Termination Premium, if (1) confirmation of the Plan implementing the
       Equitization Restructuring (or any revised Equitization Restructuring that is
       consented to by the Plan Sponsor) is denied on “best interests” grounds after having
       been prosecuted by the Company Parties in good faith, (2) the RSA has not been
       terminated for any reason other than the failure to meet the Confirmation Order
       Milestone and/or Effective Date Milestone due to denial of confirmation of such
       plan implementing the Equitization Restructuring (or any revised Equitization
       Restructuring that is consented to by the Plan Sponsor) on “best interests” grounds,
       and (3) a Toggle Restructuring is actually consummated.

       For the avoidance of doubt, the Backstop Parties shall only be entitled to one of
       the Backstop Equity Premium, Backstop Base Premium or Backstop Termination
       Premium. The term “Backstop Break Payment” shall refer to the Backstop Base
       Premium or Backstop Termination Premium, as applicable.

       Section 14. INDEMNIFICATION OBLIGATIONS.

        (a)     Company Indemnity. Following entry by the Bankruptcy Court of the
Backstop Approval Order, but effective as of the date hereof, the Reorganized Company
(the “Indemnifying Parties”) shall indemnify and hold harmless each Backstop Party and
its Affiliates, equity holders, members, partners, general partners, managers and its and
their respective representatives and controlling persons (each, an “Indemnified Person”)
from and against any and all losses, claims, damages, liabilities and costs and expenses
(other than Taxes of the Backstop Parties, except to the extent otherwise provided for in
this Agreement) (collectively, “Losses”) that any such Indemnified Person may incur or to
which any such Indemnified Person may become subject arising out of or in connection
with this Agreement, the Plan and the transactions contemplated hereby and thereby,
including the Backstop Commitments, the Rights Offering, the payment of the Backstop
Equity Premium, the Backstop Break Payment, or the use of the proceeds of the Rights
Offering, the Expense Reimbursement or any claim, challenge, litigation, investigation or


                                           38
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 303 of 401




proceeding relating to any of the foregoing, regardless of whether any Indemnified Person
is a party thereto, whether or not such proceedings are brought by the Company or its equity
holders, Affiliates, creditors or any other Person, and reimburse each Indemnified Person
upon demand for reasonable documented (with such documentation subject to redaction to
preserve attorney client and work product privileges) legal or other third party expenses
incurred in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing (including in
connection with the enforcement of the indemnification obligations set forth herein),
irrespective of whether or not the transactions contemplated by this Agreement or the Plan
are consummated or whether or not this Agreement is terminated; provided, that the
foregoing indemnity will not, as to any Indemnified Person, apply to Losses (i) as to any
Defaulting Backstop Party or any Indemnified Person related thereto, caused by such
default by such Backstop Party, or (ii) to the extent they are found by a final, non-appealable
judgment of a court of competent jurisdiction to arise from the bad faith, willful misconduct
or gross negligence of such Indemnified Person.

        (b)     Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be
made hereunder against the Indemnifying Party in respect thereof, notify the
Indemnifying Party in writing of the commencement thereof; provided, that (A) the
omission to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (B) the omission to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Section 14. In case any such Indemnified Claims
are brought against any Indemnified Person and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate therein,
and, at its election by providing written notice to such Indemnified Person, the
Indemnifying Party will be entitled to assume the defense thereof, with counsel
reasonably acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such Indemnified
Person and the Indemnifying Party and based on advice of such Indemnified Person’s
counsel there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Indemnified Claims. Upon receipt of notice
from the Indemnifying Party to such Indemnified Person of its election to so assume the
defense of such Indemnified Claims with counsel reasonably acceptable to the
Indemnified Person, the Indemnifying Party shall not be liable to such Indemnified
Person for expenses incurred by such Indemnified Person in connection with the defense
thereof or participation therein (other than reasonable costs of investigation) unless (i)
such Indemnified Person shall have employed separate counsel (in addition to any local
counsel) in connection with the assertion of legal defenses in accordance with the proviso
to the immediately preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one separate counsel


                                              39
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 304 of 401




representing the Indemnified Persons who are parties to such Indemnified Claims (in
addition to one local counsel in each jurisdiction in which local counsel is required)), (ii)
the Indemnifying Party shall not have employed counsel reasonably acceptable to such
Indemnified Person to represent such Indemnified Person within a reasonable time after
the Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the Indemnifying Party
assumes the defense of the Indemnified Claims, the Indemnified Person determines in
good faith that the Indemnifying Party has failed or is failing to defend such claim and
provides written notice of such determination, and such failure is not reasonably cured
within ten (10) Business Days of receipt of such notice, or (iv) the Indemnifying Party
shall have authorized in writing the employment of counsel for such Indemnified Person.
Notwithstanding anything herein to the contrary, the Company shall have sole control
over any Tax controversy or Tax audit, in each case, relating to the Company or any of its
subsidiaries.

       (c)     Settlement of Indemnified Claims. The Indemnifying Party shall not be liable
for any settlement of any Indemnified Claims effected by such Indemnified Person without
the written consent of the Indemnifying Party. If any settlement of any Indemnified Claims
is consummated with the written consent of the Indemnifying Party or if there is a final
judgment for the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees
to indemnify and hold harmless each Indemnified Person from and against any and all
Losses by reason of such settlement or judgment to the extent such Losses are otherwise
subject to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Section 14. The Indemnifying Party shall not, without the
prior written consent of an Indemnified Person (which consent shall be granted or withheld,
conditioned or delayed in the Indemnified Person’s sole discretion), effect any settlement
of any pending or threatened Indemnified Claims in respect of which indemnity or
contribution has been sought hereunder by such Indemnified Person unless (i) such
settlement includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to such Indemnified Person from all liability on the
claims that are the subject matter of such Indemnified Claims and (ii) such settlement does
not include any statement as to or any admission of fault, culpability or a failure to act by
or on behalf of any Indemnified Person.

       (d)      Contribution. If for any reason the foregoing indemnification is unavailable
to any Indemnified Person or insufficient to hold it harmless from Losses that are subject
to indemnification pursuant to Section 14(a), then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received by the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other hand, but
also the relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It is hereby
agreed that the relative benefits to the Indemnifying Party, on the one hand, and all
Indemnified Persons, on the other hand, shall be deemed, with respect to the Backstop
Parties, to be in the same proportion as (i) the total value received or proposed to be received
by the Company pursuant to the issuance and sale of the Rights Offering Shares in the
Rights Offering contemplated by this Agreement and the Plan, bears to (ii) the Backstop


                                              40
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 305 of 401




Equity Premium paid or proposed to be paid to the Backstop Parties. The Indemnifying
Parties also agree that no Indemnified Person shall have any liability based on their
comparative or contributory negligence or otherwise to the Indemnifying Parties, any
Person asserting claims on behalf of or in right of any of the Indemnifying Parties, or any
other Person in connection with an Indemnified Claim.

       (e)    Treatment of Indemnification Payments.           All amounts paid by an
Indemnifying Party to an Indemnified Person under this Section 14 shall, to the extent
permitted by applicable law, be treated for all Tax purposes as adjustments to the purchase
price for the Rights Offering Shares subscribed for by such Indemnified Person in the
Rights Offering and the Backstop Shares purchased by such Indemnified Person. The
provisions of this Section 14 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into
this Agreement, and the obligations of the Company under this Section 14 shall constitute
allowed administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of
the Bankruptcy Code and are payable without further order of the Bankruptcy Court, and
the Company may comply with the requirements of this Section 14 without further order
of the Bankruptcy Court.

        Section 15. NOTICES.       All notices and other communications under this
Agreement shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent via electronic mail (with
acknowledgment received), (c) five (5) days after being deposited with the United States
Post Office, by registered or certified mail (return receipt requested), postage prepaid, or
(d) one (1) Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses (or to such other address
as a party hereto may have specified by like notice):

       If to the Backstop Parties, to:

               Davis Polk & Wardwell LLP
               450 Lexington Avenue
               New York, NY 10017
               Attention:    Damian S. Schaible
                             Angela M. Libby
                             Aryeh Ethan Falk
               Email:        damian.schaible@davispolk.com
                             angela.libby@davispolk.com
                             aryeh.falk@davispolk.com

       If to the Company, to:

               Washington Prime Group Inc.
               180 East Broad Street
               Columbus, Ohio 43215
               Attention:    Robert Demchak
               Email:        robert.demchak@washingtonprime.com


                                            41
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 306 of 401




               with a copy to (which shall not constitute notice):

               Kirkland & Ellis LLP
               601 Lexington Avenue
               New York, NY 10022
               Attention:    Joshua A. Sussberg, P.C.
                             Alexander Nicas
               Email:        joshua.sussberg@kirkland.com
                             alexander.nicas@kirkland.com

               and

               Kirkland & Ellis LLP
               300 North LaSalle Street
               Chicago, IL 60654
               Attention:    Chad Husnick P.C.
                             Dan Latona
               Email:        chad.husnick@kirkland.com
                             dan.latona@kirkland.com


        Section 16. ASSIGNMENT; THIRD PARTY BENEFICIARIES. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement may be assigned by any
of the parties hereto without the prior written consent of the Company, with respect to any
assignment by any Backstop Party, or the Required Backstop Parties, with respect to any
assignment by the Company. Notwithstanding the previous sentence, the Backstop Parties’
obligations hereunder may be assigned, delegated or transferred, in whole or in part,
without the Company’s consent by any Backstop Party in accordance with the terms of
Section 3 or Section 4. Any purported assignment in violation of this Section 16 shall be
void ab initio and of no force or effect. For the avoidance of doubt, except as provided
herein, any Subscription Rights in the Rights Offering shall not be separately assigned,
delegated, transferred or otherwise detached from Notes Claims and may only be assigned,
delegated or transferred in the manner as permitted herein, together with the applicable
Notes Claims. Except solely with respect to Indemnified Persons as set forth in Section 14
and the financial advisors and investment bankers as set forth in the final sentence of
Section 6(f), each Party intends that this Agreement does not benefit or create any right or
cause of action in or on behalf of any Person other than the Parties.

        Section 17. COMPLETE AGREEMENT.            This Agreement is the “Backstop
Commitment Agreement” referred to in the RSA and this Agreement (including the
exhibits, the schedules, and the other documents and instruments referred to herein and in
the RSA) constitutes the entire agreement of the parties hereto and supersedes all prior
agreements, arrangements or understandings, whether written or oral, among the parties
hereto with respect to the subject matter of this Agreement, except that the parties hereto
acknowledge that any confidentiality agreements heretofore executed among the parties
hereto and the RSA will continue in full force and effect.


                                            42
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 307 of 401




        Section 18. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM; WAIVER OF TRIAL BY JURY. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to this Agreement
(including the exhibits and schedules hereto), or the negotiation, execution, termination,
performance or nonperformance of this Agreement (including the exhibits and schedules
hereto), shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and performed in such State, without regard to any
conflict of laws principles thereof, and, to the extent applicable, the Bankruptcy Code. Each
party hereto agrees that it shall bring any action or proceeding in respect of any claim based
upon, arising out of, or related to this Agreement, any provision hereof or any of the
transactions contemplated hereby, in the United States District Court for the Southern
District of New York or any New York State court sitting in the Borough of Manhattan of
New York City (the “Chosen Courts”), and solely in connection with claims arising under
this Agreement or the transactions that are the subject of this Agreement (a) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts and (c) waives any
objection that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party hereto; provided that upon the commencement of the Chapter 11 Cases, the
Bankruptcy Court shall be the sole Chosen Court. Each party hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR
PROCEEDING BASED UPON, ARISING OUT OF, OR RELATED TO THIS
AGREEMENT, ANY PROVISION HEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

        Section 19. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto (including via electronic mail or other electronic transmission),
it being understood that each party need not sign the same counterpart.

        Section 20. CONSENT OR APPROVAL OF THE BACKSTOP PARTIES. Whenever this
Agreement refers to any consent or approval to be given by, or determination to be made
by, the Backstop Parties, unless otherwise expressly provided in any particular instance,
such reference shall be deemed to require the consent, approval or determination of the
Required Backstop Parties only (and not any other Backstop Parties).

       Section 21. AMENDMENTS AND WAIVERS.

       (a)    This Agreement may be amended, modified or supplemented and the terms
and conditions of this Agreement may be waived, only by a written instrument (with email
being sufficient) signed by the Company and the Required Backstop Parties and subject, to
the extent required after the Petition Date, to the approval of the Bankruptcy Court;
provided that any modification of, or amendment or supplement to, this Agreement that
would have the effect of (i) materially and adversely affecting any Backstop Party in a
manner that is disproportionate to any other Backstop Party, (ii) increasing the aggregate


                                             43
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 308 of 401




purchase price to be paid by any of the Backstop Parties in respect of the Backstop Party
Shares, (iii) increasing or decreasing any Backstop Party’s Backstop Commitment
Percentage (as set forth on Schedule 1) (other than as a result of a permitted transfer to
which such Backstop Party is a party or pursuant to Section 4 hereof), (iv) changing the
terms of or the conditions to payment of the Backstop Equity Premium, (v) amending,
modifying or supplementing the terms of Section 13 (or any other amendment, modification
or supplement in respect of the matters governed by Section 13) or (vi) modifying this
Section 21, shall require the prior written consent of each Backstop Party.

        (b)    No delay on the part of any party hereto in exercising any right, power or
privilege pursuant to this Agreement will operate as a waiver thereof, nor will any waiver
on the part of any party hereto of any right, power or privilege pursuant to this Agreement,
nor will any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any other right,
power or privilege pursuant to this Agreement. The rights and remedies provided pursuant
to this Agreement are cumulative and are not exclusive of any rights or remedies which any
party hereto otherwise may have at law or in equity.

        Section 22. SPECIFIC PERFORMANCE; DAMAGES. The parties hereto acknowledge
and agree that any breach of the terms of this Agreement would give rise to irreparable
harm for which money damages would not be an adequate remedy and, accordingly, the
parties hereto agree that in addition to any other remedies to which they are entitled at law
or in equity, each party hereto will be entitled to enforce the terms of this Agreement by a
decree of specific performance without the necessity of proving the inadequacy of money
damages as a remedy and without the necessity of posting bond. Unless otherwise
expressly stated in this Agreement, no right or remedy in this Section 22 is intended to be
exclusive or to preclude a party hereto from pursuing other rights and remedies to the extent
available under this Agreement, at law or in equity.

        Section 23. OTHER INTERPRETIVE MATTERS.

        (a)    Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply: (i) when calculating the period of time before
which, within which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall be excluded
and, if the last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day; (ii) any reference in this Agreement to “$” shall mean
U.S. dollars; (iii) all exhibits and schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full herein and any
capitalized terms used in any exhibit or schedule but not otherwise defined therein shall be
defined as set forth in this Agreement; (iv) words imparting the singular number only shall
include the plural and vice versa; (v) the words such as “herein,” “hereinafter,” “hereof,”
and “hereunder” refer to this Agreement as a whole and not merely to a subdivision in
which such words appear unless the context otherwise requires; (vi) the word “including”
or any variation thereof means “including, without limitation” and shall not be construed
to limit any general statement that it follows to the specific or similar items or matters
immediately following it; (vii) the division of this Agreement into Sections and other


                                             44
  Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 309 of 401




subdivisions and the insertion of headings are for convenience of reference only and shall
not affect or be utilized in construing or interpreting this Agreement; and (viii) all
references in this Agreement to any “Section” are to the corresponding Section of this
Agreement unless otherwise specified. Unless the context otherwise requires, references
herein to the “Company” after the Plan Effective Date shall be deemed to be references to
the Reorganized Company and references to the “Reorganized Company” prior to the Plan
Effective Date shall be deemed to be references to the Company, in each case for all
purposes of this Agreement. For purposes of this Agreement, (A) “Reorganized
Company” means Reorganized WPG and (B) “subsidiary” means, with respect to any
Person, any corporation, limited liability company, partnership or other legal entity as to
which such Person (either alone or through or together with any other subsidiary), (x) owns,
directly or indirectly, more than fifty percent (50%) of the capital stock or equity interests,
(y) has the power to elect a majority of the board of directors or similar governing body or
(z) has the power to direct the business and policies.

       (b)    The parties hereto have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party hereto by virtue
of the authorship of any provision of this Agreement.

         Section 24. SEVERAL OBLIGATIONS; NO LIABILITY. Notwithstanding anything to
the contrary in this Agreement, the parties hereto agree that (1) the representations and
warranties of each Backstop Party made in this Agreement are being made on a several,
and not joint, basis, (2) the obligations of each Backstop Party under this Agreement are
several, and not joint, obligations of each of them and (3) no Backstop Party shall have any
liability for the breach of any representation, warranty, covenant, commitment, or
obligation by any other Backstop Party. Nothing in this Agreement requires any Backstop
Party to advance capital to any Company Party (as defined in the RSA) or incur any
material liability.

        Section 25. FURTHER ASSURANCES. Without in any way limiting any other
obligation of the Company or any Backstop Party in this Agreement, each Party shall use
commercially reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, reasonably necessary, and as the Company or the Required Backstop
Parties, as applicable, may reasonably request, in order to consummate and make effective
the transactions contemplated by this Agreement.

                                  [Signature Pages Follow]




                                              45
 Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 310 of 401




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.



                                            Washington Prime Group Inc.


                                            By:
                                                  Name:
                                                  Title:




                    Signature Page to Backstop Commitment Agreement
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 311 of 401




                                        [BACKSTOP SIGNATORIES]


                                        By:
                                              Name:
                                              Title:




                Signature Page to Backstop Commitment Agreement
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 312 of 401




                                                           Schedule 1

                  Backstop Commitment Percentages

                             [attached]
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 313 of 401




                                                           Schedule 2

                           Debtor Entities
 Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 314 of 401



                                 Debtor Entities

    Washington Prime Group Inc.                    Melbourne Square, LLC
   Washington Prime Group, L.P.                    MFC Beavercreek, LLC
      Bloomingdale Court, LLC                      Morgantown Mall LLC
     Bowie Mall Company, LLC               MSA/PSI Altamonte Limited Partnership
     Boynton Beach Mall, LLC                MSA/PSI Ocala Limited Partnership
    C.C. Altamonte Joint Venture                  Northwoods Ravine, LLC
      C.C. Ocala Joint Venture               Northwoods Shopping Center, LLC
    C.C. Westland Joint Venture                    Orange Park Mall, LLC
       Chautauqua Mall, LLC                          Paddock Mall, LLC
      Chesapeake Center, LLC                    Plaza at Buckland Hills, LLC
      Chesapeake Theater, LLC                    Plaza at Countryside, LLC
     Clay Terrace Partners, LLC                   Plaza at Northwood, LLC
     Coral Springs Joint Venture                  Plaza at Tippecanoe, LLC
          CT Partners, LLC                        Richardson Square, LLC
          Dare Center, LLC                      Rockaway Town Court, LLC
         Dayton Mall III LLC                    Rockaway Town Plaza, LLC
            Downeast LLC                           Rolling Oaks Mall, LLC
          Edison Mall, LLC                         Royal Eagle Plaza LLC
          Empire East, LLC                        Royal Eagle Plaza II LLC
      Fairfax Court Center LLC                  Shops at Northeast Mall, LLC
    Fairfield Town Center, LLC                         Simon MV, LLC
        Fairfield Village, LLC                      SM Mesa Mall, LLC
         Gaitway Plaza, LLC                       Southern Hills Mall LLC
    Greenwood Plus Center, LLC                    Southern Park Mall, LLC
    Jefferson Valley Center LLC                St. Charles Towne Plaza, LLC
       Keystone Shoppes, LLC                      Sunland Park Mall, LLC
KI-Henderson Square Associates, L.P.             The Outlet Collection LLC
KI-Henderson Square Associates, LLC            Town Center at Aurora II LLC
   KI-Whitemak Associates, LLC                 University Park Mall CC, LLC
   Lakeview Plaza (Orland), LLC                 University Town Plaza, LLC
          Lima Center, LLC                         Village Park Plaza, LLC
       Lincoln Crossing, LLC                    Villages at MacGregor, LLC
          Lindale Mall, LLC                        Washington Plaza, LLC
     Mall at Cottonwood II LLC            Washington Prime Management Associates,
                                                             LLC
      Mall at Great Lakes, LLC              Washington Prime Property Limited
                                                         Partnership
        Mall at Irving, LLC                       West Town Corners, LLC
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 315 of 401



  Mall at Jefferson Valley, LLC          Westshore Plaza II LLC
   Mall at Lake Plaza, LLC                Whitemak Associates
       Mall at Lima, LLC              WPG Management Associates, Inc.
    Mall at Longview, LLC              WPG Northtown Venture LLC
    Maplewood Mall, LLC               WPG Rockaway Commons, LLC
   Markland Fee Owner LLC                 WPG Westshore, LLC
      Markland Mall, LLC                 WPG Wolf Ranch, LLC
     Markland Plaza, LLC                  WTM Stockton, LLC
    Martinsville Plaza, LLC
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 316 of 401




                                                            Exhibit A

                     Rights Offering Procedures

                             [attached]
    Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 317 of 401
DRAFT


                          WASHINGTON PRIME GROUP INC. ET AL.
                      (COLLECTIVELY, THE “DEBTORS” OR “COMPANY”)

                          EQUITY RIGHTS OFFERING PROCEDURES

Each Equity Rights Offering Security (as defined below) distributed and issued by the
Debtors upon the exercise of the Subscription Rights (as defined below) pursuant hereto is
being distributed and issued by the Debtors without registration under the Securities Act of
1933, as amended (the “Securities Act”)1, in reliance upon the exemption in section 1145 of
the Bankruptcy Code to the maximum extent permitted and applicable and, if that reliance
on such section is either not permitted or not applicable, section 4(a)(2) of the Securities Act
and/or Regulation D promulgated thereunder. None of the rights to subscribe to the Equity
Rights Offering (the “Subscription Rights”) or purchase the Equity Rights Offering
Securities issuable upon exercise of such Subscription Rights distributed pursuant to these
Equity Rights Offering Procedures have been or will be registered under the Securities Act
or any state or local law requiring registration for the offer and sale of a security.

Prior to the Subscription Tender Deadline (as defined below), and except as provided in the
Backstop Commitment Agreement, the Subscription Rights are not detachable from the
Allowed Unsecured Notes Claims and may not be sold, transferred, assigned, pledged,
hypothecated, participated, donated or otherwise encumbered or disposed of, directly or
indirectly (each a “Transfer”) separately from the Allowed Unsecured Notes Claims
(including through derivatives, options, swaps, forward sales or other transactions in which
any person receives the right to own or acquire any current or future interest in the
Subscription Rights). Except as provided in the Backstop Commitment Agreement, the
Subscription Rights are not detachable from the Allowed Unsecured Notes Claims and, such
Subscription Rights will be cancelled and neither such Eligible Holder nor the purported
transferee will receive any Equity Rights Offering Security otherwise purchasable on account
of such Transferred Subscription Rights. Any Allowed Unsecured Notes Claim traded after
the Subscription Tender Deadline will not be traded with the Subscription Rights, which shall
have lapsed.

The Debtors, through their agents, distributed the Disclosure Statement in connection with
the Debtors’ solicitation of votes to accept or reject the Plan. The Disclosure Statement sets
forth important information, including risk factors, that each Equity Rights Offering
Participant should carefully read and consider prior to making a decision to participate in
the Equity Rights Offering. Additional copies of the Disclosure Statement are available upon
request to Prime Clerk LLC (the “Subscription Agent”). The Disclosure Statement is also
available on the Debtors’ case website at https://cases.primeclerk.com/washingtonprime.




1   Capitalized terms used but not defined herein shall have the meanings assigned to them in the Joint Chapter 11
    Plan of Reorganization of Washington Prime Group Inc., and its Debtor Affiliates [Docket No. [●]] (as may be
    amended, modified, or supplemented from time to time, the “Plan”).
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 318 of 401


Each Equity Rights Offering Security issued upon exercise of a Subscription Right pursuant
to section 4(a)(2) of the Securities Act (and/or Regulation D promulgated thereunder) and
each book entry position or certificate issued in exchange for or upon the sale, assignment, or
transfer of any such Equity Rights Offering Security shall be deemed to contain or be
stamped or otherwise imprinted with, as applicable, a legend in substantially the following
form:

       “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
       REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
       AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES
       LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
       EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN
       AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

The Company is conducting the Equity Rights Offering on behalf of Reorganized WPG in
good faith and in compliance with the Bankruptcy Code. In accordance with section 1125(e)
of the Bankruptcy Code, a debtor or any of its agents that participates, in good faith and in
compliance with the applicable provisions of the Bankruptcy Code, in the offer, issuance, sale,
or purchase of a security offered or sold under the plan of the debtor, of an affiliate
participating in a joint plan with the debtor, or of a newly organized successor to the debtor
under the plan is not liable, on account of such participation, for violation of any applicable
law, rule, or regulation governing the offer, issuance, sale, or purchase of securities.

To exercise the Subscription Rights, beneficial holders of the Unsecured Notes (each, a
“Beneficial Holder”) must instruct the bank, broker, or other financial institution holding its
Unsecured Notes in “street name” at DTC (each a “Nominee”) to deliver electronically the
Beneficial Holder’s Unsecured Notes into the appropriate “envelope” established through
DTC’s Automated Tender Offer Program (“ATOP”), so that such delivery occurs on or
before the Subscription Tender Deadline. Failure to timely tender your Notes by the
Subscription Tender Deadline may result in the waiver and forfeiture of your Subscription
Rights.

Further, Beneficial Holders of the Unsecured Notes must complete and submit a Subscription
Form (as defined below) to the Subscription Agent on or before the Subscription Form and
Payment Deadline (as defined below). In connection with participating in the Rights
Offering, each Beneficial Holder is advised to allot sufficient time to coordinate with its
Nominee, so that its completed Subscription Form includes the applicable ATOP numbers
and wire transfer information and is actually received by the Subscription Agent on or before
the Subscription Form and Payment Deadline. Beneficial Holders must also include a
completed and executed IRS Form W-9 or IRS Form W-8, as applicable. In addition, each
Beneficial Holder that is not a Backstop Party must submit (or cause to be submitted) a wire
transfer of the Purchase Price to the Subscription Agent on or before the Subscription Form
and Payment Deadline. Failure by a Beneficial Holder to submit a Subscription Form and/or
applicable tax form and to wire the applicable Purchase Price by the Subscription Form and
Payment Deadline will result in the waiver and forfeiture of its Subscription Rights.

Upon tendering their Unsecured Notes, Beneficial Holders of Unsecured Notes who are not
Backstop Parties must receive their Equity Rights Offering Securities via their Nominees.


                                              2
          Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 319 of 401


    For the avoidance of doubt, such Beneficial Holder cannot instruct DTC or the Subscription
    Agent to distribute its Equity Rights Offering Securities to another holder directly. To
    distribute its Equity Rights Offering Securities to another holder, such Beneficial Holder
    must instruct each of its Nominees to do so (or complete such a transfer after such Beneficial
    Holder receives its Equity Rights Offering Securities).

    Further, in connection with the Equity Rights Offering, Backstop Parties must deliver the
    appropriate funding amounts directly to the Subscription Agent or the Escrow Account (as
    defined in the Backstop Commitment Agreement), as applicable, no later than the deadline
    specified in the Funding Notice (the “Backstop Funding Deadline”).

       Event                        Date                                    Description
Subscription           [July 10], 2021                    Commencement of the Equity Rights Offering.
Commencement Date
Subscription Tender    [August 2, 2021 at 5:00 p.m.       On or before the Subscription Tender Deadline,
Deadline               (Prevailing Eastern Time)]         the Beneficial Holder’s Nominee must tender the
                                                          Unsecured Notes into the appropriate option on
                                                          DTC’s ATOP platform. Unsecured Notes
                                                          delivered into ATOP will be frozen and may not
                                                          thereafter be transferred.

Subscription Form and [August 3], 2021 at 5:00 p.m.       On or before the Subscription Form and Payment
Payment Deadline       (Prevailing Eastern Time)          Deadline, the Subscription Agent must receive
                                                          the Beneficial Holder’s completed and executed
                      (i.e., one (1) business day
                                                          Subscription Form (with accompanying IRS
                      following the Subscription Tender
                      Deadline)                           Form W-9 or appropriate IRS Form W-8, as
                                                          applicable).

                                                          All participating Beneficial Holders must
                                                          confirm that they are “accredited investors”.

                                                          Beneficial Holders who are not Backstop Parties
                                                          must deliver the Purchase Price (as defined
                                                          below) to the Subscription Agent by the
                                                          Subscription Form and Payment Deadline.

                                                          Beneficial Holders who are Backstop Parties
                                                          must deliver the Purchase Price no later than the
                                                          Backstop Funding Deadline.




                                                  3
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 320 of 401


To Equity Rights Offering Participants and Nominees of the Equity Rights Offering Participants:

       On [●], 2021, the Debtors filed the Plan and the Disclosure Statement for the Joint Chapter
11 Plan of Reorganization of Washington Prime Group Inc., and its Debtor Affiliates [Docket
No. [●]] (as may be amended, supplemented, or modified from time to time, the “Disclosure
Statement”) in the United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Court”).

        Pursuant to the Plan and as discussed in the Disclosure Statement, the Reorganized
Company will offer and sell New Common Equity (such offering, the “Equity Rights Offering”
and, such securities, the “Equity Rights Offering Securities”) at an aggregate purchase price equal
to the sum of (i) $190 million plus (ii) the amount required to pay the DIP Claims in cash in full
plus (iii) the amount required to fund anticipated emergence cash flows plus (iv) the amount
required to fund cash payments to Allowed Existing Equity Interests, which in the aggregate shall
not exceed $325.0 million (the “Maximum Rights Offering Amount”).

        Each Eligible Holder of an Allowed Unsecured Notes Claim that is an “accredited investor”
(as defined in Rule 501(a) promulgated under the Securities Act) (an “Accredited Investor” and
each such Holder that is an Accredited Investor, an “Equity Rights Offering Participant”) has the
right to participate in the Equity Rights Offering of Equity Rights Offering Securities (defined
below) in accordance with the terms and conditions of these Equity Rights Offering Procedures;
provided that such Equity Rights Offering Participant timely and validly arranges for its Nominee
to tender the relevant portion of such holder’s Unsecured Notes via DTC’s ATOP. Fifty percent
(50%) of the Equity Rights Offering Securities shall be reserved for the Backstop Parties pursuant
to the Backstop Commitment Agreement and the remainder shall be made available to each Eligible
Holder of Allowed Unsecured Notes Claims (including the Backstop Parties) on a pro rata basis
based on the value of each holder’s Allowed Unsecured Notes Claims.

        Each Equity Rights Offering Participant that is not a Backstop Party must return a duly
completed and executed Beneficial Holder Subscription Form (the “Subscription Form”) (with
accompanying IRS Form W-9 or IRS Form W-8 (together with any applicable attachments), as
applicable, and Investor Questionnaire) to its Nominee (or otherwise follow the directions of its
Nominee) so the Nominee may effect such Eligible Holder’s subscription instructions and deliver
the applicable Unsecured Notes via DTC’s ATOP system prior to the Subscription Tender Date.
Delivery of the Unsecured Notes via ATOP shall be the sole means for an Equity Rights Offering
Participant that is not a Backstop Party to exercise the Subscription Rights associated with such
Unsecured Notes. The amount of time necessary for a Nominee to process and deliver
underlying Unsecured Notes via ATOP is variable, and Equity Rights Offering Participants are
urged to consult with their Nominees to determine the necessary deadline to return their
Subscription instructions. Failure to validly complete, execute, and return the Subscription Form
(with accompanying IRS Form W-9 or IRS Form W-8, as applicable, and Investor Questionnaire)
on a timely basis will result in forfeiture of an Equity Rights Offering Participant’s rights to
participate in the Equity Rights Offering. None of the Debtors, the Subscription Agent, or any of
the Backstop Parties will have any liability for any such failure.

        Pursuant to the Plan, each Backstop Party will receive rights to subscribe for its applicable
portion of the Equity Rights Offering Securities in accordance with the Backstop Commitment
Agreement; provided that such Backstop Party timely and properly executes and delivers its


                                                 4
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 321 of 401


Subscription Form (with accompanying IRS Form W-9 or IRS Form W-8, as applicable, and
Investor Questionnaire) to the Subscription Agent in advance of the Subscription Form and
Payment Deadline.

        Each Backstop Party shall deliver and pay its applicable Funding Amount in the manner
specified in the Backstop Commitment Agreement and prior to the Backstop Funding Deadline.

        No Equity Rights Offering Participant shall be entitled to participate in the Equity Rights
Offering unless the Purchase Price for the Equity Rights Offering Securities it subscribes for is
received by the Subscription Agent on or before Subscription Form and Payment Deadline (or in
the case of the Backstop Parties, by the Backstop Funding Deadline). No interest is payable on any
advanced funding of the Purchase Price. If the Equity Rights Offering is terminated for any reason,
any Purchase Price that the Subscription Agent received previously will be returned to Equity
Rights Offering Participants, as provided in Section 6 hereof. If the amount of the Rights Offering
is reduced below the Maximum Rights Offering Amount, any excess Purchase Price that the
Subscription Agent received previously from any Equity Rights Offering Participant will be
returned to such Equity Rights Offering Participant as soon as reasonably practicable after the
Effective Date. No interest will be paid on any returned Purchase Price. Any Equity Rights
Offering Participant submitting payment via the Subscription Agent must coordinate with the
Subscription Agent to ensure the Subscription Agent receives such payment (i) in the case of an
Equity Rights Offering Participant that is not a Backstop Party, on or before the Subscription Form
and Payment Deadline or (ii) in the case of an Equity Rights Offering Participant that is a Backstop
Party, on or before the Backstop Funding Deadline.

       An Equity Rights Offering Participant must complete all of the steps outlined below
to participate in the Equity Rights Offering. If all of the steps outlined below are not
completed on or before the Subscription Tender Deadline or the Subscription Form and
Payment Deadline, as applicable, an Equity Rights Offering Participant shall be deemed to
have forever and irrevocably relinquished and waived its right to participate in the Equity
Rights Offering.

        1.     Rights Offering

         Equity Rights Offering Participants that are not Backstop Parties have the right, but not the
obligation, to participate in the Equity Rights Offering. Equity Rights Offering Participants that
are Backstop Parties must exercise their Subscription Rights pursuant to the Backstop Commitment
Agreement. Such Equity Rights Offering Participants shall receive rights to subscribe for their pro
rata portion of the Rights Offering Securities, as described in these Equity Rights Offering
Procedures and the Plan. Subject to the terms and conditions set forth in the Plan and these Equity
Rights Offering Procedures, each Equity Rights Offering Participant that is not a Backstop Party is
entitled to subscribe, at a purchase price of $13.50 per share, for up to 16.7 shares of Equity Rights
Offering Securities per $1,000 of Principal Amount of the Company’s 5.95% Senior Unsecured
Notes due 2024; provided, however, that if the Rights Offering is reduced below the Maximum
Rights Offering Amount, the number of shares of Equity Rights Offering Securities per $1,000 of
Principal Amount will be reduced proportionately. With respect to any shares, the “Purchase Price”
shall mean the price per share ($13.50) multiplied by the number of shares.

        There will be no over-subscription privilege in the Equity Rights Offering. Any Equity



                                                  5
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 322 of 401


Rights Offering Securities that are unsubscribed by an Equity Rights Offering Participant entitled
thereto will not be offered to other Equity Rights Offering Participants but will be purchased by the
Backstop Parties in accordance with the Backstop Commitment Agreement. Subject to the terms
and conditions of the Backstop Commitment Agreement, each Backstop Party is obligated to
purchase (on a several and not joint basis) its portion of such unsubscribed shares of Equity Rights
Offering Securities based on the Backstop Commitment Percentage (as defined in the Backstop
Commitment Agreement).

         Any Equity Rights Offering Participant that subscribes for Equity Rights Offering
Securities and is deemed to be an “underwriter” under section 1145(b) of the Bankruptcy Code will
be subject to restrictions under the Securities Act on its ability to resell those securities. Resale
restrictions are discussed in more detail in Article XI of the Disclosure Statement entitled “Certain
Securities Law Matters.”

     SUBJECT TO THE TERMS AND CONDITIONS OF THE EQUITY RIGHTS
OFFERING PROCEDURES AND THE BACKSTOP COMMITMENT AGREEMENT IN
THE CASE OF ANY BACKSTOP PARTY, ALL SUBSCRIPTIONS SET FORTH IN THE
APPLICABLE SUBSCRIPTION FORM ARE IRREVOCABLE.

2.             Subscription Period

        The Equity Rights Offering will commence on the Subscription Commencement Date and
will expire at the Subscription Tender Deadline. Each Equity Rights Offering Participant intending
to purchase Equity Rights Offering Securities in the Equity Rights Offering must affirmatively
elect to exercise its Subscription Rights in the manner set forth in the Subscription Form on or
before the Subscription Tender Deadline. For administrative purposes, the Subscription Form and
Payment Deadline shall be one (1) day after the Subscription Tender Deadline; however, each
Equity Rights Offering Participant must provide its Subscription Form and wire its Purchase Price
on or before the Subscription Form and Payment Deadline. Backstop Parties are required, pursuant
to the Backstop Commitment Agreement, to subscribe in full with respect to their Subscription
Rights.

        An Equity Rights Offering Participant is not permitted to exercise any Subscription Rights
after the Subscription Tender Deadline, and any purported exercise received by the Subscription
Agent after the Subscription Tender Deadline, regardless of when the documents or payment
relating to such exercise are sent, will not be honored; provided that the Company shall have the
discretion, with the prior written consent of the Required Backstop Parties (for which email of
counsel shall suffice), to allow any exercise of Subscription Rights after the Subscription Tender
Deadline by extending the deadline through which Equity Rights Offering Participants can tender
through DTC’s ATOP.

        Each of the Subscription Tender Deadline and the Subscription Form and Payment
Deadline may be extended by the Company with the prior written consent of the Required Backstop
Parties (for which email of counsel shall suffice).

       3.      Delivery of Subscription Documents

       Each Equity Rights Offering Participant may exercise all or any portion of such Equity
Rights Offering Participant’s Subscription Rights, subject to the terms and conditions contained

                                                 6
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 323 of 401


herein. On the Subscription Commencement Date, the applicable Subscription Form and these
Equity Rights Offering Procedures will be sent to the Subscription Agent and each Equity Rights
Offering Participant, together with appropriate instructions for the proper completion, due
execution, and timely delivery of the executed Subscription Form (with accompanying IRS Form
W-9 or IRS Form W-8 (together with any applicable attachments), as applicable, and Investor
Questionnaire) and the payment of the applicable Purchase Price for its Equity Rights Offering
Securities.

       4.      Exercise of Subscription Rights

        Each Equity Rights Offering Participant’s Nominee must submit the relevant portion of
Unsecured Notes as to which the Subscription Rights pertain into the ATOP system to the account
that the Subscription Agent maintains with DTC.

     (a)      To validly exercise Subscription Rights, each Beneficial Holder that is not a
Backstop Party must:

       (i)     instruct its Nominee(s) to electronically deliver the Unsecured Notes underlying the
               Subscription Rights that are being exercised through ATOP such that they are
               received by the Subscription Tender Deadline;

       (ii)    no later than the Subscription Form and Payment Deadline, pay the applicable
               Purchase Price to the Subscription Agent by wire transfer of immediately available
               funds in accordance with the instructions included in Item 4 of the Subscription
               Form; and

       (iii)   return a duly completed and executed Subscription Form (with accompanying IRS
               Form W-9 or appropriate IRS Form W-8, as applicable) to the Subscription Agent
               (or its Nominee if otherwise directed by its Nominee) so that such documents are
               actually received by the Subscription Agent on or before the Subscription Form and
               Payment Deadline.

      (b)      To validly exercise Subscription Rights, each Beneficial Holder that is a Backstop
Party must:

       (i)     instruct its Nominee(s) to electronically deliver the Unsecured Notes underlying the
               Subscription Rights that are being exercised through ATOP, such that they are
               received by the Subscription Tender Deadline;

       (ii)    return a duly completed and executed Subscription Form (with accompanying IRS
               Form W-9 or appropriate IRS Form W-8, as applicable), including Item 6 thereto,
               to the Subscription Agent or its Nominee (as directed by its Nominee), so that such
               documents are actually received by the Subscription Agent on or before the
               Subscription Form and Payment Deadline; and

       (iii)   no later than the deadline specified in the Funding Notice (as defined in the Backstop
               Commitment Agreement) (such deadline, the “Backstop Funding Deadline”), pay
               the applicable Purchase Price to the Subscription Agent or to the Escrow Account
               established and maintained in accordance with the Backstop Commitment


                                                 7
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 324 of 401


               Agreement by wire transfer of immediately available funds in accordance with the
               instructions included in the Funding Notice.

      (c)      The cash paid to the Subscription Agent (or, in the case of Equity Rights Offering
Participants who are Backstop Parties, any other applicable third-party) in accordance with these
Equity Rights Offering Procedures will be deposited and held by the Subscription Agent in a
segregated escrow account until released to the Debtor in connection with the settlement of the
Equity Rights Offering on the Effective Date. The Subscription Agent may not use such cash for
any other purpose prior to the Effective Date and may not encumber or permit such cash to be
encumbered with any lien or similar encumbrance. The cash held by the Subscription Agent
hereunder or the cash deposited into the Account shall not be deemed part of the Debtors’
bankruptcy estates.

      (d)       If the Subscription Agent receives funds from any Equity Rights Offering
Participant that does not correspond to the amount of the Equity Rights Offering Securities elected
to be purchased by such participant, the amount of Equity Rights Offering Securities deemed to be
purchased by such participant will be the lesser of (a) the amount of Equity Rights Offering
Securities elected to be purchased by such Equity Rights Offering Participant, as evidenced in the
Subscription Form, and (b) the amount of the funds received, in each case up to such participant’s
applicable portion of Equity Rights Offering Securities.

       5.      Transfer Restriction; Revocation

        Prior to the Subscription Tender Deadline, the Subscription Rights are not transferable or
assignable except as otherwise provided in the Backstop Commitment Agreement. Once an Equity
Rights Offering Participant has properly exercised its Subscription Rights, subject to the terms and
conditions contained in these Equity Rights Offering Procedures and, in the case of any Backstop
Party, the Backstop Commitment Agreement, such exercise will be irrevocable. Any Allowed
Unsecured Notes Claim traded after the Subscription Tender Deadline will not be traded with the
Subscription Rights, which shall have lapsed.

       6.      Termination/Return of Payment

       Unless the Effective Date has occurred, the Equity Rights Offering will be deemed
automatically terminated without any action of any party upon the earlier of (i) termination of the
Plan or rejection of the Plan by all classes entitled to vote, (ii) termination of the Restructuring
Support Agreement in accordance with its terms, (iii) termination of the Backstop Commitment
Agreement in accordance with its terms and (iv) the Outside Date (as defined in the Backstop
Commitment Agreement and as may be extended pursuant to the terms of the Backstop
Commitment Agreement). If the Equity Rights Offering is terminated other than through
completion according to its terms, any payments received pursuant to these Equity Rights Offering
Procedures will be returned, without interest, to the applicable Equity Rights Offering Participant
as soon as reasonably practicable after the date of termination.

       7.      Settlement of the Rights Offering

       The settlement of the Equity Rights Offering is conditioned on confirmation of the Plan by
the Court, compliance by the Debtors with these Equity Rights Offering Procedures, and the
simultaneous occurrence of the Effective Date.


                                                 8
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 325 of 401


       The Debtors intend that the Equity Rights Offering Securities that are not issued to
Backstop Parties will be DTC-eligible. DTC or its Nominee will be the holder of record of such
Equity Rights Offering Securities.

        The Debtors intend that the Equity Rights Offering Securities issued to Backstop Parties or
their designee will not be DTC-eligible and will be issued in book-entry form on the books of the
Company’s transfer agent.

        8.     Minimum Tender Amounts

       An Equity Rights Offering Participant must tender a minimum of $1,000 of Unsecured
Notes to participate in the Equity Rights Offering. Therefore, DTC will accept tenders of only
$1,000 of Unsecured Notes or more.

        9.     Fractional Shares

        No fractional Subscription Rights or Equity Rights Offering Securities will be issued in the
Equity Rights Offering. All share allocations (including each Equity Rights Offering Participant’s
Equity Rights Offering Securities) will be calculated and rounded down to the nearest whole share.
The total amount of Equity Rights Offering Securities that may be purchased pursuant to the Equity
Rights Offering shall be adjusted as necessary to account for the rounding described in this Section
8. No compensation shall be paid, whether in cash or otherwise, in respect of any rounded-down
amounts.

        10.    Validity of Exercise of Subscription Rights and Delivery of Equity Rights
               Offering Materials

         The Debtors shall determine all questions concerning the timeliness, viability, form and
eligibility of any exercise of Subscription Rights in good faith and in consultation with the Required
Backstop Parties, and may, with the prior written consent of the Required Backstop Parties (for
which email of counsel shall suffice) waive or reject any defect or irregularity in or permit such
defect or irregularity to be corrected within such time, as they may determine in good faith, the
purported exercise of any Subscription Rights. Subscription Forms will be deemed not to have
been received or accepted until all irregularities have been waived or cured within such time as the
Debtors determine in good faith in consultation with the Required Backstop Parties.

        Before exercising any Subscription Rights, Equity Rights Offering Participants should read
the Disclosure Statement and the Plan for information relating to the Debtors and the risk factors
to be considered.

        All calculations, including the calculation of (i) the value of any Equity Rights Offering
Participant’s Allowed Unsecured Notes Claims for the purposes of the Equity Rights Offering and
(ii) any Equity Rights Offering Participant’s Equity Rights Offering Securities, shall be made in
good faith by the Debtors in consultation with the Required Backstop Parties and, in each case, in
accordance with any Claim amounts included in the Plan, and such calculations will be conclusive
absent manifest error. Any disputes regarding such calculations shall be subject to a final and
binding determination by the Court.




                                                  9
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 326 of 401


       11.     Modification of Procedures

        The Debtors reserve the right to modify these Equity Rights Offering Procedures or adopt
additional procedures consistent with these Equity Rights Offering Procedures to effectuate the
Equity Rights Offering and to issue the Equity Rights Offering Securities, provided, however, that
the Debtors shall provide prompt written notice to each Equity Rights Offering Participant of any
material modification to these Equity Rights Offering Procedures made after the Subscription
Commencement Date. In so doing, the Debtors may execute and enter into agreements and take
further action that the Debtors determine in good faith is necessary and appropriate to effectuate
and implement the Equity Rights Offering and the issuance of the Equity Rights Offering
Securities.

       12.     Inquiries and Transmittal of Documents; Subscription Agent

       Questions relating to the Equity Rights Offering should be directed to the Subscription
Agent via email to washingtonprimeballots@primeclerk.com (please reference “Washington Prime
Group Inc. Equity Rights Offering” in the subject line) or at the following phone number: (877)
329-1913 (domestic) or (347) 929-5772 (international).

       The risk of non-delivery of all documents and payments to the Subscription Agent is borne
by the Equity Rights Offering Participant electing to exercise its Subscription Rights and not the
Debtors, the Subscription Agent or the Backstop Parties.


                 The Subscription Tender Deadline is [August 2], 2021, at
                          5:00 p.m., prevailing Eastern Time.

                 The Subscription Form and Payment Deadline (for Non-
                   Backstop Parties) is [August 3], 2021, at [5]:00 p.m.,
                                prevailing Eastern Time.

                   Backstop Parties must fund on or before [●], 2021, at
                   5:00 p.m., prevailing Eastern Time, which will be set
                               forth in their Funding Notice.




                                               10
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 327 of 401




                                              EXHIBIT G

                                            Form of Joinder

       The undersigned (“Joinder Party”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement, dated as of June 11, 2021 (the “Agreement”),1 by and
among Washington Prime Group Inc. and its affiliates and subsidiaries bound thereto and the
Consenting Stakeholders and agrees to be bound by the terms and conditions thereof to the extent
the other Parties are thereby bound, and shall be deemed a “Consenting Stakeholder” under the
terms of the Agreement.

       The Joinder Party specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date hereof
and any further date specified in the Agreement.

Date Executed:

______________________________________
Name:
Title:

Address:

E-mail address(es):



    Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

    2015 Credit Facility

    2018 Credit Facility

    Unsecured Notes

    Weberstown Term Loan Facility




1     Capitalized terms not used but not otherwise defined herein shall have the meanings ascribed to such
      terms in the Agreement.



#94542671v46
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 328 of 401




                                                   EXHIBIT H

                                     Provision for Transfer Agreement

        The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of June 11, 2021 (the “Agreement”),2 by and among
Washington Prime Group Inc. and its affiliates and subsidiaries bound thereto and the Consenting
Stakeholders, including the transferor to the Transferee of any Company Claims/Interests
(each such transferor, a “Transferor”), and agrees to be bound by the terms and conditions thereof
to the extent the Transferor was thereby bound, and shall be deemed a “Consenting Stakeholder”
under the terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of the
Transfer, including the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed herein.

Date Executed:

______________________________________
Name:
Title:
Address:
E-mail address(es):

    Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

    2015 Credit Facility

    2018 Credit Facility

    Unsecured Notes

    Weberstown Term Loan Facility




2     Capitalized terms used but not otherwise defined herein shall having the meaning ascribed to such terms in the
      Agreement.



#94542671v46
        Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 329 of 401




                                    EXHIBIT I

                                 DIP Interim Order




#94542671v46
         Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 330 of 401

DRAFT

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                           )
In re:                                                     )    Chapter 11
                                                           )
WASHINGTON PRIME GROUP INC., et al.,1                      )    Case No. 21-[      ]( )
                                                           )
                                  Debtors.                 )    (Joint Administration Requested)
                                                           )

                              INTERIM ORDER
                 (A) AUTHORIZING THE DEBTORS TO OBTAIN
               POSTPETITION FINANCING, (B) AUTHORIZING THE
             DEBTORS TO USE CASH COLLATERAL, (C) GRANTING
           LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
         EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO
  THE PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC
STAY, (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

          Upon the motion (the “DIP Motion”) 2 of Washington Prime Group, Inc. (the

“Company”), Washington Prime Group, L.P. (the “Borrower” or “WPG LP”), and each of their

affiliates that are debtors and debtors-in-possession (each, a “Debtor” and collectively, the

“Debtors”) in the above-captioned cases (the “Chapter 11 Cases”) and pursuant to sections 105,

361, 362, 363, 364, 503, 506 and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101,

et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9013 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-1(b), 4002-1(i), and

9013-1 of the Local Rules of the United States Bankruptcy Court for the Southern District of



1
    A complete list of each of the Debtors in these chapter 11 cases and the last four digits of their federal tax
    identification numbers may be obtained on the website of the Debtors’ proposed claims and noticing agent at
    https://cases.primeclerk.com/washingtonprime. The Debtors’ service address is 180 East Broad Street,
    Columbus, Ohio 43215.
2
    Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in the
    DIP Motion.
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 331 of 401




Texas (the “Bankruptcy Local Rules”) and the Procedures for Complex Cases in the Southern

District of Texas (the “Complex Case Procedures”), seeking the entry of an interim order

(this “Interim Order”) and a Final Order (as defined below), among other things:

              (i)      authorizing the Borrower to obtain postpetition financing
                      (“DIP Financing”) pursuant to a senior secured, superpriority
                      debtor-in-possession delayed draw term loan facility in an aggregate
                      principal amount of up to $100,000,000 on the terms and conditions set
                      forth in the Superpriority Debtor-in-Possession Delayed Draw Term Loan
                      Credit Agreement attached to the DIP Motion as Exhibit C (as amended,
                      restated, amended and restated, supplemented, waived and/or otherwise
                      modified from time to time in accordance with the terms hereof and
                      thereof, the “DIP Credit Agreement”), by and among the Borrower, as
                      borrower, the Company, as a guarantor, the financial institutions or
                      entities from time to time party thereto as lenders (collectively, and
                      together with their respective successors and permitted assigns, the
                      “DIP Lenders”), and GLAS USA LLC and GLAS Americas LLC, as
                      administrative agent and collateral agent (in such capacities, and together
                      with its successors and permitted assigns, the “DIP Agent”, and, together
                      with the DIP Lenders, the “DIP Secured Parties,” and such facility being
                      the “DIP Term Loan Facility”, and the loans made thereunder being
                      the “DIP Term Loans”);

                      (a)    upon entry of this Interim Order, subject to the terms and
                             conditions set forth in the DIP Credit Agreement and this
                             Interim Order, an initial aggregate principal amount equal to
                             $50,000,000 under the DIP Term Loan Facility shall be available
                             to the Borrower;

                      (b)    upon entry of a final order substantially in the form of this Interim
                             Order and in form and substance satisfactory to the Required DIP
                             Lenders (the “Final Order”), subject to the terms and conditions set
                             forth in the DIP Credit Agreement and the Final Order, the full
                             remaining amounts under the DIP Term Loan Facility shall be
                             available to the Borrower pursuant to the terms thereof;

              (ii)    authorizing the Company and the other guarantors party to the Guaranty
                      Agreement      (as    defined in      the DIP         Credit   Agreement)
                      (the “DIP Guarantors”) to jointly and severally guarantee on a
                      superpriority basis the DIP Term Loans and the other DIP Obligations (as
                      defined below) and authorizing each of the applicable Debtors to grant
                      senior secured liens on the DIP Collateral (as defined below);



                                               2
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 332 of 401




       (iii)   authorizing the Debtors to execute and deliver: (a) the
               DIP Credit Agreement and other applicable documentation, including
               credit agreements, security agreements, mortgages, deeds of trust, pledge
               agreements, guarantees, promissory notes, certificates, instruments, and
               notes; (b) such other documentation which may be necessary or required
               to implement the DIP Term Loan Facility and perform thereunder and/or
               that may be reasonably requested by each of the DIP Secured Parties, in
               each case, as amended, restated, supplemented, waived and/or otherwise
               modified from time to time in accordance with the terms thereof and
               hereof (collectively, together with the DIP Credit Agreement and in each
               case as amended, restated, amended and restated, supplemented, waived
               and/or otherwise modified from time to time, the “DIP Documents”); and
               otherwise incur all loans, advances, extensions of credit, financial
               accommodations, reimbursement obligations, fees (including commitment
               fees, administrative agency fees, and other fees payable pursuant to the
               DIP Documents), costs, expenses and other liabilities, all other obligations
               (including indemnities and similar obligations, whether contingent or
               absolute) and all other amounts due or payable under the DIP Documents
               including the Obligations (as defined in the DIP Credit Agreement)
               (collectively, the “DIP Obligations”), and (c) perform such other and
               further acts as may be necessary, desirable or appropriate in connection
               therewith;

       (iv)    subject to the Carve Out (as defined below), granting to the DIP Agent for
               its own benefit and the benefit of the DIP Lenders allowed superpriority
               administrative claims in each of the Chapter 11 Cases or any Successor
               Cases pursuant to section 364(c)(1) of the Bankruptcy Code in respect of
               all DIP Obligations against each of the Debtors on a joint and several basis
               and valid, enforceable, non-avoidable and automatically perfected liens
               pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code on
               the DIP Collateral, including, subject only to and effective upon entry of
               the Final Order, any Avoidance Proceeds (as defined below);

       (v)     authorizing the Debtors to waive the Debtors’ right to surcharge the
               DIP Collateral to surcharge Prepetition Collateral pursuant to section
               506(c) of the Bankruptcy Code and any “equities of the case” exception
               under section 552(b) of the Bankruptcy Code;

       (vi)    authorizing the Debtors to use proceeds of the DIP Term Loan Facility,
               solely in accordance with this Interim Order or the Final Order, as
               applicable, and the DIP Documents;

       (vii)   authorizing the Debtors to pay the DIP Obligations, including principal,
               interest, fees, expenses and other amounts payable under the
               DIP Documents, as such becomes earned, due and payable to the extent
               provided in, and in accordance with, the DIP Documents;

                                        3
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 333 of 401




              (viii) subject to the restrictions set forth in the DIP Documents and this
                     Interim Order, authorizing the Prepetition Grantors to use the
                     Prepetition Collateral, including the Prepetition Secured Parties’ Cash
                     Collateral, and authorizing the Prepetition Grantors to provide adequate
                     protection to the Prepetition Secured Parties for any diminution in value of
                     their respective interests in the Prepetition Collateral, including the
                     Prepetition Secured Parties’ Cash Collateral, resulting from the imposition
                     of the automatic stay and the Debtors’ use, sale, or lease of such
                     Prepetition Collateral (all as defined below);

              (ix)   approving certain stipulations by the Debtors with respect to the
                     Prepetition Loan Documents and the Prepetition Collateral, including the
                     Prepetition Secured Parties’ Cash Collateral, as set forth herein;

              (x)    modifying the automatic stay to the extent set forth herein and in the
                     DIP Documents; and

              (xi)   scheduling a final hearing (the “Final Hearing”) to consider final approval
                     of the DIP Term Loan Facility and use of the Prepetition Collateral,
                     including the Prepetition Secured Parties’ Cash Collateral, pursuant to the
                     proposed Final Order, as set forth in the DIP Motion and the DIP
                     Documents filed with this Court.

       This Court having considered the DIP Motion, the exhibits attached thereto, the

Declaration of Elizabeth Abrams in Support of Debtors’ Emergency Motion for Entry of Interim

and Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing

the Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority

Administrative Expense Status, (D) Granting Adequate Protection to the Prepetition Secured

Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting

Related Relief (the “Abrams Declaration”), the Declaration of Marc Liebman in Support of

Debtors’ Emergency Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors

to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,

(C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting

Adequate Protection to the Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F)

Scheduling a Final Hearing, and (G) Granting Related Relief (the “Liebman Declaration”), the

                                               4
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 334 of 401




Declaration of Mark E. Yale, the Debtors’ Executive Vice President and Chief Financial Officer

of Washington Prime Group Inc., in Support of the Debtors’ Chapter 11 Petitions and First Day

Motions (the “First Day Declaration”), the DIP Credit Agreement, and the evidence submitted

and arguments made at the interim hearing held on [●], 2021 (the “Interim Hearing”); and notice

of the Interim Hearing having been given in accordance with Bankruptcy Rules 2002, 4001(b),

(c) and (d) and all applicable Bankruptcy Local Rules and Complex Case Procedures; and the

Interim Hearing having been held and concluded; and all objections, if any, to the interim relief

requested in the DIP Motion having been withdrawn, resolved, or overruled by this Court; and it

appearing that approval of the interim relief requested in the DIP Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates pending the Final Hearing,

otherwise is fair and reasonable and in the best interests of the Debtors and their estates, and is

essential for the continued operation of the Debtors’ businesses and the preservation of the value

of the Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Documents is a

sound and prudent exercise of the Debtors’ business judgment; and after due deliberation and

consideration, and good and sufficient cause appearing therefor.

        BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING,

THIS COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS

OF LAW:3




3
    The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
    pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
    the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
    the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.


                                                         5
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 335 of 401




       A.      Petition Date. On [June 13], 2021 (the “Petition Date”), each of the Debtors filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of Texas (the “Court”).

       B.      Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107

and 1108 of the Bankruptcy Code.

       C.      Jurisdiction and Venue. The Court has jurisdiction over this proceeding and the

parties and property affected hereby pursuant to 28 U.S.C. § 1334. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue for the Chapter 11 Cases and proceedings in the DIP

Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       D.       Committee Formation. As of the date hereof, the United States Trustee for the

Southern District of Texas (the “U.S. Trustee”) has not appointed an official committee of

unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code

(a “Creditors’ Committee”).

       E.      Notice. The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2)

and (c)(2). Proper, timely, adequate and sufficient notice of the DIP Motion has been provided

in   accordance     with     the   Bankruptcy    Code,    the    Bankruptcy     Rules,   and    the

Bankruptcy Local Rules, and no other or further notice of the DIP Motion or the entry of this

Interim Order shall be required.

       F.      Debtors’ Stipulations.    After consultation with their attorneys and financial

advisors, and without prejudice to the rights of the Debtors’ estates or any other party in interest

(but subject to the limitations thereon contained in paragraph 18 below), the Debtors admit,

stipulate, and agree that:

                                                 6
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 336 of 401




                (i)       2018 Credit Facility. Pursuant to that certain Amended and Restated

Revolving Credit and Term Loan Agreement, dated as of January 22, 2018 (as amended, restated,

amended and restated, supplemented, waived, or otherwise modified from time to time, the

“2018 Credit Facility Agreement”, and collectively with the other Loan Documents (as defined

in the 2018 Credit Facility Agreement) and any other agreements and documents executed or

delivered in connection therewith, each as may be amended, restated, amended and restated,

supplemented,         waived,   and/or    otherwise    modified    from    time       to    time,   the

“2018 Loan Documents”), among (a) WPG LP as borrower (the “2018 Borrower”), (b) Bank of

America, N.A., (and any successor agent) as administrative agent (in such capacity, the

“2018 Credit Facility Agent”), and (c) the Term Lenders (as defined in the 2018 Credit Facility

Agreement) party thereto (the “2018 Term Lenders”) and the Revolving Credit Lenders (as

defined in the 2018 Credit Facility Agreement) party thereto (the “2018 Revolving Lenders”,

together with the 2018 Term Lenders, the “2018 Credit Facility Lenders”) (the 2018 Credit

Facility   Lenders,        collectively   with   the    2018      Credit   Facility        Agent    and

2018 Credit Facility Lenders, the “2018 Credit Facility Secured Parties”), the 2018 Revolving

Lenders provided revolving credit and other financial accommodations (the “2018 Revolving

Loans”) to, and issued letters of credit for the account of, WPG LP pursuant to the 2018 Loan

Documents (the “2018 Revolving Credit Facility”) and the 2018 Term Lenders provided term

loans (the “2018 Term Loans”) to WPG LP pursuant to the 2018 Loan Documents (the

“2018 Term Loan Facility”, and together with the 2018 Revolving Credit Facility, the

“2018 Credit Facility”). Pursuant to that certain Continuing Parent Guarantee Agreement, dated

as of August 13, 2020 (as amended, restated, amended and restated, supplemented, waived,

and/or otherwise modified from time to time) and that certain Continuing Subsidiary Guaranty

                                                  7
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 337 of 401




Agreement, dated as of August 13, 2020 (as amended, restated, amended and restated,

supplemented, waived, and/or otherwise modified from time to time) the Company and the

subsidiary Debtors set forth on Schedule C hereto (the “2018 Guarantors”) guaranteed on a joint

and several basis the obligations of WPG LP under the 2018 Credit Facility Agreement and the

other 2018 Loan Documents.

              (ii)   2015 Credit Facility. Pursuant to that certain Term Loan Agreement,

dated as of December 10, 2015 (as amended, restated, amended and restated, supplemented,

waived, and/or otherwise modified from time to time, the “2015 Credit Facility Agreement”) and

collectively with the other Loan Documents (as defined in the 2015 Credit Facility Agreement)

and any other agreements and documents executed or delivered in connection therewith, each as

may be amended, restated, amended and restated, supplemented, waived, and/or otherwise

modified from time to time, the “2015 Loan Documents”), among (a) WPG LP, as borrower (the

“2015 Borrower”), (b) GLAS USA LLC and GLAS America LLC (as successor to PNC Bank,

National Association), as administrative agent (in such capacity, together with its permitted

successors and assigns, the “2015 Credit Facility Agent”), and (c) the Term Lenders (as defined

in the 2015 Credit Facility Agreement) party thereto (the “2015 Credit Facility Lenders” and

together with the 2015 Credit Facility Agent, the “2015 Credit Facility Secured Parties”), the

2015 Credit Facility Lenders provided term loans (the “2015 Term Loans”) to WPG LP pursuant

to the 2015 Loan Documents (the “2015 Credit Facility”). Pursuant to that certain Continuing

Parent Guarantee Agreement, dated as of August 13, 2020 (as amended, restated, amended and

restated, supplemented, waived, and/or otherwise modified from time to time) and that certain

Continuing Subsidiary Guaranty Agreement, dated as of August 13, 2020 (as amended, restated,

amended and restated, supplemented, waived, and/or otherwise modified from time to time) the

                                              8
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 338 of 401




Company and the subsidiary Debtors set forth on Schedule C hereto (the “2015 Guarantors” and

together with the 2018 Guarantors, the “Prepetition Guarantors”) guaranteed on a joint and

several basis the obligations of WPG LP under the 2015 Credit Facility Agreement and the other

2015 Loan Documents.

                (iii)   Weberstown Term Loan Facility. Pursuant to that certain Senior Secured

Term Loan Agreement, dated as of June 8, 2016 (as amended, restated, amended and restated,

supplemented,      waived,    and/or   otherwise     modified     from       time    to   time),   the

“Weberstown Term Loan Facility Agreement”          (together    with   the    2018    Credit   Facility

Agreement and the 2015 Credit Facility Agreement, the “Prepetition Credit Agreements”) and

collectively with the other Loan Documents (as defined in the Weberstown Term Loan Facility

Agreement) and any other agreements and documents executed or delivered in connection

therewith, each as may be amended, restated, amended and restated, supplemented, waived,

and/or otherwise modified from time to time), the “Weberstown Term Loan Documents”

(together   with    the 2018    Loan Documents        and the      2015      Loan Documents,       the

“Prepetition Loan Documents”)), among (a) WPG LP and WTM Stockton, LLC, as borrowers

(the “Prepetition Borrowers”), (b) GLAS USA LLC and GLAS Americas LLC as successor to

The Huntington National Bank, as administrative agent (in such capacity, together with its

permitted successors and assigns, the “Weberstown Term Loan Agent” and together with the

2018 Credit Facility Agent and the 2015 Credit Facility Agent, the “Prepetition Agents”), and

(c) the Term Lenders (as defined in the Weberstown Term Loan Facility Agreement) party

thereto (the “Weberstown Term Loan Facility Lenders” and together with the 2018 Credit

Facility Lenders and the 2015 Credit Facility Lenders, the “Prepetition Lenders”) (the

Weberstown Term Loan Facility Lenders, collectively with the Weberstown Term Loan Agent,

                                               9
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 339 of 401




the “Weberstown Term Loan Facility Secured Parties” and together with the 2018 Credit Facility

Secured Parties and the 2015 Credit Facility Secured Parties, the “Prepetition Secured Parties”),

the   Weberstown       Term     Loan     Facility   Lenders     provided    term      loans   (the

“Weberstown Term Loans”) to the Prepetition Borrowers pursuant to the Weberstown Term

Loan Documents (the “Weberstown Term Loan Facility” and, together with the 2018 Credit

Facility and the 2015 Credit Facility, the “Prepetition Credit Facilities”).       Pursuant to the

Weberstown Term Loan Documents, the Weberstown Borrower and WTM Stockton, LLC

granted to the Weberstown Term Loan Agent, on behalf of the Weberstown Term Loan Facility

Lenders, a first priority liens and security interests in the “Mall” (the “Weberstown Term Loan

Facility Collateral”) under and as defined in the Weberstown Term Loan Facility Agreement to

secure the Weberstown Term Loans and other Obligations (as defined in the Weberstown Term

Loan Facility Agreement).

               (iv)   August 2020 Amendments.          On August 13, 2020, WPG LP, the

2018 Credit Facility Secured Parties, and the 2015 Credit Facility Secured Parties, as applicable,

amended the 2018 Credit Facility Agreement (as in effect immediately prior to August 13, 2020)

and 2015 Credit Facility Agreement (as in effect immediately prior to August 13, 2020) to,

among other things, modify and waive the Debtors’ compliance with certain debt covenants and

bifurcate: (a) the 2018 Revolving Loans into (1) a $487.5 million secured portion and (2) a

$162.5 million unsecured portion; (b) the 2018 Term Loan Facility into (1) a $262.5 million

secured portion and (2) a $87.5 million unsecured portion; and (c) the 2015 Credit Facility into

(1) a $255 million secured portion and (2) a $85 million unsecured portion. As further set forth

below, the Company, WPG LP and certain of their subsidiaries pledged and granted security

interests and liens in and on, certain income-producing properties and the equity interests in

                                               10
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 340 of 401




certain property-owning subsidiaries to secure the secured portions of the 2018 Credit Facility

and 2015 Credit Facility. WTM Stockton, LLC and WPG LP further amended the Weberstown

Term Loan Facility Agreement (as in effect immediately prior to August 13, 2020) to, among

other things, modify and waive the Debtors’ compliance with certain debt covenants.4

                (v)      Prepetition Credit Facility Debt. As of the Petition Date, the Prepetition

Borrowers and the Prepetition Guarantors were justly and lawfully indebted and liable to the

Prepetition Secured Parties, as applicable, and pursuant to the applicable Prepetition Loan

Documents, without defense, counterclaim or offset of any kind, in the aggregate principal

amount of not less than $1.402 billion, including (w) $647 million in outstanding principal

amount of 2018 Revolving Loans, (x) $350 million in outstanding principal amount of 2018

Term Loans, (y) $340 million in outstanding principal amount of 2015 Term Loans, and (z) $65

million in outstanding principal amount of Weberstown Term Loans (collectively, together with

accrued and unpaid interest thereon (including default interest), outstanding letters of credit and

bankers’ acceptances, any reimbursement obligations (contingent or otherwise) in respect of

letters of credit and bankers’ acceptances or otherwise, any fees, expenses and disbursements

(including attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’

fees, and related expenses and disbursements), treasury, cash management, bank product and

derivative obligations, indemnification obligations, guarantee obligations, and any other fees,

charges, amounts, costs and expenses of whatever nature owing, whether or not contingent,

whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the

Prepetition Borrowers’ or the Prepetition Guarantors’ obligations pursuant to, or secured by, the


4
    The amendments referred to in this paragraph are referred to herein as the “August 2020 Amendments.”


                                                      11
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 341 of 401




Prepetition Loan Documents, including all Obligations (as defined in each of the Prepetition

Credit Agreements), and all interest, fees, prepayment premiums, early termination fees, costs

and other charges in connection therewith (the “Prepetition Credit Facility Debt”)).

                 (vi)     Validity, Perfection, and Priority of Prepetition Credit Facility Liens and

Prepetition Credit Facility Debt. As more fully set forth in, and to the extent provided in, the

Prepetition Loan Documents, in connection with the August 2020 Amendments, the Borrower

and the Prepetition Guarantors listed on Schedule C hereto pledged, for the benefit of each of the

2015 Loan Agent and 2018 Loan Agent and the corresponding Prepetition Lenders, the equity

interests held by them in certain of the Prepetition Guarantors as set forth on Schedule C hereto

(such equity interests, the “Prepetition Pledged Equity”) and the Prepetition Guarantors listed on

Schedule D granted to the 2018 Credit Facility Agent and the 2015 Credit Facility Agent, for the

benefit of such agent and the 2018 Credit Facility Lenders and 2015 Credit Facility Lenders,

respectively, security interests in and continuing liens on certain real property and other assets of

the Prepetition Guarantors, including the real property listed on Schedule D hereto (the

“Prepetition Mortgaged Properties” and together with the Weberstown Term Loan Facility

Collateral, the Prepetition Pledged Equity, the Prepetition Secured Parties’ Cash Collateral, the

proceeds of any of the foregoing and any other assets subject to the Prepetition Credit Facility

Liens, the “Prepetition Collateral”).5 The Debtors acknowledge and agree that as of the Petition

Date: (a) the Prepetition Credit Facility Liens on the Prepetition Collateral were valid, binding,

enforceable, non-avoidable and properly perfected and were granted to, or for the benefit of, the


5
    WPG Inc., WPG LP, WTM Stockton, LLC and the Prepetition Guarantors listed on Schedule C and Schedule D
    attached hereto that granted liens and security interests are collectively referred to herein as the “Prepetition
    Grantors.” The liens and security interests granted by the Prepetition Grantors to the Prepetition Agents for the
    benefit of each agent and the Prepetition Lenders are referred to herein as the “Prepetition Credit Facility
    Liens.”

                                                        12
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 342 of 401




Prepetition Secured Parties for fair consideration and reasonably equivalent value subject only to

certain liens senior by operation of law or otherwise permitted by the Prepetition Loan

Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

avoidable and senior in priority to the Prepetition Credit Facility Liens as of the Petition Date,

the “Prepetition Credit Facility Permitted Prior Liens”); (b) the Prepetition Credit Facility Debt

constitutes legal, valid, binding, and non-avoidable obligations of the Debtors enforceable in

accordance with the terms of the applicable Prepetition Loan Documents; (c) no offsets,

recoupments, challenges, objections, defenses, claims or counterclaims of any kind or nature to

any of the Prepetition Credit Facility Liens or Prepetition Credit Facility Debt exist, and no

portion of the Prepetition Credit Facility Liens or Prepetition Credit Facility Debt is subject to

any challenge or defense, including avoidance, disallowance, disgorgement, recharacterization,

or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-

bankruptcy law; (d) the Debtors and their estates have no claims, objections, challenges, causes

of action, and/or choses in action, including avoidance claims under Chapter 5 of the Bankruptcy

Code or applicable state law equivalents or actions for recovery or disgorgement, against any of

the Prepetition Secured Parties or any of their respective affiliates, agents, attorneys, advisors,

professionals, officers, directors and employees arising out of, based upon or related to the

Prepetition Credit Facilities; and (e) the Debtors waive, discharge, and release any right to

challenge any of the Prepetition Credit Facility Debt, the priority of the Debtors’ obligations

thereunder, and the validity, extent, and priority of the liens securing the Prepetition Credit

Facility Debt. As of the Petition Date, the Prepetition Grantors have not entered into any deposit

account control agreements in favor of the Prepetition Secured Parties. The Debtors further

acknowledge and agree that prior to the Petition Date, certain defaults or potential defaults under

                                                13
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 343 of 401




the 2018 Credit Facility Agreement, the 2015 Credit Facility Agreement, and the

Weberstown Term Loan Facility Agreement had occurred and were continuing, and that the

Prepetition Lenders agreed to forebear from exercising remedies or directing the

Prepetition Agents from exercising remedies in respect of certain specified defaults.

               (vii)   Prepetition Secured Parties’ Cash Collateral. The Prepetition Grantors’

cash that is identifiable proceeds of the Prepetition Collateral constitutes “cash collateral” of the

Prepetition Secured Parties within the meaning of section 363(a) of the Bankruptcy Code

(the “Prepetition Secured Parties’ Cash Collateral”).

               (viii) Intercreditor Agreement. That certain Intercreditor Agreement, dated as

of August 13, 2020 among the Prepetition Agents, the Prepetition Borrowers, and the other

prepetition obligors party thereto (as amended, amended and restated, supplemented or otherwise

modified from time to time prior to the date hereof, the “Intercreditor Agreement”) is binding

and enforceable against the parties thereto;

               (ix)    No Control. None of the Prepetition Secured Parties control the Debtors

or their properties or operations, have authority to determine the manner in which any Debtor’s

operations are conducted, or are control persons or insiders of the Debtors by virtue of any of the

actions taken with respect to, in connection with, related to, or arising from the Prepetition Loan

Documents.

               (x)     Releases. Effective as of the date of entry of this Interim Order, the

Debtors hereby absolutely and unconditionally release and forever discharge and acquit the

Prepetition Secured Parties and the DIP Secured Parties, and each of the foregoing’s respective

former, current and future subsidiaries, affiliates, officers, directors, managers, principals,

employees, agents, financial advisors, attorneys, accountants, investment bankers, consultants,

                                                 14
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 344 of 401




representatives and other professionals and the respective successors and assigns thereof, in each

case in their respective capacity as such (each, a “Representative” and, collectively, the

“Representatives”) from any and all obligations and liabilities to the Debtors (and their

successors and assigns) and from any and all claims, counterclaims, demands, debts, accounts,

contracts, damages, remedies, liabilities, actions, suits, controversies and causes of action arising

prior to the Petition Date (collectively, the “Released Claims”) of any kind, nature or description,

whether matured or unmatured, fixed or contingent, asserted or unasserted, pending or threatened,

known or unknown, foreseen or unforeseen, liquidated or unliquidated, arising in law or equity

(including, without limitation, any theory of so-called “lender liability” or equitable

subordination or any claim or defense asserting recharacterization, subordination, or avoidance,

any claim arising under or pursuant to section 105 or Chapter 5 of the Bankruptcy Code or any

other provision of the Bankruptcy Code or of applicable state or federal law, or any other claim,

cause of action, or defense arising under the Bankruptcy Code or applicable non-bankruptcy law),

upon contract or tort or under any state or federal law or otherwise, arising out of or related to (as

applicable) the Prepetition Credit Facility Debt, the Prepetition Loan Documents, the DIP

Documents, the obligations owing and the financial obligations made thereunder, the negotiation

thereof and of the deal reflected thereby, and the obligations and financial obligations made

thereunder, in each case that the Debtors at any time had, now have or may have, or that their

successors or assigns hereafter can or may have against any of the Prepetition Secured Parties,

the DIP Secured Parties or their respective Representatives for or by reason of any act, omission,

matter, cause or thing whatsoever arising at any time on or prior to the date of this Interim Order.




                                                 15
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 345 of 401




                 (xi)    No Claims or Causes of Action. No claims or causes of action exist

against, or with respect to, the Prepetition Secured Parties under any agreements by and among

the Debtors and any such party that is in existence as of the Petition Date.

       G.        Findings Regarding the DIP Financing and Use of Prepetition Collateral.

                 (i)     Good and sufficient cause has been shown for the entry of this

Interim Order.

                 (ii)    The Debtors have an immediate and critical need to obtain the

DIP Financing and to use Prepetition Collateral in each case on an interim basis, in order to

permit, among other things, the orderly continuation of the operation of their businesses, to

maintain business relationships with counterparties, vendors, and tenants, to make payroll, to

make capital expenditures, and to satisfy other working capital and operational needs. The

access of the Debtors to sufficient working capital and liquidity through the use of the

Prepetition Secured Parties’ Cash Collateral and other Prepetition Collateral, incurrence of new

indebtedness under the DIP Term Loan Facility, and other financial accommodations provided

under the DIP Documents are necessary and vital to the preservation and maintenance of the

going concern value of the Debtors and to the Debtors’ successful reorganization.

                 (iii)   The Debtors are unable to obtain financing on more favorable terms from

sources other than the DIP Lenders and are unable to obtain adequate unsecured credit allowable

under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The Debtors are

also unable to obtain secured credit allowable under section 364(c)(1) of the Bankruptcy Code

without the Debtors granting to the DIP Secured Parties, subject to the Carve Out, the DIP Liens

and the DIP Superpriority Claims (as defined herein) and, subject to the Carve Out, incurring the



                                                 16
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 346 of 401




Adequate Protection Obligations, in each case, under the terms and conditions set forth in this

Interim Order and in the DIP Documents.

               (iv)   The assets of the Principal DIP Grantors (as defined below), including the

Principal DIP Collateral, and the Principal DIP Pledged Equity (as defined below) are in each

case unencumbered and are not subject to any of the Prepetition Credit Facility Liens, and the

Borrower and the Debtors may grant the DIP Liens pursuant to sections 364(c)(2) and, with

respect to assets encumbered by valid, duly perfected, and non-avoidable liens as of the Petition

Date (or valid and non-avoidable liens in existence as of the Petition Date that are perfected

subsequent to the Petition Date as permitted by Section 546(b) of the Bankruptcy Code),

364(c)(3) of the Bankruptcy Code.

               (v)    Based     on   the    DIP      Motion,     the   Abrams   Declaration,   the

Liebman Declaration, the First Day Declaration, and the record presented to the Court at the

Interim Hearing, the terms of the DIP Financing and the terms on which the Debtors may

continue to use the Prepetition Collateral (including the Prepetition Secured Parties’ Cash

Collateral) pursuant to this Interim Order and the DIP Documents are fair and reasonable, reflect

the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties, and

constitute reasonably equivalent value and fair consideration.

               (vi)   The Prepetition Secured Parties have consented to the Debtors’ use of the

Prepetition Collateral, and, to the extent such consent is necessary, the Debtors’ entry into the

DIP Documents, in accordance with and subject to the terms and conditions in this Interim Order

and the DIP Documents, including, subject to the Carve Out, the Prepetition Grantors incurring

the Adequate Protection Obligations as set forth herein.



                                                17
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 347 of 401




               (vii)   The DIP Financing has been negotiated in good faith and at arm’s-length

between the Debtors and the DIP Secured Parties, and all of the Debtors’ obligations and

indebtedness arising under, in respect of, or in connection with, the DIP Financing and the

DIP Documents, including all DIP Term Loans made to the Debtors pursuant to the

DIP Documents, and any other DIP Obligations, shall be deemed to have been extended by the

DIP Lenders in good faith, as that term is used in section 364(e) of the Bankruptcy Code, and in

express reliance upon the protections offered by section 364(e) of the Bankruptcy Code, and the

DIP Secured Parties shall be entitled to the full protection of section 364(e) of the

Bankruptcy Code in the event that this Interim Order or any provision hereof is vacated, reversed

or modified, on appeal or otherwise.

               (viii) The Prepetition Secured Parties have acted in good faith regarding the

continued use of the Prepetition Collateral to fund the administration of the Debtors’ estates and

continued operation of their businesses (including the incurrence and payment of the Adequate

Protection Obligations and the granting of the Credit Facility Adequate Protection Liens (as

defined herein)), in accordance with the terms hereof, and the Prepetition Secured Parties (and

their successors and assigns) shall be entitled to the full protection of section 363(m) of the

Bankruptcy Code in the event that this Interim Order or any provision hereof is vacated, reversed

or modified, on appeal or otherwise.

               (ix)    The Prepetition Secured Parties are entitled to the adequate protection

provided in this Interim Order as and to the extent set forth herein pursuant to sections 361, 362,

and 363 of the Bankruptcy Code. Based on the DIP Motion and on the record presented to the

Court, the terms of the proposed adequate protection arrangements and the use of the

Prepetition Collateral, including the Prepetition Secured Parties’ Cash Collateral, are fair and

                                                18
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 348 of 401




reasonable, reflect the Debtors’ prudent exercise of business judgment, and constitute reasonably

equivalent value and fair consideration for the use of the Prepetition Collateral (including the

Prepetition Secured Parties’ Cash Collateral); provided that nothing in this Interim Order or the

DIP Documents shall (x) be construed as the affirmative consent by any of the Prepetition

Secured Parties for the use of Prepetition Secured Parties’ Prepetition Collateral other than on the

terms set forth in this Interim Order or to the extent such consent has been or will be given,

(y) be construed as a consent by any party to the terms of any other financing or any other lien

encumbering the Prepetition Collateral (whether senior, pari passu or junior), or (z) prejudice,

limit, or otherwise impair the rights of any of the Prepetition Secured Parties, subject to any

applicable provisions of the Intercreditor Agreement, to seek new, different or additional

adequate protection or assert the interests of any of the Prepetition Secured Parties, and the rights

of any other party in interest to object to such relief are hereby preserved.

               (x)     Each of the Prepetition Secured Parties shall be entitled to all of the rights

and benefits of section 552(b) of the Bankruptcy Code and the “equities of the case” exception

under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties

with respect to proceeds, product, offspring, or profits with respect to any of the Prepetition

Collateral; provided that, with respect to the Prepetition Collateral, the foregoing shall be without

prejudice to the terms of the Final Order with respect to the period from and after entry of the

Final Order.

       H.      Immediate Entry. The Debtors have requested immediate entry of this Interim

Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Bankruptcy Local Rules.

Absent granting the relief set forth in this Interim Order, the Debtors’ estates will be immediately

and irreparably harmed.      Consummation of the DIP Financing and the use of Prepetition

                                                 19
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 349 of 401




Collateral (including the Prepetition Secured Parties’ Cash Collateral) in accordance with this

Interim Order and the DIP Documents are therefore in the best interests of the Debtors’ estates

and consistent with the Debtors’ exercise of their fiduciary duties. Sufficient cause exists for

immediate entry of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2) and the

Bankruptcy Local Rules. The DIP Motion and this Interim Order comply with the requirements

of Bankruptcy Local Rule 4001-1(b).

       I.      Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall

constitute a finding or ruling by this Court that any alleged Prepetition Credit Facility Permitted

Prior Lien is valid, senior, enforceable, prior, perfected, or non-avoidable. Moreover, nothing

herein shall prejudice the rights of any party-in-interest, including, but not limited to, the

Debtors, each of the DIP Secured Parties, each of the Prepetition Secured Parties, or a Creditors’

Committee (if appointed), to challenge the validity, priority, enforceability, seniority,

avoidability, perfection, or extent of any alleged Prepetition Credit Facility Permitted Prior Lien

and/or security interests. The right of a seller of goods to reclaim such goods under section

546(c) of the Bankruptcy Code is not a Prepetition Credit Facility Permitted Prior Lien and is

expressly subject to the DIP Liens.

       Based upon the foregoing findings and conclusions, the DIP Motion and the record

before the Court with respect to the DIP Motion, and after due consideration and good and

sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      Interim Financing Approved. The DIP Motion is granted as set forth in this

Interim Order, the interim DIP Financing described herein is authorized and approved, and the

use of the Prepetition Collateral on an interim basis is authorized, in each case subject to the

                                                20
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 350 of 401




terms and conditions set forth in the DIP Documents and this Interim Order. All objections to

this Interim Order to the extent not withdrawn, waived, settled, or resolved are hereby denied and

overruled.

       2.      Authorization of the DIP Financing and the DIP Documents.

               (a)    The Debtors are hereby authorized to execute, deliver, enter into and, as

applicable, perform all of their obligations in accordance with, and subject to the terms of this

Interim Order and the DIP Documents, and take such other and further actions as may be

necessary, appropriate or desirable in connection therewith. The Borrower is hereby authorized

to borrow up to $50 million under the DIP Term Loan Facility pursuant to, and for the purposes

permitted under, the DIP Credit Agreement and this Interim Order, and the DIP Guarantors are

hereby authorized to jointly and severally guaranty the DIP Obligations, in each case, in

accordance with this Interim Order and the DIP Documents, and, subject to entry of the Final

Order, the Borrower shall be authorized to borrow an additional $50 million, which shall be used

for the purposes permitted under the DIP Documents, including, to provide working capital for

the Debtors and for general corporate purposes and to pay interest, fees, and expenses, in each

case, in accordance with the Final Order and the DIP Documents, and which additional

borrowings shall also be jointly and severally guaranteed by the DIP Guarantors. Any and all

fees, costs, and expenses paid prior to the Petition Date by any of the Debtors to the DIP Secured

Parties in connection with or with respect to the DIP Term Loan Facility, are hereby approved in

full and shall not be subject to avoidance, disgorgement or any similar form of recovery by the

Debtors or any other person.

               (b)    In furtherance of the foregoing and without further approval of this Court,

each Debtor is authorized and directed to perform all acts, to make, execute and deliver all

                                               21
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 351 of 401




instruments, certificates, and agreements and documents (including the execution or recordation

of security agreements, mortgages, deeds of trust (if applicable), and financing statements), and

to pay all fees in connection with or that may be reasonably required, necessary, or desirable for

the Debtors’ performance of their obligations under or related to the DIP Financing, including:

                          (i)     the execution and delivery of, and performance under, each of
                                  the DIP Documents;
                          (ii)    the execution and delivery of, and performance under, one or
                                  more amendments, waivers, consents or other modifications to
                                  and under the DIP Documents, in each case, in such form as
                                  the Debtors’ and the DIP Lenders may agree, it being
                                  understood that no further approval of this Court shall be
                                  required for any authorizations, amendments, waivers, consents,
                                  or other modifications to and under the DIP Documents
                                  (and any fees and other expenses (including attorneys’,
                                  accountants’, appraisers’ and financial advisors’ fees), amounts,
                                  charges, costs, indemnities, and other obligations paid in
                                  connection therewith) that do not (A) shorten the maturity of
                                  the extensions of credit thereunder or increase the aggregate
                                  commitments or the rate of interest payable thereunder or
                                  (B) increase existing fees or add new fees thereunder
                                  (excluding, for the avoidance of doubt, any amendment,
                                  consent or waiver fee);
                          (iii)   the non-refundable payment to the DIP Secured Parties, as the
                                  case may be, of all reasonable and documented fees, including,
                                  but only as applicable, unused facility fees, amendment fees,
                                  prepayment premiums, early termination fees, servicing fees,
                                  audit fees, liquidator fees, structuring fees, administrative
                                  agent’s or collateral agent’s fees, upfront fees, closing fees,
                                  commitment fees, exit fees, backstop fees, agency fees, and/or
                                  reasonable professional fees (which fees shall be irrevocable,
                                  and shall be deemed to have been, approved upon entry of this
                                  Interim Order, whether or not such fees arose before or after
                                  the Petition Date, and whether or not the transactions
                                  contemplated hereby are consummated, and shall not in any
                                  case be subject to any contest, attack, rejection, recoupment,
                                  reduction, defense, counterclaim, offset, subordination,
                                  recharacterization, avoidance or other claim, cause of action or
                                  other challenge of any nature under the Bankruptcy Code,
                                  under applicable non-bankruptcy law or otherwise) and any
                                  amounts payable (or that may become payable) in respect of
                                               22
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 352 of 401




                                   the indemnification obligations, in each case referred to in the
                                   DIP Documents and the costs and expenses as may be due
                                   from time to time, including reasonable and documented fees
                                   and expenses of the professionals retained by any of
                                   DIP Secured Parties (including Davis Polk & Wardwell LLP
                                   and such other advisors as permitted under the DIP
                                   Documents), in each case, as provided for in the DIP
                                   Documents and this Interim Order, without the need to file
                                   retention motions or fee applications or to provide notice to any
                                   part; provided that, solely with respect to fees and expenses of
                                   professionals incurred following the Closing Date (as defined
                                   in the DIP Credit Agreement), (the “DIP Professional Fees”)
                                   such payment shall be subject to the review procedures set
                                   forth in paragraph 1(c); and
                          (iv)     the performance of all other acts necessary, appropriate, or
                                   desirable under or in connection with the DIP Documents.

       3.     DIP Obligations. Upon execution and delivery of the DIP Documents, (a) the

DIP Documents shall constitute valid, binding and non-avoidable obligations of the Debtors,

enforceable against each of the Debtors and their estates in accordance with the terms of the DIP

Documents and this Interim Order, and any successors thereto, including any trustee appointed in

the Chapter 11 Cases, or in any case under Chapter 7 of the Bankruptcy Code upon the

conversion of any of the Chapter 11 Cases, or in any other proceedings superseding or related to

any of the foregoing (collectively, the “Successor Cases”). Upon execution and delivery of the

DIP Documents, the DIP Obligations will include all loans and any other indebtedness or

obligations, contingent or absolute, which may now or from time to time be owing by any of the

Debtors to the DIP Agent or any of the DIP Lenders, in each case, under, or secured by, the DIP

Documents or this Interim Order, including the Obligations under, and as defined in the DIP

Credit Agreement, and all principal, accrued interest, costs, fees, expenses, and other amounts

under the DIP Documents.         The Debtors shall be jointly and severally liable for the DIP

Obligations. The DIP Obligations shall be due and payable, without notice or demand, and the


                                                 23
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 353 of 401




use of DIP Collateral that constitutes cash collateral pursuant to section 363(a) of the Bankruptcy

Code shall automatically cease, as set forth in the DIP Documents, on the Termination

Declaration Date (as defined below) or the occurrence of any event or condition set forth in

paragraph 1(b) of this Interim Order, except as provided in paragraph 17 herein. No obligation,

payment, transfer, or grant of collateral security hereunder or under the DIP Documents

(including any DIP Obligation or DIP Liens (as defined herein)), shall be limited, stayed,

restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or under any

applicable law (including under sections 502(d), 506(c), 544, 547 to 550, and 552 of the

Bankruptcy Code or under any applicable state UCC, Uniform Voidable Transactions Act,

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or

common law), or subject to any avoidance, reduction, setoff, recoupment, offset,

recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,

cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or

regulation by any person or entity.

       4.      [Reserved]

       5.      [Reserved]

       6.      Carve Out.

               (a)     Carve Out. As used in this Interim Order, the “Carve Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate pursuant to 31 U.S.C. § 3717 (without regard to the notice set forth in (iii) below); (ii) all

reasonable fees and expenses up to $75,000 incurred by a trustee under section 726(b) of the

Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the extent allowed

                                                24
       Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 354 of 401




at any time, whether by interim order, procedural order, or otherwise, all unpaid fees and

expenses (the “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors

pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and

the Creditors’ Committee (if appointed), pursuant to section 328 or 1103 of the Bankruptcy Code,

(the   “Committee Professionals”    and,   together   with   the   Debtor    Professionals,   the

“Professional Persons”) at any time before or on the first business day following delivery by the

DIP Agent of a Carve Out Trigger Notice (as defined below), whether allowed by the Court prior

to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional Fees of

Professional Persons in an aggregate amount not to exceed $5,000,000 incurred after the first

business day following delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent

allowed at any time, whether by interim order, procedural order, or otherwise (the amounts set

forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

electronic means) by the DIP Agent, at the direction of the Required DIP Lenders, to the Debtors,

their lead restructuring counsel, the First Lien Advisors, the U.S. Trustee, and counsel to the

Creditors’ Committee (if appointed), which notice may be delivered following the occurrence

and during the continuation of an Event of Default (as defined in the DIP Credit Agreement) and

acceleration of the DIP Obligations under the DIP Term Loan Facility, stating that the

Post-Carve Out Trigger Notice Cap has been invoked.

              (b)     Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

delivered by the DIP Agent to the Debtors with a copy to counsel to the Creditors’ Committee (if

appointed) (the “Termination Declaration Date”), the Carve Out Trigger Notice shall (i) be

deemed a draw request and notice of borrowing by the Debtors for Loans (as defined in the DIP

                                               25
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 355 of 401




Credit Agreement) under the DIP Term Loan Facility (on a pro rata basis based on the then

outstanding Commitments (as defined in the DIP Credit Agreement)), in an amount equal to the

then unpaid amounts of the Allowed Professional Fees (any such amounts actually advanced

shall constitute Loans) and (ii) also constitute a demand to the Debtors to utilize all cash on hand

as of such date and any available cash thereafter held by any Debtor to fund a reserve in an

amount equal to the then unpaid amounts of the Allowed Professional Fees. The Debtors shall

deposit and hold such amounts in a segregated account at the DIP Agent in trust to pay such then

unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any

and all other claims. On the Termination Declaration Date, the Carve Out Trigger Notice shall

also (i) be deemed a request by the Debtors for Loans under the DIP Term Loan Facility (on a

pro rata basis based on the then outstanding Commitments), in an amount equal to the

Post-Carve Out Trigger Notice Cap (any such amounts actually advanced shall constitute Loans)

and (ii) also constitute a demand to the Debtors to utilize all cash on hand as of such date and any

available cash thereafter held by any Debtor, after funding the Pre-Carve Out Trigger Notice

Reserve, to fund a reserve in an amount equal to the Post-Carve Out Trigger Notice Cap. The

Debtors shall deposit and hold such amounts in a segregated account at the DIP Agent in trust to

pay such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the

“Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice

Reserve, the “Carve Out Reserves”) prior to any and all other claims. On the first business day

after the DIP Agent delivers the Carve Out Trigger Notice, notwithstanding anything in the DIP

Credit Agreement to the contrary, including with respect to the existence of a Default (as defined

in the DIP Credit Agreement) or Event of Default, the failure of the Debtors to satisfy any or all

of the conditions precedent for Loans under the DIP Term Loan Facility, any termination of the

                                                26
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 356 of 401




Commitments following an Event of Default, or the occurrence of the Maturity Date, each DIP

Lender with an outstanding Commitment (on a pro rata basis based on the then outstanding

Commitments) shall make available to the DIP Agent such DIP Lender’s pro rata share with

respect to such borrowing in accordance with the DIP Term Loan Facility. All funds in the Pre-

Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clauses

(i) through (iii) of the definition of Carve Out set forth above (the “Pre-Carve Out Amounts”),

but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and

then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay

the DIP Agent for its own benefit and the benefit of the DIP Secured Parties, unless the DIP

Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

terminated, in which case any such excess shall be paid to the Prepetition Secured Parties in

accordance with their rights and priorities as of the Petition Date. All funds in the Post-Carve

Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clause (iv) of the

definition of Carve Out set forth above (the “Post-Carve Out Amounts”), and then, to the extent

the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the DIP Agent

for its own benefit and the benefit of the DIP Secured Parties, unless the DIP Obligations have

been indefeasibly paid in full, in cash, and all Commitments have been terminated, in which case

any such excess shall be paid to the Prepetition Secured Parties in accordance with their rights

and priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP

Documents, Prepetition Loan Documents, or this Interim Order, if either of the Carve Out

Reserves is not funded in full in the amounts set forth in this paragraph 6(b), then, any excess

funds in one of the Carve Out Reserves following the payment of the Pre-Carve Out Amounts

and Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve,

                                                 27
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 357 of 401




up to the applicable amount set forth in this paragraph 6(b), prior to making any payments to the

DIP Agent or the Prepetition Secured Parties, as applicable. Notwithstanding anything to the

contrary in the DIP Documents, Prepetition Loan Documents, or this Interim Order, following

delivery of a Carve Out Trigger Notice, the DIP Agent and the Prepetition Agents shall not

sweep or foreclose on cash (including cash received as a result of the sale or other disposition of

any assets) of the Debtors until the Carve Out Reserves have been fully funded, but the

DIP Liens (on a first priority basis) and the Adequate Protection Liens (on a second priority basis)

shall attach to any residual interest in the Carve Out Reserves (provided that the DIP Liens shall

not attach to any residual interest in the Carve Out Reserves with respect to any Prepetition

Collateral held in the Carve Out Reserves) (and such liens shall be automatically valid and

perfected), with any excess paid to the DIP Agent for application in accordance with the DIP

Documents.    Further, notwithstanding anything to the contrary in this Interim Order,

(i) disbursements by the Debtors from the Carve Out Reserves shall not constitute Loans (as

defined in the DIP Credit Agreement) or increase or reduce the DIP Obligations, (ii) the failure

of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the

priority of the Carve Out, and (iii) in no way shall the Approved Budget (as defined in the DIP

Credit Agreement), Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any

of the foregoing be construed as a cap or limitation on the amount of the Allowed Professional

Fees due and payable by the Debtors. For the avoidance of doubt and notwithstanding anything

to the contrary in this Interim Order, the DIP Documents, or in any Prepetition Loan Documents,

the Carve Out shall be senior to all liens and claims securing the DIP Term Loan Facility, the

Prepetition Credit Facility Liens, the Credit Facility Adequate Protection Liens, and the Credit

Facility 507(b) Claims, and any and all other forms of adequate protection, liens, or claims

                                                28
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 358 of 401




securing the DIP Obligations or the Prepetition Credit Facility Debt. Notwithstanding anything

in this Interim Order, in no event shall (i) the aggregate principal amount of the Loans available

under the DIP Credit Agreement or pursuant to this Interim Order (after giving effect to all

amounts requested, and including, for the avoidance of doubt, any funding of the Carve Out

Reserves and any Loans repaid prior to the date of determination) exceed the total Commitments,

or (ii) the aggregate principal amount of the Loans from any Lender to, or for the benefit of, the

Borrower exceed such Lender’s Commitment.

               (c)    Payment of Allowed Professional Fees Prior to the Termination

Declaration Date.    Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

               (d)    No Direct Obligation to Pay Allowed Professional Fees. None of the DIP

Secured Parties, or the Prepetition Secured Parties shall be responsible for the payment or

reimbursement of any fees or disbursements of any Professional Person incurred in connection

with the Chapter 11 Cases or any Successor Cases under any chapter of the Bankruptcy Code.

Nothing in this Interim Order or otherwise shall be construed to obligate the DIP Secured Parties

or the Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse expenses

of, any Professional Person or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement.

               (e)    Payment of Carve Out On or After the Termination Declaration Date.

Any payment or reimbursement made on or after the occurrence of the Termination Declaration

Date in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a

dollar-for-dollar basis. Any funding of the Carve Out from proceeds of the DIP Term Loan

                                               29
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 359 of 401




Facility shall be added to, and made a part of, the DIP Obligations secured by the DIP Collateral

and shall be otherwise entitled to the protections granted under this Interim Order, the DIP

Documents, the Bankruptcy Code, and applicable law.

       7.      DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the Debtors (without the need to file any proof of claim) with priority over any and all

claims against the Debtors, now existing or hereafter arising, of any kind whatsoever, including

all administrative expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy

Code, and any and all administrative expenses or other claims arising under sections 105, 326,

328, 330, 331, 365, 503(b), 507(a), 507(b), 726, 1113, or 1114 of the Bankruptcy Code

(including the Adequate Protection Obligations), whether or not such expenses or claims may

become secured by a judgment lien or other non-consensual lien, levy or attachment, which

allowed claims (the “DIP Superpriority Claims”) shall for purposes of section 1129(a)(9)(A) of

the Bankruptcy Code be considered administrative expenses allowed under section 503(b) of the

Bankruptcy Code, and which DIP Superpriority Claims shall be payable from and have recourse

to all prepetition and postpetition property of the Debtors (subject to any liens on such property,

including the Prepetition Credit Facility Liens, ranking senior to any liens on such property

securing the DIP Superpriority Claims) and all proceeds thereof (excluding claims and causes of

action under sections 502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code, or any other

avoidance actions under the Bankruptcy Code or applicable state-law equivalents (“Avoidance

Actions”), but including, subject to entry of the Final Order, any proceeds or property recovered,

unencumbered or otherwise, from Avoidance Actions, whether by judgment, settlement or

otherwise (“Avoidance Proceeds”)) in accordance with the DIP Documents and this Interim

                                                30
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 360 of 401




Order, subject only to (a) any valid, perfected, non-avoidable liens on such property and (b) the

Carve Out. The DIP Superpriority Claims shall be entitled to the full protection of section 364(e)

of the Bankruptcy Code including in the event that this Interim Order or any provision hereof is

vacated, reversed or modified, on appeal or otherwise. The DIP Superpriority Claims shall be

senior to the Credit Facility 507(b) Claims.

        8.       DIP Liens.

                 (a)     DIP Liens. As security for the DIP Obligations, effective and perfected

upon the date of this Interim Order and without the necessity of the execution, recordation, or

filing by the Debtors of mortgages, deeds of trust, security agreements, control agreements,

pledge agreements, financing statements, notation of certificates of title for titled goods, or other

similar documents, or the possession or control by the DIP Agent of, or over, any assets, security

interests and liens are hereby granted to the DIP Agent for the benefit of the DIP Secured Parties

on all prepetition and postpetition property of the Debtors, including the Principal DIP

Collateral Properties (as defined below), the Principal DIP Pledged Equity,6 any and all cash of

the Debtors and any investment of such cash, inventory, accounts receivable, other rights to

payment whether arising before or after the Petition Date, contracts, properties, plants, fixtures,

machinery, equipment, general intangibles, documents, instruments, securities, chattel paper,

interests in leaseholds, real properties, deposit accounts, patents, copyrights, trademarks, trade

names, rights under license agreements and other intellectual property, capital stock of

subsidiaries, wherever located, and the proceeds, products, rents and profits of the foregoing,

whether arising under section 552(b) of the Bankruptcy Code or otherwise, whether existing on


6
    “Principal Pledged Equity” means 100% of the equity interests in the Debtors listed on Schedule B hereto under
    the heading “Issuer Name.”


                                                       31
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 361 of 401




the Petition Date or thereafter acquired, other than: (u) the Borrower’s equity interests in the

seven O’Connor Joint Ventures listed on Schedule E hereto, (v) the outparcels listed on Schedule

F hereto, (w) the Prepetition Collateral, (x) the Excluded Assets (as defined in the DIP Credit

Agreement), (y) the Debtors’ cash and cash equivalents as of the Petition Date that are not held

by or under the control of the Principal DIP Grantors78 and (z) Avoidance Actions (but including,

subject to entry of the Final Order, Avoidance Proceeds) (such property collectively, the

“DIP Collateral”), subject only to the payment of the Carve Out (all such liens and security

interests granted to the DIP Agent, for the benefit of the DIP Secured Parties, pursuant to this

Interim Order and the DIP Documents, the “DIP Liens”), as follows:

                               (i)      Liens on Unencumbered Property.              Pursuant to section
                                        364(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                                        enforceable, fully perfected first priority senior security interest
                                        in and lien upon all DIP Collateral that is not subject to (x) a
                                        valid, duly perfected, and non-avoidable lien as of the Petition
                                        Date or (y) valid and non-avoidable liens in existence as of the
                                        Petition Date that are perfected subsequent to the Petition Date
                                        as permitted by Section 546(b) of the Bankruptcy Code.

                               (ii)     Liens Junior to Certain Other Liens. Pursuant to section
                                        364(c)(3) of the Bankruptcy Code, a valid, binding, continuing,
                                        enforceable, fully perfected security interest in and lien upon
                                        all DIP Collateral that is subject to either (x) valid, perfected
                                        and non-avoidable liens in existence at the time of the
                                        commencement of the Chapter 11 Cases or (y) valid and non-
                                        avoidable liens in existence at the time of such commencement
                                        that are perfected subsequent to such commencement as
                                        permitted by Section 546(b) of the Bankruptcy Code, which
                                        DIP Liens shall be junior and subordinate solely to (i) any such

7
    “Principal DIP Grantors” means, collectively, the Debtors listed on Schedule B hereto under the heading “Issuer
    Name.”
8
    For the avoidance of doubt, all cash (whether from rents or otherwise) generated from any DIP Collateral
    following the Petition Date (or that is otherwise post-Petition Date proceeds of DIP Collateral) shall be subject
    to the uninterrupted and continuing liens of the DIP Secured Parties, whether such cash or other proceeds are
    deposited or maintained in accounts at the Company, Borrower, or any other affiliated entity.


                                                        32
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 362 of 401




                                  valid, perfected and non-avoidable liens in existence
                                  immediately prior to the Petition Date and (ii) any such valid
                                  and non-avoidable liens in existence immediately prior to the
                                  Petition Date that are perfected subsequent to the Petition Date
                                  as permitted by section 546(b) of the Bankruptcy Code;
                                  provided that nothing in the foregoing clauses (i) and (ii) shall
                                  limit the rights of the DIP Secured Parties under the
                                  DIP Documents to the extent such liens are not permitted
                                  thereunder.
                          (iii)   Liens Senior to Other Liens. Aside from the liens described in
                                  (ii) above, the DIP Liens shall be senior to any other liens on
                                  the DIP Collateral and shall not be (x) subject or subordinate to
                                  or made pari passu with (1) any lien or security interest that is
                                  avoided and preserved for the benefit of the Debtors and their
                                  estates under section 551 of the Bankruptcy Code, (2) unless
                                  otherwise provided for in the DIP Documents or in this
                                  Interim Order, any liens or security interests arising after the
                                  Petition Date, including any liens or security interests granted
                                  in favor of any federal, state, municipal, or other governmental
                                  unit (including any regulatory body), commission, board or
                                  court for any liability of the Debtors, or (3) any intercompany
                                  or affiliate liens of the Debtors or their affiliates or security
                                  interests of the Debtors or their affiliates or (y) subordinated to
                                  or made pari passu with any other lien or security interest
                                  under section 363 or 364 of the Bankruptcy Code granted on or
                                  after the date hereof.

       9.      Protection of DIP Lenders’ Rights.

               (a)    So long as there are any DIP Obligations outstanding or the DIP Lenders

have any outstanding DIP Commitments under, and as defined in, the DIP Documents

(the “DIP Commitments”), the Prepetition Lenders shall: (i) have no right to and shall take no

action to foreclose upon, or recover in connection with, the liens granted pursuant to this Interim

Order, or otherwise seek to exercise or enforce any rights or remedies against the DIP Collateral;

(ii) be deemed to have consented (to the extent any consent is required) to any transfer,

disposition or sale of, or release of liens on, such DIP Collateral in connection with an exercise

of remedies by the DIP Agent (but not any proceeds of such transfer, disposition or sale to the

                                                33
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 363 of 401




extent remaining after payment in cash in full of the DIP Obligations (other than contingent

obligations for which no claim has then been asserted) and termination of the DIP Commitments)

to the extent such transfer, disposition, sale or release is authorized pursuant to the DIP

Documents; (iii) not file any further financing statements, trademark filings, copyright filings,

mortgages, deeds of trust, notices of lien or similar instruments, or otherwise take any action to

perfect their security interests in such DIP Collateral unless, solely as to this clause (iii), the DIP

Agent or the DIP Lenders file financing statements or other documents to perfect the liens

granted pursuant to this Interim Order, or as may be required by applicable state law to continue

the perfection of valid and non-avoidable liens or security interests as of the Petition Date;

provided, that nothing herein shall prevent any of the Prepetition Secured Parties to file financing

statements or other documents in connection with the appointment of any successor

administrative or collateral agent under any of the Prepetition Credit Agreements, and (iv) at the

request of the DIP Agent, deliver or cause to be delivered, at the DIP Loan Parties’ cost and

expense, any termination statements, releases and/or assignments in favor of each of the DIP

Secured Parties or other documents necessary to effectuate and/or evidence the release,

termination and/or assignment of liens on any portion of such DIP Collateral subject to any sale

in connection with the exercise of remedies by the DIP Agent or court-approved disposition.

               (b)     Any proceeds of DIP Collateral subject to the DIP Liens received by any

Prepetition Secured Party (other than as contemplated by this Order, including adequate

protection payments), whether in connection with the exercise of any right or remedy (including

setoff), by mistake or otherwise shall be segregated and held in trust for the benefit of and

forthwith paid over to the DIP Agent for the benefit of the DIP Secured Parties in the same form

as received, with any necessary endorsements. Notwithstanding the foregoing, the rights of

                                                  34
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 364 of 401




setoff and first-priority security interests of the financial institutions providing cash management

services (solely to the extent related to cash management obligations and as governed by the cash

management order entered in these Chapter 11 Cases) are preserved.

               (c)     The automatic stay provisions of section 362 of the Bankruptcy Code are

hereby modified to the extent necessary to permit the DIP Agent, acting at the direction of the

Requisite Lenders (as defined in the DIP Credit Agreement) (the “Required DIP Lenders”), to

take any or all of the following actions, at the same or different times, in each case without

further order or application of the Court and immediately upon the occurrence of an Event of

Default or the Termination Declaration Date: (A) deliver a notice of an Event of Default to the

Debtors; (B) declare the termination, reduction or restriction of any further DIP Commitment

(including any commitment to make loans under the DIP Documents) to the extent any such DIP

Commitment remains; (C) declare the termination of the DIP Documents as to any future

liability or obligation of the DIP Agent and the DIP Lenders (but, for the avoidance of doubt,

without affecting any of the DIP Liens or the DIP Obligations); and (D) declare all applicable

DIP Obligations to be immediately due and payable, without presentment, demand, protest or

other notice of any kind, all of which are expressly waived by the Debtor, and (E) the

termination of the DIP Secured Parties’ consent to the Debtors’ right to use cash collateral, that

is DIP Collateral pursuant to Section 363(a) of the Bankruptcy Code, subject to the Debtors’

right to seek nonconsensual use of such DIP Collateral; provided, however, that prior to the

enforcement of liens or exercise of remedies with respect to the DIP Collateral, the DIP Agent,

shall provide the Debtors and their lead restructuring counsel with notice (with a copy to the

Creditors’ Committee (if appointed), and the U.S. Trustee), and file such notice on the docket in

the Case and request an emergency hearing (the “Stay Relief Hearing”) upon no less than five (5)

                                                35
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 365 of 401




business days’ notice (unless the Debtors and DIP Agent agree to request that the Court conduct

the Stay Relief Hearing on shorter notice) to determine whether an Event of Default or the

Termination Declaration Date has occurred, and the Debtors shall not object to the fact that the

Stay Relief Hearing is being held on such shortened notice. Until the Stay Relief Hearing, the

Debtors shall be permitted to use the Prepetition Secured Parties’ Cash Collateral to pay payroll

and other administrative expenses to keep the business of the Debtors operating and maximize

value of the DIP Collateral and in accordance with the Approved Budget attached hereto as

Exhibit 1. Following the Stay Relief Hearing, and upon the Court’s determination that an Event

of Default or the Termination Declaration Event has occurred, the Court may fashion an

appropriate remedy including, whether or not the maturity of any of the DIP Obligations shall

have been accelerated, authorizing the DIP Agent to proceed to protect, enforce, and exercise all

other rights and remedies provided for in the DIP Documents and under applicable law,

including by suit in equity, action at law or other appropriate proceeding, including for specific

performance of any covenant or agreement contained in any DIP Document or any instrument

pursuant to which the DIP Obligations are evidenced, and, if any amount shall have become due,

by declaration or otherwise, proceed to enforce the payment thereof or any other legal or

equitable right of any of the DIP Secured Parties. This Court shall retain exclusive jurisdiction

to hear and resolve any disputes and enter any orders required by the provisions of this paragraph

9 and relating to the application, re-imposition or continuance of the Automatic Stay as provided

hereunder.

               (d)    No rights, protections or remedies of each of the DIP Secured Parties

granted by the provisions of this Interim Order or the DIP Documents shall be limited, modified

or impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to

                                               36
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 366 of 401




the Debtors’ authority to continue to use Prepetition Grantors’ Prepetition Collateral; or (ii) the

terms of any other order or stipulation related to the Debtors’ continued use of Prepetition

Grantors’ Prepetition Collateral or the provision of adequate protection to any party.

               (e)     No Marshaling.      In no event shall the DIP Secured Parties or the

Prepetition Secured Parties be subject to the equitable doctrine of “marshaling” or any similar

doctrine with respect to the DIP Collateral or the DIP Obligations; provided that, with respect to

the Prepetition Collateral, the foregoing shall be without prejudice to the terms of the Final Order

with respect to the period from and after entry of the Final Order.

       10.     Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve Out, no costs or expenses of administration of the Chapter 11 Cases or any future

proceeding that may result therefrom, including liquidation in bankruptcy or other proceedings

under the Bankruptcy Code, shall be charged against or recovered from the Prepetition Collateral

or the DIP Collateral pursuant to section 506(c) of the Bankruptcy Code or any similar principle

of law, without the prior written consent of, with respect to the Prepetition Collateral, the

applicable Prepetition Agent(s) acting at the direction of the applicable Prepetition Lenders in

accordance with the Prepetition Loan Documents and, with respect to the DIP Collateral, the DIP

Agent acting at the direction of the Required DIP Lenders in accordance with the DIP

Documents, and no such consent shall be implied from any other action, inaction, or

acquiescence by any of the Prepetition Secured Parties or any of the DIP Secured Parties, and

nothing contained in this Interim Order shall be deemed to be a consent by any Prepetition

Secured Party or any DIP Secured Party to any charge, lien, assessment or claim against the DIP

Collateral under section 506(c) of the Bankruptcy Code or otherwise; provided that, with respect



                                                37
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 367 of 401




to the Prepetition Collateral, the foregoing shall be without prejudice to the terms of the Final

Order with respect to the period from and after entry of the Final Order.

       11.     Payments Free and Clear. Subject to the Carve Out, any and all payments or

proceeds remitted by any DIP Secured Party or any Prepetition Secured Party pursuant to the

provisions of this Interim Order, the Final Order (if and when entered), any subsequent order of

the Court, or the DIP Documents shall be irrevocable, received free and clear of any claim,

charge, assessment or other liability, including any such claim or charge arising out of or based

on, directly or indirectly, section 506(c) of the Bankruptcy Code, whether asserted or assessed by,

through or on behalf of the Debtors, or section 552(b) of the Bankruptcy Code.

       12.     Use    of   Prepetition    Secured     Parties’   Prepetition   Collateral.      The

Prepetition Grantors are hereby authorized, subject to the terms and conditions of this

Interim Order, to use all of the Prepetition Secured Parties’ Prepetition Collateral; provided that

the Prepetition Secured Parties are granted the adequate protection as hereinafter set forth.

       13.     Disposition of DIP Collateral.         The Debtors shall not sell, transfer, lease,

encumber, or otherwise dispose of any portion of the Principal DIP Collateral Properties, the

Principal DIP Pledged Equity, or any other DIP Collateral except in accordance with the DIP

Documents.

       14.     Adequate Protection of Prepetition Secured Parties. The Prepetition Secured

Parties are entitled, pursuant to sections 361, 362, 363(e) and 507 of the Bankruptcy Code, to

adequate protection of their respective interests in all Prepetition Collateral (including the

Prepetition Secured Parties’ Cash Collateral) in an amount equal to the aggregate diminution in

the value of the Prepetition Secured Parties’ respective interests in the Prepetition Collateral

(including the Prepetition Secured Parties’ Cash Collateral) from and after the Petition Date, if

                                                 38
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 368 of 401




any, for any reason provided for under the Bankruptcy Code, including any diminution resulting

from the sale, lease or use by the Debtors of the Prepetition Collateral, the payment of any

amounts under the Carve Out or pursuant to this Interim Order or any other order of the Court or

provision of the Bankruptcy Code or otherwise, and the imposition of the automatic stay (such

amount with respect to the 2018 Credit Facility Secured Parties, the “2018 Credit Facility

Adequate Protection Claim”; such amount with respect to the 2015 Credit Facility, the “2015

Credit Facility Adequate Protection Claim”; and such amount with respect to the Weberstown

Term Loan Facility, the “Weberstown Adequate Protection Claim”). In consideration of the

foregoing, the Prepetition Grantors are authorized to and hereby grant the following to the

Prepetition Agents (collectively, the “Adequate Protection Obligations”):

               (a)    Credit Facility Adequate Protection Liens.            (i) Each of (x) the

2018 Credit Facility Agent, for itself and for the benefit of the 2018 Credit Facility Secured

Parties, (y) the 2015 Credit Facility Agent, for itself and for the benefit of the

2015 Credit Facility Secured Parties, and (z) the Weberstown Term Loan Agent, for itself and

for the benefit of the Weberstown Term Loan Facility Secured Parties, is hereby granted

(effective and perfected upon the date of this Interim Order and without the necessity of the

execution of any mortgages, deeds of trust, security agreements, pledge agreements, financing

statements or other agreements), on a pari passu basis, a valid, perfected replacement security

interest in and lien upon all DIP Collateral, in each case, subject and subordinate only to (i) the

DIP Liens and any liens to which the DIP Liens are junior and (ii) and the Carve Out, to secure

the 2018 Credit Facility Adequate Protection Claim, 2015 Credit Facility Adequate Protection

Claim, and Weberstown Adequate Protection Claims, respectively (each as defined below)

(collectively, the “Credit Facility Adequate Protection Liens”).

                                                39
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 369 of 401




              (b)     Credit    Facility   507(b)     Claims.        (i) Each    of    (x)    the

2018 Credit Facility Agent, for itself and for the benefit of the 2018 Credit Facility Secured

Parties, (y) the 2015 Credit Facility Agent, for itself and for the benefit of the

2015 Credit Facility Secured Parties, and (z) the Weberstown Term Loan Agent, for itself and

for the benefit of the Weberstown Term Loan Facility Secured Parties, is hereby granted, on a

pari passu basis, an allowed superpriority administrative expense claim as provided for in

section 507(b) of the Bankruptcy Code in the amount of the 2018 Credit Facility Adequate

Protection Claim, 2015 Credit Facility Adequate Protection Claim, and Weberstown Adequate

Protection Claim, respectively, against each of the Prepetition Grantors with priority in payment

over any and all administrative expenses of the kind specified or ordered pursuant to any

provision of the Bankruptcy Code (the “Credit Facility 507(b) Claims”), which Credit Facility

507(b) Claims shall be payable from and have recourse to all prepetition and postpetition

property of the Borrower and the Prepetition Grantors and all proceeds thereof, excluding

Avoidance Actions (but including, subject to entry of the Final Order, Avoidance Proceeds).

The Credit Facility 507(b) Claims shall be subject and subordinate only to (a) DIP Superpriority

Claims, (b) DIP Liens, (c) Prepetition Credit Facility Permitted Prior Liens, (d) any valid,

perfected, non-avoidable liens on such property and the proceeds thereof, and (e) the Carve Out.

For the avoidance of doubt, the Credit Facility 507(b) Claims shall not be payable from the DIP

Collateral unless and until the DIP Obligations (other than contingent indemnification

obligations as to which no claim has been asserted) have indefeasibly been paid in cash in full

and all DIP Commitments have been terminated.

              (c)     Credit Facility Secured Parties Fees and Expenses. In each case, without

duplication of amounts required to be paid pursuant to the DIP Documents, (i) the Debtors are

                                               40
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 370 of 401




authorized and directed to pay in cash without the necessity of filing formal fee applications or

compliance with the U.S. Trustee’s fee guidelines all reasonable and documented out-of-pocket

professional fees, expenses and disbursements arising before and after the Petition Date of

(A) the 2018 Credit Facility Agent, the 2015 Credit Facility Loan Agent, and the Weberstown

Term Loan Agent, including of Mayer Brown LLP as counsel to GLAS USA LLC and GLAS

Americas LLC, (B) Davis Polk & Wardwell LLP, Evercore Group LLC, Raider Hill Advisors,

L.L.C. and Agora Advisors, LLC, advisors to Prepetition Lender SVP, LLC and its affiliated

funds (“SVP”) and (C) Wachtell, Lipton, Rosen & Katz LLP and PJT Partners, Inc. as advisors

to the ad hoc group of Prepetition Lenders; ((A) through (C), collectively, the “First Lien

Advisors”) and (ii) the Debtors shall pay in cash all reasonable and documented out-of-pocket

professional fees, expenses and disbursements of the First Lien Advisors that will accrue on or

after the Petition Date. The payment of the fees, expenses and disbursements set forth in clause

(ii) of the foregoing sentence and the DIP Professional Fees shall be made within ten (10) days

(which time period may be extended by the applicable professional) after the receipt by the

Debtors, the U.S. Trustee and the Creditors’ Committee, if appointed (the “Review Period”) of

invoices therefor without the necessity of filing formal fee applications or compliance with the

U.S. Trustee’s fee guidelines. Such invoices provided to the Debtors, the U.S. Trustee and, as

applicable, the Creditors’ Committee, shall be in summary format with reasonably sufficient

detail such that the nature and extent of the services can be evaluated but which shall not be

required to contain time entries and which may be redacted or modified to the extent necessary to

delete any information subject to the attorney-client privilege, any information constituting

attorney work product, or any other confidential information, and the provision of such invoices

shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney

                                                41
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 371 of 401




work product doctrine. Any objections raised by the Debtors, the U.S. Trustee or a Creditors’

Committee with respect to such invoices must be in writing and state with particularity the

grounds therefor and must be submitted to the applicable professional so as to be actually

received prior to the expiration of the Review Period. Following the Review Period, any such

objection will be subject to resolution by the Court to the extent it remains unresolved. Pending

such resolution, the undisputed portion of any such invoice will be paid promptly by the Debtors.

Notwithstanding the foregoing, the Debtors are authorized and directed to pay on the Closing

Date (as defined in the DIP Credit Agreement) all adequate protection fees and expenses

incurred under this paragraph 1(c) on or prior to such date without the need for any applicable

professional to first deliver a copy of its invoice or other supporting documentation.

               (d)     Adequate Protection Payments. Each of the Prepetition Agents, for the

benefit of the applicable Prepetition Secured Parties, shall receive current payments in cash in an

amount equal to interest accrued and accruing at the non-default base rate on account of the

Prepetition Credit Facility Debt as set forth in the applicable respective Prepetition Loan

Documents (without waiver of rights on behalf of any party to assert, or deny, the rights of the

Prepetition Secured Parties to interest at the default rates provided for in the Prepetition Loan

Documents) and on the respective payment dates provided therein, whether such interest accrued

prior to or following the Petition Date; provided, that it is understood and agreed that such

payments are being made as adequate protection of the secured portion of the Prepetition Credit

Facilities.

               (e)     Financial Reporting. The Debtors shall provide the Prepetition Agents

with financial and other reporting that is provided to the DIP Secured Parties in accordance with

the DIP Documents; provided that such reporting obligations shall continue to remain in effect

                                                42
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 372 of 401




with respect to the Prepetition Secured Parties following any termination of the

DIP Term Loan Facility.

       15.     Reservation of Rights of Prepetition Secured Parties. Under the circumstances

and given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the adequate protection provided herein is

reasonable and sufficient to protect the interests of the Prepetition Secured Parties; provided that

each Prepetition Agent, at the direction of the requisite Prepetition Secured Parties, may request

further or different adequate protection, subject to and consistent with the terms of the applicable

Prepetition Loan Document and/or Intercreditor Agreement, and the Debtors or any other party

in interest may contest any such request.

       16.     Perfection of DIP Liens and Adequate Protection Liens

               (a)     Without in any way limiting the automatically effective perfection of the

DIP Liens granted pursuant to paragraph 8 hereof and the Credit Facility Adequate

Protection Liens granted pursuant to paragraph 1(a) hereof, the DIP Secured Parties and the

Prepetition Secured Parties, respectively, are hereby authorized, but not required, to file or record

(and to execute in the name of the Debtors, as their true and lawful attorneys, with full power of

substitution, to the maximum extent permitted by law) financing statements, mortgages (if

applicable) notices of lien or similar instruments in any jurisdiction, to take possession of or

control over cash or securities, or take any other action in order to validate and perfect the liens

and security interests granted to them hereunder. Whether or not the DIP Secured Parties or the

Prepetition Secured Parties shall, in their sole discretion, choose to file such financing statements,

mortgages (if applicable), notices of lien or similar instruments, to take possession of or control

over cash or securities, or otherwise confirm perfection of the liens and security interests granted

                                                 43
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 373 of 401




to them hereunder, such liens and security interests shall be deemed valid, perfected, allowed,

enforceable, non-avoidable and not subject to challenge, dispute or subordination, at the time and

on the date of entry of this Interim Order. Upon the request of the DIP Agent, without any

further consent of any party, the DIP Agent and the Debtors are authorized and directed to take,

execute, deliver and file such instruments (in each case, without representation or warranty of

any kind) to enable the DIP Agent to further validate, perfect, preserve and enforce the

DIP Liens. All such documents will be deemed to have been recorded and filed as of the

Petition Date.

                 (b)    A certified copy of this Interim Order may, in the discretion of the

DIP Agent, be filed with or recorded in filing or recording offices in addition to or in lieu of such

financing statements, mortgages, deeds of trust, notices of lien or similar instruments, and all

filing offices are hereby authorized and directed to accept such certified copy of this

Interim Order for filing and/or recording, as applicable. The automatic stay of section 362(a) of

the Bankruptcy Code shall be modified to the extent necessary to permit the DIP Agent to take

all actions, as applicable, referenced in this subparagraph (b) and the immediately preceding

subparagraph (a).

       17.       Preservation of Rights Granted Under this Interim Order.

                 (a)    Other than the Carve Out and other claims and liens expressly granted by

this Interim Order, no claim (including any intercompany claim) or lien having a priority senior

to or pari passu with those granted by this Interim Order to the DIP Secured Parties or the

Prepetition Secured Parties shall be permitted while any of the DIP Obligations or the Adequate

Protection Obligations, respectively, remain outstanding.         Except as otherwise expressly

provided in this Interim Order, (A) the DIP Superpriority Claims shall not be subject or junior to

                                                 44
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 374 of 401




any intercompany or affiliate claims of the Debtors and (B) the DIP Liens and the Credit Facility

Adequate Protection Liens shall not be: (i) subject or junior to any lien or security interest that is

avoided and preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy

Code; (ii) subordinated to or made pari passu with any other lien or security interest, whether

under section 364(d) of the Bankruptcy Code or otherwise; (iii) subordinated to or made pari

passu with any liens arising after the Petition Date, including any liens or security interests

granted in favor of any federal, state, municipal, or other domestic or foreign governmental unit

(including any regulatory body), commission, board or court for any liability of the Debtors; or

(iv) subject or junior to any intercompany or affiliate liens or security interests of the Debtors.

                (b)    The Debtors shall not seek, and it shall constitute an Event of Default and

 terminate the right of the Prepetition Grantors to use the Prepetition Collateral if any of the

 Debtors, without the prior written consent of the Prepetition Agents, seeks, proposes or supports

 (whether by way of motion or other pleadings filed with the Court or any other writing executed

 by the Debtors or by oral argument), or if there is entered or confirmed (in each case, as

 applicable), or if there occurs:

                         (i)   a failure of the Debtors to (x) observe or perform any of the
                               material terms or provisions contained in this Interim Order
                               (including the making of adequate protection payments) or
                               (y) comply with any covenant or agreement in this Interim Order
                               in any material respect; provided that such failure materially
                               prejudices the interests of the Prepetition Secured Parties or the
                               Prepetition Collateral;

                        (ii)   any modifications, amendments, reversal or extensions of this
                               Interim Order in a manner adverse to the Prepetition Secured
                               Parties;

                       (iii)   an order converting to a case under chapter 7 of the Bankruptcy
                               Code or dismissing any of the Chapter 11 Cases;

                        (iv)   an order appointing a chapter 11 trustee in the Chapter 11 Cases;
                                                  45
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 375 of 401




                       (v)    a plan of reorganization other than a plan that provides for the
                              termination of the Commitments and payment in full in cash of the
                              DIP Obligations, including payment of interest at the default base
                              rate as set forth in the DIP Credit Agreement;

                      (vi)    the sale of all or substantially all of the assets of the Debtors
                              (except to the extent permitted under the DIP Credit Agreement),
                              which does not provide for the repayment in full in cash of all DIP
                              Obligations (other than any contingent indemnification or expense
                              reimbursement obligations for which no claim has been made);

                     (vii)    following the expiration of any notice or cure period as provided in
                              the DIP Credit Agreement, the occurrence of any Event of Default
                              (as defined in the DIP Credit Agreement), unless such Event of
                              Default has been cured or waived or the DIP Agent or the Required
                              DIP Lenders have agreed in writing with the Debtors not to
                              exercise any further remedies; or

                     (viii)   an order appointing an examiner with enlarged powers in the
                              Chapter 11 Cases (beyond those set forth in sections 1106(a)(3)
                              and (4) of the Bankruptcy Code);

In the case of the occurrence of any event of default described above (an “Event of Default”),

the Prepetition Agents, at the direction of the applicable Prepetition Lenders, shall be entitled to

move to terminate the Prepetition Grantors’ rights to use the Prepetition Collateral on five (5)

business days’ notice, subject to the Debtors’ right to seek nonconsensual use of such

Prepetition Collateral in accordance with paragraph 9(c) of this Interim Order. Notwithstanding

any order that may be entered dismissing any of the Chapter 11 Cases under section 1112 of the

Bankruptcy Code or otherwise: (i) the DIP Superpriority Claims, the Credit Facility 507(b)

Claims, the DIP Liens, and the Credit Facility Adequate Protection Liens shall continue in full

force and effect and shall maintain their priorities as provided in this Interim Order until all DIP

Obligations and Adequate Protection Obligations (other than contingent obligations for which

no claim has been asserted) shall have been indefeasibly paid in full in cash (and that such DIP

Superpriority Claims, Credit Facility 507(b) Claims, DIP Liens, and Credit Facility Adequate


                                                46
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 376 of 401




Protection Liens shall, notwithstanding such dismissal, remain binding on all parties in interest);

(ii) the other rights granted by this Interim Order shall not be affected; and (iii) this Court shall

retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the claims,

liens and security interests referred to in this paragraph and otherwise in this Interim Order.

               (c)     The DIP Secured Parties shall not otherwise object to or hinder or delay

the exercise by the Prepetition Secured Parties or the Prepetition Agents of their rights, remedies

and privileges under the Prepetition Loan Documents, in respect of this Interim Order, or in

respect of the Prepetition Collateral either prior to or after the occurrence of any Event of Default

(as defined above).

               (d)     If any or all of the provisions of this Interim Order are hereafter reversed,

modified, vacated or stayed, such reversal, modification, vacatur, or stay shall not affect: (i) the

validity, priority, or enforceability of any DIP Obligations or Adequate Protection Obligations

incurred prior to the actual receipt of written notice by the DIP Agent or the Prepetition Agents,

as applicable, of the effective date of such reversal, modification, vacatur, or stay; or (ii) the

validity, priority, or enforceability of the DIP Liens or the Credit Facility Adequate

Protection Liens. Notwithstanding any such reversal, modification, vacatur, or stay of any use of

any Prepetition Secured Parties’ Cash Collateral, DIP Obligations, DIP Liens, Adequate

Protection Obligations or Credit Facility Adequate Protection Liens incurred by the Debtors to

the DIP Secured Parties, or the Prepetition Secured Parties, as the case may be, prior to the actual

receipt of written notice by the DIP Agent or the Prepetition Agents, as applicable, of the

effective date of such reversal, modification, vacatur or stay shall be governed in all respects by

the original provisions of this Interim Order, and the DIP Secured Parties and the

Prepetition Secured Parties, as applicable, shall be entitled to all the rights, remedies, privileges,

                                                 47
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 377 of 401




and benefits granted in sections 364(e) and 363(m) of the Bankruptcy Code, this Interim Order,

and the DIP Documents with respect to all uses of Prepetition Secured Parties’ Cash Collateral,

DIP Obligations and Adequate Protection Obligations.

               (e)    Except as expressly provided in this Interim Order or in the

DIP Documents, the DIP Liens, the DIP Superpriority Claims, the Credit Facility Adequate

Protection Liens, the Adequate Protection Obligations, the Credit Facility 507(b) Claims, and all

other rights and remedies of the DIP Secured Parties and the Prepetition Secured Parties granted

by the provisions of this Interim Order and the DIP Documents shall survive, and shall not be

modified, impaired or discharged by: (i) the entry of an order converting any of the Chapter 11

Cases to a case under chapter 7 of the Bankruptcy Code, dismissing any of the Chapter 11 Cases

or terminating the joint administration of these Chapter 11 Cases or by any other act or omission;

(ii) the entry of an order approving the sale of any DIP Collateral pursuant to section 363(b) of

the Bankruptcy Code (except to the extent permitted by the DIP Documents); (iii) the entry of an

order confirming a chapter 11 plan in any of the Chapter 11 Cases and, pursuant to section

1141(d)(4) of the Bankruptcy Code, the Debtors have waived any discharge as to any remaining

DIP Obligations or Adequate Protection Obligations; or (iv) any other act or omission. The

terms and provisions of this Interim Order and the DIP Documents shall continue in these

Chapter 11 Cases, in any Successor Cases if these Chapter 11 Cases cease to be jointly

administered, and in any superseding chapter 7 cases under the Bankruptcy Code, and the

DIP Liens, the DIP Superpriority Claims, the Credit Facility Adequate Protection Liens, the

Adequate Protection Obligations, and all other rights and remedies of the DIP Secured Parties

and the Prepetition Secured Parties granted by the provisions of this Interim Order and the

DIP Documents shall continue in full force and effect until the DIP Obligations (other than

                                               48
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 378 of 401




contingent obligations for which no claim has been asserted) are indefeasibly paid in full in cash,

as set forth herein and in the DIP Documents, and the Commitments have been terminated.

       18.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements, and releases contained in this Interim Order shall be binding upon the Debtors, but

not their estates, in all circumstances and for all purposes. The Debtors’ stipulations, admissions,

agreements and releases contained in this Interim Order shall be binding upon all other parties in

interest, including any statutory or non-statutory committees appointed or formed in the Chapter

11 Cases (including the Creditors’ Committee, if appointed) and any other person or entity acting

or seeking to act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee

or examiner appointed or elected for any of the Debtors, in all circumstances and for all purposes

unless: (a) such committee or any other party in interest with requisite standing (subject in all

respects to any agreement or applicable law that may limit or affect such entity’s right or ability

to do so), has timely filed an adversary proceeding or contested matter (subject to the limitations

contained herein, including, inter alia, in this paragraph 18) by no later than (i) (x) with respect

to parties in interest with requisite standing other than the Creditors’ Committee, 75 calendar

days after entry of the Final Order and (y) with respect to the Creditors’ Committee, 60 calendar

days after the entry of the Final Order, (ii) any such later date as has been agreed to, in writing,

by the Prepetition Agents (with the consent of the Requisite Lenders (as defined in the

Prepetition Credit Agreements)) and the DIP Agent (with the consent of the Required DIP

Lenders), as applicable, and (iii) any such later date as has been ordered by the Court for cause

upon a motion filed and served within any applicable period of time set forth in this paragraph

(the time period established by the foregoing clauses (i), (ii), and (iii), the “Challenge Period”),

in each case (A) objecting to or challenging the amount, validity, perfection, enforceability,

                                                49
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 379 of 401




priority, or extent of the Prepetition Credit Facility Debt, the Prepetition Loan Documents, the

Prepetition Collateral, or the Prepetition Credit Facility Liens, or (B) otherwise asserting or

prosecuting any action for preferences, fraudulent transfers or conveyances, other avoidance

power claims or any other claims, counterclaims or causes of action, objections, contests or

defenses (collectively, the “Challenges”) against the Prepetition Secured Parties or their

Representatives in connection with matters related to the Prepetition Loan Documents, the

Prepetition   Credit   Facility   Debt,   the   Prepetition   Credit   Facility   Liens,   and   the

Prepetition Collateral; and (b) there is a final non-appealable order in favor of the plaintiff

sustaining any such Challenge in any such timely filed adversary proceeding or contested matter;

provided, however, that any pleadings filed in connection with any Challenge shall set forth with

specificity the basis for such challenge or claim and any challenges or claims not so specified

prior to the expiration of the Challenge Period shall be deemed forever, waived, released, and

barred. Notwithstanding the foregoing, in the event that, prior to the expiration of the Challenge

Period, (x) these Chapter 11 Cases are converted to cases under chapter 7 of the Bankruptcy

Code or (y) a chapter 11 trustee is appointed in these Chapter 11 Cases, then in each such case,

the Challenge Period shall be extended for a period of 60 days solely with respect to any Trustee.

If no such Challenge is timely and properly filed during the Challenge Period or the Court does

not rule in favor of the plaintiff in any such proceeding then: (a) the Debtors’ stipulations,

admissions, agreements and releases contained in this Interim Order shall be binding on all

parties in interest, including the Creditors’ Committee (if appointed); (b) the obligations of the

applicable Debtors under the Prepetition Loan Documents, including the Prepetition Credit

Facility Debt, shall constitute allowed claims not subject to defense, claim, counterclaim,

recharacterization, subordination, recoupment, offset or avoidance, for all purposes in the

                                                50
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 380 of 401




Chapter 11 Cases, and any subsequent chapter 7 case(s); (c) the Prepetition Credit Facility Liens

on the Prepetition Collateral shall be deemed to have been, as of the Petition Date, legal, valid,

binding, perfected, security interests and liens, not subject to recharacterization, subordination,

avoidance or other defense; and (d) the Prepetition Credit Facility Debt and the Prepetition

Credit Facility Liens on the Prepetition Collateral shall not be subject to any other or further

claim or challenge by the Creditors’ Committee (if appointed), any non-statutory committees

appointed or formed in the Chapter 11 Cases, or any other party-in-interest acting or seeking to

act on behalf of the Debtors’ estates, including any successor thereto (including any chapter 7

trustee or chapter 11 trustee or examiner appointed or elected for any of the Debtors) and any

defenses, claims, causes of action, counterclaims and offsets by the Creditors’ Committee (if

appointed), any non-statutory committees appointed or formed in the Chapter 11 Cases, or any

other party acting or seeking to act on behalf of the Debtors’ estates, including any successor

thereto (including any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for

any of the Debtors), whether arising under the Bankruptcy Code or otherwise, against any of the

Prepetition Secured Parties and their Representatives arising out of or relating to any of the

Prepetition Loan Documents shall be deemed forever waived, released, and barred. If any such

Challenge is timely filed during the Challenge Period, the stipulations, admissions, agreements

and releases contained in this Interim Order shall nonetheless remain binding and preclusive (as

provided in the second sentence of this paragraph) on any statutory or nonstatutory committee

appointed or formed in the Chapter 11 Cases, including the Creditors’ Committee (if appointed),

and on any other person or entity, except to the extent that such stipulations, admissions,

agreements and releases were expressly and successfully challenged in such Challenge as set

forth in a final, non-appealable order of a court of competent jurisdiction. Nothing in this

                                                51
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 381 of 401




Interim Order vests or confers on any Person (as defined in the Bankruptcy Code), including the

Creditors’ Committee (if appointed) or any non-statutory committees appointed or formed in

these Chapter 11 Cases, standing or authority to pursue any claim or cause of action belonging to

the Debtors or their estates, including Challenges with respect to the Prepetition Loan

Documents, the Prepetition Credit Facility Debt, the Prepetition Collateral or the Prepetition

Credit Facility Liens.

       19.     Limitation on Use of DIP Financing Proceeds, DIP Collateral, and the

Prepetition Collateral. Notwithstanding anything to the contrary set forth in this Interim Order,

none of the DIP Term Loan Facility, the DIP Collateral, the Prepetition Collateral, or the Carve

Out or proceeds thereof may be used:         (a) to investigate (including by way of threatened

initiation or prosecution, examinations or discovery proceedings), initiate, assert, prosecute, join,

commence support or finance the initiation or prosecution of any claim, counterclaim, action,

suit, arbitration, proceeding, application, motion, objection, defense, adversary proceeding or

other litigation of any type (i) against any of the DIP Secured Parties, the Prepetition Agents, or

the Prepetition Lenders (each in their capacities as such), and each of their respective officers,

directors, employees, agents, representatives, attorneys, consultants, financial advisors, affiliates,

assigns, or successors, with respect to any transaction, occurrence, omission, action or other

matter (including formal discovery proceedings in anticipation thereof), including any so-called

“lender liability” claims and causes of action, or seeking relief that would impair the rights and

remedies of the DIP Agent, the DIP Lenders, the Prepetition Agents, or the Prepetition Lenders

(each in their capacities as such) under the DIP Documents, the Prepetition Loan Documents, or

this Interim Order, including for the payment of any services rendered by the professionals

retained by the Debtors or any Creditors’ Committee (if appointed) in connection with the

                                                 52
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 382 of 401




assertion of or joinder in any claim, counterclaim, action, suit, arbitration, proceeding,

application, motion, objection, defense, adversary proceeding or other contested matter, the

purpose of which is to seek, or the result of which would be to obtain, any order, judgment,

determination, declaration, or similar relief that would impair the ability of any of the DIP

Secured Parties, the Prepetition Agents, or the Prepetition Lenders to recover on the DIP

Collateral or the Prepetition Collateral or seeking affirmative relief against any of the DIP

Secured Parties, the Prepetition Agents, or the Prepetition Lenders related to the DIP Obligations,

DIP Liens, DIP Superpriority Claims, the Prepetition Credit Facility Liens or the Prepetition

Credit Facility Debt; (ii) invalidating, setting aside, avoiding, or subordinating, in whole or in

part, the DIP Obligations or the DIP Agent’s and the DIP Lenders’ liens or security interests in

the DIP Collateral, the Prepetition Credit Facility Debt or the Prepetition Credit Facility Liens, as

applicable; or (iii) for monetary, injunctive, or other affirmative relief against the DIP Agent, the

DIP Lenders, the Prepetition Agents, or the Prepetition Lenders, or the DIP Lenders’ or the

Prepetition Lenders’ respective liens on or security interests in the DIP Collateral or the

Prepetition Collateral that would impair the ability of any of the DIP Secured Parties, the

Prepetition Agents, or the Prepetition Lenders, as applicable, to assert or enforce any lien, claim,

right, or security interest or to realize or recover on the DIP Obligations or the Prepetition Credit

Facility Debt, to the extent applicable; (b) for objecting to or challenging in any way the legality,

validity, priority, perfection, or enforceability of the claims, liens, or interests (including the

Prepetition Credit Facility Liens) held by or on behalf of each of the Prepetition Secured Parties

related to the Prepetition Credit Facility Debt or by or on behalf of the DIP Secured Parties

related to the DIP Obligations; (c) for asserting, commencing, or prosecuting any claims or

causes of action whatsoever, including any Avoidance Actions (as defined herein) related to the

                                                 53
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 383 of 401




DIP Obligations, the DIP Liens, the Prepetition Credit Facility Debt, or the Prepetition Credit

Facility Liens, including pursuant to sections 105, 510, 544, 547, 548, 549, 550 or 552 of the

Bankruptcy Code, applicable non-bankruptcy law or otherwise; (d) for prosecuting an objection

to, contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,

priority, or enforceability of: (x) any of the DIP Liens or any other rights or interests of the DIP

Secured Parties related to the DIP Obligations or the DIP Liens or (y) any of the Prepetition

Credit Facility Liens or any other rights or interests of any of the Prepetition Secured Parties

related to the Prepetition Credit Facility Debt or the Prepetition Credit Facility Liens; (e) to

prevent, hinder, or otherwise delay or interfere with the Prepetition Secured Parties’ or the DIP

Secured Parties’, as applicable, enforcement or realization on the Prepetition Credit Facility Debt,

Prepetition Collateral, DIP Obligations, DIP Collateral, and the liens, claims, and rights granted

to such parties under this Interim Order and the Final Order, each in accordance with the DIP

Documents, the Prepetition Loan Documents or this Interim Order in contravention of the

Debtors’ stipulations set forth herein; (f) to seek to modify any of the rights and remedies granted

to the Prepetition Secured Parties, the DIP Secured Parties under this Interim Order, the

Prepetition Loan Documents or the DIP Documents, as applicable; (g) to apply to the Court for

authority to approve superpriority claims or grant liens (other than the liens permitted pursuant to

the DIP Documents) or security interests in the DIP Collateral or any portion thereof that are

senior to, or on parity with, the DIP Liens, DIP Superpriority Claims, adequate protection liens

and superpriority claims and liens granted to the Prepetition Secured Parties; or (h) to pay or to

seek to pay any amount on account of any claims arising prior to the Petition Date unless such

payments are approved or authorized by the Bankruptcy Court, agreed to in writing by the

Required DIP Lenders, expressly permitted under this Interim Order, or permitted under the DIP

                                                54
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 384 of 401




Documents (including the Approved Budget), in each case unless all DIP Obligations,

Prepetition Credit Facility Debt, adequate protection obligations, and claims granted to the DIP

Secured Parties or the Prepetition Secured Parties under this Interim Order, have been refinanced

or paid in full in cash (including the cash collateralization of any letters of credit) or otherwise

agreed to in writing by the Required DIP Lenders; provided, however, no more than $50,000 of

the proceeds of the DIP Term Loan Facility, the DIP Collateral or the Prepetition Collateral in

the aggregate, may be used by the Creditors’ Committee, if appointed, solely to investigate (but

not objecting to, prosecuting, challenging, litigating (including by way of discovery), opposing,

or seeking to subordinate or recharacterize), within the Challenge Period (as defined below), the

legality, validity, priority, perfection, enforceability or extent of the claims, liens, or interests

(including the Prepetition Credit Facility Liens) held by or on behalf of each of the Prepetition

Secured Parties related to the Prepetition Credit Facility Debt.

       20.     Loss or Damage to Collateral. Nothing in this Interim Order, the DIP Documents,

or any other documents related to the transactions contemplated by the DIP Documents shall in

any way be construed or interpreted to impose or allow the imposition upon any of the

DIP Secured Parties or any of the Prepetition Secured Parties of any liability for any claims

arising from the prepetition or postpetition activities of the Debtors in the operation of their

business, or in connection with their restructuring efforts. In addition, (a) the DIP Secured

Parties (so long as such DIP Secured Party complies with its obligations under the DIP

Documents and their obligations, if any, under applicable law (including the Bankruptcy Code))

and the Prepetition Secured Parties shall not, in any way or manner, be liable or responsible for

(i) the safekeeping of the DIP Collateral or the Prepetition Collateral, as applicable, (ii) any loss

or damage thereto occurring or arising in any manner or fashion from any cause, (iii) any

                                                 55
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 385 of 401




diminution in the value thereof, or (iv) any act or default of any carrier, servicer, bailee,

custodian, forwarding agency, or other person and (b) all risk of loss, damage, or destruction of

the DIP Collateral and the Prepetition Collateral shall be borne by the Debtors other than such

loss, damage or destruction caused by the DIP Secured Parties, or the Prepetition Secured Parties,

as applicable.

       21.       Interim Order Governs. In the event of any inconsistency between the provisions

of this Interim Order and the DIP Documents or any other order entered by this Court, other than

the Final Order, the provisions of this Interim Order shall govern. Notwithstanding anything to

the contrary in any other order entered by this Court, any payment made pursuant to any

authorization contained in any other order entered by this Court shall be consistent with and

subject to the requirements set forth in this Interim Order and the DIP Documents.

       22.       Binding Effect; Successors and Assigns. The DIP Documents and the provisions

of this Interim Order, including all findings herein, shall be binding upon all parties in interest in

these Chapter 11 Cases, including the DIP Secured Parties, the Prepetition Secured Parties, the

Creditors’ Committee (if appointed), any other statutory or non-statutory committees appointed

or formed in these Chapter 11 Cases, the Debtors and their respective successors and assigns

(including any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate of

any of the Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or

any other fiduciary appointed as a legal representative of any of the Debtors or with respect to

the property of the estate of any of the Debtors) and shall inure to the benefit of the DIP Secured

Parties, the Prepetition Secured Parties, and the Debtors and their respective successors and

assigns; provided that the DIP Secured Parties and the Prepetition Secured Parties shall have no

obligation to permit the use of the DIP Collateral or the Prepetition Collateral, as applicable, by,

                                                 56
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 386 of 401




or to extend any financing to, any chapter 7 trustee, chapter 11 trustee, or similar responsible

person appointed for the estates of the Debtors.

        23.      Limitation of Liability.

                 (a)    In determining to make any loan or other extension of credit under the DIP

Documents or in exercising any rights or remedies as and when permitted pursuant to this

Interim Order, the DIP Documents, or the Prepetition Loan Documents, none of the DIP Secured

Parties or the Prepetition Secured Parties shall (i) be deemed to be in “control” of the operations

of the Debtors; (ii) owe any fiduciary duty to the Debtors, their respective creditors, shareholders

or estates or constitute or be deemed to constitute a joint venture or partnership with any of the

Debtors; or (iii) be deemed to be acting as a “Responsible Person” or “Owner” or “Operator” or

“managing agent” with respect to the operation or management of the Debtors (as such terms or

similar terms are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq., as amended, or any similar federal

or state statute).

        24.      Master Proof of Claim. The Prepetition Agents, any other Prepetition Secured

Parties, the DIP Agent, any other Secured Parties and the indenture trustee under that certain

Indenture dated as of March 24, 2015, as supplemented on August 4, 2017, by and among WPG

LP, as issuer, and U.S. Bank National Association, as trustee shall not be required to file proofs

of claim in the Chapter 11 Cases or any Successor Cases in order to assert claims for payment of,

any principal, unpaid interest, fees, expenses and other amounts due under the Prepetition Credit

Facility Debt arising under the Prepetition Loan Documents or the DIP Obligations arising under

the DIP Documents, or such indenture, as applicable.         However, in order to facilitate the

processing of claims, to ease the burden upon the Court and to reduce an unnecessary expense to

                                                   57
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 387 of 401




the Debtors’ estates, each of the Prepetition Agents and the DIP Agent is authorized to file in the

Debtors’ lead chapter 11 case In re Washington Prime Group, Inc., Case No. [●], a master proof

of claim on behalf of its respective Prepetition Secured Parties and DIP Secured Parties on

account of any and all of their respective claims arising under the applicable Prepetition Loan

Documents, the DIP Documents and hereunder (each, a “Master Proof of Claim”) against each of

the applicable Debtors. Upon the filing of a Master Proof of Claim by any of the Prepetition

Agents or the DIP Agent, such entity shall be deemed to have filed a proof of claim in the

amount set forth opposite its name therein in respect of its claims against each of the applicable

Debtors of any type or nature whatsoever with respect to the applicable Prepetition Loan

Documents or the DIP Credit Documents, and the claim of each applicable Prepetition Secured

Party or DIP Secured Party (and each of their respective successors and assigns) named in a

Master Proof of Claim shall be treated as if such entity had filed a separate proof of claim in each

of these Chapter 11 Cases. The Master Proof of Claim shall not be required to identify whether

any Prepetition Secured Party or DIP Secured Party acquired its claim from another party and the

identity of any such party or to be amended to reflect a change in the holders of the claims set

forth therein or a reallocation among such holders of the claims asserted therein resulting from

the transfer of all or any portion of such claims. The provisions of this paragraph 24 and each

Master Proof of Claim are intended solely for the purpose of administrative convenience and

shall not affect the right of each Prepetition Secured Party or DIP Secured Party (or their

successors in interest) to vote separately on any plan proposed in these Chapter 11 Cases. The

Master Proof of Claim shall not be required to attach any instruments, agreements or other

documents evidencing the obligations owing by each of the applicable Debtors to the applicable

Prepetition Secured Parties or DIP Secured Parties, which instruments, agreements or other

                                                58
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 388 of 401




documents will be provided upon written request to counsel to the Prepetition Agents or DIP

Agent, as applicable.

       25.     Insurance. The DIP Agent, for the benefit of the DIP Secured Parties is deemed

to be an additional insured and lender loss payee under the Debtors’ insurance policies, including

those in respect of or relating to the DIP Collateral, and shall act in that capacity and distribute

any proceeds recovered or received in respect of any such insurance policies (other than in

respect of Prepetition Collateral) in accordance with the DIP Documents.

       26.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law in accordance with Bankruptcy Rule 7052 and shall take effect and be fully enforceable

effective as of the Petition Date immediately upon entry hereof.                  Notwithstanding

Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9014 or any Bankruptcy Local Rule, or

Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness

of this Interim Order.

       27.     Headings; Rules of Construction.         Section headings used herein are for

convenience only and are not to affect the construction of or to be taken into consideration in

interpreting this Interim Order. Where used in this Interim Order, the word “including” shall not

imply limitation.

       28.     Payments Held in Trust. Except as expressly permitted in this Interim Order or

the DIP Documents, in the event that any person or entity receives any payment on account of a

security interest in DIP Collateral, receives any DIP Collateral or any proceeds of DIP Collateral

or receives any other payment with respect thereto from any other source prior to indefeasible

payment in full in cash of all DIP Obligations (other than contingent obligations for which no

                                                59
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 389 of 401




claim has been asserted), and termination of the Commitments in accordance with the DIP

Documents, such person or entity shall be deemed to have received, and shall hold, any such

payment or proceeds of DIP Collateral in trust for the benefit of the DIP Secured Parties and

shall immediately turn over such proceeds to the DIP Agent, or as otherwise instructed by this

Court, for application in accordance with the DIP Documents and this Interim Order.

       29.     Taxing Authorities. Notwithstanding any other provisions included in this Interim

Order, or any agreements approved hereby, any statutory liens (collectively, the “Tax Liens”) of

any taxing authorities (collectively, the “Taxing Authorities”) shall not be primed by nor made

subordinate to any liens granted to any party hereby to the extent such Tax Liens are valid, senior,

perfected, and unavoidable, and all parties’ rights to object to the priority, validity, amount, and

extent of the claims and liens asserted by the Taxing Authorities are fully preserved.

       30.     Miscellaneous. Upon reasonable request of any of the DIP Secured Parties or the

Prepetition Secured Parties, the Debtors shall make themselves (as well as, to the extent

appropriate, their relevant advisors) reasonably available (including for reasonable weekly

telephone conferences) to discuss with the DIP Secured Parties and the Prepetition Secured

Parties and/or their counsel significant items and developments in the Chapter 11 Cases,

including with respect to, as applicable, any material contracts, any material litigation, and any

material operational or regulatory items; provided, that nothing in this paragraph 30 shall require

the Debtors (or any of their advisors) to take any action that would conflict with any applicable

requirements of law or any binding agreement, or that would waive any attorney-client or similar

privilege.

       31.     Credit Bidding. (a) The DIP Agent, acting at the direction of the Required DIP

Lenders, shall have the right, to credit bid, in accordance with the DIP Documents, including

                                                60
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 390 of 401




Section 12.13 of the DIP Credit Agreement, up to the full amount of the DIP Obligations in any

sale of the DIP Collateral, and (b) subject to the Intercreditor Agreement and to any successful

Challenge, the Prepetition Secured Parties shall have the right to credit bid up to the full amount

of the Prepetition Credit Facility Debt secured by Prepetition Collateral in any sale of the

Prepetition Collateral, in each case, as provided for in section 363(k) of the Bankruptcy Code,

without the need for further Court order authorizing the same and whether any such sale is

effectuated through section 363 or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under

section 725 of the Bankruptcy Code, or otherwise. The DIP Agent (in accordance with the DIP

Documents) shall be authorized to assign, sell or otherwise dispose of their respective rights to

credit bid in connection with any credit bid by or on behalf of the DIP Lenders to any acquisition

vehicle or vehicles formed in connection with such bid.

       32.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004,

in each case to the extent applicable, are satisfied by the contents of the DIP Motion.

       33.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Interim Order.

       34.     Retention of Jurisdiction.    The Court shall retain jurisdiction to enforce the

provisions of this Interim Order, and this retention of jurisdiction shall survive the confirmation

and consummation of any chapter 11 plan for any one or more of the Debtors notwithstanding

the terms or provisions of any such chapter 11 plan or any order confirming any such

chapter 11 plan.

       35.     Final Hearing. The Final Hearing is scheduled for [●], 2021 at [●] before

this Court.



                                                61
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 391 of 401




       36.     Objections. Any party in interest objecting to the relief sought at the Final

Hearing shall file and serve written objections, which objections shall be served upon (a) the U.S.

Trustee; (b) entities listed as holding the 50 largest unsecured claims against the Debtors (on a

consolidated basis); (c) the Debtors; (d) counsel to the Debtors, Kirkland & Ellis LLP,

300 N. LaSalle Drive, Chicago, Illinois 60654 (Attn.: Chad J. Husnick, P.C.) and 601 Lexington

Avenue, New York, New York 10022 (Attn.: Joshua A. Sussberg, P.C., Alexander J. Nicas, and

Scott J. Vail); (e) counsel to the DIP Agent, Mayer Brown LLP, 1221 Avenue of the Americas,

New York, NY 10019, Attn.: Lucy F. Kweskin; (f) counsel to certain DIP Lenders, Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Attn.: Damian S. Schaible,

Angela Libby, and Aryeh Ethan Falk; (g) counsel to certain DIP Lenders, Wachtell, Lipton,

Rosen & Katz, 51 West 52nd Street, New York, NY 10019, Attn.: Joshua A. Feltman; (h)

counsel to Weberstown Term Loan Agent and the 2015 Credit Facility Agent, Mayer Brown

LLP, 1221 Avenue of the Americas, New York, NY 10019, Attn.: Lucy F. Kweskin; the

Prepetition Agents; (i) [__]; (j) [___] (k) the Office of the United States Attorney for the

Southern District of Texas; (l) the state attorneys general for states in which the Debtors conduct

business; (m) the Internal Revenue Service; (m) the Securities and Exchange Commission; and

(n) any other party that has filed a request for notices with this Court, in each case to allow actual

receipt by the foregoing no later than [●], 2021 at 4:00 p.m., prevailing Central Time.

       37.     The Debtors shall promptly serve copies of this Interim Order (which shall

constitute adequate notice of the Final Hearing, including notice that the Debtors will seek

approval at the Final Hearing of waiver of rights under sections 506(c) and 552(b) of the

Bankruptcy Code each with respect to the Prepetition Collateral for the period following entry of

the Final Order) to the parties having been given notice of the Interim Hearing, to any party that

                                                 62
     Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 392 of 401




has filed a request for notices with this Court and to the Creditors’ Committee after the same has

been appointed, or such Creditors’ Committee’s counsel, if the same shall have been appointed.




Dated: ____________, 2021

                                               THE HONORABLE [●]
                                               UNITED STATES BANKRUPTCY JUDGE




                                               63
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 393 of 401




                             Exhibit 1

                          Approved Budget
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 394 of 401




                                           Schedule A

                              Principal DIP Collateral Properties

       “Principal DIP Collateral Properties” shall mean, collectively, (1) the real property or

ground leases described below in this Schedule A (the “Land”); (2) all rights, tenements,

hereditaments, rights of way, easements, privileges, appendages and appurtenances relating or

appertaining to the Land or Improvements (as defined below) in each case whether now owned

or hereinafter acquired, and including all water and water rights, sewer and sewer rights, ditches

and ditch rights, minerals, oil and gas rights, royalties, (to the extent assignable) lease or

leasehold interests owned by the applicable Principal DIP Grantor, now or hereafter acquired or

used in connection with or appurtenant to or related to the Land or Improvements (as defined

below) and all interests of each of the applicable Debtors in and to streets, roads, alleys, and

public places, now or hereafter acquired or used in connection with the Land or Improvements,

and, to the extent assignable, all existing or future licenses, contracts, permits, and agreements

required or used in connection with the ownership, operation, or maintenance of the Land or

Improvements, and any and all insurance proceeds, and any and all awards, including interest,

previously or hereafter made to the applicable Debtors for taking by eminent domain or in lieu

thereof (collectively, the “Other Rights”); (3) all buildings, structures and other improvements of

every kind and description now owned or hereafter acquired or erected or placed on the Land

(the “Improvements”) and all materials intended for construction, reconstruction, alteration, and

repair of such Improvements now or hereafter erected thereon, all of which materials shall be

deemed to be included within the Premises (as defined below) immediately upon the delivery

thereof to the Land, and all fixtures (excepting any item of tangible personal property belonging

to tenants under leases or any management agreement) now owned or hereafter acquired by the

applicable Debtors and attached to or contained in and used in connection with the Land and
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 395 of 401




Improvements, including all non-portable apparatus, machinery, equipment, motors, elevators,

supplies, fittings, radiators, ranges, awnings, shades, screens, blinds, carpeting, and all plumbing,

heating, lighting, cooking, laundry, ventilating, refrigerating, incinerating, air conditioning, and

sprinkler equipment and fixtures and appurtenances thereto and all renewals or replacements

thereof or articles in substitution thereof and all equipment, inventory and other goods in which

the applicable Principal DIP Grantor now has or hereafter acquires any rights and that are or are

to become fixtures (as defined in the UCC, defined below), whether or not the same are or shall

be attached to the Land and Improvements in any manner, together with all goods, accounts, raw

materials, inventory, general intangibles, instruments, contract rights and chattel paper, including

all such items as defined in the UCC, now owned or hereafter acquired by any Principal DIP

Grantor and now or hereafter affixed to, placed upon, used in connection with, arising from or

otherwise related to the Premises (the “Tangible Personalty”) and all proceeds of the

Tangible Personalty (the Land, Other Rights, Improvements, Tangible Personalty, and all

proceeds described in (1)–(3), together with all proceeds thereof, collectively, the “Premises”);

(4) all of the applicable Debtors’ right, title and interest in all reserves, deferred payments,

deposits, re-funds and claims of any nature relating to the Premises, security deposits (if

permitted), rents, issues, profits, royalties, proceeds and revenues of the Premises from time to

time accruing and all existing and future leases, subleases, licenses, concessions, occupancy

agreements and other agreements (written or oral, now or at any time in effect) pursuant to which

each such Debtor grants a possessory interest in, or right for the use and occupancy of all or part

of the Premises, together with all related security, guarantees and security deposits (if permitted)

of the lessee’s obligations thereunder, whether oral or written, for a definite term or month-to-

month, and all of the related rents, fees, revenues, royalties, income, proceeds, profits, accounts

                                                 66
      Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 396 of 401




receivable, security and other types of deposits, and other benefits paid or payable by parties in

connection therewith for using, leasing, licensing, possessing, operating from, residing in, selling

or otherwise enjoying the Premises; (5) all insurance policies and proceeds thereof, all

condemnation awards, damages, remunerations, reimbursements, settlements or compensation

hereafter to be made by any governmental authority pertaining to any condemnation or other

taking (or purchase in lieu thereof) of all or any portion of the Premises; (6) to the extent

assignable, any and all (to the extent assignable) leases of personal property (including

equipment leases), rental agreements, sales contracts, management contracts, franchise

agreements, construction contracts, architects’ contracts, technical services agreements,

engineers contracts, maintenance agreements, service contracts, utility contracts, listing

agreements, guaranties, indemnities, warranties, and other contracts, licenses, and permits now

or hereunder affecting the Premises, refunds of real estate taxes and assessments and any other

governmental impositions related to the Premises, approvals, actions, and causes of action that

now or hereafter relate to, are derived from, or are used in connection with the Premises, or the

use, operation, maintenance, occupancy, or enjoyment thereof or the conduct of any business or

activities thereon, together with all accessions, replacements and substitutions for any of the

foregoing and all proceeds thereof; and (7) any and all right, title and interest of the applicable

Debtor in and to any and all drawings, plans, specifications, file materials, operating and

maintenance records, catalogues, tenant lists, correspondence, advertising materials, operating

manuals, warranties, guarantees, appraisals, studies and data relating to the Premises or the

construction of any alteration relating to the Premises in each case, in the applicable Debtor’s

possession and to the extent assignable.

       [DESCRIPTION OF LAND TO BE ADDED]

                                                67
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 397 of 401




                             Schedule B

                     Principal DIP Pledged Equity
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 398 of 401




                               Schedule C

        Prepetition Guarantors, Pledgors, and Pledged Subsidiaries
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 399 of 401




                             Schedule D

                   Prepetition Mortgaged Properties
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 400 of 401




                                Schedule E

                         O’Connor Joint Ventures



    1. WPG-OC JV, L.P. (a Delaware Limited Partnership)

    2. WPG-OC JV II, L.P. (a Delaware Limited Partnership)

    3. WPG-OC JV III, LP (a Delaware Limited Partnership)

    4. WPG-OC JV IV, L.P. (a Delaware Limited Partnership)

    5. WPG-OC JV V, L.P. (a Delaware Limited Partnership)

    6. WPG-OC JV VI, L.P. (a Delaware Limited Partnership)

    7. WPG-OC JV VII, L.P. (a Delaware Limited Partnership)
Case 21-31948 Document 26 Filed in TXSB on 06/14/21 Page 401 of 401




                            Schedule F

                            Outparcels
